             Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 1 of 402



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                    §
    In re:                                                          §     Chapter 11
                                                                    §
    GASTAR EXPLORATION INC., et al.,1                               §     Case No. 18-36057 (MI)
                                                                    §
                                       Debtors.                     §     (Jointly Administered)
                                                                    §

                            NOTICE OF FILING OF PLAN SUPPLEMENT

         PLEASE TAKE NOTICE THAT the above-captioned debtors and debtors-in-possession
(the “Debtors”) hereby file this plan supplement (the “Plan Supplement”), in support of the
Debtors’ Joint Prepackaged Plan (as Modified) of Reorganization Pursuant to Chapter 11 of the
Bankruptcy Code (as may be modified, amended, or supplemented from time to time, the “Plan”)2
filed in these chapter 11 cases on December 12, 2018.

        PLEASE TAKE FURTHER NOTICE THAT this Plan Supplement includes the current
drafts of the following documents (which continue to be negotiated between interested parties, and
the Debtors, and which will be filed in substantially final form prior to the Confirmation Hearing),
as may be modified, amended, or supplemented from time to time in accordance with the Plan:

      •      Exhibit A – New Organizational Documents

      •      Exhibit B – First Lien Exit Credit Agreement

      •      Exhibit C – Parent Credit Agreement

      •      Exhibit D – Hedge Party Secured Notes

      •      Exhibit E – Hedge Party Intercreditor Agreement

      •      Exhibit F – Schedule of Retained Causes of Action

      •      Exhibit G – Assumed Executory Contracts and Unexpired Leases List

      •      Exhibit H – Rejected Executory Contracts and Unexpired Leases List


1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Gastar Exploration Inc. (1640), and Northwest Property Ventures LLC (8685). The location of the
      Debtors’ service address is: 1331 Lamar Street, Suite 650, Houston, Texas 77010.

2     Capitalized terms not otherwise defined herein shall have the same meanings as set forth in the Plan.




KE 58335388
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 2 of 402



   •   Exhibit I – New Board of Reorganized Debtors

      PLEASE TAKE FURTHER NOTICE THAT the documents contained in the Plan
Supplement are integral to, and are considered part of, the Plan. If the Plan is approved, the
documents contained in the Plan Supplement will be approved by the Court pursuant to the
Confirmation Order.

        PLEASE TAKE FURTHER NOTICE THAT certain documents, or portions thereof,
contained in the Plan Supplement remain subject to ongoing review, revision, and further
negotiation among the Debtors and interested parties with respect thereto. The Debtors reserve
the right to alter, amend, modify, or supplement any document in this Plan Supplement in
accordance with the Plan at any time before the Effective Date of the Plan or any such other date
as may be provided for by the Plan or by order of the Court; provided, that, if any document in this
Plan Supplement is altered, amended, modified, or supplemented in any material respect prior to
the date of the Confirmation Hearing, the Debtors will file a blackline of such document with the
Court.

        PLEASE TAKE FURTHER NOTICE THAT the Debtors will seek confirmation of the
Plan at the Confirmation Hearing scheduled for Thursday, December 20, 2018, at 1:30 p.m.
prevailing Central Time, before the Honorable Marvin Isgur, in the United States Bankruptcy
Court for the Southern District of Texas, located at 515 Rusk Street, Courtroom 404, Houston,
Texas 77002.

        PLEASE TAKE FURTHER NOTICE THAT the deadline for filing objections to the
Plan is Monday, December 17, 2018, at 4:00 p.m. prevailing Central Time (the “Objection
Deadline”). Any objection to the Plan must: (a) be in writing; (b) comply with the Bankruptcy
Rules and the Bankruptcy Local Rules; (c) state the name and address of the objecting party and
the amount and nature of the claim or interest beneficially owned by such entity; (d) state with
particularity the legal and factual basis for such objections, and, if practicable, a proposed
modification to the Plan that would resolve such objections; and (e) be filed with this Court by the
Objection Deadline.

         PLEASE TAKE FURTHER NOTICE THAT copies of all documents filed in these
chapter 11 cases are available free of charge by visiting the website of BMC Group, Inc. at
https://www.bmcgroup.com/gastar. You may also obtain copies of any pleadings by visiting the
Court’s website at http://www.txs.uscourts.gov/bankruptcy in accordance with the procedures and
fees set forth therein.




                                                 2
     Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 3 of 402




Dated: December 13, 2018   /s/ Matthew D. Cavenaugh
                           Patricia B. Tomasco (TX Bar No. 01797600)
                           Elizabeth C. Freeman (TX Bar No. 24009222)
                           Matthew D. Cavenaugh (TX Bar No. 24062656)
                           JACKSON WALKER L.L.P.
                           1401 McKinney Street, Suite 1900
                           Houston, Texas 77010
                           Telephone:     (713) 752-4200
                           Facsimile:     (713) 752-4221
                           Email:         ptomasco@jw.com
                                          efreeman@jw.com
                                          mcavenaugh@jw.com

                           -and-

                           Anna G. Rotman, P.C. (TX Bar No. 24046761)
                           KIRKLAND & ELLIS LLP
                           KIRKLAND & ELLIS INTERNATIONAL LLP
                           609 Main Street
                           Houston, Texas 77002
                           Telephone:    (713) 836-3600
                           Facsimile:    (713) 836-3601
                           Email:        anna.rotman@kirkland.com

                           -and-

                           Ross M. Kwasteniet, P.C. (admitted pro hac vice)
                           John R. Luze (admitted pro hac vice)
                           KIRKLAND & ELLIS LLP
                           KIRKLAND & ELLIS INTERNATIONAL LLP
                           300 North LaSalle
                           Chicago, Illinois 60654
                           Telephone:     (312) 862-2000
                           Facsimile:     (312) 862-2200
                           Email:         ross.kwasteniet@kirkland.com
                                          john.luze@kirkland.com

                           Proposed Co-Counsel for the Debtors and Debtors in
                           Possession




                                      3
             Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 4 of 402



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                    §
    In re:                                                          §     Chapter 11
                                                                    §
    GASTAR EXPLORATION INC., et al.,1                               §     Case No. 18-36057 (MI)
                                                                    §
                                       Debtors.                     §     (Jointly Administered)
                                                                    §

                 PLAN SUPPLEMENT FOR THE JOINT
               CHAPTER 11 PLAN OF REORGANIZATION
OF GASTAR EXPLORATION INC. AND NORTHWEST PROPERTY VENTURES LLC

                                            TABLE OF CONTENTS

      Exhibit      Description
         A         New Organizational Documents
         B         First Lien Exit Credit Agreement
         C         Parent Credit Agreement
         D         Hedge Party Secured Notes
         E         Hedge Party Intercreditor Agreement
         F         Schedule of Retained Causes of Action
         G         Assumed Executory Contracts and Unexpired Leases List
         H         Rejected Executory Contracts and Unexpired Leases List
         I         New Board of Reorganized Debtors

Certain documents, or portions thereof, contained in this Plan Supplement remain subject to continuing
negotiations among the Debtors, the Consenting Parties and interested parties with respect thereto.
The Debtors reserve all rights to amend, revise, or supplement the Plan Supplement, and any of the
documents and designations contained herein, at any time before the Effective Date of the Plan, or any
such other date in accordance with the Plan, the Confirmation Order or any other order of the
Bankruptcy Court. Each of the documents contained in the Plan Supplement or its amendments are



1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Gastar Exploration Inc. (1640) (“Gastar”), and Northwest Property Ventures LLC (8685). The
      location of the Debtors’ service address is: 1331 Lamar Street, Suite 650, Houston, Texas 77010.
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 5 of 402



subject to certain consent and approval rights to the extent provided in the Plan or Restructuring
Support Agreement.2




2
    Capitalized terms used but not otherwise defined in this Plan Supplement shall have the meanings ascribed to
    such terms in the The Debtors’ Joint Prepackaged Plan (as Modified) of Reorganization Pursuant to Chapter 11
    of the Bankruptcy Code [Docket No. 109], as it may be amended, modified, or supplemented from time to time
    (the “Plan”).
Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 6 of 402



                           EXHIBIT A

                   New Organizational Documents
        Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 7 of 402
                                                    PRELIMINARY DRAFT—12/13/18
                                                          SUBJECT TO COMPLETION




                    LIMITED LIABILITY COMPANY
                           AGREEMENT



                                       OF




                       [TOPCO] HOLDINGS, LLC



                       DATED AS OF JANUARY [●], 2019




#4813-6740-7744
        Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 8 of 402



                                       LIMITED LIABILITY COMPANY
                                                AGREEMENT
                                                    OF
                                            [●] HOLDINGS, LLC

                                                TABLE OF CONTENTS
                                                                                                                                        Page

ARTICLE 1. FORMATION AND CONTINUATION OF THE COMPANY ............................ 2
         Section 1.1         Formation and Continuation of the Company ........................................... 2
         Section 1.2         Name .......................................................................................................... 2
         Section 1.3         Business of the Company........................................................................... 2
         Section 1.4         Location of Principal Place of Business .................................................... 2
         Section 1.5         Registered Agent ........................................................................................ 2
         Section 1.6         Term ........................................................................................................... 3

ARTICLE 2. DEFINITIONS ........................................................................................................ 3
         Section 2.1         Definitions.................................................................................................. 3
         Section 2.2         Rules of Interpretation ............................................................................... 9

ARTICLE 3. UNITS; CAPITAL CONTRIBUTIONS ................................................................. 9
         Section 3.1         Capitalization; Issuance of Units ............................................................... 9
         Section 3.2         Management Incentive Plan ..................................................................... 10
         Section 3.3         Additional Capital Contributions ............................................................. 10
         Section 3.4         Interest on Capital Contributions ............................................................. 11
         Section 3.5         Withdrawal and Return of Capital Contributions .................................... 11
         Section 3.6         Form of Capital Contribution................................................................... 11
         Section 3.7         Unit Certificates ....................................................................................... 11

ARTICLE 4. DISTRIBUTIONS ................................................................................................ 12
         Section 4.1         Distributions............................................................................................. 12
         Section 4.2         Limitations on Distributions .................................................................... 13
         Section 4.3         Reserves. .................................................................................................. 13

ARTICLE 5. BOOKS OF ACCOUNT, RECORDS AND REPORTS, FISCAL YEAR .......... 13
         Section 5.1         Books and Records .................................................................................. 13
         Section 5.2         Financial Reports ..................................................................................... 13
         Section 5.3         Fiscal Year ............................................................................................... 14
         Section 5.4         Tax Returns .............................................................................................. 14
         Section 5.5         Taxable as a Corporation ......................................................................... 14

ARTICLE 6. POWERS, RIGHTS AND DUTIES OF THE MEMBERS .................................. 14
         Section 6.1         Limitations ............................................................................................... 14
         Section 6.2         Liability .................................................................................................... 14


                                                                    i
#4813-6740-7744
        Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 9 of 402

                                                                                                                                   Page
         Section 6.3      Competition and Corporate Opportunities ............................................... 15

ARTICLE 7. POWERS, RIGHTS AND DUTIES OF THE BOARD OF DIRECTORS .......... 16
         Section 7.1      Authority .................................................................................................. 16
         Section 7.2      Powers and Duties of the Board of Directors .......................................... 16
         Section 7.3      Board of Directors.................................................................................... 16
         Section 7.4      Officers, Agents and Employees.............................................................. 19
         Section 7.5      Company Funds ....................................................................................... 19
         Section 7.6      Other Activities and Competition ............................................................ 20
         Section 7.7      Exculpation .............................................................................................. 20
         Section 7.8      Indemnification of the Board of Directors, Officers, Members and
                          Agents ...................................................................................................... 20
         Section 7.9      Expenses .................................................................................................. 21
         Section 7.10     Affiliate Transactions............................................................................... 21
         Section 7.11     Directors’ Insurance ................................................................................. 21
         Section 7.12     Additional Units; Additional Members ................................................... 21

ARTICLE 8. TRANSFERS OF INTEREST BY MEMBERS ................................................... 22
         Section 8.1      General. .................................................................................................... 22
         Section 8.2      Transfer of Interest of Members .............................................................. 23
         Section 8.3      Further Requirements............................................................................... 23
         Section 8.4      Consequences of Transfers Generally ..................................................... 24
         Section 8.5      Units; Percentage Interest. ....................................................................... 25
         Section 8.6      Additional Filings. ................................................................................... 25
         Section 8.7      Indirect Transfers. .................................................................................... 25
         Section 8.8      Right of First Offer .................................................................................. 25
         Section 8.9      Drag Along Sale ....................................................................................... 26

ARTICLE 9. RESIGNATION OF MEMBERS; TERMINATION OF COMPANY;
            LIQUIDATION AND DISTRIBUTION OF ASSETS ..................................... 29
         Section 9.1      Resignation of Members. ......................................................................... 29
         Section 9.2      Dissolution of Company. ......................................................................... 30
         Section 9.3      Distribution in Liquidation. ..................................................................... 31
         Section 9.4      Final Reports. ........................................................................................... 31
         Section 9.5      Rights of Members. .................................................................................. 32
         Section 9.6      Termination. ............................................................................................. 32

ARTICLE 10. NOTICES AND VOTING .................................................................................. 32
         Section 10.1     Notices ..................................................................................................... 32
         Section 10.2     Voting ...................................................................................................... 33

ARTICLE 11. AMENDMENT OF AGREEMENT ................................................................... 33
         Section 11.1     Amendments ............................................................................................ 33
         Section 11.2     Amendment of Certificate........................................................................ 34



#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 10 of 402

                                                                                                                                      Page
ARTICLE 12. MISCELLANEOUS ........................................................................................... 34
         Section 12.1      Confidentiality ......................................................................................... 34
         Section 12.2      No Third-Party Beneficiaries ................................................................... 35
         Section 12.3      Entire Agreement ..................................................................................... 35
         Section 12.4      Severability .............................................................................................. 35
         Section 12.5      Effect ........................................................................................................ 36
         Section 12.6      Captions ................................................................................................... 36
         Section 12.7      Counterparts ............................................................................................. 36
         Section 12.8      Remedies .................................................................................................. 36
         Section 12.9      Waiver of Partition ................................................................................... 36
         Section 12.10     Governing Law. ....................................................................................... 36
         Section 12.11     Consent to Jurisdiction and Venue. ......................................................... 37
         Section 12.12     Waiver of Trial by Jury. ........................................................................... 37
         Section 12.13     Exercise of Rights and Remedies. ........................................................... 37
         Section 12.14     No Recourse ............................................................................................. 38
         Section 12.15     Corporate Reorganization Transactions ................................................... 38
         Section 12.16     Triggering Event; Eligible Holder Certifications .................................... 39
         Section 12.17     Redemption .............................................................................................. 39



SCHEDULE

Schedule A – Equity Interests

EXHIBIT

Exhibit A – Form of Joinder Agreement




#4813-6740-7744
        Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 11 of 402



                                  LIMITED LIABILITY COMPANY
                                         AGREEMENT

                                               OF

                                        [●] HOLDINGS, LLC

               This LIMITED LIABILITY COMPANY AGREEMENT (the “Agreement”)
of [●] Holdings, LLC, a Delaware limited liability company (the “Company”), dated as of
January [●], 2019, is entered into by and among the Initial Members (as defined below) listed on
Schedule A as in effect on the date of this Agreement and the Persons who become Members of
the Company in accordance with the provisions of this Agreement. Capitalized terms used in
this Agreement and not otherwise defined herein shall have the meanings set forth in Section 2.1.

                                           RECITALS

               WHEREAS, the Certificate of Formation of the Company was filed with the
Office of the Secretary of State of Delaware on [●], 201[●];

               WHEREAS, various affiliates of Ares Management Corporation (“Ares”) held
certain claims against Gastar Exploration, Inc. (which entity is currently known as [Gastar
Exploration, L.L.C.], “Gastar”) and certain of its Affiliates (collectively, “Debtors”);

               WHEREAS, on October 31, 2018, the Debtors filed a prepackaged plan of
reorganization (the “Plan”) under Chapter 11 of the United States Bankruptcy Code in the U.S.
Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”) in the jointly
administered chapter 11 bankruptcy cases under the caption In re Gastar Exploration Inc., et
al., No. 18-36057 (MI);

                  WHEREAS, the Plan was confirmed by the Bankruptcy Court on December [●],
2018;

                 [WHEREAS, (i) [●], a Delaware limited liability company (“Holdco”) was
issued or otherwise received all of the equity interests in Gastar, (ii) [●], a Delaware limited
liability company (“Midco”) was issued or otherwise received all of the equity interests in
Holdco, (iii) the Company elected to be taxed as a corporation and was issued or otherwise
received [●] of the equity interests in Midco, (iv) certain investors were issued or otherwise
received [●] of the equity interests in Midco and (v) following the foregoing, Gastar was
converted into a limited liability company by the filing of a certificate of conversion and a
certificate of formation with the Office of the Secretary of State of the State of Delaware
pursuant to Section 266 of the Delaware General Corporation Law and Section 18-214 of the Act
(as defined below);]1

              WHEREAS, in connection with the consummation of the transactions
contemplated by the Plan on the date of this Agreement (the “Effective Date”) the parties to this
Agreement desire to adopt this Agreement in its entirety to: (i) establish the manner in which the
1
    TBD. Subject to further revision.


#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 12 of 402



business and affairs of the Company shall be managed; (ii) set forth certain terms of the
Members’ relationship with respect to ownership interests in the Company on the terms and
conditions set forth in this Agreement; (iii) establish the respective economic and other rights of
Members of the Company; and (iv) provide regulations and procedures for the governance of the
Company.

                                         AGREEMENT

              NOW, THEREFORE, in consideration of the promises and covenants contained
in this Agreement, the parties agree as follows:


         ARTICLE 1. FORMATION AND CONTINUATION OF THE COMPANY

                Section 1.1    Formation and Continuation of the Company. The Company was
formed as a limited liability company under the Act by the filing of the Certificate with the
Office of the Secretary of State of Delaware on [●], 201[●]. The parties agree to continue the
existence of the Company as a limited liability company under the Act. The Company shall
accomplish all filing, recording, publishing and other acts necessary or appropriate for
compliance with all requirements for operation of the Company as a limited liability company
under this Agreement and the Act and under all other laws of the State of Delaware and such
other jurisdictions in which the Company determines that it may conduct business.


             Section 1.2   Name. The name of the Company is “[●] Holdings, LLC”, as such
name may be modified from time to time by the Board of Directors in its discretion.

                 Section 1.3  Business of the Company. Subject to the limitations on the
activities of the Company otherwise specified in this Agreement, the purpose and business of the
Company shall be to conduct and carry on any business or activity that may be conducted by a
limited liability company organized pursuant to the Act, including, without limitation, entering
into, making and performing all contracts and other undertakings, and engaging in all activities
and transactions as the Board of Directors may deem necessary or advisable to the carrying out
of the business of the Company.

               Section 1.4     Location of Principal Place of Business. The location of the
principal place of business of the Company shall be 1331 Lamar Street, Suite 650, Houston,
Texas 77010, or such other location as may be determined by the Board of Directors. In
addition, the Company may maintain such other offices as the Board of Directors may deem
advisable at any other place or places within or without the State of Delaware.

              Section 1.5   Registered Agent. The registered agent for the Company shall be
The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington,
Delaware 19801 or such other registered agent as the Board of Directors may designate from
time to time.




                                                 2
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 13 of 402



                Section 1.6     Term. The term of the Company commenced on the date of filing
of the Certificate, and shall be perpetual unless the Company is earlier dissolved and terminated
in accordance with the provisions of this Agreement.


                                    ARTICLE 2. DEFINITIONS

               Section 2.1   Definitions. The following terms used in this Agreement shall
have the following meanings.

               “Act” means the Delaware Limited Liability Company Act, Chapter 434 of Title
6 of the Delaware Code, 6 Del. Code §§18-101 et seq., as in effect on the date of this Agreement
and as it may be amended hereafter from time to time.

                  “Additional Call Amount” has the meaning set forth in Section 3.3(b).

                  “Additional Class” has the meaning set forth in Section 3.1(a).

                  “Additional Member” has the meaning set forth in Section 7.12(a).

           “Adverse Claim” has the meaning set forth in Section 8-102 of the applicable
Uniform Commercial Code.

                “Affiliate” of a Member means any other Person who is a Family Member of such
Member or controlling, controlled by or under common control with such Member. For the
purpose of this definition, the term “control” (including, with correlative meanings, the terms
“controlling”, “controlled by” and “under common control with”), as used with respect to any
Member, shall mean the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, either through the ownership of a
majority of such Person’s Voting Stock, by contract or otherwise. Notwithstanding the
foregoing, (i) neither the Company nor any of the Subsidiaries shall be deemed to be an Affiliate
of any Member, nor shall any other Person be deemed to be an Affiliate of a Member solely by
reason of such Member’s control of the Company or any of the Subsidiaries, and (ii) none of the
Ares Entities nor any Affiliate of Ares shall be deemed to be an Affiliate of the Company for any
purpose under this Agreement.

                  “Agreement” has the meaning set forth in the preamble.

                “Applicable Time” means any time at which the Company holds any interest in
oil and gas leases on federal lands as a result of which applicable law and/or regulations require
that each Member be a Person qualified to hold an interest in such oil and gas leases.

                  “Ares” has the meaning set forth in the recitals.

               “Ares Entities” means the Initial Members listed on Schedule A as in effect on the
date of this Agreement and their Permitted Transferees that become a party to this Agreement.
For purposes hereof, actions proposed to be taken by the Ares Entities shall, in each case, be



                                                    3
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 14 of 402



taken with the consent of the Ares Entity or Ares Entities, as the case may be, holding a majority
of the Units then held by all Ares Entities as of any applicable time of determination.

                  “Assignees” has the meaning set forth in Section 8.2(d).

               “Available Cash” at the time of any distribution means the excess of (a) all cash
then held by the Company to the extent not otherwise required to pay Company expenses over
(b) the amount of reserves established by the Company in accordance with Section 4.3, in each
case as determined by the Board of Directors.

                “Award Agreement” means any bona fide award agreement executed by a
participant in the Management Incentive Plan governing the terms of the Units issued to such
participant under the Management Incentive Plan.

                  “Bankruptcy Court” has the meaning set forth in the recitals.

               “Board of Directors” means the board of directors of the Company established
pursuant to Section 7.3.

              “Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks are authorized or required to close in New York City, New York.

                  “Capital Contribution” means a contribution to the capital of the Company.

                 “Capital Stock” means (i) with respect to any Person that is a corporation, any and
all shares, interests, participations, rights or other equivalents (however designated) of the capital
stock of such Person; and (ii) with respect to any other Person, any and all partnership, limited
liability company, membership or other Equity Interests in such Person, including the Units.

              “Certificate” means the Certificate of Formation of the Company, as amended,
modified or supplemented from time to time.

                  “Chairman of the Board” has the meaning set forth in Section 7.3(c).

                  “Company” has the meaning set forth in the preamble.

                  “Confidential Information” has the meaning set forth in Section 12.1(a).

                  “Debtors” has the meaning set forth in the recitals.

                  “Drag Along Agents” has the meaning set forth in Section 8.9(b)(vi).

                  “Drag Along Notice” has the meaning set forth in Section 8.9(a).

                  “Drag Along Sale” has the meaning set forth in Section 8.9.

                “Drag Along Sale Percentage” means, at the election of the Ares Entities in their
sole discretion, either (i) the percentage determined by dividing the number of Units that is
proposed to be Transferred, directly or indirectly, by the Ares Entities to a Prospective Buyer in a

                                                    4
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 15 of 402



Sale by the total number of Units then owned by the Ares Entities or (ii) a percentage
representing the aggregate ownership interest in Midco proposed to be Transferred, both
indirectly through the Transfer of Units and directly through the Transfer of Equity Interests in
Midco, to a Prospective Buyer in a Sale.

                  “Drag Along Sellers” has the meaning set forth in Section 8.9(a).

                  “Drag Along Shares” has the meaning set forth in Section 8.9(a).

                  “Effective Date” has the meaning set forth in the recitals.

                 “Eligible Holder” at any Applicable Time means a Person qualified to hold an
interest in oil and gas leases on federal lands under applicable law and/or regulations. As of the
date of this Agreement, Eligible Holder means: (a) a citizen of the United States; (b) a
corporation organized under the laws of the United States or of any state thereof; (c) a public
body, including a municipality; or (d) an association of United States citizens, such as a
partnership or limited liability company, organized under the laws of the United States or of any
state thereof, but only if such association does not have any direct or indirect foreign ownership,
other than foreign ownership of stock in a parent corporation organized under the laws of the
United States or of any state thereof. For the avoidance of doubt, onshore mineral leases or any
direct or indirect interest in such leases may be acquired and held by aliens only through stock
ownership, holding or control in a corporation organized under the laws of the United States or
of any state thereof. For purposes of this definition, each of the Initial Members is an “Eligible
Holder.”

                 “Eligible Holder Certification” means a properly completed certificate in such
form as may be specified by the Board of Directors pursuant to which a Member certifies that he,
she or it is an Eligible Holder. To the extent that “he, she or it” is a nominee holding for the
account of another Person, then, to the best of his, her or its knowledge, such other Person is an
Eligible Holder.

                  “Eligible Holder Default” has the meaning set forth in Section 12.16(b).

                  “Eligible Holder Units” has the meaning set forth in Section 12.16(b).

               “Equity Interests” of any Person means Capital Stock of such Person or warrants,
options or other rights to acquire Capital Stock of such Person.

             “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.

                  “Exchange Act” means the Securities Exchange Act of 1934, as amended.

               “Family Members” with respect to any individual means, such Person’s spouse,
children, parents and lineal descendants of such Person’s parents (in each case, natural or
adopted).



                                                    5
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 16 of 402



                 “Family Trust” with respect to any individual means a trust, limited partnership or
limited liability company benefiting solely such individual or the Family Members of such
individual.

                  “Fiscal Year” has the meaning set forth in Section 5.3.

                  “Gastar” has the meaning set forth in the recitals.

                  “Holdco” has the meaning set forth in the recitals.

                  “Indemnified Party” has the meaning set forth in Section 7.8(a).

                  “Initial Members” means each Person that is a Member as of the date of this
Agreement.

                “Interest” when used in reference to an interest in the Company means the entire
ownership interest of a Member in the Company at any particular time, including its interest in
the capital, profits, losses and distributions of the Company. All Interests in the Company shall
be represented by Units.

                  “Liquidator” has the meaning set forth in Section 9.2(b).

             “Majority Members” with respect to any individual means the Member or
Members holding more than 50% of the Units of the Company outstanding at such time.

                  “Management Incentive Plan” has the meaning set forth in Section 3.2.

             “Member” means each of the Initial Members, as well as each Substituted
Member and each Additional Member.

                  “Member Affiliate” has the meaning set forth in Section 12.14.

                  “Midco” has the meaning set forth in the recitals.

                  “Offer Notice” has the meaning set forth in Section 8.8(a).

                  “Offer Period” has the meaning set forth in Section 8.8(b).

                  “Other Investments” has the meaning set forth in Section 6.3(a)(i)(A).

                  “Participating Seller” has the meaning set forth in Section 8.9(a).

               “Percentage Interest” with respect to each Member as of any time of
determination means a fraction, expressed as a percentage, the numerator of which is the number
of Units held by such Member at such time, and the denominator of which is the aggregate
number of Units held by all Members at such time.

                “Permitted Transfer” means, with respect to any Member other than the Ares
Entities, (a) any Transfer pursuant to a Drag Along Sale; (b) any redemptions and other

                                                    6
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 17 of 402



repurchases of Units, as may be made in the discretion of the Board of Directors from time to
time, from an employee in connection with the termination of his or her employment with the
Company or any of its Subsidiaries; and (c) any Transfer of Units by an individual to a Family
Trust with respect to such individual. “Permitted Transfer” means, with respect to the Ares
Entities, any Transfer of Units to any Person so long as such Transfer is executed in accordance
with applicable law, including, without limitation, the Act and the Securities Act.

                  “Permitted Transferee” means any transferee pursuant to a Permitted Transfer.

               “Person” means any individual, partnership, limited liability company,
association, corporation, trust or other entity.

                  “Plan” has the meaning set forth in the recitals.

                “Prospective Buyer” means any Person proposing to purchase (i) Units from an
Ares Entity, (ii) Equity Interests in Midco and/or (iii) assets of the Company, Midco or any of
their Subsidiaries, in each case, other than pursuant to a Permitted Transfer.

             “Redeemable Units” means any Subject Units and/or Eligible Holder Units for
which a redemption notice has been given, and has not been withdrawn, pursuant to Section
12.17.

                  “Representatives” has the meaning set forth in Section 12.1(a).

                  “Required Disclosure” has the meaning set forth in Section 12.1(a).

                  “ROFO Units” has the meaning set forth in Section 8.8.

                  “Sale” shall mean:

               (a)      a merger or consolidation in which (i) the Company or Midco is a
constituent party or (ii) a Subsidiary of the Company or Midco is a constituent party and the
Company or Midco, as applicable, issues Equity Interests pursuant to such merger or
consolidation;

               (b)    the sale, lease, transfer, exclusive license or other disposition (whether by
merger, consolidation or otherwise), in a single transaction or series of related transactions, by
the Company, Midco or any Subsidiary of either of them of (A) all or substantially all of the
assets of the Company, Midco and their Subsidiaries taken as a whole, or (B) one or more
Subsidiaries of the Company or Midco if all or substantially all of the assets of the Company,
Midco and their Subsidiaries taken as a whole are held by such Subsidiary or Subsidiaries, in
each case, except where such sale, lease, transfer, exclusive license or other disposition is to a
wholly owned Subsidiary of the Company or Midco; or

               (c)    the acquisition, in a single transaction or a series of related transactions, by
any person or group (within the meaning of Section 13(d) or 14(d) of the Exchange Act), other
than the Members of the Company or Midco as of the Effective Date, of (A) beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act) of at least

                                                    7
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 18 of 402



50% of the Voting Stock (x) of the Company or Midco (including by means of the Company’s or
Midco’s issuance of its Equity Interests) or (y) of one or more Subsidiaries of the Company or
Midco if all or substantially all of the assets of the Company, Midco and their Subsidiaries taken
as a whole are held by such Subsidiary or Subsidiaries (including by means of the issuance of
Equity Interests of any such Subsidiary or Subsidiaries, as applicable) or (B) the contractual right
to designate or elect the manager of Midco or 50% or more of the Board of Directors.

                  “Sale Period” has the meaning set forth in Section 8.8(d).

                  “Sale Price” has the meaning set forth in Section 8.8(a).

                  “Securities Act” means the Securities Act of 1933, as amended.

                  “Specified Event” has the meaning set forth in Section 8.3(c).

                  “Sponsor Related Parties” has the meaning set forth in Section 6.3.

                  “Subject Units” has the meaning set forth in Section 12.16(a).

                “Subsidiary” or “Subsidiaries” means all Persons in which the Company owns,
directly or indirectly, a majority of the Voting Stock or is a general partner or otherwise has the
power to control, by agreement or otherwise, the management and general business affairs of
such other Person.

              “Substituted Member” means any Person admitted to the Company as a
substituted Member pursuant to the provisions of Article 8.

               “Threshold Value” means, with respect to a Unit, the “Threshold Value,” if any,
assigned to such Unit in the applicable Award Agreement.

                  “Transfer”, “Transferee” and “Transferor” have the respective meanings set forth
in Section 8.1.

                  “Transferring Member” has the meaning set forth in Section 8.8.

                  “Triggering Event” has the meaning set forth in Section 12.16(a).

                  “UCC” means Article 8 of the Uniform Commercial Code as in effect in the State
of Delaware.

             “Units” means units representing limited liability company interests in the
Company, as set forth on Schedule A and in the books and records of the Company.

                  “Upstream Equity Interests” has the meaning set forth in Section 8.7.

               “Value” of any asset of the Company or a Member, as the case may be, as of any
date, means the fair market value of such asset as of such date, as determined by the Board of
Directors. Any determination of the Value or of the fair market value of an asset of the


                                                   8
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 19 of 402



Company or a Member made by the Board of Directors shall be binding on the Members for all
purposes of this Agreement.

                  “Void Transfer” has the meaning set forth in Section 8.1.

                “Voting Stock” of any Person means any Capital Stock or other Equity Interests
of any class or classes of such Person whose holders are entitled under ordinary circumstances
(irrespective of whether at the time stock or other Equity Interests of any other class or classes
shall have or might have voting power by reason of the happening of any contingency) to vote
for the election of a majority of the directors, managers, trustees or other governing body of such
Person.

                  “Withdrawing Member” has the meaning set forth in Section 8.2(d).

                 Section 2.2    Rules of Interpretation. Unless the context otherwise clearly
requires: (a) a term has the meaning assigned to it; (b) “or” is not exclusive; (c) wherever from
the context it appears appropriate, each term stated in either the singular or the plural shall
include the singular and the plural, and pronouns stated in either the masculine, feminine or
neuter shall include the masculine, feminine and neuter; (d) provisions apply to successive events
and transactions; (e) all references in this Agreement to “including” shall be deemed to be
followed by the phrase “without limitation,” whether or not so expressly provided in this
Agreement; (f) all references in this Agreement to designated “Articles,” “Sections,”
“paragraphs,” “clauses” and other subdivisions are to the designated Articles, Sections,
paragraphs, clauses and other subdivisions of this Agreement, and the words “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section, paragraph, clause or other subdivision; and (g) any definition of or
reference to any agreement, instrument, document, statute or regulation in this Agreement shall
be construed as referring to such agreement, instrument, document, statute or regulation as from
time to time amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in this Agreement).


                      ARTICLE 3. UNITS; CAPITAL CONTRIBUTIONS

                  Section 3.1   Capitalization; Issuance of Units.

                (a)     Each Member’s relative rights, privileges, preferences, restrictions and
obligations with respect to the Company are represented by such Member’s Units. As of the
Effective Date, there shall be one class of Units of the Company, with such class referred to in
this Agreement as the “Units.” Units may be issued in whole or fractional form. Any issuances
of Units following the Effective Date may be issued by the Company in one or more separate
classes or series (each, an “Additional Class”) at a price per Unit and with such other relative
rights, privileges, preferences, restrictions and obligations, in each case, as determined by the
Board of Directors. All Units issued under this Agreement shall constitute “securities” governed
by Article 8 of the UCC. A Member may own one or more classes or series of Units. The
ownership of one class or series of Units shall not affect the rights, privileges, preferences or
obligations of a Member with respect to the other class or series of Units owned by such


                                                   9
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 20 of 402



Member. Any reference in this Agreement to a holder of a class of Units shall be deemed to
refer to such holder only to the extent of such holder’s ownership of such class or series of Units.

               (b)      The present ownership of the issued and outstanding Equity Interests in
the Company is set forth on Schedule A. The Company or its designee shall from time to time
update Schedule A and the books and records of the Company to reflect each Transfer, issuance
or redemption of any Units of the Company or any other transaction or occurrence that affects
the ownership of any Equity Interests in the Company. Any reference in this Agreement to
Schedule A shall be deemed a reference to Schedule A as amended in accordance with this
Section 3.1 and in effect from time to time. As presently in effect, and as updated from time to
time, Schedule A shall constitute the record of the ownership of the issued and outstanding
Equity Interests in the Company. Notwithstanding the foregoing, the failure to reflect a change
or adjustment to Schedule A shall not prevent any otherwise valid change or adjustment from
being effective.

                Section 3.2     Management Incentive Plan. The Board of Directors may approve
from time to time one or more management incentive plans of the Company or any Subsidiary
(each, a “Management Incentive Plan”) pursuant to which the Company, upon the approval of
the Board of Directors, would be permitted to issue Units and/or additional classes of units in the
Company (or Equity Interests in a Subsidiary of the Company, as the case may be) at such time
and in such amounts as may be approved for issuance by the Board of Directors and
correspondingly provided for pursuant to the terms of such Management Incentive Plans.
Notwithstanding the foregoing, the aggregate amount of all Units issuable pursuant to such
Management Incentive Plans shall in no event exceed Equity Interests representing greater than
10% equity ownership in the business of the Company and its Subsidiaries (calculated on a fully
diluted basis assuming the exercise, conversion or exchange, as applicable, in full of any
applicable Equity Interests which are unexercised as of any time of determination).
Notwithstanding anything to the contrary in this Agreement or otherwise, the provisions of this
Agreement shall be subject to the terms of each Management Incentive Plan then in effect with
respect to all Equity Interests issued pursuant to any such Management Incentive Plan. In the
event any of the provisions of this Agreement conflict with the provisions of such Management
Incentive Plan, the provisions of such Management Incentive Plan shall control with respect to
the subject matter of such Management Incentive Plan. To the extent necessary or appropriate,
upon the execution of any Management Incentive Plan relating to the Company and/or the
consummation of any issuance of Equity Interests in the Company pursuant to any Management
Incentive Plan, Schedule A, the books and records of the Company and this Agreement shall
thereafter be amended accordingly by the Board of Directors to reflect the effect of any such
issuance.

                  Section 3.3   Additional Capital Contributions.

               (a)    Except as otherwise required by law, no Member shall be required to
make any additional Capital Contributions to the Company without the prior consent of such
Member and the Board of Directors. Except as otherwise required by law, no Member shall be
permitted to make any additional Capital Contributions to the Company without the prior
consent of the Board of Directors.


                                                 10
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 21 of 402



                 (b)    After the Effective Date and in its sole discretion, the Board of Directors
may determine that one or more additional Capital Contributions are necessary or advisable for
the conduct of the Company’s business. Any such additional Capital Contribution called after
the Effective Date shall be referred to as an “Additional Call Amount.” In the event the Board of
Directors makes such a determination, each Member shall have the option (but not the
obligation) to participate in each such additional Capital Contribution in accordance with its
Percentage Interest. To the extent less than all of the Members elect to participate in any
additional Capital Contribution, those Members that elect to make such additional Capital
Contribution shall have the option (but not the obligation) to increase their additional Capital
Contributions pro rata in accordance with their respective Percentage Interests such that the total
of the applicable additional Capital Contribution equals the Additional Call Amount. Unless
otherwise determined by the Board of Directors, the funding of any such Additional Call
Amount shall be made no later than 10 Business Days following a Member’s receipt of a capital
call notice in respect of such Additional Call Amount. Notwithstanding the foregoing, in no
event shall such amounts be required to be funded to the Company sooner than 5 Business Days
following receipt of such capital call notice.

               (c)     Upon the funding of any Capital Contribution by a Member pursuant to
Section 3.3(b) above, such Member shall be issued a number of additional Units (or, if the Board
of Directors determines to issue Equity Interests in the Company of an Additional Class, a
number of Equity Interests of such Additional Class) equal to the amount of the Capital
Contribution made by such Member in respect of such Capital Contribution divided by a price
per Unit or Equity Interest of an Additional Class, as the case may be, determined by the Board
of Directors. Schedule A, the books and records of the Company and, if appropriate, this
Agreement shall be thereafter amended accordingly by the Board of Directors to reflect the
Capital Contribution and the issuance of Units or Equity Interests of an Additional Class, as the
case may be, effected in connection therewith.

                Section 3.4     Interest on Capital Contributions. No Member shall be entitled to
interest on or with respect to any Capital Contribution.

               Section 3.5    Withdrawal and Return of Capital Contributions. Except as
provided in this Agreement, no Member shall be entitled to withdraw any part of such Member’s
Capital Contribution or to receive distributions from the Company.

              Section 3.6      Form of Capital Contribution. Unless otherwise agreed to by the
Board of Directors, all Capital Contributions shall be made in cash.

                  Section 3.7   Unit Certificates.

                 (a)    The Units shall initially be uncertificated (as contemplated in Section 18-
702(c) of the Act) and recorded in the books and records of the Company and on Schedule A to
this Agreement. In its sole discretion, the Board of Directors shall be permitted to cause all or a
portion of the Units of the Company issued on or after the Effective Date to be represented by
certificates issued by the Company. The face of any such certificate shall designate the class of
Units represented thereby. Any such certificates (and the Units represented thereby) shall
constitute “securities” governed by Article 8 of the UCC.


                                                     11
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 22 of 402



               (b)     In the event any Unit certificates are issued, the Company may in its
discretion imprint any or all certificates representing Units now or hereafter owned by any
Member with the following legends:

                  THE UNITS REPRESENTED BY THIS CERTIFICATE HAVE
                  NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
                  1933 AND MAY NOT BE TRANSFERRED IN THE ABSENCE OF
                  SUCH REGISTRATION OR AN EXEMPTION THEREFROM
                  UNDER SUCH ACT.

                  THE UNITS REPRESENTED BY THIS CERTIFICATE ARE
                  SUBJECT TO GOVERNANCE AGREEMENTS, TRANSFER
                  RESTRICTIONS AND OTHER TERMS CONTAINED IN THE
                  LIMITED LIABILITY COMPANY AGREEMENT OF THE
                  COMPANY, DATED AS OF [____], 2019, AS SUCH LIMITED
                  LIABILITY COMPANY AGREEMENT MAY BE AMENDED OR
                  MODIFIED FROM TIME TO TIME. A COPY OF SUCH
                  AGREEMENT IS ON FILE AT THE COMPANY’S PRINCIPAL
                  EXECUTIVE OFFICES.

Such imprinting is without prejudice, however, to the rights of Members to sell or otherwise
dispose of such Units in accordance with the terms of this Agreement and pursuant to an
exemption from the registration requirements available under the Securities Act. After such time
as any of the legends described by this Section 3.7(b) are no longer required on any certificate or
certificates representing the Units, upon the request of any Member, the Company shall cause
such certificate or certificates to be exchanged for a certificate or certificates that do not bear
such legends.

               (c)   In addition to the legends required by paragraph (b) above, Units issued
pursuant to any Management Incentive Plan shall include legends required by the terms of such
Management Incentive Plan.


                               ARTICLE 4. DISTRIBUTIONS

               Section 4.1   Distributions. Subject to the provisions of Sections 4.2, and 4.3,
the Company shall distribute Available Cash at such times and in such amounts as may be
determined by the Board of Directors in its sole discretion. Any distribution made to the
Members pursuant to this Section 4.1 shall be made to the Members in accordance with their
Percentage Interests.

                It is understood and agreed that a Management Incentive Plan may provide that
certain Units or other Equity Interests in the Company authorized following the date of this
Agreement and issued pursuant to such Management Incentive Plan shall also share in
distributions made pursuant to this Section 4.1 in the manner specified in such Management
Incentive Plan and any related amendments, supplements or modifications to, or amendments
and restatements of, this Agreement. Notwithstanding anything herein contained to the contrary,
no distribution shall be made under this Section 4.1 or Section 9.3 to any Member in respect of

                                                12
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 23 of 402



any Unit with respect to which a Threshold Value has been assigned unless and until the sum of
the aggregate amount of distributions made by the Company pursuant to this Section 4.1 and
Section 9.3 in respect of all other Units (measured from the date of the issuance of the applicable
Unit to which a Threshold Value has been assigned) is equal to or greater than the Threshold
Value assigned to such Unit. Notwithstanding the foregoing, in the case of each distribution, for
purpose of determining whether aggregate distributions are equal to or greater than the
applicable Threshold Value, distributions in respect of other Units shall be considered to be
made prior to the distribution in respect of such Unit. Amounts not distributed with respect to a
Unit by operation of the foregoing sentence shall be distributed to the Members in accordance
with this Section 4.1, but without including any such Unit in such distribution.

                  Section 4.2   Limitations on Distributions.

                  (a)    Anything to the contrary in this Agreement notwithstanding:

                 (i)    no distribution pursuant to this Agreement shall be made if such
         distribution would result in a violation of the Act; and

                 (ii)   no distribution pursuant to this Agreement shall be made if such
         distribution would result in a violation of applicable law.

               (b)     In the event that a distribution is not made as a result of the application of
paragraph (a) of this Section 4.2, the Company shall make such distribution as soon as such
distribution would not be prohibited pursuant to this Section 4.2.

                Section 4.3    Reserves. The Company may establish reserves in such amounts
and for such time periods as the Board of Directors determines in its discretion to be necessary
for estimated accrued Company expenses and any contingent or unforeseen Company liabilities.
If the Board of Directors determines that all or any portion of such reserves are no longer
necessary, any such amount of such reserves may, in the discretion of the Board of Directors, be
distributed to the Members in accordance with this Article 4.


                        ARTICLE 5. BOOKS OF ACCOUNT, RECORDS
                              AND REPORTS, FISCAL YEAR

              Section 5.1    Books and Records. Records and books of account shall be kept
by the Company in a manner determined by the Board of Directors in its sole discretion. The
records and books of accounts shall reflect such transactions and other matters relating to the
Company’s business as are usually entered into records and books of account maintained by
Persons engaged in businesses of a like character.

                Section 5.2     Financial Reports. The Company shall deliver or otherwise make
available to each Member:

                         (a)    as soon as available and in any event within 60 days after the end
of each of the first three quarters of each fiscal year of the Company, consolidated balance sheets
of the Company and its Subsidiaries as of the end of such period, and consolidated statements of

                                                 13
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 24 of 402



income and cash flows of the Company and its Subsidiaries for the period then ended prepared in
conformity with generally accepted accounting principles in the United States applied on a
consistent basis, except as otherwise noted in such balance sheets and statements, and subject to
the absence of footnotes and to year-end adjustments; and

                        (b)    as soon as available and in any event within 90 days after the end
of each fiscal year of the Company, a consolidated balance sheet of the Company and its
Subsidiaries as of the end of such year, and consolidated statements of income and cash flows of
the Company and its Subsidiaries for the year then ended prepared in conformity with generally
accepted accounting principles in the United States applied on a consistent basis, except as
otherwise noted in such balance sheets and statements, together with an auditor’s report thereon
of a firm satisfactory to the Board of Directors.

                Section 5.3     Fiscal Year. Unless otherwise determined by the Board of
Directors, the fiscal year of the Company (the “Fiscal Year”) shall be the calendar year.
Notwithstanding anything to the contrary in this Agreement, the last Fiscal Year of the Company
shall end on the date on which the Company is terminated.

                Section 5.4      Tax Returns. The Board of Directors will cause to be prepared and
filed all necessary federal, state and local income tax returns for the Company and the Board of
Directors will select a nationally recognized accounting firm to prepare the Company’s federal,
state and local income tax returns.

                Section 5.5    Taxable as a Corporation. The Company has elected to be treated
as an association taxable as a corporation for U.S. federal income tax purposes. To the extent
permitted by law, the Company shall similarly elect to be treated as an association taxable as a
corporation for state and local income tax purposes. The Company shall not make any election or
take any action inconsistent with such treatment and this Section 5.5 without the approval of the
Majority Members. If the Majority Members determine to take action to cause the Company to
be treated as other than an association taxable as a corporation, this Agreement shall be amended
in a manner determined by agreement of the Majority Members to include provisions that the
Majority Members determine relevant in connection with such change in status.


             ARTICLE 6. POWERS, RIGHTS AND DUTIES OF THE MEMBERS

                Section 6.1     Limitations. Other than as set forth in this Agreement, but
excluding Members that are also members of the Board of Directors, the Members shall not: (i)
participate in the management or control of the Company’s business; (ii) transact any business
for the Company; or (iii) have the power to act for or bind the Company. All such powers shall
vest solely and exclusively in the Board of Directors. Persons dealing with the Company shall
not be entitled to rely on the power and authority of the Members to act for or bind the Company.

                 Section 6.2    Liability. Subject to the provisions of the Act, no Member shall be
liable for the repayment, satisfaction or discharge of any Company liabilities. No Member shall
be personally liable for the return of any portion of the Capital Contributions (or any return
thereon) of any other Member.


                                                14
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 25 of 402



                  Section 6.3   Competition and Corporate Opportunities.

                (a)     Each Member acknowledges, agrees and affirms that the Ares Entities and
their respective Affiliates (collectively, the “Sponsor Related Parties”):

                 (i)     (A) have participated (directly or indirectly) and will continue to
         participate (directly or indirectly) in financing, venture capital, private equity and other
         direct investments in corporations, joint ventures, limited liability companies and other
         entities (the “Other Investments”), including Other Investments engaged in various
         aspects of business that may, are or will be competitive with the Company or its
         Subsidiaries’ business or that could be suitable for the Company or its Subsidiaries,
         including businesses and undertakings in direct competition with the Company or its
         Subsidiaries, (B) have interests in, participate with, aid and maintain seats on the board of
         directors or similar governing bodies of, Other Investments and (C) may develop or
         become aware of business opportunities for Other Investments; and

                 (ii)    may or will, as a result of or arising from the matters referenced in clause
         (i) above, the nature of the Sponsor Related Parties’ businesses and other factors, have
         conflicts of interest or potential conflicts of interest with the Company, the Company’s
         Subsidiaries and/or other Members.

                 (b)     The Members other than the Ares Entities (individually and on behalf of
the Company) expressly: (i) waive any such conflicts of interest or potential conflicts of interest
as described in Section 6.3(a); (ii) agree that no Sponsor Related Party or its respective
representatives shall have any liability to any Member or any Affiliate of any Member, or the
Company or any of its Subsidiaries with respect to such conflicts of interest or potential conflicts
of interest; and (iii) agree that the Sponsor Related Parties shall not have any duty to refrain from
engaging directly or indirectly in the same or similar business activities or lines of business as
the Company or any of its Subsidiaries. The Members other than the Ares Entities (individually
and on behalf of the Company) also expressly agree: (A) that in the event any Sponsor Related
Party acquires knowledge of a potential transaction or matter that may be a corporate opportunity
for itself and the Company or any of its Subsidiaries neither the Company nor any of its
Subsidiaries shall have any expectancy in such corporate opportunity; (B) to waive and
relinquish any and all claims relating to or arising out of such potential corporate opportunities;
(C) that the applicable Sponsor Related Party shall not have any duty to communicate or offer
such corporate opportunity to the Company or any of its Subsidiaries and may pursue or acquire
such corporate opportunity for itself or themselves, as the case may be, or direct such corporate
opportunity to another Person; and (D) that neither the Company nor any of its Subsidiaries shall
be entitled to (x) the right to consent to, (y) the right to participate in or (z) any right to any
profits from, in each case, any such other business opportunity or Other Investment. The
Members (for themselves and on behalf of the Company) also acknowledge that the Sponsor
Related Parties and their representatives have duties not to disclose confidential information of
or related to the Other Investments.

                (c)     In the event that a director or an officer of the Company who is also a
partner, principal, director, officer, member, manager and/or employee of any Sponsor Related
Party acquires knowledge of a potential transaction or matter that may be a corporate opportunity

                                                  15
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 26 of 402



for the Company or any of its Subsidiaries as well as a Sponsor Related Party, neither the
Company nor any of its Subsidiaries shall have any expectancy in such corporate opportunity. In
addition, such Sponsor Related Party shall not have any duty to communicate or offer such
corporate opportunity to the Company or any of its Subsidiaries and may pursue or acquire such
corporate opportunity for itself or direct such corporate opportunity to another Person.

                (d)     In addition to and notwithstanding the foregoing provisions of this Section
6.3, a corporate opportunity shall not be deemed to belong to the Company if it is a business
opportunity that the Company is not financially able, contractually permitted or legally able to
undertake, or that is, based on its nature, not in the line of the Company’s business or is of no
practical advantage to it or is a business opportunity in which the Company has no interest or
reasonable expectancy.


     ARTICLE 7. POWERS, RIGHTS AND DUTIES OF THE BOARD OF DIRECTORS

               Section 7.1     Authority. Except as specifically contemplated by this Agreement,
the Board of Directors shall have exclusive and complete authority and discretion to manage the
operations and affairs of the Company and to make all decisions regarding the business of the
Company. Any action authorized by the Board of Directors shall constitute the act of and serve
to bind the Company. Persons dealing with the Company are entitled to rely conclusively on the
power and authority of the Board of Directors as set forth in this Agreement.

                Section 7.2    Powers and Duties of the Board of Directors. Except as otherwise
specifically provided in this Agreement, the Board of Directors shall have all rights and powers
of a “manager” under the Act. The Board of Directors shall have such authority, rights and
powers in the management of the Company’s business to do any and all other acts and things
necessary, proper, convenient or advisable to effectuate the purposes of this Agreement.

             Section 7.3     Board of Directors. A board of directors shall be established to
manage the business and affairs of the Company in accordance with the following terms:

                  (a)     Appointment; Certain Vacancies.

                   (i)     The authorized number of directors on the Board of Directors is
           established at [●]2 directors, which number shall not be increased or decreased without
           the written consent of the Board of Directors, acting by majority vote.

                (ii)     The Board of Directors shall be comprised of the following initial
           members: [●].3


                   (iii) Unless the Majority Members shall otherwise determine, the composition
           of any committees of the Board of Directors and the composition of the board of
           directors, committees or other governing bodies of each of the Company’s Subsidiaries
           shall be designated in the manner set forth with respect to the Company in Section 7.3(a)

2
    TBD.
3
    TBD.

                                                   16
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 27 of 402



         and Section 7.3(b). In addition, unless the Majority Members shall otherwise determine,
         the manager of any direct or indirect Subsidiary of the Company that is a manager-
         managed limited liability company shall be the Company, acting in such capacity at the
         direction of the Board of Directors.

                (iv)    If any person designated as a director pursuant to Section 7.3(a)(ii) for any
         reason ceases to serve as a member of the Board of Directors, the resulting vacancy on
         the Board of Directors shall be filled by Majority Members acting by vote or written
         consent.

                 (v)    a director shall only be removed from the Board of Directors upon the
         vote of a majority of the directors then in office or by Majority Members acting by vote
         or written consent.

                 (b)    Term of Directors. Subject to Section 7.3(a)(v), each director shall hold
office from the time of his or her appointment until his or her resignation or removal without the
need to be voted into office on an annual basis or otherwise. Notwithstanding the foregoing, any
director may resign at any time upon written notice to the Company. Any such resignation shall
take effect at the time specified in the applicable instrument of resignation or, if the time be not
specified, upon receipt of such notice. Unless otherwise specified in the notice, the acceptance
of such instrument of resignation shall not be necessary to make such resignation effective.

                 (c)    Chairman of the Board. The Board of Directors may from time to time, in
its discretion, by majority vote elect a Chairman of the Board (the “Chairman of the Board”). If
elected, the Chairman of the Board shall: (i) preside at all meetings of the Board of Directors; (ii)
have such other powers and duties as may be delegated to him or her by the Board of Directors;
and (iii) except as otherwise provided in the immediately succeeding sentence, shall serve in
such capacity for such time as the Board of Directors shall determine. The initial Chairman of
the Board shall be appointed by a majority of the directors and shall serve for one (1) year from
the date of his or her appointment. Unless otherwise approved by the Majority Members, the
Chairman of the Board shall serve in a non-executive capacity and shall not have any authority
as an officer of the Company by virtue of his or her role as Chairman of the Board.

                (d)     Meetings. Meetings of the Board of Directors, regular or special, may be
held at any place within or without the State of Delaware. Members of the Board of Directors, or
of any committee designated by the Board of Directors, may participate in a meeting of the
Board of Directors or such committee by means of conference telephone or similar
communications equipment by means of which all persons participating in the meeting can hear
each other, and participation in a meeting by such means shall constitute presence in person at
such meeting. The Board of Directors may fix times and places for regular meetings of the
Board of Directors and no additional, special notice of such meetings need be given. A special
meeting of the Board of Directors shall be held whenever called by a majority of the directors
then in office, at such time and place as shall be specified in the notice or waiver of such
meeting. Notice of each special meeting shall be given by the directors calling the meeting to
each other director personally, by facsimile transmission, by electronic mail communication or
by telephone not later than the day before the meeting.



                                                  17
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 28 of 402



                 (e)     Quorum and Voting. A whole number of directors equal to at least a
majority of the entire Board of Directors, either present or represented by proxy, shall constitute
a quorum for the transaction of business. In the event there is less than a quorum at any meeting
of the Board of Directors, a majority of the directors present may adjourn the meeting from time
to time. Notice of adjournment and the time and place of the rescheduled meeting shall be given
to all of the directors not then in attendance. Except as otherwise provided by this Agreement,
the vote of a majority of the directors present at a meeting at which a quorum is present or at an
adjourned meeting shall be the act of the Board of Directors.

               (f)     Proxies. Each director entitled to vote at a meeting of the Board of
Directors may authorize another person or persons to act for him or her by proxy. Each proxy
shall be signed by the director giving such proxy.

                (g)    Written Consent of Directors in Lieu of a Meeting. Any action required or
permitted to be taken at any meeting of the Board of Directors may be taken without a meeting if
a majority of the members of the Board of Directors consent in writing.

                (h)      Standard of Care. Notwithstanding anything to the contrary set forth in
this Agreement or under applicable law, no director shall be liable to the Company, any creditor
of the Company, any Member, any assignee or any other holder of Equity Interests in the
Company for any action taken or omitted on behalf of the Company (including any agreement or
transaction entered into between the Company or any Subsidiary, on the one hand, and any
Member or any Affiliate of such member, on the other), except for such actions as constitute
fraud or bad faith. To the extent any director has any liabilities or duties at law or in equity
(including, without limitation, fiduciary duties or other standards of care) more expansive than
those set forth in this Section 7.3(h), such liabilities and duties are hereby modified to the fullest
extent permitted by applicable law (including, without limitation, Section 18-1101(c) of the Act)
to those set forth in the first sentence of this Section 7.3(h). In furtherance of the foregoing, it is
understood and agreed that no director, in his or her capacity as a director, shall have any
fiduciary duties of any kind or description to the Company, any Member, any assignee or any
other holder of Equity Interests in the Company, each such director instead being deemed an
agent of the Member appointing such director and not a fiduciary of any other party. In addition,
with the exception of officers whose duty is set forth in Section 7.4, no Member, any other
holder of Equity Interests in the Company or any Affiliate of any of the foregoing entities or
persons shall have any duty of any kind or description to the Company, any other Member or any
other holder of Equity Interests in the Company or any Affiliate of any of the foregoing entities
or persons for any action taken or omitted on behalf of the Company (including any agreement or
transaction entered into between the Company or any Subsidiary, on the one hand, and any
Member or any Affiliate of such member, on the other), except for such actions as constitute
fraud or bad faith. Notwithstanding the foregoing, nothing in this Section 7.3(h) shall be
construed to eliminate the covenant of good faith and fair dealing. Notwithstanding the
foregoing or anything to the contrary contained in this Agreement, nothing contained in this
Agreement shall relieve any Person of any liability for breach of fiduciary duty, if any, owed to
the Company or its Affiliates incurred in such Person’s role as an officer or employee of the
Company or its Affiliates.



                                                  18
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 29 of 402



                (i)    Expenses; Compensation. The Company shall pay all reasonable out-of-
pocket expenses incurred by each director in connection with attending regular and special
meetings of the Board of Directors and any committee of the Board of Directors. In addition to
the foregoing, upon the approval of the Board of Directors, the Company shall furnish each
director who is not an officer or employee of the Company with such compensation or other
remuneration for his or her service to the Board of Directors as the Board of Directors shall
reasonably fix.

                  Section 7.4   Officers, Agents and Employees.

                (a)     Appointment and Term of Office. The Board of Directors may appoint,
and may delegate power to appoint, such officers, agents and employees as it may deem
necessary or proper, who shall hold their offices or positions for such terms, have such authority
and perform such duties as may from time to time be determined by or pursuant to authorization
of the Board of Directors, in each case in furtherance of the business carried on by the Company.
Except as may be prescribed otherwise by the Board of Directors in a particular case, all such
officers shall hold their offices at the pleasure of the Board of Directors for an unlimited term
(unless otherwise provided in any applicable employment agreement) and need not be
reappointed annually or at any other periodic interval. Any action taken by an officer of the
Company pursuant to authorization of the Board of Directors shall constitute the act of and serve
to bind the Company. Persons dealing with the Company are entitled to rely conclusively on the
authority of such officers set forth in the authorization of the Board of Directors, but only to the
extent expressly provided in such authorization. Any action purported to be taken by any officer,
agent or employee of the Company or any of its Subsidiaries in the absence of a grant of
authority from the Board of Directors, or otherwise in contravention of the terms of this Section
7.4(a), shall be void and without effect.

                (b)    Resignation and Removal. Any officer may resign at any time upon
written notice to the Company. Any officer, agent or employee of the Company may be
removed by the Board of Directors with or without cause at any time. The Board of Directors
may delegate such power of removal as to officers, agents and employees not appointed by the
Board of Directors.

                 (c)     Compensation. The compensation of the officers of the Company shall be
fixed by the Board of Directors, but this power may be delegated to any officer in respect of
other officers under his or her control. The compensation for senior executive officers of the
Company shall, in each case, be commensurate with the financial performance of the Company,
the role of the officer, the scope of the officer’s responsibilities and the performance and success
of the officer, as determined in the reasonable judgment of the Board of Directors.

                (d)    Standard of Care. Officers shall be held to the same standard of care and
shall have the same fiduciary duties to the Company as if they were officers of a Delaware
corporation, including the duties of care and loyalty.

               Section 7.5     Company Funds. Company funds shall be held in the name of the
Company and shall not be commingled with those of any other Person. Company funds shall be
used only for the business of the Company.


                                                 19
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 30 of 402



                Section 7.6    Other Activities and Competition. None of the directors shall be
required to manage the Company as his or her sole and exclusive function. Each such director
may engage in or possess any interests in business ventures and may engage in other activities of
every kind and description independently or with others in addition to those relating to the
Company. Each Member authorizes, consents to and approves of such present and future
activities by each such director. Notwithstanding the foregoing, none of the Company, any
Member or any officer of the Company shall have any right by virtue of this Agreement or the
relationship created hereby in or to other ventures or activities of the directors, the Ares Entities,
Ares or any Affiliate of the Ares Entities or Ares (which, for the avoidance of doubt, excludes
the Company), or to the income or proceeds derived therefrom.

                Section 7.7    Exculpation. No director, officer, agent or employee of the
Company or any Member shall be personally liable for the return of any portion of the Capital
Contributions (or any return thereon) of any Member. The return of such Capital Contributions
(or any return thereon) shall be made solely from the Company’s assets. No Member shall have
the right to demand or receive property other than cash for its Interest in the Company. No
director of the Company or any Member shall be liable, responsible or accountable in damages
or otherwise to the Company or any Member for any loss incurred as a result of any act or failure
to act by such Person on behalf of the Company unless such loss is finally determined by a court
of competent jurisdiction to have resulted solely from such Person’s fraud or bad faith.

                  Section 7.8   Indemnification of the Board of Directors, Officers, Members and
Agents.

                (a)      The Company shall defend and indemnify any Member, director or
member or trustee or shareholder of any Member or director from any threatened, pending or
completed action, suit or proceeding by reason of the fact that such Person is or was an officer,
employee or other agent of the Company or a Member or director (each, an “Indemnified
Party”), to the fullest extent permitted by applicable law in effect on the date of this Agreement
and to such greater extent as applicable law may hereafter from time to time permit. The
indemnity shall protect the Indemnified Party from and against any loss, expense, damage or
injury suffered or sustained by them arising out of their activities on behalf of the Company if
the acts upon which such threatened, pending or completed action are based were not a result of
fraud or bad faith by such Indemnified Party. Upon the approval of the Board of Directors, the
Company may indemnify any other Person who was or is a party or is threatened to be made a
party to any action suit or proceeding to the same extent and subject to the same conditions as
any other Indemnified Party as set forth in this Section 7.8. The Company shall indemnify and
hold harmless any Indemnified Party or Person executing any guaranty of indebtedness of the
Company from any and all claims, demands, losses, liabilities, damages and expenses (including
reasonable attorneys’ fees) suffered or incurred by any such guarantor by reason of the failure of
the Company to perform its obligations under any guaranteed indebtedness or suffered or
incurred by such guarantor in defending or prosecuting any suit, action or other proceeding
brought in connection with the guaranty or such indebtedness or in enforcing this
indemnification or any subrogation rights or other rights or remedies, at law or in equity, which
the guarantor may have by reason of performing its obligations under any such guaranty of
indebtedness. Any indemnification pursuant to this Section 7.8 shall only be from the assets of
the Company.

                                                  20
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 31 of 402



                (b)     Expenses (including attorneys’ fees) incurred by an Indemnified Party in a
civil or criminal action, suit or proceeding shall be paid by the Company in advance of the final
disposition of such action, suit or proceeding upon receipt of a legally enforceable written
undertaking by or on behalf of such Indemnified Party in form and substance acceptable to the
Board of Directors to repay such amount if such Indemnified Party is determined pursuant to this
Section 7.8 or adjudicated to be ineligible for indemnification, which undertaking will be an
unlimited general obligation of the Indemnified Party but need not be secured unless so
determined by the Board of Directors.

               (c)     No amendment, modification or deletion of this Section 7.8 will apply to
or have any effect on the right of any Indemnified Party to indemnification for or with respect to
any acts or omissions of such Indemnified Party occurring prior to such amendment,
modification or deletion.

               Section 7.9   Expenses. The Company shall pay for reasonable and documented
out-of-pocket expenses incurred in connection with the operation of the Company’s business,
provided that such expenses are not incurred in violation of an instruction issued, or policy
approved, by the Board of Directors.

                Section 7.10 Affiliate Transactions. For the avoidance of doubt and in
furtherance of the authority vested in the Board of Directors pursuant to Section 7.1 and Section
7.2, unless approved in writing by the Board of Directors of the Company, the Company will not,
and will cause its Subsidiaries not to, extend any indebtedness or other similar arrangement to
any officer (or any Family Member or relative of any officer), director (or any Family Member
or relative of any director) or employee (or any Family Member or relative of any employee).
For the avoidance of doubt and in furtherance of the authority vested in the Board of Directors
pursuant to Section 7.1 and Section 7.2, unless approved in writing by the Board of Directors of
the Company, the Company will not, and will cause its Subsidiaries not to, enter into any
contract or amend or modify any existing contract, and will not engage in any transaction of any
kind or description with any officer (or any Family Member or relative of any officer), director
(or any Family Member or relative of any director) or employee (or any Family Member or
relative of any employee). It is expressly agreed that: (i) any action purported to be taken by any
officer, director or employee of the Company or any of its Subsidiaries in contravention of the
terms of this Section 7.10 shall be void and without effect; and (ii) any action purported taken in
compliance with this Section 7.10 shall be deemed to satisfy the covenant of good faith and fair
dealing.

                 Section 7.11 Directors’ Insurance. The Company shall maintain directors’ and
officers’ liability insurance covering the full Board of Directors in an amount to be determined
by the Board of Directors in its discretion.

                  Section 7.12   Additional Units; Additional Members.

               (a)      At the discretion of the Board of Directors, the Company may issue
additional Units at any time and from time to time to any Person for any amount of consideration
as determined by the Board of Directors and, subject to paragraphs (b), (c) and (d) of this Section



                                                 21
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 32 of 402



7.12, admit such Person as an Additional Member (an “Additional Member”) with all of the
rights and obligations of a Member under this Agreement.

                (b)     Notwithstanding the provisions of Section 7.12(a), no Person may be
admitted as an Additional Member if such admission would violate or cause the Company to
violate any applicable Federal, state or foreign law, rule or regulation including, without
limitation, the Securities Act, or any other applicable Federal, state or foreign securities laws,
rules or regulations, cause the Company to be an investment company required to be registered
under the Investment Company Act of 1940, as amended, or cause some or all of the Company’s
assets to be “plan assets.”

                (c)    Each Additional Member shall execute such documentation as may be
required by the Board of Directors to evidence such Additional Member’s agreement to be bound
by the terms and provisions of this Agreement, including a joinder to this Agreement in
substantially the form attached as Exhibit A.

                (d)     Each Person desiring to become an Additional Member shall be admitted
to the Company upon the approval of the Board of Directors and the delivery of a counterpart
signature page to this Agreement that has been duly executed and delivered to the Company and
any other documentation required by the Board of Directors. The Company shall reflect each
admission authorized under this Section 7.12 by preparing an amendment to this Agreement,
dated as of the date of such admission, to reflect such admission.


                  ARTICLE 8. TRANSFERS OF INTEREST BY MEMBERS

                 Section 8.1    General. No Member may sell, transfer, assign, pledge,
hypothecate or in any manner dispose of (whether with or without consideration and whether
voluntary or involuntary or by operation of law) or create or suffer the creation of a security
interest in or any encumbrance on all or a portion of its Interest in the Company, whether now
owned or hereafter acquired, or enter into any swap, contract, participation or other arrangement
that transfers to another Person, in whole or in part, any of the economic consequences of
ownership with respect to any such Interest (the commission of any such act being referred to as
a “Transfer,” any Person who effects a Transfer being referred to as a “Transferor” and any
Person to whom a Transfer is effected being referred to as a “Transferee”) except in accordance
with the terms and conditions set forth in this Article 9. No Transfer of an Interest in the
Company shall be effective until such time as all requirements of this Article 9 have been
satisfied with respect to the Transfer and, if consents, approvals or waivers are required by the
Board of Directors, all of same shall have been confirmed in writing by the Board of Directors.
Any Transfer or purported Transfer of an Interest in the Company not made in accordance with
this Agreement (a “Void Transfer”) shall be null and void and of no force or effect whatsoever.
Any amounts otherwise distributable under Article 4 or Article 10 in respect of an Interest in the
Company that has been the subject of a Void Transfer may be withheld by the Company, in the
discretion of the Board of Directors, until the Void Transfer has been rescinded, whereupon the
amount withheld (after reduction by any damages suffered by the Company attributable to such
Void Transfer) shall be distributed without interest.



                                                22
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 33 of 402



                  Section 8.2   Transfer of Interest of Members.

               (a)     A Member may not Transfer all or any portion of its Interest in the
Company to any Person other than, subject to compliance with Section 8.3, a Transfer of all or
any portion of its Units pursuant to a Permitted Transfer.

                 (b)    The Transferee of a Member’s Interest in the Company pursuant to
Section 8.2(a) shall be admitted to the Company as a Substituted Member only upon satisfying
each applicable obligation under this Article 9, including, without limitation, executing a joinder
to this Agreement in substantially the form attached as Exhibit A. Unless a Transferee of a
Member’s Interest in the Company is admitted as a Substituted Member under this Section
8.2(b), it shall have none of the powers of a Member and shall have only such rights of an
assignee under the Act as are consistent with this Agreement.

               (c)    Upon the Transfer of all of the Units of a Member and effective upon the
admission of its Transferee as a Member, the Transferor shall be deemed to have withdrawn
from the Company as a Member.

                (d)     Upon the death, dissolution, withdrawal in contravention of Section 9.1 or
the bankruptcy of a Member (the “Withdrawing Member”), the Company shall have the right to
treat such Member’s successor(s)-in-interest as assignee(s) of such Member’s Interest in the
Company, with none of the powers of a Member and with only such rights of an assignee under
the Act as are consistent with this Agreement. Notwithstanding the foregoing, if the resulting
Transfer to such successor(s)-in-interest constitutes a Permitted Transfer and such Transfer
otherwise complies with the provisions of Section 8.3, any such successor-in-interest shall be
admitted to the Company as a Substituted Member in accordance with Section 8.2(b). For
purposes of this Section 8.2(d), if a Withdrawing Member’s Interest in the Company is held by
more than one Person who received such Interest other than pursuant to a Permitted Transfer (for
purposes of this Section 8.2(d), the “Assignees”), the Assignees shall appoint one Person with
full authority to accept notices and distributions with respect to such Interest in the Company on
behalf of the Assignees and to bind them with respect to all matters in connection with the
Company or this Agreement.

              (e)     The Company shall reflect each Transfer and admission as a Substituted
Member authorized under this Article 9 (including any terms and conditions imposed thereon by
the Board of Directors) on Schedule A and in the books and records of the Company.

               Section 8.3      Further Requirements. In addition to the other requirements of
Section 8.2, and unless waived in whole or in part by the Board of Directors, no Transfer of all or
any portion of an Interest in the Company may be made unless the following conditions are met:

               (a)     The Transferor shall have paid all reasonable costs and expenses,
including attorneys’ fees and disbursements and the cost of the preparation, filing and publishing
of any amendment to this Agreement or the Certificate, incurred by the Company in connection
with the Transfer;

              (b)      The Transferor shall have delivered to the Company a fully executed copy
of all documents relating to the Transfer, executed by both the Transferor and the Transferee,

                                                 23
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 34 of 402



and the agreement of the Transferee in writing and otherwise in form and substance acceptable to
the Board of Directors to:

                (i)      be bound by the terms of this Agreement by executing a joinder
         substantially in the form attached hereto as Exhibit A; and

                 (ii)     assume all obligations of the Transferor under this Agreement relating to
         the Interest in the Company that is the subject of such Transfer;

                (c)    The Board of Directors shall have been reasonably satisfied, including, at
its option, having received an opinion of counsel to the Company reasonably acceptable to the
Company, that (each of the following, if it were to be caused by a Transfer, a “Specified Event”):

                (i)      the Transfer will not violate the Securities Act, or any other applicable
         Federal, state or non-United States securities laws, rules or regulations;

                (ii)    the Transfer will not cause some or all of the assets of the Company to be
         “plan assets”;

                 (iii) the Transfer will not result in the (A) requirement that the Company
         register its Units under the Exchange Act, (B) Company being treated as a publicly held
         company or (C) Company otherwise being required to make or file public periodic
         reports pursuant to any applicable federal, state or other securities laws or otherwise
         whatsoever;

                (iv)     the Transfer will not cause the Company to be an investment company
         required to be registered under the Investment Company Act of 1940, as amended; and

                (v)   during any Applicable Time, the Transfer will not result in the admission
         of any Member that is not an Eligible Holder;

             (d)     The proposed Transferee of the Interests shall not be a competitor of the
Company or any of its Subsidiaries, as determined by the Board of Director in its sole discretion.

Any waivers from the Board of Directors under this Section 8.3 shall be given or denied in the
discretion of the Board of Directors. The Company shall reflect each Transfer and admission
authorized under this Article 9 (including the terms and conditions imposed thereon by the Board
of Directors) on Schedule A and using documentation the form and content of which have been
approved by the Board of Directors, which approval may be granted or withheld in the discretion
of the Board of Directors.

                  Section 8.4   Consequences of Transfers Generally.

                (a)    In the event of any Transfer or Transfers permitted under this Article 9,
the Transferor and the Interest in the Company that is the subject of such Transfer shall remain
subject to this Agreement, and the Transferee shall hold such Interest in the Company subject to
all unperformed obligations of the Transferor under this Agreement. Any successor or


                                                  24
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 35 of 402



Transferee shall be subject to and bound by this Agreement as if originally a party to this
Agreement.

               (b)      Each Member agrees that such Member will, upon request of the Board of
Directors, execute such certificates or other documents and perform such acts as the Board of
Directors deems appropriate after a Transfer of such Member’s Interest in the Company to
preserve the limited liability of the Members under the laws of the jurisdictions in which the
Company is organized or doing business.

               (c)   The Transfer of a Member’s Interest in the Company and the admission of
a Substituted Member shall not be cause for dissolution of the Company.

                Section 8.5      Units; Percentage Interest. Any Transferee of a Member under this
Article 9 shall, subject to the last sentence of Section 8.1, succeed to the Units and Percentage
Interest so Transferred to such Transferee.

               Section 8.6    Additional Filings. Upon the admission of a Substituted Member
under Section 8.2, the Company shall cause to be executed, filed and recorded with the
appropriate governmental agencies such documents (including amendments to this Agreement)
as are required to accomplish such substitution.

                Section 8.7      Indirect Transfers. Each Member that is not a natural person (other
than the Ares Entities or any of their respective Affiliates) agrees that: (i) Equity Interests in it
and other Equity Interests in any entity controlling such entity, if any (the “Upstream Equity
Interests”), will note the restrictions on transfer contained in this Article 9; and (ii) none of such
Upstream Equity Interests may be transferred to any Person other than in accordance with the
terms and provisions of this Article 9 as if such Equity Interests were Units. As a condition to
the admission of any Person that is not a natural person (other than Affiliates of Ares) as a
Member, each such Person shall have caused legally effective definitive documentation
memorializing the limitations set forth in the immediately preceding sentence with respect to the
transfer of Upstream Equity Interests to be entered into by each holder of such Upstream Equity
Interests. Among other things, such documentation shall provide that any attempt to transfer the
Upstream Equity Interests in contravention of the terms of such definitive documentation or any
applicable limitations on transfer contemplated by this Agreement shall be void and without
effect.

             Section 8.8    Right of First Offer. Prior to any Transfer pursuant to Section 8.2
by a Member other than any Ares Entity (the “Transferring Member”) of any of its Units (the
“ROFO Units”), such Transferring Member must first comply with the provisions of this Section
8.8:

                 (a)    The Transferring Member shall first deliver to the Company a written
notice (the “Offer Notice”) that sets forth: (i) the number of ROFO Units, (ii) the price per
ROFO Unit that the Transferring Member proposes to be paid for the ROFO Units (the “Sale
Price”), (iii) the manner of payment and (iv) the material terms of such proposed sale. The Offer
Notice shall constitute an irrevocable offer by the Transferring Member to sell to the Company
the ROFO Units for cash at the Sale Price on the terms set forth in the Offer Notice.


                                                 25
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 36 of 402



                (b)    The Company shall have until the 15th Business Day following the
delivery of the Offer Notice (the “Offer Period”) to notify the Transferring Member that it
accepts such offer as to all or any portion of the ROFO Units on the terms set forth in the Offer
Notice. Such notice shall specify the amount of the ROFO Units the Company wishes to
purchase.

               (c)    If the Company accepts such offer with respect to all or any portion of the
ROFO Units, a closing of the purchase of such ROFO Units shall take place at the principal
office of the Company on the 30th Business Day after the date on which the Offer Notice was
delivered unless otherwise agreed by the parties. The Sale Price shall be payable in accordance
with the payment terms of the Offer Notice.

                (d)    Subject to the other provisions of this Article 8, if the Company does not
elect to purchase the entire ROFO Units for the Sale Price prior to expiration of the Offer Period,
the Transferring Member shall have the right to sell the unpurchased portion of the ROFO Units
for a period of 90 days (the “Sale Period”). Such sale shall be at a price per ROFO Unit no less
than the Sale Price and on other terms no more favorable to the transferees than offered in the
Offer Notice. If the Transferring Member does not Transfer the ROFO Units before the end of
the Sale Period, such Transferring Member may not sell any ROFO Units without repeating the
procedures set forth in this Section 8.8.

                Section 8.9    Drag Along Sale. If requested by the Ares Entities, each Member
shall Transfer the Drag Along Sale Percentage of its Units in the manner and on the terms set
forth in this Section 8.9 (a “Drag Along Sale”) and/or take such other action in support of any
Drag Along Sale as is provided for in this Section 8.9.

                 (a)      Exercise. If the Ares Entities elect to exercise their rights under this
Section 8.9, the Ares Entities shall deliver a written notice (the “Drag Along Notice”) to each
other Member. The Drag Along Notice shall set forth the principal terms of the proposed Sale
insofar as it relates to such Units including: (i) the number and type of Units to be acquired from
the Ares Entities; (ii) the Drag Along Sale Percentage applicable to such other Member; (iii) the
consideration to be received in the proposed Sale; (iv) the name and address of the Prospective
Buyer; and (v) the draft Transfer agreement with the Prospective Buyer. If the Ares Entities
consummate the proposed Sale to which reference is made in the Drag Along Notice, each other
Member (each a “Participating Seller,” and, collectively with the Ares Entities, the “Drag Along
Sellers”) shall be bound and obligated to Transfer the applicable Drag Along Sale Percentage of
its Units (the “Drag Along Shares”) in the proposed Sale on the same terms and conditions, with
respect to each Drag Along Share sold, as the Ares Entities shall Transfer their respective Units
in the Sale. If the proposed Sale has not been consummated by the end of the 180th day
following the date of the delivery of the Drag Along Notice, then the Drag Along Notice shall be
null and void, each Participating Seller shall be released from its obligation under the Drag
Along Notice and it shall be necessary for a separate Drag Along Notice to be furnished and the
terms and provisions of this Section 8.9 separately complied with, in order to consummate such
proposed Sale pursuant to this Section 8.9.

              (b)      Miscellaneous. The following provisions shall be applied to any proposed
Transfer to which this Section 8.9 applies:

                                                26
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 37 of 402



                  (i)    Certain Legal Requirements.

                          (A)     In the event the consideration to be paid in exchange for Units in a
                  Drag Along Sale includes any securities, and the receipt of such securities by a
                  Participating Seller would require under applicable law (x) the registration or
                  qualification of such securities or of any Person as a broker or dealer or agent
                  with respect to such securities or (y) the provision to any Participating Seller of
                  any information regarding the Company, such securities or the issuer of such
                  securities, such Participating Seller shall not have the right to Transfer Units in
                  such proposed transaction. In such event, the Ares Entities shall cause to be paid
                  to such Participating Seller in lieu of such securities, against surrender of the
                  Units (in accordance with Section 8.9(b)(v) of this Agreement) which would have
                  otherwise been Transferred by such Participating Seller to the Prospective Buyer
                  in the proposed transaction, an amount in cash equal to the fair market value (as
                  determined in the good-faith judgment of the Board of Directors) of such Units as
                  of the date such securities would have been issued in exchange for such Units.

                          (B)    If the Company or the Ares Entities enter into any negotiation or
                  Sale for which Rule 506 of the Securities Act (or any similar rule then in effect)
                  may be available with respect to such negotiation or transaction, at the request of
                  the Company or the Ares Entities, each Member shall appoint a purchaser
                  representative (as such term is defined in Rule 501 of the Securities Act)
                  reasonably acceptable to the Ares Entities at such Member’s sole cost and
                  expense.

                  (ii)   Further Assurances.

                          (A)     Whether in his, her or its capacity as a Participating Seller,
                  Member, officer or director of the Company, or otherwise, each Participating
                  Seller and the Company shall take or cause to be taken all such actions as may be
                  necessary or desirable in order expeditiously to consummate a Drag Along Sale
                  and any related transaction, including executing, acknowledging and delivering
                  consents, assignments, waivers and other documents or instruments; furnishing
                  information and copies of documents; filing applications, reports, returns, filings
                  and other documents or instruments with governmental authorities; and otherwise
                  cooperating with the Ares Entities and the Prospective Buyer. Without limiting
                  the generality of the foregoing, in connection with a Drag Along Sale, each
                  Participating Seller and the Company shall execute and deliver such agreements
                  as may be specified by the Ares Entities, including: (x) (I) agreements to make
                  individual representations and warranties (including the absence of any Adverse
                  Claim with respect to such Participating Seller’s Units, the power, authority and
                  legal right to Transfer Units in the Drag Along Sale, the enforceability of relevant
                  agreements and the absence of conflicts with applicable law or other agreements)
                  and (II) be liable as to such representations and warranties; (y) agreements to be
                  liable (whether by purchase price adjustment, indemnity payments or otherwise)
                  in respect of representations, warranties, covenants and agreements in respect of
                  the Company and its Subsidiaries; and (z) agreements providing for, or

                                                   27
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 38 of 402



                  containing, holdbacks, escrow arrangements, earn-outs, covenants limiting the
                  right to compete, covenants limiting the right to solicit, and releases, among other
                  matters. Notwithstanding the foregoing, the aggregate amount of liability of any
                  Participating Seller described in clauses (a) and (b) in connection with any such
                  Transfer of Units shall not exceed the lesser of: (1) such Participating Seller’s pro
                  rata portion of any such liability, to be determined in accordance with such
                  Participating Seller’s portion of the total value of Units included in such Drag
                  Along Sale; or (2) the proceeds received by such Participating Seller in
                  connection with such Drag Along Sale.

                          (B)     If a Member fails to comply with Section 8.9(b)(ii)(A) (including
                  by failing to deliver any agreement or instrument, from and after the date on
                  which the Drag Along Sale is consummated, the Units in the Company that such
                  Member is obligated to sell under this Section 8.9 shall be deemed to be no longer
                  outstanding. In such event, the non-complying Member shall cease to be a
                  Member of the Company or holder of Units in the Company and shall have no
                  rights with respect thereto except the right to receive payment of the consideration
                  paid in respect of such Units in the Company pursuant to the terms of the Drag
                  Along Sale, without interest, upon compliance with such reasonable terms as the
                  Prospective Buyer in such Drag Along Sale shall establish.

                          (C)     If the Drag Along Sale is structured as a merger or consolidation
                  and without regard to whether or not such vote is otherwise required as a
                  condition to the execution of such a merger or consolidation under this
                  Agreement, each Member shall vote its Units as requested by the Ares Entities
                  either by written consent or at a meeting as the case may be. Each Member shall
                  also waive all dissenter’s rights, appraisal rights and similar rights in connection
                  with such merger or consolidation. If the Drag Along Sale is structured a sale of
                  Units, each Member shall agree to sell, and shall sell, all of its Units and rights to
                  acquire Units on the terms and conditions approved by the Ares Entities. If the
                  Drag Along Sale is structured a sale of assets and without regard to whether or not
                  such vote is otherwise required as a condition to the execution of such a sale of
                  assets under this Agreement, each Member shall vote its Units to approve such
                  sale and any subsequent liquidation of the Company or other distribution of the
                  proceeds therefrom, whether by written consent or at a meeting (as requested by
                  the Ares Entities), in each case, irrespective of the per Unit consideration, if any,
                  such Member is expected to derive from such Drag Along Sale.

                 (iii) Sale Process. In their sole discretion, the Ares Entities shall decide
         whether or not to pursue, consummate, postpone or abandon any proposed Drag Along
         Sale and the terms and conditions of such Drag Along Sale. Neither the Ares Entities nor
         any Affiliate of the Ares Entities shall have any liability to any other holder of Units
         arising from, relating to or in connection with the pursuit, consummation, postponement,
         abandonment or terms and conditions of any proposed Drag Along Sale.

                 (iv)    Expenses. If a Drag Along Sale is consummated, each Drag Along Seller
         shall pay its pro rata share (relative to amounts received in respect of Units by each Drag

                                                   28
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 39 of 402



         Along Seller) of the costs incurred by the Ares Entities relating to such Drag Along Sale
         (including legal fees and expenses), to the extent such costs are not otherwise paid or
         reimbursed by the Company or the Prospective Buyer.

                 (v)     Closing. The closing of a Drag Along Sale shall take place at such time
         and place as the Ares Entities shall specify by notice to each Participating Seller. At the
         closing of such Drag Along Sale, against delivery of the applicable consideration, each
         Participating Seller shall deliver the certificates evidencing the Units to be Transferred by
         such Participating Seller, duly endorsed, or with unit (or equivalent) powers duly
         endorsed, for transfer, free and clear of any liens or encumbrances, with any unit (or
         equivalent) transfer tax stamps affixed or in lieu of delivery of such certificates, an
         affidavit (with an appropriate indemnity or guarantee as determined by the Board of
         Directors in its good-faith discretion) of such Participating Seller certifying that such
         certificates have been lost, stolen, destroyed or mutilated.

                 (vi)    Certain Other Matters. In furtherance of the provisions of this Section 8.9,
         for so long as this Section 8.9 is in effect, each Member (and its successors, heirs, legal
         representatives, and permitted assigns and transferees) hereby: (i) irrevocably appoints
         each of the Ares Entities and their designees as his or its agents and attorneys-in-fact (the
         “Drag Along Agents”) (with full power of substitution) to execute all agreements,
         instruments and certificates and take all actions necessary or desirable to effectuate any
         Drag Along Sale as contemplated under this Section 8.9; and (ii) grants to each Drag
         Along Agent a proxy (which shall be deemed to be coupled with an interest and to be
         irrevocable) to vote the Units having voting power held by such Person and exercise any
         consent rights applicable to such Units in favor of any such Drag Along Sale as provided
         in this Section 8.9. THE AGREEMENTS CONTAINED IN THIS SECTION 8.9 ARE
         COUPLED WITH AN INTEREST AND ARE GIVEN TO SECURE THE
         PERFORMANCE OF THE MEMBERS’ OBLIGATIONS UNDER THIS
         AGREEMENT. EXCEPT AS PROVIDED IN THIS AGREEMENT, SUCH PROXIES
         MAY NOT BE REVOKED OR TERMINATED DURING THE TERM OF THIS
         AGREEMENT AND SHALL SURVIVE THE DEATH, INCOMPETENCY,
         DISABILITY, BANKRUPTCY OR DISSOLUTION OF EACH MEMBER AND THE
         SUBSEQUENT HOLDERS OF ITS UNITS OR OTHER EQUITY INTERESTS IN
         THE COMPANY. NO MEMBER SHALL GRANT ANY PROXY OR BECOME
         PARTY TO ANY VOTING TRUST OR OTHER AGREEMENT WHICH IS
         INCONSISTENT WITH, CONFLICTS WITH OR VIOLATES ANY PROVISION OF
         THIS AGREEMENT.


                        ARTICLE 9. RESIGNATION OF MEMBERS;
                       TERMINATION OF COMPANY; LIQUIDATION
                            AND DISTRIBUTION OF ASSETS

                Section 9.1    Resignation of Members. Except as otherwise specifically
permitted in this Agreement or as approved by the Board of Directors, no Member shall at any
time resign, retire or withdraw from the Company. The Company shall reflect any such
permitted withdrawal by preparing an amendment to this Agreement, dated as of the date of such

                                                  29
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 40 of 402



withdrawal. Thereafter, the withdrawing Member (or such Member’s successors-in-interest)
shall have none of the powers of a Member under this Agreement. A withdrawing Member shall
only have such rights of an assignee of a limited liability company interest under the Act as are
consistent with the other terms and provisions of this Agreement and with no other rights under
this Agreement. Any Member purporting to resign, retire or withdraw in contravention of this
Section 9.1 shall indemnify, defend and hold harmless the Company, the Board of Directors and
all other Members from and against any losses, expenses, judgments, fines, settlements or
damages suffered or incurred by the Company or any such other Member arising out of or
resulting from such purported resignation, retirement or withdrawal.

                  Section 9.2   Dissolution of Company.

              (a)    The Company shall be dissolved, wound up and terminated as provided in
this Agreement upon the first to occur of the following:

                (i)    The entry of a decree of dissolution of the Court of Chancery of the State
         of Delaware pursuant to Section 18-802 of the Act;

                  (ii)   the determination of the Board of Directors to dissolve the Company; or

                (iii) the occurrence of any other event that would make it unlawful for the
         business of the Company to be continued.

Except as expressly provided in this Agreement or as otherwise required by the Act, the
Members shall have no power to dissolve the Company.

                 (b)    In the event of the dissolution of the Company for any reason, the Board
of Directors or a liquidating agent or committee appointed by the Board of Directors shall act as
a liquidating agent (the Board of Directors or such liquidating agent or committee, in such
capacity, is referred to in this Agreement as the “Liquidator”) and shall commence to wind up
the affairs of the Company and to liquidate the Company’s assets. The Members shall continue
to share all income, losses and distributions during the period of liquidation in accordance with
Article 4. The Liquidator shall have full right and unlimited discretion to determine the time,
manner and terms of any sale or sales of Company assets pursuant to such liquidation, giving due
regard to the activity and condition of the relevant market and general financial and economic
conditions.

                (c)      The Liquidator shall have all of the rights and powers with respect to the
assets and liabilities of the Company in connection with the liquidation and termination of the
Company that the Board of Directors would have with respect to the assets and liabilities of the
Company during the term of the Company, and the Liquidator is hereby expressly authorized and
empowered to execute any and all documents necessary or desirable to effectuate the liquidation
and termination of the Company and the transfer of any Company assets.

              (d)   Notwithstanding the foregoing, a Liquidator which is not a Member shall
not be deemed a Member and shall not have any of the economic interests in the Company of a
Member; and such Liquidator shall be compensated for its services to the Company at normal,


                                                 30
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 41 of 402



customary and competitive rates for its services to the Company, as reasonably determined by
the Board of Directors.

                Section 9.3   Distribution in Liquidation. The Company’s assets shall be
applied in the following order of priority:

               (a)    first, to pay the costs and expenses of the winding up, liquidation and
termination of the Company;

                 (b)    second, to creditors of the Company, in the order of priority provided by
law, including fees, indemnification payments and reimbursements payable to the Members or
their Affiliates, but not including those liabilities (other than liabilities to the Members for any
expenses of the Company paid by the Members or their Affiliates, to the extent the Members are
entitled to reimbursement under this Agreement) to the Members in their capacity as Members;

                  (c)     third, to establish reserves reasonably adequate to meet any and all
contingent or unforeseen liabilities or obligations of the Company. Notwithstanding the
foregoing, at the expiration of such period of time as the Liquidator may deem in good faith to be
advisable, the balance of such reserves remaining after the payment of such contingencies or
liabilities shall be distributed as provided below; and

                  (d)   fourth, the remainder to the Members in accordance with Section 4.1.

                If the Liquidator, in its sole discretion, determines that Company assets other than
cash are to be distributed, then the Liquidator shall cause the Value of the assets not so liquidated
to be determined (with any such determination normally made by the Board of Directors in
accordance with the definition of “Value” being made instead by the Liquidator). Such assets
shall be retained or distributed by the Liquidator as follows:

                 (i)     the Liquidator shall retain assets having a value, net of any liability related
         thereto, equal to the amount by which the cash net proceeds of liquidated assets are
         insufficient to satisfy the requirements of paragraphs (a), (b), and (c) of this Section 9.3;
         and

                 (ii)    the remaining assets shall be distributed to the Members in the manner
         specified in paragraph (d) of this Section 9.3.

If the Liquidator, in its sole discretion, deems it not feasible or desirable to distribute to each
Member its allocable share of each asset, the Liquidator may allocate and distribute specific
assets to one or more Members as the Liquidator shall reasonably determine to be fair and
equitable, taking into consideration, inter alia, the Value of such assets and the tax consequences
of the proposed distribution upon each of the Members (including both distributees and others, if
any). Any distributions in-kind shall be subject to such conditions relating to the disposition and
management of such distributions as the Liquidator deems reasonable and equitable.

                Section 9.4   Final Reports. Within a reasonable time following the completion
of the liquidation of the Company’s assets, the Liquidator shall deliver to each of the Members a


                                                   31
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 42 of 402



statement which shall set forth the assets and liabilities of the Company as of the date of
complete liquidation and each Member’s portion of distributions pursuant to Section 9.3.

                Section 9.5     Rights of Members. Each Member shall look solely to the
Company’s assets for all distributions with respect to the Company and such Member’s Capital
Contributions (including return of such Capital Contributions), and such Member’s share of
profits or losses thereon, and shall have no recourse therefor (upon dissolution or otherwise)
against any other Member or the Board of Directors. No Member shall have any right to demand
or receive property other than cash upon dissolution and termination of the Company.

               Section 9.6   Termination. The Company shall terminate when all property
owned by the Company shall have been disposed of and the assets shall have been distributed as
provided in Section 9.3. The Liquidator shall then execute and cause to be filed a certificate of
cancellation of the Company.


                            ARTICLE 10. NOTICES AND VOTING

                Section 10.1 Notices. Except as otherwise expressly provided in this
Agreement, all notices, demands or requests required or permitted under this Agreement must be
in writing, and shall be made by hand delivery, certified mail, overnight courier service,
electronic mail or facsimile to the address, electronic mail address or facsimile number set forth
below such Member’s name on the signature page to this Agreement. Notwithstanding the
foregoing, any party may designate a different address, electronic mail address or facsimile
number by a notice similarly given to the Company. Any such notice or communication shall be
deemed given when delivered by hand, if delivered on a Business Day, the next Business Day
after delivery by hand if delivered by hand on a day that is not a Business Day; three Business
Days after being deposited in the United States mail, postage prepaid, return receipt requested, if
mailed; on the next Business Day after being deposited for next day delivery with Federal
Express or a similar overnight courier; when receipt is acknowledged, if sent by electronic mail
or facsimile on a Business Day; and the next Business Day following the day on which receipt is
acknowledged if sent by electronic mail or facsimile on a day that is not a Business Day.


                  If to the Company:

                  [●] Holdings, LLC
                  1331 Lamar Street
                  Suite 650
                  Houston, Texas 77010
                  Attention: [●]
                  Email: [●]
                  Fax: [●]




                                                32
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 43 of 402



                  and

                  [●] Holdings, LLC
                  c/o Ares Management LLC
                  2000 Avenue of the Stars
                  12th Floor
                  Los Angeles, California 90067
                  Attention: Eric Waxman
                  Email: ewaxman@aresmgmt.com
                  Fax: (310) 201-4170

                  with copies (which shall not constitute notice) to:


                  Milbank, Tweed, Hadley & McCloy LLP
                  2029 Century Park East, 33rd Floor
                  Los Angeles, CA 90067
                  Attention: Paul S. Aronzon and Adam R. Moses
                  Email: paronzon@milbank.com
                         amoses@milbank.com
                  Fax: (213) 892-4765

                Section 10.2 Voting. Except as otherwise expressly provided in this Agreement
or as required by applicable law, all actions and determinations of any kind of, and with respect
to, the Company and/or its Subsidiaries shall be made by the Board of Directors. Subject to the
foregoing, in the event that any action or determination is required to be made by the Members,
it shall be made by the affirmative vote of Majority Members vote at a meeting or, in lieu of a
meeting, by written consent of Majority Members.


                        ARTICLE 11. AMENDMENT OF AGREEMENT

                  Section 11.1   Amendments.

                (a)    Each Member agrees that an appropriate officer of the Company acting at
the discretion of the Board of Directors (including under a standing or continuing direction of
general application in connection with updates to Schedule A) may execute, swear to,
acknowledge, deliver, file and record whatever documents may be required to reflect:

                 (i)     a change in the name of the Company, the location of the principal place
         of business of the Company or the registered agent or office of the Company;

                (ii)   admission or substitution of Members whose admission or substitution
         has been made in accordance with this Agreement;

                  (iii) a change that the Board of Directors believes is reasonable and necessary
         or appropriate to qualify or continue the qualification of the Company as a limited
         liability company under the laws of any state;

                                                   33
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 44 of 402



                (iv)   an amendment or other modification to Schedule A from time to time in
         accordance with Section 3.1 of this Agreement;

                 (v)      an amendment pursuant to Section 3.2 or 3.3(c), including, without
         limitation, to facilitate the implementation of the Management Incentive Plan; and

                (vi)     an amendment that is necessary to prevent the Company or its officers
         from in any manner being subjected to the provisions of the Investment Company Act of
         1940, as amended, or “plan asset” regulations adopted under ERISA, whether or not
         substantially similar to plan asset regulations currently applied by the United States
         Department of Labor.

                (b)     Except as provided in Section 11.1(a), amendments to this Agreement may
be made only if embodied in an instrument signed by the Majority Members. Notwithstanding
the foregoing, unless otherwise specifically contemplated by this Agreement (including, without
limitation, with respect to any Management Incentive Plan), no amendment to this Agreement
shall, without the prior consent of each Member materially and adversely affected thereby,
disproportionately increase the liability of any Member.

                Section 11.2 Amendment of Certificate. In the event this Agreement shall be
amended pursuant to this Article 12, the Board of Directors shall be empowered to and shall
amend the Certificate to reflect such change if the Board of Directors deems such amendment of
the Certificate to be necessary, appropriate or desirable.


                                 ARTICLE 12. MISCELLANEOUS

                  Section 12.1   Confidentiality.

                (a)       Except as may be consented by the Board of Directors, each party to this
Agreement agrees that it shall at all times keep confidential and not divulge, furnish or make
accessible to anyone any confidential information, knowledge or data concerning or relating to:
(i) the business or financial affairs of the other parties to which such party has been or shall
become privy by reason of this Agreement; or (ii) discussions or negotiations relating to this
Agreement or the relationship of the parties contemplated hereby (the foregoing collectively,
“Confidential Information”). Notwithstanding the foregoing, Confidential Information may be
disclosed to a party’s directors, partners, officers, employees, advisors, financing sources or
representatives (the foregoing collectively, “Representatives”) if: (1) such Representatives of any
party are informed by such party of the confidential nature of such Confidential Information and
are directed by such party to keep such Confidential Information confidential in accordance with
the contents of this Agreement; and (2) each party is liable for any breaches of this Section 12.1
by any of its Representatives. The confidentiality obligations of this Section 12.1 do not apply to
any Confidential Information (i) which is publicly available or becomes publicly available
through no act or omission of the party wishing to disclose such Confidential Information; or (ii)
to the extent that it is required to be disclosed (a “Required Disclosure”) by any applicable law,
regulation or legal process or by the rules of any stock exchange, regulatory body or
governmental authority.


                                                    34
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 45 of 402



                 (b)    In the event that any party to this Agreement or any of its Representatives
becomes subject to a Required Disclosure, such party shall provide the Company with prompt
written notice of the same. Upon receipt of such notice, the Company may seek a protective
order or other appropriate remedy and/or waive compliance with the provisions of this
Agreement with respect to such Required Disclosure. In addition, such party or its
Representatives, as applicable, subject to such Required Disclosure shall cooperate with the
Company in any effort to obtain a protective order or other remedy with respect to such Required
Disclosure. In the event that such protective order or other remedy is not obtained, or that the
Company waives compliance with the provisions of this Section 12.1 with respect to such
Required Disclosure, such party or any of its Representatives, as applicable, shall: (i) furnish
only that portion of the Confidential Information that is subject to such Required Disclosure and
(ii) exercise all reasonable efforts to obtain reasonably reliable assurance that the Confidential
Information so disclosed shall be accorded confidential treatment.

                  (c)   The provisions of this Section 12.1 shall survive termination of this
Agreement.

                 (d)    None of the Company, any Member or any of their respective Affiliates
shall issue, or authorize to be issued, any press release, interview, article or other media release
(including any Internet posting, web blog or other electronic publication or transmission) that
makes reference to this Agreement or the transactions contemplated in this Agreement or to any
other Member, in each case, without the written consent of the Board of Directors. For the
avoidance of doubt, the foregoing shall not apply to Ares.

                 Section 12.2 No Third-Party Beneficiaries. Except as set forth in Section 7.8
(Indemnification of the Board of Directors, Officers, Members and Agents) in respect of
Indemnified Parties and Section 12.14 (No Recourse), this Agreement is for the sole benefit of
the parties to this Agreement, the directors, Ares, and the Sponsor Related Parties. Nothing in
this Agreement, express or implied, is intended to or shall confer upon any other Person any
legal or equitable right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

                Section 12.3 Entire Agreement. This Agreement constitutes the entire
agreement among the parties with respect to the subject matter hereof. This Agreement
supersedes any prior agreement or understandings among them with respect to the subject matter
hereof, and it may not be modified or amended in any manner other than as set forth herein.

                 Section 12.4 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced as a result of any rule of law or public policy, all
other terms and other provisions of this Agreement shall nevertheless remain in full force and
effect so long as the economic or legal substance of the transactions contemplated by this
Agreement is not affected in any manner materially adverse to any party. Upon such
determination that any term or other provision is invalid, illegal or incapable of being enforced,
the parties to this Agreement shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated by this Agreement are fulfilled to the greatest extent possible.



                                                 35
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 46 of 402



                Section 12.5 Effect. Each party to this Agreement has carefully read this
Agreement and has had sufficient time and opportunity to consider its terms and to obtain legal
advice, if desired, and fully understands the final and binding effect of this Agreement. Except
as otherwise specifically provided in this Agreement, this Agreement shall be binding upon and
inure to the benefit of the parties and their legal representatives, successors and permitted
assigns.

                Section 12.6 Captions. Captions contained in this Agreement are inserted only
as a matter of convenience and in no way define, limit or extend the scope or intent of this
Agreement or any provision hereof.

               Section 12.7 Counterparts. This Agreement may contain more than one
counterpart of the signature page. This Agreement may be executed by the affixing of the
signatures of each of the Members to one of such counterpart signature pages. All of such
counterpart signatures pages shall be read as though one, and they shall have the same force and
effect as though all of the signers had signed a single signature page.

                Section 12.8 Remedies. The Company and each Member shall have all
remedies available at law, in equity or otherwise in the event of any breach or violation of this
Agreement or any default hereunder by the Company or any Member. The parties to this
Agreement acknowledge and agree that in the event of any breach of this Agreement, in addition
to any other remedies which may be available, each of the parties to this Agreement shall be
entitled to specific performance (without being required to post a bond) of the obligations of the
other parties to this Agreement and, in addition, to such other equitable remedies (including
preliminary or temporary relief) as may be appropriate in the circumstances. The Company
agrees to pay all fees, costs, and expenses, including fees and expenses of attorneys, accountants
and other experts retained by the Ares Entities, Ares or their Affiliates (which, for the avoidance
of doubt, excludes the Company) and all fees, costs and expenses of appeals, incurred or
expended by the Ares Entities, Ares or their Affiliates (which, for the avoidance of doubt,
excludes the Company) in connection with the enforcement of this Agreement or the collection
of any sums due hereunder, whether or not suit is commenced. None of the rights, powers or
remedies conferred under this Agreement shall be mutually exclusive. Each such right, power or
remedy shall be cumulative and in addition to any other right, power or remedy whether
conferred by this Agreement or now or hereafter available at law, in equity, by statute or
otherwise.

               Section 12.9 Waiver of Partition. The Members agree that the Company assets
are not and will not be suitable for partition. Accordingly, each of the Members irrevocably
waives any and all rights (if any) that such Member may have to maintain any action for partition
of any of such assets.

                Section 12.10 Governing Law. This Agreement shall be governed by and
construed in accordance with the domestic substantive laws of the State of Delaware without
giving effect to any choice or conflict of laws provision or rule that would cause the application
of the domestic substantive laws of any other jurisdiction.




                                                36
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 47 of 402



                  Section 12.11 Consent to Jurisdiction and Venue. Each party to this Agreement
irrevocably submits to the exclusive jurisdiction of the Delaware Chancery Court sitting in
Wilmington, Delaware for the purpose of any action, claim, cause of action or suit (in contract,
tort or otherwise), inquiry, proceeding or investigation arising out of or based upon this
Agreement or relating to the subject matter of this Agreement. To the fullest extent permitted by
law, each party to this Agreement waives and agrees not to assert, and agrees not to allow any of
its Affiliates to assert, by way of motion, as a defense or otherwise, in any such action, any claim
that: (i) it is not subject personally to the jurisdiction of the Delaware Chancery Court; (ii) its
property is exempt or immune from attachment or execution; (iii) any such proceeding brought
in the Delaware Chancery Court is improper; or (iv) that this Agreement or the subject matter of
this Agreement may not be enforced in or by such court. Each party to this Agreement further
agrees: (A) not to commence or maintain any action, claim, cause of action or suit (in contract,
tort or otherwise), inquiry, proceeding or investigation arising out of or based upon this
Agreement or relating to the subject matter of this Agreement other than before the Delaware
Chancery Court; and (B) not to make any motion or take any other action seeking or intending to
cause the transfer or removal of any such action, claim, cause of action or suit (in contract, tort or
otherwise), inquiry, proceeding or investigation to any court other than the Delaware Chancery
Court whether on the grounds of inconvenient forum or otherwise. Each party to this Agreement
consents to service of process in any such proceeding in any manner permitted by Delaware law,
and agrees that service of process by registered or certified mail, return receipt requested, at its
address specified pursuant to Section 10.1 of this Agreement is reasonably calculated to give
actual notice.

            Section 12.12 Waiver of Trial by Jury. TO THE EXTENT NOT PROHIBITED
BY APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH PARTY TO THIS
AGREEMENT WAIVES AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER
AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN
ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION
OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR
INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE
SUBJECT MATTER OF THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING.
EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES THAT IT HAS BEEN
INFORMED BY THE OTHER PARTIES TO THIS AGREEMENT THAT THIS SECTION
12.12 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING
AND WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY TO THIS
AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 12.12 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

               Section 12.13 Exercise of Rights and Remedies. No delay of or omission in the
exercise of any right, power or remedy accruing to any party to this Agreement as a result of any
breach or default by any other party under this Agreement shall impair any such right, power or
remedy. Nor shall any such delay or omission be construed as a waiver of or acquiescence in
any such breach or default, or of any similar breach or default occurring later. Nor shall any


                                                 37
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 48 of 402



such delay, omission nor waiver of any single breach or default be deemed a waiver of any other
breach or default occurring before or after that waiver.

                 Section 12.14 No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement or any document, agreement, or instrument delivered
contemporaneously herewith, and notwithstanding the fact that any Member may be a
partnership or limited liability company, each Member, by its acceptance of the benefits of this
Agreement, covenants, agrees and acknowledges that no Persons other than the Members shall
have any obligation under this Agreement. Each Member further acknowledges and agrees that
it has no rights of recovery under this Agreement against, and no recourse hereunder or under
any documents, agreements, or instruments delivered contemporaneously herewith or in respect
of any oral representations made or alleged to be made in connection herewith or therewith shall
be had against: (i) any former, current or future director, officer, agent, Affiliate, manager,
assignee, incorporator, controlling Person, fiduciary, representative or employee of any Member
(or any of their successor or permitted assignees); (ii) against any former, current, or future
general or limited partner, manager, stockholder or member of any Member (or any of their
successors or permitted assignees) or any Affiliate of any of the foregoing; or (iii) against any
former, current or future director, officer, agent, employee, Affiliate, manager, assignee,
incorporator, controlling Person, fiduciary, representative, general or limited partner,
stockholder, manager or member of any of the foregoing, but in each case not including the
Members (each, but excluding for the avoidance of doubt, the Members, a “Member Affiliate”).
The prohibitions set forth in this Section 12.14 shall apply without regard to whether any claim,
action, recourse or right: (i) is sought by attempting to pierce the corporate veil; (ii) sounds in
tort, contract or otherwise; (iii) is brought by or on behalf of such party against the Member
Affiliates; or (iv) is brought by the enforcement of any assessment or by any legal or equitable
proceeding, or by virtue of any statute, regulation or other applicable law, or otherwise. Each
Member also expressly agrees and acknowledges that no personal liability whatsoever shall
attach to, be imposed on, or otherwise be incurred by any Member Affiliate, as such, for any
obligations of the applicable party under this Agreement or the transactions contemplated
hereby, under any documents or instruments delivered contemporaneously herewith, in respect
of any oral representations made or alleged to be made in connection herewith or therewith, or
for any claim (whether in tort, contract or otherwise) based on, in respect of, or by reason of,
such obligations or their creation. Except to the extent otherwise expressly set forth in, and
subject in all cases to the terms and conditions of and limitations in this Agreement, this
Agreement may only be enforced against, and any claim or cause of action of any kind based
upon, arising out of, or related to this Agreement, or the negotiation, execution or performance of
this Agreement, may only be brought against the Persons that are expressly named as parties to
this Agreement and then only with respect to the specific obligations set forth in this Agreement
with respect to such party. Each Member Affiliate is expressly intended as a third party
beneficiary of this Section 12.14.

                 Section 12.15 Corporate Reorganization Transactions. Notwithstanding anything
to the contrary in this Agreement, at the direction of the Board of Directors made in its sole
discretion, the Company and each Member shall take all action necessary, to reorganize and/or
restructure the Company and its Affiliates to (i) enable, or otherwise facilitate, a strategic
transaction, (ii) increase tax-efficiency or preserve the Company’s favorable tax attributes and/or
(iii) otherwise provide for a tax-efficient structure for the benefit of Ares and its Affiliates and

                                                38
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 49 of 402



investors. For the avoidance of doubt, no consent of any Member shall be required as a
condition to the Board of Directors issuing the direction contemplated by the preceding sentence.

                  Section 12.16 Triggering Event; Eligible Holder Certifications.

                  (a)    If (i) any Transfer of any Equity Interests in the Company results in the
occurrence of a Specified Event, or (ii) the Board of Directors at any time determines in good
faith that it is reasonably necessary or advisable and in the best interests of the Company to
redeem the Units or other Equity Interests of a Member who was formerly an employee of the
Company or any affiliate thereof (each of the foregoing clauses (i) and (ii), a “Triggering
Event”), then the Units or other Equity Interests relating to such Triggering Event held by the
applicable Member (the “Subject Units”) shall be subject to redemption in accordance with the
provisions of Section 12.17.

                 (b)     During any Applicable Time, the Board of Directors may request, in
writing, that any Member furnish to the Board of Directors, within 10 days after receipt of such
written request, an executed Eligible Holder Certification or such other reasonably necessary
information concerning his, her or its nationality, citizenship or other related status (or, if the
Member is a nominee holding for the account of another Person (other than any Person who
directly or indirectly owns Equity Interests in a corporation incorporated under the laws of the
United States or any State or territory of the United States, so long as that corporation (i) is
qualified to hold federal leases under 30 U.S.C. 181 and 43 C.F.R. 3102.2 or its successor stature
or rule and (ii) is the direct and indirect owner of such Member), the nationality, citizenship or
other related status of such Person) as the Board of Directors in good faith may request in
writing. If a Member fails to furnish to the Board of Directors within the aforementioned 10-day
period such Eligible Holder Certification or other requested information or, if upon receipt of
such Eligible Holder Certification or other requested information the Board of Directors
determines in good faith that a Member is not an Eligible Holder (either such event, an “Eligible
Holder Default”), then the Units or other Equity Interests of such Member (the “Eligible Holder
Units”) owned by such Member shall be subject to redemption in accordance with the provisions
of Section 12.17.

                  Section 12.17 Redemption.

             (a)     Upon the occurrence of a Triggering Event or an Eligible Holder Default,
the Company may redeem the applicable Subject Units and/or Eligible Holder Units of the
applicable Member as follows:

                  (i)     The Board of Directors shall, not later than the 15th day before the date
         fixed for redemption, give notice of redemption to the applicable Member at his, her or
         its last address designated in the books and records of the Company. The notice shall be
         deemed to have been given when so sent. The notice shall specify the Redeemable Units,
         the date fixed for redemption, the place of payment, that payment of the redemption price
         will be made upon surrender of the any certificate evidencing the Redeemable Units and
         that on and after the date fixed for redemption no further allocations or distributions to
         which the Member would otherwise be entitled in respect of the Redeemable Units will
         accrue or be made.


                                                  39
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 50 of 402



                 (ii)   The aggregate redemption price for Redeemable Units shall be an amount
         equal to the Value (the date of determination of which shall be the date fixed for
         redemption) of such Redeemable Units. The redemption price shall be paid, as
         determined by the Board of Directors, in cash or, in the case of a redemption of
         Redeemable Units constituting Eligible Holder Units, by delivery of a promissory note of
         the Company in the principal amount of the redemption price, bearing interest at the rate
         of 10% annually and payable in three equal annual installments of principal together with
         accrued interest, commencing one year after the redemption date.

                  (iii) Upon surrender by or on behalf of the Member, at the place specified in
         the notice of redemption, assignment documentation with respect to the applicable
         Redeemable Units acceptable to the Board of Directors (including, in the case of
         certificated Redeemable Units, any certificate evidencing the Redeemable Units, duly
         endorsed in blank or accompanied by an assignment duly executed in blank), the Member
         or his, her or its duly authorized representative shall be entitled to receive the payment
         therefor.

                 (iv)   After the redemption date, Redeemable Units shall no longer constitute
         issued and outstanding Equity Interests of the Company.


               (b)    The provisions of this Section 12.17 shall also be applicable to Subject
Units or Eligible Holder Units held by a Member or assignee as nominee of a Person upon the
occurrence of a Triggering Event or an Eligible Holder Default.




                                                 40
#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 51 of 402




                                                             DATED AS OF: ____________

                   LIMITED LIABILITY COMPANY AGREEMENT OF
                               [●] HOLDINGS, LLC

                IN WITNESS WHEREOF, the undersigned Member has caused this counterpart
signature page to the Limited Liability Company Agreement of [●] Holdings, LLC, dated as of
[●], 201[●], to be duly executed as of the date first above written.

                                          [●], a [●] limited liability company, as a Member




                                          By: __________________________
                                                 Name:
                                                 Title:




#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 52 of 402



                                       Schedule A

                  Issued and Outstanding Equity Interests in the Company




#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 53 of 402



                                               Exhibit A


                                    Form of Joinder Agreement

       This Joinder Agreement (this “Joinder Agreement”) is made as of [________ ___, 20__]
by the undersigned (the “Transferee”) in accordance with the Limited Liability Company
Agreement of [●] Holdings, LLC, dated as of January [●], 2019 (as the same may be amended
from time to time in accordance with its terms, the “LLC Agreement”). Capitalized terms used
but not defined in this Joinder Agreement shall have the meanings ascribed to such terms in the
LLC Agreement.

         By its execution of this Joinder Agreement, the Transferee acknowledges, agrees and
confirms that it shall become a party to the LLC Agreement and shall be fully bound by and subject
to, all of the covenants, terms and conditions of the LLC Agreement as though an original party to
the LLC Agreement and shall be deemed and is hereby admitted as, a Member for all purposes of
the LLC Agreement and entitled to all the rights incidental thereto, as of the date first written
above.

        The Transferee represents and warrants to the Company and each other Member as of the
date of the Transferee’s admission to the Company as a Member that:


                (a)     to the extent it is not a natural person, it is duly formed, validly existing
and in good standing under the laws of the jurisdiction of its formation, and if required by law is
duly qualified to conduct business and is in good standing in the jurisdiction of its principal place
of business (if not formed in such jurisdiction);

               (b)     to the extent it is not a natural person, it has full corporate, limited liability
company, partnership, trust or other applicable power and authority to execute and deliver the
LLC Agreement and to perform its obligations under the LLC Agreement and all necessary
actions by the board of directors, shareholders, managers, members, partners, trustees,
beneficiaries or other Persons necessary for the due authorization, execution, delivery and
performance of the LLC Agreement by the Transferee have been duly taken;

               (c)     it has duly executed and delivered this Joinder Agreement, and this
Joinder Agreement and the LLC Agreement are each enforceable against the Transferee in
accordance with their respective terms, subject to bankruptcy, moratorium, insolvency and other
laws generally affecting creditors’ rights and general principles of equity (whether applied in a
proceeding in a court of law or equity);

               (d)     its authorization, execution, delivery, and performance of this Joinder
Agreement and the LLC Agreement does not breach or conflict with or constitute a default under
(A) the Transferee’s charter or other governing documents to the extent it is not a natural person
or (B) any material obligation under any other material agreement or arrangement to which the
Transferee is a party or by which it is bound; and




#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 54 of 402



                  (e)    it:

                           (i)    has been furnished with such information about the Company and
              the Interest as the Transferee has requested,

                          (ii) has made its own independent inquiry and investigation into, and
              based thereon has formed an independent judgment concerning, the Company and the
              Transferee’s Interest,

                           (iii) has adequate means of providing for its current needs and possible
              contingencies, is able to bear the economic risks of this investment and has a
              sufficient net worth to sustain a loss of its entire investment in the Company in the
              event such loss should occur,

                           (iv) has such knowledge and experience in financial and business
              matters as to be capable of evaluating the merits and risks of an investment in the
              Company,

                          (v) is, or is controlled by, an “accredited investor,” as that term is
              defined in Rule 501(a) of Regulation D, promulgated under the Securities Act, and

                           (vi) understands and agrees that its Interest shall not be sold, pledged,
              hypothecated or otherwise Transferred except in accordance with the terms of the
              LLC Agreement and pursuant to an effective registration statement under the
              Securities Act or an applicable exemption from registration and/or qualification under
              the Securities Act and applicable state securities laws. Notwithstanding anything to
              the contrary in this Joinder Agreement or the LLC Agreement, unless prohibited by
              applicable securities laws, the foregoing shall not restrict any Initial Member or any
              of their Affiliates from encumbering or otherwise pledging Units in connection with
              obtaining any financing with respect to an Initial Member or any of its Affiliates (or
              any enforcement taken with respect to such encumbrance or pledge).



        IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of the
date first written above and hereby authorizes this signature page to be attached to a counterpart
of the LLC Agreement.


                                                [TRANSFEREE]

                                                By:
                                                      Name:
                                                      Title:




#4813-6740-7744
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 55 of 402
                                                    PRELIMINARY DRAFT—12/13/18
                                                          SUBJECT TO COMPLETION




                   LIMITED LIABILITY COMPANY
                          AGREEMENT



                                       OF




                      [MIDCO] HOLDINGS, LLC



                       DATED AS OF JANUARY [●], 2019




#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 56 of 402

                                                                                                                                        Page

                                       LIMITED LIABILITY COMPANY
                                                AGREEMENT
                                                    OF
                                            [●] HOLDINGS, LLC

                                                TABLE OF CONTENTS
                                                                                                                                        Page

ARTICLE 1. FORMATION AND CONTINUATION OF THE COMPANY ............................ 2
         Section 1.1         Formation and Continuation of the Company ........................................... 2
         Section 1.2         Name .......................................................................................................... 2
         Section 1.3         Business of the Company........................................................................... 2
         Section 1.4         Location of Principal Place of Business .................................................... 2
         Section 1.5         Registered Agent ........................................................................................ 2
         Section 1.6         Term ........................................................................................................... 2

ARTICLE 2. DEFINITIONS ........................................................................................................ 3
         Section 2.1         Definitions.................................................................................................. 3
         Section 2.2         Rules of Interpretation ............................................................................. 10

ARTICLE 3. UNITS; CAPITAL CONTRIBUTIONS ............................................................... 10
         Section 3.1         Capitalization; Issuance of Units ............................................................. 10
         Section 3.2         Management Incentive Plan ..................................................................... 11
         Section 3.3         Initial Capital Contributions .................................................................... 11
         Section 3.4         Additional Capital Contributions ............................................................. 12
         Section 3.5         Interest on Capital Contributions ............................................................. 13
         Section 3.6         Withdrawal and Return of Capital Contributions .................................... 13
         Section 3.7         Form of Capital Contribution................................................................... 13
         Section 3.8         Unit Certificates ....................................................................................... 13

ARTICLE 4. ALLOCATION OF NET INCOME AND NET LOSS ........................................ 14
         Section 4.1         General ..................................................................................................... 14
         Section 4.2         Other Allocation Provisions ..................................................................... 14
         Section 4.3         Allocations for Income Tax Purposes ...................................................... 17
         Section 4.4         Withholding ............................................................................................. 17
         Section 4.5         Code § 83 Safe Harbor Election .............................................................. 17
         .                   17

ARTICLE 5. DISTRIBUTIONS ................................................................................................ 18
         Section 5.1         Distributions............................................................................................. 18
         Section 5.2         Limitations on Distributions .................................................................... 18
         Section 5.3         Reserves ................................................................................................... 18




                                                                    i
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 57 of 402

                                                                                                                                  Page
ARTICLE 6. BOOKS OF ACCOUNT, RECORDS AND REPORTS, FISCAL YEAR .......... 19
         Section 6.1    Books and Records .................................................................................. 19
         Section 6.2    Financial Reports ..................................................................................... 19
         Section 6.3    Fiscal Year ............................................................................................... 19
         Section 6.4    Tax Returns .............................................................................................. 19

ARTICLE 7. POWERS, RIGHTS AND DUTIES OF THE MEMBERS .................................. 20
         Section 7.1    Limitations ............................................................................................... 20
         Section 7.2    Liability .................................................................................................... 20
         Section 7.3    Competition and Corporate Opportunities ............................................... 20

ARTICLE 8. POWERS, RIGHTS AND DUTIES OF THE MANAGER ................................. 21
         Section 8.1    Manager ................................................................................................... 21
         Section 8.2    Limitation on Authority of Members ....................................................... 22
         Section 8.3    Reimbursement for Expenses of the Company; Standard of Care .......... 22
         Section 8.4    Officers, Agents and Employees.............................................................. 23
         Section 8.5    Company Funds ....................................................................................... 24
         Section 8.6    Other Activities and Competition ............................................................ 24
         Section 8.7    Exculpation .............................................................................................. 24
         Section 8.8    Indemnification of the Manager, Officers, Members and Agents ........... 25
         Section 8.9    Expenses .................................................................................................. 25
         Section 8.10   Affiliate Transactions............................................................................... 26
         Section 8.11   Insurance .................................................................................................. 26
         Section 8.12   Additional Units; Additional Members ................................................... 26
         Section 8.13   Partnership Representative....................................................................... 27

ARTICLE 9. TRANSFERS OF INTEREST BY MEMBERS ................................................... 27
         Section 9.1    General. .................................................................................................... 27
         Section 9.2    Transfer of Interest of Members .............................................................. 28
         Section 9.3    Further Requirements............................................................................... 28
         Section 9.4    Consequences of Transfers Generally ..................................................... 29
         Section 9.5    Units; Percentage Interest. ....................................................................... 30
         Section 9.6    Additional Filings. ................................................................................... 30
         Section 9.7    Indirect Transfers. .................................................................................... 30
         Section 9.8    Right of First Offer .................................................................................. 30
         Section 9.9    Drag Along Sale ....................................................................................... 31

ARTICLE 10. RESIGNATION OF MEMBERS; TERMINATION OF COMPANY;
             LIQUIDATION AND DISTRIBUTION OF ASSETS ..................................... 34
         Section 10.1   Resignation of Members. ......................................................................... 34
         Section 10.2   Dissolution of Company. ......................................................................... 35
         Section 10.3   Distribution in Liquidation. ..................................................................... 36
         Section 10.4   Final Reports. ........................................................................................... 36
         Section 10.5   Rights of Members. .................................................................................. 37
         Section 10.6   Termination. ............................................................................................. 37

                                                               ii
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 58 of 402

                                                                                                                                      Page
ARTICLE 11. NOTICES AND VOTING .................................................................................. 37
         Section 11.1      Notices ..................................................................................................... 37
         Section 11.2      Voting ...................................................................................................... 38

ARTICLE 12. AMENDMENT OF AGREEMENT ................................................................... 38
         Section 12.1      Amendments ............................................................................................ 38
         Section 12.2      Amendment of Certificate........................................................................ 39

ARTICLE 13. MISCELLANEOUS ........................................................................................... 39
         Section 13.1      Confidentiality ......................................................................................... 39
         Section 13.2      No Third-Party Beneficiaries ................................................................... 40
         Section 13.3      Entire Agreement ..................................................................................... 40
         Section 13.4      Severability .............................................................................................. 40
         Section 13.5      Effect ........................................................................................................ 41
         Section 13.6      Captions ................................................................................................... 41
         Section 13.7      Counterparts ............................................................................................. 41
         Section 13.8      Remedies .................................................................................................. 41
         Section 13.9      Waiver of Partition ................................................................................... 41
         Section 13.10     Governing Law. ....................................................................................... 42
         Section 13.11     Consent to Jurisdiction and Venue. ......................................................... 42
         Section 13.12     Waiver of Trial by Jury. ........................................................................... 42
         Section 13.13     Exercise of Rights and Remedies. ........................................................... 43
         Section 13.14     No Recourse ............................................................................................. 43
         Section 13.15     Corporate Reorganization Transactions ................................................... 44
         Section 13.16     Triggering Event; Eligible Holder Certifications .................................... 44
         Section 13.17     Redemption .............................................................................................. 44



SCHEDULE

Schedule A – Equity Interests
Schedule B – Initial Capital Contributions

EXHIBIT

Exhibit A – Form of Joinder Agreement




                                                                 iii
#4830-1939-2130
        Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 59 of 402



                                  LIMITED LIABILITY COMPANY
                                         AGREEMENT

                                               OF

                                        [●] HOLDINGS, LLC

               This LIMITED LIABILITY COMPANY AGREEMENT (the “Agreement”)
of [●] Holdings, LLC, a Delaware limited liability company (the “Company”), dated as of
January [●], 2019, is entered into by and among the Manager (as defined below), the holders of
Units, being [Name of Topco] (“Topco”), the Initial Members (as defined below) listed on
Schedule A as in effect on the date of this Agreement and the Persons who become Members of
the Company in accordance with the provisions of this Agreement. Capitalized terms used in
this Agreement and not otherwise defined herein shall have the meanings set forth in Section 2.1.

                                           RECITALS

               WHEREAS, the Certificate of Formation of the Company was filed with the
Office of the Secretary of State of Delaware on [●], 201[●];

               WHEREAS, various affiliates of Ares Management Corporation (“Ares”) held
certain claims against Gastar Exploration, Inc. (which entity is currently known as [Gastar
Exploration, L.L.C.], “Gastar”) and certain of its Affiliates (collectively, “Debtors”);

               WHEREAS, on October 31, 2018, the Debtors filed a prepackaged plan of
reorganization (the “Plan”) under Chapter 11 of the United States Bankruptcy Code in the U.S.
Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”) in the jointly
administered chapter 11 bankruptcy cases under the caption In re Gastar Exploration Inc., et
al., No. 18-36057 (MI);

                  WHEREAS, the Plan was confirmed by the Bankruptcy Court on December [●],
2018;

                 [WHEREAS, (i) [●], a Delaware limited liability company (“Holdco”) was
issued or otherwise received all of the equity interests in Gastar, (ii) the Company was issued or
otherwise received all of the equity interests in Holdco and (iii) following the foregoing, Gastar
was converted into a limited liability company by the filing of a certificate of conversion and a
certificate of formation with the Office of the Secretary of State of the State of Delaware
pursuant to Section 266 of the Delaware General Corporation Law and Section 18-214 of the Act
(as defined below);]1 and

               WHEREAS, in connection with the consummation of the transactions
contemplated by the Plan on the date of this Agreement (the “Effective Date”) the parties to this
Agreement desire to adopt this Agreement in its entirety to: (i) establish the manner in which the
business and affairs of the Company shall be managed; (ii) set forth certain terms of the
Members’ relationship with respect to ownership interests in the Company on the terms and
1
    TBD. Subject to further revision.


#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 60 of 402



conditions set forth in this Agreement; (iii) establish the respective economic and other rights of
Members of the Company; and (iv) provide regulations and procedures for the governance of the
Company.

                                         AGREEMENT

              NOW, THEREFORE, in consideration of the promises and covenants contained
in this Agreement, the parties agree as follows:


         ARTICLE 1. FORMATION AND CONTINUATION OF THE COMPANY

                Section 1.1    Formation and Continuation of the Company. The Company was
formed as a limited liability company under the Act by the filing of the Certificate with the
Office of the Secretary of State of Delaware on [●], 201[●]. The parties agree to continue the
existence of the Company as a limited liability company under the Act. The Company shall
accomplish all filing, recording, publishing and other acts necessary or appropriate for
compliance with all requirements for operation of the Company as a limited liability company
under this Agreement and the Act and under all other laws of the State of Delaware and such
other jurisdictions in which the Company determines that it may conduct business.

             Section 1.2   Name. The name of the Company is “[●] Holdings, LLC”, as such
name may be modified from time to time by the Manager in its discretion.

                 Section 1.3  Business of the Company. Subject to the limitations on the
activities of the Company otherwise specified in this Agreement, the purpose and business of the
Company shall be to conduct and carry on any business or activity that may be conducted by a
limited liability company organized pursuant to the Act, including, without limitation, entering
into, making and performing all contracts and other undertakings, and engaging in all activities
and transactions as the Manager may deem necessary or advisable to the carrying out of the
business of the Company.

               Section 1.4     Location of Principal Place of Business. The location of the
principal place of business of the Company shall be 1331 Lamar Street, Suite 650, Houston,
Texas 77010, or such other location as may be determined by the Manager. In addition, the
Company may maintain such other offices as the Manager may deem advisable at any other
place or places within or without the State of Delaware.

              Section 1.5   Registered Agent. The registered agent for the Company shall be
The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington,
Delaware 19801 or such other registered agent as the Manager may designate from time to time.

                Section 1.6     Term. The term of the Company commenced on the date of filing
of the Certificate, and shall be perpetual unless the Company is earlier dissolved and terminated
in accordance with the provisions of this Agreement.




                                                 2
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 61 of 402



                                    ARTICLE 2. DEFINITIONS

               Section 2.1   Definitions. The following terms used in this Agreement shall
have the following meanings:

                “Act” means the Delaware Limited Liability Company Act, Chapter 434 of
Title 6 of the Delaware Code, 6 Del. Code §§ 18-101 et seq., as in effect on the date of this
Agreement and as it may be amended hereafter from time to time.

                  “Additional Call Amount” has the meaning set forth in Section 3.4(b).

                  “Additional Class” has the meaning set forth in Section 3.1(a).

                  “Additional Member” has the meaning set forth in Section 8.12(a).

                  “Adjusted Capital Account” has the meaning set forth in Section 4.2(b).

           “Adverse Claim” has the meaning set forth in Section 8-102 of the applicable
Uniform Commercial Code.

                “Affiliate” of a Member means any other Person who is a Family Member of such
Member or controlling, controlled by or under common control with such Member. For the
purpose of this definition, the term “control” (including, with correlative meanings, the terms
“controlling”, “controlled by” and “under common control with”), as used with respect to any
Member, shall mean the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, either through the ownership of a
majority of such Person’s Voting Stock, by contract or otherwise. Notwithstanding the
foregoing, (i) neither the Company nor any of the Subsidiaries shall be deemed to be an Affiliate
of any Member other than Topco, nor shall any other Person be deemed to be an Affiliate of a
Member solely by reason of such Member’s control of the Company or any of the Subsidiaries,
and (ii) none of the Ares Entities nor any Affiliate of Ares shall be deemed to be an Affiliate of
the Company for any purpose under this Agreement.

                  “Agreement” has the meaning set forth in the preamble.

                “Applicable Time” means any time at which the Company holds any interest in
oil and gas leases on federal lands as a result of which applicable law and/or regulations require
that each Member be a Person qualified to hold an interest in such oil and gas leases.

                  “Ares” has the meaning set forth in the recitals.

                “Ares Entities” means, collectively, (i) the Initial Members listed on Schedule A
as in effect on the date of this Agreement and (ii) any Permitted Transferee of an Initial Member
that becomes a party to this Agreement. For purposes hereof, actions proposed to be taken by
the Ares Entities shall, in each case, be taken with the consent of the Ares Entity or Ares Entities,
as the case may be, holding a majority of the Units then held by all Ares Entities as of any
applicable time of determination.


                                                    3
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 62 of 402



                  “Assignees” has the meaning set forth in Section 9.2(d).

               “Available Cash” at the time of any distribution means the excess of (a) all cash
then held by the Company to the extent not otherwise required to pay Company expenses over
(b) the amount of reserves established by the Company in accordance with Section 5.3, in each
case as determined by the Manager.

                “Award Agreement” means any bona fide award agreement executed by a
participant in the Management Incentive Plan governing the terms of the Units issued to such
participant under the Management Incentive Plan.

                  “Bankruptcy Court” has the meaning set forth in the recitals.

                “Book Value” means, with respect to any Company asset as of any date, such
Company asset’s adjusted basis for Federal income tax purposes as of such date, except as
follows: (i) the initial Book Value of a Company asset contributed by a Member to the Company
shall be the Value of such Company asset on the date of such contribution; and (ii) if the Book
Value of a Company asset has been determined under clause (i) above, such Book Value shall
thereafter be adjusted by the depreciation, cost recovery and amortization attributable to such
Company asset assuming that the adjusted basis of such Company asset was equal to its Book
Value determined under the methodology described in Regulation § 1.704-1(b)(2)(iv)(g)(3).

             “Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks are authorized or required to close in New York City, New York.

                “Capital Account” means with respect to each Member the account established
and maintained for such Member on the books of the Company in compliance with Regulation
§§ 1.704-1(b)(2)(iv) and 1.704-2, as amended. Subject to the preceding sentence, each
Member’s Capital Account balance shall initially equal the amount of cash and the Contribution
Value of any other property contributed by such Member. Throughout the term of the Company,
each Capital Account will be (i) increased by the amount of (A) income and gains allocated to
such Capital Account pursuant to Article 4 and (B) the amount of any cash and the Contribution
Value of any other property subsequently contributed to such Capital Account, and (ii) decreased
by the amount of (A) losses and deductions allocated to such Capital Account pursuant to
Article 4 and (B) the amount of cash and the Distribution Value of any other property distributed
or transferred from such Capital Account pursuant to Article 3, 5 or 10.

                  “Capital Contribution” means a contribution to the capital of the Company.

                 “Capital Stock” means (i) with respect to any Person that is a corporation, any and
all shares, interests, participations, rights or other equivalents (however designated) of the capital
stock of such Person; and (ii) with respect to any other Person, any and all partnership, limited
liability company, membership or other Equity Interests in such Person, including the Units.

              “Certificate” means the Certificate of Formation of the Company, as amended,
modified or supplemented from time to time.



                                                   4
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 63 of 402



               “Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time (or any succeeding law).

                  “Company” has the meaning set forth in the preamble.

                  “Confidential Information” has the meaning set forth in Section 13.1(a).

               “Contribution Value” means the Value of a Company asset contributed by a
Member to the Company (net of liabilities secured by such contributed asset that the Company is
treated as assuming or taking subject to).

                  “Debtors” has the meaning set forth in the recitals.

               “Distribution Value” means the Value of a Company asset distributed to a
Member by the Company (net of liabilities secured by such distributed asset that such Member is
treated as assuming or taking subject to).

                  “Drag Along Agents” has the meaning set forth in Section 9.9(b)(vi).

                  “Drag Along Notice” has the meaning set forth in Section 9.9(a).

                  “Drag Along Sale” has the meaning set forth in Section 9.9.

                “Drag Along Sale Percentage” means, at the election of the Ares Entities in their
sole discretion, either (i) the percentage determined by dividing the number of Units that is
proposed to be Transferred, directly or indirectly, by the Ares Entities to a Prospective Buyer in a
Sale by the total number of Units then owned by the Ares Entities or (ii) a percentage
representing the aggregate ownership interest in the Company proposed to be Transferred, both
directly through the Transfer of Units and indirectly through the Transfer of Equity Interests in
Topco, to a Prospective Buyer in a Sale.

                  “Drag Along Sellers” has the meaning set forth in Section 9.9(a).

                  “Drag Along Shares” has the meaning set forth in Section 9.9(a).

                  “Effective Date” has the meaning set forth in the recitals.

                 “Eligible Holder” at any Applicable Time means a Person qualified to hold an
interest in oil and gas leases on federal lands under applicable law and/or regulations. As of the
date of this Agreement, Eligible Holder means: (a) a citizen of the United States; (b) a
corporation organized under the laws of the United States or of any state thereof; (c) a public
body, including a municipality; or (d) an association of United States citizens, such as a
partnership or limited liability company, organized under the laws of the United States or of any
state thereof, but only if such association does not have any direct or indirect foreign ownership,
other than foreign ownership of stock in a parent corporation organized under the laws of the
United States or of any state thereof. For the avoidance of doubt, onshore mineral leases or any
direct or indirect interest in such leases may be acquired and held by aliens only through stock
ownership, holding or control in a corporation organized under the laws of the United States or

                                                    5
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 64 of 402



of any state thereof. For purposes of this definition, each of the Initial Members is an “Eligible
Holder.”

                “Eligible Holder Certification” means a properly completed certificate in such
form as may be specified by the Manager pursuant to which a Member certifies that he, she or it
is an Eligible Holder. To the extent that “he, she or it” is a nominee holding for the account of
another Person, then, to the best of his, her or its knowledge, such other Person is an Eligible
Holder.

                  “Eligible Holder Default” has the meaning set forth in Section 13.16(b).

                  “Eligible Holder Units” has the meaning set forth in Section 13.16(b).

               “Equity Interests” of any Person means Capital Stock of such Person or warrants,
options or other rights to acquire Capital Stock of such Person.

             “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.

                  “Exchange Act” means the Securities Exchange Act of 1934, as amended.

               “Family Members” with respect to any individual means such Person’s spouse,
children, parents and lineal descendants of such Person’s parents (in each case, natural or
adopted).

                 “Family Trust” with respect to any individual means a trust, limited partnership or
limited liability company benefiting solely such individual or the Family Members of such
individual.

                  “Fiscal Year” has the meaning set forth in Section 6.3.

                  “Gastar” has the meaning set forth in the recitals.

                  “Holdco” has the meaning set forth in the recitals.

                  “Indemnified Party” has the meaning set forth in Section 8.8(a).

               “Initial Members” means Topco and each other Person that is a Member as of the
date of this Agreement.

                “Interest” when used in reference to an interest in the Company means the entire
ownership interest of a Member in the Company at any particular time, including its interest in
the capital, profits, losses and distributions of the Company. All Interests in the Company shall
be represented by Units.

                  “IRS Notice” has the meaning set forth in Section 4.5(a).

                  “Liquidator” has the meaning set forth in Section 10.2(b).


                                                    6
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 65 of 402



             “Majority Members” with respect to any individual means the Member or
Members holding more than 50% of the Units of the Company outstanding at such time.

                  “Management Incentive Plan” has the meaning set forth in Section 3.2.

              “Manager” means, (i) as of the date of this Agreement, Topco, and, (ii) as of any
subsequent time of determination, Topco or any other Person designated as the Manager as
provided in Section 8.1, as the case may be.

             “Member” means each of the Initial Members, as well as each Substituted
Member and each Additional Member.

                  “Member Affiliate” has the meaning set forth in Section 13.14.

               “Net Income” and “Net Loss”, respectively, for any period means the income or
loss of the Company for such period as determined in accordance with the method of accounting
followed by the Company for Federal income tax purposes, including, for all purposes, any
income exempt from tax and any expenditures of the Company which are described in Code
section 705(a)(2)(B); provided, however, that in determining Net Income and Net Loss and every
item entering into such computation, solely for the purpose of adjusting the Capital Accounts of
the Members (and not for tax purposes), (i) any income, gain, loss or deduction attributable to
the taxable disposition of any Company asset shall be computed as if the adjusted basis of such
Company asset on the date of such disposition equaled its Book Value as of such date, (ii) if any
Company asset is distributed in kind to a Member, the difference between its Value and its Book
Value immediately prior to the time of such distribution shall be treated as gain or loss, and (iii)
any depreciation, cost recovery and amortization as to any Company asset shall be computed by
assuming that the adjusted basis of such Company asset equaled its Book Value determined
under the methodology described in Regulation § 1.704-1(b)(2)(iv)(g)(3); provided, further, that
any item (computed with the adjustments in the preceding proviso) allocated under Section 4.2
shall be excluded from the computation of Net Income and Net Loss.

                  “Offer Notice” has the meaning set forth in Section 9.8(a).

                  “Offer Period” has the meaning set forth in Section 9.8(b).

                  “Other Investments” has the meaning set forth in Section 7.3(a)(i)(A).

                  “Participating Seller” has the meaning set forth in Section 9.9(a).

               “Percentage Interest” with respect to each Member as of any time of
determination means a fraction, expressed as a percentage, the numerator of which is the number
of Units held by such Member at such time, and the denominator of which is the aggregate
number of Units held by all Members at such time.

                “Permitted Transfer” means, with respect to any Member other than the Ares
Entities, (a) any Transfer pursuant to a Drag Along Sale; (b) any redemptions and other
repurchases of Units, as may be made in the discretion of the Manager from time to time, from
an employee in connection with the termination of his or her employment with the Company or

                                                    7
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 66 of 402



any of its Subsidiaries; and (c) any Transfer of Units by an individual to a Family Trust with
respect to such individual. “Permitted Transfer” means, with respect to the Ares Entities, any
Transfer of Units to any Person so long as such Transfer is executed in accordance with
applicable law, including, without limitation, the Act and the Securities Act.

                  “Permitted Transferee” means any transferee pursuant to a Permitted Transfer.

               “Person” means any individual, partnership, limited liability company,
association, corporation, trust or other entity.

                  “Plan” has the meaning set forth in the recitals.

                “Prospective Buyer” means any Person proposing to purchase (i) Units from an
Ares Entity, (ii) Equity Interests in Topco and/or (iii) assets of the Company or any Subsidiary of
the Company, in each case, other than pursuant to a Permitted Transfer.

             “Redeemable Units” means any Subject Units and/or Eligible Holder Units for
which a redemption notice has been given, and has not been withdrawn, pursuant to Section
13.17.

                  “Regulation” means a Treasury Regulation promulgated under the Code.

                  “Representatives” has the meaning set forth in Section 13.1(a).

                  “Required Disclosure” has the meaning set forth in Section 13.1(a).

                  “ROFO Units” has the meaning set forth in Section 9.8.

                  “Sale” shall mean:

               (a)      a merger or consolidation in which (i) the Company or Topco is a
constituent party or (ii) a Subsidiary of the Company or Topco is a constituent party and the
Company or Topco, as applicable, issues Equity Interests pursuant to such merger or
consolidation;

                 (b)     the sale, lease, transfer, exclusive license or other disposition (whether by
merger, consolidation or otherwise), in a single transaction or series of related transactions, by
the Company or any Subsidiary of the Company of (A) all or substantially all of the assets of the
Company and its Subsidiaries taken as a whole, or (B) one or more Subsidiaries of the Company
if all or substantially all of the assets of the Company and its Subsidiaries taken as a whole are
held by such Subsidiary or Subsidiaries, in each case, except where such sale, lease, transfer,
exclusive license or other disposition is to a wholly owned Subsidiary of the Company; or

               (c)    the acquisition, in a single transaction or a series of related transactions, by
any person or group (within the meaning of Section 13(d) or 14(d) of the Exchange Act), other
than the Members of the Company or Topco as of the Effective Date, of (A) beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act) of at least
50% of the Voting Stock (x) of the Company or Topco (including by means of the Company’s or

                                                    8
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 67 of 402



Topco’s issuance of its Equity Interests) or (y) of one or more Subsidiaries of the Company or
Topco if all or substantially all of the assets of the Company, Topco and their respective
Subsidiaries taken as a whole are held by such Subsidiary or Subsidiaries (including by means of
the issuance of Equity Interests of any such Subsidiary or Subsidiaries, as applicable) or (B) the
contractual right to designate or elect the Manager or 50% or more of the members of the board
of directors of Topco.

                  “Sale Period” has the meaning set forth in Section 9.8(d).

                  “Sale Price” has the meaning set forth in Section 9.8(a).

                  “Securities Act” means the Securities Act of 1933, as amended.

                  “Specified Event” has the meaning set forth in Section 9.3(c).

                  “Sponsor Related Parties” has the meaning set forth in Section 7.3.

                  “Subject Units” has the meaning set forth in Section 13.16(a).

                “Subsidiary” or “Subsidiaries” means all Persons in which the Company owns,
directly or indirectly, a majority of the Voting Stock or is a general partner or otherwise has the
power to control, by agreement or otherwise, the management and general business affairs of
such other Person.

              “Substituted Member” means any Person admitted to the Company as a
substituted Member pursuant to the provisions of Article 9.

                  “Taxable Members” has the meaning set forth in Section 4.2(g).

               “Threshold Value” means, with respect to a Unit, the “Threshold Value,” if any,
assigned to such Unit in the applicable Award Agreement.

                  “Transferring Member” has the meaning set forth in Section 9.8.

                  “Topco” means [●], a Delaware limited liability company.

                  “Transfer”, “Transferee” and “Transferor” have the respective meanings set forth
in Section 9.1.

                  “Triggering Event” has the meaning set forth in Section 13.16(a).

                  “UCC” means Article 8 of the Uniform Commercial Code as in effect in the State
of Delaware.

             “Units” means units representing limited liability company interests in the
Company, as set forth on Schedule A and in the books and records of the Company.

                  “Upstream Equity Interests” has the meaning set forth in Section 9.7.


                                                   9
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 68 of 402



               “Value” of any asset of the Company or a Member, as the case may be, as of any
date, means the fair market value of such asset as of such date, as determined by the Manager.
Any determination of the Value or of the fair market value of an asset of the Company or a
Member made by the Manager shall be binding on the Members for all purposes of this
Agreement.

                  “Void Transfer” has the meaning set forth in Section 9.1.

                “Voting Stock” of any Person means any Capital Stock or other Equity Interests
of any class or classes of such Person whose holders are entitled under ordinary circumstances
(irrespective of whether at the time stock or other Equity Interests of any other class or classes
shall have or might have voting power by reason of the happening of any contingency) to vote
for the election of a majority of the directors, managers, trustees or other governing body of such
Person.

                  “Withdrawing Member” has the meaning set forth in Section 9.2(d).

                 Section 2.2    Rules of Interpretation. Unless the context otherwise clearly
requires: (a) a term has the meaning assigned to it; (b) “or” is not exclusive; (c) wherever from
the context it appears appropriate, each term stated in either the singular or the plural shall
include the singular and the plural, and pronouns stated in either the masculine, feminine or
neuter shall include the masculine, feminine and neuter; (d) provisions apply to successive events
and transactions; (e) all references in this Agreement to “including” shall be deemed to be
followed by the phrase “without limitation,” whether or not so expressly provided in this
Agreement; (f) all references in this Agreement to designated “Articles,” “Sections,”
“paragraphs,” “clauses” and other subdivisions are to the designated Articles, Sections,
paragraphs, clauses and other subdivisions of this Agreement, and the words “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section, paragraph, clause or other subdivision; and (g) any definition of or
reference to any agreement, instrument, document, statute or regulation in this Agreement shall
be construed as referring to such agreement, instrument, document, statute or regulation as from
time to time amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in this Agreement).


                      ARTICLE 3. UNITS; CAPITAL CONTRIBUTIONS

                  Section 3.1   Capitalization; Issuance of Units.

                (a)     Each Member’s relative rights, privileges, preferences, restrictions and
obligations with respect to the Company are represented by such Member’s Units. As of the
Effective Date, there shall be one class of Units of the Company, with such class referred to in
this Agreement as the “Units.” Units may be issued in whole or fractional form. Any issuances
of Units following the Effective Date may be issued by the Company in one or more separate
classes or series (each, an “Additional Class”) at a price per Unit and with such other relative
rights, privileges, preferences, restrictions and obligations, in each case, as determined by the
Manager. All Units issued under this Agreement shall constitute “securities” governed by
Article 8 of the UCC. A Member may own one or more classes or series of Units. The

                                                  10
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 69 of 402



ownership of one class or series of Units shall not affect the rights, privileges, preferences or
obligations of a Member with respect to the other class or series of Units owned by such
Member. Any reference in this Agreement to a holder of a class of Units shall be deemed to
refer to such holder only to the extent of such holder’s ownership of such class or series of Units.

               (b)      The present ownership of the issued and outstanding Equity Interests in
the Company is set forth on Schedule A. The Company or its designee shall from time to time
update Schedule A and the books and records of the Company to reflect each Transfer, issuance
or redemption of any Units of the Company or any other transaction or occurrence that affects
the ownership of any Equity Interests in the Company. Any reference in this Agreement to
Schedule A shall be deemed a reference to Schedule A as amended in accordance with this
Section 3.1 and in effect from time to time. As presently in effect, and as updated from time to
time, Schedule A shall constitute the record of the ownership of the issued and outstanding
Equity Interests in the Company. Notwithstanding the foregoing, the failure to reflect a change
or adjustment to Schedule A shall not prevent any otherwise valid change or adjustment from
being effective.

                Section 3.2    Management Incentive Plan. The Manager may approve from time
to time one or more management incentive plans of the Company or any Subsidiary (each, a
“Management Incentive Plan”) pursuant to which the Company, upon the approval of the
Manager, would be permitted to issue Units and/or additional classes of units in the Company (or
Equity Interests in a Subsidiary of the Company, as the case may be) at such time and in such
amounts as may be approved for issuance by the Manager and correspondingly provided for
pursuant to the terms of such Management Incentive Plans. Notwithstanding the foregoing, the
aggregate amount of all Units issuable pursuant to such Management Incentive Plans shall in no
event exceed Equity Interests representing greater than 10% equity ownership in the business of
the Company and its Subsidiaries (calculated on a fully diluted basis assuming the exercise,
conversion or exchange, as applicable, in full of any applicable Equity Interests which are
unexercised as of any time of determination). Notwithstanding anything to the contrary in this
Agreement or otherwise, the provisions of this Agreement shall be subject to the terms of each
Management Incentive Plan then in effect with respect to all Equity Interests issued pursuant to
any such Management Incentive Plan. In the event any of the provisions of this Agreement
conflict with the provisions of such Management Incentive Plan, the provisions of such
Management Incentive Plan shall control with respect to the subject matter of such Management
Incentive Plan. To the extent necessary or appropriate, upon the execution of any Management
Incentive Plan relating to the Company and/or the consummation of any issuance of Equity
Interests in the Company pursuant to any Management Incentive Plan, Schedule A, the books
and records of the Company and this Agreement shall thereafter be amended accordingly by the
Manager to reflect the effect of any such issuance.

               Section 3.3   Initial Capital Contributions. On the Effective Date, each Member
shall make, or shall be deemed to have made, a Capital Contribution to the Company in the




                                                11
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 70 of 402



amount set forth opposite such Member’s name on Schedule B hereto, which are to be made in
consideration for the issue of Units.

                  Section 3.4   Additional Capital Contributions.

              (a)     Except as otherwise required by law, no Member shall be required to
make any additional Capital Contributions to the Company without the prior consent of such
Member and the Manager. Except as otherwise required by law, no Member shall be permitted
to make any additional Capital Contributions to the Company without the prior consent of the
Manager.

                (b)    After the Effective Date and in its sole discretion, the Manager may
determine that one or more additional Capital Contributions are necessary or advisable for the
conduct of the Company’s business. Any such additional Capital Contribution called after the
Effective Date shall be referred to as an “Additional Call Amount.” In the event the Manager
makes such a determination, each Member shall have the option (but not the obligation) to
participate in each such additional Capital Contribution in accordance with its Percentage
Interest. To the extent less than all of the Members elect to participate in any additional Capital
Contribution, those Members that elect to make such additional Capital Contribution shall have
the option (but not the obligation) to increase their additional Capital Contributions pro rata in
accordance with their respective Percentage Interests such that the total of the applicable
additional Capital Contribution equals the Additional Call Amount. Unless otherwise
determined by the Manager, the funding of any such Additional Call Amount shall be made no
later than 10 Business Days following a Member’s receipt of a capital call notice in respect of
such Additional Call Amount. Notwithstanding the foregoing, in no event shall such amounts be
required to be funded to the Company sooner than 5 Business Days following receipt of such
capital call notice.

               (c)      Upon the funding of any Capital Contribution by a Member pursuant to
Section 3.4(b) above, such Member shall be issued a number of additional Units (or, if the
Manager determines to issue Equity Interests in the Company of an Additional Class, a number
of Equity Interests of such Additional Class) equal to the amount of the Capital Contribution
made by such Member in respect of such Capital Contribution divided by a price per Unit or
Equity Interest of an Additional Class, as the case may be, determined by the Manager.
Schedule A, the books and records of the Company and, if appropriate, this Agreement shall be
thereafter amended accordingly by the Manager to reflect the Capital Contribution and the
issuance of Units or Equity Interests of an Additional Class, as the case may be, effected in
connection therewith.




                                                 12
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 71 of 402



                Section 3.5     Interest on Capital Contributions. No Member shall be entitled to
interest on or with respect to any Capital Contribution.

               Section 3.6    Withdrawal and Return of Capital Contributions. Except as
provided in this Agreement, no Member shall be entitled to withdraw any part of such Member’s
Capital Contribution or to receive distributions from the Company.

              Section 3.7    Form of Capital Contribution. Unless otherwise agreed to by the
Manager, all Capital Contributions shall be made in cash.

                  Section 3.8   Unit Certificates.

                (a)   The Units shall initially be uncertificated (as contemplated in Section 18-
702(c) of the Act) and recorded in the books and records of the Company and on Schedule A to
this Agreement. In its sole discretion, the Manager shall be permitted to cause all or a portion of
the Units of the Company issued on or after the Effective Date to be represented by certificates
issued by the Company. The face of any such certificate shall designate the class of Units
represented thereby. Any such certificates (and the Units represented thereby) shall constitute
“securities” governed by Article 8 of the UCC.

               (b)     In the event any Unit certificates are issued, the Company may in its
discretion imprint any or all certificates representing Units now or hereafter owned by any
Member with the following legends:

                  THE UNITS REPRESENTED BY THIS CERTIFICATE HAVE
                  NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
                  1933 AND MAY NOT BE TRANSFERRED IN THE ABSENCE OF
                  SUCH REGISTRATION OR AN EXEMPTION THEREFROM
                  UNDER SUCH ACT.

                  THE UNITS REPRESENTED BY THIS CERTIFICATE ARE
                  SUBJECT TO GOVERNANCE AGREEMENTS, TRANSFER
                  RESTRICTIONS AND OTHER TERMS CONTAINED IN THE
                  LIMITED LIABILITY COMPANY AGREEMENT OF THE
                  COMPANY, DATED AS OF [____], 2019, AS SUCH LIMITED
                  LIABILITY COMPANY AGREEMENT MAY BE AMENDED OR
                  MODIFIED FROM TIME TO TIME. A COPY OF SUCH
                  AGREEMENT IS ON FILE AT THE COMPANY’S PRINCIPAL
                  EXECUTIVE OFFICES.

Such imprinting is without prejudice, however, to the rights of Members to sell or otherwise
dispose of such Units in accordance with the terms of this Agreement and pursuant to an
exemption from the registration requirement available under the Securities Act. After such time
as any of the legends described by this Section 3.8(b) are no longer required on any certificate or
certificates representing the Units, upon the request of any Member, the Company shall cause
such certificate or certificates to be exchanged for a certificate or certificates that do not bear
such legends.


                                                     13
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 72 of 402



               (c)   In addition to the legends required by paragraph (b) above, Units issued
pursuant to any Management Incentive Plan shall include legends required by the terms of such
Management Incentive Plan.


                  ARTICLE 4. ALLOCATION OF NET INCOME AND NET LOSS

                 Section 4.1   General. The Members agree to treat the Company as a
partnership and the Members as partners for Federal income tax purposes and shall file all tax
returns accordingly. Subject to Section 4.2, Net Income or Net Loss and each item of income,
gain, loss and deduction entering into such computation, for each Fiscal Year (or any other
period that the Manager deems appropriate) shall be allocated among the Members (and credited
and debited to their Capital Accounts) so as, to the extent possible, to cause each Member’s
Capital Account balance, as increased by the amount of such Member’s share of partnership
minimum gain (as defined in Regulation § 1.704-2(g)(1) and (3)) and the amount of such
Member’s share of partner nonrecourse debt minimum gain (as defined in Regulation § 1.704-
2(i)(5)), to equal the amount that would be distributed to such Member if the Company sold all
of its assets for their Book Value in cash, paid all of its liabilities, and distributed its cash to its
Members pursuant to Section 5.1 in complete liquidation.

                   Section 4.2   Other Allocation Provisions.

                (a)     If during a Fiscal Year there is a net decrease in “partnership minimum
gain” (within the meaning of Regulation § 1.704-2(d)) with respect to the Company, then there
shall be allocated to each Member items of income and gain of the Company for such Fiscal
Year (and, if necessary, for succeeding Fiscal Years) equal to such Member’s share of the net
decrease in partnership minimum gain (within the meaning of Regulation § 1.704-2(g)(2)),
subject to the exceptions set forth in Regulation § 1.704-2(f)(2) and (3), and to any exceptions
provided by the Commissioner of the Internal Revenue Service pursuant to Regulation § 1.704-
2(f)(5). Notwithstanding the foregoing, if the Company has any discretion as to an exception
provided pursuant to Regulation § 1.704-2(f)(5), the Manager may exercise reasonable discretion
on behalf of the Company. The foregoing is intended to be a “minimum gain chargeback”
provision as described in Regulation § 1.704-2(f) and shall be interpreted and applied in all
respects in accordance with such Regulation.

                If during a Fiscal Year there is a net decrease in partner nonrecourse debt
minimum gain (as determined in accordance with Regulation § 1.704-2(i)(3)) with respect to the
Company, then, in addition to the amounts, if any, allocated pursuant to the preceding paragraph,
any Member with a share of such partner nonrecourse debt minimum gain (determined in
accordance with Regulation § 1.704-2(i)(5)) as of the beginning of the Fiscal Year shall, subject
to the exceptions set forth in Regulation § 1.704-2(i)(4), be allocated items of income and gain of
such Fiscal Year for the Fiscal Year (and, if necessary, for succeeding Fiscal Years) equal to
such Member’s share of the net decrease in the partner nonrecourse minimum gain. The
foregoing is intended to be the “chargeback of partner nonrecourse debt minimum gain” required
by Regulation § 1.704-2(i)(4) and shall be interpreted and applied in all respects in accordance
with such Regulation.



                                                   14
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 73 of 402



                (b)     If during any Fiscal Year a Member unexpectedly receives an adjustment,
allocation or distribution described in Regulation § 1.704-1(b)(2)(ii)(d)(4), (5) or (6), which
causes or increases a deficit balance in such Member’s Adjusted Capital Account, there shall be
allocated to such Member items of income and gain (consisting of a pro rata portion of each item
of income, including gross income, and gain of the Company for such Fiscal Year) in an amount
and manner sufficient to eliminate such deficit as quickly as possible. The foregoing is intended
to be a “qualified income offset” provision as described in Regulation § 1.704-1(b)(2)(ii)(d) and
shall be interpreted and applied in all respects in accordance with such Regulation.

               A Member’s “Adjusted Capital Account”, at any time, shall equal the Member’s
Capital Account at such time (x) increased by the sum of (A) the amount of the Member’s share
of partnership minimum gain (as defined in Regulation § 1.704-2(g)(1) and (3)), (B) the amount
of the Member’s share of partner nonrecourse debt minimum gain (as defined in Regulation
§ 1.704-2(i)(5)) and (C) any amount of the deficit balance in its Capital Account that the
Member is treated as obligated to restore pursuant to Regulation § 1.704-1(b)(2)(ii)(c) and (y)
decreased by reasonably expected adjustments, allocations and distributions described in
Regulation §§ 1.704-1(b)(2)(ii)(d)(4), (5) and (6). This definition shall be interpreted
consistently with Regulation § 1.704-1(b)(2)(ii)(d).

                  (c)   Notwithstanding anything to the contrary in this Article 4,

                 (i)      losses, deductions, or expenditures subject to Code section 705(a)(2)(B)
         that are attributable to a particular partner nonrecourse liability shall be allocated to the
         Member that bears the economic risk of loss for the liability in accordance with the rules
         of Regulation § 1.704-2(i); and

                 (ii)     losses, deductions, or expenditures subject to Code section 705(a)(2)(B)
         that are attributable to partnership nonrecourse liabilities shall be allocated to the
         Members in proportion to their Percentage Interests.

               (d)      (i) Notwithstanding any provision of Section 4.1, no allocation of Net
Loss shall be made to a Member if it would cause the Member to have a negative balance in its
Adjusted Capital Account. Allocations of Net Loss that would be made to a Member but for this
Section 4.2(d)(i) shall instead be made to other Members pursuant to Section 4.1 to the extent not
inconsistent with this Section 4.2(d)(i). To the extent allocations of Net Loss cannot be made to
any Member because of this Section 4.2(d)(i), such allocations shall be made to the Members in
accordance with Section 4.1 notwithstanding this Section 4.2(d)(i).

                 (ii)    If any Member has a deficit in its Adjusted Capital Account, such Member
         shall be specially allocated items of Company income and gain in the amount of such
         deficit as rapidly as possible. Notwithstanding the foregoing, an allocation pursuant to
         this Section 4.2(d)(ii) shall be made if and only to the extent that such Member would
         have a deficit in its Adjusted Capital Account after all other allocations provided for in
         this Agreement have been tentatively made as if this Section 4.2(d)(ii) were not in this
         Agreement.




                                                  15
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 74 of 402



                (e)    To the extent that any item of income, gain, loss or deduction has been
specially allocated pursuant to paragraph (b) or (d) of this Section 4.2 and such allocation is
inconsistent with the way in which the same amount otherwise would have been allocated under
Section 4.1, subsequent allocations under Section 4.1 shall be made, to the extent possible and
without duplication, in a manner consistent with paragraph (a), (b), (c) or (d) of this Section 4.2,
which negate as rapidly as possible the effect of all such inconsistent allocations under said
paragraph (b) or (d).

                (f)      Except to the extent otherwise required by the Code and Regulations, if
any Interest in the Company or part of such Interest is transferred in any Fiscal Year, the items of
income, gain, loss, deduction and credit allocable to such Interest for such Fiscal Year shall be
apportioned between the transferor and the transferee in proportion to the number of days in such
Fiscal Year the Interest is held by each of them. Notwithstanding the foregoing, if the transferor
and transferee agree between themselves and so notify the Manager within thirty days after the
transfer, then at their option and expense, (i) all items or (ii) extraordinary items, including
capital gains and losses, may be allocated to the Person who held the Interest on the date such
items were realized or incurred by the Company.

                 (g)   If the Company is required to pay any amount of taxes (including
withholding taxes) with respect to any of its income, such amount shall be allocated to the
Members in the same manner as the income subject to such taxes is allocated. Notwithstanding
the foregoing, to the extent that such amount is payable with respect to income allocable to some
(but not all) of the Members (the “Taxable Members”), the Manager shall (i) allocate such
amount to the Taxable Members, and (ii) cause a distribution to be made to all Members other
than the Taxable Members in a manner which takes into account the fact that their respective
allocable shares of income are not subject to the same taxes.

              (h)         Any allocations made pursuant to this Article 4 shall be made in the
following order:

                  (i)     Section 4.2(a);

                  (ii)    Section 4.2(b);

                  (iii)   Section 4.2(c);

                  (iv)    Section 4.2(e);

                  (v)     Section 4.2(g); and

                  (vi)    Section 4.1, as modified by Section 4.2(d).

These provisions shall be applied as if all distributions and allocations were made at the end of
the Fiscal Year. Where any provision depends on the balance of a Capital Account of any
Member, such Capital Account shall be determined after the operation of all preceding
provisions for the year. These allocations shall be made consistently with the requirements of
Regulation § 1.704-2(j).


                                                   16
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 75 of 402



               Section 4.3    Allocations for Income Tax Purposes. The income, gains, losses,
deduction and credits of the Company for any Fiscal Year shall be allocated to the Members in
the same manner Net Income and Net Loss were allocated to the Members for such Fiscal Year
pursuant to Sections 4.1 and 4.2.

                Section 4.4    Withholding. The Company shall comply with withholding
requirements under Federal, state and local law and shall remit amounts withheld to and file
required forms with the applicable jurisdictions. To the extent the Company is required to
withhold and pay over any amounts to any authority with respect to distributions or allocations to
any Member, the amount withheld shall be deemed to be, at the option of the Manager, either a
distribution to or a demand loan by the Company to such Member in the amount of the
withholding. In the event of any claimed over-withholding, Members shall be limited to an
action against the applicable jurisdiction. If the amount was deemed to be a demand loan, the
Company may, at its option, (a) at any time require the Member to repay such loan in cash or
(b) at any time reduce any subsequent distributions by the amount of such loan. Each Member
agrees to furnish the Company with any representations and forms as shall reasonably be
requested by the Company to assist it in determining the extent of, and in fulfilling, its
withholding obligations.

                  Section 4.5   Code § 83 Safe Harbor Election.

                (a)     By executing this Agreement, each Member authorizes and directs the
Company to elect to have the “Safe Harbor” described in the proposed Revenue Procedure set
forth in Internal Revenue Service Notice 2005-43 (the “IRS Notice”), including any similar safe
harbor in any finalized Revenue Procedure, Revenue Ruling or Treasury Regulation, apply to
any interest in the Company transferred to a service provider by the Company on or after the
effective date of such final pronouncement in connection with services provided to the Company.
For purposes of making such Safe Harbor election, the Manager is hereby designated as the
“partner who has responsibility for Federal income tax reporting” by the Company and,
accordingly, execution of such Safe Harbor election by the Manager constitutes execution of a
“Safe Harbor Election” in accordance the IRS Notice or any similar provision of any final
pronouncement. The Company and each Member hereby agree to comply with all requirements
of any such Safe Harbor, including any requirement that a Member prepare and file all Federal
income tax returns reporting the income tax effects of each Interest issued by the Company in
connection with services in a manner consistent with the requirements of the IRS Notice or other
final pronouncement. In addition, the Company shall make all allocations required by effective
Regulations similar to the proposed regulations, including “forfeiture allocations.” A Member’s
obligations to comply with the requirements of this Section 4.5 shall survive such Member’s
ceasing to be a member of the Company and the termination, dissolution, liquidation and
winding up of the Company.

                (b)    If the Revenue Procedure set forth in the IRS Notice and its related
proposed treasury regulations become effective in a form that differs from its current form, each
Member authorizes the Manager to amend this Section 4.5 to the extent necessary to achieve
substantially the same tax treatment under such different form with respect to any Interest in the
Company Transferred to a service provider by the Company in connection with services
provided to the Company as that set forth in Section 4 of the IRS Notice, provided that such

                                                17
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 76 of 402



amendment is not materially adverse to any Member (as compared with the after-tax
consequences that would result if the provisions of the IRS Notice applied to all Interests in the
Company transferred to a service provider by the Company in connection with services provided
to the Company).]


                                 ARTICLE 5. DISTRIBUTIONS

                Section 5.1    Distributions. Subject to the provisions of Sections 5.2 and 5.3,
the Company shall distribute Available Cash at such times and in such amounts as may be
determined by the Manager in its sole discretion. Any distribution made to the Members
pursuant to this Section 5.1 shall be made to the Members in accordance with their Percentage
Interests.

                It is understood and agreed that a Management Incentive Plan may provide that
certain Units or other Equity Interests in the Company authorized following the date of this
Agreement and issued pursuant to such Management Incentive Plan shall also share in
distributions made pursuant to this Section 5.1 in the manner specified in such Management
Incentive Plan and any related amendments, supplements or modifications to, or amendments
and restatements of, this Agreement. Notwithstanding anything herein contained to the contrary,
no distribution shall be made under this Section 5.1 or Section 10.3 to any Member in respect of
any Unit with respect to which a Threshold Value has been assigned unless and until the sum of
the aggregate amount of distributions made by the Company pursuant to this Section 5.1 and
Section 10.3 in respect of all other Units (measured from the date of the issuance of the
applicable Unit to which a Threshold Value has been assigned) is equal to or greater than the
Threshold Value assigned to such Unit. Notwithstanding the foregoing, in the case of each
distribution, for purpose of determining whether aggregate distributions are equal to or greater
than the applicable Threshold Value, distributions in respect of other Units shall be considered to
be made prior to the distribution in respect of such Unit. Amounts not distributed with respect to
a Unit by operation of the foregoing sentence shall be distributed to the Members in accordance
with this Section 5.1, but without including any such Unit in such distribution.

                  Section 5.2   Limitations on Distributions.

                  (a)    Anything to the contrary in this Agreement notwithstanding:

                 (i)    no distribution pursuant to this Agreement shall be made if such
         distribution would result in a violation of the Act; and

                 (ii)   no distribution pursuant to this Agreement shall be made if such
         distribution would result in a violation of applicable law.

               (b)     In the event that a distribution is not made as a result of the application of
paragraph (a) of this Section 5.2, the Company shall make such distribution as soon as such
distribution would not be prohibited pursuant to this Section 5.2.

               Section 5.3    Reserves. The Company may establish reserves in such amounts
and for such time periods as the Manager determines in its discretion to be necessary for

                                                 18
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 77 of 402



estimated accrued Company expenses and any contingent or unforeseen Company liabilities. If
the Manager determines that all or any portion of such reserves are no longer necessary, any such
amount of such reserves may, in the discretion of the Manager, be distributed to the Members in
accordance with this Article 5.


                     ARTICLE 6. BOOKS OF ACCOUNT, RECORDS
                           AND REPORTS, FISCAL YEAR

               Section 6.1     Books and Records. Records and books of account shall be kept
by the Company in a manner determined by the Manager in its sole discretion. The records and
books of accounts shall reflect such transactions and other matters relating to the Company’s
business as are usually entered into records and books of account maintained by Persons engaged
in businesses of a like character.

                Section 6.2   Financial Reports. The Company shall deliver or otherwise make
available to each Member:

                         (a)    as soon as available and in any event within 60 days after the end
of each of the first three quarters of each fiscal year of the Company, consolidated balance sheets
of the Company and its Subsidiaries as of the end of such period, and consolidated statements of
income and cash flows of the Company and its Subsidiaries for the period then ended prepared in
conformity with generally accepted accounting principles in the United States applied on a
consistent basis, except as otherwise noted in such balance sheets and statements, and subject to
the absence of footnotes and to year-end adjustments; and

                        (b)    as soon as available and in any event within 90 days after the end
of each fiscal year of the Company, a consolidated balance sheet of the Company and its
Subsidiaries as of the end of such year, and consolidated statements of income and cash flows of
the Company and its Subsidiaries for the year then ended prepared in conformity with generally
accepted accounting principles in the United States applied on a consistent basis, except as
otherwise noted in such balance sheets and statements, together with an auditor’s report thereon
of a firm satisfactory to the Manager.

                 Section 6.3   Fiscal Year. Unless otherwise determined by the Manager, the
fiscal year of the Company (the “Fiscal Year”) shall be the calendar year. Notwithstanding
anything to the contrary in this Agreement, the last Fiscal Year of the Company shall end on the
date on which the Company is terminated.

              Section 6.4      Tax Returns. The Manager will cause to be prepared and filed all
necessary federal, state and local income tax returns for the Company and the Manager will




                                                19
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 78 of 402



select a nationally recognized accounting firm to prepare the Company’s federal, state and local
income tax returns.


             ARTICLE 7. POWERS, RIGHTS AND DUTIES OF THE MEMBERS

                Section 7.1     Limitations. Other than as set forth in this Agreement, the
Members shall not: (i) participate in the management or control of the Company’s business;
(ii) transact any business for the Company; or (iii) have the power to act for or bind the
Company. All such powers shall vest solely and exclusively in the Manager. Persons dealing
with the Company shall not be entitled to rely on the power and authority of the Members to act
for or bind the Company.

                 Section 7.2    Liability. Subject to the provisions of the Act, no Member shall be
liable for the repayment, satisfaction or discharge of any Company liabilities. No Member shall
be personally liable for the return of any portion of the Capital Contributions (or any return
thereon) of any other Member.

                  Section 7.3   Competition and Corporate Opportunities.

                (a)     Each Member acknowledges, agrees and affirms that the Ares Entities and
their respective Affiliates (collectively, the “Sponsor Related Parties”):

                 (i)     (A) have participated (directly or indirectly) and will continue to
         participate (directly or indirectly) in financing, venture capital, private equity and other
         direct investments in corporations, joint ventures, limited liability companies and other
         entities (the “Other Investments”), including Other Investments engaged in various
         aspects of business that may, are or will be competitive with the Company or its
         Subsidiaries’ business or that could be suitable for the Company or its Subsidiaries,
         including businesses and undertakings in direct competition with the Company or its
         Subsidiaries, (B) have interests in, participate with, aid and maintain seats on the board of
         directors or similar governing bodies of, Other Investments and (C) may develop or
         become aware of business opportunities for Other Investments; and

                 (ii)    may or will, as a result of or arising from the matters referenced in clause
         (i) above, the nature of the Sponsor Related Parties’ businesses and other factors, have
         conflicts of interest or potential conflicts of interest with the Company, the Company’s
         Subsidiaries and/or other Members.

                (b)      The Members other than the Ares Entities (individually and on behalf of
the Company) expressly: (i) waive any such conflicts of interest or potential conflicts of interest
as described in Section 7.3(a); (ii) agree that no Sponsor Related Party or its respective
representatives shall have any liability to any Member or any Affiliate of any Member, or the
Company or any of its Subsidiaries with respect to such conflicts of interest or potential conflicts
of interest; and (iii) agree that the Sponsor Related Parties shall not have any duty to refrain from
engaging directly or indirectly in the same or similar business activities or lines of business as
the Company or any of its Subsidiaries. The Members other than the Ares Entities (individually
and on behalf of the Company) also expressly agree: (A) that in the event any Sponsor Related

                                                  20
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 79 of 402



Party acquires knowledge of a potential transaction or matter that may be a corporate opportunity
for itself and the Company or any of its Subsidiaries neither the Company nor any of its
Subsidiaries shall have any expectancy in such corporate opportunity; (B) to waive and
relinquish any and all claims relating to or arising out of such potential corporate opportunities;
(C) that the applicable Sponsor Related Party shall not have any duty to communicate or offer
such corporate opportunity to the Company or any of its Subsidiaries and may pursue or acquire
such corporate opportunity for itself or themselves, as the case may be, or direct such corporate
opportunity to another Person; and (D) that neither the Company nor any of its Subsidiaries shall
be entitled to (x) the right to consent to, (y) the right to participate in or (z) any right to any
profits from, in each case, any such other business opportunity or Other Investment. The
Members (for themselves and on behalf of the Company) also acknowledge that the Sponsor
Related Parties and their representatives have duties not to disclose confidential information of
or related to the Other Investments.

                (c)     In the event that the Manager or an officer of the Company who is also a
partner, principal, director, officer, member, manager and/or employee of any Sponsor Related
Party acquires knowledge of a potential transaction or matter that may be a corporate opportunity
for the Company or any of its Subsidiaries as well as a Sponsor Related Party, neither the
Company nor any of its Subsidiaries shall have any expectancy in such corporate opportunity. In
addition, such Sponsor Related Party shall not have any duty to communicate or offer such
corporate opportunity to the Company or any of its Subsidiaries and may pursue or acquire such
corporate opportunity for itself or direct such corporate opportunity to another Person.

                (d)     In addition to and notwithstanding the foregoing provisions of this Section
7.3, a corporate opportunity shall not be deemed to belong to the Company if it is a business
opportunity that the Company is not financially able, contractually permitted or legally able to
undertake, or that is, based on its nature, not in the line of the Company’s business or is of no
practical advantage to it or is a business opportunity in which the Company has no interest or
reasonable expectancy.


            ARTICLE 8. POWERS, RIGHTS AND DUTIES OF THE MANAGER

                  Section 8.1   Manager.

                (a)    Appointment of Manager. The Company initially shall be managed by the
Manager and all powers of the Company shall be exercised by the Manager. No Person shall
replace [●], LLC as the Manager until such time as [●], LLC delivers a letter of resignation to
the Company. Following the delivery of such a Manager resignation letter, the Manager shall be
designated by the board of directors of Topco. The Manager (i) shall be the “manager” within
the meaning of the Act, (ii) shall have general supervision over the business of the Company
(including, without limitation, and in each case, without any approval by the Members, the
power to determine if and when the Company shall (A) issue new or additional equity or debt
securities of the Company, (B) sell any equity or debt securities owned by it, (C) acquire any
new equity or debt securities, (D) repurchase any Units from any Member, (E) admit additional
Members or accept additional Capital Contributions from existing Members, or (F) acquire and
manage any debt of the Company, its direct or indirect subsidiaries or its Affiliates), (iii) shall


                                                21
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 80 of 402



have charge of the general supervision of the funds and securities of the Company and the books
of account of the Company, (iv) shall have the power and authority to sign documents for and
otherwise bind the Company, (v) shall vote and execute all rights with respect to voting or debt
securities held by the Company, (vi) shall make any distributions to Members in accordance with
this Agreement, (vii) shall have the power to authorize, approve and execute, without any
approval of the Members, any merger, recapitalization, reorganization, business combination,
sale of all or substantially all of the assets of the Company or any similar transaction involving
the Company, and (viii) is authorized to take any actions, to make any determinations and to
provide any consents permitted to be taken, made or provided by the Company under this
Agreement. All instruments, contracts, agreements and documents, including but not limited to
all documents required to establish a bank account on behalf of the Company or providing for the
acquisition, mortgage or disposition of property of the Company, shall be valid and binding on
the Company if executed by the Manager.

                (b)    Determinations by Manager; Reliance on Experts. With respect to all
determinations, decisions and other actions of the Manager under this Agreement, the Manager
shall be able to determine, decide, consent or otherwise act in the Manager’s sole and absolute
discretion. In making any such determination, decision and other action, the Manager may take
into account such interests and factors as the Manager determines, including the interests of the
Manager. In making any determination or in taking or not taking any action under this
Agreement, the Manager may obtain and may rely upon the advice, reports and opinions of
experts, including employees of and professional advisors to the Company.

                  Section 8.2   Limitation on Authority of Members.

               (a)   No Member is an agent of the Company solely by virtue of being a
Member, and no Member has any authority to act for or bind the Company solely by virtue of
being a Member. No Member shall be required to perform services for the Company solely by
virtue of being a Member. No Member shall perform services for the Company or be entitled to
compensation for services performed for the Company unless approved by the Manager.

                (b)     This Article 8 supersedes any authority granted to the Members pursuant
to the Act. Any Member who takes any action or binds the Company in violation of this
Article 8 shall be solely responsible for any loss and expense incurred by the Company as a
result of the unauthorized action and shall indemnify and hold the Company harmless with
respect to the loss or expense.

                  Section 8.3   Reimbursement for Expenses of the Company; Standard of Care.

                (a)     Reimbursement for Expenses of the Company. The Company shall pay,
and shall reimburse the Manager, each of the Manager’s Affiliates and any officer of the
Company for, all out-of-pocket costs and expenses that, in each case, are approved categorically
or specifically by the Manager, including, without limitation, costs and expenses incurred in the
formation, financing or operation of the Company including: premiums for insurance protecting
the Company; legal, custodial and accounting expenses; auditing expenses; appraisal expenses;
expenses incurred in maintaining the places of business of the Company; costs and expenses that
are classified as extraordinary expenses under generally accepted accounting principles; taxes or


                                                22
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 81 of 402



other governmental charges payable by the Company; costs and expenses incurred in connection
with any actual or threatened litigation, and any judgments or settlements paid in connection
with litigation, involving the Company or an Indemnified Party; costs of reporting to the
Members; costs incurred in valuing assets of the Company; costs of winding up and liquidating
the Company; interest, fees and other amounts payable to participants and any other agents,
lenders, arrangers or other persons under any indebtedness incurred by the Company; and other
expenses incurred in connection with the activities of the Company.

                (b)      Standard of Care. Notwithstanding anything to the contrary set forth in
this Agreement or under applicable law, the Manager shall not be liable to the Company, any
creditor of the Company, any Member, any assignee or any other holder of Equity Interests in the
Company for any action taken or omitted on behalf of the Company (including any agreement or
transaction entered into between the Company or any Subsidiary, on the one hand, and any
Member or any Affiliate of such member, on the other), except for such actions as constitute
fraud or bad faith. To the extent the Manager has any liabilities or duties at law or in equity
(including, without limitation, fiduciary duties or other standards of care) more expansive than
those set forth in this Section 8.3(b), such liabilities and duties are hereby modified to the fullest
extent permitted by applicable law (including, without limitation, Section 18-1101(c) of the Act)
to those set forth in the first sentence of this Section 8.3(b). In furtherance of the foregoing, it is
understood and agreed that the Manager shall have no fiduciary duties of any kind or description
to the Company, any Member, any assignee or any other holder of Equity Interests in the
Company. In addition, with the exception of officers whose duty is set forth in Section 8.4, no
Member, any other holder of Equity Interests in the Company or any Affiliate of any of the
foregoing entities or persons shall have any duty of any kind or description to the Company, any
other Member or any other holder of Equity Interests in the Company or any Affiliate of any of
the foregoing entities or persons for any action taken or omitted on behalf of the Company
(including any agreement or transaction entered into between the Company or any Subsidiary, on
the one hand, and any Member or any Affiliate of such member, on the other), except for such
actions as constitute fraud or bad faith. Notwithstanding the foregoing, nothing in this Section
8.3(b) shall be construed to eliminate the covenant of good faith and fair dealing.
Notwithstanding the foregoing or anything to the contrary contained in this Agreement, nothing
contained in this Agreement shall relieve any Person of any liability for breach of fiduciary duty,
if any, owed to the Company or its Affiliates incurred in such Person’s role as an officer or
employee of the Company or its Affiliates.

                  Section 8.4   Officers, Agents and Employees.

                (a)     Appointment and Term of Office. The Manager may appoint, and may
delegate power to appoint, such officers, agents and employees as it may deem necessary or
proper, who shall hold their offices or positions for such terms, have such authority and perform
such duties as may from time to time be determined by or pursuant to authorization of the
Manager, in each case in furtherance of the business carried on by the Company. Except as may
be prescribed otherwise by the Manager in a particular case, all such officers shall hold their
offices at the pleasure of the Manager for an unlimited term (unless otherwise provided in any
applicable employment agreement) and need not be reappointed annually or at any other periodic
interval. Any action taken by an officer of the Company pursuant to authorization of the
Manager shall constitute the act of and serve to bind the Company. Persons dealing with the

                                                  23
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 82 of 402



Company are entitled to rely conclusively on the authority of such officers set forth in the
authorization of the Manager, but only to the extent expressly provided in such authorization.
Any action purported to be taken by any officer, agent or employee of the Company or any of its
Subsidiaries in the absence of a grant of authority from the Manager, or otherwise in
contravention of the terms of this Section 8.4(a), shall be void and without effect.

                (b)    Resignation and Removal. Any officer may resign at any time upon
written notice to the Company. Any officer, agent or employee of the Company may be
removed by the Manager with or without cause at any time. The Manager may delegate such
power of removal as to officers, agents and employees not appointed by the Manager.

                (c)     Compensation. The compensation of the officers of the Company shall be
fixed by the Manager, but this power may be delegated to any officer in respect of other officers
under his or her control. The compensation for senior executive officers of the Company shall,
in each case, be commensurate with the financial performance of the Company, the role of the
officer, the scope of the officer’s responsibilities and the performance and success of the officer,
as determined in the reasonable judgment of the Manager.

                (d)    Standard of Care. Officers shall be held to the same standard of care and
shall have the same fiduciary duties to the Company as if they were officers of a Delaware
corporation, including the duties of care and loyalty.

               Section 8.5     Company Funds. Company funds shall be held in the name of the
Company and shall not be commingled with those of any other Person. Company funds shall be
used only for the business of the Company.

                Section 8.6     Other Activities and Competition. The Manager shall not be
required to manage the Company as its sole and exclusive function. The Manager may engage in
or possess any interests in business ventures and may engage in other activities of every kind and
description independently or with others in addition to those relating to the Company. Each
Member authorizes, consents to and approves of such present and future activities by the
Manager. Notwithstanding the foregoing, none of the Company, any Member or any officer of
the Company shall have any right by virtue of this Agreement or the relationship created hereby
in or to other ventures or activities of the Manager, Topco, the Ares Entities, Ares or any
Affiliate of Topco, the Ares Entities or Ares (which, for the avoidance of doubt, excludes the
Company), or to the income or proceeds derived therefrom.

                Section 8.7      Exculpation. Neither the Manager nor any officer, agent or
employee of the Company or any Member shall be personally liable for the return of any portion
of the Capital Contributions (or any return thereon) of any Member. The return of such Capital
Contributions (or any return thereon) shall be made solely from the Company’s assets. No
Member shall have the right to demand or receive property other than cash for its Interest in the
Company. Neither the Manager nor any Member shall be liable, responsible or accountable in
damages or otherwise to the Company, any Member or the Manager for any loss incurred as a
result of any act or failure to act by such Person on behalf of the Company unless such loss is




                                                 24
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 83 of 402



finally determined by a court of competent jurisdiction to have resulted solely from such
Person’s fraud or bad faith.

                  Section 8.8   Indemnification of the Manager, Officers, Members and Agents.

                 (a)    The Company shall defend and indemnify the Manager, any Member or
member or trustee or shareholder of any Member or the Manager from any threatened, pending
or completed action, suit or proceeding by reason of the fact that such Person is or was an
officer, employee or other agent of the Company or a Member or the Manager (each, an
“Indemnified Party”), to the fullest extent permitted by applicable law in effect on the date of
this Agreement and to such greater extent as applicable law may hereafter from time to time
permit. The indemnity shall protect the Indemnified Party from and against any loss, expense,
damage or injury suffered or sustained by them arising out of their activities on behalf of the
Company if the acts upon which such threatened, pending or completed action are based were
not a result of fraud or bad faith by such Indemnified Party. Upon the approval of the Manager,
the Company may indemnify any other Person who was or is a party or is threatened to be made
a party to any action suit or proceeding to the same extent and subject to the same conditions as
any other Indemnified Party as set forth in this Section 8.8. The Company shall indemnify and
hold harmless any Indemnified Party or Person executing any guaranty of indebtedness of the
Company from any and all claims, demands, losses, liabilities, damages and expenses (including
reasonable attorneys’ fees) suffered or incurred by any such guarantor by reason of the failure of
the Company to perform its obligations under any guaranteed indebtedness or suffered or
incurred by such guarantor in defending or prosecuting any suit, action or other proceeding
brought in connection with the guaranty or such indebtedness or in enforcing this
indemnification or any subrogation rights or other rights or remedies, at law or in equity, which
the guarantor may have by reason of performing its obligations under any such guaranty of
indebtedness. Any indemnification pursuant to this Section 8.8 shall only be from the assets of
the Company.

                (b)     Expenses (including attorneys’ fees) incurred by an Indemnified Party in a
civil or criminal action, suit or proceeding shall be paid by the Company in advance of the final
disposition of such action, suit or proceeding upon receipt of a legally enforceable written
undertaking by or on behalf of such Indemnified Party in form and substance acceptable to the
Manager to repay such amount if such Indemnified Party is determined pursuant to this Section
8.8 or adjudicated to be ineligible for indemnification, which undertaking will be an unlimited
general obligation of the Indemnified Party but need not be secured unless so determined by the
Manager.

               (c)     No amendment, modification or deletion of this Section 8.8 will apply to
or have any effect on the right of any Indemnified Party to indemnification for or with respect to
any acts or omissions of such Indemnified Party occurring prior to such amendment,
modification or deletion.

               Section 8.9   Expenses. The Company shall pay for reasonable and documented
out-of-pocket expenses incurred in connection with the operation of the Company’s business,




                                                25
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 84 of 402



provided that such expenses are not incurred in violation of an instruction issued, or policy
approved, by the Manager.

                Section 8.10 Affiliate Transactions. For the avoidance of doubt and in
furtherance of the authority vested in the Manager pursuant to Section 8.1, unless approved in
writing by the Manager, the Company will not, and will cause its Subsidiaries not to, extend any
indebtedness or other similar arrangement to any officer (or any Family Member or relative of
any officer), or employee (or any Family Member or relative of any employee). For the
avoidance of doubt and in furtherance of the authority vested in the Manager pursuant to Section
8.1, unless approved in writing by the Manager, the Company will not, and will cause its
Subsidiaries not to, enter into any contract or amend or modify any existing contract, and will not
engage in any transaction of any kind or description with any officer (or any Family Member or
relative of any officer), or employee (or any Family Member or relative of any employee). It is
expressly agreed that: (i) any action purported to be taken by any officer or employee of the
Company or any of its Subsidiaries in contravention of the terms of this Section 8.10 shall be
void and without effect; and (ii) any action purported taken in compliance with this Section 8.10
shall be deemed to satisfy the covenant of good faith and fair dealing.

               Section 8.11 Insurance. To the extent applicable, the Company shall maintain
directors’ and officers’ liability insurance covering the Manager in an amount to be determined
by the Manager in its discretion.

                  Section 8.12   Additional Units; Additional Members.

                (a)    At the discretion of the Manager, the Company may issue additional
Units at any time and from time to time to any Person for any amount of consideration as
determined by the Manager and, subject to paragraphs (b), (c) and (d) of this Section 8.12, admit
such Person as an Additional Member (an “Additional Member”) with all of the rights and
obligations of a Member under this Agreement.

                (b)     Notwithstanding the provisions of Section 8.12(a), no Person may be
admitted as an Additional Member if such admission would violate or cause the Company to
violate any applicable Federal, state or foreign law, rule or regulation including, without
limitation, the Securities Act, or any other applicable Federal, state or foreign securities laws,
rules or regulations, cause the Company to be an investment company required to be registered
under the Investment Company Act of 1940, as amended, or cause some or all of the Company’s
assets to be “plan assets.”

               (c)    Each Additional Member shall execute such documentation as may be
required by the Manager to evidence such Additional Member’s agreement to be bound by the
terms and provisions of this Agreement, including a joinder to this Agreement in substantially
the form attached as Exhibit A.

               (d)   Each Person desiring to become an Additional Member shall be admitted
to the Company upon the approval of the Manager and the delivery of a counterpart signature
page to this Agreement that has been duly executed and delivered to the Company and any other
documentation required by the Manager. The Company shall reflect each admission authorized


                                                 26
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 85 of 402



under this Section 8.12 by preparing an amendment to this Agreement, dated as of the date of
such admission, to reflect such admission.

                  Section 8.13   Partnership Representative

                For purposes of Code Section 6223(a) (as in effect following the enactment of the
Bipartisan Budget Act of 2015) (and any similar provision of state, local or foreign law), the
“Partnership Representative” shall be the Manager. The Partnership Representative is directed
and authorized to take whatever steps may be necessary or desirable to perfect such designation,
including filing any forms or documents with the Internal Revenue Service and taking such other
action as may from time to time be required under the Regulations. Expenses incurred by the
Partnership Representative, as applicable, acting in its capacity as such shall be borne by the
Company. Such expenses shall include fees of attorneys and other tax professionals,
accountants, appraisers and experts, filing fees and reasonable out-of-pocket costs. The
Partnership Representative shall keep the Members fully informed of any inquiry, examination
or proceeding, including promptly notifying Members of the beginning and completion of an
administrative proceeding involving the Company promptly upon such notice being received by
the Partnership Representative.



                   ARTICLE 9. TRANSFERS OF INTEREST BY MEMBERS

                 Section 9.1    General. No Member may sell, transfer, assign, pledge,
hypothecate or in any manner dispose of (whether with or without consideration and whether
voluntary or involuntary or by operation of law) or create or suffer the creation of a security
interest in or any encumbrance on all or a portion of its Interest in the Company, whether now
owned or hereafter acquired, or enter into any swap, contract, participation or other arrangement
that transfers to another Person, in whole or in part, any of the economic consequences of
ownership with respect to any such Interest (the commission of any such act being referred to as
a “Transfer,” any Person who effects a Transfer being referred to as a “Transferor” and any
Person to whom a Transfer is effected being referred to as a “Transferee”) except in accordance
with the terms and conditions set forth in this Article 9. No Transfer of an Interest in the
Company shall be effective until such time as all requirements of this Article 9 have been
satisfied with respect to the Transfer and, if consents, approvals or waivers are required by the
Manager, all of same shall have been confirmed in writing by the Manager. Any Transfer or
purported Transfer of an Interest in the Company not made in accordance with this Agreement (a
“Void Transfer”) shall be null and void and of no force or effect whatsoever. Any amounts
otherwise distributable under Article 5 or Article 10 in respect of an Interest in the Company that
has been the subject of a Void Transfer may be withheld by the Company, in the discretion of the
Manager, until the Void Transfer has been rescinded, whereupon the amount withheld (after




                                                 27
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 86 of 402



reduction by any damages suffered by the Company attributable to such Void Transfer) shall be
distributed without interest.

                  Section 9.2   Transfer of Interest of Members.

               (a)     A Member may not Transfer all or any portion of its Interest in the
Company to any Person other than, subject to compliance with Section 9.3, a Transfer of all or
any portion of its Units pursuant to a Permitted Transfer.

                 (b)    The Transferee of a Member’s Interest in the Company pursuant to
Section 9.2(a) shall be admitted to the Company as a Substituted Member only upon satisfying
each applicable obligation under this Article 9, including, without limitation, executing a joinder
to this Agreement in substantially the form attached as Exhibit A. Unless a Transferee of a
Member’s Interest in the Company is admitted as a Substituted Member under this Section
9.2(b), it shall have none of the powers of a Member and shall have only such rights of an
assignee under the Act as are consistent with this Agreement.

               (c)    Upon the Transfer of all of the Units of a Member and effective upon the
admission of its Transferee as a Member, the Transferor shall be deemed to have withdrawn
from the Company as a Member.

                (d)     Upon the death, dissolution, withdrawal in contravention of Section 10.1
or the bankruptcy of a Member (the “Withdrawing Member”), the Company shall have the right
to treat such Member’s successor(s)-in-interest as assignee(s) of such Member’s Interest in the
Company, with none of the powers of a Member and with only such rights of an assignee under
the Act as are consistent with this Agreement. Notwithstanding the foregoing, if the resulting
Transfer to such successor(s)-in-interest constitutes a Permitted Transfer and such Transfer
otherwise complies with the provisions of Section 9.3, any such successor-in-interest shall be
admitted to the Company as a Substituted Member in accordance with Section 9.2(b). For
purposes of this Section 9.2(d), if a Withdrawing Member’s Interest in the Company is held by
more than one Person who received such Interest other than pursuant to a Permitted Transfer (for
purposes of this Section 9.2(d), the “Assignees”), the Assignees shall appoint one Person with
full authority to accept notices and distributions with respect to such Interest in the Company on
behalf of the Assignees and to bind them with respect to all matters in connection with the
Company or this Agreement.

              (e)   The Company shall reflect each Transfer and admission as a Substituted
Member authorized under this Article 9 (including any terms and conditions imposed thereon by
the Manager) on Schedule A and in the books and records of the Company.

                Section 9.3    Further Requirements. In addition to the other requirements of
Section 9.2, and unless waived in whole or in part by the Manager, no Transfer of all or any
portion of an Interest in the Company may be made unless the following conditions are met:

               (a)     The Transferor shall have paid all reasonable costs and expenses,
including attorneys’ fees and disbursements and the cost of the preparation, filing and publishing
of any amendment to this Agreement or the Certificate, incurred by the Company in connection
with the Transfer;

                                                 28
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 87 of 402



              (b)      The Transferor shall have delivered to the Company a fully executed copy
of all documents relating to the Transfer, executed by both the Transferor and the Transferee,
and the agreement of the Transferee in writing and otherwise in form and substance acceptable to
the Manager to:

                (i)      be bound by the terms of this Agreement by executing a joinder
         substantially in the form attached hereto as Exhibit A; and

                 (ii)     assume all obligations of the Transferor under this Agreement relating to
         the Interest in the Company that is the subject of such Transfer;

                (c)     The Manager shall have been reasonably satisfied, including, at its option,
having received an opinion of counsel to the Company reasonably acceptable to the Company,
that (each of the following, if it were to be caused by a Transfer, a “Specified Event”):

                (i)      the Transfer will not violate the Securities Act, or any other applicable
         Federal, state or non-United States securities laws, rules or regulations;

                (ii)    the Transfer will not cause some or all of the assets of the Company to be
         “plan assets”;

                 (iii) the Transfer will not result in the (A) requirement that the Company
         register its Units under the Exchange Act, (B) Company being treated as a publicly held
         company or (C) Company otherwise being required to make or file public periodic
         reports pursuant to any applicable federal, state or other securities laws or otherwise
         whatsoever;

                (iv)     the Transfer will not cause the Company to be an investment company
         required to be registered under the Investment Company Act of 1940, as amended; and

                (v)   during any Applicable Time, the Transfer will not result in the admission
         of any Member that is not an Eligible Holder;

             (d)     The proposed Transferee of the Interests shall not be a competitor of the
Company or any of its Subsidiaries, as determined by the Manager in its sole discretion.

Any waivers from the Manager under this Section 9.3 shall be given or denied in the discretion
of the Manager. The Company shall reflect each Transfer and admission authorized under this
Article 9 (including the terms and conditions imposed thereon by the Manager) on Schedule A
and using documentation the form and content of which have been approved by the Manager,
which approval may be granted or withheld in the discretion of the Manager.

                  Section 9.4   Consequences of Transfers Generally.

                (a)    In the event of any Transfer or Transfers permitted under this Article 9,
the Transferor and the Interest in the Company that is the subject of such Transfer shall remain
subject to this Agreement, and the Transferee shall hold such Interest in the Company subject to
all unperformed obligations of the Transferor under this Agreement. Any successor or

                                                  29
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 88 of 402



Transferee shall be subject to and bound by this Agreement as if originally a party to this
Agreement.

                 (b)   Each Member agrees that such Member will, upon request of the Manager,
execute such certificates or other documents and perform such acts as the Manager deems
appropriate after a Transfer of such Member’s Interest in the Company to preserve the limited
liability of the Members under the laws of the jurisdictions in which the Company is organized
or doing business.

               (c)   The Transfer of a Member’s Interest in the Company and the admission of
a Substituted Member shall not be cause for dissolution of the Company.

                Section 9.5      Units; Percentage Interest. Any Transferee of a Member under this
Article 9 shall, subject to the last sentence of Section 9.1, succeed to the Units and Percentage
Interest so Transferred to such Transferee.

               Section 9.6    Additional Filings. Upon the admission of a Substituted Member
under Section 9.2, the Company shall cause to be executed, filed and recorded with the
appropriate governmental agencies such documents (including amendments to this Agreement)
as are required to accomplish such substitution.

                Section 9.7      Indirect Transfers. Each Member that is not a natural person (other
than the Ares Entities or any of their respective Affiliates) agrees that: (i) Equity Interests in it
and other Equity Interests in any entity controlling such entity, if any (the “Upstream Equity
Interests”), will note the restrictions on transfer contained in this Article 9; and (ii) none of such
Upstream Equity Interests may be transferred to any Person other than in accordance with the
terms and provisions of this Article 9 as if such Equity Interests were Units. As a condition to
the admission of any Person that is not a natural person (other than Affiliates of Ares) as a
Member, each such Person shall have caused legally effective definitive documentation
memorializing the limitations set forth in the immediately preceding sentence with respect to the
transfer of Upstream Equity Interests to be entered into by each holder of such Upstream Equity
Interests. Among other things, such documentation shall provide that any attempt to transfer the
Upstream Equity Interests in contravention of the terms of such definitive documentation or any
applicable limitations on transfer contemplated by this Agreement shall be void and without
effect.

             Section 9.8    Right of First Offer. Prior to any Transfer pursuant to Section 9.2
by a Member other than any Ares Entity (the “Transferring Member”) of any of its Units (the
“ROFO Units”), such Transferring Member must first comply with the provisions of this Section
9.8:

                 (a)    The Transferring Member shall first deliver to the Company a written
notice (the “Offer Notice”) that sets forth: (i) the number of ROFO Units, (ii) the price per
ROFO Unit that the Transferring Member proposes to be paid for the ROFO Units (the “Sale
Price”), (iii) the manner of payment and (iv) the material terms of such proposed sale. The Offer
Notice shall constitute an irrevocable offer by the Transferring Member to sell to the Company
the ROFO Units for cash at the Sale Price on the terms set forth in the Offer Notice.


                                                 30
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 89 of 402



                (b)    The Company shall have until the 15th Business Day following the
delivery of the Offer Notice (the “Offer Period”) to notify the Transferring Member that it
accepts such offer as to all or any portion of the ROFO Units on the terms set forth in the Offer
Notice. Such notice shall specify the amount of the ROFO Units the Company wishes to
purchase.

               (c)    If the Company accepts such offer with respect to all or any portion of the
ROFO Units, a closing of the purchase of such ROFO Units shall take place at the principal
office of the Company on the 30th Business Day after the date on which the Offer Notice was
delivered unless otherwise agreed by the parties. The Sale Price shall be payable in accordance
with the payment terms of the Offer Notice.

                (d)    Subject to the other provisions of this Article 9, if the Company does not
elect to purchase the entire ROFO Units for the Sale Price prior to expiration of the Offer Period,
the Transferring Member shall have the right to sell the unpurchased portion of the ROFO Units
for a period of 90 days (the “Sale Period”). Such sale shall be at a price per ROFO Unit no less
than the Sale Price and on other terms no more favorable to the transferees than offered in the
Offer Notice. If the Transferring Member does not Transfer the ROFO Units before the end of
the Sale Period, such Transferring Member may not sell any ROFO Units without repeating the
procedures set forth in this Section 9.8.

                Section 9.9    Drag Along Sale. If requested by the Ares Entities, each Member
shall Transfer the Drag Along Sale Percentage of its Units in the manner and on the terms set
forth in this Section 9.9 (a “Drag Along Sale”) and/or take such other action in support of any
Drag Along Sale as is provided for in this Section 9.9.

                 (a)      Exercise. If the Ares Entities elect to exercise their rights under this
Section 9.9, the Ares Entities shall deliver a written notice (the “Drag Along Notice”) to each
other Member. The Drag Along Notice shall set forth the principal terms of the proposed Sale
insofar as it relates to such Units including: (i) the number and type of Units to be acquired from
the Ares Entities; (ii) the Drag Along Sale Percentage applicable to such other Member; (iii) the
consideration to be received in the proposed Sale; (iv) the name and address of the Prospective
Buyer; and (v) the draft Transfer agreement with the Prospective Buyer. If the Ares Entities
consummate the proposed Sale to which reference is made in the Drag Along Notice, each other
Member (each a “Participating Seller,” and, collectively with the Ares Entities, the “Drag Along
Sellers”) shall be bound and obligated to Transfer the applicable Drag Along Sale Percentage of
its Units (the “Drag Along Shares”) in the proposed Sale on the same terms and conditions, with
respect to each Drag Along Share sold, as the Ares Entities shall Transfer their respective Units
in the Sale. If the proposed Sale has not been consummated by the end of the 180th day
following the date of the delivery of the Drag Along Notice, then the Drag Along Notice shall be
null and void, each Participating Seller shall be released from its obligation under the Drag
Along Notice and it shall be necessary for a separate Drag Along Notice to be furnished and the
terms and provisions of this Section 9.9 separately complied with, in order to consummate such
proposed Sale pursuant to this Section 9.9.

              (b)      Miscellaneous. The following provisions shall be applied to any proposed
Transfer to which this Section 9.9 applies:

                                                31
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 90 of 402



                  (i)    Certain Legal Requirements.

                          (A)     In the event the consideration to be paid in exchange for Units in a
                  Drag Along Sale includes any securities, and the receipt of such securities by a
                  Participating Seller would require under applicable law (x) the registration or
                  qualification of such securities or of any Person as a broker or dealer or agent
                  with respect to such securities or (y) the provision to any Participating Seller of
                  any information regarding the Company, such securities or the issuer of such
                  securities, such Participating Seller shall not have the right to Transfer Units in
                  such proposed transaction. In such event, the Ares Entities shall cause to be paid
                  to such Participating Seller in lieu of such securities, against surrender of the
                  Units (in accordance with Section 9.9(b)(v) of this Agreement) which would have
                  otherwise been Transferred by such Participating Seller to the Prospective Buyer
                  in the proposed transaction, an amount in cash equal to the fair market value (as
                  determined in the good-faith judgment of the Manager) of such Units as of the
                  date such securities would have been issued in exchange for such Units.

                          (B)    If the Company or the Ares Entities enter into any negotiation or
                  Sale for which Rule 506 of the Securities Act (or any similar rule then in effect)
                  may be available with respect to such negotiation or transaction, at the request of
                  the Company or the Ares Entities, each Member shall appoint a purchaser
                  representative (as such term is defined in Rule 501 of the Securities Act)
                  reasonably acceptable to the Ares Entities at such Member’s sole cost and
                  expense.

                  (ii)   Further Assurances.

                          (A)     Whether in his, her or its capacity as a Participating Seller, the
                  Manager, Member or officer of the Company, or otherwise, each Participating
                  Seller and the Company shall take or cause to be taken all such actions as may be
                  necessary or desirable in order expeditiously to consummate a Drag Along Sale
                  and any related transaction, including executing, acknowledging and delivering
                  consents, assignments, waivers and other documents or instruments; furnishing
                  information and copies of documents; filing applications, reports, returns, filings
                  and other documents or instruments with governmental authorities; and otherwise
                  cooperating with the Ares Entities and the Prospective Buyer. Without limiting
                  the generality of the foregoing, in connection with a Drag Along Sale, each
                  Participating Seller and the Company shall execute and deliver such agreements
                  as may be specified by the Ares Entities, including: (x) (I) agreements to make
                  individual representations and warranties (including the absence of any Adverse
                  Claim with respect to such Participating Seller’s Units, the power, authority and
                  legal right to Transfer Units in the Drag Along Sale, the enforceability of relevant
                  agreements and the absence of conflicts with applicable law or other agreements)
                  and (II) be liable as to such representations and warranties; (y) agreements to be
                  liable (whether by purchase price adjustment, indemnity payments or otherwise)
                  in respect of representations, warranties, covenants and agreements in respect of
                  the Company and its Subsidiaries; and (z) agreements providing for, or

                                                   32
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 91 of 402



                  containing, holdbacks, escrow arrangements, earn-outs, covenants limiting the
                  right to compete, covenants limiting the right to solicit, and releases, among other
                  matters. Notwithstanding the foregoing, the aggregate amount of liability of any
                  Participating Seller described in clauses (a) and (b) in connection with any such
                  Transfer of Units shall not exceed the lesser of: (1) such Participating Seller’s pro
                  rata portion of any such liability, to be determined in accordance with such
                  Participating Seller’s portion of the total value of Units included in such Drag
                  Along Sale; or (2) the proceeds received by such Participating Seller in
                  connection with such Drag Along Sale.

                          (B)     If a Member fails to comply with Section 9.9(b)(ii)(A) (including
                  by failing to deliver any agreement or instrument, from and after the date on
                  which the Drag Along Sale is consummated, the Units in the Company that such
                  Member is obligated to sell under this Section 9.9 shall be deemed to be no longer
                  outstanding. In such event, the non-complying Member shall cease to be a
                  Member of the Company or holder of Units in the Company and shall have no
                  rights with respect thereto except the right to receive payment of the consideration
                  paid in respect of such Units in the Company pursuant to the terms of the Drag
                  Along Sale, without interest, upon compliance with such reasonable terms as the
                  Prospective Buyer in such Drag Along Sale shall establish.

                          (C)     If the Drag Along Sale is structured as a merger or consolidation
                  and without regard to whether or not such vote is otherwise required as a
                  condition to the execution of such a merger or consolidation under this
                  Agreement, each Member shall vote its Units as requested by the Ares Entities
                  either by written consent or at a meeting as the case may be. Each Member shall
                  also waive all dissenter’s rights, appraisal rights and similar rights in connection
                  with such merger or consolidation. If the Drag Along Sale is structured a sale of
                  Units, each Member shall agree to sell, and shall sell, all of its Units and rights to
                  acquire Units on the terms and conditions approved by the Ares Entities. If the
                  Drag Along Sale is structured a sale of assets and without regard to whether or not
                  such vote is otherwise required as a condition to the execution of such a sale of
                  assets under this Agreement, each Member shall vote its Units to approve such
                  sale and any subsequent liquidation of the Company or other distribution of the
                  proceeds therefrom, whether by written consent or at a meeting (as requested by
                  the Ares Entities), in each case, irrespective of the per Unit consideration, if any,
                  such Member is expected to derive from such Drag Along Sale.

                 (iii) Sale Process. In their sole discretion, the Ares Entities shall decide
         whether or not to pursue, consummate, postpone or abandon any proposed Drag Along
         Sale and the terms and conditions of such Drag Along Sale. Neither the Ares Entities nor
         any Affiliate of the Ares Entities shall have any liability to any other holder of Units
         arising from, relating to or in connection with the pursuit, consummation, postponement,
         abandonment or terms and conditions of any proposed Drag Along Sale.

                 (iv)    Expenses. If a Drag Along Sale is consummated, each Drag Along Seller
         shall pay its pro rata share (relative to amounts received in respect of Units by each Drag

                                                   33
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 92 of 402



         Along Seller) of the costs incurred by the Ares Entities relating to such Drag Along Sale
         (including legal fees and expenses), to the extent such costs are not otherwise paid or
         reimbursed by the Company or the Prospective Buyer.

                 (v)     Closing. The closing of a Drag Along Sale shall take place at such time
         and place as the Ares Entities shall specify by notice to each Participating Seller. At the
         closing of such Drag Along Sale, against delivery of the applicable consideration, each
         Participating Seller shall deliver the certificates evidencing the Units to be Transferred by
         such Participating Seller, duly endorsed, or with unit (or equivalent) powers duly
         endorsed, for transfer, free and clear of any liens or encumbrances, with any unit (or
         equivalent) transfer tax stamps affixed or in lieu of delivery of such certificates, an
         affidavit (with an appropriate indemnity or guarantee as determined by the Manager in its
         good-faith discretion) of such Participating Seller certifying that such certificates have
         been lost, stolen, destroyed or mutilated.

                 (vi)    Certain Other Matters. In furtherance of the provisions of this Section 9.9,
         for so long as this Section 9.9 is in effect, each Member (and its successors, heirs, legal
         representatives, and permitted assigns and transferees) hereby: (i) irrevocably appoints
         each of the Ares Entities and their designees as his or its agents and attorneys-in-fact (the
         “Drag Along Agents”) (with full power of substitution) to execute all agreements,
         instruments and certificates and take all actions necessary or desirable to effectuate any
         Drag Along Sale as contemplated under this Section 9.9; and (ii) grants to each Drag
         Along Agent a proxy (which shall be deemed to be coupled with an interest and to be
         irrevocable) to vote the Units having voting power held by such Person and exercise any
         consent rights applicable to such Units in favor of any such Drag Along Sale as provided
         in this Section 9.9. THE AGREEMENTS CONTAINED IN THIS SECTION 9.9 ARE
         COUPLED WITH AN INTEREST AND ARE GIVEN TO SECURE THE
         PERFORMANCE OF THE MEMBERS’ OBLIGATIONS UNDER THIS
         AGREEMENT. EXCEPT AS PROVIDED IN THIS AGREEMENT, SUCH PROXIES
         MAY NOT BE REVOKED OR TERMINATED DURING THE TERM OF THIS
         AGREEMENT AND SHALL SURVIVE THE DEATH, INCOMPETENCY,
         DISABILITY, BANKRUPTCY OR DISSOLUTION OF EACH MEMBER AND THE
         SUBSEQUENT HOLDERS OF ITS UNITS OR OTHER EQUITY INTERESTS IN
         THE COMPANY. NO MEMBER SHALL GRANT ANY PROXY OR BECOME
         PARTY TO ANY VOTING TRUST OR OTHER AGREEMENT WHICH IS
         INCONSISTENT WITH, CONFLICTS WITH OR VIOLATES ANY PROVISION OF
         THIS AGREEMENT.


                        ARTICLE 10. RESIGNATION OF MEMBERS;
                       TERMINATION OF COMPANY; LIQUIDATION
                            AND DISTRIBUTION OF ASSETS

                Section 10.1 Resignation of Members. Except as otherwise specifically
permitted in this Agreement or as approved by the Manager, no Member shall at any time resign,
retire or withdraw from the Company. The Company shall reflect any such permitted
withdrawal by preparing an amendment to this Agreement, dated as of the date of such

                                                  34
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 93 of 402



withdrawal. Thereafter, the withdrawing Member (or such Member’s successors-in-interest)
shall have none of the powers of a Member under this Agreement. A withdrawing Member shall
only have such rights of an assignee of a limited liability company interest under the Act as are
consistent with the other terms and provisions of this Agreement and with no other rights under
this Agreement. Any Member purporting to resign, retire or withdraw in contravention of this
Section 10.1 shall indemnify, defend and hold harmless the Company, the Manager and all other
Members from and against any losses, expenses, judgments, fines, settlements or damages
suffered or incurred by the Company or any such other Member arising out of or resulting from
such purported resignation, retirement or withdrawal.

                  Section 10.2   Dissolution of Company.

              (a)    The Company shall be dissolved, wound up and terminated as provided in
this Agreement upon the first to occur of the following:

                (i)    The entry of a decree of dissolution of the Court of Chancery of the State
         of Delaware pursuant to Section 18-802 of the Act;

                  (ii)   the determination of the Manager to dissolve the Company; or

                (iii) the occurrence of any other event that would make it unlawful for the
         business of the Company to be continued.

Except as expressly provided in this Agreement or as otherwise required by the Act, the
Members shall have no power to dissolve the Company.

                (b)    In the event of the dissolution of the Company for any reason, the
Manager or a liquidating agent or committee appointed by the Manager shall act as a liquidating
agent (the Manager or such liquidating agent or committee, in such capacity, is referred to in this
Agreement as the “Liquidator”) and shall commence to wind up the affairs of the Company and
to liquidate the Company’s assets. The Members shall continue to share all income, losses and
distributions during the period of liquidation in accordance with Article 5. The Liquidator shall
have full right and unlimited discretion to determine the time, manner and terms of any sale or
sales of Company assets pursuant to such liquidation, giving due regard to the activity and
condition of the relevant market and general financial and economic conditions.

                (c)      The Liquidator shall have all of the rights and powers with respect to the
assets and liabilities of the Company in connection with the liquidation and termination of the
Company that the Manager would have with respect to the assets and liabilities of the Company
during the term of the Company, and the Liquidator is hereby expressly authorized and
empowered to execute any and all documents necessary or desirable to effectuate the liquidation
and termination of the Company and the transfer of any Company assets.

              (d)   Notwithstanding the foregoing, a Liquidator which is not a Member shall
not be deemed a Member and shall not have any of the economic interests in the Company of a
Member; and such Liquidator shall be compensated for its services to the Company at normal,
customary and competitive rates for its services to the Company, as reasonably determined by
the Manager.

                                                 35
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 94 of 402



                Section 10.3 Distribution in Liquidation. The Company’s assets shall be
applied in the following order of priority:

               (a)    first, to pay the costs and expenses of the winding up, liquidation and
termination of the Company;

                 (b)    second, to creditors of the Company, in the order of priority provided by
law, including fees, indemnification payments and reimbursements payable to the Members or
their Affiliates, but not including those liabilities (other than liabilities to the Members for any
expenses of the Company paid by the Members or their Affiliates, to the extent the Members are
entitled to reimbursement under this Agreement) to the Members in their capacity as Members;

                  (c)     third, to establish reserves reasonably adequate to meet any and all
contingent or unforeseen liabilities or obligations of the Company. Notwithstanding the
foregoing, at the expiration of such period of time as the Liquidator may deem in good faith to be
advisable, the balance of such reserves remaining after the payment of such contingencies or
liabilities shall be distributed as provided below; and

                  (d)   fourth, the remainder to the Members in accordance with Section 5.1.

                If the Liquidator, in its sole discretion, determines that Company assets other than
cash are to be distributed, then the Liquidator shall cause the Value of the assets not so liquidated
to be determined (with any such determination normally made by the Manager in accordance
with the definition of “Value” being made instead by the Liquidator). Such assets shall be
retained or distributed by the Liquidator as follows:

                 (i)     the Liquidator shall retain assets having a value, net of any liability related
         thereto, equal to the amount by which the cash net proceeds of liquidated assets are
         insufficient to satisfy the requirements of paragraphs (a), (b), and (c) of this Section 10.3;
         and

                 (ii)    the remaining assets shall be distributed to the Members in the manner
         specified in paragraph (d) of this Section 10.3.

If the Liquidator, in its sole discretion, deems it not feasible or desirable to distribute to each
Member its allocable share of each asset, the Liquidator may allocate and distribute specific
assets to one or more Members as the Liquidator shall reasonably determine to be fair and
equitable, taking into consideration, inter alia, the Value of such assets and the tax consequences
of the proposed distribution upon each of the Members (including both distributees and others, if
any). Any distributions in-kind shall be subject to such conditions relating to the disposition and
management of such distributions as the Liquidator deems reasonable and equitable.

                Section 10.4 Final Reports. Within a reasonable time following the completion
of the liquidation of the Company’s assets, the Liquidator shall deliver to each of the Members a




                                                   36
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 95 of 402



statement which shall set forth the assets and liabilities of the Company as of the date of
complete liquidation and each Member’s portion of distributions pursuant to Section 10.3.

                Section 10.5 Rights of Members. Each Member shall look solely to the
Company’s assets for all distributions with respect to the Company and such Member’s Capital
Contributions (including return of such Capital Contributions), and such Member’s share of
profits or losses thereon, and shall have no recourse therefor (upon dissolution or otherwise)
against any other Member or the Manager. No Member shall have any right to demand or
receive property other than cash upon dissolution and termination of the Company.

               Section 10.6 Termination. The Company shall terminate when all property
owned by the Company shall have been disposed of and the assets shall have been distributed as
provided in Section 10.3. The Liquidator shall then execute and cause to be filed a certificate of
cancellation of the Company.


                            ARTICLE 11. NOTICES AND VOTING

                Section 11.1 Notices. Except as otherwise expressly provided in this
Agreement, all notices, demands or requests required or permitted under this Agreement must be
in writing, and shall be made by hand delivery, certified mail, overnight courier service,
electronic mail or facsimile to the address, electronic mail address or facsimile number set forth
below such Member’s name on the signature page to this Agreement. Notwithstanding the
foregoing, any party may designate a different address, electronic mail address or facsimile
number by a notice similarly given to the Company. Any such notice or communication shall be
deemed given when delivered by hand, if delivered on a Business Day, the next Business Day
after delivery by hand if delivered by hand on a day that is not a Business Day; three Business
Days after being deposited in the United States mail, postage prepaid, return receipt requested, if
mailed; on the next Business Day after being deposited for next day delivery with Federal
Express or a similar overnight courier; when receipt is acknowledged, if sent by electronic mail
or facsimile on a Business Day; and the next Business Day following the day on which receipt is
acknowledged if sent by electronic mail or facsimile on a day that is not a Business Day.


                  If to the Company:

                  [●] Holdings, LLC
                  1331 Lamar Street
                  Suite 650
                  Houston, Texas 77010
                  Attention: [●]
                  Email: [●]
                  Fax: [●]




                                                37
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 96 of 402



                  and

                  [●] Holdings, LLC
                  c/o Ares Management LLC
                  2000 Avenue of the Stars
                  12th Floor
                  Los Angeles, California 90067
                  Attention: Eric Waxman
                  Email: ewaxman@aresmgmt.com
                  Fax: (310) 201-4170


                  with copies (which shall not constitute notice) to:


                  Milbank, Tweed, Hadley & McCloy LLP
                  2029 Century Park East, 33rd Floor
                  Los Angeles, CA 90067
                  Attention: Paul S. Aronzon and Adam R. Moses
                  Email: paronzon@milbank.com
                         amoses@milbank.com
                  Fax: (213) 892-4765

                Section 11.2 Voting. Except as otherwise expressly provided in this Agreement
or as required by applicable law, all actions and determinations of any kind of, and with respect
to, the Company and/or its Subsidiaries shall be made by the Manager. Subject to the foregoing,
in the event that any action or determination is required to be made by the Members, it shall be
made by the affirmative vote of Majority Members vote at a meeting or, in lieu of a meeting, by
written consent of Majority Members.


                        ARTICLE 12. AMENDMENT OF AGREEMENT

                  Section 12.1   Amendments.

                (a)     Each Member agrees that an appropriate officer of the Company acting at
the discretion of the Manager (including under a standing or continuing direction of general
application in connection with updates to Schedule A) may execute, swear to, acknowledge,
deliver, file and record whatever documents may be required to reflect:

                 (i)     a change in the name of the Company, the location of the principal place
         of business of the Company or the registered agent or office of the Company;

                (ii)   admission or substitution of Members whose admission or substitution
         has been made in accordance with this Agreement;




                                                   38
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 97 of 402



                (iii) a change that the Manager believes is reasonable and necessary or
         appropriate to qualify or continue the qualification of the Company as a limited liability
         company under the laws of any state;

                (iv)   an amendment or other modification to Schedule A from time to time in
         accordance with Section 3.1 of this Agreement;

                 (v)      an amendment pursuant to Section 3.2 or 3.4(c), including, without
         limitation, to facilitate the implementation of the Management Incentive Plan; and

                (vi)     an amendment that is necessary to prevent the Company or its officers
         from in any manner being subjected to the provisions of the Investment Company Act of
         1940, as amended, or “plan asset” regulations adopted under ERISA, whether or not
         substantially similar to plan asset regulations currently applied by the United States
         Department of Labor.

                (b)     Except as provided in Section 12.1(a), amendments to this Agreement may
be made only if embodied in an instrument signed by the Majority Members. Notwithstanding
the foregoing, unless otherwise specifically contemplated by this Agreement (including, without
limitation, with respect to any Management Incentive Plan), no amendment to this Agreement
shall, without the prior consent of each Member materially and adversely affected thereby,
disproportionately increase the liability of any Member, disproportionately decrease any
Member’s interest in Net Income or items of income or gain and distributions, disproportionately
increase any Member’s interest in Net Loss or items of deduction or loss.

                Section 12.2 Amendment of Certificate. In the event this Agreement shall be
amended pursuant to this Article 12, the Manager shall be empowered to and shall amend the
Certificate to reflect such change if the Manager deems such amendment of the Certificate to be
necessary, appropriate or desirable.


                                 ARTICLE 13. MISCELLANEOUS

                  Section 13.1   Confidentiality.

                (a)     Except as may be consented by the Manager, each party to this
Agreement agrees that it shall at all times keep confidential and not divulge, furnish or make
accessible to anyone any confidential information, knowledge or data concerning or relating to:
(i) the business or financial affairs of the other parties to which such party has been or shall
become privy by reason of this Agreement; or (ii) discussions or negotiations relating to this
Agreement or the relationship of the parties contemplated hereby (the foregoing collectively,
“Confidential Information”). Notwithstanding the foregoing, Confidential Information may be
disclosed to a party’s directors, partners, officers, employees, advisors, financing sources or
representatives (the foregoing collectively, “Representatives”) if: (1) such Representatives of any
party are informed by such party of the confidential nature of such Confidential Information and
are directed by such party to keep such Confidential Information confidential in accordance with
the contents of this Agreement; and (2) each party is liable for any breaches of this Section 13.1
by any of its Representatives. The confidentiality obligations of this Section 13.1 do not apply to

                                                    39
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 98 of 402



any Confidential Information (i) which is publicly available or becomes publicly available
through no act or omission of the party wishing to disclose such Confidential Information; or (ii)
to the extent that it is required to be disclosed (a “Required Disclosure”) by any applicable law,
regulation or legal process or by the rules of any stock exchange, regulatory body or
governmental authority.

                 (b)    In the event that any party to this Agreement or any of its Representatives
becomes subject to a Required Disclosure, such party shall provide the Company with prompt
written notice of the same. Upon receipt of such notice, the Company may seek a protective
order or other appropriate remedy and/or waive compliance with the provisions of this
Agreement with respect to such Required Disclosure. In addition, such party or its
Representatives, as applicable, subject to such Required Disclosure shall cooperate with the
Company in any effort to obtain a protective order or other remedy with respect to such Required
Disclosure. In the event that such protective order or other remedy is not obtained, or that the
Company waives compliance with the provisions of this Section 13.1 with respect to such
Required Disclosure, such party or any of its Representatives, as applicable, shall: (i) furnish
only that portion of the Confidential Information that is subject to such Required Disclosure and
(ii) exercise all reasonable efforts to obtain reasonably reliable assurance that the Confidential
Information so disclosed shall be accorded confidential treatment.

                  (c)   The provisions of this Section 13.1 shall survive termination of this
Agreement.

                 (d)    None of the Company, any Member or any of their respective Affiliates
shall issue, or authorize to be issued, any press release, interview, article or other media release
(including any Internet posting, web blog or other electronic publication or transmission) that
makes reference to this Agreement or the transactions contemplated in this Agreement or to any
other Member, in each case, without the written consent of the Manager. For the avoidance of
doubt, the foregoing shall not apply to Ares.

                Section 13.2 No Third-Party Beneficiaries. Except as set forth in Section 8.8
(Indemnification of the Manager, Officers, Members and Agents) in respect of Indemnified
Parties and Section 13.14 (No Recourse), this Agreement is for the sole benefit of the parties to
this Agreement, the Manager, Ares, and the Sponsor Related Parties. Nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any legal or equitable
right, benefit or remedy of any nature whatsoever under or by reason of this Agreement.

                Section 13.3 Entire Agreement. This Agreement constitutes the entire
agreement among the parties with respect to the subject matter hereof. This Agreement
supersedes any prior agreement or understandings among them with respect to the subject matter
hereof, and it may not be modified or amended in any manner other than as set forth herein.

                 Section 13.4 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced as a result of any rule of law or public policy, all
other terms and other provisions of this Agreement shall nevertheless remain in full force and
effect so long as the economic or legal substance of the transactions contemplated by this
Agreement is not affected in any manner materially adverse to any party. Upon such


                                                  40
#4830-1939-2130
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 99 of 402



determination that any term or other provision is invalid, illegal or incapable of being enforced,
the parties to this Agreement shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated by this Agreement are fulfilled to the greatest extent possible.

                Section 13.5 Effect. Each party to this Agreement has carefully read this
Agreement and has had sufficient time and opportunity to consider its terms and to obtain legal
advice, if desired, and fully understands the final and binding effect of this Agreement. Except
as otherwise specifically provided in this Agreement, this Agreement shall be binding upon and
inure to the benefit of the parties and their legal representatives, successors and permitted
assigns.

                Section 13.6 Captions. Captions contained in this Agreement are inserted only
as a matter of convenience and in no way define, limit or extend the scope or intent of this
Agreement or any provision hereof.

               Section 13.7 Counterparts. This Agreement may contain more than one
counterpart of the signature page. This Agreement may be executed by the affixing of the
signatures of each of the Members to one of such counterpart signature pages. All of such
counterpart signatures pages shall be read as though one, and they shall have the same force and
effect as though all of the signers had signed a single signature page.

                Section 13.8 Remedies. The Company and each Member shall have all
remedies available at law, in equity or otherwise in the event of any breach or violation of this
Agreement or any default hereunder by the Company or any Member. The parties to this
Agreement acknowledge and agree that in the event of any breach of this Agreement, in addition
to any other remedies which may be available, each of the parties to this Agreement shall be
entitled to specific performance (without being required to post a bond) of the obligations of the
other parties to this Agreement and, in addition, to such other equitable remedies (including
preliminary or temporary relief) as may be appropriate in the circumstances. The Company
agrees to pay all fees, costs, and expenses, including fees and expenses of attorneys, accountants
and other experts retained by Topco, the Ares Entities, Ares or their Affiliates (which, for the
avoidance of doubt, excludes the Company) and all fees, costs and expenses of appeals, incurred
or expended by Topco, the Ares Entities, Ares or their Affiliates (which, for the avoidance of
doubt, excludes the Company) in connection with the enforcement of this Agreement or the
collection of any sums due hereunder, whether or not suit is commenced. None of the rights,
powers or remedies conferred under this Agreement shall be mutually exclusive. Each such
right, power or remedy shall be cumulative and in addition to any other right, power or remedy
whether conferred by this Agreement or now or hereafter available at law, in equity, by statute or
otherwise.

               Section 13.9 Waiver of Partition. The Members agree that the Company assets
are not and will not be suitable for partition. Accordingly, each of the Members irrevocably




                                                41
#4830-1939-2130
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 100 of 402



waives any and all rights (if any) that such Member may have to maintain any action for partition
of any of such assets.

                Section 13.10 Governing Law. This Agreement shall be governed by and
construed in accordance with the domestic substantive laws of the State of Delaware without
giving effect to any choice or conflict of laws provision or rule that would cause the application
of the domestic substantive laws of any other jurisdiction.

                  Section 13.11 Consent to Jurisdiction and Venue. Each party to this Agreement
irrevocably submits to the exclusive jurisdiction of the Delaware Chancery Court sitting in
Wilmington, Delaware for the purpose of any action, claim, cause of action or suit (in contract,
tort or otherwise), inquiry, proceeding or investigation arising out of or based upon this
Agreement or relating to the subject matter of this Agreement. To the fullest extent permitted by
law, each party to this Agreement waives and agrees not to assert, and agrees not to allow any of
its Affiliates to assert, by way of motion, as a defense or otherwise, in any such action, any claim
that: (i) it is not subject personally to the jurisdiction of the Delaware Chancery Court; (ii) its
property is exempt or immune from attachment or execution; (iii) any such proceeding brought
in the Delaware Chancery Court is improper; or (iv) that this Agreement or the subject matter of
this Agreement may not be enforced in or by such court. Each party to this Agreement further
agrees: (A) not to commence or maintain any action, claim, cause of action or suit (in contract,
tort or otherwise), inquiry, proceeding or investigation arising out of or based upon this
Agreement or relating to the subject matter of this Agreement other than before the Delaware
Chancery Court; and (B) not to make any motion or take any other action seeking or intending to
cause the transfer or removal of any such action, claim, cause of action or suit (in contract, tort or
otherwise), inquiry, proceeding or investigation to any court other than the Delaware Chancery
Court whether on the grounds of inconvenient forum or otherwise. Each party to this Agreement
consents to service of process in any such proceeding in any manner permitted by Delaware law,
and agrees that service of process by registered or certified mail, return receipt requested, at its
address specified pursuant to Section 11.1 of this Agreement is reasonably calculated to give
actual notice.

            Section 13.12 Waiver of Trial by Jury. TO THE EXTENT NOT PROHIBITED
BY APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH PARTY TO THIS
AGREEMENT WAIVES AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER
AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN
ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION
OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR
INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE
SUBJECT MATTER OF THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING.
EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES THAT IT HAS BEEN
INFORMED BY THE OTHER PARTIES TO THIS AGREEMENT THAT THIS SECTION
13.12 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING
AND WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY TO THIS
AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS


                                                 42
#4830-1939-2130
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 101 of 402



SECTION 13.12 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

               Section 13.13 Exercise of Rights and Remedies. No delay of or omission in the
exercise of any right, power or remedy accruing to any party to this Agreement as a result of any
breach or default by any other party under this Agreement shall impair any such right, power or
remedy. Nor shall any such delay or omission be construed as a waiver of or acquiescence in
any such breach or default, or of any similar breach or default occurring later. Nor shall any
such delay, omission nor waiver of any single breach or default be deemed a waiver of any other
breach or default occurring before or after that waiver.

                 Section 13.14 No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement or any document, agreement, or instrument delivered
contemporaneously herewith, and notwithstanding the fact that any Member may be a
partnership or limited liability company, each Member, by its acceptance of the benefits of this
Agreement, covenants, agrees and acknowledges that no Persons other than the Members shall
have any obligation under this Agreement. Each Member further acknowledges and agrees that
it has no rights of recovery under this Agreement against, and no recourse hereunder or under
any documents, agreements, or instruments delivered contemporaneously herewith or in respect
of any oral representations made or alleged to be made in connection herewith or therewith shall
be had against: (i) any former, current or future director, officer, agent, Affiliate, manager,
assignee, incorporator, controlling Person, fiduciary, representative or employee of any Member
(or any of their successor or permitted assignees); (ii) against any former, current, or future
general or limited partner, manager, stockholder or member of any Member (or any of their
successors or permitted assignees) or any Affiliate of any of the foregoing; or (iii) against any
former, current or future director, officer, agent, employee, Affiliate, manager, assignee,
incorporator, controlling Person, fiduciary, representative, general or limited partner,
stockholder, manager or member of any of the foregoing, but in each case not including the
Members (each, but excluding for the avoidance of doubt, the Members, a “Member Affiliate”).
The prohibitions set forth in this Section 13.14 shall apply without regard to whether any claim,
action, recourse or right: (i) is sought by attempting to pierce the corporate veil; (ii) sounds in
tort, contract or otherwise; (iii) is brought by or on behalf of such party against the Member
Affiliates; or (iv) is brought by the enforcement of any assessment or by any legal or equitable
proceeding, or by virtue of any statute, regulation or other applicable law, or otherwise. Each
Member also expressly agrees and acknowledges that no personal liability whatsoever shall
attach to, be imposed on, or otherwise be incurred by any Member Affiliate, as such, for any
obligations of the applicable party under this Agreement or the transactions contemplated
hereby, under any documents or instruments delivered contemporaneously herewith, in respect
of any oral representations made or alleged to be made in connection herewith or therewith, or
for any claim (whether in tort, contract or otherwise) based on, in respect of, or by reason of,
such obligations or their creation. Except to the extent otherwise expressly set forth in, and
subject in all cases to the terms and conditions of and limitations in this Agreement, this
Agreement may only be enforced against, and any claim or cause of action of any kind based
upon, arising out of, or related to this Agreement, or the negotiation, execution or performance of
this Agreement, may only be brought against the Persons that are expressly named as parties to
this Agreement and then only with respect to the specific obligations set forth in this Agreement


                                                43
#4830-1939-2130
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 102 of 402



with respect to such party. Each Member Affiliate is expressly intended as a third party
beneficiary of this Section 13.14.

                Section 13.15 Corporate Reorganization Transactions. Notwithstanding anything
to the contrary in this Agreement, at the direction of the Manager made in its sole discretion, the
Company and each Member shall take all action necessary, to reorganize and/or restructure the
Company and its Affiliates to (i) enable, or otherwise facilitate, a strategic transaction, (ii)
increase tax-efficiency or preserve the Company’s favorable tax attributes and/or (iii) otherwise
provide for a tax-efficient structure for the benefit of Ares and its Affiliates and investors. For
the avoidance of doubt, no consent of any Member shall be required as a condition to the
Manager issuing the direction contemplated by the preceding sentence.

                  Section 13.16 Triggering Event; Eligible Holder Certifications.

                (a)     If (i) any Transfer of any Equity Interests in the Company results in the
occurrence of a Specified Event, or (ii) the Manager at any time determines in good faith that it
is reasonably necessary or advisable and in the best interests of the Company to redeem the Units
or other Equity Interests of a Member who was formerly an employee of the Company or any
affiliate thereof (each of the foregoing clauses (i) and (ii), a “Triggering Event”), then the Units
or other Equity Interests relating to such Triggering Event held by the applicable Member (the
“Subject Units”) shall be subject to redemption in accordance with the provisions of Section
13.17.

                (b)     During any Applicable Time, the Manager may request, in writing, that
any Member furnish to the Manager, within 10 days after receipt of such written request, an
executed Eligible Holder Certification or such other reasonably necessary information
concerning his, her or its nationality, citizenship or other related status (or, if the Member is a
nominee holding for the account of another Person (other than any Person who directly or
indirectly owns Equity Interests in a corporation incorporated under the laws of the United States
or any State or territory of the United States, so long as that corporation (i) is qualified to hold
federal leases under 30 U.S.C. 181 and 43 C.F.R. 3102.2 or its successor stature or rule and (ii) is
the direct and indirect owner of such Member), the nationality, citizenship or other related status
of such Person) as the Manager in good faith may request in writing. If a Member fails to
furnish to the Manager within the aforementioned 10-day period such Eligible Holder
Certification or other requested information or, if upon receipt of such Eligible Holder
Certification or other requested information the Manager determines in good faith that a Member
is not an Eligible Holder (either such event, an “Eligible Holder Default”), then the Units or
other Equity Interests of such Member (the “Eligible Holder Units”) owned by such Member
shall be subject to redemption in accordance with the provisions of Section 13.17.

                  Section 13.17 Redemption.

             (a)     Upon the occurrence of a Triggering Event or an Eligible Holder Default,
the Company may redeem the applicable Subject Units and/or Eligible Holder Units of the
applicable Member as follows:




                                                  44
#4830-1939-2130
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 103 of 402



                 (i)     The Manager shall, not later than the 15th day before the date fixed for
         redemption, give notice of redemption to the applicable Member at his, her or its last
         address designated in the books and records of the Company. The notice shall be deemed
         to have been given when so sent. The notice shall specify the Redeemable Units, the date
         fixed for redemption, the place of payment, that payment of the redemption price will be
         made upon surrender of the any certificate evidencing the Redeemable Units and that on
         and after the date fixed for redemption no further allocations or distributions to which the
         Member would otherwise be entitled in respect of the Redeemable Units will accrue or be
         made.

                 (ii)    The aggregate redemption price for Redeemable Units shall be an amount
         equal to the Value (the date of determination of which shall be the date fixed for
         redemption) of such Redeemable Units. The redemption price shall be paid, as
         determined by the Manager, in cash or, in the case of a redemption of Redeemable Units
         constituting Eligible Holder Units, by delivery of a promissory note of the Company in
         the principal amount of the redemption price, bearing interest at the rate of 10% annually
         and payable in three equal annual installments of principal together with accrued interest,
         commencing one year after the redemption date.

                 (iii) Upon surrender by or on behalf of the Member, at the place specified in
         the notice of redemption, assignment documentation with respect to the applicable
         Redeemable Units acceptable to the Manager (including, in the case of certificated
         Redeemable Units, any certificate evidencing the Redeemable Units, duly endorsed in
         blank or accompanied by an assignment duly executed in blank), the Member or his, her
         or its duly authorized representative shall be entitled to receive the payment therefor.

                 (iv)   After the redemption date, Redeemable Units shall no longer constitute
         issued and outstanding Equity Interests of the Company.


               (b)    The provisions of this Section 13.17 shall also be applicable to Subject
Units or Eligible Holder Units held by a Member or assignee as nominee of a Person upon the
occurrence of a Triggering Event or an Eligible Holder Default.




                                                 45
#4830-1939-2130
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 104 of 402




                                                             DATED AS OF: ____________

                   LIMITED LIABILITY COMPANY AGREEMENT OF
                               [●] HOLDINGS, LLC

                IN WITNESS WHEREOF, the undersigned Member has caused this counterpart
signature page to the Limited Liability Company Agreement of [●] Holdings, LLC, dated as of
[●], 201[●], to be duly executed as of the date first above written.

                                          [●], a [●] limited liability company, as a Member




                                          By: __________________________
                                                 Name:
                                                 Title:




#4830-1939-2130
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 105 of 402



                                       Schedule A

                  Issued and Outstanding Equity Interests in the Company




#4830-1939-2130
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 106 of 402



                                    Schedule B

                            Initial Capital Contributions



                                     [To come]




#4830-1939-2130
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 107 of 402



                                               Exhibit A


                                    Form of Joinder Agreement

       This Joinder Agreement (this “Joinder Agreement”) is made as of [________ ___, 20__]
by the undersigned (the “Transferee”) in accordance with the Limited Liability Company
Agreement of [●] Holdings, LLC, dated as of January [●], 2019 (as the same may be amended
from time to time in accordance with its terms, the “LLC Agreement”). Capitalized terms used
but not defined in this Joinder Agreement shall have the meanings ascribed to such terms in the
LLC Agreement.

         By its execution of this Joinder Agreement, the Transferee acknowledges, agrees and
confirms that it shall become a party to the LLC Agreement and shall be fully bound by and subject
to, all of the covenants, terms and conditions of the LLC Agreement as though an original party to
the LLC Agreement and shall be deemed and is hereby admitted as, a Member for all purposes of
the LLC Agreement and entitled to all the rights incidental thereto, as of the date first written
above.

        The Transferee represents and warrants to the Company and each other Member as of the
date of the Transferee’s admission to the Company as a Member that:


                (a)     to the extent it is not a natural person, it is duly formed, validly existing
and in good standing under the laws of the jurisdiction of its formation, and if required by law is
duly qualified to conduct business and is in good standing in the jurisdiction of its principal place
of business (if not formed in such jurisdiction);

               (b)     to the extent it is not a natural person, it has full corporate, limited liability
company, partnership, trust or other applicable power and authority to execute and deliver the
LLC Agreement and to perform its obligations under the LLC Agreement and all necessary
actions by the board of directors, shareholders, managers, members, partners, trustees,
beneficiaries or other Persons necessary for the due authorization, execution, delivery and
performance of the LLC Agreement by the Transferee have been duly taken;

               (c)     it has duly executed and delivered this Joinder Agreement, and this
Joinder Agreement and the LLC Agreement are each enforceable against the Transferee in
accordance with their respective terms, subject to bankruptcy, moratorium, insolvency and other
laws generally affecting creditors’ rights and general principles of equity (whether applied in a
proceeding in a court of law or equity);

               (d)     its authorization, execution, delivery, and performance of this Joinder
Agreement and the LLC Agreement does not breach or conflict with or constitute a default under
(A) the Transferee’s charter or other governing documents to the extent it is not a natural person
or (B) any material obligation under any other material agreement or arrangement to which the
Transferee is a party or by which it is bound; and




#4830-1939-2130
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 108 of 402



                  (e)    it:

                           (i)    has been furnished with such information about the Company and
              the Interest as the Transferee has requested,

                          (ii) has made its own independent inquiry and investigation into, and
              based thereon has formed an independent judgment concerning, the Company and the
              Transferee’s Interest,

                           (iii) has adequate means of providing for its current needs and possible
              contingencies, is able to bear the economic risks of this investment and has a
              sufficient net worth to sustain a loss of its entire investment in the Company in the
              event such loss should occur,

                           (iv) has such knowledge and experience in financial and business
              matters as to be capable of evaluating the merits and risks of an investment in the
              Company,

                          (v) is, or is controlled by, an “accredited investor,” as that term is
              defined in Rule 501(a) of Regulation D, promulgated under the Securities Act, and

                           (vi) understands and agrees that its Interest shall not be sold, pledged,
              hypothecated or otherwise Transferred except in accordance with the terms of the
              LLC Agreement and pursuant to an effective registration statement under the
              Securities Act or an applicable exemption from registration and/or qualification under
              the Securities Act and applicable state securities laws. Notwithstanding anything to
              the contrary in this Joinder Agreement or the LLC Agreement, unless prohibited by
              applicable securities laws, the foregoing shall not restrict any Initial Member or any
              of their Affiliates from encumbering or otherwise pledging Units in connection with
              obtaining any financing with respect to an Initial Member or any of its Affiliates (or
              any enforcement taken with respect to such encumbrance or pledge).



        IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of the
date first written above and hereby authorizes this signature page to be attached to a counterpart
of the LLC Agreement.


                                                [TRANSFEREE]

                                                By:
                                                      Name:
                                                      Title:




#4830-1939-2130
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 109 of 402
                                                                PRELIMINARY DRAFT—12/13/18
                                                                      SUBJECT TO COMPLETION

                                 OPERATING AGREEMENT

                                               OF

                                  [GASTAR HOLDCO] LLC

                 This OPERATING AGREEMENT (this “Agreement”) of [Gastar Holdco,] LLC
(the “Company”) is made and entered into as of January [●], 2019, by [Gastar Midco,] LLC, a
Delaware limited liability company (the “Sole Member”) and [Gastar Topco,] LLC, a Delaware
limited liability company (the “Manager”).

                                           RECITALS

                WHEREAS, the Company was formed as a Delaware limited liability company
by the filing of the Certificate of Formation of the Company (the “Certificate”) with the
Secretary of State of Delaware on [●], 201[●];

               WHEREAS, on October 31, 2018, Gastar Exploration Inc., a Delaware
corporation (“Gastar Inc.”), and its subsidiary commenced chapter 11 proceedings and filed a
prepackaged plan of reorganization (as amended, supplemented or otherwise modified, the
“Plan”) under Chapter 11 of the United States Bankruptcy Code in the U.S. Bankruptcy Court
for the Southern District of Texas (the “Bankruptcy Court”);

              WHEREAS, on December [●], 2018, the Bankruptcy Court entered its order
confirming the Plan (the “Confirmation Order”);

              WHEREAS, on the effective date of the Plan, all equity interests in Gastar Inc.
were cancelled and extinguished;

                 WHEREAS, pursuant to the Plan and the Confirmation Order, (i) the Company
was issued or otherwise received all of the equity interests in Gastar Inc. and (ii) the Company
was authorized to take certain actions in order to effectuate the restructuring transactions set
forth in the Plan, including, but not limited to, issuing or otherwise providing all membership
interests in the Company to the Sole Member; and

                 WHEREAS, in connection with the consummation of the transactions
contemplated by the Plan, the Sole Member and the Manager desire to enter into a written
limited liability company agreement, in accordance with the provisions of the Delaware Limited
Liability Company Act 6 Del. C. § 18-101, et seq. (the “Act”).

             NOW THEREFORE, the Sole Member and the Manager declare the following to
be the Agreement of the Company, effective as of the date of this Agreement:

                                         AGREEMENT

                NOW, THEREFORE, in consideration of the promises and covenants contained
herein, the parties hereto agree as follows:


#4824-0831-3986
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 110 of 402




                  1.   Name. The name of the Company is “[Gastar Holdco] LLC.”

                2.     Business of the Company. The purpose of the Company is to engage in
any activity and to exercise any powers permitted to limited liability companies under the laws
of the State of Delaware.

               3.       Location of Principal Place of Business. The principal office of the
Company in the United States shall be at such place as the Manager designates from time to
time. The principal office does not need to be in the State of Delaware. The Company shall
maintain records at its principal office or such other place as the Manager may designate. The
Company may have such other offices as the Manager may designate.

                4.      Term of Company. The term of this Agreement commenced on the filing
of the Certificate and is perpetual unless sooner terminated as provided in this Agreement or by
law.

                 5.      Authority. Subject to the limitations provided in this Agreement, the
Manager shall have complete authority and discretion to: (i) manage the operations and affairs of
the Company, (ii) make any decisions regarding the business of the Company and (iii) execute
any and all agreements, documents and instruments on behalf of the Company and in its name.
Any action taken by the Manager on behalf of the Company shall constitute the act of and serve
to bind the Company. In dealing with the Manager acting on behalf of the Company, no person
or entity shall be required to inquire into the authority of the Manager to bind the Company.
Persons and entities dealing with the Company are entitled to rely conclusively on the power and
authority of the Manager as set forth in this Agreement. No person or entity shall replace the
then-serving Manager until the earlier to occur of (i) such then-serving Manager delivering a
letter of resignation to the Company and (ii) the Sole Member removing such then-serving
Manager by written notice to such effect delivered to the Company and such then-Serving
Manager (each of the events specified in the foregoing clause (i) and clause (ii), a “Removal
Event”). Following the occurrence of any Removal Event, a successor Manager shall be
designated by the Sole Member. Except as otherwise specifically provided herein, the Manager
shall have all rights and powers of a “manager” under the Act, and shall have all authority, rights
and powers in the management of the Company business to do any and all other acts and things
necessary, proper, convenient or advisable to effectuate the purposes of this Agreement.

              6.      Membership; Cash and Property Contributed to the Company. The Sole
Member shall make an initial contribution of cash or property to the Company at such time and
in such amounts as the Sole Member shall determine. The Sole Member owns 100% of the
membership interests in the Company. The Company will not issue any certificates to evidence
ownership of the membership interests.

               7.      Additional Contributions. The Sole Member may make additional
contributions of cash or property to the Company at such times and in such amounts as the Sole
Member shall determine.




                                                 2
#4824-0831-3986
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 111 of 402




            8.    Share of Profits and Other Compensation to be Received by the Sole
Member. The Sole Member shall be entitled to all of the profits, losses and distributions of the
Company.

                  9.     Internal Affairs of the Company.

               (a)     As of the date of this Agreement, it is intended that the Company be
disregarded as an entity separate from the Manager for federal and all relevant state and local
income tax purposes.

              (b)     The books and records of the Company shall be maintained in accordance
with U.S. generally accepted accounting principles.

                (c)    The Manager hereby approves and ratifies the execution and filing of the
Certificate with the Secretary of State of the State of Delaware.

                  10.    Officers.

                  (a) Appointment and Term of Office. The Manager may appoint, and may
                      delegate power to appoint, such officers, agents and employees as it may
                      deem necessary or proper, who shall hold their offices or positions for such
                      terms, have such authority and perform such duties as may from time to time
                      be determined by or pursuant to authorization of the Manager. Except as may
                      be prescribed otherwise by the Manager in a particular case, all such officers
                      shall hold their offices at the pleasure of the Manager for an unlimited term
                      (unless otherwise provided in any applicable employment agreement) and
                      need not be reappointed annually or at any other periodic interval. Any action
                      taken by an officer of the Company pursuant to authorization of the Manager
                      shall constitute the act of and serve to bind the Company. Persons dealing
                      with the Company are entitled to rely conclusively on the authority of such
                      officers set forth in the authorization of the Manager, but only to the extent
                      expressly provided in such authorization. Any action purported to be taken by
                      any officer, agent or employee of the Company or any of its subsidiaries in the
                      absence of a grant of authority from the Manager, or otherwise in
                      contravention of the terms of this Section 10(a), shall be void and without
                      effect.

                  (b) Resignation and Removal. Any officer may resign at any time upon written
                      notice to the Company. Any officer, agent or employee of the Company may
                      be removed by the Manager with or without cause at any time. The Manager
                      may delegate such power of removal as to officers, agents and employees not
                      appointed by the Manager.

               (c)     Compensation. The compensation of the officers of the Company shall be
fixed by the Manager, but this power may be delegated to any officer in respect of other officers
under his or her control. The compensation for senior executive officers of the Company shall,
in each case, be commensurate with the financial performance of the Company, the role of the

                                                   3
#4824-0831-3986
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 112 of 402




officer, the scope of the officer’s responsibilities and the performance and success of the officer,
as determined in the reasonable judgment of the Manager.

               (d)     Standard of Care of Officers. Officers shall be held to the same standard
of care and shall have the same fiduciary duties to the Company as if they were officers of a
Delaware corporation, including the duties of care and loyalty.

              11.    Amendments. Amendments to this Agreement may be made only if
embodied in an instrument signed by the Sole Member and the Manager.

               12.    Amendment of Certificate. In the event this Agreement shall be amended
pursuant to Section 11, the Manager shall amend the Certificate to reflect such change if the
Manager deems such amendment of the Certificate to be necessary or appropriate.

                  13.   Dissolution.

                (a)       The Company shall dissolve, and its affairs shall be wound up upon the
first to occur of: (i) a time determined by the Manager, or (ii) the entry of a decree of judicial
dissolution under Section 18-802 of the Act.

               (b)     Upon the dissolution of the Company, the Company’s assets shall be
liquidated under the direction of the Manager and the business of the Company shall be wound
up. Within a reasonable time after the effective date of dissolution of the Company, the
Company’s assets shall be distributed in the following manner and order:

                       (i)      first, the claims of all creditors of the Company shall be paid and
discharged other than liabilities for which reasonable provision for payment has been made. Such
claims of creditors shall include claims by the Sole Member except to the extent not permitted by
law; and

                        (ii)   thereafter, to the Sole Member.

                 14.      Certain Other Matters. Notwithstanding anything to the contrary set forth
in this Agreement or under applicable law, the Manager shall not be liable to the Company, any
creditor of the Company, the Sole Member, any assignee or any other holder of the membership
interests in the Company for any action taken or omitted on behalf of the Company (including
any agreement or transaction entered into between the Company or any subsidiary of the
Company, on the one hand, and the Manager or any affiliate of the Manager, on the other),
except for such actions as constitute fraud or bad faith. To the extent the Manager has any
liabilities or duties at law or in equity (including, without limitation, fiduciary duties or other
standards of care) more expansive than those set forth in this Section 14, such liabilities and
duties are hereby modified to the fullest extent permitted by applicable law (including, without
limitation, Section 18-1101(c) of the Act) to those set forth in the first sentence of this Section
14. In furtherance of the foregoing, it is understood and agreed that the Manager shall have no
fiduciary duties of any kind or description to the Company, the Sole Member, any assignee or
any other holder of membership interests in the Company. In addition, with the exception of
officers whose duty is set forth in Section 10(d), none of the Sole Member, any other holder of

                                                  4
#4824-0831-3986
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 113 of 402




membership interests in the Company or any affiliate of any of the foregoing entities or persons
shall have any duty of any kind or description to the Company, the Sole Member or any other
holder of membership interests in the Company or any affiliate of any of the foregoing entities or
persons for any action taken or omitted on behalf of the Company (including any agreement or
transaction entered into between the Company or any subsidiary of the Company, on the one
hand, and the Sole Member or any affiliate of the Sole Member, on the other), except for such
actions as constitute fraud or bad faith. Notwithstanding the foregoing or anything to the
contrary contained in this Agreement, (i) nothing in this Section 14 shall be construed to
eliminate the covenant of good faith and fair dealing and (ii) nothing contained in this
Agreement shall relieve any Person of any liability for breach of fiduciary duty, if any, owed to
the Company or its Affiliates incurred in such Person’s role as an officer or employee of the
Company or its Affiliates.

               15.     Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic substantive laws of the State of Delaware without giving effect to
any choice or conflict of Laws provision or rule that would cause the application of the domestic
substantive Laws of any other jurisdiction.

                  16.     Consent To Jurisdiction And Venue. The Sole Member, the Manager and
each person or entity subject to this Agreement irrevocably submits to the exclusive jurisdiction
of the Delaware Chancery Court sitting in Wilmington, Delaware for the purpose of any action,
claim, cause of action or suit (in contract, tort or otherwise), inquiry, proceeding or investigation
arising out of or based upon this Agreement or relating to the subject matter of this Agreement.
To the fullest extent permitted by law, the Sole Member, the Manager and each person or entity
subject to this Agreement waives and agrees not to assert, and agrees not to allow any of its
affiliates to assert, by way of motion, as a defense or otherwise, in any such action, any claim
that: (i) it is not subject personally to the jurisdiction of the Delaware Chancery Court; (ii) its
property is exempt or immune from attachment or execution; (iii) any such proceeding brought
in the Delaware Chancery Court is improper; or (iv) that this Agreement or the subject matter of
this Agreement or thereof may not be enforced in or by such court. The Sole Member, the
Manager and each person or entity subject to this Agreement further agrees: (i) not to commence
or maintain any action, claim, cause of action or suit (in contract, tort or otherwise), inquiry,
proceeding or investigation arising out of or based upon this Agreement or relating to the subject
matter hereof or thereof other than before the Delaware Chancery Court; and (ii) not to make any
motion or take any other action seeking or intending to cause the transfer or removal of any such
action, claim, cause of action or suit (in contract, tort or otherwise), inquiry, proceeding or
investigation to any court other than the Delaware Chancery Court whether on the grounds of
inconvenient forum or otherwise. The Sole Member, the Manager and each person or entity
subject to this Agreement consents to service of process in any such proceeding in any manner
permitted by Delaware law, and agrees that service of process by registered or certified mail,
return receipt requested, at its address specified in the books and records of the Company is
reasonably calculated to give actual notice.

                 17.    Expenses. The Company shall be responsible for and shall pay all fees
and expenses incurred in connection with the formation of the Company, including, without
limitation, all legal and accounting fees and expenses incurred in connection with the


                                                  5
#4824-0831-3986
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 114 of 402




preparation, execution and delivery of this Agreement and all related agreements and
instruments, and negotiations with third parties. The Company shall pay all filing fees,
minimum franchise or other similar taxes and other governmental charges incident to its
formation and qualification to do business.

                18.      Limited Liability. Except as otherwise provided by the Act and whether
arising in contract, tort or otherwise, the debts, obligations and liabilities of the Company shall
be solely the debts, obligations and liabilities of the Company. Neither the Sole Member nor the
Manager shall be obligated for any such debt, obligation or liability of the Company by reason of
being a member of the Company.

                  19.   Indemnification of the Sole Member, the Manager, Officers and Agents.

                (a)     The Company shall defend and indemnify the Sole Member, the Manager
or member or trustee or shareholder of the Sole Member or the Manager from any threatened,
pending or completed action, suit or proceeding by reason of the fact that such person or entity is
or was an officer, employee or other agent of the Company, the Sole Member or the Manager
(each, an “Indemnified Party”), to the fullest extent permitted by applicable law in effect on the
date of this Agreement and to such greater extent as applicable law may hereafter from time to
time permit. The indemnity shall protect the Indemnified Party from and against any loss,
expense, damage or injury suffered or sustained by them arising out of their activities on behalf
of the Company if the acts upon which such threatened, pending or completed action are based
were not a result of fraud or bad faith by such Indemnified Party. Upon the approval of the
Manager, the Company may indemnify any other person or entity who was or is a party or is
threatened to be made a party to any action suit or proceeding to the same extent and subject to
the same conditions as any other Indemnified Party as set forth in this Section 19. The Company
shall indemnify and hold harmless any Indemnified Party or person or entity executing any
guaranty of indebtedness of the Company from any and all claims, demands, losses, liabilities,
damages and expenses (including reasonable attorneys’ fees) suffered or incurred by any such
guarantor by reason of the failure of the Company to perform its obligations under any
guaranteed indebtedness or suffered or incurred by such guarantor in defending or prosecuting
any suit, action or other proceeding brought in connection with the guaranty or such
indebtedness or in enforcing this indemnification or any subrogation rights or other rights or
remedies, at law or in equity, which the guarantor may have by reason of performing its
obligations under any such guaranty of indebtedness. Any indemnification pursuant to this
Section 19 shall only be from the assets of the Company.

                (b)     Expenses (including attorneys’ fees) incurred by an Indemnified Party in a
civil or criminal action, suit or proceeding shall be paid by the Company in advance of the final
disposition of such action, suit or proceeding upon receipt of a legally enforceable written
undertaking by or on behalf of such Indemnified Party in form and substance acceptable to the
Sole Member to repay such amount if such Indemnified Party is determined pursuant to this
Section 19 or adjudicated to be ineligible for indemnification, which undertaking will be an
unlimited general obligation of the Indemnitee but need not be secured unless so determined by
the Sole Member.



                                                 6
#4824-0831-3986
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 115 of 402




               (c)     No amendment, modification or deletion of this Section 19 will apply to or
have any effect on the right of any Indemnified Party to indemnification for or with respect to
any acts or omissions of such Indemnified Party occurring prior to such amendment,
modification or deletion.

               20.      Insurance. To the extent applicable, the Company shall maintain
directors’ and officers’ liability insurance covering the Manager in an amount to be determined
by the Manager in its discretion.

                21.    No Third-Party Beneficiaries. Except as set forth in Section 19
(Indemnification of the Sole Member, the Manager, Officers and Agents) in respect of
Indemnified Parties, this Agreement is for the sole benefit of the parties to this Agreement.
Nothing in this Agreement, express or implied, is intended to or shall confer upon any other
Person any legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

               22.     Complete Agreement. This Agreement and the Certificate constitute the
complete and exclusive statement of agreement by the Sole Member with respect to their
respective subject matters and supersede all prior written and oral agreements or statements.

               23.     Counterparts. This Agreement may contain more than one counterpart of
the signature page and this Agreement may be executed by the affixing of the signatures of each
of the Members to one of such counterpart signature pages. All of such counterpart signatures
pages shall be read as though one, and they shall have the same force and effect as though all of
the signers had signed a single signature page.

                                    [Signature page follows]




                                                7
#4824-0831-3986
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 116 of 402



                IN WITNESS WHEREOF, each of the undersigned has executed this Agreement
as of the date set forth above.

                                           SOLE MEMBER:


                                           [GASTAR MIDCO,] LLC


                                           ________________________________
                                           Name:
                                           Title:


                                           MANAGER:


                                           [GASTAR TOPCO,] LLC


                                           ________________________________
                                           Name:
                                           Title:




                        [Signature Page to Gastar Holdco LLC Agreement]
#4824-0831-3986
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 117 of 402
                                                                PRELIMINARY DRAFT—12/13/18
                                                                      SUBJECT TO COMPLETION

                                 OPERATING AGREEMENT

                                               OF

                                  [GASTAR HOLDCO] LLC

                 This OPERATING AGREEMENT (this “Agreement”) of [Gastar Holdco,] LLC
(the “Company”) is made and entered into as of January [●], 2019, by [Gastar Midco,] LLC, a
Delaware limited liability company (the “Sole Member”) and [Gastar Topco,] LLC, a Delaware
limited liability company (the “Manager”).

                                           RECITALS

                WHEREAS, the Company was formed as a Delaware limited liability company
by the filing of the Certificate of Formation of the Company (the “Certificate”) with the
Secretary of State of Delaware on [●], 201[●];

               WHEREAS, on October 31, 2018, Gastar Exploration Inc., a Delaware
corporation (“Gastar Inc.”), and its subsidiary commenced chapter 11 proceedings and filed a
prepackaged plan of reorganization (as amended, supplemented or otherwise modified, the
“Plan”) under Chapter 11 of the United States Bankruptcy Code in the U.S. Bankruptcy Court
for the Southern District of Texas (the “Bankruptcy Court”);

              WHEREAS, on December [●], 2018, the Bankruptcy Court entered its order
confirming the Plan (the “Confirmation Order”);

              WHEREAS, on the effective date of the Plan, all equity interests in Gastar Inc.
were cancelled and extinguished;

                 WHEREAS, pursuant to the Plan and the Confirmation Order, (i) the Company
was issued or otherwise received all of the equity interests in Gastar Inc. and (ii) the Company
was authorized to take certain actions in order to effectuate the restructuring transactions set
forth in the Plan, including, but not limited to, issuing or otherwise providing all membership
interests in the Company to the Sole Member; and

                 WHEREAS, in connection with the consummation of the transactions
contemplated by the Plan, the Sole Member and the Manager desire to enter into a written
limited liability company agreement, in accordance with the provisions of the Delaware Limited
Liability Company Act 6 Del. C. § 18-101, et seq. (the “Act”).

             NOW THEREFORE, the Sole Member and the Manager declare the following to
be the Agreement of the Company, effective as of the date of this Agreement:

                                         AGREEMENT

                NOW, THEREFORE, in consideration of the promises and covenants contained
herein, the parties hereto agree as follows:


#4824-0831-3986
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 118 of 402




                  1.   Name. The name of the Company is “[Gastar Holdco] LLC.”

                2.     Business of the Company. The purpose of the Company is to engage in
any activity and to exercise any powers permitted to limited liability companies under the laws
of the State of Delaware.

               3.       Location of Principal Place of Business. The principal office of the
Company in the United States shall be at such place as the Manager designates from time to
time. The principal office does not need to be in the State of Delaware. The Company shall
maintain records at its principal office or such other place as the Manager may designate. The
Company may have such other offices as the Manager may designate.

                4.      Term of Company. The term of this Agreement commenced on the filing
of the Certificate and is perpetual unless sooner terminated as provided in this Agreement or by
law.

                 5.      Authority. Subject to the limitations provided in this Agreement, the
Manager shall have complete authority and discretion to: (i) manage the operations and affairs of
the Company, (ii) make any decisions regarding the business of the Company and (iii) execute
any and all agreements, documents and instruments on behalf of the Company and in its name.
Any action taken by the Manager on behalf of the Company shall constitute the act of and serve
to bind the Company. In dealing with the Manager acting on behalf of the Company, no person
or entity shall be required to inquire into the authority of the Manager to bind the Company.
Persons and entities dealing with the Company are entitled to rely conclusively on the power and
authority of the Manager as set forth in this Agreement. No person or entity shall replace the
then-serving Manager until the earlier to occur of (i) such then-serving Manager delivering a
letter of resignation to the Company and (ii) the Sole Member removing such then-serving
Manager by written notice to such effect delivered to the Company and such then-Serving
Manager (each of the events specified in the foregoing clause (i) and clause (ii), a “Removal
Event”). Following the occurrence of any Removal Event, a successor Manager shall be
designated by the Sole Member. Except as otherwise specifically provided herein, the Manager
shall have all rights and powers of a “manager” under the Act, and shall have all authority, rights
and powers in the management of the Company business to do any and all other acts and things
necessary, proper, convenient or advisable to effectuate the purposes of this Agreement.

              6.      Membership; Cash and Property Contributed to the Company. The Sole
Member shall make an initial contribution of cash or property to the Company at such time and
in such amounts as the Sole Member shall determine. The Sole Member owns 100% of the
membership interests in the Company. The Company will not issue any certificates to evidence
ownership of the membership interests.

               7.      Additional Contributions. The Sole Member may make additional
contributions of cash or property to the Company at such times and in such amounts as the Sole
Member shall determine.




                                                 2
#4824-0831-3986
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 119 of 402




            8.    Share of Profits and Other Compensation to be Received by the Sole
Member. The Sole Member shall be entitled to all of the profits, losses and distributions of the
Company.

                  9.     Internal Affairs of the Company.

               (a)     As of the date of this Agreement, it is intended that the Company be
disregarded as an entity separate from the Manager for federal and all relevant state and local
income tax purposes.

              (b)     The books and records of the Company shall be maintained in accordance
with U.S. generally accepted accounting principles.

                (c)    The Manager hereby approves and ratifies the execution and filing of the
Certificate with the Secretary of State of the State of Delaware.

                  10.    Officers.

                  (a) Appointment and Term of Office. The Manager may appoint, and may
                      delegate power to appoint, such officers, agents and employees as it may
                      deem necessary or proper, who shall hold their offices or positions for such
                      terms, have such authority and perform such duties as may from time to time
                      be determined by or pursuant to authorization of the Manager. Except as may
                      be prescribed otherwise by the Manager in a particular case, all such officers
                      shall hold their offices at the pleasure of the Manager for an unlimited term
                      (unless otherwise provided in any applicable employment agreement) and
                      need not be reappointed annually or at any other periodic interval. Any action
                      taken by an officer of the Company pursuant to authorization of the Manager
                      shall constitute the act of and serve to bind the Company. Persons dealing
                      with the Company are entitled to rely conclusively on the authority of such
                      officers set forth in the authorization of the Manager, but only to the extent
                      expressly provided in such authorization. Any action purported to be taken by
                      any officer, agent or employee of the Company or any of its subsidiaries in the
                      absence of a grant of authority from the Manager, or otherwise in
                      contravention of the terms of this Section 10(a), shall be void and without
                      effect.

                  (b) Resignation and Removal. Any officer may resign at any time upon written
                      notice to the Company. Any officer, agent or employee of the Company may
                      be removed by the Manager with or without cause at any time. The Manager
                      may delegate such power of removal as to officers, agents and employees not
                      appointed by the Manager.

               (c)     Compensation. The compensation of the officers of the Company shall be
fixed by the Manager, but this power may be delegated to any officer in respect of other officers
under his or her control. The compensation for senior executive officers of the Company shall,
in each case, be commensurate with the financial performance of the Company, the role of the

                                                   3
#4824-0831-3986
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 120 of 402




officer, the scope of the officer’s responsibilities and the performance and success of the officer,
as determined in the reasonable judgment of the Manager.

               (d)     Standard of Care of Officers. Officers shall be held to the same standard
of care and shall have the same fiduciary duties to the Company as if they were officers of a
Delaware corporation, including the duties of care and loyalty.

              11.    Amendments. Amendments to this Agreement may be made only if
embodied in an instrument signed by the Sole Member and the Manager.

               12.    Amendment of Certificate. In the event this Agreement shall be amended
pursuant to Section 11, the Manager shall amend the Certificate to reflect such change if the
Manager deems such amendment of the Certificate to be necessary or appropriate.

                  13.   Dissolution.

                (a)       The Company shall dissolve, and its affairs shall be wound up upon the
first to occur of: (i) a time determined by the Manager, or (ii) the entry of a decree of judicial
dissolution under Section 18-802 of the Act.

               (b)     Upon the dissolution of the Company, the Company’s assets shall be
liquidated under the direction of the Manager and the business of the Company shall be wound
up. Within a reasonable time after the effective date of dissolution of the Company, the
Company’s assets shall be distributed in the following manner and order:

                       (i)      first, the claims of all creditors of the Company shall be paid and
discharged other than liabilities for which reasonable provision for payment has been made. Such
claims of creditors shall include claims by the Sole Member except to the extent not permitted by
law; and

                        (ii)   thereafter, to the Sole Member.

                 14.      Certain Other Matters. Notwithstanding anything to the contrary set forth
in this Agreement or under applicable law, the Manager shall not be liable to the Company, any
creditor of the Company, the Sole Member, any assignee or any other holder of the membership
interests in the Company for any action taken or omitted on behalf of the Company (including
any agreement or transaction entered into between the Company or any subsidiary of the
Company, on the one hand, and the Manager or any affiliate of the Manager, on the other),
except for such actions as constitute fraud or bad faith. To the extent the Manager has any
liabilities or duties at law or in equity (including, without limitation, fiduciary duties or other
standards of care) more expansive than those set forth in this Section 14, such liabilities and
duties are hereby modified to the fullest extent permitted by applicable law (including, without
limitation, Section 18-1101(c) of the Act) to those set forth in the first sentence of this Section
14. In furtherance of the foregoing, it is understood and agreed that the Manager shall have no
fiduciary duties of any kind or description to the Company, the Sole Member, any assignee or
any other holder of membership interests in the Company. In addition, with the exception of
officers whose duty is set forth in Section 10(d), none of the Sole Member, any other holder of

                                                  4
#4824-0831-3986
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 121 of 402




membership interests in the Company or any affiliate of any of the foregoing entities or persons
shall have any duty of any kind or description to the Company, the Sole Member or any other
holder of membership interests in the Company or any affiliate of any of the foregoing entities or
persons for any action taken or omitted on behalf of the Company (including any agreement or
transaction entered into between the Company or any subsidiary of the Company, on the one
hand, and the Sole Member or any affiliate of the Sole Member, on the other), except for such
actions as constitute fraud or bad faith. Notwithstanding the foregoing or anything to the
contrary contained in this Agreement, (i) nothing in this Section 14 shall be construed to
eliminate the covenant of good faith and fair dealing and (ii) nothing contained in this
Agreement shall relieve any Person of any liability for breach of fiduciary duty, if any, owed to
the Company or its Affiliates incurred in such Person’s role as an officer or employee of the
Company or its Affiliates.

               15.     Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic substantive laws of the State of Delaware without giving effect to
any choice or conflict of Laws provision or rule that would cause the application of the domestic
substantive Laws of any other jurisdiction.

                  16.     Consent To Jurisdiction And Venue. The Sole Member, the Manager and
each person or entity subject to this Agreement irrevocably submits to the exclusive jurisdiction
of the Delaware Chancery Court sitting in Wilmington, Delaware for the purpose of any action,
claim, cause of action or suit (in contract, tort or otherwise), inquiry, proceeding or investigation
arising out of or based upon this Agreement or relating to the subject matter of this Agreement.
To the fullest extent permitted by law, the Sole Member, the Manager and each person or entity
subject to this Agreement waives and agrees not to assert, and agrees not to allow any of its
affiliates to assert, by way of motion, as a defense or otherwise, in any such action, any claim
that: (i) it is not subject personally to the jurisdiction of the Delaware Chancery Court; (ii) its
property is exempt or immune from attachment or execution; (iii) any such proceeding brought
in the Delaware Chancery Court is improper; or (iv) that this Agreement or the subject matter of
this Agreement or thereof may not be enforced in or by such court. The Sole Member, the
Manager and each person or entity subject to this Agreement further agrees: (i) not to commence
or maintain any action, claim, cause of action or suit (in contract, tort or otherwise), inquiry,
proceeding or investigation arising out of or based upon this Agreement or relating to the subject
matter hereof or thereof other than before the Delaware Chancery Court; and (ii) not to make any
motion or take any other action seeking or intending to cause the transfer or removal of any such
action, claim, cause of action or suit (in contract, tort or otherwise), inquiry, proceeding or
investigation to any court other than the Delaware Chancery Court whether on the grounds of
inconvenient forum or otherwise. The Sole Member, the Manager and each person or entity
subject to this Agreement consents to service of process in any such proceeding in any manner
permitted by Delaware law, and agrees that service of process by registered or certified mail,
return receipt requested, at its address specified in the books and records of the Company is
reasonably calculated to give actual notice.

                 17.    Expenses. The Company shall be responsible for and shall pay all fees
and expenses incurred in connection with the formation of the Company, including, without
limitation, all legal and accounting fees and expenses incurred in connection with the


                                                  5
#4824-0831-3986
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 122 of 402




preparation, execution and delivery of this Agreement and all related agreements and
instruments, and negotiations with third parties. The Company shall pay all filing fees,
minimum franchise or other similar taxes and other governmental charges incident to its
formation and qualification to do business.

                18.      Limited Liability. Except as otherwise provided by the Act and whether
arising in contract, tort or otherwise, the debts, obligations and liabilities of the Company shall
be solely the debts, obligations and liabilities of the Company. Neither the Sole Member nor the
Manager shall be obligated for any such debt, obligation or liability of the Company by reason of
being a member of the Company.

                  19.   Indemnification of the Sole Member, the Manager, Officers and Agents.

                (a)     The Company shall defend and indemnify the Sole Member, the Manager
or member or trustee or shareholder of the Sole Member or the Manager from any threatened,
pending or completed action, suit or proceeding by reason of the fact that such person or entity is
or was an officer, employee or other agent of the Company, the Sole Member or the Manager
(each, an “Indemnified Party”), to the fullest extent permitted by applicable law in effect on the
date of this Agreement and to such greater extent as applicable law may hereafter from time to
time permit. The indemnity shall protect the Indemnified Party from and against any loss,
expense, damage or injury suffered or sustained by them arising out of their activities on behalf
of the Company if the acts upon which such threatened, pending or completed action are based
were not a result of fraud or bad faith by such Indemnified Party. Upon the approval of the
Manager, the Company may indemnify any other person or entity who was or is a party or is
threatened to be made a party to any action suit or proceeding to the same extent and subject to
the same conditions as any other Indemnified Party as set forth in this Section 19. The Company
shall indemnify and hold harmless any Indemnified Party or person or entity executing any
guaranty of indebtedness of the Company from any and all claims, demands, losses, liabilities,
damages and expenses (including reasonable attorneys’ fees) suffered or incurred by any such
guarantor by reason of the failure of the Company to perform its obligations under any
guaranteed indebtedness or suffered or incurred by such guarantor in defending or prosecuting
any suit, action or other proceeding brought in connection with the guaranty or such
indebtedness or in enforcing this indemnification or any subrogation rights or other rights or
remedies, at law or in equity, which the guarantor may have by reason of performing its
obligations under any such guaranty of indebtedness. Any indemnification pursuant to this
Section 19 shall only be from the assets of the Company.

                (b)     Expenses (including attorneys’ fees) incurred by an Indemnified Party in a
civil or criminal action, suit or proceeding shall be paid by the Company in advance of the final
disposition of such action, suit or proceeding upon receipt of a legally enforceable written
undertaking by or on behalf of such Indemnified Party in form and substance acceptable to the
Sole Member to repay such amount if such Indemnified Party is determined pursuant to this
Section 19 or adjudicated to be ineligible for indemnification, which undertaking will be an
unlimited general obligation of the Indemnitee but need not be secured unless so determined by
the Sole Member.



                                                 6
#4824-0831-3986
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 123 of 402




               (c)     No amendment, modification or deletion of this Section 19 will apply to or
have any effect on the right of any Indemnified Party to indemnification for or with respect to
any acts or omissions of such Indemnified Party occurring prior to such amendment,
modification or deletion.

               20.      Insurance. To the extent applicable, the Company shall maintain
directors’ and officers’ liability insurance covering the Manager in an amount to be determined
by the Manager in its discretion.

                21.    No Third-Party Beneficiaries. Except as set forth in Section 19
(Indemnification of the Sole Member, the Manager, Officers and Agents) in respect of
Indemnified Parties, this Agreement is for the sole benefit of the parties to this Agreement.
Nothing in this Agreement, express or implied, is intended to or shall confer upon any other
Person any legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

               22.     Complete Agreement. This Agreement and the Certificate constitute the
complete and exclusive statement of agreement by the Sole Member with respect to their
respective subject matters and supersede all prior written and oral agreements or statements.

               23.     Counterparts. This Agreement may contain more than one counterpart of
the signature page and this Agreement may be executed by the affixing of the signatures of each
of the Members to one of such counterpart signature pages. All of such counterpart signatures
pages shall be read as though one, and they shall have the same force and effect as though all of
the signers had signed a single signature page.

                                    [Signature page follows]




                                                7
#4824-0831-3986
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 124 of 402



                IN WITNESS WHEREOF, each of the undersigned has executed this Agreement
as of the date set forth above.

                                           SOLE MEMBER:


                                           [GASTAR MIDCO,] LLC


                                           ________________________________
                                           Name:
                                           Title:


                                           MANAGER:


                                           [GASTAR TOPCO,] LLC


                                           ________________________________
                                           Name:
                                           Title:




                        [Signature Page to Gastar Holdco LLC Agreement]
#4824-0831-3986
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 125 of 402
                                                                  PRELIMINARY DRAFT—12/13/18
                                                                        SUBJECT TO COMPLETION

                                  OPERATING AGREEMENT

                                                 OF

                               [GASTAR EXPLORATION] LLC

              This OPERATING AGREEMENT (this “Agreement”) of [Gastar Exploration]
LLC (the “Company”) is made and entered into as of January [●], 2019, by [Gastar Holdco,]
LLC, a Delaware limited liability company (the “Sole Member”) and [Gastar Topco,] LLC, a
Delaware limited liability company (the “Manager”).

                                            RECITALS

               WHEREAS, Gastar Exploration Inc., a Delaware corporation (“Gastar Inc.”) was
incorporated as a corporation under the Delaware General Corporation Law 8 Del. C. § 1-101, et
seq. pursuant to the Certificate of Incorporation of Gastar Inc. filed on May 24, 2011 (the
“Formation Date”) with the Secretary of State of the State of Delaware;

               WHEREAS, on October 31, 2018, Gastar Inc. and its subsidiary (together, the
“Debtors”) commenced chapter 11 proceedings and filed a prepackaged plan of reorganization
(as amended, supplemented or otherwise modified, the “Plan”) under Chapter 11 of the United
States Bankruptcy Code (the “Bankruptcy Code”) in the U.S. Bankruptcy Court for the Southern
District of Texas (the “Bankruptcy Court”);

              WHEREAS, on December [●], 2018, the Bankruptcy Court entered its order
confirming the Plan (the “Confirmation Order”);

              WHEREAS, on the effective date of the Plan, all equity interests in Gastar Inc.
were cancelled and extinguished;

                WHEREAS, pursuant to the Plan and the Confirmation Order, the Company was
authorized to take certain actions in order to effectuate the restructuring transactions set forth in
the Plan, including, but not limited to, issuing or otherwise providing all membership interests in
the Company to the Sole Member;

                WHEREAS, Gastar Inc. was converted into a Delaware limited liability company
through the filing of a Certificate of Conversion and a Certificate of Formation (together, the
“Certificate”) with the office of the Secretary of State of the State of Delaware on the date of this
Agreement;

             WHEREAS, pursuant to Section 18-214(d) of the Delaware Limited Liability
Company Act 6 Del. C. § 18-101, et seq. (the “Act”), the existence of the Company shall be
deemed to have commenced on the Formation Date; and

                 WHEREAS, in connection with the consummation of the transactions
contemplated by the Plan, the Sole Member and the Manager desire to enter into a written
limited liability company agreement, in accordance with the provisions of the Act.


#4824-0662-8993
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 126 of 402




             NOW THEREFORE, the Sole Member and the Manager declare the following to
be the Agreement of the Company, effective as of the date of this Agreement:

                                         AGREEMENT

                NOW, THEREFORE, in consideration of the promises and covenants contained
herein, the parties hereto agree as follows:

                  1.   Name. The name of the Company is “[Gastar Exploration] LLC.”

                2.     Business of the Company. The purpose of the Company is to engage in
any activity and to exercise any powers permitted to limited liability companies under the laws
of the State of Delaware.

               3.       Location of Principal Place of Business. The principal office of the
Company in the United States shall be at such place as the Manager designates from time to
time. The principal office does not need to be in the State of Delaware. The Company shall
maintain records at its principal office or such other place as the Manager may designate. The
Company may have such other offices as the Manager may designate.

                4.      Term of Company. The term of this Agreement commenced on the filing
of the Certificate and is perpetual unless sooner terminated as provided in this Agreement or by
law.

                 5.      Authority. Subject to the limitations provided in this Agreement, the
Manager shall have complete authority and discretion to: (i) manage the operations and affairs of
the Company, (ii) make any decisions regarding the business of the Company and (iii) execute
any and all agreements, documents and instruments on behalf of the Company and in its name.
Any action taken by the Manager on behalf of the Company shall constitute the act of and serve
to bind the Company. In dealing with the Manager acting on behalf of the Company, no person
or entity shall be required to inquire into the authority of the Manager to bind the Company.
Persons and entities dealing with the Company are entitled to rely conclusively on the power and
authority of the Manager as set forth in this Agreement. No person or entity shall replace the
then-serving Manager until the earlier to occur of (i) such then-serving Manager delivering a
letter of resignation to the Company and (ii) the Sole Member removing such then-serving
Manager by written notice to such effect delivered to the Company and such then-Serving
Manager (each of the events specified in the foregoing clause (i) and clause (ii), a “Removal
Event”). Following the occurrence of any Removal Event, a successor Manager shall be
designated by the Sole Member. Except as otherwise specifically provided herein, the Manager
shall have all rights and powers of a “manager” under the Act, and shall have all authority, rights
and powers in the management of the Company business to do any and all other acts and things
necessary, proper, convenient or advisable to effectuate the purposes of this Agreement.

              6.      Membership; Cash and Property Contributed to the Company. The Sole
Member shall make an initial contribution of cash or property to the Company at such time and
in such amounts as the Sole Member shall determine. The Sole Member owns 100% of the


                                                 2
#4824-0662-8993
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 127 of 402




membership interests in the Company. The Company will not issue any certificates to evidence
ownership of the membership interests.

               7.      Additional Contributions. The Sole Member may make additional
contributions of cash or property to the Company at such times and in such amounts as the Sole
Member shall determine.

            8.    Share of Profits and Other Compensation to be Received by the Sole
Member. The Sole Member shall be entitled to all of the profits, losses and distributions of the
Company.

                  9.     Internal Affairs of the Company.

               (a)     As of the date of this Agreement, it is intended that the Company be
disregarded as an entity separate from the Manager for federal and all relevant state and local
income tax purposes.

              (b)     The books and records of the Company shall be maintained in accordance
with U.S. generally accepted accounting principles.

                (c)    The Manager hereby approves and ratifies the execution and filing of the
Certificate with the Secretary of State of the State of Delaware.

                  10.    Officers.

                  (a) Appointment and Term of Office. The Manager may appoint, and may
                      delegate power to appoint, such officers, agents and employees as it may
                      deem necessary or proper, who shall hold their offices or positions for such
                      terms, have such authority and perform such duties as may from time to time
                      be determined by or pursuant to authorization of the Manager. Except as may
                      be prescribed otherwise by the Manager in a particular case, all such officers
                      shall hold their offices at the pleasure of the Manager for an unlimited term
                      (unless otherwise provided in any applicable employment agreement) and
                      need not be reappointed annually or at any other periodic interval. Any action
                      taken by an officer of the Company pursuant to authorization of the Manager
                      shall constitute the act of and serve to bind the Company. Persons dealing
                      with the Company are entitled to rely conclusively on the authority of such
                      officers set forth in the authorization of the Manager, but only to the extent
                      expressly provided in such authorization. Any action purported to be taken by
                      any officer, agent or employee of the Company or any of its subsidiaries in the
                      absence of a grant of authority from the Manager, or otherwise in
                      contravention of the terms of this Section 10(a), shall be void and without
                      effect.

                  (b) Resignation and Removal. Any officer may resign at any time upon written
                      notice to the Company. Any officer, agent or employee of the Company may
                      be removed by the Manager with or without cause at any time. The Manager

                                                   3
#4824-0662-8993
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 128 of 402




                        may delegate such power of removal as to officers, agents and employees not
                        appointed by the Manager.

                (c)     Compensation. The compensation of the officers of the Company shall be
fixed by the Manager, but this power may be delegated to any officer in respect of other officers
under his or her control. The compensation for senior executive officers of the Company shall,
in each case, be commensurate with the financial performance of the Company, the role of the
officer, the scope of the officer’s responsibilities and the performance and success of the officer,
as determined in the reasonable judgment of the Manager.

               (d)     Standard of Care of Officers. Officers shall be held to the same standard
of care and shall have the same fiduciary duties to the Company as if they were officers of a
Delaware corporation, including the duties of care and loyalty.

              11.    Amendments. Amendments to this Agreement may be made only if
embodied in an instrument signed by the Sole Member and the Manager.

               12.    Amendment of Certificate. In the event this Agreement shall be amended
pursuant to Section 11, the Manager shall amend the Certificate to reflect such change if the
Manager deems such amendment of the Certificate to be necessary or appropriate.

                  13.      Dissolution.

                (a)       The Company shall dissolve, and its affairs shall be wound up upon the
first to occur of: (i) a time determined by the Manager, or (ii) the entry of a decree of judicial
dissolution under Section 18-802 of the Act.

               (b)     Upon the dissolution of the Company, the Company’s assets shall be
liquidated under the direction of the Manager and the business of the Company shall be wound
up. Within a reasonable time after the effective date of dissolution of the Company, the
Company’s assets shall be distributed in the following manner and order:

                       (i)      first, the claims of all creditors of the Company shall be paid and
discharged other than liabilities for which reasonable provision for payment has been made. Such
claims of creditors shall include claims by the Sole Member except to the extent not permitted by
law; and

                           (ii)   thereafter, to the Sole Member.

                 14.      Certain Other Matters. Notwithstanding anything to the contrary set forth
in this Agreement or under applicable law, the Manager shall not be liable to the Company, any
creditor of the Company, the Sole Member, any assignee or any other holder of the membership
interests in the Company for any action taken or omitted on behalf of the Company (including
any agreement or transaction entered into between the Company or any subsidiary of the
Company, on the one hand, and the Manager or any affiliate of the Manager, on the other),
except for such actions as constitute fraud or bad faith. To the extent the Manager has any
liabilities or duties at law or in equity (including, without limitation, fiduciary duties or other

                                                    4
#4824-0662-8993
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 129 of 402




standards of care) more expansive than those set forth in this Section 14, such liabilities and
duties are hereby modified to the fullest extent permitted by applicable law (including, without
limitation, Section 18-1101(c) of the Act) to those set forth in the first sentence of this Section
14. In furtherance of the foregoing, it is understood and agreed that the Manager shall have no
fiduciary duties of any kind or description to the Company, the Sole Member, any assignee or
any other holder of membership interests in the Company. In addition, with the exception of
officers whose duty is set forth in Section 10(d), none of the Sole Member, any other holder of
membership interests in the Company or any affiliate of any of the foregoing entities or persons
shall have any duty of any kind or description to the Company, the Sole Member or any other
holder of membership interests in the Company or any affiliate of any of the foregoing entities or
persons for any action taken or omitted on behalf of the Company (including any agreement or
transaction entered into between the Company or any subsidiary of the Company, on the one
hand, and the Sole Member or any affiliate of the Sole Member, on the other), except for such
actions as constitute fraud or bad faith. Notwithstanding the foregoing or anything to the
contrary contained in this Agreement, (i) nothing in this Section 14 shall be construed to
eliminate the covenant of good faith and fair dealing and (ii) nothing contained in this
Agreement shall relieve any Person of any liability for breach of fiduciary duty, if any, owed to
the Company or its Affiliates incurred in such Person’s role as an officer or employee of the
Company or its Affiliates.

               15.     Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic substantive laws of the State of Delaware without giving effect to
any choice or conflict of Laws provision or rule that would cause the application of the domestic
substantive Laws of any other jurisdiction.

                  16.     Consent To Jurisdiction And Venue. The Sole Member, the Manager and
each person or entity subject to this Agreement irrevocably submits to the exclusive jurisdiction
of the Delaware Chancery Court sitting in Wilmington, Delaware for the purpose of any action,
claim, cause of action or suit (in contract, tort or otherwise), inquiry, proceeding or investigation
arising out of or based upon this Agreement or relating to the subject matter of this Agreement.
To the fullest extent permitted by law, the Sole Member, the Manager and each person or entity
subject to this Agreement waives and agrees not to assert, and agrees not to allow any of its
affiliates to assert, by way of motion, as a defense or otherwise, in any such action, any claim
that: (i) it is not subject personally to the jurisdiction of the Delaware Chancery Court; (ii) its
property is exempt or immune from attachment or execution; (iii) any such proceeding brought
in the Delaware Chancery Court is improper; or (iv) that this Agreement or the subject matter of
this Agreement or thereof may not be enforced in or by such court. The Sole Member, the
Manager and each person or entity subject to this Agreement further agrees: (i) not to commence
or maintain any action, claim, cause of action or suit (in contract, tort or otherwise), inquiry,
proceeding or investigation arising out of or based upon this Agreement or relating to the subject
matter hereof or thereof other than before the Delaware Chancery Court; and (ii) not to make any
motion or take any other action seeking or intending to cause the transfer or removal of any such
action, claim, cause of action or suit (in contract, tort or otherwise), inquiry, proceeding or
investigation to any court other than the Delaware Chancery Court whether on the grounds of
inconvenient forum or otherwise. The Sole Member, the Manager and each person or entity
subject to this Agreement consents to service of process in any such proceeding in any manner


                                                  5
#4824-0662-8993
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 130 of 402




permitted by Delaware law, and agrees that service of process by registered or certified mail,
return receipt requested, at its address specified in the books and records of the Company is
reasonably calculated to give actual notice.

                 17.    Expenses. The Company shall be responsible for and shall pay all fees
and expenses incurred in connection with the formation of the Company, including, without
limitation, all legal and accounting fees and expenses incurred in connection with the
preparation, execution and delivery of this Agreement and all related agreements and
instruments, and negotiations with third parties. The Company shall pay all filing fees,
minimum franchise or other similar taxes and other governmental charges incident to its
formation and qualification to do business.

                18.      Limited Liability. Except as otherwise provided by the Act and whether
arising in contract, tort or otherwise, the debts, obligations and liabilities of the Company shall
be solely the debts, obligations and liabilities of the Company. Neither the Sole Member nor the
Manager shall be obligated for any such debt, obligation or liability of the Company by reason of
being a member of the Company.

                  19.   Indemnification of the Sole Member, the Manager, Officers and Agents.

                (a)     The Company shall defend and indemnify the Sole Member, the Manager
or member or trustee or shareholder of the Sole Member or the Manager from any threatened,
pending or completed action, suit or proceeding by reason of the fact that such person or entity is
or was an officer, employee or other agent of the Company, the Sole Member or the Manager
(each, an “Indemnified Party”), to the fullest extent permitted by applicable law in effect on the
date of this Agreement and to such greater extent as applicable law may hereafter from time to
time permit. The indemnity shall protect the Indemnified Party from and against any loss,
expense, damage or injury suffered or sustained by them arising out of their activities on behalf
of the Company if the acts upon which such threatened, pending or completed action are based
were not a result of fraud or bad faith by such Indemnified Party. Upon the approval of the
Manager, the Company may indemnify any other person or entity who was or is a party or is
threatened to be made a party to any action suit or proceeding to the same extent and subject to
the same conditions as any other Indemnified Party as set forth in this Section 19. The Company
shall indemnify and hold harmless any Indemnified Party or person or entity executing any
guaranty of indebtedness of the Company from any and all claims, demands, losses, liabilities,
damages and expenses (including reasonable attorneys’ fees) suffered or incurred by any such
guarantor by reason of the failure of the Company to perform its obligations under any
guaranteed indebtedness or suffered or incurred by such guarantor in defending or prosecuting
any suit, action or other proceeding brought in connection with the guaranty or such
indebtedness or in enforcing this indemnification or any subrogation rights or other rights or
remedies, at law or in equity, which the guarantor may have by reason of performing its
obligations under any such guaranty of indebtedness. Any indemnification pursuant to this
Section 19 shall only be from the assets of the Company.

                (b)     Expenses (including attorneys’ fees) incurred by an Indemnified Party in a
civil or criminal action, suit or proceeding shall be paid by the Company in advance of the final


                                                 6
#4824-0662-8993
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 131 of 402




disposition of such action, suit or proceeding upon receipt of a legally enforceable written
undertaking by or on behalf of such Indemnified Party in form and substance acceptable to the
Sole Member to repay such amount if such Indemnified Party is determined pursuant to this
Section 19 or adjudicated to be ineligible for indemnification, which undertaking will be an
unlimited general obligation of the Indemnitee but need not be secured unless so determined by
the Sole Member.

               (c)     No amendment, modification or deletion of this Section 19 will apply to or
have any effect on the right of any Indemnified Party to indemnification for or with respect to
any acts or omissions of such Indemnified Party occurring prior to such amendment,
modification or deletion.

               20.      Insurance. To the extent applicable, the Company shall maintain
directors’ and officers’ liability insurance covering the Manager in an amount to be determined
by the Manager in its discretion.

                21.    No Third-Party Beneficiaries. Except as set forth in Section 19
(Indemnification of the Sole Member, the Manager, Officers and Agents) in respect of
Indemnified Parties, this Agreement is for the sole benefit of the parties to this Agreement.
Nothing in this Agreement, express or implied, is intended to or shall confer upon any other
Person any legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

               22.     Complete Agreement. This Agreement and the Certificate constitute the
complete and exclusive statement of agreement by the Sole Member with respect to their
respective subject matters and supersede all prior written and oral agreements or statements.

               23.     Counterparts. This Agreement may contain more than one counterpart of
the signature page and this Agreement may be executed by the affixing of the signatures of each
of the Members to one of such counterpart signature pages. All of such counterpart signatures
pages shall be read as though one, and they shall have the same force and effect as though all of
the signers had signed a single signature page.

                                    [Signature page follows]




                                                7
#4824-0662-8993
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 132 of 402



                IN WITNESS WHEREOF, each of the undersigned has executed this Agreement
as of the date set forth above.

                                           SOLE MEMBER:


                                           [GASTAR HOLDCO,] LLC


                                           ________________________________
                                           Name:
                                           Title:


                                           MANAGER:


                                           [GASTAR TOPCO,] LLC


                                           ________________________________
                                           Name:
                                           Title:




                      [Signature Page to Gastar Exploration LLC Agreement]
#4824-0662-8993
Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 133 of 402



                              EXHIBIT B

                    First Lien Exit Credit Agreement
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 134 of 402
                                                                 MTHM DRAFT 12/13/18




                  AMENDED AND RESTATED CREDIT AGREEMENT

                                      dated as of

                                   January [_], 2019

                                        among

                          [GASTAR EXPLORATION LLC],
                                  as Borrower,

                             [GASTAR HOLDCO, LLC],
                                   as Holdings,

                     The Guarantors from time to time Party Hereto,

                               the Lenders Party Hereto,

                                          and

                  WILMINGTON TRUST, NATIONAL ASSOCIATION,
                            as Administrative Agent




#4823-0519-7946
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 135 of 402



                                                     TABLE OF CONTENTS

                                                                                                                                            Page

Article I. Definitions ....................................................................................................................... 2
           Section 1.01             Defined Terms ......................................................................................... 2
           Section 1.02             Terms Generally..................................................................................... 30
           Section 1.03             Classification of Loans and Borrowings ................................................ 31
Article II. The Credits ................................................................................................................... 31
           Section 2.01             Accounting Terms; GAAP..................................................................... 31
           Section 2.02             Loans and Commitments ....................................................................... 31
           Section 2.03             Request for Borrowings; Funding of Borrowings ................................. 32
           Section 2.04             Termination of New Money Commitment ............................................ 34
           Section 2.05             Repayment of Loans; Evidence of Debt ................................................ 34
           Section 2.06             Optional Prepayment of Loans .............................................................. 35
           Section 2.07             Mandatory Prepayment of Loans ........................................................... 35
           Section 2.08             [Reserved] .............................................................................................. 36
           Section 2.09             [Reserved] .............................................................................................. 36
           Section 2.10             Interest on Loans .................................................................................... 36
           Section 2.11             Alternate Rate of Interest ....................................................................... 37
           Section 2.12             Fees ........................................................................................................ 39
           Section 2.13             Conversion and Continuation of Borrowings ........................................ 39
           Section 2.14             Increased Costs ...................................................................................... 40
           Section 2.15             Change in Legality ................................................................................. 41
           Section 2.16             Breakage ................................................................................................ 42
           Section 2.17             Taxes ...................................................................................................... 42
           Section 2.18             Payments Generally; Pro Rata Treatment; Sharing of Set-offs ............. 46
Article III. Representations and Warranties.................................................................................. 48
           Section 3.01             Organization; Powers ............................................................................. 48
           Section 3.02             Authorization; Enforceability ................................................................ 48
           Section 3.03             Governmental Approvals; No Conflicts ................................................ 48
           Section 3.04             Financial Condition; No Material Adverse Change............................... 48
           Section 3.05             Properties ............................................................................................... 49
           Section 3.06             Litigation and Environmental Matters ................................................... 50
           Section 3.07             Compliance with Laws and Agreements ............................................... 51
           Section 3.08             Investment Company Status .................................................................. 51
           Section 3.09             Taxes ...................................................................................................... 51
           Section 3.10             ERISA .................................................................................................... 51
           Section 3.11             Disclosure .............................................................................................. 52
           Section 3.12             Labor Matters ......................................................................................... 52
           Section 3.13             Capitalization ......................................................................................... 52
           Section 3.14             Margin Stock.......................................................................................... 52
           Section 3.15             Bank Accounts ....................................................................................... 52
           Section 3.16             Insurance ................................................................................................ 52
           Section 3.17             Material Contracts .................................................................................. 52

                                                                        i
#4823-0519-7946
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 136 of 402



          Section 3.18           Gas Imbalances ...................................................................................... 53
          Section 3.19           Reserve Reports ..................................................................................... 53
          Section 3.20           Sale of Production .................................................................................. 53
          Section 3.21           Anti-Corruption Laws and Sanctions..................................................... 54
          Section 3.22           No Foreign Operations ........................................................................... 54
          Section 3.23           Solvency................................................................................................. 54
          Section 3.24           Holdings as Holding Company .............................................................. 54
Article IV. Conditions to Effectiveness and Borrowings ............................................................. 54
          Section 4.01           Conditions to Effectiveness ................................................................... 54
          Section 4.02           Conditions to All Loans ......................................................................... 57
Article V. Affirmative Covenants ................................................................................................. 58
          Section 5.01           Financial Statements; Other Information ............................................... 58
          Section 5.02           Notices of Material Events..................................................................... 60
          Section 5.03           Existence; Conduct of Business ............................................................. 61
          Section 5.04           Payment of Obligations.......................................................................... 61
          Section 5.05           Maintenance of Properties; Insurance .................................................... 61
          Section 5.06           Books and Records; Inspection Rights .................................................. 62
          Section 5.07           Compliance with Laws .......................................................................... 62
          Section 5.08           Environmental Matters........................................................................... 62
          Section 5.09           Use of Proceeds...................................................................................... 62
          Section 5.10           Collateral Matters................................................................................... 63
          Section 5.11           Title Data ............................................................................................... 64
          Section 5.12           Swap Agreements .................................................................................. 64
          Section 5.13           Operation of Oil and Gas Property ........................................................ 64
          Section 5.14           Subsidiaries ............................................................................................ 65
          Section 5.15           Pledged Capital Stock ............................................................................ 65
          Section 5.16           Accounts ................................................................................................ 66
          Section 5.17           Further Assurances................................................................................. 66
          Section 5.18           Post-Closing Matters .............................................................................. 66
Article VI. Negative Covenants .................................................................................................... 67
          Section 6.01           [Reserved] .............................................................................................. 67
          Section 6.02           Indebtedness ........................................................................................... 67
          Section 6.03           Liens ....................................................................................................... 68
          Section 6.04           Fundamental Changes ............................................................................ 70
          Section 6.05           Disposition of Assets ............................................................................. 70
          Section 6.06           Nature of Business ................................................................................. 71
          Section 6.07           Investments ............................................................................................ 72
          Section 6.08           Swap Agreements .................................................................................. 73
          Section 6.09           Restricted Payments ............................................................................... 73
          Section 6.10           Transactions with Affiliates ................................................................... 74
          Section 6.11           Restrictive Agreements .......................................................................... 75
          Section 6.12           Disqualified Stock.................................................................................. 75
          Section 6.13           Certain Amendments to Organizational Documents;
                                 Amendments of Documents................................................................... 75

                                                                     ii
#4823-0519-7946
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 137 of 402



          Section 6.14            Sale and Leaseback Transactions and other Off-Balance Sheet
                                  Liabilities ............................................................................................... 75
          Section 6.15            DrillCo Restrictions ............................................................................... 76
          Section 6.16            Lease Restrictions .................................................................................. 76
Article VII. Guarantee of Obligations .......................................................................................... 76
          Section 7.01            Guarantee of Payment ............................................................................ 76
          Section 7.02            Guarantee Absolute ................................................................................ 77
          Section 7.03            Guarantee Irrevocable ............................................................................ 77
          Section 7.04            Reinstatement ......................................................................................... 77
          Section 7.05            Subrogation ............................................................................................ 77
          Section 7.06            Subordination ......................................................................................... 77
          Section 7.07            Payments Generally ............................................................................... 78
          Section 7.08            Setoff ...................................................................................................... 78
          Section 7.09            Formalities ............................................................................................. 78
          Section 7.10            Limitations on Guarantee ....................................................................... 78
          Section 7.11            Keepwell ................................................................................................ 79
          Section 7.12            Stay of Acceleration ............................................................................... 79
          Section 7.13            Survival .................................................................................................. 79
Article VIII. Events of Default ..................................................................................................... 79
Article IX. The Administrative Agent .......................................................................................... 83
          Section 9.01            Appointment and Authority ................................................................... 83
          Section 9.02            Rights as a Lender .................................................................................. 84
          Section 9.03            Exculpatory Provisions .......................................................................... 84
          Section 9.04            Reliance by Administrative Agent ......................................................... 85
          Section 9.05            Delegation of Duties .............................................................................. 86
          Section 9.06            Collateral and Guaranty Matters ............................................................ 86
          Section 9.07            Resignation and Removal of Administrative Agent .............................. 87
          Section 9.08            Non-Reliance on Administrative Agent and Other Lenders .................. 88
          Section 9.09            Administrative Agent May File Proofs of Claim ................................... 88
Article X. Miscellaneous .............................................................................................................. 90
          Section 10.01           Notices ................................................................................................... 90
          Section 10.02           Waivers; Amendments ........................................................................... 92
          Section 10.03           Expenses; Indemnity; Damage Waiver .................................................. 94
          Section 10.04           Successors and Assigns.......................................................................... 96
          Section 10.05           Survival ................................................................................................ 100
          Section 10.06           Counterparts; Integration; Effectiveness; Electronic Execution .......... 100
          Section 10.07           Severability .......................................................................................... 101
          Section 10.08           Right of Setoff...................................................................................... 101
          Section 10.09           GOVERNING LAW; JURISDICTION; CONSENT TO
                                  SERVICE OF PROCESS .................................................................... 101
          Section 10.10           WAIVER OF JURY TRIAL................................................................ 102
          Section 10.11           Headings .............................................................................................. 102
          Section 10.12           Confidentiality ..................................................................................... 102


                                                                     iii
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 138 of 402



         Section 10.13   Material Non-Public Information ........................................................ 103
         Section 10.14   Authorization to Distribute Certain Materials to Public-Siders ........... 103
         Section 10.15   Interest Rate Limitation ....................................................................... 104
         Section 10.16   USA PATRIOT Act ............................................................................. 104
         Section 10.17   Release of Guarantees and Liens ......................................................... 104
         Section 10.18   [Swap Intercreditor Agreement............................................................ 105
         Section 10.19   Amendment and Restatement .............................................................. 105
         Section 10.20   Limited Third Party Beneficiaries ....................................................... 106




                                                         iv
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 139 of 402




EXHIBITS:

Exhibit A – Form of Assignment and Assumption
Exhibit B – Form of Borrowing Request
Exhibit C – Form of Counterpart Agreement
Exhibit D – Form of Swap Intercreditor Agreement
Exhibit E – Form of Mortgage
Exhibit F – Form of Security Agreement
Exhibit G – Form of Note
Exhibits H-1 through H-4 – Form of Tax Certificates
Exhibit I – Form of Interest Election Request
Exhibit J – Form of Notice of PIK Election
Exhibit K – Form of Solvency Certificate

SCHEDULES:

Schedule 1.01(a) – Mortgaged Properties
Schedule 1.01(b) – Subject Leases
Schedule 2.01 – Commitments
Schedule 3.04 – Material Liabilities
Schedule 3.06 – Disclosed Matters
Schedule 3.13 – Capitalization
Schedule 3.15 – Bank Accounts
Schedule 3.17 – Material Contracts
Schedule 3.18 – Gas Imbalances
Schedule 3.19 – Changes to Reserves
Schedule 3.20 – Marketing Agreements
Schedule 6.02 – Existing Indebtedness
Schedule 6.03 – Existing Liens
Schedule 6.07(c) – Investment Commitments
Schedule 6.07(g) – Existing Investments




                                              v
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 140 of 402



                  AMENDED AND RESTATED CREDIT AGREEMENT

        This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January [_],
2019, is among [GASTAR EXPLORATION LLC, a Delaware limited liability company], as
Borrower, [GASTAR HOLDCO, LLC, a Delaware limited liability company], as Holdings and a
Guarantor, and CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors, the LENDERS
party hereto, and WILMINGTON TRUST, NATIONAL ASSOCIATION, as Administrative
Agent.

                                           RECITALS

       WHEREAS, on October 31, 2018, the Borrower and the Guarantors (other than
Holdings) (collectively, the “Debtors” and each, a “Debtor”) commenced voluntary cases (the
“Chapter 11 Cases”) under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy
Court for the Southern District of Texas (the “Bankruptcy Court”), and the Borrower and the
Guarantors continued to operate their businesses and manage their properties as debtors-in-
possession pursuant to sections 1107 and 1108 of the Bankruptcy Code;

       WHEREAS, on December [_], 2018, the Bankruptcy Court entered the Confirmation
Order (as defined below);

        WHEREAS, the Debtors are party to that certain Superpriority Debtor-In-Possession
Credit Agreement, dated as of October 31, 2018, among the Borrower, the guarantors party
thereto, the lenders party thereto (the “Existing Lenders”) and Wilmington Trust, National
Association, as administrative agent (in such capacity, the “Existing Agent”) (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the “DIP Credit
Agreement”);

        WHEREAS, pursuant to the DIP Credit Agreement, the Refinanced Loans (as defined in
the DIP Credit Agreement) refinanced certain Prepetition Term Loan Obligations (as defined in
the DIP Credit Agreement) and the Liens on the collateral granted pursuant to the DIP Credit
Agreement were deemed a continuation of the Liens on the collateral granted pursuant to the
Prepetition Security Documents;

         WHEREAS, in connection with the confirmation and implementation of the Plan of
Reorganization (as defined below), the Debtors have requested that the Lenders amend and
restate the DIP Credit Agreement to make available to the Borrower a term loan facility of
$100,000,000 to enable the reorganized Debtors to (a) refinance all outstanding New Money DIP
Loans that were made pursuant to the DIP Credit Agreement and (b) finance the working capital
needs and general corporate purposes of the Borrower and its Subsidiaries;

       WHEREAS, the Guarantors have agreed to guarantee the obligations of the Borrower
hereunder and the Borrower and the Guarantors have agreed to secure their respective
Obligations by granting to Administrative Agent, for the benefit of the Secured Parties, a lien on
substantially all of their respective assets; and

         WHEREAS, the Existing Lenders and the Existing Agent are willing to amend and
restate the DIP Credit Agreement on the terms and subject to the conditions set forth herein.


#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 141 of 402



       NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by the parties hereto, such parties hereby agree as follows:

                                           ARTICLE I.

                                          DEFINITIONS

      Section 1.01 Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

       “ABR Loan” or “ABR Borrowing” means a Loan or a Borrowing consisting of Loans
bearing interest at a rate determined by reference to the Alternate Base Rate.

        “Acceptable Security Interest” means, with respect to any Property, a Lien which
(a) exists in favor of the Administrative Agent for the benefit of the Secured Parties, (b) is
superior to all Liens or rights of any other Person in the Property encumbered thereby (other than
Permitted Encumbrances), (c) secures the Obligations, and (d) is perfected and enforceable. Any
requirement that the Credit Parties provide an Acceptable Security Interest with respect to any
DrillCo PDP Reserves shall be satisfied if the applicable Credit Party grants a Wellbore Lien
with respect to such DrillCo PDP Reserves and the Oil and Gas Properties owned by any Credit
Party attributable thereto, so long as the Wellbore Lien meets the foregoing criteria.

        “Acquisition” means, the acquisition by the Borrower or any Subsidiary, whether by
purchase, merger (and, in the case of a merger with any such Person, with such Person being the
surviving corporation) or otherwise, of all or substantially all of the Capital Stock of, or all or
substantially all of the business, property or fixed assets of or business line or unit or a division
of, any other Person engaged solely in the business of producing oil or Natural Gas or the
acquisition by the Borrower or any Subsidiary of Property consisting of Oil and Gas Property.

         “Act” has the meaning assigned to such term in Section 10.16.

        “Additional Assets” means (a) Oil and Gas Properties prospective for the SCOOP and/or
the STACK play, (b) the Capital Stock of a Person that becomes a Subsidiary as a result of the
acquisition of such Capital Stock by the Borrower or another Subsidiary, (c) Capital Stock
constituting a minority interest in any Person that at such time is a Subsidiary of Holdings, and
(d) other long-term assets that are used or useful in the oil and gas business and related to
Additional Assets; provided, however, that, in respect of (b) and (c) above, (i) the assets of the
Subsidiary whose Capital Stock has been acquired consist primarily of Oil and Gas Properties
prospective for the SCOOP and/or the STACK play and (ii) the Borrower and/or the applicable
Subsidiary has complied with Section 5.15 in connection with such acquisition.

        “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the greater of (a) (x) an interest rate per annum (rounded upward, if necessary, to the
next 1/100th of 1%) determined by the Administrative Agent to be equal to the LIBO Rate for
such Eurodollar Borrowing in effect for such Interest Period divided by (y) 1 minus the Statutory
Reserves (if any) for such Eurodollar Borrowing for such Interest Period and (b) 2.00% per
annum.


                                               Page 2
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 142 of 402



       “Administrative Agent” means Wilmington Trust, National Association, in its capacity as
Administrative Agent under any of the Loan Documents, and any successor agent appointed
pursuant to Article IX.

       “Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

      “Advance Payment” has the meaning assigned to such term in the definition of Advance
Payment Contract.

        “Advance Payment Contract” means any contract whereby any Credit Party either
(a) receives or becomes entitled to receive (either directly or indirectly) any payment
(an “Advance Payment”) to be applied toward payment of the purchase price of Hydrocarbons
produced or to be produced from Oil and Gas Property owned by any Credit Party and which
Advance Payment is, or is to be, paid in advance of actual delivery of such production to or for
the account of the purchaser regardless of such production, or (b) grants an option or right of
refusal to the purchaser to take delivery of such production in lieu of payment, and, in either of
the foregoing instances, the Advance Payment is, or is to be, applied as payment in full for such
production when sold and delivered or is, or is to be, applied as payment for a portion only of the
purchase price thereof or of a percentage or share of such production; provided that inclusion of
the standard “take or pay” provision in any gas sales or purchase contract or any other similar
contract in the ordinary course of business shall not, in and of itself, constitute such contract as
an Advance Payment Contract for the purposes hereof.

        “Affiliate” means, with respect to a specified Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or is under common
Control with the Person specified.

         “Affiliate Transaction” has the meaning assigned to such term in Section 6.10(a).

       “Aggregate Commitment” means, collectively, the aggregate New Money Commitments
and the aggregate Refinanced Commitments.

        “Agreement” means this Amended and Restated Credit Agreement, dated as of January
[_], 2019, as it may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

         “Alternate Base Rate” means, for any day, a fluctuating rate per annum (rounded upward,
if necessary, to the nearest 1/100th of 1%) equal to the greatest of (a) the Base Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1.00% or (c) the
Adjusted LIBO Rate for a one-month Interest Period beginning on such day (or if such day is not
a Business Day, on the immediately preceding Business Day) plus 1.00%. If the Administrative
Agent shall have determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate for any reason, including the inability
or failure of the Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined without regard to
clause (b) of the preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Base Rate or the

                                              Page 3
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 143 of 402



Federal Funds Effective Rate shall be effective on the effective date of such change in the Base
Rate or the Federal Funds Effective Rate, respectively.

       “Anti-Corruption Laws” means all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time concerning or relating to
bribery or corruption, including without limitation the United States Foreign Corrupt Practices
Act of 1977, as amended.

        “Applicable Margin” means, for any day (a) with respect to any Eurodollar Loan, 6.00%
per annum, unless the Borrower has delivered a Notice of PIK Election in accordance with
Section 2.10(c) for any Interest Payment Date in respect of such Eurodollar Loan, in which case
the Applicable Margin for such Eurodollar Loan during the Interest Period ending on such
Interest Payment Date shall be 8.00% per annum and (b) with respect to any ABR Loan, 5.00%
per annum, unless the Borrower has delivered a Notice of PIK Election in accordance with
Section 2.10(c) for any Interest Payment Date in respect of such ABR Loan, in which case the
Applicable Margin for such ABR Loan during the period from the then most recent Interest
Payment Date for such Loan (or, in the case of ABR Loan originally made as an ABR Loan that
(x) was not at any time a Eurodollar Loan and (y) in respect of which an Interest Payment Date
had not occurred on or prior to such date, from the date such ABR Loan was initially funded)
and ending on such Interest Payment Date (such period, the “Applicable Interest Payment
Period”) shall be 7.00% per annum during such Applicable Interest Payment Period.

        “Applicable Percentage” means, with respect to any Lender at any time, a percentage
equal to a fraction, the numerator of which is the sum of such Lender’s Credit Exposure and
unused Commitments at such time and the denominator of which is the aggregate Credit
Exposure and aggregate unused Commitments at such time.

         “Approved Fund” has the meaning assigned to such term in Section 10.04(b).

       “Approved Petroleum Engineer” means Wright & Company, Inc. or any reputable firm of
independent petroleum engineers selected by the Borrower and reasonably acceptable to the
Majority Lenders.

        “Ares” means (a) Ares Management LLC, its Affiliate investment managers and funds or
accounts managed by any of them (but excluding any portfolio companies that are owned in
whole or in part by any of the foregoing) and (b) any partner, member, manager, principal,
director or officer of any of the foregoing.

        “Asset Sale” means any Disposition by any Credit Party of any Property other than (a)
Dispositions permitted by clauses (a), (b), (c), (d), (e), (f) or (h) of Section 6.05 and (b) any
single Disposition or series of related Dispositions that involves Properties having a Fair Market
Value not exceeding $2,000,000 and when aggregated together with all other Dispositions under
this clause (b) the total does not exceed $10,000,000.

       “Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is required
under 10.04), and accepted by the Administrative Agent, in the form of Exhibit A or any other
form approved by the Administrative Agent.

                                              Page 4
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 144 of 402



        “Availability Period” means the period from and including the Effective Date to the
earliest of (a) the Maturity Date, (b) the date of termination of the New Money Commitments
pursuant to Section 2.04 and (c) the date of termination of the New Money Commitment of each
Lender to make New Money Loans pursuant to Article VIII.

       “Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy,” now
and hereafter in effect, or any applicable successor statute.

         “Bankruptcy Court” has the meaning assigned to such term in the recitals hereto.

        “Bankruptcy Event” means, with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar Person charged with the
reorganization or liquidation of its business appointed for it, or, in the good faith determination
of the Majority Lenders, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided that a Bankruptcy
Event shall not result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permits such Person (or such Governmental Authority or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

        “Base Rate” means, for any day, the prime lending rate published in The Wall Street
Journal for such day; provided that if The Wall Street Journal ceases to publish for any reason
such rate of interest, “Base Rate” shall mean the prime lending rate as set forth on the Bloomberg
page PRIMBB Index (or successor page) for such day (or such other service as determined by
the Administrative Agent from time to time for purposes of providing quotations of prime
lending interest rates); each change in the Base Rate shall be effective on the date such change is
effective. The prime rate is not necessarily the lowest rate charged by any financial institution to
its customers.

       “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

        “Borrower” means [Gastar Exploration LLC, a Delaware limited liability company], and
its successors and permitted assigns.

         “Borrower Materials” has the meaning assigned to such term in Section 10.01(d).

       “Borrowing” means Loans of the same Type made, converted or continued on the same
date and, in the case of Eurodollar Loans, as to which a single Interest Period is in effect.

       “Borrowing Request” means a written request by the Borrower for a New Money Loan in
accordance with Section 2.03, which shall be substantially in the form of Exhibit B.

         “Breakage Event” has the meaning assigned to such term in Section 2.16.

                                              Page 5
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 145 of 402



       “Business Day” means any day other than a Saturday, Sunday or day on which banks in
New York City are authorized or required by law to close; provided that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in Dollar deposits in the London interbank market.

        “Capital Lease Obligations” of any Person means the obligations of such Person to pay
rent or other amounts under any lease of (or other arrangement conveying the right to use) real or
personal property, or a combination thereof, which obligations are required to be classified and
accounted for as capital leases or lease obligations on a balance sheet of such Person under
GAAP, and the amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

        “Capital Stock” means shares of capital stock, partnership interests, membership interests
in a limited liability company, beneficial interests in a trust or other equity ownership interests in
a Person, and any warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.

         “Cash Equivalents” means (a) marketable direct obligations issued by, or unconditionally
guaranteed by, the United States government or issued by any agency thereof and backed by the
full faith and credit of the United States, in each case maturing within one year from the date of
acquisition; (b) certificates of deposit, time deposits, or overnight bank deposits having
maturities of six months or less from the date of acquisition issued by any Lender or by any
commercial bank organized under the laws of the United States of America or any state thereof
having combined capital and surplus of not less than $500,000,000; (c) commercial paper of an
issuer rated at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent rating by a
“nationally recognized statistical rating organization” (within the meaning of proposed
Rule 3b-10 promulgated by the SEC under the Exchange Act), if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and maturing within six
months from the date of acquisition; (d) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (b) of this definition, having a term of not
more than 30 days with respect to securities issued or fully guaranteed or insured by the
United States government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory of the
United States, by any political subdivision or taxing authority of any such state, commonwealth
or territory, the securities of which state, commonwealth, territory, political subdivision or taxing
authority (as the case may be) are rated at least A by S&P or A by Moody’s; (f) securities with
maturities of six months or less from the date of acquisition backed by standby letters of credit
issued by any Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; and (g) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this definition.

       “Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or similar
proceeding of, any Property of the Credit Parties.

        “Change in Law” means the occurrence after the date of this Agreement or, with respect
to the Administrative Agent or any Lender, such later date on which the Administrative Agent or

                                               Page 6
#4823-0519-7946
        Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 146 of 402



such Lender becomes a party to this Agreement of (a) the adoption of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the interpretation or application
thereof by any Governmental Authority or (c) compliance by any Lender (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s holding company, if
any) with any request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in each case pursuant to
Basel III, shall be deemed to be a “Change in Law” regardless of the date enacted, adopted or
issued.

           [“Change of Control” means

        (a)     any “person” or “group” (as such terms are used in sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than Ares or any
Related Party thereof, is or becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that such person or group shall be deemed to have “beneficial
ownership” of all shares that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or indirectly, of more
than 35% of the total voting power of the outstanding Capital Stock normally entitled to vote in
the election of directors (“Voting Stock”) of Holdings (or its successor by merger, consolidation
or purchase of all or substantially all of its assets);

       (b)    the failure at any time of Holdings to be the beneficial owner of 100% of the
Voting Stock of the Borrower;

        (c)     a disposition by Holdings or any Subsidiary pursuant to which Holdings or any
Subsidiary sells, leases, licenses, transfers, assigns or otherwise Disposes, in one or a series of
related transactions, all or substantially all of the properties or assets of Holdings and its
Subsidiaries as determined by reference to Holdings’s and its Subsidiaries’ financial statements
on the last day of the most recently ended fiscal quarter, determined on a consolidated basis in
accordance with GAAP; or

        (d)     the Borrower’s stockholders approve any plan relating to the liquidation or
dissolution of the Borrower.

           Notwithstanding anything to the contrary herein, the Restructuring Transactions shall not
    constitute a Change of Control.] 1

           “Chapter 11 Cases” has the meaning assigned to such term in the recitals hereto.

           “Charges” has the meaning assigned to such term in Section 10.15.


1
    NTD: Subject to further review of the final structure.

                                                             Page 7
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 147 of 402



         “Code” means the Internal Revenue Code of 1986, as amended from time to time.

        “Collateral” means all assets, whether now owned or hereafter acquired by the Borrower
or any other Credit Party, in which a Lien is granted or purported to be granted to any Secured
Party as security for any Obligation.

         “Commitment” means a New Money Commitment or a Refinanced Commitment.

       “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.),
as amended from time to time, and any successor statute.

       “Confirmation Order” means the order of the Bankruptcy Court confirming the Plan of
Reorganization pursuant to Section 1129 of the Bankruptcy Code, together with all schedules
and exhibits thereto.

        “Consummation of the Plan of Reorganization” means the occurrence of the Effective
Date (as defined in the Plan of Reorganization) and the substantial consummation of the Plan of
Reorganization within the meaning of Section 1101(2) of the Bankruptcy Code in accordance
with its terms in all material respects.

       “Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or branch profits
Taxes.

       “Consolidated Subsidiaries” means, for any Person, any Subsidiary or other entity the
accounts of which would be consolidated with those of such Person in its consolidated financial
statements in accordance with GAAP.

        “Control” means the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have meanings
correlative thereto.

        “Control Agreement” means a deposit account, securities or commodity account control
agreement, as applicable, to be executed and delivered among any Credit Party, the
Administrative Agent and each bank at which such Credit Party maintains, any deposit,
securities or commodity account, in each case, in form and substance acceptable to the Majority
Lenders and the Administrative Agent, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

       “Counterpart Agreement” means a Counterpart Agreement substantially in the form of
Exhibit C delivered by a Guarantor pursuant to Section 5.14.

         “Credit Date” means the date of a Borrowing.

       “Credit Exposure” means, with respect to any Lender at any time, the outstanding
principal amount of such Lender’s Loans at such time.


                                              Page 8
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 148 of 402



       “Credit Parties” means, collectively, the Borrower and each Guarantor, and each
individually, a “Credit Party”.

         “Debtor” has the meaning assigned to such term in the recitals hereto.

       “Default” means any event or condition which constitutes an Event of Default or which
upon notice, lapse of time or both would, unless cured or waived, become an Event of Default.

        “Default Rate” means, with respect to the Loans or other Obligations which accrue
interest at the Default Rate hereunder, a rate per annum equal to the sum of three percent
(3%) plus the interest rate otherwise applicable thereto.

         “DIP Credit Agreement” has the meaning assigned to such term in the recitals hereto.

       “Discharge of Obligations” means (a) the payment in full in cash of all Obligations (other
than contingent indemnity obligations for which no claim for payment has been made (which
indemnity obligations continue to survive as expressly provided in this Agreement or in any
other Loan Document)), (b) termination or expiration of the Aggregate Commitments and (c)
termination of this Agreement other than indemnity and reimbursement obligations which
expressly survive the termination hereof.

       “Disclosed Matters” means the actions, suits and proceedings and any environmental
matters disclosed in Schedule 3.06.

        “Disposition” or “Dispose” means the sale, transfer, license, lease, exchange or other
disposition (including any Sale and Leaseback Transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

        “Disqualified Stock” means any Capital Stock which, by its terms (or by the terms of any
security into which it is convertible or for which it is exchangeable), or upon the happening of
any event, matures or is mandatorily redeemable for any consideration other than other Capital
Stock (which would not constitute Disqualified Stock), pursuant to a sinking fund obligation or
otherwise, or is redeemable for any consideration other than other Capital Stock (which would
not constitute Disqualified Stock) at the sole option of the holder thereof, in whole or in part, on
or prior to the date that is 91 days after the Maturity Date.

         “Dollars” or “$” refers to lawful money of the United States of America.

       “DrillCo Agreement” means that certain Development Agreement dated as of October
14, 2016 by and between the Borrower and DrillCo Investor, as amended as permitted under this
Agreement.

       “DrillCo Contract Area” means the following locations in Kingfisher County, Oklahoma:
Township 18 North – Range 6 West, Township 18 North – Range 7 West and Township 18
North – Range 8 West.



                                              Page 9
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 149 of 402



      “DrillCo Investor” means STACK Exploration LLC, a Delaware limited liability
company.

       “DrillCo Joint Well” means a “Joint Well Program Interest,” as that term is defined in the
DrillCo Agreement, that is located in the DrillCo Contract Area.

       “DrillCo Operating Agreement” means a “DrillCo Operating Agreement” as that term is
defined in the DrillCo Agreement.

        “DrillCo PDP Reserves” means the Proved Developed Producing Reserves of any Credit
Party attributable to any well located in the DrillCo Contract Area.

        “DrillCo Required Disposition” means an assignment to the DrillCo Investor of an
interest in a DrillCo Joint Well in accordance with the DrillCo Agreement pursuant to a DrillCo
Wellbore Assignment.

        “DrillCo Wellbore Assignment” means a “Wellbore Assignment” as that term is defined
in the DrillCo Agreement.

      “Effective Date” means the date the conditions set forth in Section 4.01 are satisfied (or
waived by the Majority Lenders) which date is January [_], 2019.

       “Electronic Signature” means an electronic sound, symbol, or process attached to, or
associated with, a contract or other record and adopted by a person with the intent to sign,
authenticate or accept such contract or record.

       “Eligible Assignee” means any Person that qualifies as an assignee pursuant to Section
10.04(b)(i); provided that, notwithstanding the foregoing, “Eligible Assignee” shall not include
the Borrower or any of the Borrower’s Subsidiaries.

     “Eligible Contract Participant” means an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder.

       “Environmental Laws” means all laws (including common law), rules, regulations, codes,
ordinances, orders, determinations, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority relating in any
way to protection of the environment, preservation or reclamation of natural resources, pollution,
the management, release or threatened release of any Hazardous Material or to health and safety
matters (to the extent relating to exposure to Hazardous Materials).

         “Environmental Liability” means any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or indemnities),
directly or indirectly resulting from or based upon (a) any violation of or liability under any
Environmental Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal (or arrangement for the disposal) of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement to the extent
liability is assumed or imposed with respect to any of the foregoing.

                                             Page 10
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 150 of 402



       “ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

        “ERISA Affiliate” means any trade or business (whether or not incorporated) that,
together with any Credit Party, is treated as a single employer under Section 414(b) or (c) of the
Code or, solely for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as
a single employer under Section 414 of the Code.

        “ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of ERISA
or the regulations issued thereunder with respect to a Plan (other than an event for which
the 30-day notice period is waived); (b) the failure of any Plan to satisfy the minimum funding
standard applicable to that Plan for a plan year under Section 412 of the Code or Section 302 of
ERISA; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by any Credit Party or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Plan; (e) the receipt by any Credit Party or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
any Credit Party or any of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by any Credit Party or
any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from any Credit
Party or any ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability or
a determination that a Multiemployer Plan is, or is expected to be, in reorganization, within the
meaning of Title IV of ERISA.

       “Eurodollar Loan” or “Eurodollar Borrowing” means a Loan or a Borrowing consisting
of Loans bearing interest at a rate determined by reference to the Adjusted LIBO Rate.

         “Event of Default” has the meaning assigned to such term in Article VIII.

        “Excluded Account” means (a) any deposit accounts that are designated to hold cash as
collateral in support of performance bond obligations or other similar obligations or (b) any
deposit accounts that are designated solely as accounts for, and are used solely for, employee
benefits, taxes, payroll funding or petty cash in an amount not to exceed $500,000 individually or
in the aggregate.

       “Excluded Hedges” means, collectively, Swap Agreements that (a) are basis differential
only swaps for volumes of natural gas included under other Swap Agreements permitted by
Section 6.08(a) or (b) are a hedge of volumes of Hydrocarbons by means of a price “floor” for
which there exists no deferred obligation to pay the related premium or other purchase price or
the only deferred obligation is to either pay the premium or other purchase price on each
settlement date so long as such settlement date occurs at least monthly, or pay the financing for
such premium or other purchase price.

         “Excluded Swap Obligation” means with respect to any Guarantor, any obligation under
any Swap Agreement if, and to the extent that, all or a portion of the guaranty by such Guarantor
of, or the grant by such Guarantor of a security interest or lien to secure, or the provision by such


                                              Page 11
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 151 of 402



Guarantor of other support of, such obligation is or becomes illegal under the Commodity
Exchange Act by virtue of such party’s failure for any reason to constitute an Eligible Contract
Participant at the time such guaranty, grant of security interest or lien or provision of support of,
such Swap Obligation becomes effective. If an obligation arises under a master agreement
governing more than one Swap Agreement, such exclusion shall apply only to the portion of
such obligation that is attributable to Swap Agreements for which such guaranty, grant of
security interest or lien to secure or provision of other support is or becomes illegal.

         “Excluded Taxes” means any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient, (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Recipient being organized under the
laws of, or having its principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision thereof) or (ii) that are
Other Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 2.17, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Commitment or to such Lender immediately before it changed its lending
office, (c) Taxes attributable to such Recipient’s failure to comply with Section 2.17(f) and
(g) and (d) any U.S. federal withholding Taxes imposed under FATCA.

         “Existing Agent” has the meaning assigned to such term in the recitals hereto.

         “Existing Lenders” has the meaning assigned to such term in the recitals hereto.

       “Fair Market Value” means, with respect to any asset or liability, the fair market value of
such asset or liability as determined by the Borrower in good faith in accordance with generally
accepted finance practices.

        “FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities entered into
in connection with the implementation of the foregoing.

        “Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such transactions received



                                              Page 12
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 152 of 402



by the Administrative Agent from three Federal funds brokers of recognized standing selected by
it.

        “Fee Letter” means that certain Fee Letter by and between the Borrower and the
Administrative Agent dated as of the Effective Date, as may be amended, restated, supplemented
or otherwise modified from time to time.

        “Financial Officer” means the chief financial officer of any Credit Party. Any document
delivered hereunder that is signed by a Financial Officer of a Credit Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or other action on
the part of such Credit Party and such Financial Officer shall be conclusively presumed to have
acted on behalf of such Credit Party.

         “Foreign Lender” means a Lender that is not a U.S. Person.

        “GAAP” means generally accepted accounting principles in the United States of America
as in effect from time to time subject to the terms and conditions set forth in Section 2.01.

        “Gas Imbalance” means (a) a sale or utilization by the Borrower or any of its Subsidiaries
of volumes of Natural Gas in excess of its gross working interest, (b) receipt of volumes of
natural gas into a gathering system and redelivery by the Borrower or any of its Subsidiaries of a
larger or smaller volume of Natural Gas under the terms of the applicable transportation
agreement, or (c) delivery to a gathering system of a volume of Natural Gas produced by the
Borrower or any of its Subsidiaries that is larger or smaller than the volume of Natural Gas such
gathering system redelivers for the account of the Borrower or any of its Subsidiaries, as
applicable.

        “Governmental Authority” means the government of the United States of America, any
other nation or any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity properly exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

         “Guarantee” of or by any Person (in this definition, the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the economic effect
of guaranteeing any Indebtedness or other obligation of any other Person (the “primary obligor”)
in any manner, whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or supply funds for the
purchase of) any security for the payment thereof, (b) to purchase or lease property, securities or
services for the purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the ordinary course of
business.


                                              Page 13
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 153 of 402



         “Guaranteed Liabilities” has the meaning assigned to such term in Section 7.01.

       “Guarantor” means Holdings, the Borrower (with respect to the Obligations of the other
Credit Parties) and each Subsidiary that is a party hereto or hereafter executes and delivers to the
Administrative Agent and the Lenders a Counterpart Agreement pursuant to Section 5.14 or
otherwise.

       “Hazardous Materials” means all contaminants, pollutants or, hazardous or toxic
materials, substances, wastes or other chemicals, including petroleum or petroleum distillates,
asbestos or asbestos containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes, explosive materials, radioactive materials and all other materials, substances or
wastes of any nature regulated pursuant to, or for which liability or standards of conduct may be
imposed under, any Environmental Law due to their hazardous or dangerous properties or
characteristics.

         “Hedge Modification” means the amendment, modification, cancellation, monetization,
sale, transfer, assignment, early termination or other disposition of any Swap Agreement.

       “Holdings” means [Gastar Holdco, LLC, a Delaware limited liability company], and its
successors and permitted assigns. 2

        “Hydrocarbon Interests” means all presently existing or after-acquired rights, titles and
interests in and to oil and gas leases, oil, gas and mineral leases, other Hydrocarbon leases,
mineral interests, mineral servitudes, overriding royalty interests, royalty interests, net profits
interests, production payment interests and other similar interests. Unless otherwise qualified, all
references to a Hydrocarbon Interest or Hydrocarbon Interests in this Agreement shall refer to a
Hydrocarbon Interest or Hydrocarbon Interests of the Borrower or the Guarantors.

       “Hydrocarbons” means, collectively, oil, gas, casinghead gas, drip gasoline, Natural Gas,
condensate, distillate and all other liquid or gaseous hydrocarbons and related minerals and all
products therefrom, in each case whether in a natural or a processed state.

         “Indebtedness” of any Person means, without duplication, (a) all obligations of such
Person for borrowed money, (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (d) all obligations of such
Person in respect of the deferred purchase price of property or services (excluding those incurred
in the ordinary course of business which are not greater than 60 days past the due date or which
are being contested in good faith by appropriate action and for which adequate reserves have
been maintained in accordance with GAAP), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed by such Person, but limited to the lesser of
(i) the amount of such Indebtedness and (ii) the fair market value of the property securing such
Indebtedness, (f) all Guarantees by such Person of Indebtedness of others to the extent of the

2
          NTD: To be defined as the specific entity that ends up being the direct parent of Gastar borrower
in the exit structure.

                                                      Page 14
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 154 of 402



lesser of the amount of such Indebtedness and the maximum stated amount of such Guarantee,
(g) all Capital Lease Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of guaranty, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’ acceptances,
(j) attributable Indebtedness in respect of Sale and Leaseback Transactions and (k) all obligations
of such Person relating to any Production Payment. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which such Person is a
general partner) to the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

        “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Credit Party under any
Loan Document and (b) to the extent not otherwise described in (a) hereof, Other Taxes.

         “Indemnitee” has the meaning assigned to such term in Section 10.03.

         “Ineligible Institution” has the meaning assigned to it in Section 10.04(b).

         “Information” has the meaning assigned to such term in Section 10.12.

         “Initial Swap ISDA Counterparty” means, with respect to any Initial Swap Party ISDA,
any Swap Counterparty (as defined in the Swap Intercreditor Agreement) to an Initial Swap
Party ISDA (a) that is a party to the Swap Intercreditor Agreement on the Effective Date or (b)
(i) that is acceptable to the Majority Lenders as evidenced by their written consent and (ii)
becomes a party to the Swap Intercreditor Agreement.

        “Initial Swap Party ISDAs” has the meaning assigned to such term in the Swap
Intercreditor Agreement.

       “Interest Election Request” means a request by the Borrower in accordance with the
terms of Section 2.13 and substantially in the form of Exhibit I or such other form as shall be
approved by the Administrative Agent.

        “Interest Payment Date” means (a) with respect to any ABR Loan, the last Business Day
of each calendar quarter and any date upon which a payment or prepayment thereof is made and
(b) with respect to any Eurodollar Borrowing, the last day of the Interest Period applicable to
such Borrowing, and any date upon which a payment or prepayment thereof is made.

         “Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically corresponding day
that is (x) one week thereafter, (y) one month thereafter or (y) three months thereafter, in any
case at the Borrower’s election pursuant to Section 2.03 or 2.13, as applicable; provided that
(a) if any Interest Period would end on a day other than a Business Day, such Interest Period
shall be extended to the next succeeding Business Day unless such next succeeding Business
Day would fall in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day in the calendar

                                               Page 15
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 155 of 402



month at the end of such Interest Period) shall, subject to clause (c), end on the last Business Day
of the calendar month at the end of such Interest Period and (c) no Interest Period for any
Borrowing shall extend beyond the applicable Maturity Date. Interest shall accrue from and
including the first day of an Interest Period to but excluding the last day of such Interest Period.
For purposes hereof, the date of the Borrowing initially shall be the date on which the Borrowing
is made and thereafter shall be the effective date of the most recent conversion or continuation of
the Borrowing.

        “Investment” means all direct or indirect investments by such Person in other Persons
(including, without limitation, Affiliates) in the forms of loans (including Guarantees or other
obligations), advances or capital contributions (excluding commission, travel and similar
advances to officers and employees made in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, Capital Stock or other securities (excluding any
interest in an oil or Natural Gas leasehold to the extent constituting a security under applicable
law), together with all items that are or would be classified as investments on a balance sheet
prepared in accordance with GAAP.

         “IRS” means the United States Internal Revenue Service.

       “Lenders” means the Persons listed on Schedule 2.01 and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and Assumption.

        “LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest Period
therefor, the rate per annum determined by the Administrative Agent by reference to the ICE
Benchmark Administration London Interbank Offered Rate for deposits in Dollars with a term
equivalent to such Interest Period (as set forth on the applicable Bloomberg screen page or by or
such other commercially available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London, England time, on
the second full Business Day preceding the first day of such Interest Period; provided that to the
extent that an interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the LIBO Rate shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which the Administrative Agent is offered
deposits in Dollars by major banks in the London interbank market in London, England at
approximately 11:00 a.m., London, England time, two (2) Business Days prior to the first day of
such Interest Period.

        “Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien, pledge,
hypothecation, encumbrance, charge or security interest in, on or of such asset, (b) the interest of
a vendor or a lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

       “Loan Documents” means this Agreement, any promissory notes executed in connection
herewith, the Security Documents, the Fee Letter and any other agreements executed by any
Credit Party in connection with this Agreement and designated as a Loan Document therein.


                                              Page 16
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 156 of 402



         “Loans” means, collectively, the New Money Loans and the Refinanced Loans.

        “Majority Lenders” means, at any time, Lenders having more than 50% of the sum of the
total outstanding Loans and unused Aggregate Commitments.

        “Market Disruption Loans” means Loans the rate of interest applicable to which is based
upon the Market Disruption Rate, and the Applicable Margin with respect thereto shall be the
same as the Applicable Margin applicable to Eurodollar Loans; provided that, other than with
respect to the rate of interest and Applicable Margin applicable thereto, Market Disruption Loans
shall for all purposes hereunder and under the other Loan Documents be treated as ABR Loans
(and Borrowings bearing interest at the Market Disruption Rate shall for all purposes hereunder
and under the other Loan Documents be treated as ABR Borrowings).

        “Market Disruption Rate” means, for any day, a fluctuating rate per annum (rounded
upwards, if necessary, to the nearest 1/100th of 1.00%) equal to, the Alternate Base Rate for such
day (without giving effect to clause (c) of the definition of Alternate Base Rate). Any change in
the Market Disruption Rate shall be effective as of the opening of business on the effective day
of any change in the relevant component of the Market Disruption Rate. Notwithstanding the
foregoing, if the “Market Disruption Rate” as determined in accordance with the immediately
preceding sentences is less than the percentage specified in clause (b) of the definition of
“Adjusted LIBO Rate,” then for all purposes of this Agreement and the other Loan Documents,
the “Market Disruption Rate” shall be deemed equal to such percentage for such Interest Period.

        “Material Adverse Effect” means a material adverse effect on (a) the business, assets,
operations, financial condition or results of operations of Holdings and its Subsidiaries taken as a
whole, (b) the ability of any Credit Party to perform any of its obligations under this Agreement
or the other Loan Documents or (c) the validity or enforceability of any Loan Document against
any Credit Party which is a party thereto or the rights of or benefits available to the Lenders
under this Agreement or the other Loan Documents.

        “Material Indebtedness” means Indebtedness (other than the Loans) and obligations in
respect of one or more Swap Agreements of the Borrower or any one or more of the Subsidiaries
in an aggregate principal amount exceeding $15,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the Swap Termination Value.

       “Maturity Date” means the earlier of (a) January [_], 202[_] and (b) the date of
termination of the Commitments and the acceleration of any outstanding extensions of credit, in
each case, under this Agreement.

         “Maximum Liability” has the meaning assigned to such term in Section 7.10.

         “Maximum Rate” has the meaning assigned to such term in Section 10.15.

         “Moody’s” means Moody’s Investors Service, Inc.

       “Mortgaged Properties” means the Oil and Gas Properties listed on Schedule 1.01(a),
together with any additional Oil and Gas Properties of the Borrower or any Subsidiary over

                                              Page 17
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 157 of 402



which a Mortgage may hereafter be granted to Administrative Agent for the benefit of the
Secured Parties pursuant to Section 5.10.

        “Mortgages” means all mortgages, deeds of trust, amendments to mortgages, security
agreements, assignments of production, pledge agreements, collateral mortgages, collateral
chattel mortgages, collateral assignments, financing statements and other documents, instruments
and agreements evidencing, creating, perfecting or otherwise establishing the Liens on the
Mortgaged Properties as required by Section 5.10, which shall be substantially in the form of
Exhibit E (with such changes thereto as may be reasonably requested by the Majority Lenders).

       “Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3) of
ERISA to which any Credit Party or any ERISA Affiliate contributed or has any obligations
(current or contingent).

        “Natural Gas” means all natural gas, distillate or sulphur, natural gas liquids and all
products recovered in the processing of natural gas (other than condensate) including, without
limitation, natural gasoline, coalbed methane gas, casinghead gas, iso-butane, normal butane,
propane and ethane (including such methane allowable in commercial ethane).

       “Net Cash Proceeds” means, with respect to any Disposition or series of related
Dispositions of any assets (including any Oil and Gas Property and Capital Stock of any
Subsidiary) by the Borrower or any Subsidiary, the excess, if any, of (a) the sum of cash and
Cash Equivalents received in connection with such Disposition or Dispositions, but only as and
when so received, over (b) the sum of (i) the principal amount of any Indebtedness that is
secured by such asset or assets and that is required to be repaid in connection with such
Disposition or Dispositions (other than the Loans) and (ii) the reasonable and documented
out-of-pocket expenses (including Taxes) incurred by the Borrower or such Subsidiary in
connection with such Disposition or Dispositions.

         “New Money Commitment” means as to each Lender, its obligation to make New Money
Loans to Borrower hereunder, expressed as an amount representing the maximum principal
amount of New Money Loans to be made by such Lender under this Agreement, as such
commitment may be reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to an Assignment and Assumption or reduced from time to time pursuant
to the last sentence of Section 2.02(c). The amount of each Lender’s New Money Commitment
is set forth on Schedule 2.01 under the caption “New Money Loans” or, otherwise, in the
Assignment and Assumption pursuant to which such Lender shall have assumed its New Money
Commitment, as the case may be. The aggregate amount of the New Money Commitments as of
the Effective Date is equal to $[_].

         “New Money Loans” has the meaning assigned to such term in Section 2.02(b).

      “New Money DIP Loans” means New Money Loans as defined in the DIP Credit
Agreement.

        “Non-Core Assets” means the Oil and Gas Properties of the Borrower or any Subsidiary
within (i) the WEHLU field in Oklahoma and (ii) the undeveloped acreage to the East of
WEHLU located in 15N 4W and 14N 4W in Oklahoma County, Oklahoma.

                                             Page 18
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 158 of 402



       “Non-DrillCo Assets” means any Property located in the DrillCo Contract Area and
owned or acquired by the Borrower or any Subsidiary thereof but not necessary or desirable for
the Borrower to produce, operate, maintain, and plug and abandon the DrillCo Joint Wells
described in the Development Plans (as defined in the DrillCo Agreement).

        “Notice of PIK Election” means a certificate substantially in the form of Exhibit J
delivered by a Responsible Officer of the Borrower to the Administrative Agent.

         “NYMEX” means the New York Mercantile Exchange.

        “Obligations” means all obligations, liabilities and indebtedness (monetary (including
post-petition interest, whether or not allowed) or otherwise) of each Credit Party from time to
time owed to the Administrative Agent or any Lender under any Loan Document, including any
make-whole amounts, any repayment or prepayment premiums and any accrued and unpaid
interest, in each case howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due.

         “Off-Balance Sheet Liability” of a Person means (i) any repurchase obligation or liability
of such Person with respect to accounts or notes receivable sold by such Person, (ii) any liability
under any Sale and Leaseback Transaction which is not a Capital Lease Obligation, (iii) any
liability under any so-called “synthetic lease” transaction entered into by such Person, or (iv) any
obligation arising with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the balance sheets of
such Person, but excluding from the foregoing clauses, operating leases and usual and customary
oil, gas and mineral leases.

         “Oil and Gas Properties” means Hydrocarbon Interests; the properties now or hereafter
pooled or unitized with Hydrocarbon Interests; all presently existing or future unitization,
pooling agreements and declarations of pooled units and the units created thereby (including all
units created under orders, regulations and rules of any Governmental Authority having
jurisdiction) which may affect all or any portion of the Hydrocarbon Interests; all operating
agreements, contracts and other agreements which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or attributable to
such Hydrocarbon Interests; all Hydrocarbons in and under and which may be produced and
saved or attributable to the Hydrocarbon Interests, the lands covered thereby and all oil in tanks
and all rents, issues, profits, proceeds, products, revenues and other incomes from or attributable
to the Hydrocarbon Interests; all tenements, hereditaments, appurtenances and properties in
anywise appertaining, belonging, affixed or incidental to the Hydrocarbon Interests, properties,
rights, titles, interests and estates described or referred to above, including any and all Property,
real or personal, now owned or hereafter acquired and situated upon, used, held for use or useful
in connection with the operating, working or development of any of such Hydrocarbon Interests
or Property (excluding drilling rigs, automotive equipment or other personal property which may
be on such premises for the purpose of drilling a well or for other similar temporary uses) and
including any and all oil wells, gas wells, injection wells or other wells, buildings, structures,
fuel separators, liquid extraction plants, plant compressors, pumps, pumping units, field
gathering systems, tanks and tank batteries, fixtures, valves, fittings, machinery and parts,
engines, boilers, meters, apparatus, equipment, appliances, tools, implements, cables, wires,

                                              Page 19
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 159 of 402



towers, casing, tubing and rods, surface leases, rights-of-way, easements and servitudes together
with all additions, substitutions, replacements, accessions and attachments to any and all of the
foregoing. Unless otherwise qualified, all references to an Oil and Gas Property or to Oil and
Gas Properties in this Agreement shall refer to an Oil and Gas Property or Oil and Gas Properties
of Borrower or its Subsidiaries.

         “Organizational Documents” means (a) with respect to any corporation, its certificate or
articles of incorporation, organization or formation, as amended, and its by-laws, as amended,
(b) with respect to any limited partnership, its certificate of limited partnership or formation, as
amended, and its partnership agreement, as amended, (c) with respect to any general partnership,
its partnership agreement, as amended, and (d) with respect to any limited liability company, its
certificate of formation or articles of organization, as amended, and its limited liability company
agreement or operating agreement, as amended.

        “Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the jurisdiction imposing
such Tax (other than connections arising from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

        “Other Taxes” means all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from the execution,
delivery, performance, enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment.

         “Participant” has the meaning assigned to such term in Section 10.04(c).

         “Participant Register” has the meaning assigned to such term in Section 10.04(c).

     “PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

         “Permitted Encumbrances” means:

         (a)    Liens imposed by law for Taxes, assessments or other governmental charges or
levies which are not yet delinquent or which (i) are being contested in good faith by appropriate
proceedings diligently conducted, (ii) the Borrower or such Subsidiary, as applicable, has set
aside on its books adequate reserves with respect thereto in accordance with GAAP and (iii) the
failure to make payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect;

        (b)     carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like
Liens imposed by law, and contractual Liens granted to operators and non-operators under oil
and gas operating agreements, in each case, arising in the ordinary course of business or incident
to the exploration, development, operation and maintenance of Oil and Gas Property and
securing obligations that are not overdue by more than 60 days or which (i) are being contested

                                              Page 20
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 160 of 402



in good faith by appropriate proceedings, (ii) the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves with respect thereto in accordance with GAAP and
(iii) the failure to make payment pending such contest could not reasonably be expected to result
in a Material Adverse Effect;

        (c)     contractual Liens which arise in the ordinary course of business under oil and gas
leases, division orders, contracts for the sale, transportation or exchange of oil and Natural Gas,
unitization and pooling declarations and agreements, area of mutual interest agreements,
marketing agreements, processing agreements, development agreements, gas balancing
agreements, injection, repressuring and recycling agreements, salt water or other disposal
agreements and seismic or other geophysical permits or agreements, which Liens are limited to
the Oil and Gas Property and related property that is the subject of such agreement, arising out of
or pertaining to the operation or the production or sale of Hydrocarbons produced from the Oil
and Gas Property, provided that any such Lien referred to in this clause does not materially
impair the use of the property covered by such Lien for the purposes for which such property is
held by the Borrower or any Subsidiary or materially impair the value of such property subject
thereto;

       (d)    pledges and deposits in connection with workers’ compensation, unemployment
insurance and other social security laws or regulations;

       (e)      Liens on cash and securities and deposits to secure the performance of bids, trade
contracts, leases, statutory obligations (excluding Liens arising under ERISA), surety and appeal
bonds, performance bonds and other obligations of a like nature, in each case, which are in the
ordinary course of business and which are in respect of obligations that are not delinquent or
which are being contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP;

        (f)     Liens arising solely by virtue of any statutory or common law provision relating
to banker’s liens, rights of set-off or similar rights and remedies, or under general depositary
agreements, and burdening only deposit accounts or other funds maintained with a creditor
depository institution, provided that no such deposit account is a dedicated cash collateral
account or is subject to restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board and no such deposit account is intended by Borrower or
any of its Subsidiaries to provide collateral to the depository institution;

       (g)     judgment liens in respect of judgments that do not constitute an Event of Default
under clause (g) of Article VIII;

        (h)    easements, zoning restrictions, rights-of-way, servitudes, permits, surface leases,
and similar encumbrances on real property in each case imposed by law or arising in the ordinary
course of business that do not secure any monetary obligations and that, in the aggregate, do not
materially detract from the value of the affected property or materially impair the use of the
affected property or interfere with the ordinary conduct of business of the Borrower or any
Subsidiary;




                                              Page 21
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 161 of 402



        (i)    royalties, overriding royalties, reversionary interests and similar burdens granted
by the Borrower or any Subsidiary with respect to the Oil and Gas Property owned by the
Borrower or such Subsidiary, as the case may be, if the net cumulative effect of such burdens
does not operate to deprive the Borrower or any Subsidiary of any material right in respect of its
assets or properties (except for rights customarily granted with respect to such interests) and the
net cumulative effect is deducted in the calculation of PV10;

       (j)     Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Borrower or any Subsidiary in the ordinary course
of business covering the property under the lease;

       (k)     unperfected Liens reserved in leases (other than oil and gas leases) or arising by
operation of law for rent or compliance with the lease in the case of leasehold estates;

       (l)     defects in or irregularities of title (other than defects or irregularities of title to Oil
and Gas Property), if such defects or irregularities do not deprive the Borrower or any Subsidiary
of any material right in respect of its assets or properties; and

         (m)      Liens or activity and use limitations imposed under Environmental Law;

provided that the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness.

         “Permitted Prior Liens” means Liens described in Section 6.03(a) and in clauses (c), (f),
(g), (h) and (i) of Section 6.03 that, by operation of law, have priority over the Liens securing the
Obligations.

       “Person” means any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, Governmental Authority or other entity.

        “Petroleum Industry Standards” means Definitions for Oil and Gas Reserves promulgated
by the Society of Petroleum Engineers (or any generally recognized successor) as in effect at the
time in question.

         “PIK Interest” has the meaning assigned to such term in Section 2.10(c).

        “Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which any Credit Party or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

         “Platform” has the meaning assigned to such term in Section 10.01(d).

        “Plan of Reorganization” means that certain Prepackaged Plan (as modified) of
Reorganization pursuant to Chapter 11 of the Bankruptcy Code, dated as of November 5, 2018
and filed by the Debtors with the Bankruptcy Court on November 5, 2018, as supplemented by
the Plan Supplement.

                                                Page 22
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 162 of 402



         “Plan Supplement” has the meaning assigned to such term in the Plan of Reorganization.

        “Prepetition Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of March 3, 2017, by and among the Borrower, the guarantors party thereto,
the lenders party thereto and Wilmington Trust, National Association, as administrative agent, as
amended, restated, amended and restated, supplemented or otherwise modified prior to the date
hereof.

        “Prepetition Security Documents” means the “Security Documents” as defined in the
Prepetition Credit Agreement.

        “Production Payment” means the grant or transfer by the Borrower or any of its
Subsidiaries to any Person of a royalty, overriding royalty, net profits interest, production
payment, partnership or other interest in Oil and Gas Property, reserves or the right to receive all
or a portion of the production or the proceeds from the sale of production attributable to such
properties, in which the holder of such interests is entitled to receive a specified volume or value
of production and in which the holder of such interest has recourse solely to such production or
proceeds of production, subject to the obligation of the grantor or transferor to operate and
maintain, or cause the subject interests to be operated and maintained, in a reasonably prudent
manner or other customary standard or subject to the obligation of the grantor or transferor to
indemnify for environmental, title or other matters customary in the oil and gas business.

        “Projected Oil and Gas Production” means (a) the projected production of oil or natural
gas (measured by volume unit or BTU equivalent, not sales price) from Oil and Gas Properties
owned by the Borrower and the Guarantors which have attributable to them Proved Developed
Producing Reserves, as such production is projected in the most recent Reserve Report delivered
pursuant to this Agreement, after deducting projected production from any Oil and Gas
Properties or Hydrocarbon Interests sold or under contract for sale that had been included in such
report and after adding projected production from any Oil and Gas Properties or Hydrocarbon
Interests that had not been reflected in such report but that are reflected in a separate or
supplemental report meeting the requirements of Section 5.01(f) and otherwise are satisfactory to
the Majority Lenders plus (b) the projected production of oil or natural gas (measured by volume
unit or BTU equivalent, not sales price) from Oil and Gas Properties owned by the Borrower and
the Guarantors which are projected to have Proved Developed Producing Reserves attributed to
them within the following 12 month period based on the planned capital expenditures set forth in
the projections.

        “Property” means any right or interest in or to property of any kind whatsoever, whether
real, personal or mixed and whether tangible or intangible. Unless otherwise qualified, all
references to Property in this Agreement shall refer to a Property or Properties of Holdings or its
Subsidiaries.

       “Proved Developed Producing Reserves” means oil and gas reserves that, in accordance
with Petroleum Industry Standards, are classified as both “Proved Reserves” and “Developed
Producing Reserves.”




                                              Page 23
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 163 of 402



       “Proved Reserves” means oil and gas reserves that, in accordance with Petroleum
Industry Standards, are classified as both “Proved Reserves” and one of the following: (a)
“Developed Producing Reserves”, (b) “Developed Non-Producing Reserves” or (c)
“Undeveloped Reserves”.

         “Public Lender” has the meaning assigned to such term in Section 10.01(d).

       “Public-Sider” means a Lender or any representative of such Lender that does not want to
receive material non-public information within the meaning of the federal and state securities
laws.

         “PV10” means, in respect of the Proved Reserves of any Credit Parties’ Oil and Gas
Property set forth in the most recently delivered Reserve Report, the aggregate net present value
(discounted at 10% per annum) of such Oil and Gas Properties calculated before income taxes,
but after reduction for royalties, lease operating expenses, severance and ad valorem taxes,
capital expenditures and abandonment costs and with no escalation of capital expenditures or
abandonment costs (a) calculated in accordance with SEC guidelines but using Strip Price for
crude oil and natural gas liquids (WTI Cushing) and natural gas (Henry Hub), (b) calculated by
(i) in the case of a Reserve Report prepared as of December 31 of any year, an Approved
Petroleum Engineer and (ii) in the case of each other Reserve Report or as otherwise required
under this Agreement, at the Borrower’s option, a petroleum engineer employed by the Borrower
or an Approved Petroleum Engineer, in each case, in such person’s reasonable judgment after
having reviewed the information from the most recently delivered Reserve Report, (c) as set
forth in the Reserve Report most recently delivered under Section 5.01(f), (d) as adjusted to give
effect to Swap Agreements permitted by this Agreement as in effect on the date of such
determination and (e) as adjusted to give pro forma effect to all Dispositions or Acquisitions
completed since the date of the Reserve Report.

        “Qualified Counterparty” means, with respect to any Swap Agreement, any counterparty
to a Swap Agreement (a) that is a party to the Swap Intercreditor Agreement on the Effective
Date or (b) (i) that is acceptable to the Majority Lenders as evidenced by their written consent
and (ii) becomes a party to the Swap Intercreditor Agreement.

        “Qualified ECP Guarantor” means, in respect of any obligations under Swap Agreements
that constitute Secured Obligations hereunder, each Guarantor that has total assets exceeding
$10,000,000 at the time the relevant guarantee provided by such Guarantor or grant of the
relevant security interest becomes effective with respect to such obligations or such other person
as constitutes an Eligible Contract Participant and can cause another person to qualify as Eligible
Contract Participant at such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

        “Qualified Preferred Shares” means shares of any series of the Borrower’s preferred
stock (other than Disqualified Stock), the proceeds of which are used to redeem or repurchase all
or any number of the then outstanding Series A Preferred Shares or Series B Preferred Shares (or
any previously issued shares of Qualified Preferred Shares); provided such preferred stock (a) is
not materially more restricted on Gastar and its Subsidiaries than the Series A Preferred Stock
and the Series B Preferred Stock, as in effect on the date hereof, (b) does not have a weighted


                                             Page 24
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 164 of 402



average yield in excess of the weighted average yield (with the comparative determinations to be
made by the Majority Lenders in a manner consistent with generally accepted finance practices)
of the Indebtedness being refinanced or repaid with the proceeds of the Qualified Preferred
Shares and (c) for which cash distributions do not exceed $15,000,000 per annum.

       “Recipient” means (a) the Administrative Agent, (b) the Majority Lenders and (b) any
other Lender, as applicable.

        “Refinanced Commitment” means as to each Lender, its obligation to make a Refinanced
Loan to Borrower hereunder, expressed as an amount representing the maximum principal
amount of Refinanced Loans to be made by such Lender under this Agreement. The amount of
each Lender’s Refinanced Commitment is set forth on Schedule 2.01 under the caption
“Refinanced Loans”. The aggregate amount of the Refinanced Commitments as of the Effective
Date is equal to $[_], which amount (a) shall refinance New Money DIP Loans and (b) shall be
deemed funded by the Lenders on the Effective Date.

         “Refinanced Loans” are the Loans made pursuant to Section 2.02(a).

         “Register” has the meaning assigned to such term in Section 10.04(b).

       “Related Parties” means, with respect to any specified Person, such Person’s Affiliates
and the respective directors, officers, managers, members, partners, employees, agents and
advisors of such Person and such Person’s Affiliates.

         “Removal Effective Date” has the meaning assigned to such term in Section 9.07(b).

         “Requirements of Law” means, as to any Person, any order, law, treaty, rule or regulation
or determination of an arbitrator or a court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which such Person or any
of its property is subject.

        “Reserve Report” means an unsuperseded engineering analysis of the Credit Parties’ Oil
and Gas Property, in form and substance reasonably acceptable to the Majority Lenders, which
shall include (i) pricing assumptions based upon the Strip Price and (ii) projections of revenues
attributable to all undrilled locations on the Credit Parties’ Oil and Gas Property based on a
development plan for a period no greater than 10 years from the date of such Reserve Report
reasonably acceptable to the Majority Lenders; provided that, for the avoidance of doubt, such
projections need not be based on historical capital expenditures in such locations nor take into
account potential financings of projected capital expenditures.

        “Reserve Report Certificate” means, with respect to any Reserve Report, a certificate
from a Responsible Officer certifying that in all material respects: (a) such Reserve Report is
based on information reasonably available to the Borrower; (b) the Borrower or its Subsidiaries
owns good and defensible title to the Oil and Gas Property evaluated in such Reserve Report
(except any such Oil and Gas Property that has been disposed of since the date of such Reserve
Report as permitted by this Agreement) and such properties are free and clear of all Liens except
for Liens permitted by Section 6.03; (c) except as set forth on an exhibit to the Reserve Report
Certificate, on a net basis there are no gas imbalances, take-or-pay or other prepayments with

                                             Page 25
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 165 of 402



respect to its Oil and Gas Property evaluated in such Reserve Report which would require the
Borrower or any Subsidiary to deliver Hydrocarbons either generally or produced from Oil and
Gas Property at some future time without then or thereafter receiving full payment therefor other
than those which do not result in any Credit Party or any Subsidiary having net aggregate
liability in excess of $1,000,000; (d) except as set forth on an exhibit to the Reserve Report
Certificate, none of the Borrower’s or its Subsidiaries’ Oil and Gas Property have been disposed
of since the last delivery of the corresponding Reserve Report, which exhibit shall describe in
reasonable detail such Dispositions; (e) the Borrower is in compliance with Section 5.10(a); and
(f) except as set forth on an exhibit to the Reserve Report Certificate, all such properties are
owned by the Borrower or a Guarantor.

         “Resignation Effective Date” has the meaning assigned to such term in Section 9.07(a).

        “Responsible Officer” means the chief executive officer or chief financial officer of a
Credit Party. Any document delivered hereunder that is signed by a Responsible Officer of a
Credit Party shall be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Credit Party and such Responsible Officer
shall be conclusively presumed to have acted on behalf of such Credit Party.

         “Restricted Payment” means:

        (a)     any dividend or other distribution or other payment (whether in cash, securities or
other property) with respect to any Capital Stock in Holdings or any Subsidiary, to any Person
(in each case, solely in such Person’s capacity as holder of such Capital Stock or, in the case of
any payment, to the direct or indirect holders of Holdings’s or any of its Subsidiaries’ Capital
Stock), including any dividend or distribution payable or payment made in connection with any
merger, amalgamation or consolidation;

       (b)     any purchase, redemption, defeasance or other acquisition or retirement for value
of any Capital Stock of Holdings (including in connection with any merger, amalgamation or
consolidation); and

        (c)     any principal payment on, or redemption, purchase, repurchase, defeasance or
other acquisition or retirement for value, in each case, prior to any scheduled repayment, sinking
fund payment or scheduled maturity, of any Indebtedness secured by Liens junior in priority to
the Liens securing the Obligations hereunder or unsecured Indebtedness, of the Borrower or any
Subsidiary (excluding any intercompany Indebtedness between or among Borrower and any
Guarantor), except a payment of interest or principal at the stated maturity date thereof.

        [Notwithstanding anything to the contrary, an AHYDO Catch-Up Payment shall not
constitute a Restricted Payment.] 3

      “Restructuring Transactions” has the meaning assigned to such term in the Plan of
Reorganization.

         “S&P” means Standard & Poor’s.

3
         NTD: Subject to discussion re term of the loans and structure upon exit.

                                                     Page 26
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 166 of 402



       “Sale and Leaseback Transaction” means any sale or other transfer of any property by
any Person with the intent to lease such property as lessee.

        “Sanctioned Country” means, at any time, a country or territory which is the subject or
target of any Sanctions (at the time of this Agreement, Cuba, Crimea, Iran, North Korea and
Syria).

         “Sanctioned Person” means, at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of the
U.S. Department of the Treasury or (b) (i) an agency of the government of a Sanctioned Country,
(ii) an organization controlled by a Sanctioned Country, (iii) any Person domiciled, organized or
resident in a Sanctioned Country or (iv) any Person controlled by any such Person.

       “Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including but not limited to
those administered by the Office of Foreign Assets Control of the U.S. Department of the
Treasury or the U.S. Department of State, the United Nations Security Council, the United
Kingdom, the European Union and other relevant sanctions authority with jurisdiction over the
Credit Parties, each as amended, supplemented or substituted from time to time.

       “SCOOP and STACK play” means those geographic areas of the state of Oklahoma
prospective for Hydrocarbons and generally known in the industry as the South Central
Oklahoma Oil Province or “SCOOP” and Sooner Trend Anadarko Basin Canadian and
Kingfisher Counties or “STACK”.

         “SEC” means the Securities and Exchange Commission of the United States of America.

       “Secured Obligations” means (a) the Obligations, (b) all obligations in respect of Swap
Agreements entered into with a counterparty that is a Qualified Counterparty at the time such
Swap Agreement is entered into and (c) all obligations in respect of Initial Swap Party ISDAs
entered into with an Initial Swap ISDA Counterparty thereto. The term “Secured Obligations”
excludes any Excluded Swap Obligations with respect to any applicable Guarantor.

        “Secured Party” means each of the Administrative Agent, each Lender, any Qualified
Counterparty (to the extent, and for so long as, the obligations in respect of Swap Agreements
with such Qualified Counterparty constitute “Secured Obligations” hereunder), any Initial Swap
ISDA Counterparty (to the extent, and for so long as, the obligations in respect of Initial Swap
Party ISDAs with such Initial Swap ISDA Counterparty constitute “Secured Obligations”
hereunder) and the “Collateral Agent”, as defined in the Swap Intercreditor Agreement.

        “Security Agreement” means that certain Pledge and Security Agreement executed and
delivered by each Credit Party on the Effective Date in favor of the Administrative Agent, for the
benefit of the Secured Parties, which shall be substantially in the form of Exhibit F (with such
changes thereto as may be reasonably requested by the Majority Lenders).

       “Security Documents” means collectively the Prepetition Security Documents, the
Security Agreement, all Control Agreements, the Swap Intercreditor Agreement and all
Mortgages, deeds of trust, security agreements, pledge agreements, guaranty agreements

                                             Page 27
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 167 of 402



(including Article VII of this Agreement but otherwise excluding this Agreement), collateral
assignments and all other collateral documents, now or hereafter executed and delivered by any
Credit Party or any other Person as security for the payment or performance of the Secured
Obligations, all such documents to be in form and substance satisfactory to the Administrative
Agent and the Majority Lenders in their sole discretion.

         “Solvent” means, with respect to any Person as of the date of any determination, that on
such date (a) the fair value of the Property of such Person (both at fair valuation and at present
fair saleable value) is greater than the total liabilities, including contingent liabilities, of such
Person, (b) the present fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts as they become
absolute and matured, (c) such Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations, and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s Property would constitute unreasonably small capital after
giving due consideration to current and anticipated future capital requirements and current and
anticipated future business conduct and the prevailing practice in the industry in which such
Person is engaged. In computing the amount of contingent liabilities at any time, such liabilities
shall be computed at the amount which, in light of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual or matured
liability.

        “Statutory Reserves” means, for any day during any Interest Period for any Eurodollar
Borrowing, the average maximum rate at which reserves (including any marginal, supplemental
or emergency reserves) are required to be maintained, during such Interest Period under
regulations issued from time to time (including “Regulation D,” issued by the Board of
Governors of the Federal Reserve Bank of the United States (the “Reserve Regulations”) by
member banks of the United States Federal Reserve System in New York City with deposits
exceeding one billion Dollars against Eurocurrency funding liabilities (currently referred to as
“Eurocurrency liabilities” (as such term is used in Regulation D)). Eurodollar Borrowings shall
be deemed to constitute Eurodollar liabilities and to be subject to such reserve requirements
without benefit of or credit for proration, exceptions or offsets which may be available from time
to time to any Lender under the Reserve Regulations.

        “Strip Price” means, as of any date of determination, the forward month prices as of such
date, for the most comparable hydrocarbon commodity applicable to such future production
month for a five-year period (or such shorter period if forward month prices are not quoted for a
reasonably comparable hydrocarbon commodity for the full five-year period), with such prices
escalated at 2% each year thereafter based on the last quoted forward month price of such period,
as such prices are (i) quoted on the NYMEX as of the determination date and (ii) adjusted by
appropriate management adjustments for additions to reserves and depletion or sale of reserves
since the date of such Reserve Report, adjusted for any basis differential as of the date of
determination.



                                              Page 28
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 168 of 402



        “Subject Lease” means the Oil and Gas Property set forth on Schedule 1.01(b) or at any
time thereafter held or acquired by any Credit Party, in each case, that is subject to a right of a
third party existing on the date hereof under an area of mutual interest agreement, joint venture
agreement, participation agreement or other similar agreement customary in the oil and gas
industry to acquire an interest in such lease from such Credit Party; provided, in each case, that
such right has not been exercised and the time for exercise has not expired.

        “Subsidiary” means, with respect to any Person (the “parent”) at any date, any other
Person the accounts of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in accordance with
GAAP as of such date, as well as any other Person (a) of which Capital Stock representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of the parent.
Unless the context otherwise clearly requires, references herein to a “Subsidiary” refer to a
Subsidiary of Holdings.

         “Swap Agreement” means any agreement or arrangement, or any combination thereof,
(a) consisting of interest rate or currency swaps, caps or collar agreements, foreign exchange
agreements, commodity contracts or similar arrangements entered into by such Person providing
for protection against fluctuations in interest rates, currency exchange rates or the exchange of
nominal interest obligations, either generally or under specific contingencies or (b) relating to oil
and gas or other hydrocarbon prices or basis costs or differentials or other similar financial
factors.

        “Swap Intercreditor Agreement” means that certain Intercreditor Agreement, dated as of
the Effective Date, among the Administrative Agent, Wilmington Trust, National Association, as
collateral agent, the Qualified Counterparties from time to time party thereto, the Borrower and
the Guarantors, as amended, supplemented or otherwise modified from time to time, which shall
be substantially in the form of Exhibit D.

       “Swap Notes” means (a) that certain Promissory Note, dated as of January [_], 2019,
issued by the Borrower in favor of NextEra Energy Marketing, LLC and (b) that certain
Promissory Note, dated as of January [_], 2019, issued by the Borrower in favor of Cargill,
Incorporated.

         “Swap Note Documents” means the Loan Documents as defined in the Swap Notes.

        “Swap Termination Value” means, in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement relating to such Swap
Agreements, (a) for any date on or after the date such Swap Agreements have been closed out
and termination value(s) determined in accordance therewith, such termination value(s) and
(b) for any date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the counterparties to such
Swap Agreements.



                                              Page 29
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 169 of 402



       “Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties applicable thereto.

         “Texas Finance Code” has the meaning assigned to such term in Section 10.15.

        “Transactions” means (a) the execution, delivery and performance by the Credit Parties
of this Agreement and the other Loan Documents, (b) the Borrowing of Loans, and (c) the use of
the proceeds thereof.

       “Type” when used in respect of any Loan or Borrowing, shall refer to the Rate by
reference to which interest on such Loan or on the Loans comprising such Borrowing is
determined. For purposes hereof, the term “Rate” means the Adjusted LIBO Rate and the
Alternate Base Rate.

        “U.S. Government Securities” means direct obligations of, or obligations the principal of
and interest on which are unconditionally guaranteed by, the United States of America (or by any
agency or instrumentality thereof to the extent such obligations are entitled to the full faith and
credit of the United States of America), in each case maturing within one year from the date of
acquisition thereof.

        “U.S. Person” means a “United States person” within the meaning of Section 7701(a)(30)
of the Code.

       “U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

         “Wellbore Lien” means, with respect to any DrillCo PDP Reserves of a Credit Party
attributable to a particular well, a Lien (including a real property mortgage on and a locally, and,
if applicable, centrally, filed financing statement covering fixtures and as-extracted collateral) on
(i) the interest of the relevant Credit Party in and to such well, the associated wellbore and the
associated fixtures and as-extracted collateral, and (ii) the interest of such Credit Party in and to
the relevant leases or other Oil and Gas Properties attributable to such DrillCo PDP Reserves, but
only insofar as such Leases or other Oil and Gas Properties are necessary to produce, operate,
maintain, and plug and abandon such well.

        “Withdrawal Liability” means liability to a Multiemployer Plan as a result of a complete
or partial withdrawal from such Multiemployer Plan, as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

         “Withholding Agent” means any Credit Party and the Administrative Agent.

        Section 1.02 Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and effect as the word
“shall”. Unless the context requires otherwise (a) any definition of or reference to any

                                              Page 30
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 170 of 402



agreement, instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof” and “hereunder”,
and words of similar import, shall be construed to refer to this Agreement in its entirety and not
to any particular provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

        Section 1.03 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar Loan”) or as
either New Money Loans or Refinanced Loans.

                                          ARTICLE II.

                                        THE CREDITS

        Section 2.01 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if the Borrower notifies the Administrative
Agent in writing that the Borrower requests an amendment to any provision hereof to eliminate
the effect of any change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the Borrower that the
Majority Lenders request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Financial Accounting Standards Board Accounting Standards
Codification 825 (or any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair value”, as
defined therein.

         Section 2.02 Loans and Commitments.

        (a)     Subject to the terms and conditions set forth herein (including Sections 4.01 and
4.02), and relying upon the representations and warranties set forth herein, each Lender with a
Refinanced Commitment shall be deemed, on the Effective Date, to have made a loan to the
Borrower (each such loan, a “Refinanced Loan”) in an aggregate amount equal to such Lender’s
Refinanced Commitment. The Administrative Agent, the Lenders and the Credit Parties each
acknowledges and agrees that the Refinanced Loans shall be deemed funded on the Effective
Date without any actual funding and the Refinanced Commitment of each Lender shall terminate

                                             Page 31
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 171 of 402



immediately and automatically after the deemed making of the Refinanced Loan. The Borrower
acknowledges and agrees that the full proceeds of the Refinanced Loans have been disbursed by
the Lenders to the Borrower. The Refinanced Loans shall initially be made as Eurodollar Loans
with an Interest Period of three months. Once repaid, the Refinanced Loans may not be
reborrowed, and any Refinanced Commitment, once terminated, may not be reinstated.

        (b)     Subject to the terms and conditions set forth herein (including Sections 4.01 and
4.02), and relying upon the representations and warranties set forth herein, each Lender with a
New Money Commitment agrees, severally and not jointly, to make loans to the Borrower (each
such loan, a “New Money Loan”) in Dollars on any Business Day on or following the Effective
Date and during the Availability Period in an aggregate amount not to exceed its New Money
Commitment at such time; provided that the aggregate amount of each such Borrowing shall not
be less than $500,000 (or, if less, the aggregate amount of the remaining New Money
Commitments), and, in any event, in an aggregate amount for each such Borrowing not to exceed
the aggregate New Money Commitments at such time. The amount of each Lender’s New
Money Loan as part of any such Borrowing shall equal its pro rata share of such Borrowing.

        (c)    Proceeds of the New Money Loans shall be used and distributed by the Borrower
solely as permitted herein. Once borrowed or repaid, the New Money Loans may not be
reborrowed, and any New Money Commitment, once terminated or reduced, may not be
reinstated. The aggregate amount of the New Money Commitments shall be reduced by the
amount of each Borrowing of New Money Loans made hereunder immediately upon the funding
thereof, and the amount of each Lender’s applicable New Money Commitment shall be
automatically and permanently reduced by the amount of the related New Money Loan funded
by such Lender pursuant to Section 2.02(b) immediately upon the funding thereof.

         Section 2.03 Request for Borrowings; Funding of Borrowings.

        (a)    In order to request a Borrowing (other than a Borrowing of Refinanced Loans),
the Borrower shall deliver in writing to the Administrative Agent and the Lenders (or shall
provide telephonic notice promptly confirmed in writing by a duly completed Borrowing
Request) not later than 12:00 p.m. New York City time, three (3) Business Days prior to the
proposed Borrowing. Such Borrowing Request shall be irrevocable and shall be delivered by
telecopy or email to the Administrative Agent and shall be signed by the Borrower. Each such
written Borrowing Request shall specify the following information:

               (i)     whether the Borrowing then being requested is to be a Eurodollar
         Borrowing or an ABR Borrowing;

                  (ii)   the aggregate amount of such Borrowing;

                 (iii) the wiring information of the account of the Borrower to which funds are
         to be disbursed;

                  (iv)   the date of such Borrowing, which shall be a Business Day; and

                 (v)    if such Borrowing is to be a Eurodollar Borrowing, the Interest Period
         with respect thereto.

                                              Page 32
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 172 of 402



       Notwithstanding any other provision of this Agreement, the Borrower shall not request,
and the Lenders shall not be required to fund, a Borrowing of New Money Loans more
frequently than once per calendar week.

          Without in any way limiting the obligation of the Borrower to confirm in writing any
notice it may give hereunder by telephone, the Administrative Agent may act prior to receipt of
written confirmation without liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from a Responsible Officer of the Borrower.

        (b)     If no election as to the Type of Borrowing is specified in any such notice, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period with respect to any
Eurodollar Borrowing is specified in any such notice, then the Borrower shall be deemed to have
selected an Interest Period of three months’ duration. Promptly following receipt of a Borrowing
Request in accordance with this Section, the Administrative Agent shall advise each Lender of
the details thereof and of the amount of such Lender’s pro rata share of the requested
Borrowing.

        (c)     Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request, or elect to convert or continue, any Borrowing if the Interest Period requested
or elected with respect thereto would end after the maturity date of such Borrowing.

        (d)     The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any, hereunder to make its Loan
on the date of such Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Loan to be made by such other Lender on the date of any Borrowing.

       (e)      Each submission by the Borrower to the Administrative Agent of a Borrowing
Request shall be deemed to constitute a representation and warranty by the Borrower that the
conditions set forth in Article IV have been satisfied or waived as of the date of the Borrowing.

       (f)     Each Lender shall make its pro rata share of each Borrowing of New Money
Loans by wire transfer of immediately available funds by 12:00 p.m., New York City time, to an
account of the Administrative Agent designated for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly disbursing
the amounts so received, in like funds, to a deposit account of the Borrower designated by the
Borrower in the applicable Borrowing Request.

        (g)     Unless the Administrative Agent shall have received written notice from a Lender
prior to the proposed time its New Money Loan is required to be made by such Lender in
accordance with paragraph (f) of this Section that such Lender will not make available to the
Administrative Agent such Lender’s New Money Loan, the Administrative Agent may assume
that such Lender has made its New Money Loan available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made its New
Money Loan available to the Administrative Agent, then such Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made available to the


                                              Page 33
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 173 of 402



Borrower to but excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate reasonably determined by
the Administrative Agent in accordance with banking industry rules on interbank compensation
or (ii) in the case of the Borrower, the interest rate applicable to the New Money Loans. If such
Lender pays such amount to the Administrative Agent, then the principal portion of such
payment shall constitute such Lender’s New Money Loan.

        (h)     Notwithstanding any other provision of this Agreement, there shall be no more
than fifteen (15) Interest Periods outstanding at any time.

         Section 2.04 Termination of New Money Commitment.

      (a)     The Borrower may at any time terminate, or from time to time reduce, the New
Money Commitments; provided that each reduction of the New Money Commitments shall be in
an amount that is an integral multiple of $500,000 and not less than 1,000,000.

        (b)    The Borrower shall notify the Administrative Agent in writing of any election to
terminate or reduce the New Money Commitments under paragraph (a) of this Section at least
three Business Days prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any such notice, the
Administrative Agent shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable. Any termination or
reduction of the New Money Commitments shall be permanent. Each reduction of the New
Money Commitments shall be made ratably among the Lenders in accordance with their
respective New Money Commitments.

         Section 2.05 Repayment of Loans; Evidence of Debt.

       (a)     The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of the Loans of such
Lender, and all interest due thereon, and otherwise satisfy all other Obligations, in each case, on
the Maturity Date.

       (b)    Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting from the Loan
made by such Lender, including the amounts of principal and interest payable and paid to such
Lender from time to time hereunder.

       (c)     The Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the Type thereof and, if applicable, the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders and each
Lender’s Applicable Percentage thereof.

        (d)    The entries made in the accounts maintained pursuant to paragraph (b) or (c) of
this Section shall be prima facie evidence of the existence and amounts of the obligations
recorded therein; provided that the failure of any Lender or the Administrative Agent to maintain

                                              Page 34
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 174 of 402



such accounts or any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement; and provided further that to
the extent there is any conflict between the accounts maintained pursuant to paragraph (b) or
(c) of this Section and the Register maintained pursuant to Section 10.04(b), the Register shall
control.

        (e)    Any Lender may request that the Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such Lender a promissory
note payable to such Lender or its registered assigns in the form attached hereto as Exhibit G.
Thereafter, the Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by a promissory note in
such form.

         Section 2.06 Optional Prepayment of Loans.

       (a)      The Borrower shall have the right at any time and from time to time to prepay the
Loans, in whole or in part, in an aggregate minimum amount equal to (i) if being paid in whole,
the Obligations and (ii) if being paid in part, $1,000,000 and integral multiples of $500,000 in
excess of that amount. With respect to each prepayment of Loans required by this Section 2.06,
such prepayments shall be applied on a pro rata basis to the then outstanding Loans irrespective
of whether such outstanding Loans are ABR Loans or Eurodollar Loans.

        (b)     The Borrower shall notify the Administrative Agent and the Lenders in writing of
any prepayment hereunder not later than 12:00 p.m., New York City time, three (3) Business
Days before the date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of the Loans to be prepaid. All prepayments under
this Section 2.06 shall be subject to Section 2.16 but otherwise without premium or penalty.
Promptly following receipt of any such notice, the Administrative Agent shall advise the Lenders
of the contents thereof. Each partial prepayment shall be applied ratably to the Loans.

      (c)     Each prepayment pursuant to this Section 2.06 shall be accompanied by a cash
amount equal to the accrued but unpaid interest through the date of such prepayment.

         Section 2.07 Mandatory Prepayment of Loans.

        (a)    If any Credit Party shall consummate any Asset Sale, incur any Indebtedness
(other than Indebtedness permitted under Section 6.02) or realize proceeds from any Casualty
Event above $500,000 individually or in the aggregate, then, in each case, not later than two (2)
Business Days after receipt of the Net Cash Proceeds therefrom, the Borrower shall (i) apply
100% of such Net Cash Proceeds to the repayment of Loans and the payment of accrued and
unpaid interest thereon and/or (ii) in the case of any Asset Sale elect (by written notice to the
Administrative Agent) to reinvest all or any portion of such Net Cash Proceeds in Additional
Assets; provided that, in the case of Asset Sales of Properties other than Non-Core Assets, the
aggregate Net Cash Proceeds from all such Asset Sales which may be reinvested does not exceed
$25,000,000 in the aggregate; provided further that if all or any portion of such Net Cash
Proceeds are not so used to reinvest in Additional Assets within 360 days (or such earlier date, if
any, as the applicable Credit Party determines not to reinvest such Net Cash Proceeds as set forth


                                             Page 35
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 175 of 402



above), such remaining portion shall be applied on the last date of such period (or such earlier
date, as the case may be) to the prepayment of Loans. The provisions of this Section 2.07(a) do
not constitute a consent to any Disposition or the incurrence of any Indebtedness by any Credit
Party.

       (b)     Each payment of Net Cash Proceeds pursuant to this Section 2.07 shall be applied
on a pro rata basis to the then outstanding Loans being prepaid irrespective of whether such
outstanding Loans are ABR Loans or Eurodollar Loans and shall be accompanied by all accrued
but unpaid interest thereon.

        (c)     The Borrower shall notify the Administrative Agent and the Lenders in writing of
any prepayment hereunder not later than 12:00 p.m., New York City time, three (3) Business
Days before the date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of the Loans to be prepaid. All prepayments under
this Section 2.07 shall be subject to Section 2.16 but otherwise without premium or penalty.
Promptly following receipt of any such notice, the Administrative Agent shall advise the Lenders
of the contents thereof.

         Section 2.08 [Reserved].

         Section 2.09 [Reserved].

         Section 2.10 Interest on Loans.

        (a)     The Loans comprising each ABR Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 360 days (or, in the case of ABR Loans
that bear interest by reference to the Base Rate, 365 or 366 days, as applicable) and calculated
from and including the date of such Borrowing to but excluding the date of repayment thereof) at
a rate per annum equal to the Alternate Base Rate plus the Applicable Margin in effect from time
to time.

        (b)     The Loans comprising each Eurodollar Borrowing shall bear interest (computed
on the basis of the actual number of days elapsed over a year of 360 days) at a rate per annum
equal to the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin in effect from time to time.

        (c)      Interest on each Loan shall be payable in cash in arrears on each Interest Payment
Date applicable to such Loan and on the Maturity Date, and, in the event of any repayment or
prepayment of any Loan, interest on the amount so repaid or prepaid shall be payable in cash on
the date of such repayment or prepayment; provided, that the Borrower may elect, by providing a
Notice of PIK Election to the Administrative Agent in accordance with the immediately
following sentence, to have all (but not less than all) of the interest payable on any Interest
Payment Date paid in kind by having such interest capitalized and added to the outstanding
principal balance of the Loans on such Interest Payment Date in lieu of cash payment (such
interest that is capitalized and added to the principal amount of a Loan being referred to herein as
“PIK Interest”). In order to elect to have the interest payable on any Interest Payment Date paid
as PIK Interest in lieu of cash, the Borrower shall provide a Notice of PIK Election to the
Administrative Agent (i) in the case of a Eurodollar Loan, not later than12:00 p.m., New York

                                              Page 36
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 176 of 402



City time, one (1) Business Day prior to the first day of the Interest Period ending on such
Interest Payment Date and (ii) in the case of an ABR Loan, not later than 12:00 p.m., New York
City time, one (1) Business Day prior to the Interest Payment Date in respect of such Loan
immediately preceding the Interest Payment Date to which such PIK Election relates (or, if such
PIK Election in respect of such Loan is for the first Interest Payment Date occurring after the
Effective Date, not later than 12:00 p.m., New York City time, one (1) Business Day prior to the
Effective Date). Upon being capitalized and added to the then aggregate outstanding principal
balance of the Loans, PIK Interest shall be treated as principal of the Loans for all purposes of
this Agreement and the other Loan Documents. Notwithstanding anything to the contrary
contained herein, interest accruing pursuant to Section 2.10(d) shall be payable in cash from time
to time on demand.

       (d)     Notwithstanding the foregoing, upon the occurrence and during the continuance
of an Event of Default, the principal amount of all Loans and, to the extent permitted by
applicable law, other Obligations outstanding shall thereafter bear interest, after as well as before
judgment, at the Default Rate.

        (e)     [Notwithstanding anything to the contrary set forth in this Agreement, if at the
end of any “accrual period” (as defined in Section 1272(a)(5) of the Code) ending after the fifth
(5th) anniversary of the Effective Date, the aggregate amount of accrued but unpaid original
issue discount (as defined in Section 1273(a)(1) of the Code) and interest (including any accrued
interest added to principal) on any Loan would, but for this paragraph, exceed an amount equal
to the product of (x) the “issue price” (as defined in Sections 1273(b) and 1274(a) of the Code
and the regulations promulgated thereunder) multiplied by (y) the “yield to maturity” (as defined
in Treasury Regulation Section 1.1272-1(b)(1)(i)) (such amount, the “Maximum Accrual”), then
interest for such accrual period shall not be deferred and all accrued but unpaid interest and
original issue discount on such Loan as of the end of such accrual period in excess of an amount
equal to the Maximum Accrual shall be paid in cash (the “AHYDO Catch-Up Payment”), and
such AHYDO Catch-Up Payment shall be treated for purposes of Section 163(i) of the Code as
interest paid on such Loan. No partial repayment of the Loans pursuant to any other provision of
this Agreement or the other Loan Documents prior to such payment date shall alter the obligation
to make AHYDO Catch-Up Payments provided for in this paragraph. For the avoidance of doubt
and notwithstanding anything to the contrary herein, this paragraph shall be construed so as to
require payments at such times and in such amounts to cause the Loans to not be treated as
having “significant original issue discount” within the meaning of Section 163(i)(2) of the
Code.] 4

        (f)    If any payment hereunder becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business Day. In the case
of any extension of any payment of principal pursuant to the preceding sentence, interest thereon
shall be payable at the rate applicable during such extension period.

         Section 2.11 Alternate Rate of Interest.



4
         NTD: Subject to discussion re term of the loans and structure upon exit.

                                                     Page 37
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 177 of 402



         (a)     If prior to the commencement of any Interest Period for a Eurodollar Borrowing:
(x) the Administrative Agent determines (which determination shall be final and conclusive
absent manifest error) that adequate and reasonable means do not exist for ascertaining the
Adjusted LIBO Rate for such Interest Period; or (y) the Administrative Agent determines (which
determination shall be final and conclusive absent manifest error) or is advised in writing by the
Majority Lenders that the Adjusted LIBO Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period; then the Administrative Agent shall give written notice
thereof to Borrower and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Eurodollar Borrowing requested to be made on the first day
of such Interest Period shall be made as a Market Disruption Loan, (ii) any Borrowings that were
to have been converted on the first day of such Interest Period to a Eurodollar Borrowing shall be
continued as a Market Disruption Loan and (iii) any outstanding Eurodollar Borrowing shall be
converted, on the last day of the then-current Interest Period, to a Market Disruption Loan.

        (b)     If at any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in clause (a)(x) above have
arisen and such circumstances are unlikely to be temporary or (ii) the circumstances set forth in
clause (a)(x) have not arisen but the administrator of the ICE Benchmark Administration London
Interbank Offered Rate or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which the ICE Benchmark
Administration London Interbank Offered Rate shall no longer be used for determining interest
rates for loans, then the Borrower and the Administrative Agent (acting at the direction of the
Majority Lenders) shall endeavor to establish an alternate rate of interest to the LIBO Rate that
(x) gives due consideration to the then-prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time and (y) is a rate for which the
Administrative Agent has indicated in writing to the Lenders (which includes email) that it is
able to calculate and administer and the Borrower and the Administrative Agent, with the
consent of Majority Lenders, may enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as may be applicable
(but for the avoidance of doubt, such related changes shall not include a reduction of the
Applicable Margin) (and the Lenders hereby (A) authorize and direct the Administrative Agent
to execute and deliver any such amendment in respect of which the Majority Lenders have
indicated in writing to the Administrative Agent (which may be via email) that such amendment
(and the alternate interest rate specified therein) is satisfactory to the Majority Lenders and (B)
acknowledge and agree that the Administrative Agent shall be entitled to all of the exculpations
and indemnifications provided for in this Agreement in favor of the Administrative Agent in
executing and delivering any such amendment). Notwithstanding anything to the contrary in
Section 10.02, such amendment shall become effective without any further action or consent of
any other party to this Agreement. Until an alternate rate of interest is determined in accordance
with this clause (b) (but, in the case of the circumstances described in clause (ii) of the first
sentence of this Section 2.11(b), only to the extent the ICE Benchmark Administration London
Interbank Offered Rate for such Interest Period is not available or published at such time on a
current basis), (x) any requested Eurodollar Loans shall be made as ABR Loans, (y) any ABR
Loans that were to have been converted to Eurodollar Loans shall be continued as ABR Loans
and (z) any outstanding Eurodollar Loans shall be converted, on the last day of the then current

                                             Page 38
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 178 of 402



Interest Period applicable thereto, into ABR Loans, in each case determined without giving
effect to clause (c) of the Alternate Base Rate.

        Section 2.12 Fees. The Borrower shall pay to the Administrative Agent, for its own
account, the fees and expenses set forth in the Fee Letter in the amounts and at the times set forth
therein. Such fees shall be fully earned when due and shall not be refundable for any reason
whatsoever.

        Section 2.13 Conversion and Continuation of Borrowings. The Borrower shall have
the right at any time upon delivery of an Interest Election Request to the Administrative Agent
(a) not later than 12:00 p.m., New York City time, one Business Day prior to conversion, to
convert any Eurodollar Borrowing into an ABR Borrowing, (b) not later than 12:00 p.m., New
York City time, three (3) Business Days prior to conversion or continuation, to convert any ABR
Borrowing into a Eurodollar Borrowing or to continue any Eurodollar Borrowing as a Eurodollar
Borrowing for an additional Interest Period and (c) not later than 12:00 p.m., New York City
time, three (3) Business Days prior to conversion, to convert the Interest Period with respect to
any Eurodollar Borrowing to another permissible Interest Period, subject in each case to the
following:

                (i)     each conversion or continuation shall be made pro rata among the
         Lenders in accordance with the respective principal amounts of the Loans comprising the
         converted or continued Borrowing;

                (ii)   no less than all the outstanding principal amount of any Borrowing shall
         be converted or continued;

                (iii) accrued interest on any Eurodollar Loan (or portion thereof) being
         converted shall be paid by the Borrower at the time of conversion;

                 (iv)    if any Eurodollar Borrowing is converted at a time other than the end of
         the Interest Period applicable thereto, the Borrower shall pay, upon demand, any amounts
         due to the Lenders pursuant to Section 2.16;

               (v)    any portion of the Borrowing maturing or required to be repaid in less than
         one week may not be converted into or continued as a Eurodollar Borrowing;

               (vi)     any portion of a Eurodollar Borrowing that cannot be continued as a
         Eurodollar Borrowing by reason of the immediately preceding clause (v) shall be
         automatically converted at the end of the Interest Period in effect for such Borrowing into
         an ABR Borrowing; and

                (vii) after the occurrence and during the continuance of a Default or Event of
         Default, no outstanding Loan may be converted into, or continued as, a Eurodollar Loan.

       Each such Interest Election Request shall be irrevocable and shall specify (a) the identity
and amount of the Borrowing that the Borrower requests be converted or continued, (b) whether
such Borrowing is to be converted to or continued as a Eurodollar Borrowing or an ABR
Borrowing, (c) if such notice requests a conversion, the date of such conversion (which shall be a

                                              Page 39
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 179 of 402



Business Day) and (d) if such Borrowing is to be converted to or continued as a Eurodollar
Borrowing, the Interest Period with respect thereto. If no Interest Period is specified in any such
notice with respect to any conversion to or continuation as a Eurodollar Borrowing, the Borrower
shall be deemed to have selected an Interest Period of three months’ duration. The
Administrative Agent shall promptly advise the Lenders of any notice given pursuant to this
Section 2.13. If the Borrower shall not have given notice in accordance with this Section 2.13 to
continue any Borrowing into a subsequent Interest Period, such Borrowing shall, at the end of
the Interest Period applicable thereto (unless repaid pursuant to the terms hereof), automatically
be converted into an ABR Borrowing.

         Section 2.14 Increased Costs.

         (a)      If any Change in Law shall:

                (i)    impose, modify or deem applicable any reserve, special deposit,
         compulsory loan, insurance charge or similar requirement against assets of, deposits with
         or for the account of or credit extended by any Lender (except any such reserve
         requirement which is reflected in the Adjusted LIBO Rate);

                 (ii)    subject any Recipient to any Taxes (other than (i) Indemnified Taxes,
         (ii) Taxes described in clauses (b) through (d) of the definition of Excluded Taxes and
         (iii) Connection Income Taxes) on its loans, loan principal, letters of credit,
         commitments, or other obligations, or its deposits, reserves, other liabilities or capital
         attributable thereto; or

                (iii) impose on any Lender or the London interbank market any other
         condition, cost or expense (other than Taxes) affecting this Agreement or Loans made by
         such Lender

         and the result of any of the foregoing shall be to increase the cost to such Recipient of
         making, converting to, continuing or maintaining any Loan or maintaining its obligations
         to make any such Loan or to reduce the amount of any sum received or receivable by
         such Recipient hereunder (whether of principal, interest or any other amount), then the
         Borrower will pay to such Recipient such additional amount or amounts as will
         compensate such Recipient for such additional costs incurred or reduction suffered.

        (b)     If any Lender determines that any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such Lender’s capital
or on the capital of such Lender’s holding company, if any, as a consequence of this Agreement
or the Loans made by such Lender to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into consideration
such Lender’s policies and the policies of such Lender’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such Lender, as the case
may be, such additional amount or amounts as will compensate such Lender such Lender’s
holding company for any such reduction suffered.

      (c)    A certificate of a Recipient setting forth the amount or amounts necessary to
compensate such Recipient or its holding company, as the case may be, as specified in

                                                Page 40
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 180 of 402



paragraph (a) or (b) of this Section shall be delivered to the Borrower (with a copy to the
Administrative Agent) and shall be conclusive absent manifest error. The Borrower shall pay
such Recipient the amount shown as due on any such certificate within ten (10) Business Days
after receipt thereof.

          (d)   Failure or delay on the part of any Recipient to demand compensation pursuant to
this Section shall not constitute a waiver of such Recipient’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Recipient pursuant to this
Section for any increased costs or reductions incurred more than 270 days prior to the date that
such Recipient notifies the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Recipient’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of retroactive effect
thereof.

         Section 2.15 Change in Legality.

         (a)    Notwithstanding any other provision of this Agreement, if any Change in Law
shall make it unlawful for any Lender to make or maintain any Eurodollar Loan or to give effect
to its obligations as contemplated hereby with respect to any Eurodollar Loan, then, by written
notice to the Borrower and to the Administrative Agent:

                (i)     such Lender may declare that Eurodollar Loans will not thereafter (for the
         duration of such unlawfulness) be made by such Lender hereunder (or be continued for
         additional Interest Periods) and ABR Loans will not thereafter (for such duration) be
         converted into Eurodollar Loans, whereupon any request for a Eurodollar Borrowing (or
         to convert an ABR Borrowing to a Eurodollar Borrowing or to continue a Eurodollar
         Borrowing for an additional Interest Period) shall, as to such Lender only, be deemed a
         request for an ABR Loan (or a request to continue an ABR Loan as such or to convert a
         Eurodollar Loan into an ABR Loan, as the case may be), unless such declaration shall be
         subsequently withdrawn; and

                 (ii)   such Lender may require that all outstanding Eurodollar Loans made by it
         be converted to ABR Loans, in which event all such Eurodollar Loans shall be
         automatically converted to ABR Loans as of the effective date of such notice as provided
         in paragraph (b) below.

In the event any Lender shall exercise its rights under paragraph (i) or (ii) above, all payments
and prepayments of principal that would otherwise have been applied to repay the Eurodollar
Loans that would have been made by such Lender or the converted Eurodollar Loans of such
Lender shall instead be applied to repay the ABR Loans made by such Lender in lieu of, or
resulting from the conversion of, such Eurodollar Loans.

        (b)     For purposes of this Section 2.15, a notice to the Borrower by any Lender shall be
effective as to each Eurodollar Loan made by such Lender, (i) if lawful, on the last day of the
Interest Period then applicable to such Eurodollar Loan and (ii) in all other cases, on the date of
receipt by the Borrower.


                                             Page 41
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 181 of 402



         Section 2.16 Breakage. The Borrower shall indemnify each Lender against any loss or
expense that such Lender may sustain or incur as a consequence of (a) any event, other than a
default by such Lender in the performance of its obligations hereunder, which results in (i) such
Lender receiving, or being deemed to receive, any amount on account of the principal of any
Eurodollar Loan prior to the end of the Interest Period in effect therefor, (ii) the conversion of
any Eurodollar Loan to an ABR Loan, or the conversion of the Interest Period with respect to
any Eurodollar Loan, in each case other than on the last day of the Interest Period in effect
therefor or (iii) any Eurodollar Loan to be made by such Lender (including any Eurodollar Loan
to be made pursuant to a conversion or continuation under Section 2.13) not being made after
notice of such Loan shall have been given by the Borrower hereunder (any of the events referred
to in this clause (a) being called a “Breakage Event”) or (b) any default in the making of any
payment or prepayment required to be made hereunder. In the case of any Breakage Event, such
loss shall include an amount equal to the excess, as reasonably determined by such Lender, of (i)
its cost of obtaining funds for the Eurodollar Loan that is the subject of such Breakage Event for
the period from the date of such Breakage Event to the last day of the Interest Period in effect (or
that would have been in effect) for such Loan over (ii) the amount of interest likely to be realized
by such Lender in redeploying the funds released or not utilized by reason of such Breakage
Event for such period. A certificate of any Lender (with a copy to the Administrative Agent)
setting forth any amount or amounts which such Lender is entitled to receive pursuant to this
Section 2.16 shall be delivered to the Borrower and shall be conclusive absent manifest error.

         Section 2.17 Taxes.

        (a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Credit Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings of Indemnified Taxes
applicable to additional sums payable under this Section 2.17) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or withholding been
made.

        (b)    Payment of Other Taxes by the Borrower. The Credit Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

        (c)     Evidence of Payments. As soon as practicable after any payment of Taxes by any
Credit Party to a Governmental Authority pursuant to this Section 2.17, such Credit Party shall
deliver to the Administrative Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative Agent.


                                              Page 42
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 182 of 402



        (d)     Indemnification by the Borrower. The Credit Parties shall jointly and severally
indemnify each Recipient, within ten (10) Business Days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes were correctly
or legally imposed or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

         (e)     Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) Business Days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any Credit Party has
not already indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Credit Parties to do so), (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.04(c) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender, in each case, that
are payable or paid by the Administrative Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time owing to such
Lender under any Loan Document or otherwise payable by the Administrative Agent to the
Lender from any other source against any amount due to the Administrative Agent under this
paragraph (e).

         (f)      Status of Lenders.

                 (i)    Any Lender that is entitled to an exemption from or reduction of
         withholding Tax with respect to payments made under any Loan Document shall deliver
         to the Borrower and the Administrative Agent, at the time or times reasonably requested
         by the Borrower or the Administrative Agent, such properly completed and executed
         documentation reasonably requested by the Borrower or the Administrative Agent as will
         permit such payments to be made without withholding or at a reduced rate of
         withholding. In addition, any Lender, if reasonably requested by the Borrower or the
         Administrative Agent, shall deliver such other documentation prescribed by applicable
         law or reasonably requested by the Borrower or the Administrative Agent as will enable
         the Borrower or the Administrative Agent to determine whether or not such Lender is
         subject to backup withholding or information reporting requirements. Notwithstanding
         anything to the contrary in the preceding two sentences, the completion, execution and
         submission of such documentation (other than such documentation set forth in
         Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the Lender’s
         reasonable judgment such completion, execution or submission would subject such
         Lender to any material unreimbursed cost or expense or would materially prejudice the
         legal or commercial position of such Lender.

                                              Page 43
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 183 of 402



                  (ii)   Without limiting the generality of the foregoing,

                         (A)    any Lender that is a U.S. Person shall deliver to the Borrower and
                  the Administrative Agent on or prior to the date on which such Lender becomes a
                  Lender under this Agreement (and from time to time thereafter upon the
                  reasonable request of the Borrower or the Administrative Agent), executed copies
                  of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
                  withholding Tax;

                          (B)      any Foreign Lender shall, to the extent it is legally entitled to do
                  so, deliver to the Borrower and the Administrative Agent (in such number of
                  copies as shall be requested by the recipient) on or prior to the date on which such
                  Foreign Lender becomes a Lender under this Agreement (and from time to time
                  thereafter upon the reasonable request of the Borrower or the Administrative
                  Agent), whichever of the following is applicable:

                                 (1)    in the case of a Foreign Lender claiming the benefits of an
                         income tax treaty to which the United States is a party (x) with respect to
                         payments of interest under any Loan Document, executed copies of IRS
                         Form W-8BEN or IRS Form W-8BEN-E (or applicable successor form)
                         establishing an exemption from, or reduction of, U.S. federal withholding
                         Tax pursuant to the “interest” article of such tax treaty and (y) with respect
                         to any other applicable payments under any Loan Document, executed
                         copies of IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable
                         successor form) establishing an exemption from, or reduction of,
                         U.S. federal withholding Tax pursuant to the “business profits” or “other
                         income” article of such tax treaty;

                                 (2)     executed copies of IRS Form W-8ECI;

                                 (3)     in the case of a Foreign Lender claiming the benefits of the
                         exemption for portfolio interest under Section 881(c) of the Code, (x) a
                         certificate substantially in the form of Exhibit H-1 to the effect that such
                         Foreign Lender is not a “bank” within the meaning of
                         Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
                         Borrower within the meaning of Section 871(h)(3)(B) of the Code, or a
                         “controlled foreign corporation” described in Section 881(c)(3)(C) of the
                         Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of
                         IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor
                         form); or

                                (4)      to the extent a Foreign Lender is not the beneficial owner,
                         executed copies of IRS Form W-8IMY, accompanied by IRS
                         Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E (or
                         applicable successor form), a U.S. Tax Compliance Certificate
                         substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9,
                         and/or other certification documents from each beneficial owner, as


                                                Page 44
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 184 of 402



                         applicable; provided that if the Foreign Lender is a partnership and one or
                         more direct or indirect partners of such Foreign Lender are claiming the
                         portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
                         Compliance Certificate substantially in the form of Exhibit H-4 on behalf
                         of each such direct and indirect partner;

                          (C)      any Foreign Lender shall, to the extent it is legally entitled to do
                  so, deliver to the Borrower and the Administrative Agent (in such number of
                  copies as shall be requested by the recipient) on or prior to the date on which such
                  Foreign Lender becomes a Lender under this Agreement (and from time to time
                  thereafter upon the reasonable request of the Borrower or the Administrative
                  Agent), executed copies of any other form prescribed by applicable law as a basis
                  for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
                  completed, together with such supplementary documentation as may be
                  prescribed by applicable law to permit the Borrower or the Administrative Agent
                  to determine the withholding or deduction required to be made; and

                          (D)    each Recipient shall deliver to the Borrower and the
                  Administrative Agent at the time or times prescribed by law and at such time or
                  times reasonably requested by the Borrower or the Administrative Agent such
                  documentation prescribed by applicable law (including as prescribed by
                  Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
                  reasonably requested by the Borrower or the Administrative Agent as may be
                  necessary for the Borrower and the Administrative Agent to comply with their
                  obligations under FATCA and to determine that such Recipient has complied with
                  such Recipient’s obligations under FATCA or to determine the amount to deduct
                  and withhold from such payment. Solely for purposes of this clause (D),
                  “FATCA” shall include any amendments made to FATCA after the date of this
                  Agreement.

      Each Lender agrees that if any form or certification it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its legal inability to do
so.

         (g)    Status of Administrative Agent. On or before the date on which Wilmington
Trust, National Association (and any successor or replacement Administrative Agent) becomes
the Administrative Agent hereunder, it shall deliver to the Borrower two executed copies of
either (i) IRS Form W-9, or (ii) IRS Form W-8ECI (with respect to any payments to be received
on its own behalf) and IRS Form W-8IMY (for all other payments), establishing that the
Borrower can make payments to the Administrative Agent without deduction or withholding of
any Taxes imposed by the United States, including Taxes imposed under FATCA.

       (h)      Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.17 (including by the payment of additional amounts
pursuant to this Section 2.17), it shall pay to the indemnifying party an amount equal to such

                                                Page 45
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 185 of 402



refund (but only to the extent of indemnity payments made under this Section 2.17 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is required to repay
such refund to such Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (h), in no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would place the
indemnified party in a less favorable net after-Tax position than the indemnified party would
have been in if the Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not be construed to
require any indemnified party to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to the indemnifying party or any other Person.

       (i)      Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

         Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

        (a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Section 2.14, Section 2.16 or
Section 2.17, or otherwise) prior to 2:00 p.m. New York City Time on the date when due, in
Dollars and (other than in the case of PIK Interest) in immediately available funds, without set-
off or counterclaim. Any amounts received after such time on any date may, in the discretion of
the Administrative Agent, be deemed to have been received on the next succeeding Business
Day for purposes of calculating interest thereon. All such payments shall be made to the
Administrative Agent at such account as may be specified by the Administrative Agent, except
that payments pursuant to Section 2.14, Section 2.16, Section 2.17 or Section 10.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the period of such
extension. All payments hereunder shall be made in Dollars.

        (b)      If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest, premiums and fees then due
hereunder, such funds shall be applied (i) first, towards payment of fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of fees then due to
such parties, (ii) second, towards payment of interest and premiums then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest and premiums then
due to such parties and (iii) third, towards payment of principal then due hereunder, ratably

                                             Page 46
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 186 of 402



among the parties entitled thereto in accordance with the amounts of principal then due to such
parties.

        (c)     If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of its Loans resulting
in such Lender receiving payment of a greater proportion of the aggregate amount of its Loans
and accrued interest thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value) participations in the
Loans of other Lenders to the extent necessary so that the benefit of all such payments shall be
shared by the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent of such recovery,
without interest, and (ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the assignment of or sale
of a participation in any of its Loans to any assignee or participant, other than to the Borrower or
any Subsidiary thereof (as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so under applicable law,
that any Lender acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such participation as fully
as if such Lender were a direct creditor of the Borrower in the amount of such participation.

        (d)     Unless the Administrative Agent shall have received written notice from the
Borrower prior to the date on which any payment is due to the Administrative Agent for the
account of the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the Lenders the
amount due. In such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on demand the amount
so distributed to such Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the Administrative Agent, at
the Federal Funds Effective Rate.

         (e)     If any Lender shall fail to make any payment required to be made by it pursuant to
Section 2.17(e) or Section 10.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the Administrative Agent
to satisfy such Lender’s obligations to it under such Sections until all such unsatisfied obligations
are fully paid, and/or (ii) hold any such amounts in a segregated account as cash collateral for,
and application to, any future funding obligations of such Lender under any such Section, in the
case of each of clauses (i) and (ii) above, in any order as determined by the Administrative Agent
in its discretion.




                                              Page 47
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 187 of 402



                                          ARTICLE III.

                         REPRESENTATIONS AND WARRANTIES

        Each Credit Party represents and warrants to the Administrative Agent and the Lenders
that on the Effective Date and each Credit Date:

         Section 3.01 Organization; Powers. Each Credit Party (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to carry on its business as now conducted and, (c) except where the
failure to do so, individually or in the aggregate, could not reasonably be expected to result in a
Material Adverse Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

        Section 3.02 Authorization; Enforceability. The Transactions are within each Credit
Party’s corporate, limited liability company or partnership powers and have been duly authorized
by all necessary corporate, limited liability company or partnership and, if required, actions by
equity holders. This Agreement has been duly executed and delivered by each Credit Party and
constitutes a legal, valid and binding obligation of each Credit Party, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium or other
laws affecting creditors’ rights generally and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

        Section 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in full force and
effect or have been made or to be made in connection with the filing of any Security Documents,
financing statements, or other registrations or filings to secure the Obligations, (b) will not
violate any Requirement of Law applicable to any Credit Party or any Subsidiary, (c) will not
violate or result in a default under any indenture, agreement or other instrument evidencing
Material Indebtedness, or give rise to a right thereunder to require any payment to be made by
any Credit Party or any Subsidiary, and (d) will not result in the creation or imposition of any
Lien on any asset of any Credit Party or any Subsidiary not otherwise permitted under
Section 6.03.

         Section 3.04 Financial Condition; No Material Adverse Change.

        (a)     The Borrower has heretofore furnished to the Administrative Agent and the
Lenders (i) the audited consolidated balance sheet and related statements of income, stockholders
equity and cash flows of the Borrower and its Consolidated Subsidiaries as of and for the fiscal
year ended December 31, 2017, reported on by BDO USA, LLP, independent public accountants
and (ii) the unaudited consolidated balance sheet and related statements of income, stockholders
equity and cash flows of the Borrower and its Consolidated Subsidiaries as of and for the fiscal
quarter ended September 30, 2018. Such financial statements, together with any notes and
management discussions related to such financials appearing in the Borrower’s Form 10-K filed
with the SEC on March 15, 2018 and the Borrower’s Form 10-Q filed with the SEC on
November 14, 2018 present fairly, in all material respects, the financial position and results of


                                              Page 48
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 188 of 402



operations and cash flows of the Borrower and its Consolidated Subsidiaries as of such dates and
for such periods in accordance with GAAP and, except as set forth on Schedule 3.04, show all
Material Indebtedness and other liabilities, direct or contingent, of the Borrower and its
Consolidated Subsidiaries as of the date thereof, including material commitments and
Indebtedness.

       (b)     Since October 26, 2018 (excluding the pendency of the Chapter 11 Cases), no
event or circumstance, either individually or in the aggregate, which has had or could reasonably
be expected to have a Material Adverse Effect has occurred.

         Section 3.05 Properties.

        (a)    Except as otherwise provided in Section 3.05(c) with respect to Oil and Gas
Property, Holdings and each Subsidiary has good title to, or valid leasehold interests in, all its
real and personal property material to its business, except for (i) minor defects in title that do not,
in the aggregate, interfere with its ability to conduct its business as currently conducted and
(ii) Liens permitted under Section 6.03.

        (b)     Holdings and each Subsidiary owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual property material to its business, and the
use thereof by Holdings and such Subsidiaries, as the case may be, does not infringe upon the
rights of any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse Effect.

        (c)      Each Credit Party has good and defensible title to all Proved Reserves included in
the Oil and Gas Property described in the most recent Reserve Report provided to the
Administrative Agent and the Lenders (other than such Proved Reserves that have been
subsequently disposed of and disclosed on Schedule 3.19), free and clear of all Liens except
Liens permitted under Section 6.03. All such proved Oil and Gas Property are valid, subsisting,
and in full force and effect in all material respects, and all rentals, royalties, and other amounts
due and payable in respect thereof have been duly paid except for such rentals, royalties and
other amounts that are amounts being contested in good faith by appropriate proceedings and for
which the Borrower or the applicable Subsidiary has set aside on its books adequate reserves, or
except to the extent such rentals, royalties and other amounts due, if left unpaid, would not result
in the loss or forfeiture of Oil and Gas Property having an aggregate fair market value in excess
of $5,000,000. Without regard to any consent or non-consent provisions of any joint operating
agreement covering any Credit Party’s proved Oil and Gas Property, such Credit Party’s share of
(a) the costs for the proved Oil and Gas Property described in the Reserve Report (other than for
such proved Oil and Gas Property that have been subsequently disposed of and disclosed on
Schedule 3.19) is not materially greater than the decimal fraction set forth in the Reserve Report,
before and after payout, as the case may be, and described therein by the respective designations
“working interests,” “WI,” “gross working interest,” “GWI,” or similar terms (except in such
cases where there is a corresponding increase in the net revenue interest), and (b) production
from, allocated to, or attributed to such proved Oil and Gas Property is not materially less than
the decimal fraction set forth in the Reserve Report, before and after payout, as the case may be,
and described therein by the designations “net revenue interest,” “NRI,” or similar terms. The
wells drilled in respect of proved producing Oil and Gas Property described in the Reserve

                                               Page 49
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 189 of 402



Report (other than wells drilled in respect of such proved producing Oil and Gas Property that
have been subsequently disposed of and disclosed on Schedule 3.19) (1) are capable of, and are
presently, either producing Hydrocarbons in commercially profitable quantities or in the process
of being worked over or enhanced, and the Credit Party that owns such proved producing Oil and
Gas Property is currently receiving payments for its share of production, with no funds in respect
of any thereof being presently held in suspense, other than any such funds being held in suspense
pending delivery of appropriate division orders, (2) have been drilled, bottomed, completed, and
operated in compliance with all applicable laws, and (3) are not subject to any penalty in
production by reason of such well having produced in excess of its allowable production; except
where any failure to comply with clauses (2) or (3) would not have a Material Adverse Effect.

        (d)     No Credit Party has knowledge that a default exists under any of the terms or
provisions, express or implied, of any of the leases and term mineral interests in the Oil and Gas
Properties evaluated in the most recently delivered Reserve Report (other than any thereof
disposed of in a Disposition permitted by this Agreement) or under any agreement to which the
same are subject that would materially and adversely affect the rights of the Credit Parties with
respect to the Oil and Gas Properties to which such lease, interest, or agreement relates.

        (e)    Except as otherwise permitted hereunder, there are no obligations under any Oil
and Gas Property or contract or agreement which require the drilling of additional wells or
operations to earn or to continue to hold any of the Oil and Gas Properties in force and effect,
except leases in the primary term and those under customary continuous operations provisions
that may be found in one or more of the Borrower’s or any Subsidiaries oil and gas and/or oil,
gas and mineral leases.

        (f)      To the extent required hereunder, all material necessary regulatory filings have
been properly made in connection with the drilling, completion and operation of the wells on or
attributable to the Oil and Gas Properties and all other operations related thereto.

       (g)     To the extent required hereunder, all production and sales of Hydrocarbons
produced or sold from the Oil and Gas Properties have been made in accordance with any
applicable allowables (plus permitted tolerances) imposed by any Governmental Authorities
except for where the failure to so comply could not reasonably be expected to result in a Material
Adverse Effect.

        (h)    No Credit Party has collected any proceeds from the sale of Hydrocarbons
produced from the Oil and Gas Properties which are subject to any refund obligation except for
where the failure to so comply could not reasonably be expected to result in a Material Adverse
Effect.

        (i)    The Mortgaged Properties, together with the Subject Leases listed on
Schedule 1.01(b) constitute all of the Hydrocarbon Interests owned by the Credit Parties as of the
Effective Date.

         Section 3.06 Litigation and Environmental Matters.

      (a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Credit Party, threatened

                                             Page 50
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 190 of 402



against or affecting Holdings or any Subsidiary (i) as to which there is a reasonable possibility of
an adverse determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect after taking into account
insurance proceeds or other recoveries from third parties actually received (other than the
Disclosed Matters) or (ii) that involve this Agreement or the Transactions.

        (b)     Except for the Disclosed Matters and except with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect after taking into account insurance proceeds or other recoveries from third parties
actually received, neither Holdings nor any Subsidiary, to the Borrower’s knowledge, (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received written notice of any claim with respect to any
Environmental Liability or (iv) knows of any reasonable basis for any claim against Holdings or
any Subsidiary with respect to any Environmental Liability.

         Section 3.07 Compliance with Laws and Agreements. (a) Holdings and each
Subsidiary is in compliance with all Requirements of Law applicable to it or its property, (b)
Holdings and each Subsidiary is in compliance with its respective Organizational Documents and
(c) Holdings and each Subsidiary is in compliance with all indentures, agreements and other
instruments binding upon it or its property, except, in the case of clauses (a) or (c), where the
failure to do so, individually or in the aggregate, could not reasonably be expected to result in a
Material Adverse Effect. No Default has occurred and is continuing.

       Section 3.08 Investment Company Status. Neither Holdings nor any Subsidiary is an
“investment company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

         Section 3.09 Taxes. Holdings and each Subsidiary has timely filed or caused to be
filed all Tax returns and reports required to have been filed and has paid or caused to be paid all
Taxes required to have been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which Holdings or such Subsidiary, as applicable, has set aside
on its books adequate reserves maintained in accordance with GAAP, (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material Adverse Effect, or (c) to
the extent otherwise excused or prohibited by the Bankruptcy Code and for which payment has
not otherwise been required by the Bankruptcy Court.

        Section 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse Effect. The
present value of all accumulated benefit obligations under each Plan (based on the assumptions
used for purposes of U.S. GAAP Codification Topic 715-30) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market value of the assets of
such Plan by an amount that could reasonably be expected to result in Material Adverse Effect,
and the present value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of U.S. GAAP Codification Topic 715-30) did not, as of the
date of the most recent financial statements reflecting such amounts, exceed the fair market value

                                              Page 51
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 191 of 402



of the assets of all such underfunded Plans by an amount that could reasonably be expected to
result in Material Adverse Effect.

        Section 3.11 Disclosure. The Borrower has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to which it or any
Subsidiary is subject, and all other matters known to it, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect. None of the reports,
financial statements, certificates or other information furnished by or on behalf of Holdings or
any Subsidiary to the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other information so
furnished) when taken as a whole contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the circumstances under
which they were made, not misleading as of the date made or deemed made; provided that, with
respect to projected financial information, the Borrower represents only that such information
was prepared in good faith based on assumptions believed to be reasonable at the time and, if
such projected financial information was delivered prior to the Effective Date, as of the Effective
Date.

        Section 3.12 Labor Matters. There are no strikes, lockouts or slowdowns against
Holdings or any of its Subsidiaries pending or, to the knowledge of the Borrower, threatened that
could reasonably be expected to have a Material Adverse Effect. The hours worked by and
payments made to employees of Holdings and of its Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other Law dealing with such matters to the extent that such
violation could reasonably be expected to have a Material Adverse Effect.

       Section 3.13 Capitalization. Schedule 3.13 lists as of the Effective Date, (a) for the
Borrower and each Subsidiary, its full legal name and its jurisdiction of organization and (b) for
each Subsidiary, the number of shares of capital stock or other Capital Stock outstanding and the
owner(s) of such shares or Capital Stock.

       Section 3.14 Margin Stock. Neither Holdings nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation U issued by
the Board), and no part of the proceeds of the Loans will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying margin stock.

        Section 3.15 Bank Accounts. Schedule 3.15 lists all accounts maintained by or for the
benefit of any Credit Party with any bank or financial institution.

      Section 3.16 Insurance. Customary insurance certificates have been furnished by the
Borrower to the Administrative Agent and the Lenders as of the Effective Date demonstrating
Holdings’s and the Subsidiaries’ compliance with Section 5.05(b).

        Section 3.17 Material Contracts . Schedule 3.17 contains a complete and accurate list
of each contract, agreement or commitment, whether oral or written, to which any Credit Party is
a party or by which it is bound, and which are currently effective, that are: (i) non-competition
agreements or other agreements or obligations that purport to limit in any material respect the


                                             Page 52
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 192 of 402



manner in which, or the localities in which, all or any material portion of any Credit Party’s
business is conducted; (ii) contracts with one year or greater remaining duration, or that cannot
be canceled on 90 days’ notice or less; (iii) agreements for the borrowing of money;
(iv) employment agreements, consulting agreements or other contract for services involving a
payment of more than $500,000 annually; (v) leases with respect to any property, real or
personal (other than leases constituting Mortgaged Properties); (vi) Production Payments or
Advance Payment Contracts; (vii) agreements for a purchase or sale of assets, securities or a
business, or otherwise obligating any Credit Party to pay any consideration of more than
$500,000; (viii) agreements with any agent, dealer or distributor, including all such agreements
relating to the gathering and/or marketing of Hydrocarbons; (ix) stand-by letters of credit,
guarantee or performance bond; (x) agreements not made in the ordinary course of business; and
(xi) material contracts to which any Credit Party is a party that would terminate or become
terminable, require any Credit Party to take any action, cause any Credit Party to lose any
material benefits or give to others any rights of amendment, acceleration, suspension, revocation
or cancellation, under any such contract as a result of the transactions contemplated in this
Agreement (each of the foregoing, a “Material Contract”).

        Section 3.18 Gas Imbalances. Except as set forth on Schedule 3.18, on a net basis
there are no Gas Imbalances, take or pay or other prepayments with respect to any Oil and Gas
Properties which would require any Credit Party to deliver Hydrocarbons produced from such
Oil and Gas Properties at some future time without then or thereafter receiving full payment
therefor other than that which do not result in any Credit Party or any Subsidiary having net
aggregate liability in excess of $5,000,000.

        Section 3.19 Reserve Reports. To the Borrower’s knowledge, (i) the assumptions
stated or used in the preparation of each Reserve Report are reasonable (it being understood by
Administrative Agent and the Lenders that assumptions as to future results are subject to
uncertainty and that no assurance can be given that any particular projections will be realized to
the extent beyond any Credit Party’s control), (ii) all information furnished by any Credit Party
to the Approved Petroleum Engineer for use in the preparation of each Reserve Report was
accurate in all material respects at the time furnished or was subsequently corrected, (iii) except
as set forth on Schedule 3.19, there has been no decrease in the amount of the estimated Proved
Reserves shown in any Reserve Report since the date thereof, except for changes which have
occurred as a result of production in the ordinary course of business, and (iv) at the time
furnished, no Reserve Report omitted any statement or information necessary to cause the same
not to be misleading to Administrative Agent and the Lenders in any material respect.

        Section 3.20 Sale of Production. No Oil and Gas Property is subject to any Advance
Payment Contract or any contract whereby payments are made to any Credit Party other than by
checks, drafts, wire transfer advices or other similar writings, instruments or communications for
the immediate payment of money. Except for production sales contracts, processing agreements,
transportation agreements and other agreements relating to the marketing of production that are
listed on Schedule 3.20 in connection with the Oil and Gas Properties to which such contract or
agreement relates: (i) no Oil and Gas Property is subject to any contractual or other arrangement
for the sale, processing or transportation of production (or otherwise related to the marketing of
production) which cannot be canceled on one year’s (or fewer) notice, other than as consented to
by the Majority Lenders, and (ii) all contractual or other arrangements for the sale, processing or

                                              Page 53
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 193 of 402



transportation of production (or otherwise related to the marketing of production) are bona fide
arm’s length transactions made on the best terms available with third parties not affiliated with
any Credit Party. Each Credit Party is presently receiving a price for all production from (or
attributable to) each Oil and Gas Property covered by a production sales contract or marketing
contract listed on Schedule 3.20 that is computed in accordance with the terms of such contract,
and no Credit Party is having deliveries of production from such Oil and Gas Property curtailed
substantially below such Property’s delivery capacity.

        Section 3.21 Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to promote and achieve compliance by
the Borrower, its Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers, to the knowledge of the Borrower its directors, employees and agents, insofar
as the same are acting on behalf of the Borrower or its Subsidiaries, (i) are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and (ii) have not, in the
past five years, engaged in any dealings with a Sanctioned Person in violation of applicable
Sanctions. None of the Borrower or any Subsidiary, or to the knowledge of the Borrower, any
director, officer, employee or agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established hereby, is a Sanctioned
Person.

        Section 3.22 No Foreign Operations. Holdings and its Subsidiaries do not operate
their business outside the geographical boundaries of the United States.

        Section 3.23 Solvency. Before (other than in the case of the Refinanced Loans), and
after giving effect to, the making of Loans and the application of the proceeds hereof, the Credit
Parties, taken as a whole, are Solvent.

       Section 3.24 Holdings as Holding Company. Holdings is a holding company and
does not engage in any business activities or own any assets or incur any liabilities other than (a)
its ownership of the Capital Stock of the Borrower and liabilities incidental thereto and (b) in
connection with the consummation of the Transactions.

                                          ARTICLE IV.

                  CONDITIONS TO EFFECTIVENESS AND BORROWINGS

       Section 4.01 Conditions to Effectiveness. The effectiveness of this Agreement shall
be subject to the satisfaction (or waiver by the Majority Lenders) of the following conditions:

        (a)    Loan Documents. The Administrative Agent and the Lenders shall have received
executed counterparts of this Agreement and the other Loan Documents executed by each party
hereto and thereto, each of which shall be in form and substance satisfactory to the Majority
Lenders in their sole discretion.

       (b)     Organizational Documents. The Administrative Agent and the Lenders shall
have received (i) customary certificates of resolutions or other action, incumbency certificates of
Responsible Officers of each Credit Party evidencing the identity, authority and capacity of each

                                              Page 54
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 194 of 402



Responsible Officer thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Credit Party is a party and (ii)
certificates (including Organizational Documents and good standing certificates) relating to the
organization, existence and good standing of each Credit Party in its jurisdiction of organization,
in each case, as certified by the Secretary or an Assistant Secretary of such Credit Party.

        (c)     Security Interests. (i) The Security Documents shall have been duly executed by
each Credit Party that is to be a party thereto and shall be in full force and effect on the Effective
Date, (ii) the Administrative Agent on behalf of the Secured Parties shall have a perfected first
priority (subject to Permitted Prior Liens) security interest in the Collateral of the type and
priority described in each Security Document, including, as applicable, not less than 90% of the
PV10 of the Proved Reserves attributable to the Oil and Gas Properties of the Credit Parties, (iii)
the Administrative Agent and the Lenders shall have received a perfection certificate with
respect to the Credit Parties dated the Effective Date and duly executed by a Responsible Officer
of each of the Credit Parties, (iv) the Administrative Agent and the Lenders shall have received
reasonably satisfactory results of customary lien searches and (v) the Administrative Agent and
the Lenders shall have received title information satisfactory to the Lenders as required by the
Lenders on at least 90% of the PV10 of the Oil and Gas Properties of the Credit Parties.

        (d)     Fees and Expenses. The Administrative Agent and the Lenders shall have
received all fees and expenses due and payable to the Secured Parties on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all reasonable and
documented expenses (including reasonable and documented fees, charges and disbursements of
counsel and other advisors) required to be reimbursed or paid by any Credit Party hereunder or
under any other Loan Document. The Administrative Agent shall have received a fully executed
copy of the Fee Letter.

        (e)    Required Documentation. At least five (5) Business Days prior to the Effective
Date, the Administrative Agent and the Lenders shall have received all documentation and other
information with respect to the Credit Parties, requested in writing by the Administrative Agent
or a Lender and required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act including,
for the avoidance of doubt, a certification regarding beneficial ownership as required by 31
C.F.R. § 1010.230.

         (f)    Indebtedness. The Lenders shall be satisfied in their sole discretion that, on the
Effective Date, immediately after giving effect to the consummation of the Plan of
Reorganization, the issuance of the Loans to occur on the Effective Date and any other
transactions to occur on the Effective Date, the Credit Parties and their subsidiaries shall have
outstanding no Indebtedness for borrowed money other than Indebtedness outstanding under the
Loan Documents and any additional Indebtedness (including but not limited to capital leases and
obligations owed to the Credit Parties’ hedge counterparties) on terms and conditions (including
as to structure and amount) satisfactory to the Lenders in their sole discretion.

        (g)      Insurance. The Administrative Agent and the Lenders shall have received (i) a
certificate, dated the Effective Date and signed by a Responsible Officer of the Borrower,
confirming that the Credit Parties have (A) complied with the conditions set forth in

                                               Page 55
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 195 of 402



paragraphs (k), (l) and (o) of this Section 4.01 and paragraphs (a) and (b) of Section 4.02 and
(B) complied with the requirements of Section 5.10 and Section 5.11 and (ii) customary
insurance certificates issued by the insurance agent or broker of the Borrower demonstrating
compliance with Section 5.05(b), with customary endorsements to follow within 30 days of the
Effective Date (or as the Administrative Agent and the Majority Lenders may otherwise agree in
their reasonable discretion).

        (h)     Solvency. The Administrative Agent and the Lenders shall have received a
certificate from a Responsible Officer of Holdings and the Borrower, substantially in the form of
Exhibit K.

       (i)     Opinion. The Administrative Agent and the Majority Lenders shall have
received, and the Borrower shall have requested, a favorable written opinion (addressed to the
Administrative Agent and the Lenders and dated the Effective Date) of each of Kirkland & Ellis,
LLP, counsel for the Credit Parties, and Elias, Books, Brown & Nelson, P.C., special Oklahoma
counsel for the Credit Parties, in each covering such matters relating to the Credit Parties, this
Agreement or the Transactions as the Lenders shall reasonably request.

        (j)     Financials. The Administrative Agent and the Lenders shall have received all of
the financial statements described in Section 3.04(a).

        (k)     Approvals. Each Credit Party shall have obtained all approvals required from any
Governmental Authority and all consents of other Persons, in each case that are necessary or, in
the discretion of the Majority Lenders, advisable in connection with the Transactions and each of
the foregoing shall be in full force and effect and in form and substance satisfactory to the
Majority Lenders.

       (l)      Litigation. There shall not exist any material action, suit, investigation, litigation
or proceeding or other legal or regulatory developments, pending or threatened in any court or
before any arbitrator or Governmental Authority , except as otherwise disclosed pursuant to the
Credit Parties’ public disclosures or to the Lenders in writing prior to the Effective Date.

        (m)     Reserve Reports. The Administrative Agent and the Lenders shall have received
and reviewed to the satisfaction of the Lenders the reserve reports (i) dated as of [_], 2018 and
prepared by Wright & Company, Inc. or other engineering firm acceptable to the Lenders and (ii)
dated as of [_], 2018 and prepared internally by the Borrower, together with certification by the
Borrower as to accuracy, title and, except as otherwise disclosed, absence of Gas Imbalances or
take-or-pay or other prepayments.

       (n)    DIP Credit Agreement. No default or event of default shall have occurred and be
continuing under the DIP Credit Agreement.

       (o)     No Material Adverse Effect. Since October 26, 2018 (excluding the pendency of
the Chapter 11 Cases), there shall have been no event, circumstance or change, either
individually or in the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

         (p)      Bankruptcy Related Conditions.

                                               Page 56
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 196 of 402



                 (i)     The Bankruptcy Court shall have entered the Confirmation Order, which
         shall be in form and substance satisfactory to the Majority Lenders and the
         Administrative Agent in their sole discretion. The Confirmation Order must be in full
         force and effect, and shall not have been vacated, reversed, modified, amended or stayed
         in any manner without the written consent of the Majority Lenders and the
         Administrative Agent and shall be final and non-appealable;

                (ii)    The Plan of Reorganization shall not have been modified, altered,
         amended or otherwise changed or supplemented in any manner without the written
         consent of the Majority Lenders and the Administrative Agent;

                 (iii) All conditions precedent to the effectiveness of the Plan of Reorganization
         (other than the occurrence of the Effective Date hereunder) shall have been satisfied or
         waived (with the prior written consent of the Majority Lenders); and

                (iv)   The Consummation of the Plan of Reorganization shall occur substantially
         simultaneously with the occurrence of the Effective Date.

The Majority Lenders shall notify the Administrative Agent of the Effective Date and such
notice shall be conclusive and binding. Without limiting the generality of the provisions of
Article IX, for purposes of determining compliance with the conditions specified in this Article
IV, each Lender that has signed this Agreement shall be deemed to have consented to, approved
or accepted or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received written notice from such Lender prior to the proposed Effective Date
specifying its objection thereto

       Section 4.02 Conditions to All Loans. The obligation of each Lender to make any
Loans shall be subject to the satisfaction (or waiver by the Majority Lenders) of the following
conditions:

        (a)      Representations and Warranties. The representations and warranties of each
Credit Party contained in this Agreement and in each other Loan Document shall be true and
correct in all material respects (unless otherwise qualified by materiality in which case such
representations and warranties shall be true and correct in all respects) on and as of such date of
Borrowing, as applicable, as though made on and as of such date, except to the extent that any
such representation or warranty expressly relates to an earlier date (in which case such
representation or warranty shall be true and correct in all material respects (unless otherwise
qualified by materiality in which case such representations and warranties shall be true and
correct in all respects) on and as of such earlier date).

       (b)     No Default. At the time of and immediately after giving effect to such Borrowing,
no Default or Event of Default shall have occurred and be continuing.

      (c)     Borrowing Request. The Administrative Agent shall have received a Borrowing
Request in accordance with Section 2.03.



                                              Page 57
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 197 of 402



                                           ARTICLE V.

                                AFFIRMATIVE COVENANTS

      Until the Discharge of Obligations, the Credit Parties covenant and agree with the
Administrative Agent and the Lenders that:

      Section 5.01 Financial Statements; Other Information. The Borrower will furnish to
the Administrative Agent for distribution to each Lender:

        (a)     within 120 days after the end of each fiscal year of Holdings, the audited
consolidated balance sheet and related statements of operations, stockholders’ equity and cash
flows of Holdings and its Consolidated Subsidiaries as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year, all reported on by
BDO USA, LLP or other independent public accountants reasonably acceptable to the Majority
Lenders (without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit other than a “going concern” qualification
solely as to the Maturity Date occurring within the 12-month period following the date of such
audit) to the effect that such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of Holdings and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently applied;

        (b)     within 90 days after the end of each fiscal quarter of Holdings, the consolidated
balance sheet and related statements of operations, stockholders’ equity and cash flows of
Holdings and its Consolidated Subsidiaries as of the end of and for such fiscal quarter and the
then elapsed portion of the fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of Holdings and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of footnotes;

        (c)    within three Business Days following the delivery of any financial statements
under clause (a) or (b) above, a certificate in a form reasonably acceptable to Majority Lenders
signed by a Financial Officer of the Borrower certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto;

        (d)    within 90 days after the conclusion of each fiscal year, the Borrower’s annual
operating and capital expenditure budgets, and financial forecasts, including cash flow
projections covering proposed fundings, repayments, additional advances, investments and other
cash receipts and disbursements, each for the following fiscal year in a format reasonably
consistent with projections, budgets and forecasts theretofore provided to the Administrative
Agent and the Lenders, and promptly following the preparation thereof, material updates to any
of the foregoing from time to time prepared by management of the Borrower;




                                              Page 58
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 198 of 402



         (e)     promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Borrower or any Subsidiary with
the Securities and Exchange Commission, or any Governmental Authority succeeding to any or
all of the functions of said Commission, or with any national securities exchange, or distributed
by the Borrower to its shareholders generally, as the case may be;

         (f)    within 45 days following June 30th of each year and within 90 days following
December 31st of each year, the Borrower shall furnish or make available to the Administrative
Agent and each Lender (i) a Reserve Report in form and substance satisfactory to the Majority
Lenders in their reasonable discretion and prepared as of the immediately preceding June 30th or
December 31st, as applicable, which Reserve Report, in the case of each December 31 report
shall be prepared or audited by an Approved Petroleum Engineer and in the case of each other
Reserve Report shall be prepared by one or more petroleum engineers employed by the Borrower
or, at the Borrower’s election, by an Approved Petroleum Engineer; said Reserve Report to
utilize economic and pricing parameters consistent with those set forth in the definition of
Reserve Report, together with a Reserve Report Certificate;

        (g)     together with each Reserve Report required to be delivered under Section 5.01(f),
a report, in reasonable detail, setting forth (i) the Swap Agreements then in effect, the notional
volumes of and prices for, on a monthly basis and in the aggregate, the Hydrocarbons for each
such Swap Agreement and the term of each such Swap Agreement, (ii) the notional volumes of
Hydrocarbons for each such Swap Agreement and (iii) a list of the customers comprising 80% of
the Hydrocarbons (by value) being purchased from the Borrower or any Subsidiary in the six
month period prior to the “as of” date of the most recently delivered Reserve Report or Reserve
Report, as applicable;

        (h)      together with each Reserve Report delivered under Section 5.01(f) for the period
ending June 30th and December 31st of each year, (i) any updated production history of the
Proved Reserves of the Credit Parties as of such date, (ii) the lease operating expenses
attributable to the Oil and Gas Properties of the Credit Parties for the prior 12-month period
ending on the effective date of the applicable Reserve Report, and (iii) any other information as
to the operations of Holdings and its Subsidiaries as reasonably requested by Administrative
Agent; and

        (i)     from time to time such information or projections with respect to the business or
Properties, or the condition or operations, financial or otherwise, of, or compliance with the
terms of this Agreement by, the Credit Parties and their respective Subsidiaries as the
Administrative Agent or the Majority Lenders may reasonably request, including, for the
avoidance of doubt, any unsuperseded analysis of (i) the Borrower’s and its Subsidiaries’ Proved
Reserves and (ii) the valuation of the Oil and Gas Properties, in each case, in any Credit Party’s
possession or control, such information to be provided in each case, as promptly as practicable,
and in any event, within fifteen (15) Business Days following each such request;

        Documents required to be delivered pursuant to Section 5.01 (to the extent any such
documents are included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on the date (1) on
which the Borrower posts such documents, or provides a link thereto, on the Borrower’s website

                                             Page 59
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 199 of 402



on the Internet at www.gastar.com, or (2) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that: (i) upon request, the Borrower shall
deliver paper copies of such documents to the Administrative Agent or any Lender until a written
request to cease delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent (by electronic mail) and, upon request,
each Lender (by electronic mail) of the posting of any such documents and, upon request,
provide to the Administrative Agent by electronic mail electronic versions (i.e., soft copies) of
such documents. The Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrower with any such request for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of such documents.

      Section 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

        (a)      as soon as possible, but in any event within five (5) days of obtaining knowledge
thereof, (i) the occurrence of any Default, (ii) the occurrence of any “default” or “event of
default” under any Material Indebtedness or (iii) occurrence of any default under the DrillCo
Operating Agreement;

        (b)      as soon as possible, but in any event within twenty (20) days after obtaining
knowledge of the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting any Credit Party or any Affiliate
thereof that, if adversely determined, could reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Effect;

       (c)    as soon as possible, but in any event within twenty (20) days after the occurrence
of any ERISA Event that, alone or together with any other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

       (d)    as soon as possible, but in any event within twenty (20) days after obtaining
knowledge of any release by any Credit Party of any Hazardous Material into the environment,
which could reasonably be expected to have a Material Adverse Effect;

        (e)    as soon as possible, but in any event within twenty (20) days after any notice
alleging any violation of any Environmental Law by any Credit Party or any other
Environmental Liability, which could reasonably be expected to have a Material Adverse Effect;

       (f)     as soon as possible, but in any event within twenty (20) days after the occurrence
of any breach or default under, or repudiation or termination of, any Material Contract, which
could reasonably be expected to have a Material Adverse Effect;

       (g)    as soon as possible, but in any event within five (5) days after becoming aware of
any other development that results in, or could reasonably be expected to result in, a Material
Adverse Effect; and


                                             Page 60
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 200 of 402



        (h)     within three (3) days after the date on which any Credit Party provides written
notice to the DrillCo Investor that an Initial Reversion Date (as defined in the DrillCo
Agreement) or Final Reversion Date (as defined in the DrillCo Agreement) has occurred, the
Borrower shall provide a copy of such notice to the Administrative Agent and the Lenders.
Within three (3) Business Days of any Credit Party receiving a DrillCo Wellbore Assignment
from the DrillCo Investor covering an Initial Reversionary Share (as defined in the DrillCo
Agreement) or a Final Reversionary Share (as defined in the DrillCo Agreement), the Borrower
shall notify the Administrative Agent of the same.

        To the extent applicable, each notice delivered under this Section shall be accompanied
by a statement of a Responsible Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken with respect
thereto.

        Section 5.03 Existence; Conduct of Business. Each Credit Party will, and will cause
each Subsidiary to, do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.04 or any Disposition
permitted under Section 6.05 nor shall any Credit Party or any Subsidiary be required to preserve
any right or franchise unrelated to the Oil and Gas Property if such Credit Party or such
Subsidiary determines that the preservation thereof is no longer desirable in the conduct of its
business and that the loss thereof is not adverse in any material respect to the Administrative
Agent or any Lender.

        Section 5.04 Payment of Obligations. Each Credit Party will, and will cause each
Subsidiary to, pay its obligations, including Tax liabilities, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings and such Credit Party or such Subsidiary, as applicable,
has set aside on its books adequate reserves with respect thereto in accordance with GAAP, or
(b) the failure to make such payment could not reasonably be expected to result in a Material
Adverse Effect.

       Section 5.05 Maintenance of Properties; Insurance. Each Credit Party will, and will
cause each Subsidiary and use commercially reasonable efforts to cause each operator of Oil and
Gas Property to:

      (a)     keep and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, and

       (b)     maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations. Upon request of the
Administrative Agent, the Borrower will furnish or cause to be furnished to the Administrative
Agent from time to time a summary of the respective insurance coverage of Holdings and its
Subsidiaries in form and substance reasonably satisfactory to the Majority Lenders, and, if
requested, will furnish the Administrative Agent copies of the applicable policies. Upon demand


                                              Page 61
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 201 of 402



by the Administrative Agent, the Borrower will cause any insurance policies covering any such
property to be endorsed (a) to provide that such policies may not be cancelled, reduced or
affected in any manner for any reason without 30 days’ prior notice to the Administrative Agent,
(b) to include the Administrative Agent as loss payee with respect to all property/casualty
policies and additional insured with respect to all liability policies and (c) to provide for such
other matters as the Lenders may reasonably require.

         Section 5.06 Books and Records; Inspection Rights. Each Credit Party will, and will
cause each Subsidiary to, keep proper books of record and account in which full, true and correct
entries are made of all dealings and transactions in relation to its business and activities. Each
Credit Party will, and will cause each Subsidiary to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to discuss its affairs,
finances and condition with its senior management, independent accountants and other advisors,
all at such reasonable times and as often as reasonably requested.

         Section 5.07 Compliance with Laws . Each Credit Party will, and will cause each
Subsidiary to, comply with all Requirements of Law (including Environmental Laws) applicable
to it or its property, except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

        Section 5.08 Environmental Matters. If an Event of Default is continuing or if the
Administrative Agent at any time has a reasonable basis to believe that there exists a violation of
any Environmental Law by any Credit Party or any Subsidiary or that there exists any other
Environmental Liabilities that would in either case reasonably be expected to, individually or in
the aggregate, result in a Material Adverse Effect, then the applicable Credit Party and each
relevant Subsidiary shall, promptly upon the receipt of a request from the Administrative Agent,
cause the performance of, or allow the Administrative Agent (or its designee) access to the real
property for the purpose of conducting, an environmental assessment, including subsurface
sampling of soil and groundwater, and cause the preparation of a report. Such assessments and
reports, to the extent not conducted by the Administrative Agent (or its designee), shall be
conducted and prepared by a reputable environmental consulting firm acceptable to the Majority
Lenders and shall be in form and substance acceptable to the Majority Lenders. The Borrower
shall be responsible for (and reimburse the Administrative Agent for) all costs associated with
any such assessments and reports.

        Section 5.09 Use of Proceeds. The proceeds of the New Money Loans will be used
only to finance the working capital needs of the Borrower, including capital expenditures, and
for general corporate purposes of the Borrower and the Guarantors, in the ordinary course of
business, including the exploration, acquisition and development of Oil and Gas Property. No
part of the proceeds of the New Money Loans will be used, whether directly or indirectly, to
purchase or carry any margin stock (as defined in Regulation U issued by the Board). The
Borrower shall not use, and shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of the New Money Loans (A) in
furtherance of an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any Anti-Corruption Laws, (B)
for the purpose of funding, financing or facilitating any activities, business or transaction of or

                                              Page 62
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 202 of 402



with any Sanctioned Person, or in any Sanctioned Country, in each case, in violation of
applicable Sanctions or (C) in any manner that would result in the violation of any Sanctions by
any party hereto. The Borrower will not fund all or part of any repayment of the Obligations out
of proceeds derived from transactions which would be prohibited by Sanctions or would
otherwise cause any party hereto to be in breach of Sanctions.

         Section 5.10 Collateral Matters.

       (a)      The Borrower will, and will cause each Guarantor to, at all times maintain an
Acceptable Security Interest in Mortgaged Properties constituting at least 90% of the PV10 of
the Credit Parties’ Proved Reserves attributable to the Oil and Gas Property evaluated in the
most recent Reserve Report provided to the Administrative Agent pursuant to Section 5.01(f).

       (b)     With respect to any Oil and Gas Property acquired (including any interest of a
Credit Party in Oil and Gas Properties acquired as the result of the formation of any pool or unit
or acquired with the proceeds of any Disposition) after the Effective Date by any Credit Party as
to which the Administrative Agent, for the benefit of the Secured Parties, does not have an
Acceptable Security Interest (other than any real property not constituting an Oil and Gas
Property), such Credit Party shall:

        (i)     with respect to Oil and Gas Properties with any associated Proved Reserves,
promptly, (1) and in any event within 30 days, execute and deliver to the Administrative Agent
such Security Documents or amendments to Security Documents and take all actions, including
without limitation, the filing of any financing statements or Mortgages, as the Majority Lenders
deem reasonably necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, an Acceptable Security Interest in such Property, and (2) deliver to the
Administrative Agent such legal opinions relating to the matters described in clause (1)
immediately preceding as the Administrative Agent or Majority Lenders may reasonably request,
which opinions shall be in form and substance, and from counsel, reasonably satisfactory to the
Majority Lenders; provided, that, unless a Property is acquired for a purchase price or other
consideration in excess of $250,000, the Borrower will not be required to take the actions
specified in this Section 5.10(b)(i) prior to the end of the fiscal quarter in which the acquisition
occurs, or if earlier, the date at which the cumulative amount of purchase price or other
consideration for all Property acquired in such quarter equals or exceeds $250,000, at which time
all Property theretofore acquired and not previously made subject to a Lien in favor of the
Administrative Agent will be made so subject; and

        (ii)    with respect to Oil and Gas Properties without any associated Proved Reserves,
execute and deliver to the Administrative Agent such Security Documents or amendments to
Security Documents and take all actions, including the filing of any financing statements or
Mortgages, as the Majority Lenders deem necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, an Acceptable Security Interest in such Property
promptly, and in any event within 30 days following the earlier of (1) the end of the calendar
month in which the recorded lease with respect to such Oil and Gas Property is received by the
Borrower and (2) the date such Oil and Gas Property is acquired if the purchase price of such Oil
and Gas Property, together with all other such property acquired for which no Mortgage has been
filed, equals or exceeds $5,000,000 in the aggregate; provided, that the Borrower shall not be

                                             Page 63
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 203 of 402



required to take the actions specified in this Section 5.10(b)(ii) with respect to any Subject Lease
until the earlier of (a) the 90th day after such Subject Lease is acquired by a Credit Party, and (b)
the 30th day after the earlier to occur of (A) the date that the third party having a right to acquire
an interest in such Subject Lease has acquired and paid for such interest, (B) the date that such
third party has declined the offer to acquire such interest and (C) the date that such third party’s
right to acquire such interest has expired.

         (c)   So long as no Event of Default has occurred, the Credit Parties may continue to
receive from the purchasers of production all proceeds of the sale of production, subject,
however, to the Liens created under the Security Documents, which Liens are hereby affirmed
and ratified. Upon the occurrence and during the continuation of an Event of Default, the
Administrative Agent and Lenders may exercise all rights and remedies granted under the Loan
Documents subject to the terms thereof, including the right to obtain possession of all proceeds
of production from such Mortgaged Properties then held by such Credit Parties or to receive
directly from the purchasers of production all other proceeds of production. In no case shall any
failure, whether intentioned or inadvertent, by the Administrative Agent or Lenders to collect
directly any such proceeds of production from the Mortgaged Properties constitute in any way a
waiver, remission or release of any of their rights under the Security Documents, nor shall any
release of any proceeds of production from any Oil and Gas Properties by the Administrative
Agent or Lenders to any Credit Parties constitute a waiver, remission, or release of any other
proceeds of production from any Oil and Gas Properties or of any rights of the Administrative
Agent or Lenders to collect other proceeds of production from the Oil and Gas Properties
thereafter.

        Section 5.11 Title Data. Each Credit Party will, and will cause each Subsidiary to, by
the Effective Date (or a later date acceptable to the Majority Lenders in their sole discretion) and
from time to time thereafter at the request of the Majority Lenders, deliver to the Administrative
Agent title information in form and substance reasonably acceptable to the Majority Lenders
with respect to that portion of the Oil and Gas Property set forth in the most recent Reserve
Report provided to the Administrative Agent and the Lenders as the Majority Lenders shall deem
reasonably necessary or appropriate to verify the title of the Credit Parties to not less than 90%
of the PV10 of the Oil and Gas Property set forth in such Reserve Report that are required to be
subject to a Mortgage pursuant to Section 5.10.

       Section 5.12 Swap Agreements. Upon the request of the Majority Lenders, the
Borrower shall, within 30 days of such request, provide to the Administrative Agent and the
Majority Lenders copies of all agreements, documents and instruments evidencing the Swap
Agreements not previously delivered to the Administrative Agent, certified as true and correct by
a Responsible Officer of the Borrower, and such other information regarding such Swap
Agreements as the Majority Lenders may reasonably request.

         Section 5.13 Operation of Oil and Gas Property.

        (a)      Each Credit Party will, and will cause each Subsidiary to, maintain, develop and
operate its Oil and Gas Property in a good and workmanlike manner, and observe and comply
with all of the terms and provisions, express or implied, of all oil and gas leases relating to such
Oil and Gas Property so long as such Oil and Gas Property are capable of producing

                                               Page 64
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 204 of 402



Hydrocarbons and accompanying elements in paying quantities, except where such failure to
comply could not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

        (b)      Each Credit Party will, and will cause each Subsidiary to, comply in all respects
with all contracts and agreements applicable to or relating to its Oil and Gas Property or the
production and sale of Hydrocarbons and accompanying elements therefrom, except to the extent
a failure to so comply could not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

        Section 5.14 Subsidiaries. At the time hereafter that any Subsidiary of Holdings is
created or acquired, each Credit Party will (a) promptly take all action necessary to comply with
Section 5.15, (b) promptly take all such action and execute and deliver, or cause to be executed
and delivered, to the Administrative Agent all such opinions, documents, instruments,
agreements, and certificates that the Administrative Agent or the Majority Lenders may
reasonably request, and (c) promptly cause such Subsidiary to (i) become a party to this
Agreement and Guarantee the Obligations by executing and delivering to the Administrative
Agent a Counterpart Agreement in the form of Exhibit C, (ii) to the extent required to comply
with Section 5.10, execute and deliver Mortgages and other Security Documents creating first
priority Liens in favor of the Administrative Agent, subject in priority only to Permitted Prior
Liens, in such Subsidiary’s Oil and Gas Property and substantially all of such Subsidiary’s
personal property, and (iii) to the extent required to comply with Section 5.11, all title opinions
and other information. Upon delivery of any such Counterpart Agreement to the Administrative
Agent, notice of which is hereby waived by each Credit Party, such Subsidiary shall be a
Guarantor and shall be as fully a party hereto as if such Subsidiary were an original signatory
hereto. Each Credit Party expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Credit Party hereunder. This
Agreement shall be fully effective as to any Credit Party that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to be a Credit Party
hereunder. With respect to each such Subsidiary, the Borrower shall promptly send to the
Administrative Agent written notice setting forth with respect to such Person the date on which
such Person became a Subsidiary of Holdings, and supplement the data required to be set forth in
the Schedules to this Agreement as a result of the acquisition or creation of such Subsidiary;
provided that such supplemental data must be reasonably acceptable to the Majority Lenders.

        Section 5.15 Pledged Capital Stock. On the Effective Date and at the time hereafter
that any Subsidiary of the Borrower is created or acquired, the Borrower and the Subsidiaries (as
applicable) shall execute and deliver to the Administrative Agent for the benefit of the Secured
Parties, the Security Agreement (or an amendment or supplement to, or amendment and
restatement of, the Security Agreement), in form and substance reasonably acceptable to the
Administrative Agent and the Majority Lenders, from the Borrower and/or the Subsidiaries (as
applicable) covering all Capital Stock owned by the Borrower or the Subsidiaries in such
Subsidiary, together with all certificates (or other evidence acceptable to the Majority Lenders)
evidencing the issued and outstanding Capital Stock of each such Subsidiary of every class
owned by such Credit Party (as applicable) which, if certificated, shall be duly endorsed or
accompanied by stock powers executed in blank to the Administrative Agent, as the
Administrative Agent or the Majority Lenders shall deem necessary or appropriate to grant,

                                             Page 65
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 205 of 402



evidence and perfect a first priority security interest in the issued and outstanding Capital Stock
owned by Borrower or any Subsidiary in each Subsidiary.

        Section 5.16 Accounts. Subject to Section 5.18, no Credit Party shall establish or
maintain a deposit account, securities account or commodities account, without executing and
delivering to Majority Lenders and the Administrative Agent a Control Agreement covering the
applicable deposit account, securities account or commodities account, other than with respect to
Excluded Accounts; provided, however, that in the case of any a deposit account, securities
account or commodities account acquired pursuant to an acquisition permitted under Section
6.07 (and which was not formed in contemplation of such acquisition), so long as such acquiring
Credit Party provides the Majority Lenders and the Administrative Agent with written notice of
the existence of such deposit account, securities account or commodities account within five
Business Days following the date of such acquisition (or such later date as the Majority Lenders
may agree in their sole discretion), such Credit Party will have 30 days (or such later date as the
Majority Lenders may agree in their sole discretion) to subject such deposit account, securities
account or commodities account to a Control Agreement. Once a control agreement has been so
executed and delivered, none of the Credit Parties will deposit or maintain Collateral (including
the proceeds thereof) in a deposit account, securities account or commodities account that is not
subject to a control agreement.

         Section 5.17 Further Assurances.

        (a)     From time to time execute and deliver, or cause to be executed and delivered,
such additional instruments, certificates or documents, and take all such actions, as
Administrative Agent or the Majority Lenders may reasonably request for the purposes of
implementing or effectuating the provisions of this Agreement and the other Loan Documents, or
of more fully perfecting or renewing the rights of Administrative Agent and the Lenders with
respect to the Collateral (or with respect to any additions thereto or replacements or proceeds or
products thereof or with respect to any other Property hereafter acquired by any Credit Party,
which may be deemed to be part of the Collateral) pursuant hereto or thereto.

        (b)    Upon the exercise by the Administrative Agent or any Lender of any power, right,
privilege or remedy pursuant to this Agreement or the other Loan Documents which requires any
consent, approval, recording, qualification or authorization of any Governmental Authority,
execute and deliver, or cause the execution and delivery of, all applications, certifications,
instruments and other documents and papers that the Administrative Agent or such Lender may
be required to obtain from any Credit Party or any of their respective Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.

         Section 5.18 Post-Closing Matters.

        (a)     Prior to the date 30 days after the Effective Date (or such later date as the
Administrative Agent and the Majority Lenders may otherwise agree in their reasonable
discretion), the Administrative Agent and the Majority Lenders shall have received customary
insurance endorsements.




                                              Page 66
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 206 of 402



        (b)     Prior to the date 30 days after the Effective Date (or such later date as the
Administrative Agent and the Majority Lenders may otherwise agree in their reasonable
discretion), the Administrative Agent and the Majority Lenders shall have received Control
Agreements in respect of the deposit accounts, securities accounts and commodities accounts
(other than Excluded Accounts) of the Credit Parties.

                                                 ARTICLE VI.

                                        NEGATIVE COVENANTS 5

      Until the Discharge of Obligations, the Credit Parties covenant and agree with the
Administrative Agent and the Lenders that:

         Section 6.01 [Reserved].

        Section 6.02 Indebtedness. Neither Holdings nor the Borrower will, nor will they
permit any of their Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:

         (a)      Indebtedness of any Credit Party under the Loan Documents;

       (b)     Indebtedness of any Credit Party under the Swap Notes so long as such
Indebtedness is subject to the Swap Intercreditor Agreement;

       (c)        letters of credit not exceeding $7,500,000 in aggregate face amount at any time
outstanding;

         (d)      Indebtedness in respect of Swap Agreements permitted pursuant to Section 6.08;

       (e)     Indebtedness existing on the Effective Date and set forth in Schedule 6.02 and
extensions, renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof (except by an amount equal to the reasonable premium paid
and fees and expenses reasonably incurred therewith);

        (f)    Unsecured intercompany Indebtedness between the Borrower and any Subsidiary
or between Subsidiaries to the extent expressly permitted by Section 6.07(b); provided that any
such Indebtedness owed by either the Borrower or a Guarantor shall be subordinated to the
Indebtedness on terms set forth in Article VII or on such terms as are reasonably acceptable to
the Majority Lenders; provided, further, that upon the request of the Administrative Agent or the
Majority Lenders at any time, such Indebtedness shall be evidenced by promissory notes having
terms reasonably satisfactory to the Majority Lenders, and the sole originally executed
counterparts of which shall be pledged and delivered to the Administrative Agent, for the benefit
of the Secured Parties, as security for the Obligations;



5
 NTD: Permitted liens, permitted, indebtedness, etc., subject to further review and discussion regarding a potential
RBL/TL facility.

                                                      Page 67
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 207 of 402



        (g)     (i) Indebtedness of the Borrower and the Subsidiaries incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (including office
equipment, data processing equipment and motor vehicles), including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any assets or secured by a
Lien on any assets prior to the acquisition thereof or (ii) any Indebtedness of any Subsidiary
issued and outstanding on or prior to the date on which such Subsidiary was acquired by the
Borrower or any Subsidiary, and not incurred in contemplation thereof, in a transaction permitted
hereunder, and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (A) with respect to the
Indebtedness incurred pursuant to clause (i) of this Section 6.02(h), such Indebtedness is incurred
prior to or within 180 days after such acquisition or the completion of such construction or
improvement and (B) the aggregate principal amount of Indebtedness permitted by this
Section 6.02(h) at any time outstanding shall not exceed $5,000,000;

          (h)    Indebtedness (other than Indebtedness for borrowed money) incurred or deposits
made by the Borrower or any Subsidiary (i) under worker’s compensation laws, unemployment
insurance laws or similar legislation, (ii) in connection with bids, tenders, contracts (other than
for the payment of Indebtedness) or leases to which the Borrower or any Subsidiary is a party,
(iii) to secure public or statutory obligations of the Borrower or any Subsidiary, and (iv) of cash
or U.S. Government Securities made to secure the performance of statutory obligations, surety,
stay, customs and appeal bonds to which the Borrower or any Subsidiary is party in connection
with the operation of the Oil and Gas Property, in each case in the ordinary course of business
and consistent with past practice;

       (i)    Guarantees in respect of Indebtedness otherwise permitted pursuant to this
Section 6.02;

        (j)    Indebtedness in connection with the endorsement of negotiable instruments and
other obligations in respect of cash management services, netting services, overdraft protection
and similar arrangements, in each case in the ordinary course of business and consistent with past
practice;

       (k)    Indebtedness in respect of insurance premium financing for insurance being
acquired or maintained by the Borrower or any Subsidiary under customary terms and
conditions;

         (l)   Indebtedness consisting of sureties or bonds provided to any Governmental
Authority or other Person and assuring payment of contingent liabilities of the Borrower in
connection with the operation of the Oil and Gas Properties, including with respect to plugging,
facility removal and abandonment of its Oil and Gas Properties; and

      (m)     other unsecured Indebtedness not in respect of borrowed money in an aggregate
amount outstanding at any time not to exceed $1,000,000.

        Section 6.03 Liens. Neither Holdings nor the Borrower will, nor will they permit any
of their Subsidiaries to, create, incur, assume or permit to exist any Lien on any Property now
owned or hereafter acquired by it, except:


                                              Page 68
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 208 of 402



         (a)      Liens created pursuant to any Loan Document;

        (b)     Liens securing obligations pursuant to the Swap Notes so long as such Liens are
subject to the Swap Intercreditor Agreement;

         (c)      Permitted Encumbrances;

        (d)    any Lien on any Property of the Borrower or any Subsidiary existing on the
Effective Date and set forth in Schedule 6.03; provided that (i) such Lien shall not apply to any
other Property of the Borrower or any other Subsidiary (other than proceeds and accessions and
additions to such property) and (ii) such Lien shall secure only those obligations which it secures
on the Effective Date and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof

       (e)    any Lien securing obligations under Swap Agreements permitted pursuant to
Section 6.08;

         (f)    any Lien existing on any Property prior to the acquisition thereof by the Borrower
or any Subsidiary or existing on any Property of any Person that becomes a Subsidiary after the
Effective Date prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
secures Indebtedness permitted by Section 6.02(g), (ii) such Lien is not created in contemplation
of or in connection with such acquisition or such Person becoming a Subsidiary, as the case may
be, (iii) such Lien shall not apply to any other Property of the Borrower or any other Subsidiary
and (iv) such Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal amount thereof;

         (g)     Liens on fixed or capital assets (including office equipment, data processing
equipment and motor vehicles) acquired, constructed or improved by the Borrower or any
Subsidiary; provided that (i) such Liens secure Indebtedness permitted by clause (g) of
Section 6.02, (ii) such Liens and the Indebtedness secured thereby are incurred prior to or
within 180 days after such acquisition or the completion of such construction or improvement,
(iii) the Indebtedness secured thereby does not exceed the cost of acquiring, constructing or
improving such fixed or capital assets and (iv) such Liens shall not apply to any other property or
assets of the Borrower or any other Subsidiaries (other than proceeds and accessions and
additions to such property);

       (h)     Liens securing insurance premium financing under customary terms and
conditions, provided that no such Lien may extend to or cover any property other than the
insurance being acquired with such financing, the proceeds thereof and any unearned or refunded
insurance premiums related thereto;

        (i)    Liens arising under the DrillCo Operating Agreements provided (1) such DrillCo
Operating Agreements do not cover Property located outside of the DrillCo Contract Area, and
(2) such DrillCo Operating Agreements are entered into pursuant to the DrillCo Agreement; and

       (j)    Liens securing reimbursement obligations under letters of credit incurred in
accordance with Section 6.02(c).

                                             Page 69
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 209 of 402



         Section 6.04 Fundamental Changes. Neither Holdings nor the Borrower will, nor will
they permit any of their Subsidiaries to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or Dispose of (in one transaction or
in a series of transactions) all or substantially all of its assets, or liquidate or dissolve, except that,
if at the time thereof and immediately after giving effect thereto no Default shall have occurred
and be continuing:

        (a)     any Subsidiary may merge into a Credit Party in a transaction in which such
Credit Party is the surviving entity so long as such transaction does not have an adverse effect on
the perfection or priority of the Liens granted under the Security Documents;

        (b)     any Subsidiary that is not a Credit Party may merge into any other Subsidiary that
is not a Credit Party in a transaction in which the surviving entity is a Subsidiary;

         (c)      any Subsidiary may Dispose of its assets to a Credit Party; and

         (d)      Dispositions permitted by Section 6.05 may be made.

       Section 6.05 Disposition of Assets. The Borrower will not, and will not permit any
Subsidiary to, Dispose of any property except:

         (a)      the sale of Hydrocarbons in the ordinary course of business;

       (b)      the Disposition of equipment and other property in the ordinary course of
business, that is obsolete or no longer necessary in the business of the Borrower or any of its
Subsidiaries or that is being replaced by equipment of comparable value and utility;

        (c)   Liens permitted by Section 6.03, Investments permitted by Section 6.07 and
Restricted Payments permitted by Section 6.09;

         (d)      Dispositions of cash and Cash Equivalents in the ordinary course of business;

         (e)      any Credit Party may Dispose of its property to another Credit Party;

       (f)     sales or discounts of overdue accounts receivable in the ordinary course of
business, in connection with the compromise or collection thereof, and not in connection with
any financing transaction;

       (g)    other Dispositions of Oil and Gas Property (other than Hedge Modifications or
Production Payments), provided that:

                 (i)    the consideration received shall be at least equal to the Fair Market Value
         of the Oil and Gas Property subject to such Disposition (and with respect to Dispositions
         involving consideration in excess of $2,000,000 individually and $10,000,000 in the
         aggregate for all Dispositions pursuant to this Section 6.05, the Borrower shall deliver to
         the Administrative Agent a certificate of a Responsible Officer certifying that such
         Disposition was for Fair Market Value);



                                                 Page 70
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 210 of 402



                  (ii)   100% of the consideration received by the Borrower or any Subsidiary in
          respect of such Disposition is cash or Cash Equivalents; and

                  (iii) the Net Cash Proceeds of such Disposition are used to prepay the Loans to
          the extent required pursuant to Section 2.07(a).

        (h)    substantially contemporaneous (and in any event occurring within 30 days of each
other) Dispositions of Oil and Gas Properties as to which no Proved Reserves are attributable in
exchange for other Oil and Gas Properties provided that (i) the Fair Market Value of the Oil and
Gas Properties exchanged by the Borrower or its Subsidiary (together with any cash) is
reasonably equivalent to the Fair Market Value of the Oil and Gas Properties (together with any
cash) to be received by the Borrower or its Subsidiary, and (ii) any cash received must be applied
in accordance with Section 2.07;

       (i)     Dispositions of seismic, geologic or other data and license rights in the ordinary
course of business;

       (j)     Hedge Modifications; provided that the consideration received for such Hedge
Modification is at least equal to Fair Market Value;

       (k)     a DrillCo Required Disposition so long as the Administrative Agent (or any
designee thereof) has received within 30 days of the date on which such DrillCo Required
Disposition is effected, a duly executed Mortgage granting an Acceptable Security Interest in the
applicable Credit Party’s interest in the DrillCo Joint Well that is the subject of such DrillCo
Required Disposition;

       (l)     Dispositions pursuant to a decision not to participate in an Oklahoma Corporation
Commission Force Pooling Order or any relinquishment of any interests in any oil and gas leases
pursuant to a non-consent provision of a standard form of joint operating agreement;

          (m)     Any farm-out, drillco or similar arrangement with respect to any Non-Core
Assets;

        (n)      Dispositions of interests in any Subject Lease pursuant to the exercise by a third
party of its rights to acquire an interest therein, to the extent and pursuant to the terms of such
right to acquire an interest therein, to the extent and pursuant to the terms of such right as in
effect on the date hereof, which Disposition is effected on or before the 90th day after such
Subject Lease is acquired by a Credit Party (or, in the case of Subject Leases held on the
Effective Date, the 90th day after the Effective Date); and

       (o)      Other dispositions and sales of Properties (including any midstream assets or
gathering systems) not otherwise permitted pursuant to this Section 6.05 having a fair market
value not to exceed $5,000,000 in the aggregate for all dispositions and sales of Properties
pursuant to this Section 6.05(o) for the term of this Agreement.

       Section 6.06 Nature of Business. Holdings will not engage in any business activities
or own any assets or incur any liabilities other than (a) its ownership of the Capital Stock of the
Borrower and liabilities incidental thereto, (b) transactions expressly permitted under this

                                              Page 71
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 211 of 402



Agreement and the other Loan Documents and (c) in connection with the consummation of the
Transactions. The Borrower will not, nor will Holdings or the Borrower permit any of their
Subsidiaries to, engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the Effective Date and businesses reasonably
related thereto.

       Section 6.07 Investments. Neither Holdings nor the Borrower will, nor will they
permit any of their Subsidiaries to, make any Investment, except:

         (a)      Investments in Cash Equivalents;

         (b)      Investments made by any Credit Party in or to any other Credit Party;

       (c)     Investments made by the Borrower or any Subsidiary pursuant to the
commitments set forth on Schedule 6.07(c); provided, that the Borrower’s or any Subsidiary’s
commitments set forth on Schedule 6.07(c) shall not be increased or otherwise altered in any
manner adverse to the interests of the Borrower or any of its Subsidiaries, on the one hand, and
the Lenders, on the other hand, unless otherwise consented to by the Majority Lenders;

       (d)      Guarantees constituting Indebtedness permitted by Section 6.02 (other than
guarantees in respect of Capital Lease Obligations) and performance guarantees, in each case,
incurred in the ordinary course of business;

       (e)      Investments by the Borrower and its Subsidiaries that are customary in the oil and
gas business and in the ordinary course of the Borrower’s or such Subsidiary’s business, and in
the form of, or pursuant to, oil, gas and mineral leases, operating agreements, unitization
agreements, joint bidding agreements, services contracts and other similar agreements that a
reasonable and prudent oil and gas industry owner or operator would find reasonably acceptable;

       (f)    Investments consisting of Swap Agreements to the extent permitted under
Section 6.08;

         (g)      Investments existing as of the Effective Date and set forth on Schedule 6.07(g);

        (h)    Investments consisting of loans and advances to employees for moving,
entertainment, travel and other similar expenses in the ordinary course of business and in any
event not to exceed $250,000 in the aggregate at any time outstanding;

         (i)     demand deposits with financial institutions, prepaid expenses and extensions of
trade credit in the ordinary course of business (and any Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss);

       (j)     trade and customer accounts receivable which are for goods furnished or services
rendered in the ordinary course of business and are payable in accordance with customary trade
terms;



                                               Page 72
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 212 of 402



       (k)     Investments received in connection with the bankruptcy or reorganization of, or
settlement of delinquent accounts and disputes with, customers and suppliers, in each case in the
ordinary course of business; provided that, the aggregate amount of such investment shall not
exceed $1,000,000 (other than by appreciation);

      (l)     Investments consisting of any deferred portion of the sales price received by the
Borrower or any Subsidiary in connection with any sale of assets permitted hereunder;

         (m)     any Investment by the Borrower or any Subsidiary of the Borrower in a Person, if
as a result of such Investment (i) such Person becomes a Subsidiary of the Borrower or (ii) such
Person is merged, consolidated or amalgamated with or into, or transfers or conveys substantially
all of its Properties or assets to, or is liquidated into, the Borrower or a Subsidiary of the
Borrower; and

         (n)      other investments not to exceed $1,000,000 in the aggregate.

       Section 6.08 Swap Agreements. Neither Holdings nor the Borrower will, nor will they
permit any of their Subsidiaries to, enter into any Swap Agreement, except Swap Agreements
with Qualified Counterparties entered into in the ordinary course of business and not for
speculative purposes to:

        (a)     hedge or mitigate price risks with respect to Hydrocarbons to which the Borrower
or any Subsidiary has actual exposure (whether or not treated as a hedge for accounting purposes
under GAAP); provided that at the time the Borrower or any Subsidiary enters into any such
Swap Agreement, such Swap Agreement (x) does not have a term greater than 60 months from
the date such Swap Agreement is entered into, and (y) when aggregated with all other Swap
Agreements then in effect would not cause the aggregate notional volume per month for each of
Hydrocarbons, calculated separately, under all Swap Agreements then in effect (other than
Excluded Hedges) to exceed, as of the date such Swap Agreement is executed, (A) for any month
during the forthcoming five-year period, 100% of the Projected Oil and Gas Production as set
forth in clause (a) of such defined term and (B) for any month during the forthcoming 36-month
period, 75% of the Projected Oil and Gas Production as set forth in clause (b) of such defined
term; and

         (b)     effectively cap, collar or exchange interest rates (from fixed to floating rates, from
one floating rate to another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary.

        Section 6.09 Restricted Payments. Neither Holdings nor the Borrower will, nor will
they permit any of their Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment; provided that, so long as at the time of and immediately after
giving effect to such Restricted Payment no Default or Event of Default shall have occurred and
be continuing or would occur as a consequence thereof, Holdings or any Subsidiary may make
the following Restricted Payments:

       (a)     the declaration and payment of dividends or distributions by Holdings solely in
Capital Stock (other than Disqualified Stock) of Holdings;


                                               Page 73
#4823-0519-7946
        Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 213 of 402



      (b)     the declaration and payment of dividends or distributions by any Subsidiary to the
Borrower or any Guarantor. 6

        [For the avoidance of doubt, nothing in this Agreement shall prevent any AHYDO Catch-
Up Payment (including any AHYDO Catch-Up Payment with respect to any subordinated debt
obligation permitted under this Agreement).] 7

           Section 6.10 Transactions with Affiliates.

        (a)     Neither Holdings nor the Borrower will, nor will they permit any of their
Subsidiaries to, make any payment to, or sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any Property from, or enter into or make or amend any
transaction, contract, agreement, understanding, loan, advance or guarantee with (or for the
benefit of), any Affiliate of Holdings (each, an “Affiliate Transaction”), unless:

                   (i)     the Affiliate Transaction is on terms that are no less favorable to Holdings
           or the relevant Subsidiary than those that would have been obtained in a comparable
           transaction by Holdings or such Subsidiary with an unrelated Person or, if in the good
           faith judgment of Holdings’s Board of Directors, no comparable transaction is available
           with which to compare such Affiliate Transaction, such Affiliate Transaction is otherwise
           fair to Holdings or the relevant Subsidiary from a financial point of view; and

                   (ii)    the Borrower delivers to the Administrative Agent (A) with respect to any
           Affiliate Transaction or series of related Affiliate Transactions involving aggregate
           consideration in excess of $10,000,000, a resolution of the Board of Directors of
           Holdings set forth in an officers’ certificate certifying that such Affiliate Transaction or
           series of related Affiliate Transactions complies with this covenant and that such Affiliate
           Transaction or series of related Affiliate Transactions has been approved by a majority of
           the disinterested members of the Board of Directors of Holdings; and (B) with respect to
           any Affiliate Transaction or series of related Affiliate Transactions involving aggregate
           consideration in excess of $20,000,000, an opinion as to the fairness to Holdings or such
           Subsidiary of such Affiliate Transaction or series of related Affiliate Transactions from a
           financial point of view issued by an accounting, appraisal or investment banking firm of
           national standing.

           (b)      Section 6.10(a) will not apply to:

                    (i)      transactions between or among Credit Parties;

                  (ii)   payment of reasonable and customary fees and reimbursements of
           expenses (pursuant to indemnity arrangements or otherwise) of officers, directors,
           employees or consultants of Holdings or any of its Subsidiaries;

                    (iii)    Restricted Payments permitted by Section 6.09; and


6
    NTD: Subject to final corporate structure.
7
    NTD: Subject to discussion re term of the loans and structure upon exit.

                                                        Page 74
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 214 of 402



                 (iv)   any issuance of Capital Stock (other than Disqualified Stock) of the
         Borrower to Affiliates of Holdings and the granting of registration and other customary
         rights in connection therewith.

        Section 6.11 Restrictive Agreements. Neither Holdings nor the Borrower will, nor
will they permit any of their Subsidiaries to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes any condition upon
(a) the ability of Holdings or any Subsidiary to create, incur or permit to exist any Lien upon any
of its Property to secure the Obligations, or (b) the ability of the Borrower or any Subsidiary to
pay dividends or other distributions with respect to any of its Capital Stock or to make or repay
loans or advances to Holdings or any Subsidiary or to guarantee Indebtedness of Holdings or any
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and conditions imposed
by law or by this Agreement and (ii) clause (a) of the foregoing shall not apply to (A) restrictions
or conditions imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the Property securing such
Indebtedness, (B) customary provisions in leases and other contracts restricting the assignment
thereof, (C) restrictions with respect to Oil and Gas Property that are not included in the most
recent Reserve Report delivered to the Administrative Agent and (D) provisions of the DrillCo
Agreement pursuant to which the Credit Parties agree not to grant Liens that can be perfected
with recordings in the applicable county records securing the Obligations on any Properties in
the DrillCo Contract Area (other than Wellbore Liens permitted hereunder and Liens on Non-
DrillCo Assets).

       Section 6.12 Disqualified Stock. Neither Holdings nor the Borrower will, nor will
they permit any of their Subsidiaries to, issue any Disqualified Stock.

       Section 6.13 Certain Amendments to Organizational Documents; Amendments of
Documents. Neither Holdings nor the Borrower will, nor will they permit any of their
Subsidiaries to:

        (a)     enter into or permit any modification or amendment of, or waive any material
right or obligation of any Person under its Organizational Documents if the effect thereof would
be materially adverse to the Administrative Agent or any Lender or violate Section 6.11;

        (b)    without the prior written consent of the Majority Lenders, except for amendments
to the Swap Note Documents that are not prohibited by the Swap Intercreditor Agreement,
amend or modify the terms of any Material Indebtedness if the effect thereof would be materially
adverse to the Administrative Agent or any Lender; or

        (c)    without the prior written consent of the Majority Lenders, amend, modify or
assign, or waive any material right or obligation of any Person under, any of their respective
Material Contracts in a manner materially adverse to the Administrative Agent or any Lender.

        Section 6.14 Sale and Leaseback Transactions and other Off-Balance Sheet
Liabilities. Neither Holdings nor the Borrower will, nor will they permit any Subsidiary to,
enter into or suffer to exist any Sale and Leaseback Transaction or any other transaction pursuant
to which it incurs or has incurred Off-Balance Sheet Liabilities.


                                              Page 75
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 215 of 402



       Section 6.15 DrillCo Restrictions. Without the prior written consent of the Majority
Lenders, no Credit Party shall amend or otherwise modify the DrillCo Agreement in a manner
materially adverse to the Lenders, including, without limitation, any amendment or modification
which would (a) increases the number of Joint Wells (as defined in the DrillCo Agreement)
above sixty (60); (b) materially changes the area subject to the Joint Development Agreement; or
(c) materially change any economic terms or provision of the Joint Development Agreement,
including with respect to the costs to be borne by the Borrower.

        Section 6.16 Lease Restrictions. The Borrower and its Subsidiaries shall not, without
the consent of the Majority Lenders, allow more than 10.0% of the net acreage consisting of Oil
and Gas Properties of the Borrower and its Subsidiaries, measured as of the Effective Date, to
lapse, expire or otherwise terminate in any manner without such Oil and Gas Properties being
replaced by Oil and Gas Properties of similar quantity and value in Township 20 North –
Range 8 West, Township 20 North – Range 7 West, Township 19 North – Range 9 West,
Township 19 North – Range 8 West, Township 19 North – Range 7 West, Township 18 North –
Range 8 West, Township 18 North – Range 7 West, and Township 18 North – Range 6 West;
provided that, (a) for purposes of calculating such net acreage, all Non-Core Assets shall be
excluded from the Oil and Gas Properties of the Borrower and its Subsidiaries and (b) such
percentage shall be adjusted following the Effective Date to take into account any disposition or
acquisition of Oil and Gas Properties as reasonably determined between the Borrower and the
Majority Lenders (it being understood and agreed that such adjustment referred to in this proviso
shall not in and of itself result in a Default or an Event of Default).

                                             ARTICLE VII.

                                GUARANTEE OF OBLIGATIONS 8

        Section 7.01 Guarantee of Payment. Each Guarantor unconditionally and irrevocably
guarantees to the Administrative Agent for the benefit of the Secured Parties, the punctual
payment of all Obligations now or which may in the future be owing by any Credit Party,
including any Obligations incurred or accrued during the pendency of any proceeding under
bankruptcy, insolvency or similar laws of any jurisdiction, whether or not allowed or allowable
in such proceeding (including all such amounts that would become due but for the operation of
the automatic stay under section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a), and the
operation of sections 502(b) and 506(b) of the Bankruptcy Code, 11 U.S.C. §502(b) and §506(b))
(collectively, the “Guaranteed Liabilities”). This Guarantee is a guaranty of payment and not of
collection only. The Administrative Agent shall not be required to exhaust any right or remedy
or take any action against the Borrower or any other Person or any collateral. Each Guarantor
agrees that, as between the Guarantor and the Administrative Agent, the Guaranteed Liabilities
may be declared to be due and payable for the purposes of this Guarantee notwithstanding any
stay, injunction or other prohibition which may prevent, delay or vitiate any declaration as
regards the Borrower or any other Guarantor and that in the event of a declaration or attempted
declaration, the Guaranteed Liabilities shall immediately become due and payable by each
Guarantor for the purposes of this Guarantee.


8
         NTD: Subject to further K&E hedge team review.

                                                  Page 76
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 216 of 402



        Section 7.02 Guarantee Absolute. Each Guarantor guarantees that the Guaranteed
Liabilities shall be paid strictly in accordance with the terms of this Agreement. The liability of
each Guarantor hereunder is absolute and unconditional irrespective of: (a) any change in the
time, manner or place of payment of, or in any other term of, all or any of the Loan Documents
or the Guaranteed Liabilities, or any other amendment or waiver of or any consent to departure
from any of the terms of any Loan Document or Guaranteed Liability, including any increase or
decrease in the rate of interest thereon; (b) any release or amendment or waiver of, or consent to
departure from, any other guaranty or support document, or any exchange, release or non-
perfection of any collateral, for all or any of the Loan Documents or Guaranteed Liabilities;
(c) any present or future law, regulation or order of any jurisdiction (whether of right or in fact)
or of any agency thereof purporting to reduce, amend, restructure or otherwise affect any term of
any Loan Document or Guaranteed Liability; (d) without being limited by the foregoing, any
lack of validity or enforceability of any Loan Document or Guaranteed Liability; and (e) any
other setoff, defense or counterclaim whatsoever (in any case, whether based on contract, tort or
any other theory) with respect to the Loan Documents or the transactions contemplated thereby
which might constitute a legal or equitable defense available to, or discharge of, the Borrower or
a Guarantor (other than the defense of payment or performance).

       Section 7.03 Guarantee Irrevocable. This Guarantee is a continuing guaranty of the
payment of all Guaranteed Liabilities now or hereafter existing under this Agreement, and shall
remain in full force and effect until the Discharge of Obligations.

        Section 7.04 Reinstatement. This Guarantee shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the Guaranteed Liabilities is
rescinded or must otherwise be returned by the Administrative Agent or any Lender as a result of
the insolvency, bankruptcy or reorganization of the Borrower, or any other Credit Party, or
otherwise, all as though the payment had not been made.

        Section 7.05 Subrogation. Until the Discharge of Obligations, no Guarantor shall
exercise any rights which it may acquire by way of subrogation, by any payment made under this
Guarantee or otherwise. If any amount is paid to the Guarantor on account of subrogation rights
under this Guarantee at any time when all the Guaranteed Liabilities have not been paid in full,
the amount shall be held in trust for the benefit of the Secured Parties and shall be promptly paid
to the Administrative Agent to be credited and applied to the Guaranteed Liabilities, whether
matured or unmatured or absolute or contingent, in accordance with the terms of this Agreement
and the Swap Agreements. If any Guarantor makes payment to any Secured Party of all or any
part of the Guaranteed Liabilities and all the Guaranteed Liabilities are paid in full and this
Agreement is terminated, the Administrative Agent and the Secured Parties shall, at such
Guarantor’s request and expense, execute and deliver to such Guarantor appropriate documents,
without recourse and without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Guaranteed Liabilities resulting from the
payment.

       Section 7.06 Subordination. Without limiting the rights of the Administrative Agent
and the other Secured Parties under any other agreement, any liabilities owed by the Borrower to
any Guarantor in connection with any extension of credit or financial accommodation by any
Guarantor to or for the account of the Borrower, including but not limited to interest accruing at

                                              Page 77
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 217 of 402



the agreed contract rate after the commencement of a bankruptcy or similar proceeding, are
hereby subordinated to the Guaranteed Liabilities, and such liabilities of the Borrower to such
Guarantor, if the Administrative Agent so requests after the occurrence and during the
continuation of a Default or event of default or termination event (howsoever defined) under any
Swap Agreement constituting a Secured Obligation hereunder, shall be collected, enforced and
received by any Guarantor as trustee for the Administrative Agent and shall be paid over to the
Administrative Agent on account of the Guaranteed Liabilities but without reducing or affecting
in any manner the liability of the Guarantor under the other provisions of this Guarantee.

        Section 7.07 Payments Generally. All payments by the Guarantors shall be made in
the manner, at the place and in the currency (the “Payment Currency”) required by the Loan
Documents and in accordance with the Swap Intercreditor Agreement; provided, however, that if
the Payment Currency is other than Dollars any Guarantor may, at its option (or, if for any
reason whatsoever any Guarantor is unable to effect payments in the foregoing manner, such
Guarantor shall be obligated to) pay to the Collateral Agent at its principal office the equivalent
amount in Dollars computed at the selling rate of the Collateral Agent or a selling rate chosen by
the Collateral Agent, most recently in effect on or prior to the date the Guaranteed Liability
becomes due, for cable transfers of the Payment Currency to the place where the Guaranteed
Liability is payable. In any case in which any Guarantor makes or is obligated to make payment
in Dollars, the Guarantor shall hold the Collateral Agent and the Secured Parties harmless from
any loss incurred by the Collateral Agent and any Secured Party arising from any change in the
value of Dollars in relation to the Payment Currency between the date the Guaranteed Liability
becomes due and the date the Collateral Agent or such Secured Party is actually able, following
the conversion of the Dollars paid by such Guarantor into the Payment Currency and remittance
of such Payment Currency to the place where such Guaranteed Liability is payable, to apply such
Payment Currency to such Guaranteed Liability.

        Section 7.08 Setoff. Each Guarantor agrees that, in addition to (and without limitation
of) any right of setoff, banker’s lien or counterclaim the Administrative Agent or any other
Secured Party may otherwise have, the Administrative Agent or such Secured Party shall be
entitled, at its option, to offset balances (general or special, time or demand, provisional or final)
held by it for the account of any Guarantor at any office of the Administrative Agent or such
Secured Party, in Dollars or in any other currency, against any amount payable by such
Guarantor under this Guarantee which is not paid when due (regardless of whether such balances
are then due to such Guarantor), in which case it shall promptly notify such Guarantor thereof;
provided that the failure of the Administrative Agent or such Secured Party to give such notice
shall not affect the validity thereof.

        Section 7.09 Formalities. Each Guarantor waives presentment, notice of dishonor,
protest, notice of acceptance of this Guarantee or incurrence of any Guaranteed Liability and any
other formality with respect to any of the Guaranteed Liabilities or this Guarantee.

        Section 7.10 Limitations on Guarantee. The provisions of the Guarantee under this
Article VII are severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other law affecting the
rights of creditors generally, if the obligations of any Guarantor under this Guarantee would
otherwise be held or determined to be avoidable, invalid or unenforceable on account of the

                                               Page 78
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 218 of 402



amount of such Guarantor’s liability under this Guarantee, then, notwithstanding any other
provision of this Guarantee to the contrary, the amount of such liability shall, without any further
action by the Guarantors, the Administrative Agent or any other Secured Party, be automatically
limited and reduced to the highest amount that is valid and enforceable as determined in such
action or proceeding (such highest amount determined hereunder being the relevant Guarantor’s
“Maximum Liability”). This Section 7.10 with respect to the Maximum Liability of the
Guarantors is intended solely to preserve the rights of the Administrative Agent and the other
Secured Parties hereunder to the maximum extent not subject to avoidance under applicable law,
and no Guarantor nor any other Person shall have any right or claim under this Section 7.10 with
respect to the Maximum Liability, except to the extent necessary so that none of the obligations
of any Guarantor hereunder shall not be rendered voidable under applicable law.

        Section 7.11 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or other support as
may be needed from time to time by each other Guarantor to honor all of its obligations under
this Article VII in respect of all obligations in respect of Swap Agreements that constitute
Secured Obligations hereunder (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 7.11 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 7.11 or otherwise under this
Article VII voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP Guarantor
under this Article VII shall remain in full force and effect until a discharge of the Guaranteed
Liabilities. Each Qualified ECP Guarantor intends that this Section 7.11 constitute, and this
Section 7.11 shall be deemed to constitute, a “keepwell, support or other agreement” for the
benefit of each other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

       Section 7.12 Stay of Acceleration. If acceleration of the time for payment of any of
the Guaranteed Liabilities is stayed upon the insolvency, bankruptcy or reorganization of the
Credit Parties, all such amounts otherwise subject to acceleration under the terms of this
Agreement or any other Loan Document shall nonetheless be payable by each of the Guarantors
hereunder forthwith on demand by the Administrative Agent made at the written request of the
Majority Lenders.

       Section 7.13 Survival. The agreements and other provisions in this Article VII shall
survive, and remain in full force and effect regardless of, the resignation or removal of the
Administrative Agent, the replacement of any Lender, the expiration or termination of this
Agreement and the Aggregate Commitments or the Discharge of Obligations.

                                          ARTICLE VIII.

                                     EVENTS OF DEFAULT

         If any of the following events (“Events of Default”) shall occur:

       (a)    Non-Payment. (i) Any Credit Party shall fail to pay any principal of, or premium
on, any Loan when and as the same shall become due and payable, whether at the due date


                                              Page 79
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 219 of 402



thereof or at a date fixed for prepayment thereof or otherwise or (ii) any Credit Party shall fail to
pay any interest on any Loan, any fee or any other amount, other than an amount referred to in
clause (i), payable under this Agreement or the Fee Letter, when and as the same shall become
due and payable, and such failure under this clause (ii) shall continue unremedied for a period of
five (5) Business Days;

        (b)      Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of Holdings or any Subsidiary in or in connection with this
Agreement or any amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in connection with this
Agreement or any amendment or modification hereof or waiver hereunder or in any Loan
Document furnished pursuant to or in connection with this Agreement or any amendment or
modification thereof or waiver hereunder, shall prove to have been incorrect in any material
respect when made or deemed made and such materiality is continuing;

        (c)    Covenants. Holdings or any Subsidiary shall fail to observe or perform (i) any
term, covenant, condition or agreement contained in Section 5.01(a), Section 5.01(b), Section
5.01(c), Section 5.01(d), Section 5.02, Section 5.03 (with respect to Holdings’s or any
Subsidiary’s existence), Section 5.09, Section 5.18 or in Article VI or (ii) any other term,
covenant, condition or agreement contained in this Agreement (other than those specified in the
foregoing clause (i) of this section or clause (a) or (b) of this Article) or any Loan Document, and
such failure shall continue unremedied for a period of 30 days after the earlier of (x) knowledge
thereof by the Borrower or any other applicable Credit Party or (y) receipt of written notice
thereof from the Administrative Agent to the Borrower or any other Credit Party (which notice
will be given at the request of any Lender);

       (d)     DrillCo Agreement. The Borrower or any Subsidiary shall fail to make any
payment required under the DrillCo Agreement within 30 days of the date such payment is due
under the DrillCo Agreement, unless such payment is being disputed in good faith and the
Borrower has established adequate reserves therefor;

        (e)     Cross-Default. Holdings or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable and such failure shall
continue beyond the applicable grace period, if any, or any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the holder or holders of
any Material Indebtedness or any trustee or agent on its or their behalf to cause any Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (e) shall not apply to (i) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of the Property
securing such Indebtedness and (ii) Indebtedness that becomes due as a result of a change in law,
tax regulation or accounting treatment so long as such Indebtedness is paid when due;

       (f)     Involuntary Proceedings. An involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or other relief in respect
of Holdings or any Subsidiary or its debts, or of a substantial part of its assets, under any Federal,

                                               Page 80
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 220 of 402



state or foreign bankruptcy, insolvency, receivership or similar law now or hereafter in effect or
(ii) the appointment of a receiver, trustee, custodian, sequestrator, conservator or similar official
for Holdings or any Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or decree approving or
ordering any of the foregoing shall be entered;

        (g)     Voluntary Proceedings. Holdings or any Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization or other relief
under any Federal, state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or petition described in clause (f) of this Article, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator, conservator or similar
official for Holdings or any Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) take any action for the purpose of effecting
any of the foregoing or (vii) become unable, admit in writing its inability or fail generally to pay
its debts as they become due.

        (h)    Judgments. One or more judgments for the payment of money in an aggregate
amount in excess of $2,500,000 shall be rendered against Holdings or any Subsidiary or any
combination thereof and either the same shall remain undischarged or unsatisfied for a period
of 30 consecutive days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of Holdings or any
Subsidiary to enforce any such judgment;

       (i)     ERISA. An ERISA Event shall have occurred that, in the opinion of the Majority
Lenders, when taken together with all other ERISA Events that have occurred, could reasonably
be expected to result in a Material Adverse Effect;

        (j)    Guarantee. The delivery by any Guarantor to the Administrative Agent of written
notice that a Guarantee under Article VII has been revoked;

       (k)      Invalidity of Loan Documents. Any material provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases to be valid and
enforceable as against any Credit Party; or any Credit Party or any other Person contests in any
manner the validity or enforceability of any provision of any Loan Document; or any Credit
Party denies that it has any or further liability or obligation under any provision of any Loan
Document, or purports to revoke, terminate or rescind any provision of any Loan Document;

        (l)     DrillCo. Any Lien granted to a Credit Party by the DrillCo Investor under or
related to the DrillCo Operating Agreement fails to be senior to all other Liens granted by the
DrillCo Investor in the Property encumbered thereby (other than (i) the Liens granted under the
memorandum of DrillCo Operating Agreement to the other Persons party thereto and (ii) Liens
of the type described in clause (a) of “Permitted Encumbrances” definition), and such failure
shall remain unremedied for 30 days after the earlier to occur of a Credit Party becoming aware



                                               Page 81
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 221 of 402



of the occurrence of such failure and notice from the Administrative Agent to the Borrower of
such failure;

        (m)     Collateral. Any Security Document after delivery thereof shall for any reason
(other than pursuant to the terms thereof) cease to create a valid and perfected first priority Lien
(subject in priority only to Permitted Prior Liens) on the Collateral purported to be covered
thereby;

         (n)      Swap Notes. A default under the Swap Note Documents shall have occurred; or

         (o)      Change of Control. There occurs any Change of Control.

then, and in every such event (other than an event with respect to Holdings or any Subsidiary
described in clause (e) or (f) of this Article), and at any time thereafter during the continuance of
such event, the Administrative Agent may, and at the written request of the Majority Lenders
shall, by notice to the Borrower, take either or both of the following actions, at the same or
different times: (i) terminate the Aggregate Commitment, and thereupon the Aggregate
Commitment shall terminate immediately, and (ii) declare the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon and all fees,
premiums and other obligations of the Borrower accrued or payable hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (e) or (f) of this Article, the Aggregate Commitment shall
automatically terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees, premiums and other obligations of the Borrower accrued or payable
hereunder, shall automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower. Without limiting the
foregoing, upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent and each Lender may, subject to the Swap Intercreditor Agreement,
protect and enforce its rights under this Agreement and the other Loan Documents by any
appropriate proceedings, including proceedings for specific performance of any covenant or
agreement contained in this Agreement or any other Loan Document, and the Administrative
Agent and each Lender may, subject to the Swap Intercreditor Agreement, enforce payment of
any Obligations due and payable hereunder or enforce any other legal or equitable right and
remedies which it may have under this Agreement, any other Loan Document, or under
applicable law or in equity.

        Notwithstanding anything to the contrary contained in this Agreement, upon the
occurrence and during the continuance of an Event of Default, the Borrower irrevocably waives
the right to direct the application of any and all payments at any time or times thereafter received
by Administrative Agent from or on behalf of Borrower or any Guarantor of all or any part of the
Obligations, and, as between Borrower on the one hand and Administrative Agent and Lenders
on the other, Administrative Agent shall, subject to the Swap Intercreditor Agreement, have the
continuing and exclusive right to apply and to reapply any and all payments received against the



                                              Page 82
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 222 of 402



Obligations in such manner as Administrative Agent may deem advisable notwithstanding any
previous application by Administrative Agent.

        Following the occurrence and during the continuance of an Event of Default,
Administrative Agent shall, subject to the Swap Intercreditor Agreement, apply any and all
payments received by Administrative Agent in respect of the Obligations, and any and all
proceeds of Collateral received by Administrative Agent, in the following order: first, to all fees,
costs, indemnities, liabilities, obligations and expenses incurred by or owing to Administrative
Agent with respect to this Agreement, the other Loan Documents or the Collateral, second, to all
fees, costs, indemnities and expenses incurred by or owing to any Lender with respect to this
Agreement, the other Loan Documents or the Collateral, third, to accrued and unpaid interest on
the Obligations, fourth, to the principal amount of the Obligations outstanding, and fifth, to any
other indebtedness or obligations of Borrower owing to Administrative Agent or any Lender
under the Loan Documents. Any balance remaining after giving effect to the applications set
forth above shall be delivered to the Borrower or to whoever may be lawfully entitled to receive
such balance or as a court of competent jurisdiction may direct. In carrying out any of the
applications set forth herein, amounts received shall be applied in the numerical order provided
until exhausted prior to the application to the next succeeding category.

                                          ARTICLE IX.

                              THE ADMINISTRATIVE AGENT

         Section 9.01 Appointment and Authority.

       (a)     Each of the Lenders hereby irrevocably appoints Wilmington Trust, National
Association, to act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms hereof, together
with such actions and powers as are reasonably incidental thereto.

        (b)     The Administrative Agent shall also act as the “Collateral Agent” or “collateral
agent” under the Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Credit Parties to
secure any of the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto. All protections, exculpations, indemnifications, expense
reimbursements, rights, powers and privileges provided to the Administrative Agent under this
Agreement and the other Loan Documents shall also apply to the Administrative Agent acting in
its capacity as “Collateral Agent” (or “collateral agent” as applicable) under the Loan
Documents. In this connection, the Administrative Agent acting in its capacity as “Collateral
Agent” (or “collateral agent” as applicable) and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent (in it capacity as “Collateral Agent” or “collateral agent”)
pursuant to this Article IX for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Loan Documents, or for exercising any rights and
remedies thereunder, shall be entitled to the benefits of all provisions of this Article IX and
Article X (including, without limitation, Section 10.03 as though such co-agents, sub-agents and

                                             Page 83
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 223 of 402



attorneys-in-fact were the “collateral agent” or “Collateral Agent” under the Loan Documents) as
if set forth in full herein with respect thereto.

       Section 9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity, if applicable, as a Lender as any
other Lender and may exercise the same as though it were not the Administrative Agent, and
such Person and its Affiliates may accept deposits from, lend money to and generally engage in
any kind of business with any Credit Party or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

        Section 9.03 Exculpatory Provisions. The duties of Administrative Agent shall be
mechanical and administrative in nature. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein or in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of the foregoing:

        (a)     the Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing,

       (b)     the Administrative Agent shall not have any duty to take any discretionary action
or exercise any discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise as directed in writing
by the Majority Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 10.02); provided that Administrative
Agent shall not be required to take any action that, in its judgment or the judgment of its counsel,
may expose Administrative Agent to liability or that is contrary to any Loan Document or
applicable Requirements of Law, and

        (c)    except as expressly set forth herein, the Administrative Agent shall not have any
duty to disclose, and shall not be liable for the failure to disclose, any information relating to any
Credit Party or any of their Affiliates that is communicated to or obtained by the Person serving
as Administrative Agent or any of its Affiliates in any capacity.

       The Administrative Agent shall not be liable for any action taken or not taken by it with
the consent or at the request of the Majority Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section 10.02) or in the
absence of its own gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction.

        The Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, or any other Loan Document or any other agreement, instrument or document, or the


                                               Page 84
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 224 of 402



creation, perfection or priority of any Lien purported to be created by the Security Documents,
(v) the value or the sufficiency of any Collateral or (vi) the satisfaction of any condition set forth
in Article IV or elsewhere herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent shall not be liable for any
apportionment or distribution of payments made by it in good faith and if any such
apportionment or distribution is subsequently determined to have been made in error the sole
recourse of any Lender to whom payment was due but not made, shall be to recover from other
Lenders any payment in excess of the amount to which they are determined to be entitled (and
such other Lenders hereby agree to return to such Lender any such erroneous payments received
by them).

        Without limiting the generality of the foregoing, the use of the term “agent” in this
Agreement with reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any applicable law.
Instead, such term us used merely as a matter of market custom and is intended to create or
reflect only an administrative relationship between independent contracting parties. Each party
to this Agreement acknowledges and agrees that the Administrative Agent and the Majority
Lenders or the Majority Lenders may use an outside service provider for the tracking of all UCC
financing statements or similar statements under the laws of any other jurisdiction required to be
filed pursuant to the Loan Documents and notification to the Administrative Agent, the Majority
Lenders or the Majority Lenders, as the case may be, of, among other things, the upcoming lapse
or expiration thereof.

         Section 9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts. In determining
compliance with any condition hereunder to the making of a Loan that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall have received
written notice to the contrary from such Lender prior to the making of such Loan.

        The Administrative Agent may at any time request instructions from Lenders with respect
to any actions or approvals which by the terms of this Agreement or of any of the Loan
Documents the Administrative Agent is permitted or desires to take or to grant, and if such
instructions are promptly requested, the Administrative Agent shall be absolutely entitled to
refrain from taking any action or to withhold any approval and shall not be under any liability
whatsoever to any Person for refraining from any action or withholding any approval under any
of the Loan Documents until it shall have received such instructions from Majority Lenders or all
or such other portion of Lenders as shall be prescribed by this Agreement. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the Administrative Agent
as a result of Administrative Agent acting or refraining from acting under this Agreement or any

                                               Page 85
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 225 of 402



of the other Loan Documents in accordance with the instructions of the Majority Lenders (or all
or such other portion of Lenders as shall be prescribed by this Agreement) and, notwithstanding
the instructions of the Majority Lenders (or such other applicable portion of Lenders), the
Administrative Agent shall have no obligation to take any action if it believes, in good faith, that
such action would violate applicable law or exposes the Administrative Agent to any liability for
which it has not received indemnification reasonably satisfactory to it.

         Section 9.05 Delegation of Duties. The Administrative Agent may perform any and all
its duties and exercise its rights and powers by or through any one or more sub-agents appointed
by the Administrative Agent. The Administrative Agent and any such sub-agent may perform
any and all its duties and exercise its rights and powers through their respective Related Parties.
The exculpatory provisions of the preceding paragraphs, including those indemnification and
expense reimbursement provisions in Section 10.03, shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit facilities provided for herein
as well as activities as Administrative Agent. Administrative Agent shall not incur any liability
for any action or inaction taken by a sub-agent except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub-agents.

        Section 9.06 Collateral and Guaranty Matters. Subject to the Swap Intercreditor
Agreement, each Lender hereby authorizes the Administrative Agent to release (or instruct the
Collateral Agent to release) any Collateral that it is permitted to be sold or released pursuant to
the terms of the Loan Documents (it being understood and agreed that the Administrative Agent
may conclusively rely without further inquiry on a certificate of a Responsible Officer as to the
sale or other disposition of property being made in full compliance with the provisions of the
Loan Documents). Each Lender hereby authorizes the Administrative Agent to execute and
deliver (or instruct the Collateral Agent to execute and deliver) to the Borrower, at the
Borrower’s sole cost and expense, any and all releases of Liens, termination statements,
assignments or other documents reasonably requested by the Borrower in connection with any
Disposition of Collateral to the extent such Disposition is permitted by the terms of this
Agreement or is otherwise authorized by the terms of the Loan Documents. Upon request by the
Administrative Agent at any time, the Lenders will confirm the Administrative Agent’s authority
to release and/or subordinate particular types or items of Collateral pursuant to this Article IX.

        The Administrative Agent shall have no obligation whatsoever to any Lender or any
other person to investigate, confirm or assure that the Collateral exists or is owned by any Credit
Party or is cared for, protected or insured or has been encumbered, or that any particular items of
Collateral meet the eligibility criteria applicable in respect of the Loans hereunder, or that the
liens and security interests granted to the Administrative Agent pursuant hereto or any of the
Loan Documents or otherwise have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to continue exercising, any
of the rights, authorities and powers granted or available to the Administrative Agent in this
Agreement or in any of the other Loan Documents, it being understood and agreed that in respect
of the Collateral, or any act, omission or event related thereto, subject to the other terms and


                                              Page 86
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 226 of 402



conditions contained herein, the Administrative Agent shall have no duty or liability whatsoever
to any Lender.

        The Administrative Agent and each Lender hereby appoint each other as agent for the
purpose of perfecting the Administrative Agent’s security interest in assets which, in accordance
with the Uniform Commercial Code in any applicable jurisdiction, can be perfected by
possession or control. Should any Lender (other than the Administrative Agent) obtain
possession or control of any such assets, such Lender shall notify the Administrative Agent
thereof, and, promptly upon the Administrative Agent’s request therefor, shall deliver such assets
to the Administrative Agent or in accordance with the Administrative Agent’s instructions or
transfer control to the Administrative Agent in accordance with the Administrative Agent’s
instructions. Each Lender agrees that it will not have any right individually to enforce or seek to
enforce any Security Document or to realize upon any Collateral for the Loans unless instructed
to do so by the Administrative Agent (or consented to by Administrative Agent), it being
understood and agreed that such rights and remedies may be exercised only by Administrative
Agent.

         Section 9.07 Resignation and Removal of Administrative Agent.

        (a)     The Administrative Agent may resign at any time by notifying the Lenders and
the Borrower. Upon any such resignation, the Majority Lenders shall have the right, with the
consent of the Borrower (which consent shall not be unreasonably withheld or delayed), to
appoint a successor; provided that no consent of the Borrower shall be required if any Event of
Default has occurred and is continuing. If no successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation (or such earlier date as shall be
agreed by the Majority Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor Administrative Agent
which shall be a bank with an office in Chicago, Illinois or New York, New York, or an Affiliate
of any such bank that is a financial institution. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor which shall include execution by such successor
Administrative Agent of a Joinder Supplement (as defined in the Swap Intercreditor Agreement),
such successor shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent. If no successor administrative agent has accepted
appointment as Administrative Agent by the date which is thirty (30) days following a retiring
Administrative Agents notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective. For the avoidance of doubt, any resignation of the
Administrative Agent shall also constitute a resignation of the Administrative Agent in its
capacity as “Collateral Agent” or “collateral agent” under the Loan Documents.

        (b)    The Majority Lenders may remove the Administrative Agent upon twenty (20)
days prior written notice to the Administrative Agent and the Borrower and, in consultation with
the Borrower, appoint a successor. If no successor administrative agent shall have been
appointed by the Majority Lenders and shall have accepted such appointment within twenty
(20) days (or such earlier date as shall be agreed by the Majority Lenders (the “Removal
Effective Date”)) which acceptance shall include execution by such successor Administrative
Agent of a Joinder Supplement (as defined in the Swap Intercreditor Agreement), then such

                                             Page 87
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 227 of 402



removal shall nonetheless become effective in accordance with such notice on the Removal
Effective Date. For the avoidance of doubt, any removal of the Administrative Agent shall also
constitute a removal of the Administrative Agent in its capacity as “Collateral Agent” or
“collateral agent” under the Loan Documents, subject to the terms of the Swap Intercreditor
Agreement.

        (c)     With the effect of the Resignation Effective Date or the Removal Effective Date,
the Administrative Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents, all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to each Lender
directly and the Majority Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Majority Lenders appoint a successor as provided for
above. After the Administrative Agent’s resignation or removal hereunder, the provisions of this
Article IX and Section 10.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as Administrative Agent.

         Section 9.08 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges and agrees that the extensions of credit made hereunder are commercial
loans and not investments in a business enterprise or securities. Each Lender further represents
that it is engaged in making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement as a Lender, and to make, acquire
or hold Loans hereunder. Each Lender shall, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and information (which
may contain material, non-public information within the meaning of the United States securities
laws concerning the Borrower and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or thereunder and in
deciding whether or to the extent to which it will continue as a lender or assign or otherwise
transfer its rights, interests and obligations hereunder.

       Section 9.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to the Borrower or any Subsidiary,
the Administrative Agent (irrespective of whether the principal of any Loan shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

        (a)     to file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans and all other Indebtedness that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent and their


                                             Page 88
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 228 of 402



respective agents and counsel and all other amounts due the Lenders and the Administrative
Agent under Section 10.03 of this Agreement allowed in such judicial proceeding); and

       (b)    to collect and receive any monies or other property payable or deliverable on any
such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or other similar official in
any such judicial proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall consent to the making
of such payments directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Administrative Agent
and their agents and counsel, and any other amounts due the Administrative Agent under
Section 10.03.

        Nothing contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of reorganization,
arrangement, adjustment or composition affecting the Indebtedness or the rights of any Lender or
to authorize the Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

        Anything contained in any of the Loan Documents to the contrary notwithstanding,
Borrower, Administrative Agent and each Secured Party hereby agree that (i) no Secured Party
shall have any right individually to realize upon any of the Collateral or to enforce the
Guarantee, it being understood and agreed that all powers, rights and remedies hereunder and
under any of the Loan Documents may be exercised solely by Administrative Agent, for the
benefit of the Secured Parties in accordance with the terms hereof and thereof and all powers,
rights and remedies under the Security Documents may be exercised solely by the
Administrative Agent for the benefit of the Secured Parties in accordance with the terms thereof,
and (ii) in the event of a foreclosure or similar enforcement action by Administrative Agent on
any of the Collateral pursuant to a public or private sale or other disposition (including, without
limitation, pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy
Code), Administrative Agent (or any Lender, except with respect to a “credit bid” pursuant to
Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code,) may be the
purchaser or licensor of any or all of such Collateral at any such sale or other disposition and
Administrative Agent, as agent for and representative of Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities) shall be entitled, upon instructions from
Majority Lenders, for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such sale or disposition, to use and apply
any of the Obligations as a credit on account of the purchase price for any collateral payable by
Administrative Agent at such sale or other disposition. The Secured Parties hereby irrevocably
authorize the Administrative Agent, at the direction of the Majority Lenders, to credit bid all or
any portion of the Secured Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 thereof, or any
similar laws in any other jurisdictions to which a Credit Party is subject, (b) at any other sale or

                                              Page 89
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 229 of 402



foreclosure or acceptance of collateral in lieu of debt conducted by (or with the consent or at the
direction of) the Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase, the Secured
Obligations owed to the Secured Parties shall be entitled to be, and shall be, credit bid on a
ratable basis (with Secured Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that would vest upon the
liquidation of such claims in an amount proportional to the liquidated portion of the contingent
claim amount used in allocating the contingent interests) in the asset or assets so purchased (or in
the Capital Stock or debt instruments of the acquisition vehicle or vehicles that are used to
consummate such purchase). In connection with any such bid (i) the Administrative Agent shall
be authorized to form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles, including any
disposition of the assets or Capital Stock thereof shall be governed, directly or indirectly, by the
vote of the Majority Lenders, irrespective of the termination of this Agreement and without
giving effect to the limitations on actions by the Majority Lenders contained in Section 10.02),
(iii) the Administrative Agent shall be authorized to assign the relevant Secured Obligations to
any such acquisition vehicle pro rata by the Lenders, as a result of which each of the Lenders
shall be deemed to have received a pro rata portion of any Capital Stock and/or debt instruments
issued by such an acquisition vehicle on account of the assignment of the Secured Obligations to
be credit bid, all without the need for any Secured Party or acquisition vehicle to take any further
action, and (iv) to the extent that Secured Obligations that are assigned to an acquisition vehicle
are not used to acquire Collateral for any reason (as a result of another bid being higher or better,
because the amount of Secured Obligations assigned to the acquisition vehicle exceeds the
amount of debt credit bid by the acquisition vehicle or otherwise), such Secured Obligations
shall automatically be reassigned to the Lenders pro rata and the Capital Stock and/or debt
instruments issued by any acquisition vehicle on account of the Secured Obligations that had
been assigned to the acquisition vehicle shall automatically be cancelled, without the need for
any Secured Party or any acquisition vehicle to take any further action.

                                           ARTICLE X.

                                       MISCELLANEOUS

         Section 10.01 Notices.

        (a)     Subject to paragraph (b) below, all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by telecopy or email, as follows:

                (i)     if to the Borrower or any Guarantor, to Gastar Exploration Inc., 1331
         Lamar, Suite 650, Houston, Texas 77010, Attention: Michael A. Gerlich, Senior Vice
         President and Chief Financial Officer / Trent Determann, Vice President-Finance,
         Facsimile No. (713) 739-0458, email: mgerlich@gastar.com / tdetermann@gastar.com;

                (ii)   if to the Administrative Agent, to Wilmington Trust, National Association,
         50 South Sixth Street, Suite 1290, Minneapolis, MN 55402, Attention: Jeffrey Rose,

                                              Page 90
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 230 of 402



         Facsimile No. (612) 217-5651, email: JRose@wilmingtontrust.com, with a copy to
         Arnold & Porter Kaye Scholer LLP 250 West 55th Street, New York, NY 10019,
         Attention: Alan Glantz, Facsimile No, (212) 836-6763, email:
         Alan.Glantz@arnoldporter.com; and

               (iii) if to any other Lender, to its address (or telecopy number) set forth in its
         Administrative Questionnaire.

         (b)   Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the Administrative
Agent; provided that the foregoing shall not apply to notices pursuant to Article II unless
otherwise agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to procedures approved
by it; provided that approval of such procedures may be limited to particular notices or
communications.

        (c)    Any party hereto may change its address or telecopy number or email address for
notices and other communications hereunder by written notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt if received during the
recipient’s normal business hours.

         (d)      Borrower hereby acknowledges that (i) the Administrative Agent may make
available to the Lenders materials and/or information provided by or on behalf of Borrower
hereunder (collectively, the “Borrower Materials”) by posting the Borrower Materials on
SyndTrak, Intralinks, DebtDomain or another similar electronic system (the “Platform”), (ii) the
Administrative Agent may, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or communications, and
(iii) certain of the Lenders may be “public-side” Lenders (i.e., Lenders, or representatives
thereof, that do not wish to receive material nonpublic information with respect to Borrower or
its securities) (each, a “Public Lender”). Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC”, Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to Borrower or its
securities for purposes of United States Federal and state securities laws (provided, however, that
to the extent such Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.12); (y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Investor”; and (z) the Administrative
Agent shall be entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not marked as “Public Investor”.
Notwithstanding the foregoing, the following Borrower Materials shall be marked “PUBLIC”,
unless Borrower notifies the Administrative Agent in writing promptly (after being given a
reasonable opportunity to review such Borrower Materials) that any such document contains

                                              Page 91
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 231 of 402



material non-public information: (1) the Loan Documents and (2) notification of changes in the
terms of the Loan Documents.

      (e)  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.
NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES
WARRANTS THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR
THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR
OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT OR ANY OF ITS
RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS
RELATED PARTIES HAVE ANY LIABILITY TO ANY CREDIT PARTY, ANY LENDER
OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED
ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER
IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY CREDIT PARTY’S OR
THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH
PERSON IS FOUND IN A FINAL AND NON-APPEALABLE RULING BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH PERSON’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

         Section 10.02 Waivers; Amendments.

        (a)     No failure or delay by the Administrative Agent or any Lender in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single or partial exercise
of any such right or power, or any abandonment or discontinuance of steps to enforce such a
right or power, preclude any other or further exercise thereof or the exercise of any other right or
power. The rights and remedies of the Administrative Agent and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the foregoing, the making of
the Loans shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such Default at the
time.

        (b)    None of this Agreement, any other Loan Document or any provision hereof or
thereof may be waived, amended or modified, and no consent to any departure by the Borrower
or any other Credit Party therefrom shall be effective, except pursuant to an agreement or
agreements in writing entered into by the Credit Parties and the Majority Lenders, and
acknowledged by the Administrative Agent or Collateral Agent (as applicable), or by the Credit


                                              Page 92
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 232 of 402



Parties and the Administrative Agent or Collateral Agent (as applicable) in each case with the
consent of the Majority Lenders; provided that no such agreement shall:

                (i)   increase the Commitment of any Lender without the written consent of
         such Lender;

                (ii)    reduce the principal amount of any Loan or reduce the rate of interest
         thereon, or reduce any fees or premium payable hereunder, without the written consent of
         each Lender affected thereby;

                 (iii) postpone the scheduled date of payment of the principal amount of any
         Loan, or any interest thereon, or any fees or premium payable hereunder, or reduce the
         amount of, waive or excuse any such payment, or postpone the scheduled date of
         expiration of any of the Aggregate Commitment, without the written consent of each
         Lender affected thereby (it being understood that any waiver of a mandatory prepayment
         of the Loans shall not constitute a postponement or waiver of a scheduled payment or
         date of expiration);

                 (iv)   change Section 2.13(b) or Section 2.13(c) in a manner that would alter the
         pro rata sharing of payments required thereby, without the written consent of each
         Lender;

                 (v)    except in connection with any Dispositions permitted in Section 6.05,
         release any Guarantor from its obligations under Article VII or release any of the
         Collateral without the written consent of each Lender;

                (vi)    change any of the provisions of this Section or the definition of “Majority
         Lenders” or any other provision hereof specifying the number or percentage of Lenders
         required to waive, amend or modify any rights hereunder or make any determination or
         grant any consent hereunder, without the written consent of each Lender; or

                 (vii) change (x) the definition of “Qualified Counterparty”, “Secured
         Obligations”, “Secured Party” or “Swap Intercreditor Agreement” in any manner adverse
         to the Qualified Counterparties, (y) Section 6.08, or (z) Section 9.07 in any manner that
         would eliminate or waive the requirements for a successor administrative agent hereunder
         to execute and deliver a Joinder Supplement (as defined in the Swap Intercreditor
         Agreement), in either case, without the written consent of each Qualified Counterparty;

provided further that (i) no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent and (ii) the Fee Letter may only be amended,
or rights or privileges thereunder waived, in a writing executed only by the parties thereto.

       (c)    Notwithstanding anything to the contrary contained in this Section 10.02, the
Administrative Agent may, with the consent of the Borrower only, amend, modify or supplement
this Agreement or any of the other Loan Documents to correct any clerical errors or cure any
ambiguity, omission, mistake, defect or inconsistency.


                                              Page 93
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 233 of 402



         Section 10.03 Expenses; Indemnity; Damage Waiver.

        (a)     The Borrower shall pay (i) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, the Majority Lenders and each of their respective
Affiliates, including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent and the Majority Lenders, in connection with the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and (ii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Majority Lenders or any other Lender,
including the reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, the Majority Lenders or any other Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights under this Section,
or in connection with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such Loans.

       (b)  THE CREDIT PARTIES SHALL, JOINTLY AND SEVERALLY, INDEMNIFY
THE ADMINISTRATIVE AGENT AND EACH LENDER, AND EACH RELATED PARTY
OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN
“INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY
AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES,
INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR
ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION
OR DELIVERY OF THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF
THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THE CONSUMMATION OF THE
TRANSACTIONS OR ANY OTHER TRANSACTIONS CONTEMPLATED HEREBY,
(II) ANY LOAN OR THE USE OF THE PROCEEDS THEREFROM, (III) ANY ACTUAL OR
ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY
PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY SUBSIDIARY, OR
ANY OTHER ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
BORROWER OR ANY SUBSIDIARY, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE
FOREGOING, WHETHER OR NOT SUCH CLAIM, LITIGATION, INVESTIGATION OR
PROCEEDING IS BROUGHT BY A CREDIT PARTY, ANY EQUITY HOLDERS OF A
CREDIT PARTY, ANY AFFILIATES OF A CREDIT PARTY, ANY CREDITORS OF A
CREDIT PARTY OR ANY OTHER THIRD PERSON AND WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR, SOLELY IN
THE CASE OF A LENDER, FROM A CLAIM BROUGHT BY A CREDIT PARTY AGAINST
SUCH LENDER FOR MATERIAL BREACH IN BAD FAITH OF SUCH LENDER’S

                                              Page 94
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 234 of 402



OBLIGATIONS UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS.
FOR THE AVOIDANCE OF DOUBT, WITH RESPECT TO THE FOREGOING PROVISO
“ANY INDEMNITEE” MEANS ONLY THE INDEMNITEE OR INDEMNITEES, AS THE
CASE MAY BE, THAT ARE DETERMINED BY SUCH COURT IN SUCH JUDGMENT TO
HAVE BEEN GROSSLY NEGLIGENT OR TO HAVE ENGAGED IN WILLFUL
MISCONDUCT OR, SOLELY IN THE CASE OF A LENDER, MATERIALLY BREACHED
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN BAD FAITH AND NOT
ANY OTHER INDEMNITEE. THIS SECTION 10.03(b) SHALL NOT APPLY WITH
RESPECT TO TAXES OTHER THAN ANY TAXES THAT REPRESENT LOSSES, CLAIMS
OR DAMAGES ARISING FROM ANY NON-TAX CLAIM.

         (c)    To the extent that any Credit Party fails to pay any amount required to be paid by
it to the Administrative Agent (or any sub-agent thereof) or any Related Party thereof under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent thereof) or such Related Party of the Administrative Agent, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought (or if such unreimbursed amount or
indemnity payment is sought after the date on which the Loans have been paid in full, and the
Commitments have terminated or expired, in accordance with such Lender’s Applicable
Percentage immediately prior to the date on which the Loans are paid in full and the
Commitments have terminated or expired)) of such unpaid amount. If any indemnity furnished
to Administrative Agent for any purpose shall, in the opinion of the Administrative Agent, be
insufficient or become impaired, the Administrative Agent may call for additional indemnity and
cease, or not commence, to do the acts indemnified against even if so directed by Majority
Lenders, until such additional indemnity is furnished. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing to such Lender
under any Loan Document or otherwise payable by the Administrative Agent to the Lender from
any source against any amount due to the Administrative Agent under this paragraph (c).

        (d)      To the extent permitted by applicable law, no party hereto shall assert, and each
such party hereby waives, any claim against any other party hereto on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, the Loans or the use of the proceeds thereof;
provided that, nothing in this clause (d) shall relieve any Credit Party of any obligation it may
have to indemnify an Indemnitee against special, indirect, consequential or punitive damages
asserted against such Indemnitee by a third party.

        (e)    The Lenders acknowledge and agree that all indemnification obligations of the
“Administrative Agent” to the “Collateral Agent” or any sub-agent thereof or any Related Party
of the “Collateral Agent” or any sub-agent thereof under Section 19(b) of the Swap Intercreditor
Agreement shall (i) notwithstanding anything to the contrary provided in the Swap Intercreditor
Agreement, be obligations of the Lenders (and not the Administrative Agent) to the “Collateral
Agent” and such other Persons (payable by the Lenders in accordance with their respective
Applicable Percentages (determined as of the time that the indemnity payment is sought (or if
such indemnity payment is sought after the date on which the Loans have been paid in full, in
accordance with each Lender’s Applicable Percentage immediately prior to the date on which the

                                             Page 95
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 235 of 402



Loans are paid in full)) and (ii) the Administrative Agent and the “Collateral Agent” under the
Swap Intercreditor Agreement may directly enforce such indemnification obligations against the
Lenders (and each Lender hereby authorizes the Administrative Agent and the “Collateral
Agent” to set off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent or the “Collateral Agent” to
the Lender from any source against any amount due to the “Collateral Agent” under this
paragraph (e).

        (f)   All amounts due under this Section shall be payable not later than 10 days after
written demand therefor.

        (g)   The agreements in this Section 10.03 shall survive the resignation or removal of
the Administrative Agent, the replacement of any Lender, the termination of this Agreement and
the repayment, satisfaction or discharge of the Secured Obligations.

         Section 10.04 Successors and Assigns.

        (a)     The provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby, except that (i) no
Credit Party may assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender and the Administrative Agent (and any attempted
assignment or transfer by such Credit Party without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Except as set forth in Section 10.20, nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

         (b)

                  (i)    Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
         may assign to one or more Persons (other than an Ineligible Institution) all or a portion of
         its rights and obligations under this Agreement (including all or a portion of its
         Commitment and the Loans at the time owing to it) with the prior written consent (such
         consent not to be unreasonably withheld) of (A) the Administrative Agent and (B) if no
         Event of Default has occurred and is continuing, the Borrower.

                  (ii)   Assignments shall be subject to the following additional conditions:

                          (A)     except in the case of an assignment to a Lender, an Affiliate of a
                  Lender, an Approved Fund or an assignment of the entire remaining amount of
                  the assigning Lender’s Commitment or Loans, the amount of the Commitment or
                  Loans of the assigning Lender subject to each such assignment (determined as of
                  the date the Assignment and Assumption with respect to such assignment is
                  delivered to the Administrative Agent) shall not be less than $5,000,000 unless
                  each of the Borrower and the Administrative Agent otherwise consent; provided

                                                Page 96
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 236 of 402



                  that no such consent of the Borrower shall be required if an Event of Default has
                  occurred and is continuing;

                         (B)     each partial assignment shall be made as an assignment of a
                  proportionate part of all the assigning Lender’s rights and obligations in respect of
                  such Lender’s Commitment and such Lender’s Loans under this Agreement;

                         (C)     the parties to each assignment shall execute and deliver to the
                  Administrative Agent an Assignment and Assumption, together with a processing
                  and recordation fee of $3,500 (unless such fee is waived or reduced by the
                  Administrative Agent in its sole discretion); and

                         (D)     the assignee, if it shall not be a Lender, shall deliver to the
                  Administrative Agent an Administrative Questionnaire and any tax forms
                  required under Section 2.17.

         For the purposes of this Section 10.04(b), the term “Approved Fund” and “Ineligible
Institution” have the following meanings:

        “Approved Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that administers or manages a
Lender.

        “Ineligible Institution” means a (a) natural person, (b) company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person or relative(s) thereof
or (c) the Borrower.

                 (iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
         of this Section, from and after the effective date specified in each Assignment and
         Assumption the assignee thereunder shall be a party hereto and, to the extent of the
         interest assigned by such Assignment and Assumption, have the rights and obligations of
         a Lender under this Agreement, and the assigning Lender thereunder shall, to the extent
         of the interest assigned by such Assignment and Assumption, be released from its
         obligations under this Agreement (and, in the case of an Assignment and Assumption
         covering all of the assigning Lender’s rights and obligations under this Agreement, such
         Lender shall cease to be a party hereto but shall continue to be entitled to the benefits of
         Section 2.14, Section 2.15, Section 2.16, Section 2.17 and Section 10.03). Any
         assignment or transfer by a Lender of rights or obligations under this Agreement that
         does not comply with this Section 10.04 shall be treated for purposes of this Agreement
         as a sale by such Lender of a participation in such rights and obligations in accordance
         with paragraph (c) of this Section except that any attempted assignment or transfer by any
         Lender that does not comply with clause (C) of Section 10.04(b)(ii) shall be null and
         void.

                (iv)  The Administrative Agent, acting for this purpose as a non-fiduciary agent
         of the Borrower, shall maintain at one of its offices a copy of each Assignment and

                                                 Page 97
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 237 of 402



         Assumption delivered to it and a register for the recordation of the names and addresses
         of the Lenders, and the Commitment and the Applicable Percentage of, and principal
         amount of (and stated interest on) the Loans owing to, each Lender pursuant to the terms
         hereof from time to time (the “Register”). The entries in the Register shall be conclusive,
         and the Credit Parties, the Administrative Agent and the Lenders shall treat each Person
         whose name is recorded in the Register pursuant to the terms hereof as a Lender
         hereunder for all purposes of this Agreement, notwithstanding notice to the contrary. The
         Register shall be available for inspection by the Credit Parties and any Lender, at any
         reasonable time and from time to time upon reasonable prior notice. For the avoidance of
         doubt, the language in this Section 10.04(b)(iv) is intended to cause the Loans, and any
         participation therein, to be in “registered form” as defined in Sections 163(f), 87(h)(2)
         and 881(c)(2) of the Code, Section 5f.103-(c) of the United States Treasury Regulations
         and Section 1.163-5(b)(1) of the proposed United States Treasury Regulations, and such
         language shall be interpreted and applied consistently therewith.

                 (v)     Upon its receipt of a duly completed Assignment and Assumption
         executed by an assigning Lender and an assignee, the assignee’s completed
         Administrative Questionnaire and any applicable tax forms (unless the assignee shall
         already be a Lender hereunder), the processing and recordation fee referred to in
         paragraph (b) of this Section, and any written consent to such assignment required by
         paragraph (b) of this Section, the Administrative Agent shall accept such Assignment and
         Assumption and record the information contained therein in the Register; provided that if
         either the assigning Lender or the assignee shall have failed to make any payment
         required to be made by it pursuant to Section 2.18(d) or Section 10.03(c), the
         Administrative Agent shall have no obligation to accept such Assignment and
         Assumption and record the information therein in the Register unless and until such
         payment shall have been made in full, together with all accrued interest thereon. No
         assignment shall be effective for purposes of this Agreement unless it has been recorded
         in the Register as provided in this paragraph.

         (c)

                 (i)     Any Lender may, without the consent of the Borrower or the
         Administrative Agent, sell participations to one or more banks or other entities (a
         “Participant”), other than an Ineligible Institution, in all or a portion of such Lender’s
         rights and obligations under this Agreement (including all or a portion of its Commitment
         and the Loans owing to it); provided that (A) such Lender’s obligations under this
         Agreement shall remain unchanged, (B) such Lender shall remain solely responsible to
         the other parties hereto for the performance of such obligations and (C) the Borrower, the
         Administrative Agent, and the other Lenders shall continue to deal solely and directly
         with such Lender in connection with such Lender’s rights and obligations under this
         Agreement. Any agreement or instrument pursuant to which a Lender sells such a
         participation shall provide that such Lender shall retain the sole right to enforce this
         Agreement and to approve any amendment, modification or waiver of any provision of
         this Agreement; provided that such agreement or instrument may provide that such
         Lender will not, without the consent of the Participant, agree to any amendment,
         modification or waiver described in the first proviso to Section 10.02(b) that affects such

                                              Page 98
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 238 of 402



         Participant. The Borrower agrees that each Participant shall be entitled to the benefits of
         Section 2.14, Section 2.15, Section 2.16 and Section 2.17 (subject to the requirements
         and limitations therein, including the requirements under Section 2.17(f) (it being
         understood, however, that the documentation required under Section 2.17(f) shall be
         delivered to the participating Lender)) to the same extent as if it were a Lender and had
         acquired its interest by assignment pursuant to paragraph (b) of this Section; provided
         that such Participant shall not be entitled to receive any greater payment under
         Section 2.14, Section 2.15, Section 2.16 or Section 2.17, with respect to any participation,
         than its participating Lender would have been entitled to receive, except to the extent
         such entitlement to receive a greater payment results from a Change in Law that occurs
         after the Participant acquired the applicable participation. To the extent permitted by
         law, each Participant also shall be entitled to the benefits of Section 10.08 as though it
         were a Lender, provided that such Participant agrees to be subject to Section 2.18(c) as
         though it were a Lender. Each Lender that sells a participation shall, acting solely for this
         purpose as a non-fiduciary agent of the Borrower, maintain a register on which it enters
         the name and address of each Participant and the principal amounts of (and stated interest
         on) each Participant’s interest in the Loans or other obligations under the Loan
         Documents (the “Participant Register”), and no participation shall be effective unless it
         has been recorded in the Participant Register pursuant to this Section; provided that no
         Lender shall have any obligation to disclose all or any portion of the Participant Register
         (including the identity of any Participant or any information relating to a Participant’s
         interest in any Commitments, Loans or its other obligations under any Loan Document)
         to any Person except to the extent that such disclosure is necessary to establish that such
         Commitment, Loan or other obligation is in registered form under Section 5f.103-1(c) of
         the United States Treasury Regulations and Section 1.163-5(b)(1) of the proposed United
         States Treasury Regulations. The entries in the Participant Register shall be conclusive
         absent manifest error, and such Lender shall treat each Person whose name is recorded in
         the Participant Register as the owner of such participation for all purposes of this
         Agreement notwithstanding any notice to the contrary. For the avoidance of doubt, the
         Administrative Agent (in its capacity as Administrative Agent) shall have no
         responsibility for maintaining a Participant Register.

        (d)      Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender, including without
limitation any pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security interest shall release a
Lender from any of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

        (e)     The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Ineligible Institutions. Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire as to whether any
Lender or Participant or prospective Lender or Participant is an Ineligible Institution or (y) have
any liability with respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any Ineligible Institution.

                                               Page 99
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 239 of 402



        Section 10.05 Survival. All covenants, agreements, representations and warranties
made by the Credit Parties herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been relied upon by
the other parties hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee, premium or any other amount payable under this
Agreement is outstanding and so long as the Aggregate Commitment has not expired or
terminated. The provisions of Section 2.14, Section 2.15, Section 2.16, Section 2.17, Section
10.03, Article VII and Article IX shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Aggregate Commitment or the termination of this Agreement or
any provision hereof.

         Section 10.06 Counterparts; Integration; Effectiveness; Electronic Execution.

        (a)     This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all of which when taken
together shall constitute a single contract. This Agreement and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. This Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received counterparts
hereof which, when taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed counterpart of this
Agreement.

        (b)      Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words of like import
in or relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic Signatures, deliveries or
the keeping of records in electronic form, each of which shall be of the same legal effect, validity
or enforceability as a manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as provided for in any
applicable law, including the Federal Electronic Signatures in Global and National Commerce


                                             Page 100
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 240 of 402



Act, the New York State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.

        Section 10.07 Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other jurisdiction.

        Section 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of any Credit Party now or hereafter existing under this Agreement
held by such Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section and Section 7.08 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

     Section 10.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE
OF PROCESS.

     (a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

      (b)  EACH CREDIT PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF MANHATTAN, AND OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON
THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN
THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE
AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY CREDIT PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.




                                             Page 101
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 241 of 402



     (c)  EACH CREDIT PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND
EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT.

     (d)   EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.01.
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS
AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

      Section 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER
AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

        Section 10.11 Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and shall not affect
the construction of, or be taken into consideration in interpreting, this Agreement.

        Section 10.12 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the extent requested by
any regulatory authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by Requirements of Law or
by any subpoena or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or proceeding relating
to this Agreement or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Credit Parties and their obligations, (g) with the consent of

                                             Page 102
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 242 of 402



the Borrower or (h) to the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the Administrative Agent or any
Lender on a nonconfidential basis from a source other than a Credit Party. For the purposes of
this Section, “Information” means all information received from any Credit Party relating to any
Credit Party or its business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to disclosure by any Credit
Party; provided that, in the case of information received from any Credit Party after the date
hereof, such information is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such Person would accord
to its own confidential information.

         Section 10.13 Material Non-Public Information.

      (a)  EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED
IN SECTION 10.12 FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY
INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER
AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS
THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE
PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

     (b)   ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND
AMENDMENTS, FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE
AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT
WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE CREDIT PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE
AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A
CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

         Section 10.14 Authorization to Distribute Certain Materials to Public-Siders.

        (a)     If the Borrower does not file this Agreement with the SEC, then the Borrower
hereby authorizes the Administrative Agent to distribute the execution version of this Agreement
and the Loan Documents to all Lenders, including their Public-Siders. The Borrower
acknowledges its understanding that Public-Siders and their firms may be trading in any of the
Parties’ respective securities while in possession of the Loan Documents.

     (b)     The Borrower represents and warrants that none of the information in the Loan
Documents constitutes or contains material non-public information within the meaning of the


                                            Page 103
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 243 of 402



federal and state securities laws. To the extent that any of the executed Loan Documents
constitutes at any time a material non-public information within the meaning of the federal and
state securities laws after the date hereof, the Borrower agrees that it will promptly make such
information publicly available by press release or public filing with the SEC.

         Section 10.15 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with all fees, charges
and other amounts which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the Maximum Rate and,
to the extent lawful, the interest and Charges that would have been payable in respect of such
Loan but were not payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender. In the event that, notwithstanding Section 10.09, applicable law
is the law of the State of Texas and such applicable law provides for an interest ceiling under
Chapter 303 of the Texas Finance Code (the “Texas Finance Code”) as amended, for each day,
the ceiling shall be the “weekly ceiling” as defined in the Texas Finance Code and shall be used
in this Note and the other Loan Documents for calculating the Maximum Rate and for all other
purposes. Chapter 346 of the Texas Finance Code (which regulates certain revolving credit
accounts (formerly Tex. Rev. Civ. Stat. Ann. Art. 5069, Ch. 15)) shall not apply to this
Agreement or to any Loan, nor shall this Agreement or any Loan be governed by or be subject to
the provisions of such Chapter 346 in any manner whatsoever.

        Section 10.16 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”)
and the Administrative Agent hereby notifies each Credit Party that pursuant to the requirements
of the Act, it is required to obtain, verify and record information that identifies each Credit Party,
which information includes the name and address of each Credit Party and other information that
will allow such Lender or the Administrative Agent to identify each Credit Party in accordance
with the Act.

         Section 10.17 Release of Guarantees and Liens.

        (a)    Upon Discharge of Obligations, the Collateral shall, subject to the Swap
Intercreditor Agreement, be released from the Liens created by the Security Documents, and the
Security Documents and all obligations (other than those expressly stated to survive such
termination) of each Credit Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person; and

        (b)     If any of the Collateral shall be sold, transferred or otherwise disposed of by
Holdings or any Subsidiary in a transaction permitted by this Agreement, then the Administrative
Agent, at the request and sole expense of Holdings or any Subsidiary, shall, subject to the Swap
Intercreditor Agreement, execute and deliver to Holdings or any Subsidiary all releases or other

                                              Page 104
#4823-0519-7946
        Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 244 of 402



documents reasonably necessary or desirable for the release of the Liens created by the Security
Documents on such Collateral; provided that the Borrower shall have delivered to the
Administrative Agent, at least five (5) Business Days prior to the date of the proposed release, a
written request for release identifying the terms of the Disposition in reasonable detail, including
the price thereof and any anticipated expenses in connection therewith, together with a
certification by the Borrower stating that such transaction is in compliance with this Agreement
and the other Loan Documents (and the Lenders hereby authorize and direct the Administrative
Agent to conclusively rely on such certifications in performing its obligations under this
Section 10.17). At the request and sole expense of the Borrower, a Guarantor shall, subject to
the Swap Intercreditor Agreement, be released from its obligations hereunder and under the other
Security Documents upon Discharge of Obligations.

       Section 10.18 [Swap Intercreditor Agreement. REFERENCE IS MADE TO THE
SWAP INTERCREDITOR AGREEMENT. EACH LENDER HEREUNDER (A) CONSENTS
TO THE TERMS OF THE SWAP INTERCREDITOR AGREEMENT, (B) AGREES THAT IT
WILL BE BOUND BY AND WILL TAKE NO ACTIONS CONTRARY TO THE
PROVISIONS OF THE SWAP INTERCREDITOR AGREEMENT AND (C) AUTHORIZES
AND DIRECTS THE ADMINISTRATIVE AGENT (IN ITS CAPACITIES AS
“ADMINISTRATIVE AGENT” AND “COLLATERAL AGENT” UNDER THE SWAP
INTERCREDITOR AGREEMENT) TO ENTER INTO THE SWAP INTERCREDITOR
AGREEMENT ON BEHALF OF SUCH LENDER. THE PROVISIONS OF THIS SECTION
10.18 ARE NOT INTENDED TO SUMMARIZE ALL RELEVANT PROVISIONS OF THE
SWAP INTERCREDITOR AGREEMENT. REFERENCE MUST BE MADE TO THE SWAP
INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND
CONDITIONS THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN
ANALYSIS AND REVIEW OF THE SWAP INTERCREDITOR AGREEMENT AND THE
TERMS AND PROVISIONS THEREOF, AND NEITHER THE ADMINISTRATIVE AGENT
NOR ANY OF ITS AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER AS
TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE
SWAP INTERCREDITOR AGREEMENT. IN THE EVENT OF A CONFLICT BETWEEN
THE PROVISIONS OF ANY OF THE LOAN DOCUMENTS AND THE PROVISIONS OF
THE SWAP INTERCREDITOR AGREEMENT, THE PROVISIONS OF THE SWAP
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.] 9

        Section 10.19 Amendment and Restatement. On the Effective Date, the DIP Credit
Agreement shall be amended, restated and superseded in its entirety. The parties hereto
acknowledge and agree that (i) this Agreement and other Loan Documents, whether executed
and delivered in connection herewith or otherwise, do not constitute a novation, payment or
reborrowing, or termination of the “Obligations” (as defined in the DIP Credit Agreement)
relating to the New Money DIP Loans as in effect prior to the Effective Date and (ii) such
“Obligations” (as defined in the DIP Credit Agreement) are in all respects continuing (as
amended and restated hereby) with only the terms thereof being modified as provided in this
Agreement. Each Credit Party hereby reaffirms its duties and obligations under each Loan
Document to which it is a party (such reaffirmation is solely for the convenience of the parties
hereto and is not required by the terms of the DIP Credit Agreement). Each reference to this

9
    NTD: Subject to review of Swap Intercreditor Agreement

                                                   Page 105
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 245 of 402



Agreement in any Loan Document shall be deemed to be a reference to this Agreement as
amended and restated hereby.

        Section 10.20 Limited Third Party Beneficiaries. The parties hereto acknowledge and
agree that each Secured Party not party to this Agreement (including, for the avoidance of doubt,
the Collateral Agent and each Qualified Counterparty and each Initial Swap ISDA Counterparty
satisfying the definition of “Secured Party” hereunder) shall be an express third party beneficiary
under Article VII and Section 10.20 of this Agreement and, as such, Article VII and Section
10.20 of this Agreement will inure to the benefit of each such Secured Party and be enforceable
by each such Secured Party and its respective successors and assigns.



                                     [Signature Pages Follow]




                                            Page 106
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 246 of 402



       IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first above written.

                                             BORROWER:

                                             [GASTAR EXPLORATION LLC]


                                             By:
                                             Name:
                                             Title:


                                             GUARANTORS:

                                             [GASTAR HOLDCO, LLC]


                                             By:
                                             Name:
                                             Title:


                                             NORTHWEST PROPERTY VENTURES LLC


                                             By:
                                             Name:
                                             Title:




                                         Signature Page to
                               Amended and Restated Credit Agreement
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 247 of 402




                                        WILMINGTON TRUST, NATIONAL
                                        ASSOCIATION,
                                        as Administrative Agent


                                        By:
                                        Name:
                                        Title:




                                    Signature Page to
                          Amended and Restated Credit Agreement
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 248 of 402




                                        AF V Energy I Holdings, L.P.,
                                        as a Lender


                                        By:
                                        Name:
                                        Title:    Authorized Signatory




                                    Signature Page to
                          Amended and Restated Credit Agreement
#4823-0519-7946
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 249 of 402



                                       SCHEDULE 2.01

                                       COMMITMENTS

New Money Loans

                                                              Percent of Aggregate New Money
                  Lender       New Money Interim Commitment        Interim Commitment
AF V Energy I Holdings, L.P.      $[_]                                         100%
TOTAL:                            $[_]                                         100%


Refinanced Loans

                  Lender              Refinanced Commitment      Refinanced Commitment
AF V Energy I Holdings, L.P.   $[_]                                            100%
TOTAL:                         $[_]                                            100%




#4823-0519-7946
Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 250 of 402



                            EXHIBIT C

                       Parent Credit Agreement
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 251 of 402

                                                         MTHM DRAFT 12/13/18




                              CREDIT AGREEMENT

                                    dated as of

                                 January [_], 2019

                                     between

                                       [_],
                                   as Borrower,

                                       and

                         AF V ENERGY I HOLDINGS, L.P.,
                                   as Lender




#4846-6774-8225
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 252 of 402



                                                     TABLE OF CONTENTS

                                                                                                                                           Page

Article I. Definitions ....................................................................................................................... 1
           Section 1.01             Defined Terms ......................................................................................... 1
           Section 1.02             Terms Generally..................................................................................... 18
           Section 1.03             Classification of Loans and Borrowings ................................................ 19
Article II. The Credits ................................................................................................................... 19
           Section 2.01             Accounting Terms; GAAP..................................................................... 19
           Section 2.02             Loans and Commitments ....................................................................... 19
           Section 2.03             Funding of Borrowings .......................................................................... 19
           Section 2.04             [Reserved] .............................................................................................. 20
           Section 2.05             Repayment of Loans; Evidence of Debt ................................................ 20
           Section 2.06             Optional Prepayment of Loans .............................................................. 20
           Section 2.07             Mandatory Prepayment of Loans ........................................................... 21
           Section 2.08             [Reserved] .............................................................................................. 21
           Section 2.09             [Reserved] .............................................................................................. 21
           Section 2.10             Interest on Loans .................................................................................... 21
           Section 2.11             Alternate Rate of Interest ....................................................................... 23
           Section 2.12             [Reserved] .............................................................................................. 23
           Section 2.13             Conversion and Continuation of Borrowings ........................................ 24
           Section 2.14             Increased Costs ...................................................................................... 25
           Section 2.15             Change in Legality ................................................................................. 26
           Section 2.16             Breakage ................................................................................................ 26
           Section 2.17             Taxes ...................................................................................................... 27
           Section 2.18             Payments Generally; Pro Rata Treatment; Sharing of Set-offs ............. 30
Article III. Representations and Warranties.................................................................................. 31
           Section 3.01             Organization; Powers ............................................................................. 31
           Section 3.02             Authorization; Enforceability ................................................................ 31
           Section 3.03             Governmental Approvals; No Conflicts ................................................ 32
           Section 3.04             No Material Adverse Change................................................................. 32
           Section 3.05             Properties ............................................................................................... 32
           Section 3.06             Litigation and Environmental Matters ................................................... 32
           Section 3.07             Compliance with Laws and Agreements ............................................... 33
           Section 3.08             Investment Company Status .................................................................. 33
           Section 3.09             Taxes ...................................................................................................... 33
           Section 3.10             ERISA .................................................................................................... 33
           Section 3.11             Disclosure .............................................................................................. 33
           Section 3.12             Labor Matters ......................................................................................... 34
           Section 3.13             Capitalization ......................................................................................... 34
           Section 3.14             Margin Stock.......................................................................................... 34
           Section 3.15             [Reserved] .............................................................................................. 34
           Section 3.16             [Reserved] .............................................................................................. 34
           Section 3.17             [Reserved] .............................................................................................. 34

                                                                        i
#4846-6774-8225
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 253 of 402



          Section 3.18           [Reserved] .............................................................................................. 34
          Section 3.19           [Reserved] .............................................................................................. 34
          Section 3.20           [Reserved] .............................................................................................. 34
          Section 3.21           Anti-Corruption Laws and Sanctions..................................................... 34
          Section 3.22           No Foreign Operations ........................................................................... 34
          Section 3.23           [Reserved] .............................................................................................. 34
          Section 3.24           Borrower as Holding Company ............................................................. 34
Article IV. Conditions to Effectiveness and Borrowings ............................................................. 35
          Section 4.01           Conditions to Effectiveness ................................................................... 35
          Section 4.02           Conditions to All Loans ......................................................................... 36
Article V. Affirmative Covenants ................................................................................................. 36
          Section 5.01           Financial Statements; Other Information ............................................... 37
          Section 5.02           Notices of Material Events..................................................................... 38
          Section 5.03           Existence; Conduct of Business ............................................................. 39
          Section 5.04           Payment of Obligations.......................................................................... 39
          Section 5.05           Maintenance of Properties; Insurance .................................................... 39
          Section 5.06           Books and Records; Inspection Rights .................................................. 39
          Section 5.07           Compliance with Laws .......................................................................... 39
          Section 5.08           Environmental Matters........................................................................... 39
          Section 5.09           Use of Proceeds...................................................................................... 40
          Section 5.10           [Reserved] .............................................................................................. 40
          Section 5.11           [Reserved] .............................................................................................. 40
          Section 5.12           Swap Agreements .................................................................................. 40
          Section 5.13           [Reserved] .............................................................................................. 40
          Section 5.14           [Reserved] .............................................................................................. 40
          Section 5.15           [Reserved] .............................................................................................. 40
          Section 5.16           [Reserved] .............................................................................................. 40
          Section 5.17           Further Assurances................................................................................. 40
Article VI. Negative Covenants .................................................................................................... 40
          Section 6.01           [Reserved] .............................................................................................. 41
          Section 6.02           Indebtedness ........................................................................................... 41
          Section 6.03           Liens ....................................................................................................... 41
          Section 6.04           Fundamental Changes ............................................................................ 42
          Section 6.05           Disposition of Assets ............................................................................. 42
          Section 6.06           Nature of Business ................................................................................. 43
          Section 6.07           Investments ............................................................................................ 43
          Section 6.08           Swap Agreements .................................................................................. 44
          Section 6.09           Restricted Payments ............................................................................... 44
          Section 6.10           Transactions with Affiliates ................................................................... 44
          Section 6.11           Restrictive Agreements .......................................................................... 45
          Section 6.12           Disqualified Stock.................................................................................. 45
          Section 6.13           Certain Amendments to Organizational Documents ............................. 45
          Section 6.14           Sale and Leaseback Transactions........................................................... 45


                                                                     ii
#4846-6774-8225
       Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 254 of 402



Article VII. [Reserved] ................................................................................................................. 45
Article VIII. Events of Default ..................................................................................................... 45
Article IX. [Reserved] ................................................................................................................... 48
Article X. Miscellaneous .............................................................................................................. 48
          Section 10.01            Notices ................................................................................................... 48
          Section 10.02            Waivers; Amendments ........................................................................... 49
          Section 10.03            Expenses; Indemnity; Damage Waiver .................................................. 49
          Section 10.04            Successors and Assigns.......................................................................... 51
          Section 10.05            Survival .................................................................................................. 54
          Section 10.06            Counterparts; Integration; Effectiveness; Electronic Execution ............ 54
          Section 10.07            Severability ............................................................................................ 55
          Section 10.08            Right of Setoff........................................................................................ 55
          Section 10.09            GOVERNING LAW; JURISDICTION; CONSENT TO
                                   SERVICE OF PROCESS ...................................................................... 55
          Section 10.10            WAIVER OF JURY TRIAL.................................................................. 56
          Section 10.11            Headings ................................................................................................ 56
          Section 10.12            Confidentiality ....................................................................................... 56
          Section 10.13            Material Non-Public Information .......................................................... 57
          Section 10.14            [Reserved] .............................................................................................. 57
          Section 10.15            Interest Rate Limitation ......................................................................... 57
          Section 10.16            USA PATRIOT Act ............................................................................... 58




                                                                      iii
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 255 of 402




EXHIBITS:

Exhibit A – Form of Assignment and Assumption
Exhibit B – Form of Note
Exhibits C-1 through C-4 – Form of Tax Certificates
Exhibit D – Form of Interest Election Request
Exhibit E – Form of Notice of PIK Election

SCHEDULES:

Schedule 3.06 – Disclosed Matters
Schedule 3.13 – Capitalization
Schedule 6.02 – Existing Indebtedness
Schedule 6.03 – Existing Liens
Schedule 6.07 – Existing Investments




                                              iv
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 256 of 402



                                    CREDIT AGREEMENT

        This CREDIT AGREEMENT, dated as of January [_], 2019, is between [_], a Delaware
[limited liability company], as Borrower and AF V Energy I Holdings, L.P., as Lender.

                                           RECITALS

        WHEREAS, on October 31, 2018, Gastar Exploration Inc. and its subsidiaries
(collectively, the “Debtors” and each, a “Debtor”) commenced voluntary cases (the “Chapter 11
Cases”) under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the
Southern District of Texas (the “Bankruptcy Court”);

       WHEREAS, on December [_], 2018, the Bankruptcy Court entered the Confirmation
Order (as defined below);

        WHEREAS, the Debtors are party to that certain Superpriority Debtor-In-Possession
Credit Agreement, dated as of October 31, 2018, among the Debtors, the other guarantors party
thereto, the lenders party thereto and Wilmington Trust, National Association, as administrative
agent (as amended, restated, supplemented or otherwise modified prior to the date hereof, the
“DIP Credit Agreement”); and

       WHEREAS, in connection with the confirmation and implementation of the Plan of
Reorganization (as defined below), the Borrower has requested that Lender make available to the
Borrower a term loan facility of $200,000,000 to refinance a portion of the DIP Obligations (as
defined below).

       NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by the parties hereto, such parties hereby agree as follows:

                                          ARTICLE I.

                                         DEFINITIONS

      Section 1.01 Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

       “ABR Loan” or “ABR Borrowing” means a Loan or a Borrowing consisting of Loans
bearing interest at a rate determined by reference to the Alternate Base Rate.

         “Act” has the meaning assigned to such term in Section 10.16.

        “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the greater of (a) (x) an interest rate per annum (rounded upward, if necessary, to the
next 1/100th of 1%) determined by Lender to be equal to the LIBO Rate for such Eurodollar
Borrowing in effect for such Interest Period divided by (y) 1 minus the Statutory Reserves (if
any) for such Eurodollar Borrowing for such Interest Period and (b) 2.00% per annum.




#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 257 of 402



        “Affiliate” means, with respect to a specified Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or is under common
Control with the Person specified.

         “Affiliate Transaction” has the meaning assigned to such term in Section 6.10(a).

      “Agreement” means this Credit Agreement, dated as of January [_], 2019, as it may be
amended, restated, amended and restated, supplemented or otherwise modified from time to
time.

        “Alternate Base Rate” means, for any day, a fluctuating rate per annum (rounded upward,
if necessary, to the nearest 1/100th of 1%) equal to the greatest of (a) the Base Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1.00% or (c) the
Adjusted LIBO Rate for a one-month Interest Period beginning on such day (or if such day is not
a Business Day, on the immediately preceding Business Day) plus 1.00%. If Lender shall have
determined (which determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the inability or failure of
Lender to obtain sufficient quotations in accordance with the terms of the definition thereof, the
Alternate Base Rate shall be determined without regard to clause (b) of the preceding sentence
until the circumstances giving rise to such inability no longer exist. Any change in the Alternate
Base Rate due to a change in the Base Rate or the Federal Funds Effective Rate shall be effective
on the effective date of such change in the Base Rate or the Federal Funds Effective Rate,
respectively.

       “Anti-Corruption Laws” means all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time concerning or relating to
bribery or corruption, including without limitation the United States Foreign Corrupt Practices
Act of 1977, as amended.

        “Applicable Margin” means, for any day (a) with respect to any Eurodollar Loan, 6.00%
per annum, unless the Borrower has delivered a Notice of PIK Election in accordance with
Section 2.10(c) for any Interest Payment Date in respect of such Eurodollar Loan, in which case
the Applicable Margin for such Eurodollar Loan during the Interest Period ending on such
Interest Payment Date shall be 8.00% per annum and (b) with respect to any ABR Loan, 5.00%
per annum, unless the Borrower has delivered a Notice of PIK Election in accordance with
Section 2.10(c) for any Interest Payment Date in respect of such ABR Loan, in which case the
Applicable Margin for such ABR Loan during the period from the then most recent Interest
Payment Date for such Loan (or, in the case of ABR Loan originally made as an ABR Loan that
(x) was not at any time a Eurodollar Loan and (y) in respect of which an Interest Payment Date
had not occurred on or prior to such date, from the date such ABR Loan was initially funded)
and ending on such Interest Payment Date (such period, the “Applicable Interest Payment
Period”) shall be 7.00% per annum during such Applicable Interest Payment Period.

        “Applicable Percentage” means, with respect to any Lender at any time, a percentage
equal to a fraction, the numerator of which is the sum of such Lender’s Credit Exposure at such
time and the denominator of which is the aggregate Credit Exposure at such time.



                                              Page 2
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 258 of 402



         “Approved Fund” has the meaning assigned to such term in Section 10.04(b).

        “Ares” means (a) Ares Management LLC, its Affiliated investment managers and funds
or accounts managed by any of them (but excluding any portfolio companies that are owned in
whole or in part by any of the foregoing) and (b) any partner, member, manager, principal,
director or officer of any of the foregoing.

        “Asset Sale” means any Disposition by Borrower of any Property other than (a)
Dispositions permitted by clauses (a), (b), (c) or (d) of Section 6.05 and (b) any single
Disposition or series of related Dispositions that involves Properties having a Fair Market Value
not exceeding $1,000,000 and when aggregated together with all other Dispositions under this
clause (b) the total does not exceed $5,000,000.

       “Assignment and Assumption” means an assignment and assumption entered into by
Lender and an Eligible Assignee (with the consent of any Person whose consent is required
under 10.04), in the form of Exhibit A or any other form approved by Lender.

       “Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy,” now
and hereafter in effect, or any applicable successor statute.

         “Bankruptcy Court” has the meaning assigned to such term in the recitals hereto.

        “Bankruptcy Event” means, with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar Person charged with the
reorganization or liquidation of its business appointed for it, or, in the good faith determination
of Lender, has taken any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any such proceeding or appointment, provided that a Bankruptcy Event shall
not result solely by virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on its assets or
permits such Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

         “Base Rate” means, for any day, the prime lending rate published in The Wall Street
Journal for such day; provided that if The Wall Street Journal ceases to publish for any reason
such rate of interest, “Base Rate” shall mean the prime lending rate as set forth on the Bloomberg
page PRIMBB Index (or successor page) for such day (or such other service as determined by
Lender from time to time for purposes of providing quotations of prime lending interest rates);
each change in the Base Rate shall be effective on the date such change is effective. The prime
rate is not necessarily the lowest rate charged by any financial institution to its customers.

       “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

       “Borrower” means [_], a Delaware [limited liability company], and its successors and
permitted assigns.

                                              Page 3
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 259 of 402



         “Borrower Materials” has the meaning assigned to such term in Section 10.01(d).

       “Borrowing” means Loans of the same Type made, converted or continued on the same
date and, in the case of Eurodollar Loans, as to which a single Interest Period is in effect.

         “Breakage Event” has the meaning assigned to such term in Section 2.16.

       “Business Day” means any day other than a Saturday, Sunday or day on which banks in
New York City are authorized or required by law to close; provided that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in Dollar deposits in the London interbank market.

         “Capital Lease Obligations” of any Person means the obligations of such Person to pay
rent or other amounts under any lease of (or other arrangement conveying the right to use) real or
personal property, or a combination thereof, which obligations are required to be classified and
accounted for as capital leases or lease obligations on a balance sheet of such Person under
GAAP, and the amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

        “Capital Stock” means shares of capital stock, partnership interests, membership interests
in a limited liability company, beneficial interests in a trust or other equity ownership interests in
a Person, and any warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.

         “Cash Equivalents” means (a) marketable direct obligations issued by, or unconditionally
guaranteed by, the United States government or issued by any agency thereof and backed by the
full faith and credit of the United States, in each case maturing within one year from the date of
acquisition; (b) certificates of deposit, time deposits, or overnight bank deposits having
maturities of six months or less from the date of acquisition issued by Lender or by any
commercial bank organized under the laws of the United States of America or any state thereof
having combined capital and surplus of not less than $500,000,000; (c) commercial paper of an
issuer rated at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent rating by a
“nationally recognized statistical rating organization” (within the meaning of proposed
Rule 3b-10 promulgated by the SEC under the Exchange Act), if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and maturing within six
months from the date of acquisition; (d) repurchase obligations of Lender or of any commercial
bank satisfying the requirements of clause (b) of this definition, having a term of not more
than 30 days with respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of acquisition issued
or fully guaranteed by any state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory, the securities of
which state, commonwealth, territory, political subdivision or taxing authority (as the case may
be) are rated at least A by S&P or A by Moody’s; (f) securities with maturities of six months or
less from the date of acquisition backed by standby letters of credit issued by Lender or any
commercial bank satisfying the requirements of clause (b) of this definition; and (g) shares of
money market mutual or similar funds which invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition.


                                               Page 4
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 260 of 402



       “Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or similar
proceeding of, any Property of the Borrower.

        “Change in Law” means the occurrence after the date of this Agreement or, with respect
Lender, such later date on which a Lender becomes a party to this Agreement of (a) the adoption
of any law, rule, regulation or treaty, (b) any change in any law, rule, regulation or treaty or in
the interpretation or application thereof by any Governmental Authority or (c) compliance by
Lender (or, for purposes of Section 2.14(b), by any lending office of Lender or by Lender’s
holding company, if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of this Agreement;
provided that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or directives thereunder
or issued in connection therewith and (y) all requests, rules, guidelines or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed to be a “Change in Law” regardless of the date enacted,
adopted or issued.

         “Change of Control” means

        (a)     any “person” or “group” (as such terms are used in sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than Ares or any
Related Party thereof, is or becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that such person or group shall be deemed to have “beneficial
ownership” of all shares that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or indirectly, of more
than 35% of the total voting power of the outstanding Capital Stock normally entitled to vote in
the election of directors (“Voting Stock”) of Borrower (or its successor by merger, consolidation
or purchase of all or substantially all of its assets);

       (b)    the failure at any time of Holdings to be the beneficial owner of 100% of the
Voting Stock of the Borrower; or

        (c)     the Borrower’s stockholders approve any plan relating to the liquidation or
dissolution of the Borrower.

        (d)     Notwithstanding anything to the contrary herein, the Restructuring Transactions
shall not constitute a Change of Control.

         “Chapter 11 Cases” has the meaning assigned to such term in the recitals hereto.

         “Charges” has the meaning assigned to such term in Section 10.15.

         “Code” means the Internal Revenue Code of 1986, as amended from time to time.

       “Commitment” means as to Lender, its obligation to make a Loan to Borrower hereunder,
expressed as an amount representing the maximum principal amount of Loans to be made by

                                              Page 5
#4846-6774-8225
        Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 261 of 402



such Lender under this Agreement. The amount of Lender’s Commitment as of the Effective
Date is equal to $200,000,000, which amount (a) shall refinance DIP Obligations and (b) shall be
deemed funded by Lender on the Effective Date.

       “Confirmation Order” means the order of the Bankruptcy Court confirming the Plan of
Reorganization pursuant to Section 1129 of the Bankruptcy Code, together with all schedules
and exhibits thereto.

        “Consummation of the Plan of Reorganization” means the occurrence of the Effective
Date (as defined in the Plan of Reorganization) and the substantial consummation of the Plan of
Reorganization within the meaning of Section 1101(2) of the Bankruptcy Code in accordance
with its terms in all material respects.

       “Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or branch profits
Taxes.

       “Consolidated Subsidiaries” means, for any Person, any Subsidiary or other entity the
accounts of which would be consolidated with those of such Person in its consolidated financial
statements in accordance with GAAP.

        “Control” means the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have meanings
correlative thereto.

         “Credit Date” means the date of a Borrowing.

         “Credit Exposure” means the outstanding principal amount of Lender’s Loans at such
time.

         “Debtor” has the meaning assigned to such term in the recitals hereto.

       “Default” means any event or condition which constitutes an Event of Default or which
upon notice, lapse of time or both would, unless cured or waived, become an Event of Default.

        “Default Rate” means, with respect to the Loans or other Obligations which accrue
interest at the Default Rate hereunder, a rate per annum equal to the sum of three percent
(3%) plus the interest rate otherwise applicable thereto.

         “DIP Credit Agreement” has the meaning assigned to such term in the recitals hereto.

         “DIP Obligations” means Obligations as defined in the DIP Credit Agreement.

       “Discharge of Obligations” means (a) the payment in full in cash of all Obligations (other
than contingent indemnity obligations for which no claim for payment has been made (which
indemnity obligations continue to survive as expressly provided in this Agreement or in any
other Loan Document)), (b) termination or expiration of the Commitments and (c) termination of

                                              Page 6
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 262 of 402



this Agreement other than indemnity and reimbursement obligations which expressly survive the
termination hereof.

       “Disclosed Matters” means the actions, suits and proceedings and the environmental
matters disclosed in Schedule 3.06.

        “Disposition” or “Dispose” means the sale, transfer, license, lease, exchange or other
disposition (including any Sale and Leaseback Transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

        “Disqualified Stock” means any Capital Stock which, by its terms (or by the terms of any
security into which it is convertible or for which it is exchangeable), or upon the happening of
any event, matures or is mandatorily redeemable for any consideration other than other Capital
Stock (which would not constitute Disqualified Stock), pursuant to a sinking fund obligation or
otherwise, or is redeemable for any consideration other than other Capital Stock (which would
not constitute Disqualified Stock) at the sole option of the holder thereof, in whole or in part, on
or prior to the date that is 91 days after the Maturity Date.

         “Dollars” or “$” refers to lawful money of the United States of America.

      “Effective Date” means the date the conditions set forth in Section 4.01 are satisfied (or
waived by Lender) which date is January [_], 2019.

       “Electronic Signature” means an electronic sound, symbol, or process attached to, or
associated with, a contract or other record and adopted by a person with the intent to sign,
authenticate or accept such contract or record.

       “Eligible Assignee” means any Person that qualifies as an assignee pursuant to Section
10.04(b)(i); provided that, notwithstanding the foregoing, “Eligible Assignee” shall not include
the Borrower or any of the Borrower’s Subsidiaries.

       “Environmental Laws” means all laws (including common law), rules, regulations, codes,
ordinances, orders, determinations, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority relating in any
way to the environment, preservation or reclamation of natural resources, pollution, the
management, release or threatened release of any Hazardous Material or to health and safety
matters.

         “Environmental Liability” means any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or indemnities),
directly or indirectly resulting from or based upon (a) any violation of or liability under any
Environmental Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal (or arrangement for the disposal) of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.


                                              Page 7
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 263 of 402



       “ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

        “ERISA Affiliate” means any trade or business (whether or not incorporated) that,
together with Borrower, is treated as a single employer under Section 414(b) or (c) of the Code
or, solely for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

        “ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of ERISA
or the regulations issued thereunder with respect to a Plan (other than an event for which
the 30-day notice period is waived); (b) the failure of any Plan to satisfy the minimum funding
standard applicable to that Plan for a plan year under Section 412 of the Code or Section 302 of
ERISA; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by Borrower or
any of its ERISA Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from Borrower or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, in reorganization, within the meaning of Title IV of
ERISA.

       “Eurodollar Loan” or “Eurodollar Borrowing” means a Loan or a Borrowing consisting
of Loans bearing interest at a rate determined by reference to the Adjusted LIBO Rate.

         “Event of Default” has the meaning assigned to such term in Article VIII.

        “Excluded Taxes” means any of the following Taxes imposed on or with respect to
Lender or required to be withheld or deducted from a payment to Lender, (a) Taxes imposed on
or measured by net income (however denominated), franchise Taxes, and branch profits Taxes,
in each case, (i) imposed as a result of Lender being organized under the laws of, or having its
principal office or its applicable lending office located in, the jurisdiction imposing such Tax (or
any political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
Lender, U.S. federal withholding Taxes imposed on amounts payable to or for the account of
Lender with respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) Lender acquires such interest in the Loan or Commitment or (ii)
Lender changes its lending office, except in each case to the extent that, pursuant to Section 2.17,
amounts with respect to such Taxes were payable either to Lender’s assignor immediately before
Lender acquired the applicable interest in a Loan or Commitment or to Lender immediately
before it changed its lending office, (c) Taxes attributable to Lender’s failure to comply with
Section 2.17(f) and (g) and (d) any U.S. federal withholding Taxes imposed under FATCA.




                                              Page 8
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 264 of 402



       “Fair Market Value” means, with respect to any asset or liability, the fair market value of
such asset or liability as determined by the Borrower in good faith in accordance with generally
accepted finance practices.

        “FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities entered into
in connection with the implementation of the foregoing.

        “Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such transactions received
by Lender from three Federal funds brokers of recognized standing selected by it.

        “Financial Officer” means the chief financial officer of the Borrower. Any document
delivered hereunder that is signed by the Financial Officer of the Borrower shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or other action on
the part of the Borrower and such Financial Officer shall be conclusively presumed to have acted
on behalf of the Borrower.

         “Foreign Lender” means a Lender that is not a U.S. Person.

        “GAAP” means generally accepted accounting principles in the United States of America
as in effect from time to time subject to the terms and conditions set forth in Section 2.01.

        “Governmental Authority” means the government of the United States of America, any
other nation or any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity properly exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

        “Guarantee” of or by any Person (in this definition, the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the economic effect
of guaranteeing any Indebtedness or other obligation of any other Person (the “primary obligor”)
in any manner, whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or supply funds for the
purchase of) any security for the payment thereof, (b) to purchase or lease property, securities or
services for the purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary obligor to pay such


                                              Page 9
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 265 of 402



Indebtedness or other obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the ordinary course of
business.

       “Hazardous Materials” means all contaminants, pollutants or, hazardous or toxic
materials, substances, wastes or other chemicals, including petroleum or petroleum distillates,
asbestos or asbestos containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes, explosive materials, radioactive materials and all other materials, substances or
wastes of any nature regulated pursuant to, or for which liability or standards of conduct may be
imposed under, any Environmental Law.

         “Hedge Modification” means the amendment, modification, cancellation, monetization,
sale, transfer, assignment, early termination or other disposition of any Swap Agreement.

       “Holdings” means [_], a Delaware [limited liability company], and its successors and
permitted assigns. 1

         “Indebtedness” of any Person means, without duplication, (a) all obligations of such
Person for borrowed money, (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (d) all obligations of such
Person in respect of the deferred purchase price of property or services (excluding those incurred
in the ordinary course of business which are not greater than 60 days past the due date or which
are being contested in good faith by appropriate action and for which adequate reserves have
been maintained in accordance with GAAP), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed by such Person, but limited to the lesser of
(i) the amount of such Indebtedness and (ii) the fair market value of the property securing such
Indebtedness, (f) all Guarantees by such Person of Indebtedness of others to the extent of the
lesser of the amount of such Indebtedness and the maximum stated amount of such Guarantee,
(g) all Capital Lease Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of guaranty, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’ acceptances,
(j) attributable Indebtedness in respect of Sale and Leaseback Transactions and (k) all obligations
of such Person relating to any Production Payment. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which such Person is a
general partner) to the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.




1
          NTD: To be defined as the specific entity that ends up being the highest, ultimate parent of Gastar borrower
in the exit structure.

                                                      Page 10
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 266 of 402



        “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of Borrower under any Loan
Document and (b) to the extent not otherwise described in (a) hereof, Other Taxes.

         “Indemnitee” has the meaning assigned to such term in Section 10.03.

         “Ineligible Institution” has the meaning assigned to it in Section 10.04(b).

         “Information” has the meaning assigned to such term in Section 10.12.

       “Interest Election Request” means a request by the Borrower in accordance with the
terms of Section 2.13 and substantially in the form of Exhibit D or such other form as shall be
approved by Lender.

        “Interest Payment Date” means (a) with respect to any ABR Loan, the last Business Day
of each calendar quarter and any date upon which a payment or prepayment thereof is made and
(b) with respect to any Eurodollar Borrowing, the last day of the Interest Period applicable to
such Borrowing, and any date upon which a payment or prepayment thereof is made.

         “Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically corresponding day
that is (x) one week thereafter, (y) one month thereafter or (y) three months thereafter, in any
case at the Borrower’s election pursuant to Section 2.03 or 2.13, as applicable; provided that
(a) if any Interest Period would end on a day other than a Business Day, such Interest Period
shall be extended to the next succeeding Business Day unless such next succeeding Business
Day would fall in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall, subject to clause (c), end on the last Business Day
of the calendar month at the end of such Interest Period and (c) no Interest Period for any
Borrowing shall extend beyond the applicable Maturity Date. Interest shall accrue from and
including the first day of an Interest Period to but excluding the last day of such Interest Period.
For purposes hereof, the date of the Borrowing initially shall be the date on which the Borrowing
is made and thereafter shall be the effective date of the most recent conversion or continuation of
the Borrowing.

        “Investment” means all direct or indirect investments by such Person in other Persons
(including, without limitation, Affiliates) in the forms of loans (including Guarantees or other
obligations), advances or capital contributions (excluding commission, travel and similar
advances to officers and employees made in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, Capital Stock or other securities, together with all
items that are or would be classified as investments on a balance sheet prepared in accordance
with GAAP.

         “IRS” means the United States Internal Revenue Service.




                                               Page 11
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 267 of 402



        “Lender” means AF V Energy I Holdings, L.P. and any other Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption.

        “LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest Period
therefor, the rate per annum determined by Lender by reference to the ICE Benchmark
Administration London Interbank Offered Rate for deposits in Dollars with a term equivalent to
such Interest Period (as set forth on the applicable Bloomberg screen page or by or such other
commercially available source providing such quotations as may be designated by Lender from
time to time) at approximately 11:00 a.m., London, England time, on the second full Business
Day preceding the first day of such Interest Period.

        “Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien, pledge,
hypothecation, encumbrance, charge or security interest in, on or of such asset, (b) the interest of
a vendor or a lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

       “Loan Documents” means this Agreement, any promissory notes executed in connection
herewith and any other agreements executed by the Borrower in connection with this Agreement
and designated as a Loan Document therein.

      “Loans” means, collectively, any loans made by Lender to the Borrower pursuant to this
Agreement.

        “Market Disruption Loans” means Loans the rate of interest applicable to which is based
upon the Market Disruption Rate, and the Applicable Margin with respect thereto shall be the
same as the Applicable Margin applicable to Eurodollar Loans; provided that, other than with
respect to the rate of interest and Applicable Margin applicable thereto, Market Disruption Loans
shall for all purposes hereunder and under the other Loan Documents be treated as ABR Loans
(and Borrowings bearing interest at the Market Disruption Rate shall for all purposes hereunder
and under the other Loan Documents be treated as ABR Borrowings).

        “Market Disruption Rate” means, for any day, a fluctuating rate per annum (rounded
upwards, if necessary, to the nearest 1/100th of 1.00%) equal to, the Alternate Base Rate for such
day (without giving effect to clause (c) of the definition of Alternative Base Rate). Any change
in the Market Disruption Rate shall be effective as of the opening of business on the effective
day of any change in the relevant component of the Market Disruption Rate. Notwithstanding the
foregoing, if the “Market Disruption Rate” as determined in accordance with the immediately
preceding sentences is less than the percentage specified in clause (b) of the definition of
“Adjusted LIBO Rate,” then for all purposes of this Agreement and the other Loan Documents,
the “Market Disruption Rate” shall be deemed equal to such percentage for such Interest Period.

       “Material Adverse Effect” means a material adverse effect on (a) the business, assets,
operations, financial condition or results of operations of the Borrower, (b) the ability of the
Borrower to perform any of its obligations under this Agreement or the other Loan Documents or


                                              Page 12
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 268 of 402



(c) the validity or enforceability of any Loan Document against the Borrower or the rights of or
benefits available to Lender under this Agreement or the other Loan Documents.

       “Material Indebtedness” means Indebtedness (other than the Loans) of the Borrower in an
aggregate principal amount exceeding $10,000,000.

       “Maturity Date” means the earlier of (a) January [_], 202[_] and (b) the date of the
acceleration of any outstanding extensions of credit under this Agreement.

         “Maximum Liability” has the meaning assigned to such term in Section 7.10.

         “Maximum Rate” has the meaning assigned to such term in Section 10.15.

         “Moody’s” means Moody’s Investors Service, Inc.

       “Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3) of
ERISA to which Borrower or any ERISA Affiliate contributed or has any obligations (current or
contingent).

        “Net Cash Proceeds” means, with respect to any Disposition or series of related
Dispositions of any assets by the Borrower, the excess, if any, of (a) the sum of cash and Cash
Equivalents received in connection with such Disposition or Dispositions, but only as and when
so received, over (b) the sum of (i) the principal amount of any Indebtedness that is secured by
such asset or assets and that is required to be repaid in connection with such Disposition or
Dispositions (other than the Loans) and (ii) the reasonable and documented out-of-pocket
expenses (including Taxes) incurred by the Borrower in connection with such Disposition or
Dispositions.

        “Notice of PIK Election” means a certificate substantially in the form of Exhibit E
delivered by a Responsible Officer of the Borrower to Lender.

         “NYMEX” means the New York Mercantile Exchange.

        “Obligations” means all obligations, liabilities and indebtedness (monetary (including
post-petition interest, whether or not allowed) or otherwise) of the Borrower from time to time
owed to Lender under any Loan Document, including any make-whole amounts, any repayment
or prepayment premiums and any accrued and unpaid interest, in each case howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent, now or hereafter existing,
or due or to become due.

         “Organizational Documents” means (a) with respect to any corporation, its certificate or
articles of incorporation, organization or formation, as amended, and its by-laws, as amended,
(b) with respect to any limited partnership, its certificate of limited partnership or formation, as
amended, and its partnership agreement, as amended, (c) with respect to any general partnership,
its partnership agreement, as amended, and (d) with respect to any limited liability company, its
certificate of formation or articles of organization, as amended, and its limited liability company
agreement or operating agreement, as amended.


                                              Page 13
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 269 of 402



        “Other Connection Taxes” means, with respect to Lender, Taxes imposed as a result of a
present or former connection between Lender and the jurisdiction imposing such Tax (other than
connections arising from Lender having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or sold or assigned
an interest in any Loan or Loan Document).

        “Other Taxes” means all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from the execution,
delivery, performance, enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment.

         “Participant” has the meaning assigned to such term in Section 10.04(c).

         “Participant Register” has the meaning assigned to such term in Section 10.04(c).

      “PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

         “Permitted Encumbrances” means:

        (a)    Liens imposed by law for Taxes, assessments or other governmental charges or
levies which are not yet delinquent or which (i) are being contested in good faith by appropriate
proceedings diligently conducted, (ii) the Borrower, has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (iii) the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse Effect;

       (b)    pledges and deposits in connection with workers’ compensation, unemployment
insurance and other social security laws or regulations;

       (c)      Liens on cash and securities and deposits to secure the performance of bids, trade
contracts, leases, statutory obligations (excluding Liens arising under ERISA), surety and appeal
bonds, performance bonds and other obligations of a like nature, in each case, which are in the
ordinary course of business and which are in respect of obligations that are not delinquent or
which are being contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP;

        (d)     Liens arising solely by virtue of any statutory or common law provision relating
to banker’s liens, rights of set-off or similar rights and remedies, or under general depositary
agreements, and burdening only deposit accounts or other funds maintained with a creditor
depository institution, provided that no such deposit account is a dedicated cash collateral
account or is subject to restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board and no such deposit account is intended by Borrower to
provide collateral to the depository institution;

       (e)     judgment liens in respect of judgments that do not constitute an Event of Default
under clause (g) of Article VIII;

                                              Page 14
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 270 of 402



        (f)    easements, zoning restrictions, rights-of-way, servitudes, permits, surface leases,
and similar encumbrances on real property in each case imposed by law or arising in the ordinary
course of business that do not secure any monetary obligations and that, in the aggregate, do not
materially detract from the value of the affected property or materially impair the use of the
affected property or interfere with the ordinary conduct of business of the Borrower;

       (g)     Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Borrower in the ordinary course of business
covering the property under the lease;

       (h)    unperfected Liens reserved in leases or arising by operation of law for rent or
compliance with the lease in the case of leasehold estates; and

       (i)    defects in or irregularities of title, if such defects or irregularities do not deprive
the Borrower of any material right in respect of its assets or properties;

provided that the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness.

       “Person” means any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, Governmental Authority or other entity.

         “PIK Interest” has the meaning assigned to such term in Section 2.10(c).

        “Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which Borrower or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

         “Platform” has the meaning assigned to such term in Section 10.01(d).

        “Plan of Reorganization” means that certain Prepackaged Plan (as modified) of
Reorganization Pursuant to Chapter 11 of the Bankruptcy Code, dated as of November 5, 2018
and filed by the Debtors with the Bankruptcy Court on November 5, 2018, as supplemented by
the Plan Supplement.

         “Plan Supplement” has the meaning assigned to such term in the Plan of Reorganization.

        “Property” means any right or interest in or to property of any kind whatsoever, whether
real, personal or mixed and whether tangible or intangible. Unless otherwise qualified, all
references to Property in this Agreement shall refer to a Property or Properties of Borrower.

         “Register” has the meaning assigned to such term in Section 10.04(b).

       “Related Parties” means, with respect to any specified Person, such Person’s Affiliates
and the respective directors, officers, managers, members, partners, employees, agents and
advisors of such Person and such Person’s Affiliates.

                                               Page 15
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 271 of 402



         “Requirements of Law” means, as to any Person, any order, law, treaty, rule or regulation
or determination of an arbitrator or a court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which such Person or any
of its property is subject.

       “Responsible Officer” means the chief executive officer or chief financial officer of
Borrower. Any document delivered hereunder that is signed by a Responsible Officer of
Borrower shall be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of Borrower and such Responsible Officer shall be
conclusively presumed to have acted on behalf of Borrower.

         “Restricted Payment” means:

        (a)     any dividend or other distribution or other payment (whether in cash, securities or
other property) with respect to any Capital Stock in Borrower, to any Person (in each case, solely
in such Person’s capacity as holder of such Capital Stock or, in the case of any payment, to the
direct or indirect holders of Borrower’s Capital Stock), including any dividend or distribution
payable or payment made in connection with any merger, amalgamation or consolidation;

       (b)     any purchase, redemption, defeasance or other acquisition or retirement for value
of any Capital Stock of Borrower (including in connection with any merger, amalgamation or
consolidation); and

        (c)     any principal payment on, or redemption, purchase, repurchase, defeasance or
other acquisition or retirement for value, in each case, prior to any scheduled repayment, sinking
fund payment or scheduled maturity, of any Indebtedness secured by Liens or unsecured
Indebtedness, of the Borrower, except a payment of interest or principal at the stated maturity
date thereof.

       (d)      [Notwithstanding anything to the contrary, an AHYDO Catch-Up Payment shall
not constitute a Restricted Payment.] 2

      “Restructuring Transactions” has the meaning assigned to such term in the Plan of
Reorganization.

         “S&P” means Standard & Poor’s.

       “Sale and Leaseback Transaction” means any sale or other transfer of any property by
any Person with the intent to lease such property as lessee.

        “Sanctioned Country” means, at any time, a country or territory which is the subject or
target of any Sanctions (at the time of this Agreement, Cuba, Crimea, Iran, North Korea and
Syria).

         “Sanctioned Person” means, at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of the

2
         NTD: Subject to discussion re term of the loans and structure upon exit.

                                                     Page 16
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 272 of 402



U.S. Department of the Treasury or (b) (i) an agency of the government of a Sanctioned Country,
(ii) an organization controlled by a Sanctioned Country, (iii) any Person domiciled, organized or
resident in a Sanctioned Country or (iv) any Person controlled by any such Person.

       “Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including but not limited to
those administered by the Office of Foreign Assets Control of the U.S. Department of the
Treasury or the U.S. Department of State, the United Nations Security Council, the United
Kingdom, the European Union and other relevant sanctions authority with jurisdiction over the
Credit Parties, each as amended, supplemented or substituted from time to time.

         “SEC” means the Securities and Exchange Commission of the United States of America.

        “Statutory Reserves” means, for any day during any Interest Period for any Eurodollar
Borrowing, the average maximum rate at which reserves (including any marginal, supplemental
or emergency reserves) are required to be maintained, during such Interest Period under
regulations issued from time to time (including “Regulation D,” issued by the Board of
Governors of the Federal Reserve Bank of the United States (the “Reserve Regulations”) by
member banks of the United States Federal Reserve System in New York City with deposits
exceeding one billion Dollars against Eurocurrency funding liabilities (currently referred to as
“Eurocurrency liabilities” (as such term is used in Regulation D)). Eurodollar Borrowings shall
be deemed to constitute Eurodollar liabilities and to be subject to such reserve requirements
without benefit of or credit for proration, exceptions or offsets which may be available from time
to time to Lender under the Reserve Regulations.

        “Subsidiary” means, with respect to any Person (the “parent”) at any date, any other
Person the accounts of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in accordance with
GAAP as of such date, as well as any other Person (a) of which Capital Stock representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of the parent.
Unless the context otherwise clearly requires, references herein to a “Subsidiary” refer to a
Subsidiary of Borrower.

         “Swap Agreement” means any agreement or arrangement, or any combination thereof,
(a) consisting of interest rate or currency swaps, caps or collar agreements, foreign exchange
agreements, commodity contracts or similar arrangements entered into by such Person providing
for protection against fluctuations in interest rates, currency exchange rates or the exchange of
nominal interest obligations, either generally or under specific contingencies or (b) relating to oil
and gas or other hydrocarbon prices or basis costs or differentials or other similar financial
factors.

        “Swap Termination Value” means, in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement relating to such Swap
Agreements, (a) for any date on or after the date such Swap Agreements have been closed out


                                              Page 17
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 273 of 402



and termination value(s) determined in accordance therewith, such termination value(s) and
(b) for any date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the counterparties to such
Swap Agreements.

       “Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties applicable thereto.

       “Transactions” means (a) the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, (b) the Borrowing of Loans, and (c) the use of
the proceeds thereof.

       “Type” when used in respect of any Loan or Borrowing, shall refer to the Rate by
reference to which interest on such Loan or on the Loans comprising such Borrowing is
determined. For purposes hereof, the term “Rate” means the Adjusted LIBO Rate and the
Alternate Base Rate.

        “U.S. Government Securities” means direct obligations of, or obligations the principal of
and interest on which are unconditionally guaranteed by, the United States of America (or by any
agency or instrumentality thereof to the extent such obligations are entitled to the full faith and
credit of the United States of America), in each case maturing within one year from the date of
acquisition thereof.

        “U.S. Person” means a “United States person” within the meaning of Section 7701(a)(30)
of the Code.

       “U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

        “Withdrawal Liability” means liability to a Multiemployer Plan as a result of a complete
or partial withdrawal from such Multiemployer Plan, as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

         “Withholding Agent” means Borrower and Lender.

        Section 1.02 Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and effect as the word
“shall”. Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof” and “hereunder”,
and words of similar import, shall be construed to refer to this Agreement in its entirety and not

                                             Page 18
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 274 of 402



to any particular provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

      Section 1.03 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar Loan”).

                                         ARTICLE II.

                                        THE CREDITS

         Section 2.01 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if the Borrower notifies Lender in writing
that the Borrower requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on the operation of
such provision (or if Lender notifies the Borrower that Lender requests an amendment to any
provision hereof for such purpose), regardless of whether any such notice is given before or after
such change in GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an accounting or
financial nature used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification 825 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower at “fair value”, as defined therein.

         Section 2.02 Loans and Commitments.

        (a)      Subject to the terms and conditions set forth herein (including Sections 4.01 and
4.02), and relying upon the representations and warranties set forth herein, Lender shall be
deemed, on the Effective Date, to have made a loan to the Borrower (each such loan, a “Loan”)
in an aggregate amount equal to Lender’s Commitment. Lender and Borrower each
acknowledges and agrees that the Loans shall be deemed funded on the Effective Date without
any actual funding and the Commitment of Lender shall terminate immediately and
automatically after the deemed making of the Loan. The Borrower acknowledges and agrees
that the full proceeds of the Loans have been disbursed by Lender to the Borrower. The Loans
shall initially be made as Eurodollar Loans with an Interest Period of three months. Once repaid,
the Loans may not be reborrowed, and any Commitment, once terminated, may not be reinstated.

         Section 2.03 Funding of Borrowings.




                                             Page 19
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 275 of 402



        (a)     Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to elect to convert or continue any Borrowing if the Interest Period requested or elected
with respect thereto would end after the maturity date of such Borrowing.

        (b)     Notwithstanding any other provision of this Agreement, there shall be no more
than fifteen (15) Interest Periods outstanding at any time.

         Section 2.04 [Reserved].

         Section 2.05 Repayment of Loans; Evidence of Debt.

       (a)     The Borrower hereby unconditionally promises to pay to Lender the then unpaid
principal amount of the Loans of Lender, and all interest due thereon, and otherwise satisfy all
other Obligations, in each case, on the Maturity Date.

       (b)     Lender shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of the Borrower to Lender resulting from the Loan made by Lender,
including the amounts of principal and interest payable and paid to Lender from time to time
hereunder.

        (c)     The entries made in the accounts maintained pursuant to paragraph (b) of this
Section shall be prima facie evidence of the existence and amounts of the obligations recorded
therein; provided that the failure of Lender to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in accordance with
the terms of this Agreement; and provided further that to the extent there is any conflict between
the accounts maintained pursuant to paragraph (b) of this Section and the Register maintained
pursuant to Section 10.04(b), the Register shall control.

        (d)     Lender may request that the Loans made by it be evidenced by a promissory note.
In such event, the Borrower shall prepare, execute and deliver to Lender a promissory note
payable to Lender or its registered assigns in the form attached hereto as Exhibit B. Thereafter,
the Loans evidenced by such promissory note and interest thereon shall at all times (including
after assignment pursuant to Section 10.04) be represented by a promissory note in such form.

         Section 2.06 Optional Prepayment of Loans.

       (a)      The Borrower shall have the right at any time and from time to time to prepay the
Loans, in whole or in part, in an aggregate minimum amount equal to (i) if being paid in whole,
the Obligations and (ii) if being paid in part, $1,000,000 and integral multiples of $500,000 in
excess of that amount. With respect to each prepayment of Loans required by this Section 2.06,
such prepayments shall be applied on a pro rata basis to the then outstanding Loans irrespective
of whether such outstanding Loans are ABR Loans or Eurodollar Loans.

        (b)    The Borrower shall notify Lender in writing of any prepayment hereunder not
later than 12:00 p.m., New York City time, three (3) Business Days before the date of
prepayment. Each such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of the Loans to be prepaid. All prepayments under this Section 2.06 shall be


                                             Page 20
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 276 of 402



subject to Section 2.16 but otherwise without premium or penalty. Each partial prepayment shall
be applied ratably to the Loans.

      (c)     Each prepayment pursuant to this Section 2.06 shall be accompanied by a cash
amount equal to the accrued but unpaid interest through the date of such prepayment.

         Section 2.07 Mandatory Prepayment of Loans.

        (a)    If Borrower shall consummate any Asset Sale, incur any Indebtedness (other than
Indebtedness permitted under Section 6.02) or realize proceeds from any Casualty Event above
$500,000 individually or in the aggregate, then, in each case, not later than two (2) Business
Days after receipt of the Net Cash Proceeds therefrom, the Borrower shall apply 100% of such
Net Cash Proceeds to the repayment of Loans and the payment of accrued and unpaid interest
thereon. The provisions of this Section 2.07(a) do not constitute a consent to any Disposition or
the incurrence of any Indebtedness by Borrower.

       (b)     Each payment of Net Cash Proceeds pursuant to this Section 2.07 shall be applied
on a pro rata basis to the then outstanding Loans being prepaid irrespective of whether such
outstanding Loans are ABR Loans or Eurodollar Loans and shall be accompanied by all accrued
but unpaid interest thereon.

        (c)     The Borrower shall notify Lender in writing of any prepayment hereunder not
later than 12:00 p.m., New York City time, three (3) Business Days before the date of
prepayment. Each such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of the Loans to be prepaid. All prepayments under this Section 2.07 shall be
subject to Section 2.16 but otherwise without premium or penalty.

         Section 2.08 [Reserved].

         Section 2.09 [Reserved].

         Section 2.10 Interest on Loans.

        (a)     The Loans comprising each ABR Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 360 days (or, in the case of ABR Loans
that bear interest by reference to the Base Rate, 365 or 366 days, as applicable) and calculated
from and including the date of such Borrowing to but excluding the date of repayment thereof) at
a rate per annum equal to the Alternate Base Rate plus the Applicable Margin in effect from time
to time.

        (b)     The Loans comprising each Eurodollar Borrowing shall bear interest (computed
on the basis of the actual number of days elapsed over a year of 360 days) at a rate per annum
equal to the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin in effect from time to time.

       (c)    Interest on each Loan shall be payable in cash in arrears on each Interest Payment
Date applicable to such Loan and on the Maturity Date, and, in the event of any repayment or
prepayment of any Loan, interest on the amount so repaid or prepaid shall be payable in cash on

                                            Page 21
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 277 of 402



the date of such repayment or prepayment; provided, that the Borrower may elect, by providing a
Notice of PIK Election to Lender in accordance with the immediately following sentence, to
have all (but not less than all) of the interest payable on any Interest Payment Date paid in kind
by having such interest capitalized and added to the outstanding principal balance of the Loans
on such Interest Payment Date in lieu of cash payment (such interest that is capitalized and added
to the principal amount of a Loan being referred to herein as “PIK Interest”). In order to elect to
have the interest payable on any Interest Payment Date paid as PIK Interest in lieu of cash, the
Borrower shall provide a Notice of PIK Election to Lender (i) in the case of a Eurodollar Loan,
not later than12:00 p.m., New York City time, one (1) Business Day prior to the first day of the
Interest Period ending on such Interest Payment Date and (ii) in the case of an ABR Loan, not
later than 12:00 p.m., New York City time, one (1) Business Day prior to the Interest Payment
Date in respect of such Loan immediately preceding the Interest Payment Date to which such
PIK Election relates (or, if such PIK Election in respect of such Loan is for the first Interest
Payment Date occurring after the Effective Date, not later than 12:00 p.m., New York City time,
one (1) Business Day prior to the Effective Date). Upon being capitalized and added to the then
aggregate outstanding principal balance of the Loans, PIK Interest shall be treated as principal of
the Loans for all purposes of this Agreement and the other Loan Documents. Notwithstanding
anything to the contrary contained herein, interest accruing pursuant to Section 2.10(d) shall be
payable in cash from time to time on demand.

       (d)     Notwithstanding the foregoing, upon the occurrence and during the continuance
of an Event of Default, the principal amount of all Loans and, to the extent permitted by
applicable law, other Obligations outstanding shall thereafter bear interest, after as well as before
judgment, at the Default Rate.

        (e)     [Notwithstanding anything to the contrary set forth in this Agreement, if at the
end of any “accrual period” (as defined in Section 1272(a)(5) of the Code) ending after the fifth
(5th) anniversary of the Effective Date, the aggregate amount of accrued but unpaid original
issue discount (as defined in Section 1273(a)(1) of the Code) and interest (including any accrued
interest added to principal) on any Loan would, but for this paragraph, exceed an amount equal
to the product of (x) the “issue price” (as defined in Sections 1273(b) and 1274(a) of the Code
and the regulations promulgated thereunder) multiplied by (y) the “yield to maturity” (as defined
in Treasury Regulation Section 1.1272-1(b)(1)(i)) (such amount, the “Maximum Accrual”), then
interest for such accrual period shall not be deferred and all accrued but unpaid interest and
original issue discount on such Loan as of the end of such accrual period in excess of an amount
equal to the Maximum Accrual shall be paid in cash (the “AHYDO Catch-Up Payment”), and
such AHYDO Catch-Up Payment shall be treated for purposes of Section 163(i) of the Code as
interest paid on such Loan. No partial repayment of the Loans pursuant to any other provision of
this Agreement or the other Loan Documents prior to such payment date shall alter the obligation
to make AHYDO Catch-Up Payments provided for in this paragraph. For the avoidance of doubt
and notwithstanding anything to the contrary herein, this paragraph shall be construed so as to
require payments at such times and in such amounts to cause the Loans to not be treated as
having “significant original issue discount” within the meaning of Section 163(i)(2) of the
Code.] 3


3
         NTD: Subject to discussion re term of the loans and structure upon exit.

                                                     Page 22
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 278 of 402



        (f)    If any payment hereunder becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business Day. In the case
of any extension of any payment of principal pursuant to the preceding sentence, interest thereon
shall be payable at the rate applicable during such extension period.

         Section 2.11 Alternate Rate of Interest.

        (a)     If prior to the commencement of any Interest Period for a Eurodollar Borrowing:
(x) Lender determines (which determination shall be final and conclusive absent manifest error)
that adequate and reasonable means do not exist for ascertaining the Adjusted LIBO Rate for
such Interest Period; or (y) Lender determines (which determination shall be final and conclusive
absent manifest error) that the Adjusted LIBO Rate for such Interest Period will not adequately
and fairly reflect the cost to Lender of making or maintaining their Loans included in such
Borrowing for such Interest Period; then Lender shall give written notice thereof to Borrower as
promptly as practicable thereafter and, until Lender notifies Borrower that the circumstances
giving rise to such notice no longer exist, (i) any Borrowings that were to have been converted
on the first day of such Interest Period to a Eurodollar Borrowing shall be continued as a Market
Disruption Loan and (ii) any outstanding Eurodollar Borrowing shall be converted, on the last
day of the then-current Interest Period, to a Market Disruption Loan.

        (b)      If at any time Lender determines (which determination shall be conclusive absent
manifest error) that (i) the circumstances set forth in clause (a)(x) above have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth in clause (a)(x)
have not arisen but the administrator of the ICE Benchmark Administration London Interbank
Offered Rate or a Governmental Authority having jurisdiction over Lender has made a public
statement identifying a specific date after which the ICE Benchmark Administration London
Interbank Offered Rate shall no longer be used for determining interest rates for loans, then the
Borrower and Lender shall endeavor to establish an alternate rate of interest to the LIBO Rate
that gives due consideration to the then-prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time and the Borrower and Lender may
enter into an amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Margin). Notwithstanding
anything to the contrary in Section 10.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement. Until an alternate rate of interest
is determined in accordance with this clause (b) (but, in the case of the circumstances described
in clause (ii) of the first sentence of this Section 2.11(b), only to the extent the ICE Benchmark
Administration London Interbank Offered Rate for such Interest Period is not available or
published at such time on a current basis), (x) any requested Eurodollar Loans shall be made as
ABR Loans, (y) any ABR Loans that were to have been converted to Eurodollar Loans shall be
continued as ABR Loans and (z) any outstanding Eurodollar Loans shall be converted, on the
last day of the then current Interest Period applicable thereto, into ABR Loans, in each case
determined without giving effect to clause (c) of the Alternative Base Rate.

         Section 2.12 [Reserved].




                                             Page 23
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 279 of 402



        Section 2.13 Conversion and Continuation of Borrowings. The Borrower shall have
the right at any time upon delivery of an Interest Election Request to Lender (a) not later than
12:00 p.m., New York City time, one Business Day prior to conversion, to convert any
Eurodollar Borrowing into an ABR Borrowing, (b) not later than 12:00 p.m., New York City
time, three (3) Business Days prior to conversion or continuation, to convert any ABR
Borrowing into a Eurodollar Borrowing or to continue any Eurodollar Borrowing as a Eurodollar
Borrowing for an additional Interest Period and (c) not later than 12:00 p.m., New York City
time, three (3) Business Days prior to conversion, to convert the Interest Period with respect to
any Eurodollar Borrowing to another permissible Interest Period, subject in each case to the
following:

                (i)     each conversion or continuation shall be made pro rata among the
         Lenders in accordance with the respective principal amounts of the Loans comprising the
         converted or continued Borrowing;

                (ii)   no less than all the outstanding principal amount of any Borrowing shall
         be converted or continued;

                (iii) accrued interest on any Eurodollar Loan (or portion thereof) being
         converted shall be paid by the Borrower at the time of conversion;

                 (iv)    if any Eurodollar Borrowing is converted at a time other than the end of
         the Interest Period applicable thereto, the Borrower shall pay, upon demand, any amounts
         due to the Lenders pursuant to Section 2.16;

               (v)    any portion of the Borrowing maturing or required to be repaid in less than
         one week may not be converted into or continued as a Eurodollar Borrowing;

               (vi)     any portion of a Eurodollar Borrowing that cannot be continued as a
         Eurodollar Borrowing by reason of the immediately preceding clause (v) shall be
         automatically converted at the end of the Interest Period in effect for such Borrowing into
         an ABR Borrowing; and

                (vii) after the occurrence and during the continuance of a Default or Event of
         Default, no outstanding Loan may be converted into, or continued as, a Eurodollar Loan.

        Each such Interest Election Request shall be irrevocable and shall specify (a) the identity
and amount of the Borrowing that the Borrower requests be converted or continued, (b) whether
such Borrowing is to be converted to or continued as a Eurodollar Borrowing or an ABR
Borrowing, (c) if such notice requests a conversion, the date of such conversion (which shall be a
Business Day) and (d) if such Borrowing is to be converted to or continued as a Eurodollar
Borrowing, the Interest Period with respect thereto. If no Interest Period is specified in any such
notice with respect to any conversion to or continuation as a Eurodollar Borrowing, the Borrower
shall be deemed to have selected an Interest Period of three months’ duration. If the Borrower
shall not have given notice in accordance with this Section 2.13 to continue any Borrowing into a
subsequent Interest Period, such Borrowing shall, at the end of the Interest Period applicable
thereto (unless repaid pursuant to the terms hereof), automatically be converted into an ABR
Borrowing.

                                              Page 24
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 280 of 402



         Section 2.14 Increased Costs.

         (a)      If any Change in Law shall:

                 (i)    impose, modify or deem applicable any reserve, special deposit,
         compulsory loan, insurance charge or similar requirement against assets of, deposits with
         or for the account of or credit extended by Lender (except any such reserve requirement
         which is reflected in the Adjusted LIBO Rate);

                 (ii)    subject Lender to any Taxes (other than (i) Indemnified Taxes, (ii) Taxes
         described in clauses (b) through (d) of the definition of Excluded Taxes and
         (iii) Connection Income Taxes) on its loans, loan principal, letters of credit,
         commitments, or other obligations, or its deposits, reserves, other liabilities or capital
         attributable thereto; or

                 (iii) impose on Lender or the London interbank market any other condition,
         cost or expense (other than Taxes) affecting this Agreement or Loans made by Lender

         and the result of any of the foregoing shall be to increase the cost to Lender of making,
         converting to, continuing or maintaining any Loan or maintaining its obligations to make
         any such Loan or to reduce the amount of any sum received or receivable by Lender
         hereunder (whether of principal, interest or any other amount), then the Borrower will
         pay to Lender such additional amount or amounts as will compensate Lender for such
         additional costs incurred or reduction suffered.

        (b)     If Lender determines that any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on Lender’s capital or on
the capital of Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by Lender to a level below that which Lender or Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such Lender’s policies and
the policies of Lender’s holding company with respect to capital adequacy and liquidity), then
from time to time the Borrower will pay to Lender, as the case may be, such additional amount
or amounts as will compensate Lender or Lender’s holding company for any such reduction
suffered.

        (c)     A certificate of Lender setting forth the amount or amounts necessary to
compensate Lender or its holding company, as the case may be, as specified in paragraph (a) or
(b) of this Section shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay Lender the amount shown as due on any such certificate
within ten (10) Business Days after receipt thereof.

        (d)    Failure or delay on the part of Lender to demand compensation pursuant to this
Section shall not constitute a waiver of Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate Lender pursuant to this Section for any
increased costs or reductions incurred more than 270 days prior to the date that Lender notifies
the Borrower of the Change in Law giving rise to such increased costs or reductions and of
Lender’s intention to claim compensation therefor; provided further that, if the Change in Law


                                                Page 25
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 281 of 402



giving rise to such increased costs or reductions is retroactive, then the 270-day period referred
to above shall be extended to include the period of retroactive effect thereof.

         Section 2.15 Change in Legality.

        (a)     Notwithstanding any other provision of this Agreement, if any Change in Law
shall make it unlawful for Lender to make or maintain any Eurodollar Loan or to give effect to
its obligations as contemplated hereby with respect to any Eurodollar Loan, then, by written
notice to the Borrower:

                 (i)    Lender may declare that Eurodollar Loans will not thereafter (for the
         duration of such unlawfulness) be made by Lender hereunder (or be continued for
         additional Interest Periods) and ABR Loans will not thereafter (for such duration) be
         converted into Eurodollar Loans, whereupon any request for a Eurodollar Borrowing (or
         to convert an ABR Borrowing to a Eurodollar Borrowing or to continue a Eurodollar
         Borrowing for an additional Interest Period) shall be deemed a request for an ABR Loan
         (or a request to continue an ABR Loan as such or to convert a Eurodollar Loan into an
         ABR Loan, as the case may be), unless such declaration shall be subsequently
         withdrawn; and

                (ii)    Lender may require that all outstanding Eurodollar Loans made by it be
         converted to ABR Loans, in which event all such Eurodollar Loans shall be automatically
         converted to ABR Loans as of the effective date of such notice as provided in
         paragraph (b) below.

In the event Lender shall exercise its rights under paragraph (i) or (ii) above, all payments and
prepayments of principal that would otherwise have been applied to repay the Eurodollar Loans
that would have been made by such Lender or the converted Eurodollar Loans of such Lender
shall instead be applied to repay the ABR Loans made by such Lender in lieu of, or resulting
from the conversion of, such Eurodollar Loans.

        (b)     For purposes of this Section 2.15, a notice to the Borrower by Lender shall be
effective as to each Eurodollar Loan made by Lender, (i) if lawful, on the last day of the Interest
Period then applicable to such Eurodollar Loan and (ii) in all other cases, on the date of receipt
by the Borrower.

        Section 2.16 Breakage. The Borrower shall indemnify Lender against any loss or
expense that Lender may sustain or incur as a consequence of (a) any event, other than a default
by Lender in the performance of its obligations hereunder, which results in (i) Lender receiving,
or being deemed to receive, any amount on account of the principal of any Eurodollar Loan prior
to the end of the Interest Period in effect therefor, (ii) the conversion of any Eurodollar Loan to
an ABR Loan, or the conversion of the Interest Period with respect to any Eurodollar Loan, in
each case other than on the last day of the Interest Period in effect therefor or (iii) any Eurodollar
Loan to be made by Lender (including any Eurodollar Loan to be made pursuant to a conversion
or continuation under Section 2.13) not being made after notice of such Loan shall have been
given by the Borrower hereunder (any of the events referred to in this clause (a) being called a
“Breakage Event”) or (b) any default in the making of any payment or prepayment required to be


                                              Page 26
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 282 of 402



made hereunder. In the case of any Breakage Event, such loss shall include an amount equal to
the excess, as reasonably determined by Lender, of (i) its cost of obtaining funds for the
Eurodollar Loan that is the subject of such Breakage Event for the period from the date of such
Breakage Event to the last day of the Interest Period in effect (or that would have been in effect)
for such Loan over (ii) the amount of interest likely to be realized by Lender in redeploying the
funds released or not utilized by reason of such Breakage Event for such period. A certificate of
Lender setting forth any amount or amounts which Lender is entitled to receive pursuant to this
Section 2.16 shall be delivered to the Borrower and shall be conclusive absent manifest error.

         Section 2.17 Taxes.

        (a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax, then the sum payable by
the Borrower shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings of Indemnified Taxes applicable to
additional sums payable under this Section 2.17) Lender receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

        (b)   Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the option of Lender
timely reimburse it for the payment of, any Other Taxes.

       (c)     Evidence of Payments. As soon as practicable after any payment of Taxes by
Borrower to a Governmental Authority pursuant to this Section 2.17, the Borrower shall deliver
to Lender the original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to Lender.

        (d)    Indemnification by the Borrower. Borrower shall indemnify Lender, within ten
(10) Business Days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts payable under
this Section) payable or paid by Lender or required to be withheld or deducted from a payment to
Lender and any reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or liability delivered to
the Borrower by Lender shall be conclusive absent manifest error.

         (e)      [Reserved].

         (f)      Status of Lender.



                                             Page 27
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 283 of 402



                 (i)      If Lender is entitled to an exemption from or reduction of withholding Tax
         with respect to payments made under any Loan Document, it shall deliver to the
         Borrower, at the time or times reasonably requested by the Borrower, such properly
         completed and executed documentation reasonably requested by the Borrower as will
         permit such payments to be made without withholding or at a reduced rate of
         withholding. In addition, Lender, if reasonably requested by the Borrower, shall deliver
         such other documentation prescribed by applicable law or reasonably requested by the
         Borrower as will enable the Borrower to determine whether or not Lender is subject to
         backup withholding or information reporting requirements. Notwithstanding anything to
         the contrary in the preceding two sentences, the completion, execution and submission of
         such documentation (other than such documentation set forth in Section 2.17(f)(ii)(A),
         (ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable judgment
         such completion, execution or submission would subject Lender to any material
         unreimbursed cost or expense or would materially prejudice the legal or commercial
         position of Lender.

                  (ii)   Without limiting the generality of the foregoing,

                          (A)     if Lender is a U.S. Person, it shall deliver to the Borrower on or
                  prior to the date on which Lender becomes a Lender under this Agreement (and
                  from time to time thereafter upon the reasonable request of the Borrower),
                  executed copies of IRS Form W-9 certifying that Lender is exempt from
                  U.S. federal backup withholding Tax;

                          (B)     if Lender is a Foreign Lender, it shall, to the extent it is legally
                  entitled to do so, deliver to the Borrower (in such number of copies as shall be
                  requested by the recipient) on or prior to the date on which such Foreign Lender
                  becomes a Lender under this Agreement (and from time to time thereafter upon
                  the reasonable request of the Borrower), whichever of the following is applicable:

                                 (1)    in the case of a Foreign Lender claiming the benefits of an
                         income tax treaty to which the United States is a party (x) with respect to
                         payments of interest under any Loan Document, executed copies of IRS
                         Form W-8BEN or IRS Form W-8BEN-E (or applicable successor form)
                         establishing an exemption from, or reduction of, U.S. federal withholding
                         Tax pursuant to the “interest” article of such tax treaty and (y) with respect
                         to any other applicable payments under any Loan Document, executed
                         copies of IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable
                         successor form) establishing an exemption from, or reduction of,
                         U.S. federal withholding Tax pursuant to the “business profits” or “other
                         income” article of such tax treaty;

                                 (2)     executed copies of IRS Form W-8ECI;

                                 (3)     in the case of a Foreign Lender claiming the benefits of the
                         exemption for portfolio interest under Section 881(c) of the Code, (x) a
                         certificate substantially in the form of Exhibit C-1 to the effect that such


                                                Page 28
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 284 of 402



                         Foreign Lender is not a “bank” within the meaning of
                         Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
                         Borrower within the meaning of Section 871(h)(3)(B) of the Code, or a
                         “controlled foreign corporation” described in Section 881(c)(3)(C) of the
                         Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of
                         IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor
                         form); or

                                 (4)     to the extent a Foreign Lender is not the beneficial owner,
                         executed copies of IRS Form W-8IMY, accompanied by IRS
                         Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E (or
                         applicable successor form), a U.S. Tax Compliance Certificate
                         substantially in the form of Exhibit C-2 or Exhibit C-3, IRS Form W-9,
                         and/or other certification documents from each beneficial owner, as
                         applicable; provided that if the Foreign Lender is a partnership and one or
                         more direct or indirect partners of such Foreign Lender are claiming the
                         portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
                         Compliance Certificate substantially in the form of Exhibit C-4 on behalf
                         of each such direct and indirect partner;

                          (C)      any Foreign Lender shall, to the extent it is legally entitled to do
                  so, deliver to the Borrower (in such number of copies as shall be requested by the
                  recipient) on or prior to the date on which such Foreign Lender becomes a Lender
                  under this Agreement (and from time to time thereafter upon the reasonable
                  request of the Borrower), executed copies of any other form prescribed by
                  applicable law as a basis for claiming exemption from or a reduction in
                  U.S. federal withholding Tax, duly completed, together with such supplementary
                  documentation as may be prescribed by applicable law to permit the Borrower to
                  determine the withholding or deduction required to be made; and

                         (D)     Lender shall deliver to the Borrower at the time or times prescribed
                  by law and at such time or times reasonably requested by the Borrower such
                  documentation prescribed by applicable law (including as prescribed by
                  Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
                  reasonably requested by the Borrower as may be necessary for the Borrower to
                  comply with their obligations under FATCA and to determine that Lender has
                  complied with Lender’s obligations under FATCA or to determine the amount to
                  deduct and withhold from such payment. Solely for purposes of this clause (D),
                  “FATCA” shall include any amendments made to FATCA after the date of this
                  Agreement.

       Lender agrees that if any form or certification it previously delivered expires or becomes
obsolete or inaccurate in any respect, it shall update such form or certification or promptly notify
the Borrower in writing of its legal inability to do so.

         (g)      [Reserved].



                                                Page 29
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 285 of 402



        (h)     Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.17 (including by the payment of additional amounts
pursuant to this Section 2.17), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section 2.17 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is required to repay
such refund to such Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (h), in no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would place the
indemnified party in a less favorable net after-Tax position than the indemnified party would
have been in if the Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not be construed to
require any indemnified party to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to the indemnifying party or any other Person.

        (i)    Survival. Each party’s obligations under this Section 2.17 shall survive any
assignment of rights by, or the replacement of, Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all obligations under any Loan Document.

         Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

        (a)      The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Section 2.14, Section 2.16 or
Section 2.17, or otherwise) prior to 2:00 p.m. New York City Time on the date when due, in
Dollars and (other than in the case of PIK Interest) in immediately available funds, without set-
off or counterclaim. Any amounts received after such time on any date may, in the discretion of
Lender, be deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to Lender at such account as may
be specified by Lender. Lender shall distribute any such payments received by it for the account
of any other Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for payment shall
be extended to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.

         (b)    If at any time insufficient funds are received by and available to Lender to pay
fully all amounts of principal, interest, premiums and fees then due hereunder, such funds shall
be applied (i) first, towards payment of fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of fees then due to such parties, (ii) second,
towards payment of interest and premiums then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and premiums then due to such parties and

                                             Page 30
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 286 of 402



(iii) third, towards payment of principal then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal then due to such parties.

        (c)     If Lender shall, by exercising any right of set-off or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans resulting in Lender
receiving payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations shall be rescinded and
the purchase price restored to the extent of such recovery, without interest, and (ii) the provisions
of this paragraph shall not be construed to apply to any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to the Borrower or any Subsidiary (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were a direct creditor of
the Borrower in the amount of such participation.

                                          ARTICLE III.

                         REPRESENTATIONS AND WARRANTIES

         Borrower represents and warrants to Lender that on the Effective Date and each Credit
Date:

        Section 3.01 Organization; Powers. Borrower (a) is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, (b) has all requisite
power and authority to carry on its business as now conducted and, (c) except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in, and is in good standing in, every jurisdiction where
such qualification is required.

        Section 3.02 Authorization; Enforceability. The Transactions are within Borrower’s
corporate, limited liability company or partnership powers and have been duly authorized by all
necessary corporate, limited liability company or partnership and, if required, actions by equity
holders. This Agreement has been duly executed and delivered by Borrower and constitutes a
legal, valid and binding obligation of Borrower, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.




                                              Page 31
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 287 of 402



        Section 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in full force and
effect or have been made, (b) will not violate any Requirement of Law applicable to Borrower,
(c) will not violate or result in a default under any indenture, agreement or other instrument
evidencing Material Indebtedness, or give rise to a right thereunder to require any payment to be
made by Borrower, and (d) will not result in the creation or imposition of any Lien on any asset
of Borrower not otherwise permitted under Section 6.03.

         Section 3.04 No Material Adverse Change.

         (a)      [Reserved].

       (b)     Since [_], no event or circumstance, either individually or in the aggregate, which
has had or could reasonably be expected to have a Material Adverse Effect has occurred.

         Section 3.05 Properties.

        (a)     Borrower has good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for (i) minor defects in title that do not, in the aggregate,
interfere with its ability to conduct its business as currently conducted and (ii) Liens permitted
under Section 6.03.

        (b)    Borrower owns, or is licensed to use, all trademarks, tradenames, copyrights,
patents and other intellectual property material to its business, and the use thereof by Borrower
does not infringe upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

         Section 3.06 Litigation and Environmental Matters.

        (a)     There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of Borrower, threatened against or
affecting Borrower (i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect after taking into account insurance proceeds or other
recoveries from third parties actually received (other than the Disclosed Matters) or (ii) that
involve this Agreement or the Transactions.

        (b)     Except for the Disclosed Matters and except with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect after taking into account insurance proceeds or other recoveries from third parties
actually received, Borrower (i) has not failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has not become subject to any Environmental Liability, (iii) has not
received written notice of any claim with respect to any Environmental Liability or (iv) does not
know of any reasonable basis for any claim against Borrower with respect to any Environmental
Liability.

                                               Page 32
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 288 of 402



        Section 3.07 Compliance with Laws and Agreements. (a) Borrower is in compliance
with all Requirements of Law applicable to it or its property, (b) Borrower is in compliance with
its Organizational Documents and (c) Borrower is in compliance with all indentures, agreements
and other instruments binding upon it or its property, except, in the case of clauses (a) or (c),
where the failure to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. No Default has occurred and is continuing.

        Section 3.08 Investment Company Status. Borrower is not an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of 1940.

        Section 3.09 Taxes. Borrower has timely filed or caused to be filed all Tax returns and
reports required to have been filed and has paid or caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which Borrower has set aside on its books adequate reserves maintained in
accordance with GAAP, (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect, or (c) to the extent otherwise excused or
prohibited by the Bankruptcy Code and for which payment has not otherwise been required by
the Bankruptcy Court.

         Section 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse Effect. The
present value of all accumulated benefit obligations under each Plan (based on the assumptions
used for purposes of U.S. GAAP Codification Topic 715-30) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market value of the assets of
such Plan by an amount that could reasonably be expected to result in Material Adverse Effect,
and the present value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of U.S. GAAP Codification Topic 715-30) did not, as of the
date of the most recent financial statements reflecting such amounts, exceed the fair market value
of the assets of all such underfunded Plans by an amount that could reasonably be expected to
result in Material Adverse Effect.

         Section 3.11 Disclosure. The Borrower has disclosed to Lender all agreements,
instruments and corporate or other restrictions to which it is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. None of the reports, financial statements, certificates or other information
furnished by or on behalf of Borrower to Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other information so
furnished) when taken as a whole contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the circumstances under
which they were made, not misleading as of the date made or deemed made; provided that, with
respect to projected financial information, the Borrower represents only that such information
was prepared in good faith based on assumptions believed to be reasonable at the time and, if
such projected financial information was delivered prior to the Effective Date, as of the Effective
Date.




                                             Page 33
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 289 of 402



       Section 3.12 Labor Matters. There are no strikes, lockouts or slowdowns against
Borrower pending or, to the knowledge of the Borrower, threatened that could reasonably be
expected to have a Material Adverse Effect. The hours worked by and payments made to
employees of Borrower have not been in violation of the Fair Labor Standards Act or any other
Law dealing with such matters to the extent that such violation could reasonably be expected to
have a Material Adverse Effect.

      Section 3.13 Capitalization. Schedule 3.13 lists as of the Effective Date, the
Borrower’s full legal name and its jurisdiction of organization and a list of all Subsidiaries of
Borrower.

        Section 3.14 Margin Stock. Borrower is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the Board), and no part of the
proceeds of the Loans will be used to purchase or carry any margin stock or to extend credit to
others for the purpose of purchasing or carrying margin stock.

         Section 3.15 [Reserved].

         Section 3.16 [Reserved].

         Section 3.17 [Reserved].

         Section 3.18 [Reserved].

         Section 3.19 [Reserved].

         Section 3.20 [Reserved].

        Section 3.21 Anti-Corruption Laws and Sanctions. The Borrower, its Subsidiaries
and their respective officers, to the knowledge of the Borrower its directors, employees and
agents, insofar as the same are acting on behalf of the Borrower or its Subsidiaries, (i) are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material respects and
(ii) have not, in the past five years, engaged in any dealings with a Sanctioned Person in
violation of applicable Sanctions. None of the Borrower or any Subsidiary, or to the knowledge
of the Borrower, any director, officer, employee or agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility established hereby,
is a Sanctioned Person.

       Section 3.22 No Foreign Operations. Borrower does not operate its business outside
the geographical boundaries of the United States.

         Section 3.23 [Reserved].

        Section 3.24 Borrower as Holding Company. Borrower is a holding company and
does not engage in any business activities or own any assets or incur any material liabilities other
than (a) its ownership of the Capital Stock of its Subsidiaries and liabilities incidental thereto and
(b) in connection with this Agreement.

                                              Page 34
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 290 of 402



                                           ARTICLE IV.

                  CONDITIONS TO EFFECTIVENESS AND BORROWINGS

       Section 4.01 Conditions to Effectiveness. The effectiveness of this Agreement shall
be subject to the satisfaction (or waiver by Lender) of the following conditions:

       (a)     Loan Documents. Lender shall have received executed counterparts of this
Agreement and the other Loan Documents executed by each party hereto and thereto, each of
which shall be in form and substance satisfactory to Lender in its sole discretion.

        (b)      Organizational Documents. Lender shall have received (i) customary certificates
of resolutions or other action, incumbency certificates of Responsible Officers of Borrower
evidencing the identity, authority and capacity of each Responsible Officer thereof authorized to
act as a Responsible Officer in connection with this Agreement and the other Loan Documents
and (ii) certificates (including Organization Documents and good standing certificates) relating
to the organization, existence and good standing of Borrower in its jurisdiction of organization,
in each case, as certified by the Secretary or an Assistant Secretary of Borrower.

        (c)     Fees and Expenses. Lender shall have received all fees and expenses due and
payable to it on or prior to the Effective Date, including, to the extent invoiced, reimbursement
or payment of all reasonable and documented expenses (including reasonable and documented
fees, charges and disbursements of counsel and other advisors) required to be reimbursed or paid
by Borrower hereunder or under any other Loan Document.

       (d)    Required Documentation. At least five (5) Business Days prior to the Effective
Date, Lender shall have received all documentation and other information with respect to
Borrower, requested in writing by Lender and required by bank regulatory authorities under
applicable “know-your-customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act including, for the avoidance of doubt, a certification regarding beneficial
ownership as required by 31 C.F.R. § 1010.230.

        (e)    Indebtedness. Lender shall be satisfied in its sole discretion that, on the Effective
Date, immediately after giving effect to the consummation of the Plan of Reorganization, the
issuance of the Loans to occur on the Effective Date and any other transactions to occur on the
Effective Date, Borrower shall have outstanding no Indebtedness for borrowed money other than
Indebtedness outstanding under the Loan Documents.

        (f)      Approvals. Borrower shall have obtained all approvals required from any
Governmental Authority and all consents of other Persons, in each case that are necessary or, in
the discretion of Lender, advisable in connection with the Transactions and each of the foregoing
shall be in full force and effect and in form and substance satisfactory to Lender.

       (g)      Litigation. There shall not exist any material action, suit, investigation, litigation
or proceeding or other legal or regulatory developments, pending or threatened in any court or
before any arbitrator or Governmental Authority , except as otherwise disclosed to Lender in
writing prior to the Effective Date.


                                               Page 35
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 291 of 402



       (h)    DIP Credit Agreement. No default or event of default shall have occurred and be
continuing under the DIP Credit Agreement.

       (i)     No Material Adverse Effect. Since [_], there shall have been no event,
circumstance or change, either individually or in the aggregate, that has had or could reasonably
be expected to have a Material Adverse Effect.

         (j)      Bankruptcy Related Conditions.

                 (i)     The Bankruptcy Court shall have entered the Confirmation Order, which
         shall be in form and substance satisfactory to Lender in its sole discretion. The
         Confirmation Order must be in full force and effect, and shall not have been vacated,
         reversed, modified, amended or stayed in any manner without the written consent of
         Lender and shall be final and non-appealable;

                (ii)   The Plan of Reorganization shall not have been modified, altered,
         amended or otherwise changed or supplemented in any manner without the written
         consent of Lender;

                 (iii) All conditions precedent to the effectiveness of the Plan of Reorganization
         (other than the occurrence of the Effective Date hereunder) shall have been satisfied or
         waived (with the prior written consent of Lender); and

                (iv)   The Consummation of the Plan of Reorganization shall occur substantially
         simultaneously with the occurrence of the Effective Date.

       Section 4.02 Conditions to All Loans. The obligation of each Lender to make any
Loans shall be subject to the satisfaction (or waiver by Lender) of the following conditions:

       (a)      Representations and Warranties. The representations and warranties of Borrower
contained in this Agreement and in each other Loan Document shall be true and correct in all
material respects (unless otherwise qualified by materiality in which case such representations
and warranties shall be true and correct in all respects) on and as of such date of Borrowing, as
applicable, as though made on and as of such date, except to the extent that any such
representation or warranty expressly relates to an earlier date (in which case such representation
or warranty shall be true and correct in all material respects (unless otherwise qualified by
materiality in which case such representations and warranties shall be true and correct in all
respects) on and as of such earlier date).

       (b)     No Default. At the time of and immediately after giving effect to such Borrowing,
no Default or Event of Default shall have occurred and be continuing.

                                          ARTICLE V.

                                 AFFIRMATIVE COVENANTS

         Until the Discharge of Obligations, Borrower covenants and agrees with Lender that:


                                              Page 36
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 292 of 402



       Section 5.01 Financial Statements; Other Information. The Borrower will furnish to
Lender:

        (a)     within 90 days after the end of each fiscal year of Borrower, the audited
consolidated balance sheet and related statements of operations, stockholders’ equity and cash
flows of Borrower and its Consolidated Subsidiaries as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year, all reported on by
BDO USA, LLP or other independent public accountants reasonably acceptable to Lender
(without a “going concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit other than a “going concern” qualification solely as to the
Maturity Date occurring within the 12-month period following the date of such audit) to the
effect that such consolidated financial statements present fairly in all material respects the
financial condition and results of operations of Borrower and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

        (b)     within 60 days after the end of each fiscal quarter of Borrower, the consolidated
balance sheet and related statements of operations, stockholders’ equity and cash flows of
Borrower and its Consolidated Subsidiaries as of the end of and for such fiscal quarter and the
then elapsed portion of the fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of footnotes;

        (c)    within three Business Days following the delivery of any financial statements
under clause (a) or (b) above, a certificate in a form reasonably acceptable to Lender signed by a
Financial Officer of the Borrower certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or proposed to be taken
with respect thereto;

        (d)    within 60 days after the conclusion of each fiscal year, the Borrower’s annual
operating and capital expenditure budgets, and financial forecasts, including cash flow
projections covering proposed fundings, repayments, additional advances, investments and other
cash receipts and disbursements, each for the following fiscal year in a format reasonably
consistent with projections, budgets and forecasts theretofore provided to Lender, and promptly
following the preparation thereof, material updates to any of the foregoing from time to time
prepared by management of the Borrower;

        (e)     promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by Borrower with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of the functions
of said Commission, or with any national securities exchange, or distributed by the Borrower to
its shareholders generally, as the case may be; and

       (f)      from time to time such information or projections with respect to the business or
Properties, or the condition or operations, financial or otherwise, of, or compliance with the


                                              Page 37
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 293 of 402



terms of this Agreement by, Borrower as Lender may reasonably request, such information to be
provided in each case, as promptly as practicable, and in any event, within fifteen (15) Business
Days following each such request;

        Documents required to be delivered pursuant to Section 5.01 (to the extent any such
documents are included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on the date (1) on
which the Borrower posts such documents, or provides a link thereto, on the Borrower’s website
on the Internet, or (2) on which such documents are posted on the Borrower’s behalf on an
Internet or intranet website, if any, to which Lender has access (whether a commercial, third-
party website or whether sponsored by Lender); provided that: (i) upon request, the Borrower
shall deliver paper copies of such documents to Lender until a written request to cease delivering
paper copies is given by Lender and (ii) the Borrower shall notify Lender (by electronic mail) of
the posting of any such documents and, upon request, provide to Lender by electronic mail
electronic versions (i.e., soft copies) of such documents. Lender shall have no obligation to
request the delivery or to maintain copies of the documents referred to above, and in any event
shall have no responsibility to monitor compliance by the Borrower with any such request for
delivery.

        Section 5.02 Notices of Material Events. The Borrower will furnish to Lender prompt
written notice of the following:

        (a)      as soon as possible, but in any event within five (5) days of obtaining knowledge
thereof, (i) the occurrence of any Default or (ii) the occurrence of any “default” or “event of
default” under any Material Indebtedness;

        (b)    as soon as possible, but in any event within twenty (20) days after obtaining
knowledge of the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting Borrower or any Affiliate thereof that,
if adversely determined, could reasonably be expected to result, individually or in the aggregate,
in a Material Adverse Effect;

       (c)    as soon as possible, but in any event within twenty (20) days after the occurrence
of any ERISA Event that, alone or together with any other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

       (d)    as soon as possible, but in any event within twenty (20) days after obtaining
knowledge of any release by Borrower or any other Person of any Hazardous Material into the
environment, which could reasonably be expected to have a Material Adverse Effect;

        (e)    as soon as possible, but in any event within twenty (20) days after any notice
alleging any violation of any Environmental Law by Borrower or any other Environmental
Liability, which could reasonably be expected to have a Material Adverse Effect; and

       (f)    as soon as possible, but in any event within five (5) days after becoming aware of
any other development that results in, or could reasonably be expected to result in, a Material
Adverse Effect.


                                             Page 38
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 294 of 402



        To the extent applicable, each notice delivered under this Section shall be accompanied
by a statement of a Responsible Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken with respect
thereto.

         Section 5.03 Existence; Conduct of Business. Borrower will do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of its business;
provided that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.04 or any Disposition permitted under Section 6.05.

        Section 5.04 Payment of Obligations. Borrower will pay its obligations, including
Tax liabilities, before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate proceedings and
Borrower has set aside on its books adequate reserves with respect thereto in accordance with
GAAP, or (b) the failure to make such payment could not reasonably be expected to result in a
Material Adverse Effect.

         Section 5.05 Maintenance of Properties; Insurance. Borrower will:

      (a)     keep and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, and

        (b)    maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations. Upon request of Lender,
the Borrower will furnish or cause to be furnished to Lender from time to time a summary of the
respective insurance coverage of Borrower in form and substance reasonably satisfactory to
Borrower, and, if requested, will furnish Lender copies of the applicable policies.

        Section 5.06 Books and Records; Inspection Rights. Borrower will keep proper
books of record and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. Borrower will permit any representatives
designated by Lender, upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs, finances and condition
with its senior management, independent accountants and other advisors, all at such reasonable
times and as often as reasonably requested.

        Section 5.07 Compliance with Laws . Borrower will comply with all Requirements of
Law (including Environmental Laws) applicable to it or its property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

       Section 5.08 Environmental Matters. If an Event of Default is continuing or if
Lender at any time has a reasonable basis to believe that there exists a violation of any
Environmental Law by Borrower or that there exists any other Environmental Liabilities that
would in either case reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Effect, then Borrower shall, promptly upon the receipt of a request from

                                              Page 39
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 295 of 402



Lender, cause the performance of, or allow Lender (or its designee) access to the real property
for the purpose of conducting, an environmental assessment, including subsurface sampling of
soil and groundwater, and cause the preparation of a report. Such assessments and reports, to the
extent not conducted by Lender (or its designee), shall be conducted and prepared by a reputable
environmental consulting firm acceptable to Lender and shall be in form and substance
acceptable to Lender. The Borrower shall be responsible for (and reimburse Lender for) all costs
associated with any such assessments and reports.

       Section 5.09 Use of Proceeds. The proceeds of the Loans will be used only to
refinance DIP Obligations. The Borrower will not fund all or part of any repayment of the
Obligations out of proceeds derived from transactions which would be prohibited by Sanctions
or would otherwise cause any party hereto to be in breach of Sanctions.

         Section 5.10 [Reserved].

         Section 5.11 [Reserved].

        Section 5.12 Swap Agreements. Upon the request of Lender, the Borrower shall,
within 30 days of such request, provide to Lender copies of all agreements, documents and
instruments evidencing the Swap Agreements not previously delivered to Lender, certified as
true and correct by a Responsible Officer of the Borrower, and such other information regarding
such Swap Agreements as Lender may reasonably request.

         Section 5.13 [Reserved].

         Section 5.14 [Reserved].

         Section 5.15 [Reserved].

         Section 5.16 [Reserved].

         Section 5.17 Further Assurances.

       (a)     From time to time execute and deliver, or cause to be executed and delivered,
such additional instruments, certificates or documents, and take all such actions, as Lender may
reasonably request for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents.

        (b)     Upon the exercise by Lender of any power, right, privilege or remedy pursuant to
this Agreement or the other Loan Documents which requires any consent, approval, recording,
qualification or authorization of any Governmental Authority, execute and deliver, or cause the
execution and delivery of, all applications, certifications, instruments and other documents and
papers that Lender may be required to obtain from Borrower for such governmental consent,
approval, recording, qualification or authorization.

                                         ARTICLE VI.

                                  NEGATIVE COVENANTS

                                            Page 40
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 296 of 402



         Until the Discharge of Obligations, Borrower covenants and agrees with Lender that:

         Section 6.01 [Reserved].

       Section 6.02 Indebtedness. Borrower will not create, incur, assume or permit to exist
any Indebtedness, except:

         (a)      Indebtedness of Borrower under the Loan Documents;

         (b)      Indebtedness in respect of Swap Agreements permitted pursuant to Section 6.08;

       (c)     Indebtedness existing on the Effective Date and set forth in Schedule 6.02 and
extensions, renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof (except by an amount equal to the reasonable premium paid
and fees and expenses reasonably incurred therewith);

       (d)     Unsecured intercompany Indebtedness between the Borrower and any Subsidiary
with the prior written consent of Lender;

        (e)     Indebtedness (other than Indebtedness for borrowed money) incurred or deposits
made by the Borrower (i) under worker’s compensation laws, unemployment insurance laws or
similar legislation, (ii) in connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which the Borrower is a party and (iii) to secure public or statutory
obligations of the Borrower, in each case in the ordinary course of business and consistent with
past practice;

       (f)    Guarantees in respect of Indebtedness otherwise permitted pursuant to this
Section 6.02;

        (g)    Indebtedness in connection with the endorsement of negotiable instruments and
other obligations in respect of cash management services, netting services, overdraft protection
and similar arrangements, in each case in the ordinary course of business and consistent with past
practice;

       (h)    Indebtedness in respect of insurance premium financing for insurance being
acquired or maintained by the Borrower under customary terms and conditions; and

      (i)     other unsecured Indebtedness not in respect of borrowed money in an aggregate
amount outstanding at any time not to exceed $1,000,000.

       Section 6.03 Liens. Borrower will not create, incur, assume or permit to exist any Lien
on any Property now owned or hereafter acquired by it, except:

         (a)      Permitted Encumbrances;

        (b)    any Lien on any Property of the Borrower existing on the Effective Date and set
forth in Schedule 6.03; provided that (i) such Lien shall not apply to any other Property of the
Borrower (other than proceeds and accessions and additions to such property) and (ii) such Lien


                                              Page 41
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 297 of 402



shall secure only those obligations which it secures on the Effective Date and extensions,
renewals and replacements thereof that do not increase the outstanding principal amount thereof

       (c)     any Lien securing obligations under Swap Agreements permitted pursuant to
Section 6.08; and

       (d)     Liens securing insurance premium financing under customary terms and
conditions, provided that no such Lien may extend to or cover any property other than the
insurance being acquired with such financing, the proceeds thereof and any unearned or refunded
insurance premiums related thereto.

        Section 6.04 Fundamental Changes. Borrower will not merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate with it, or
Dispose of (in one transaction or in a series of transactions) all or substantially all of its assets, or
liquidate or dissolve, except that, if at the time thereof and immediately after giving effect
thereto no Default shall have occurred and be continuing:

        (a)    any Subsidiary may merge into Borrower in a transaction in which Borrower is
the surviving entity; and

          (b)     Dispositions permitted by Section 6.05 may be made.

          Section 6.05 Disposition of Assets. The Borrower will not Dispose of any property
except:

       (a)      the Disposition of equipment and other property in the ordinary course of
business, that is obsolete or no longer necessary in the business of the Borrower or that is being
replaced by equipment of comparable value and utility;

        (b)   Liens permitted by Section 6.03, Investments permitted by Section 6.07 and
Restricted Payments permitted by Section 6.09;

          (c)     Dispositions of cash and Cash Equivalents in the ordinary course of business;

       (d)     sales or discounts of overdue accounts receivable in the ordinary course of
business, in connection with the compromise or collection thereof, and not in connection with
any financing transaction;

       (e)     Dispositions of seismic, geologic or other data and license rights in the ordinary
course of business;

       (f)     Hedge Modifications; provided that the consideration received for such Hedge
Modification is at least equal to Fair Market Value; and

        (g)    Other dispositions and sales of Properties not otherwise permitted pursuant to this
Section 6.05 having a fair market value not to exceed $1,000,000 in the aggregate for all
dispositions and sales of Properties pursuant to this Section 6.05(g) for the term of this
Agreement.

                                                Page 42
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 298 of 402



       Section 6.06 Nature of Business. Borrower will not engage in any business activities
or own any assets or incur any liabilities other than (a) its ownership of the Capital Stock of its
Subsidiaries and liabilities incidental thereto, (b) transactions expressly permitted under this
Agreement and the other Loan Documents and (c) in connection with the consummation of the
Transactions.

         Section 6.07 Investments. Borrower will not make any Investment, except:

         (a)      Investments in Cash Equivalents;

         (b)      Investments in or to a Subsidiary with the prior written consent of Lender;

       (c)      Guarantees constituting Indebtedness permitted by Section 6.02 (other than
guarantees in respect of Capital Lease Obligations) and performance guarantees, in each case,
incurred in the ordinary course of business;

       (d)    Investments consisting of Swap Agreements to the extent permitted under
Section 6.08;

         (e)      Investments existing as of the Effective Date and set forth on Schedule 6.07;

        (f)    Investments consisting of loans and advances to employees for moving,
entertainment, travel and other similar expenses in the ordinary course of business and in any
event not to exceed $250,000 in the aggregate at any time outstanding;

         (g)     demand deposits with financial institutions, prepaid expenses and extensions of
trade credit in the ordinary course of business (and any Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss);

       (h)     trade and customer accounts receivable which are for goods furnished or services
rendered in the ordinary course of business and are payable in accordance with customary trade
terms;

       (i)     Investments received in connection with the bankruptcy or reorganization of, or
settlement of delinquent accounts and disputes with, customers and suppliers, in each case in the
ordinary course of business; provided that, the aggregate amount of such investment shall not
exceed $1,000,000 (other than by appreciation);

      (j)     Investments consisting of any deferred portion of the sales price received by the
Borrower in connection with any sale of assets permitted hereunder;

         (k)     any Investment by the Borrower in a Person, if as a result of such Investment
(i) such Person becomes a Subsidiary of the Borrower or (ii) such Person is merged, consolidated
or amalgamated with or into, or transfers or conveys substantially all of its Properties or assets
to, or is liquidated into, the Borrower or a Subsidiary of the Borrower; and

         (l)      other investments not to exceed $1,000,000 in the aggregate.

                                                Page 43
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 299 of 402



        Section 6.08 Swap Agreements. Borrower will not enter into any Swap Agreement,
except Swap Agreements with counterparties reasonably acceptable to Lender and entered into in
the ordinary course of business and not for speculative purposes to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment of the Borrower.

        Section 6.09 Restricted Payments. Borrower will not declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment; provided that, so long as at the time of
and immediately after giving effect to such Restricted Payment no Default or Event of Default
shall have occurred and be continuing or would occur as a consequence thereof, Borrower may
make the following Restricted Payments:

       (a)     the declaration and payment of dividends or distributions by Borrower solely in
Capital Stock (other than Disqualified Stock) of Borrower; and

       (b)    the declaration and payment of dividends or distributions with the prior written
consent of Lender.

[For the avoidance of doubt, nothing in this Agreement shall prevent any AHYDO Catch-Up
Payment (including any AHYDO Catch-Up Payment with respect to any subordinated debt
obligation permitted under this Agreement).] 4

         Section 6.10 Transactions with Affiliates.

         (a)    Borrower will not make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any Property from, or enter into or make
or amend any transaction, contract, agreement, understanding, loan, advance or guarantee with
(or for the benefit of), any Affiliate of Borrower (each, an “Affiliate Transaction”), unless:

                (i)      the Affiliate Transaction is on terms that are no less favorable to Borrower
         than those that would have been obtained in a comparable transaction by Borrower with
         an unrelated Person or, if in the good faith judgment of Borrower’s Board of Directors,
         no comparable transaction is available with which to compare such Affiliate Transaction,
         such Affiliate Transaction is otherwise fair to Borrower from a financial point of view;
         and

                 (ii)    the Borrower delivers to Lender (A) with respect to any Affiliate
         Transaction or series of related Affiliate Transactions involving aggregate consideration
         in excess of $10,000,000, a resolution of the Board of Directors of Borrower set forth in
         an officers’ certificate certifying that such Affiliate Transaction or series of related
         Affiliate Transactions complies with this covenant and that such Affiliate Transaction or
         series of related Affiliate Transactions has been approved by a majority of the
         disinterested members of the Board of Directors of Borrower; and (B) with respect to any
         Affiliate Transaction or series of related Affiliate Transactions involving aggregate
         consideration in excess of $20,000,000, an opinion as to the fairness to Borrower of such


4
         NTD: Subject to discussion re term of the loans and structure upon exit.

                                                     Page 44
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 300 of 402



         Affiliate Transaction or series of related Affiliate Transactions from a financial point of
         view issued by an accounting, appraisal or investment banking firm of national standing.

         (b)      Section 6.10(a) will not apply to:

                (i)    payment of reasonable and customary fees and reimbursements of
         expenses (pursuant to indemnity arrangements or otherwise) of officers, directors,
         employees or consultants of Borrower;

                  (ii)   Restricted Payments permitted by Section 6.09; and

                 (iii) any issuance of Capital Stock (other than Disqualified Stock) of Borrower
         to Affiliates of Borrower and the granting of registration and other customary rights in
         connection therewith.

         Section 6.11 Restrictive Agreements. Borrower will not directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon the ability of Borrower to pay dividends or other distributions with
respect to any of its Capital Stock or to make or repay loans or advances to Holdings or any
Subsidiary or to Guarantee Indebtedness of Holdings or any Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by this Agreement and
(ii) clause (a) of the foregoing shall not apply to (A) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the Property securing such Indebtedness and (B) customary provisions
in leases and other contracts restricting the assignment thereof.

         Section 6.12 Disqualified Stock. Borrower will not issue any Disqualified Stock.

        Section 6.13 Certain Amendments to Organizational Documents. Borrower will not
enter into or permit any modification or amendment of, or waive any material right or obligation
of any Person under its Organizational Documents if the effect thereof would be materially
adverse to Lender or violate Section 6.11.

        Section 6.14 Sale and Leaseback Transactions. Borrower will not enter into or suffer
to exist any Sale and Leaseback Transaction.

                                            ARTICLE VII.

                                            [RESERVED]

                                           ARTICLE VIII.

                                      EVENTS OF DEFAULT

         If any of the following events (“Events of Default”) shall occur:

      (a)    Non-Payment. (i) Borrower shall fail to pay any principal of, or premium on, any
Loan when and as the same shall become due and payable, whether at the due date thereof or at a

                                                Page 45
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 301 of 402



date fixed for prepayment thereof or otherwise or (ii) Borrower shall fail to pay any interest on
any Loan, any fee or any other amount, other than an amount referred to in clause (i), payable
under this Agreement, when and as the same shall become due and payable, and such failure
under this clause (ii) shall continue unremedied for a period of three (3) Business Days;

       (b)      Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of Borrower in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder or in any Loan Document furnished
pursuant to or in connection with this Agreement or any amendment or modification thereof or
waiver hereunder, shall prove to have been incorrect in any material respect when made or
deemed made and such materiality is continuing;

        (c)     Covenants. Borrower shall fail to observe or perform (i) any term, covenant,
condition or agreement contained in Section 5.01(a), Section 5.01(b), Section 5.01(c), Section
5.01(d), Section 5.02, Section 5.03 (with respect to Borrower’s existence), Section 5.09 or in
Article VI or (ii) any other term, covenant, condition or agreement contained in this Agreement
(other than those specified in the foregoing clause (i) of this section or clause (a) or (b) of this
Article) or any Loan Document, and such failure shall continue unremedied for a period
of 30 days after the earlier of (x) knowledge thereof by the Borrower or (y) receipt of written
notice thereof from Lender to the Borrower;

        (d)      Cross-Default. Borrower shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when and as the same
shall become due and payable and such failure shall continue beyond the applicable grace period,
if any, or any event or condition occurs that results in any Material Indebtedness becoming due
prior to its scheduled maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (e) shall not apply to (i) secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the Property securing such Indebtedness and (ii)
Indebtedness that becomes due as a result of a change in law, tax regulation or accounting
treatment so long as such Indebtedness is paid when due;

        (e)    Involuntary Proceedings. An involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or other relief in respect
of Borrower or its debts, or of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or similar official for
Borrower or for a substantial part of its assets, and, in any such case, such proceeding or petition
shall continue undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

         (f)     Voluntary Proceedings. Borrower shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under any Federal, state or

                                               Page 46
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 302 of 402



foreign bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (f) of this Article, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or similar official for
Borrower or for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors, (vi) take any action for the purpose of effecting any of the foregoing
or (vii) become unable, admit in writing its inability or fail generally to pay its debts as they
become due.

        (g)     Judgments. One or more judgments for the payment of money in an aggregate
amount in excess of $2,500,000 shall be rendered against Borrower or any combination thereof
and either the same shall remain undischarged or unsatisfied for a period of 30 consecutive days
during which execution shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of Borrower to enforce any such judgment;

       (h)     ERISA. An ERISA Event shall have occurred that, in the opinion of Lender,
when taken together with all other ERISA Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect;

        (i)     Invalidity of Loan Documents. Any material provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases to be valid and
enforceable as against Borrower; or Borrower or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document; or Borrower denies that it has
any or further liability or obligation under any provision of any Loan Document, or purports to
revoke, terminate or rescind any provision of any Loan Document; or

         (j)      Change of Control. There occurs any Change of Control.

then, and in every such event (other than an event with respect to Borrower described in
clause (e) or (f) of this Article), and at any time thereafter during the continuance of such event,
Lender may, by notice to the Borrower, declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all fees, premiums and
other obligations of the Borrower accrued or payable hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the Borrower described
in clause (e) or (f) of this Article, the principal of the Loans then outstanding, together with
accrued interest thereon and all fees, premiums and other obligations of the Borrower accrued or
payable hereunder, shall automatically become due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the Borrower. Without
limiting the foregoing, upon the occurrence and during the continuance of an Event of Default,
Lender may protect and enforce its rights under this Agreement and the other Loan Documents
by any appropriate proceedings, including proceedings for specific performance of any covenant
or agreement contained in this Agreement or any other Loan Document, and Lender may enforce

                                              Page 47
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 303 of 402



payment of any Obligations due and payable hereunder or enforce any other legal or equitable
right and remedies which it may have under this Agreement, any other Loan Document, or under
applicable law or in equity.

        Notwithstanding anything to the contrary contained in this Agreement, upon the
occurrence and during the continuance of an Event of Default, the Borrower irrevocably waives
the right to direct the application of any and all payments at any time or times thereafter received
by Lender from or on behalf of Borrower of all or any part of the Obligations, and, as between
Borrower on the one hand and Lender on the other, Lender shall have the continuing and
exclusive right to apply and to reapply any and all payments received against the Obligations in
such manner as Lender may deem advisable notwithstanding any previous application by
Lender.

        Following the occurrence and during the continuance of an Event of Default, Lender shall
apply any and all payments received by Lender in respect of the Obligations in the following
order: first, to all fees, costs, indemnities, liabilities, obligations and expenses incurred by or
owing to Lender with respect to this Agreement or the other Loan Documents, second, to
accrued and unpaid interest on the Obligations, third, to the principal amount of the Obligations
outstanding, and fourth, to any other indebtedness or obligations of Borrower owing to Lender
under the Loan Documents. Any balance remaining after giving effect to the applications set
forth above shall be delivered to the Borrower or to whoever may be lawfully entitled to receive
such balance or as a court of competent jurisdiction may direct. In carrying out any of the
applications set forth herein, amounts received shall be applied in the numerical order provided
until exhausted prior to the application to the next succeeding category.

                                            ARTICLE IX.

                                            [RESERVED]

                                             ARTICLE X.

                                         MISCELLANEOUS

         Section 10.01 Notices.

        (a)     Subject to paragraph (b) below, all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by telecopy or email, as follows:

                  (i)    if to the Borrower, to [_], [_], Attention: [_], Facsimile No. [_], email: [_];
         and

                  (ii)   if to Lender, to [_], [_], Attention: [_], Facsimile No. [_], email: [_].

        (b)     Notices and other communications to Lender hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by Lender; provided
that the foregoing shall not apply to notices pursuant to Article II unless otherwise agreed by
Lender. Lender or Borrower may, in their discretion, agree to accept notices and other

                                                Page 48
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 304 of 402



communications to it hereunder by electronic communications pursuant to procedures approved
by it; provided that approval of such procedures may be limited to particular notices or
communications.

        (c)    Any party hereto may change its address or telecopy number or email address for
notices and other communications hereunder by written notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt if received during the
recipient’s normal business hours.

         Section 10.02 Waivers; Amendments.

        (a)     No failure or delay by Lender in exercising any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power, preclude any other
or further exercise thereof or the exercise of any other right or power. The rights and remedies
of Lender hereunder are cumulative and are not exclusive of any rights or remedies that they
would otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. Without limiting the generality
of the foregoing, the making of the Loans shall not be construed as a waiver of any Default,
regardless of whether Lender may have had notice or knowledge of such Default at the time.

        (b)    None of this Agreement, any other Loan Document or any provision hereof or
thereof may be waived, amended or modified, and no consent to any departure by the Borrower
therefrom shall be effective, except pursuant to an agreement or agreements in writing entered
into by Borrower and Lender.

         Section 10.03 Expenses; Indemnity; Damage Waiver.

       (a)      The Borrower shall pay (i) all reasonable and documented out-of-pocket expenses
incurred by Lender and each of its Affiliates, including the reasonable fees, charges and
disbursements of counsel for Lender, in connection with the preparation and administration of
this Agreement and the other Loan Documents or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable and documented out-of-pocket expenses incurred by
Lender, including the reasonable fees, charges and disbursements of any counsel for Lender, in
connection with the enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

     (b)  THE CREDIT PARTIES SHALL, JOINTLY AND SEVERALLY, INDEMNIFY
LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS
(EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD
EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,


                                             Page 49
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 305 of 402



LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR
ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH,
OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR
ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY OTHER
TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR THE USE OF THE
PROCEEDS THEREFROM, (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE
OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED
BY THE BORROWER OR ANY SUBSIDIARY, OR ANY OTHER ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY SUBSIDIARY, OR
(IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR
PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER OR NOT SUCH
CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING IS BROUGHT BY
BORROWER, ANY EQUITY HOLDERS OF BORROWER, ANY AFFILIATES OF
BORROWER, ANY CREDITORS OF BORROWER OR ANY OTHER THIRD PERSON
AND WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO; PROVIDED
THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED
EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY
FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR FROM A
CLAIM BROUGHT BORROWER AGAINST LENDER FOR MATERIAL BREACH IN BAD
FAITH OF LENDER’S OBLIGATIONS UNDER THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENTS. FOR THE AVOIDANCE OF DOUBT, WITH RESPECT TO THE
FOREGOING PROVISO “ANY INDEMNITEE” MEANS ONLY THE INDEMNITEE OR
INDEMNITEES, AS THE CASE MAY BE, THAT ARE DETERMINED BY SUCH COURT
IN SUCH JUDGMENT TO HAVE BEEN GROSSLY NEGLIGENT OR TO HAVE
ENGAGED IN WILLFUL MISCONDUCT OR MATERIALLY BREACHED THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN BAD FAITH AND NOT ANY
OTHER INDEMNITEE. THIS SECTION 10.03(b) SHALL NOT APPLY WITH RESPECT
TO TAXES OTHER THAN ANY TAXES THAT REPRESENT LOSSES, CLAIMS OR
DAMAGES ARISING FROM ANY NON-TAX CLAIM.

        (c)      To the extent permitted by applicable law, no party hereto shall assert, and each
such party hereby waives, any claim against any other party hereto on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, the Loans or the use of the proceeds thereof;
provided that, nothing in this clause (d) shall relieve Borrower of any obligation it may have to
indemnify an Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party.

        (d)   All amounts due under this Section shall be payable not later than 10 days after
written demand therefor.

                                             Page 50
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 306 of 402



        (e)    The agreements in this Section 10.03 shall survive the replacement of any Lender,
the termination of this Agreement and the repayment, satisfaction or discharge of the Secured
Obligations.

         Section 10.04 Successors and Assigns.

        (a)     The provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby, except that
(i) Borrower may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of Lender (and any attempted assignment or transfer by
Borrower without such consent shall be null and void) and (ii) Lender may not assign or
otherwise transfer its rights or obligations hereunder except in accordance with this Section.
Nothing in this Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of Lender) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

         (b)

                 (i)    Subject to the conditions set forth in paragraph (b)(ii) below, Lender may
         assign to one or more Persons (other than an Ineligible Institution) all or a portion of its
         rights and obligations under this Agreement (including all or a portion of its Commitment
         and the Loans at the time owing to it) with the prior written consent (such consent not to
         be unreasonably withheld) of, if no Event of Default has occurred and is continuing, the
         Borrower.

                  (ii)   Assignments shall be subject to the following additional conditions:

                          (A)     except in the case of an assignment to a Lender, an Affiliate of a
                  Lender, an Approved Fund or an assignment of the entire remaining amount of
                  the assigning Lender’s Commitment or Loans, the amount of the Commitment or
                  Loans of the assigning Lender subject to each such assignment (determined as of
                  the date the Assignment and Assumption with respect to such assignment is
                  executed) shall not be less than $5,000,000 unless each of the Borrower and
                  Lender otherwise consent; provided that no such consent of the Borrower shall be
                  required if an Event of Default has occurred and is continuing; and

                         (B)     each partial assignment shall be made as an assignment of a
                  proportionate part of all the assigning Lender’s rights and obligations in respect of
                  such Lender’s Commitment and such Lender’s Loans under this Agreement.

         For the purposes of this Section 10.04(b), the term “Approved Fund” and “Ineligible
Institution” have the following meanings:

       “Approved Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a Lender, (b) an

                                                Page 51
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 307 of 402



Affiliate of a Lender or (c) an entity or an Affiliate of an entity that administers or manages a
Lender.

        “Ineligible Institution” means a (a) natural person, (b) company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person or relative(s) thereof
or (c) the Borrower.

                 (iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
         of this Section, from and after the effective date specified in each Assignment and
         Assumption the assignee thereunder shall be a party hereto and, to the extent of the
         interest assigned by such Assignment and Assumption, have the rights and obligations of
         a Lender under this Agreement, and the assigning Lender thereunder shall, to the extent
         of the interest assigned by such Assignment and Assumption, be released from its
         obligations under this Agreement (and, in the case of an Assignment and Assumption
         covering all of the assigning Lender’s rights and obligations under this Agreement, such
         Lender shall cease to be a party hereto but shall continue to be entitled to the benefits of
         Section 2.14, Section 2.15, Section 2.16, Section 2.17 and Section 10.03). Any
         assignment or transfer by a Lender of rights or obligations under this Agreement that
         does not comply with this Section 10.04 shall be treated for purposes of this Agreement
         as a sale by such Lender of a participation in such rights and obligations in accordance
         with paragraph (c) of this Section except that any attempted assignment or transfer by any
         Lender that does not comply with clause (C) of Section 10.04(b)(ii) shall be null and
         void.

                 (iv)    Lender, acting for this purpose as a non-fiduciary agent of the Borrower,
         shall maintain at one of its offices a copy of each Assignment and Assumption delivered
         to it and a register for the recordation of the names and addresses of the Lenders, and the
         Commitment and the Applicable Percentage of, and principal amount of (and stated
         interest on) the Loans owing to, each Lender pursuant to the terms hereof from time to
         time (the “Register”). The entries in the Register shall be conclusive, and the Borrower
         and Lender shall treat each Person whose name is recorded in the Register pursuant to the
         terms hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
         notice to the contrary. The Register shall be available for inspection by the Credit Parties
         and any Lender, at any reasonable time and from time to time upon reasonable prior
         notice. For the avoidance of doubt, the language in this Section 10.04(b)(iv) is intended
         to cause the Loans, and any participation therein, to be in “registered form” as defined in
         Sections 163(f), 87(h)(2) and 881(c)(2) of the Code, Section 5f.103-(c) of the United
         States Treasury Regulations and Section 1.163-5(b)(1) of the proposed United States
         Treasury Regulations, and such language shall be interpreted and applied consistently
         therewith.

         (c)

                 (i)     Any Lender may, without the consent of the Borrower or Lender, sell
         participations to one or more banks or other entities (a “Participant”), other than an
         Ineligible Institution, in all or a portion of such Lender’s rights and obligations under this
         Agreement (including all or a portion of its Commitment and the Loans owing to it);

                                                Page 52
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 308 of 402



         provided that (A) such Lender’s obligations under this Agreement shall remain
         unchanged, (B) such Lender shall remain solely responsible to the other parties hereto for
         the performance of such obligations and (C) the Borrower and the other Lenders shall
         continue to deal solely and directly with such Lender in connection with such Lender’s
         rights and obligations under this Agreement. Any agreement or instrument pursuant to
         which a Lender sells such a participation shall provide that such Lender shall retain the
         sole right to enforce this Agreement and to approve any amendment, modification or
         waiver of any provision of this Agreement; provided that such agreement or instrument
         may provide that such Lender will not, without the consent of the Participant, agree to
         any amendment, modification or waiver described in the first proviso to Section 10.02(b)
         that affects such Participant. The Borrower agrees that each Participant shall be entitled
         to the benefits of Section 2.14, Section 2.15, Section 2.16 and Section 2.17 (subject to the
         requirements and limitations therein, including the requirements under Section 2.17(f) (it
         being understood, however, that the documentation required under Section 2.17(f) shall
         be delivered to the participating Lender)) to the same extent as if it were a Lender and
         had acquired its interest by assignment pursuant to paragraph (b) of this Section;
         provided that such Participant shall not be entitled to receive any greater payment under
         Section 2.14, Section 2.15, Section 2.16 or Section 2.17, with respect to any participation,
         than its participating Lender would have been entitled to receive, except to the extent
         such entitlement to receive a greater payment results from a Change in Law that occurs
         after the Participant acquired the applicable participation. To the extent permitted by
         law, each Participant also shall be entitled to the benefits of Section 10.08 as though it
         were a Lender, provided that such Participant agrees to be subject to Section 2.18(c) as
         though it were a Lender. Each Lender that sells a participation shall, acting solely for this
         purpose as a non-fiduciary agent of the Borrower, maintain a register on which it enters
         the name and address of each Participant and the principal amounts of (and stated interest
         on) each Participant’s interest in the Loans or other obligations under the Loan
         Documents (the “Participant Register”), and no participation shall be effective unless it
         has been recorded in the Participant Register pursuant to this Section; provided that no
         Lender shall have any obligation to disclose all or any portion of the Participant Register
         (including the identity of any Participant or any information relating to a Participant’s
         interest in any Commitments, Loans or its other obligations under any Loan Document)
         to any Person except to the extent that such disclosure is necessary to establish that such
         Commitment, Loan or other obligation is in registered form under Section 5f.103-1(c) of
         the United States Treasury Regulations and Section 1.163-5(b)(1) of the proposed United
         States Treasury Regulations. The entries in the Participant Register shall be conclusive
         absent manifest error, and such Lender shall treat each Person whose name is recorded in
         the Participant Register as the owner of such participation for all purposes of this
         Agreement notwithstanding any notice to the contrary.

        (d)      Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender, including without
limitation any pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security interest shall release a
Lender from any of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

                                               Page 53
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 309 of 402



        Section 10.05 Survival. All covenants, agreements, representations and warranties
made by Borrower herein and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement and the making of
any Loans, regardless of any investigation made by any such other party or on its behalf and
notwithstanding that Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan or any fee,
premium or any other amount payable under this Agreement is outstanding and so long as the
Commitment has not expired or terminated. The provisions of Section 2.14, Section 2.15,
Section 2.16, Section 2.17, Section 10.03, Article VII and Article IX shall survive and remain in
full force and effect regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Commitment or the termination of
this Agreement or any provision hereof.

         Section 10.06 Counterparts; Integration; Effectiveness; Electronic Execution.

        (a)     This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all of which when taken
together shall constitute a single contract. This Agreement constitutes the entire contract among
the parties relating to the subject matter hereof and supersede any and all previous agreements
and understandings, oral or written, relating to the subject matter hereof. THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. This Agreement shall become effective when it shall have been executed by the
Lender and when the Lender shall have received counterparts hereof which, when taken together,
bear the signatures of each of the other parties hereto, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and assigns. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy shall be effective as
delivery of a manually executed counterpart of this Agreement.

        (b)      Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words of like import
in or relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic Signatures, deliveries or
the keeping of records in electronic form, each of which shall be of the same legal effect, validity
or enforceability as a manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as provided for in any
applicable law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.



                                              Page 54
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 310 of 402



        Section 10.07 Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other jurisdiction.

        Section 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any demand under
this Agreement and although such obligations may be unmatured. The rights of each Lender
under this Section and Section 7.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

     Section 10.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE
OF PROCESS.

     (a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

     (b)   BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF
THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY, BOROUGH OF MANHATTAN, AND OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT
THAT LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AGAINST BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

      (c)  BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO,
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS

                                              Page 55
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 311 of 402



SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

     (d)   EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.01.
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS
AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

      Section 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER
AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

        Section 10.11 Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and shall not affect
the construction of, or be taken into consideration in interpreting, this Agreement.

         Section 10.12 Confidentiality. Lender agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants, legal counsel and
other advisors (it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority (including any self-
regulatory authority, such as the National Association of Insurance Commissioners), (c) to the
extent required by Requirements of Law or by any subpoena or similar legal process, (d) to any
other party to this Agreement, (e) in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to Lender on a
nonconfidential basis from a source other than Borrower. For the purposes of this Section,
“Information” means all information received from Borrower relating to Borrower or its
business, other than any such information that is available to Lender on a nonconfidential basis
prior to disclosure by Borrower; provided that, in the case of information received from

                                               Page 56
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 312 of 402



Borrower after the date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

         Section 10.13 Material Non-Public Information.

     (a)    LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN
SECTION 10.12 FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT
HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE
PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

      (b)  ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND
AMENDMENTS, FURNISHED BY THE BORROWER PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL
INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES. ACCORDINGLY, LENDER REPRESENTS TO THE BORROWER THAT IT
HAS IDENTIFIED TO THE BORROWER A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

        (c)      The Borrower represents and warrants that none of the information in the Loan
Documents constitutes or contains material non-public information within the meaning of the
federal and state securities laws. To the extent that any of the executed Loan Documents
constitutes at any time a material non-public information within the meaning of the federal and
state securities laws after the date hereof, the Borrower agrees that it will promptly make such
information publicly available by press release or public filing with the SEC.

         Section 10.14 [Reserved].

        Section 10.15 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with all fees, charges
and other amounts which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the Maximum Rate and,
to the extent lawful, the interest and Charges that would have been payable in respect of such
Loan but were not payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods shall be


                                             Page 57
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 313 of 402



increased (but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

        Section 10.16 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”)
hereby notifies Borrower that pursuant to the requirements of the Act, it is required to obtain,
verify and record information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow Lender to identify Borrower in
accordance with the Act.




                                    [Signature Pages Follow]




                                             Page 58
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 314 of 402



       IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first above written.

                                             BORROWER:

                                             [_]


                                             By:
                                             Name:
                                             Title:




                              Signature Page to Midco Credit Agreement
#4846-6774-8225
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 315 of 402



                                        AF V Energy I Holdings, L.P.,
                                        as a Lender


                                        By:
                                        Name:
                                        Title:     Authorized Signatory




                         Signature Page to Midco Credit Agreement
#4846-6774-8225
Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 316 of 402



                            EXHIBIT D

                      Hedge Party Secured Notes
        Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 317 of 402



                                               PROMISSORY NOTE
                                                  (Fixed Rate)

$[_______________]                                                                      [________________]

        For value received, [Gastar Exploration Inc.], a Delaware corporation, as principal
(“Borrower”), promises to pay to the order of [NextEra Energy Marketing, LLC], a Delaware
limited liability company (“Lender”) at [_____________________________], or at such other
address as Lender shall from time to time specify in writing, the principal sum of
[________________________] ($[___________]), in legal and lawful money of the United
States of America, with interest on the outstanding principal from the date advanced until paid at
the rate set out below (“Note”). [Interest shall be computed on a per annum basis of a year of 360
days and for the actual number of days elapsed, unless such calculation would result in a rate
greater than the highest rate permitted by applicable law, in which case interest shall be
computed on a per annum basis of a year of 365 days or 366 days in a leap year, as the case may
be.] 1

           1.       Payment Terms.

                   (a)    Generally. Principal shall be due and payable in monthly payments of
           $[__________] each, payable on the first business day of each and every calendar month,
           beginning [●], 2019 and continuing regularly thereafter until December 31, 2019, when
           the entire amount hereof shall be then due and payable.

                  (b)    Initial Principal Amount. Notwithstanding Section 1(a), the initial
           principal amount shall be $[●] 2, payable on [●].

       2.      Late Charge. If a payment is made more than five (5) business days after it is due,
Borrower will be charged, in addition to interest, a delinquency charge of five percent (5%) of
the unpaid portion of the regularly scheduled payment. Borrower agrees with Lender that the
charges set forth herein are reasonable compensation to Lender for the handling of such late
payments.

       3.      Interest Rate. Except as provided in Section 2, this Note shall not bear interest
from the date of issuance through December 31, 2019.

         4.      Default Rate. For so long as any event of default exists under this Note or under
any of the other Loan Documents (as defined herein), regardless of whether or not there has been
an acceleration of the indebtedness evidenced by this Note, and at all times after the maturity of
the indebtedness evidenced by this Note (whether by acceleration or otherwise), and in addition
to all other rights and remedies of Lender hereunder, interest shall accrue at the rate stated above,
but in no event in excess of the highest rate permitted by applicable law, and such accrued

1
    NTD: Interest to be confirmed/discussed.
2
    NTD: To equal the the difference between (i) the full amount of the applicable Hedge Claims Payment Amount
      and (ii) the applicable Catch-Up Payment Amount.


                                                         1
     Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 318 of 402



interest shall be immediately due and payable. Borrower acknowledges that it would be
extremely difficult or impracticable to determine Lender’s actual damages resulting from any
event of default, and such accrued interest is a reasonable estimate of those damages and does
not constitute a penalty.

       5.      Prepayment. Borrower shall be entitled to prepay any amounts under this Note, in
whole or in part, at any time from time to time without premium or penalty or notice to the
holder hereof.

        6.      Default. It is expressly provided that upon default in the punctual payment of any
indebtedness evidenced by this Note or any part hereof, as the same shall become due and
payable, and the continuation of such monetary default for a period of thirty (30) days thereafter,
or upon the occurrence of a non-monetary event of default specified in any of the other Loan
Documents (as defined herein), and the continuation of such non-monetary default for a period
of thirty (30) days after Lender provides written notice to Borrower of such non-monetary event
of default (except Borrower shall have no such grace period in the case of insolvency or for any
event of default that is not capable of cure within such time period), the holder of this Note may,
at its option, without further notice or demand, (i) declare the outstanding principal balance of
and accrued but unpaid interest on this Note at once due and payable, (ii) refuse to advance any
additional amounts under this Note, (iii) foreclose all liens securing payment hereof, (iv) pursue
any and all other rights, remedies and recourses available to the holder hereof, including but not
limited to any such rights, remedies or recourses under the Loan Documents, at law or in equity,
or (v) pursue any combination of the foregoing; and in the event default is made in the prompt
payment of this Note when due or declared due, and the same is placed in the hands of an
attorney for collection, or suit is brought on same, or the same is collected through probate,
bankruptcy or other judicial proceedings, then the Borrower agrees and promises to pay all
reasonable costs of collection, including reasonable attorney’s fees.

        7.      Joint and Several Liability; Waiver. Each maker, signer, surety and endorser
hereof, as well as all heirs, successors and legal representatives of said parties, shall be directly
and primarily, jointly and severally, liable for the payment of all indebtedness hereunder. Lender
may release or modify the obligations of any of the foregoing persons or entities, or guarantors
hereof, in connection with this Note without affecting the obligations of the others. All such
persons or entities expressly waive presentment and demand for payment, notice of default,
notice of intent to accelerate maturity, notice of acceleration of maturity, protest, notice of
protest, notice of dishonor, and all other notices and demands for which waiver is not prohibited
by law, and diligence in the collection hereof; and agree to all renewals, extensions, indulgences,
partial payments, releases or exchanges of collateral, or taking of additional collateral, with or
without notice, before or after maturity. No delay or omission of Lender in exercising any right
hereunder shall be a waiver of such right or any other right under this Note.

        8.      No Usury Intended; Usury Savings Clause. In no event shall interest contracted
for, charged or received hereunder, plus any other charges in connection herewith which
constitute interest, exceed the maximum interest permitted by applicable law. The amounts of
such interest or other charges previously paid to the holder of the Note in excess of the amounts
permitted by applicable law shall be applied by the holder of the Note to reduce the principal of
the indebtedness evidenced by the Note, or, at the option of the holder of the Note, be refunded.

                                                 2
     Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 319 of 402



To the extent permitted by applicable law, determination of the legal maximum amount of
interest shall at all times be made by amortizing, prorating, allocating and spreading in equal
parts during the period of the full stated term of the loan and indebtedness, all interest at any time
contracted for, charged or received from the Borrower hereof in connection with the loan and
indebtedness evidenced hereby, so that the actual rate of interest on account of such indebtedness
is uniform throughout the term hereof.

        9.      Security. This Note is one of the Hedge Party Secured Notes referred to in that
certain Amended and Restated Credit Agreement, dated as of January [__], 2019 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan Agreement”), by and
among [Gastar Exploration Inc.], [Holdings], the Guarantors from time to time, the Lenders
party thereto, and Wilmington Trust, National Association, as administrative agent, and is
secured by the Collateral pursuant to the Security Documents (each as defined in the Loan
Agreement). This Note, the Loan Agreement and all other documents evidencing, securing,
governing, guaranteeing and/or pertaining to this Note, including but not limited to those
documents described above, are collectively referred to as the “Loan Documents.” The holder of
this Note is entitled to the benefits and security provided in the Loan Documents.

    10.   Governing Law, Venue. THIS NOTE SHALL BE DEEMED A CONTRACT
UNDER, AND SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

     THIS NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND SUPERSEDE ALL PRIOR
UNDERSTANDINGS AND AGREEMENTS, WHETHER WRITTEN OR ORAL, RELATING
TO THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN. ADDITIONALLY,
THIS NOTE AND THE LOAN DOCUMENTS MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

        11.     Captions. The captions in this Note are inserted for convenience only and are not
to be used to limit the terms herein.

                                   [Signature on following page]




                                                  3
    Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 320 of 402



        IN WITNESS WHEREOF, Borrower has executed and delivered this Note on the date
first written above.
                                                      BORROWER:

                                                      [GASTAR EXPLORATION INC.]



                                                      By:       ________________________

                                                      Name:
                                                      Title:




                          [Signature Page to Promissory Note]
        Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 321 of 402



                                               PROMISSORY NOTE
                                                  (Fixed Rate)

$[_______________]                                                                      [________________]

        For value received, [Gastar Exploration Inc.], a Delaware corporation, as principal
(“Borrower”), promises to pay to the order of [Cargill, Incorporated], a Delaware corporation
(“Lender”) at [_____________________________], or at such other address as Lender shall
from time to time specify in writing, the principal sum of [________________________]
($[___________]), in legal and lawful money of the United States of America, with interest on
the outstanding principal from the date advanced until paid at the rate set out below (“Note”).
[Interest shall be computed on a per annum basis of a year of 360 days and for the actual number
of days elapsed, unless such calculation would result in a rate greater than the highest rate
permitted by applicable law, in which case interest shall be computed on a per annum basis of a
year of 365 days or 366 days in a leap year, as the case may be.] 1

           1.       Payment Terms.

                   (a)    Generally. Principal shall be due and payable in monthly payments of
           $[__________] each, payable on the first business day of each and every calendar month,
           beginning [●], 2019 and continuing regularly thereafter until December 31, 2019, when
           the entire amount hereof shall be then due and payable.

                  (b)    Initial Principal Amount. Notwithstanding Section 1(a), the initial
           principal amount shall be $[●] 2, payable on [●].

       2.      Late Charge. If a payment is made more than five (5) business days after it is due,
Borrower will be charged, in addition to interest, a delinquency charge of five percent (5%) of
the unpaid portion of the regularly scheduled payment. Borrower agrees with Lender that the
charges set forth herein are reasonable compensation to Lender for the handling of such late
payments.

       3.      Interest Rate. Except as provided in Section 2, this Note shall not bear interest
from the date of issuance through December 31, 2019.

         4.      Default Rate. For so long as any event of default exists under this Note or under
any of the other Loan Documents (as defined herein), regardless of whether or not there has been
an acceleration of the indebtedness evidenced by this Note, and at all times after the maturity of
the indebtedness evidenced by this Note (whether by acceleration or otherwise), and in addition
to all other rights and remedies of Lender hereunder, interest shall accrue at the rate stated above,
but in no event in excess of the highest rate permitted by applicable law, and such accrued
interest shall be immediately due and payable. Borrower acknowledges that it would be

1
    NTD: Interest to be confirmed/discussed.
2
    NTD: To equal the the difference between (i) the full amount of the applicable Hedge Claims Payment Amount
      and (ii) the applicable Catch-Up Payment Amount.


                                                         1
     Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 322 of 402



extremely difficult or impracticable to determine Lender’s actual damages resulting from any
event of default, and such accrued interest is a reasonable estimate of those damages and does
not constitute a penalty.

       5.      Prepayment. Borrower shall be entitled to prepay any amounts under this Note, in
whole or in part, at any time from time to time without premium or penalty or notice to the
holder hereof.

        6.      Default. It is expressly provided that upon default in the punctual payment of any
indebtedness evidenced by this Note or any part hereof, as the same shall become due and
payable, and the continuation of such monetary default for a period of thirty (30) days thereafter,
or upon the occurrence of a non-monetary event of default specified in any of the other Loan
Documents (as defined herein), and the continuation of such non-monetary default for a period
of thirty (30) days after Lender provides written notice to Borrower of such non-monetary event
of default (except Borrower shall have no such grace period in the case of insolvency or for any
event of default that is not capable of cure within such time period), the holder of this Note may,
at its option, without further notice or demand, (i) declare the outstanding principal balance of
and accrued but unpaid interest on this Note at once due and payable, (ii) refuse to advance any
additional amounts under this Note, (iii) foreclose all liens securing payment hereof, (iv) pursue
any and all other rights, remedies and recourses available to the holder hereof, including but not
limited to any such rights, remedies or recourses under the Loan Documents, at law or in equity,
or (v) pursue any combination of the foregoing; and in the event default is made in the prompt
payment of this Note when due or declared due, and the same is placed in the hands of an
attorney for collection, or suit is brought on same, or the same is collected through probate,
bankruptcy or other judicial proceedings, then the Borrower agrees and promises to pay all
reasonable costs of collection, including reasonable attorney’s fees.

        7.      Joint and Several Liability; Waiver. Each maker, signer, surety and endorser
hereof, as well as all heirs, successors and legal representatives of said parties, shall be directly
and primarily, jointly and severally, liable for the payment of all indebtedness hereunder. Lender
may release or modify the obligations of any of the foregoing persons or entities, or guarantors
hereof, in connection with this Note without affecting the obligations of the others. All such
persons or entities expressly waive presentment and demand for payment, notice of default,
notice of intent to accelerate maturity, notice of acceleration of maturity, protest, notice of
protest, notice of dishonor, and all other notices and demands for which waiver is not prohibited
by law, and diligence in the collection hereof; and agree to all renewals, extensions, indulgences,
partial payments, releases or exchanges of collateral, or taking of additional collateral, with or
without notice, before or after maturity. No delay or omission of Lender in exercising any right
hereunder shall be a waiver of such right or any other right under this Note.

        8.      No Usury Intended; Usury Savings Clause. In no event shall interest contracted
for, charged or received hereunder, plus any other charges in connection herewith which
constitute interest, exceed the maximum interest permitted by applicable law. The amounts of
such interest or other charges previously paid to the holder of the Note in excess of the amounts
permitted by applicable law shall be applied by the holder of the Note to reduce the principal of
the indebtedness evidenced by the Note, or, at the option of the holder of the Note, be refunded.
To the extent permitted by applicable law, determination of the legal maximum amount of

                                                 2
     Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 323 of 402



interest shall at all times be made by amortizing, prorating, allocating and spreading in equal
parts during the period of the full stated term of the loan and indebtedness, all interest at any time
contracted for, charged or received from the Borrower hereof in connection with the loan and
indebtedness evidenced hereby, so that the actual rate of interest on account of such indebtedness
is uniform throughout the term hereof.

        9.      Security. This Note is one of the Hedge Party Secured Notes referred to in that
certain Amended and Restated Credit Agreement, dated as of January [__], 2019 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan Agreement”), by and
among [Gastar Exploration Inc.], [Holdings], the Guarantors from time to time, the Lenders
party thereto, and Wilmington Trust, National Association, as administrative agent, and is
secured by the Collateral pursuant to the Security Documents (each as defined in the Loan
Agreement). This Note, the Loan Agreement and all other documents evidencing, securing,
governing, guaranteeing and/or pertaining to this Note, including but not limited to those
documents described above, are collectively referred to as the “Loan Documents.” The holder of
this Note is entitled to the benefits and security provided in the Loan Documents.

    10.   Governing Law, Venue. THIS NOTE SHALL BE DEEMED A CONTRACT
UNDER, AND SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

     THIS NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND SUPERSEDE ALL PRIOR
UNDERSTANDINGS AND AGREEMENTS, WHETHER WRITTEN OR ORAL, RELATING
TO THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN. ADDITIONALLY,
THIS NOTE AND THE LOAN DOCUMENTS MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

        11.     Captions. The captions in this Note are inserted for convenience only and are not
to be used to limit the terms herein.

                                   [Signature on following page]




                                                  3
    Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 324 of 402



        IN WITNESS WHEREOF, Borrower has executed and delivered this Note on the date
first written above.
                                                      BORROWER:

                                                      [GASTAR EXPLORATION INC.]



                                                      By:       ________________________

                                                      Name:
                                                      Title:




                          [Signature Page to Promissory Note]
Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 325 of 402



                             EXHIBIT E

                  Hedge Party Intercreditor Agreement
     Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 326 of 402
                                                              Kirkland & Ellis LLP Draft 12-7-18


                              INTERCREDITOR AGREEMENT

       THIS INTERCREDITOR AGREEMENT (this “Agreement”) is entered into as of [●],
2019 by and among NextEra Energy Marketing, LLC, a Delaware limited liability company
(“NextEra”), Cargill, Incorporated, a Delaware corporation (“Cargill”, and together with
NextEra, the “Initial Swap Parties”), any other Person that hereafter becomes a party to this
Agreement as a “Swap Counterparty”, as defined below, [GASTAR EXPLORATION INC., a
Delaware corporation] (“Borrower”), [_], a Delaware [_] (“Holdings”), the Guarantors (as
defined below), WILMINGTON TRUST, NATIONAL ASSOCIATION (“Wilmington Trust”),
as administrative agent (in such capacity, together with its successor and assigns in such capacity,
the “Administrative Agent”) for the Lenders (as defined below) from time to time party to the
Credit Agreement (as defined below), and Wilmington Trust, as collateral agent on behalf of the
Secured Parties (as defined below) (in such capacity, together with its successors and assigns in
such capacity, the “Collateral Agent”).

                                          RECITALS:

        On October 31, 2018, the Borrower and the Guarantors (other than Holdings) (collectively,
the “Debtors” and each, a “Debtor”) commenced voluntary cases (the “Chapter 11 Cases”) under
Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the Southern District
of Texas (the “Bankruptcy Court”), and the Borrower and the Guarantors continued to operate
their businesses and manage their properties as debtors-in-possession pursuant to sections 1107
and 1108 of the Bankruptcy Code.

       On December [_], 2018, the Bankruptcy Court entered the Confirmation Order (as defined
below).

        (i) Borrower and NextEra have entered into that certain ISDA Master Agreement dated as
of March 3, 2017, including the schedules, exhibits and annexes thereto and all confirmations and
transactions now or hereafter entered into under such ISDA Master Agreement (in each case, as
amended, restated, supplemented, or otherwise modified from time to time, collectively, the
“NextEra ISDA”), (ii) Borrower and Cargill have entered into that certain ISDA Master
Agreement dated as of December 10, 2012, including the schedules, exhibits and annexes thereto
and all confirmations and transactions now or hereafter entered into under such ISDA Master
Agreement (in each case, as amended, restated, supplemented, or otherwise modified from time to
time, collectively, the “Cargill ISDA”, and together with the NextEra ISDA, the “Initial Swap
Party ISDAs”) and (iii) Borrower, Morgan Stanley Capital Group Inc., a Delaware corporation
(“Morgan Stanley”), Nextera, Cargill, and Koch Supply & Trading, LP, a Delaware limited
partnership (“Koch”, and together with Morgan Stanley, NextEra and Cargill, the “Initial Swap
Parties”) have entered into that certain Intercreditor Agreement dated as of March 3, 2017 (as
amended, restated, supplemented, or otherwise modified from time to time, collectively, the
“Initial Intercreditor Agreement”).

        Concurrently herewith, (i) NextEra has received that certain promissory note from the
Borrower for the principal sum of $[●] (the “NextEra Swap Note”) and (ii) Cargill has received
that certain promissory note from the Borrower for the principal sum of $[●] (the “Cargill Swap
Note”, and together with the NextEra Promissory Note, the “Swap Notes”) and (iii) the Swap
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 327 of 402



Notes are provided in satisfaction of the Swap Counterparties’ claims under the prepetition Initial
Swap Party ISDAs.

        Concurrently herewith, the Borrower and the Lenders have entered into that certain
Amended and Restated Credit Agreement dated as of January [_], 2019 (as it may be amended,
restated, amended and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Borrower, the guarantors party thereto, the lenders party thereto (the
“Lenders”), and the Administrative Agent.

       The Loan Parties have granted to the Collateral Agent, for the benefit of the Administrative
Agent, the Collateral Agent, the Lenders and the Swap Counterparties (collectively, the “Secured
Parties”), a Lien (as defined below) on substantially all of their assets, all as more particularly
described in the Security Instruments.

        The Collateral Agent, the Administrative Agent, the Swap Counterparties and the Loan
Parties desire to enter into this Agreement to, among other things, (i) establish the relative priorities
of the Lenders and the Swap Counterparties with respect to the Collateral, (ii) agree with respect
to which parties can direct the exercise of certain remedies with respect to the Collateral and (iii)
have the Secured Parties appoint the Collateral Agent to serve, and have the Collateral Agent agree
to serve, as Collateral Agent for the Secured Parties under the Security Instruments (defined below)
for the purposes of the holding of and the enforcement of Liens created by and existing under the
Security Instruments to secure the Loan Obligations and the Swap Obligations, the apportioning
of Proceeds (defined below) between the Administrative Agent (on behalf of itself and the
Lenders), on the one hand, and Swap Counterparties, on the other hand, and for the other purposes
set forth herein.

                                          AGREEMENTS:

       In consideration of the mutual covenants and promises of this Agreement, and for other
consideration, the receipt and adequacy of which are hereby acknowledged, Borrower, Swap
Counterparties, the Administrative Agent and the Collateral Agent agree as follows:

1.       (a)    Definitions. As used in this Agreement,

      Approved ISDA means (a) the Initial Swap Party ISDAs and (b) any other ISDA Master
Agreement, including any Schedules and Annexes thereto, between Borrower and any other Swap
Counterparty that has become a party hereto in accordance with Section 28.

         Bankruptcy Code means Title 11 of the United States Code.

         Blocking Period has the meaning assigned to such term in Section 4 below.

         Business Day means any day other than a Saturday, Sunday or other day in which banking
institutions in Houston, Texas or New York, New York are authorized or obligated by law or
executive order to close.

         Cargill has the meaning assigned to such term in the preamble.


                                                   2
KE 58235869.4
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 328 of 402



         Cargill ISDA has the meaning assigned to such term in the Recitals.

        Collateral means, all personal, real and mixed property of the Loan Parties and Rights
thereto described in and subject to a Lien under the Security Instruments.

         Credit Agreement Secured Parties has the meaning assigned to such term in the Recitals.

      Credit Agreement Secured Parties means the Secured Parties, other than the Swap
Counterparties.

        Credit Documents means the Credit Agreement and the other Loan Documents (as
defined in the Credit Agreement), and each of the other agreements, documents and instruments
providing for or evidencing any other Obligations, and any other document or instrument executed
or delivered at any time in connection with any Obligations, including any intercreditor or joinder
agreement among holders of Obligations to the extent such are effective at the relevant time, as
each may be amended, restated, supplemented, modified, renewed or extended from time to time
in accordance with the provisions of this Agreement.

      Creditors means, collectively, the Administrative Agent (on behalf of the Credit
Agreement Secured Parties) and the Swap Counterparties.

        Debtor Relief Law means each of the Bankruptcy Code, any similar federal, state,
provincial, territorial or foreign laws, rules or regulations for the relief of debtors or any
reorganization, insolvency, moratorium or assignment for the benefit of creditors or any other
marshalling of the assets and liabilities of any Person and any similar laws, rules or regulations
relating to or affecting the enforcement of creditors’ rights generally.

         Discharge of Loan Obligations means the occurrence of all of the following: (i) payment
in full in cash of the principal of and interest (including Post-Petition Interest), on all Indebtedness
outstanding under the Loan Documents and constituting Loan Obligations (other than those that
constitute Unasserted Contingent Obligations); (ii) termination or expiration of all commitments,
if any, to extend credit that would constitute Loan Obligations and (ii) payment in full in cash of
all other Loan Obligations that are due and payable or otherwise accrued and owing at or prior to
the time such principal and interest are paid (other than any contingent indemnification obligations
for which no claim or demand for payment, whether oral or written, has been asserted).

         Discharge of Swap Obligations means the occurrence of all of the following: (i) payment
in full in cash of the principal of and interest (including Post-Petition Interest), on all Indebtedness
outstanding under the Swap Documents and constituting Swap Obligations (other than those that
constitute Unasserted Contingent Obligations); (ii) termination or expiration of all Swap
Documents (other than with respect to any contingent indemnification obligations for which no
claim or demand for payment, whether oral or written, has been asserted) and (ii) payment in full
in cash of all other Swap Obligations that are due and payable or otherwise accrued and owing at
or prior to the time such principal and interest are paid (other than any contingent indemnification
obligations for which no claim or demand for payment, whether oral or written, has been asserted).




                                                   3
KE 58235869.4
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 329 of 402



        Early Termination Event means, with respect to any Swap Document, the occurrence of
an event of default or a termination event that results in the termination of all transactions or all
affected transactions under such Swap Document.

        Governmental Authority means the government of the United States of America, any
other nation or any political subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions of or pertaining to
government over any Loan Party or any of its properties.

       Hydrocarbons means collectively, oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate and all other liquid or gaseous hydrocarbons and related minerals and all
products therefrom, in each case whether in a natural or a processed state.

         Indemnified Liabilities means any and all liabilities (including all environmental
liabilities), obligations, losses, damages, penalties, claims, actions, judgments, suits, costs, taxes,
expenses or disbursements of any kind or nature whatsoever, whether direct, indirect or
consequential and whether based on any federal, state or foreign laws, statutes, rules or regulations
(including securities and commercial laws, statutes, rules or regulations and environmental laws),
on common law or equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any Indemnitee, in any manner relating to or arising out of the execution,
delivery, performance, administration or enforcement of this Agreement or any Security
Instrument, any Loan Document or any Swap Document, including any of the foregoing relating
to the violation of, noncompliance with or liability under, any law (including environmental laws)
applicable to or enforceable against any Loan Party or any of its affiliates or any of the Collateral
and all reasonable costs and expenses (including reasonable fees and expenses of legal counsel
selected by any Indemnitee) incurred by any Indemnitee in connection with any claim, action,
investigation or proceeding in any respect relating to any of the foregoing, whether or not suit is
brought.

         Indemnitee has the meaning assigned to such term in Section 19.

         Insolvency or Liquidation Proceeding means:

                (a)    any voluntary or involuntary case or proceeding commenced by or against
         any Loan Party or any of its subsidiaries under the Bankruptcy Code or any other Debtor
         Relief Law;

                 (b)     any proceeding for the voluntary or involuntary insolvency, reorganization,
         winding-up, bankruptcy case or proceeding, arrangement, recapitalization or adjustment or
         marshalling of the assets or liabilities of any Loan Party or any of its subsidiaries, any
         receivership or assignment for the benefit of creditors relating to any Loan Party or any of
         its subsidiaries or any similar case or proceeding relative to any Loan Party or any of its
         subsidiaries or its creditors, as such, in each case whether or not voluntary (other than any
         merger, amalgamation, arrangement, consolidation, liquidation, windup or dissolution not
         involving bankruptcy that is expressly permitted pursuant to the terms of the Credit
         Agreement);

                                                  4
KE 58235869.4
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 330 of 402



                (b)     any liquidation, dissolution, marshalling of assets or liabilities or other
         winding up of or relating to any Loan Party or any of its subsidiaries, in each case whether
         or not voluntary and whether or not involving bankruptcy or insolvency (other than any
         merger, amalgamation, arrangement, consolidation, liquidation, windup or dissolution not
         involving bankruptcy that is expressly permitted pursuant to the terms of the Credit
         Agreement);

                 (c)     any other proceeding of any type or nature in which substantially all claims
         of creditors of any Loan Party or any of its subsidiaries are determined and any payment
         or distribution is or may be made on account of such claims;

               (d)     any case or proceeding seeking arrangement, adjustment, protection, relief
         or composition of any debt or other property of any Loan Party;

                 (e)   any case or proceeding seeking the entry of an order of relief or the
         appointment of a custodian, receiver, interim receiver, monitor, trustee or other similar
         proceeding with respect to any Grantor or any property or Loan Obligations of any Loan
         Party; or

                 (f)      any assignment for the benefit of creditors or any other marshaling of assets
         and liabilities of any Loan Party.

        Joinder Supplement means a supplement to this Agreement in the form of Exhibit A
hereto, providing for a Person to become a Swap Counterparty under this Agreement.

         Lenders has the meaning assigned to such term in the Recitals.

         Lien has the meaning assigned to such term in the Credit Agreement.

       Loan Documents has the meaning assigned to such term in the Credit Agreement and
includes the Security Instruments.

        Loan Obligations means (a) the “Obligations” as defined in the Credit Agreement, and (b)
all other amounts due under the Loan Documents, in each case whether now existing or hereafter
incurred, whether direct, indirect, fixed, contingent, liquidated, unliquidated, joint, several, or joint
and several, now or hereafter existing, due or to become due whether evidenced in writing or not,
together with all reasonable costs, expenses, and attorneys’ fees incurred in the enforcement or
collection thereof, and including, but not limited to, interest thereon after the commencement of
any proceedings under any Debtor Relief Laws. Loan Obligations shall include all Post-Petition
Interest with respect to Credit Documents.

         Majority Lenders has the meaning assigned to such term in the Credit Agreement.

         NextEra has the meaning assigned to such term in the preamble.

         NextEra ISDA has the meaning assigned to such term in the Recitals.



                                                   5
KE 58235869.4
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 331 of 402



        Officers’ Certificate means a certificate with respect to compliance with a condition or
covenant provided for in this Agreement, signed on behalf of the Borrower by two officers of the
Borrower, one of whom must be the principal executive officer, the principal financial officer, the
treasurer or the principal accounting officer of the Borrower, including:

                (a)    a statement that the Person making such certificate has read such covenant
         or condition;

                 (b)    a brief statement as to the nature and scope of the examination or
         investigation upon which the statements or opinions contained in such certificate are based;

                (c)     a statement that, in the opinion of such Person, he or she has made such
         examination or investigation as is necessary to enable him or her to express an informed
         opinion as to whether or not such covenant or condition has been satisfied; and

                (d)     a statement as to whether or not, in the opinion of such Person, such
         condition or covenant has been satisfied.

         Outstanding Amount means

                  (a)   with respect to the Loan Obligations, the Loan Obligations due and payable;

                (b)      (A) with respect to Swap Obligations (other than in respect of the Swap
         Notes), (i) prior to the Discharge of Credit Facility Obligations, the amount of all Swap
         Obligations then due and owing to each Swap Counterparty under the Swap Documents
         governing such Swap Obligations, regardless of whether an Early Termination Event under
         such Swap Documents has occurred, or (ii) after the Discharge of Credit Facility
         Obligations, (x) at any time prior to the occurrence of an Early Termination Event under
         such Swap Documents, at the applicable Swap Counterparty’s election, either (A) the
         amount of all Swap Obligations that would be payable to such Swap Counterparty under
         such Swap Documents if there occurred at such time an Early Termination Event under
         such Swap Documents, or (B) the mark-to-market valuation, in either case as determined
         by such Swap Counterparty, or (y) at any time from and after the occurrence of an Early
         Termination Event under the Swap Documents governing such Swap Obligations, the
         amount of all Swap Obligations then due and owing to such Swap Counterparty under such
         Swap Documents and (B) with respect to Swap Obligations in respect of the Swap Notes,
         the Swap Obligations in respect thereto due and payable; and

                  (c)   with respect to the Total Obligations, the sum of clause (a) and clause (b)
         above.

         Person means any individual, general partnership, limited partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated association, joint
venture, syndicate, Governmental Authority or other entity or organization.

       Post-Petition Interest means interest, fees, expenses and other charges that pursuant to
the Credit Documents, continue to accrue after the commencement of any Insolvency or


                                                  6
KE 58235869.4
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 332 of 402



Liquidation Proceeding, whether or not such interest, fees, expenses and other charges are allowed
or allowable under the Bankruptcy Law or in any such Insolvency or Liquidation Proceeding.

         Principal Agreements means the Loan Documents and the Swap Documents, collectively.

        Proceeds includes any and all proceeds from any sale, exchange, destruction,
condemnation, foreclosure, liquidation or other disposition of any of the Collateral, including, but
not limited to, under any Debtor Relief Law; provided, however, prior to the occurrence of a
Triggering Event, such term will not include sales of any Hydrocarbons produced from or
attributable to the Collateral in the ordinary course of the Borrower’s business or sales of other
Collateral permitted under the Loan Documents.

        Ratably or Ratable means, with respect to any amount to be allocated between the
Administrative Agent (on behalf of the Credit Agreement Secured Parties) and the Swap
Counterparties at any time, the allocation of a portion of such amount to (a) the Administrative
Agent such that the ratio that the amount allocated to the Administrative Agent bears to the total
amount to be so allocated equals the ratio of the Loan Obligations to the Total Obligations at such
time and (b) Swap Counterparties such that the ratio that the amount allocated to Swap
Counterparties bears to the total amount to be so allocated equals the ratio of the Swap Obligations
to the Total Obligations at such time (and with such amount allocated to each individual Swap
Counterparty under this clause (b) being equal to its Swap Counterparty Ratable Share of such
amount).

       Refinance means, in respect of any Loan Obligations, to refinance, extend, renew, defease,
amend, modify, supplement, restructure, replace, refund or repay, or to issue other indebtedness,
in exchange or replacement for, such Loan Obligations in whole or in part. “Refinanced” and
“Refinancing” shall have correlative meanings.

       Related Parties means, with respect to any Person, such Person’s affiliates and the
partners, directors, officers, employees, agents, trustees, administrators, managers, advisors and
representatives of such Person and of such Person’s affiliates.

         Right or Rights means rights, remedies, powers, privileges and benefits.

         Secured Parties has the meaning assigned to such term in the Recitals.

      Security Instruments means the “Security Documents” as defined in the Credit
Agreement and Article [VII] of the Credit Agreement, and includes, without limitation, those
documents listed in Schedule 1 attached hereto and incorporated herein by this reference.

       Swap Counterparties means the Swap Noteholders, the Initial Swap Parties 1 and each
other Person that (x) is acceptable to the Majority Lenders as a “Qualified Counterparty” under the
Credit Agreement as evidenced by their written consent and (y) executes and delivers a Joinder
Supplement to the Collateral Agent as provided in Section 28.


1
    To be confirmed whether any ISDAs will be entered into at closing.


                                                       7
KE 58235869.4
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 333 of 402



       Swap Counterparty Ratable Share means, with respect to the portion of the Swap
Counterparties’ Ratable share of any amount to be allocated to an individual Swap Counterparty
at any time, a percentage equal to a fraction, the numerator of which is the amount of Swap
Obligations owing to such Swap Counterparty at such time and the denominator of which is the
Total Swap Obligations at such time.

       Swap Documents means each Approved ISDA, including, but not limited to, each relevant
confirmation of transaction thereunder and each Swap Note.

         Swap Notes has the meaning assigned to such term in the Recitals.

       Swap Noteholders means NextEra and Cargill, together with their permitted successors
and assigns.

        Swap Obligations means, with respect to each Swap Counterparty, all “Note Obligations”
as defined in each Swap Note and all other amounts owed or to become owing by Borrower to
such Swap Counterparty under any Swap Document, whether direct, indirect, fixed, contingent,
liquidated, unliquidated, joint, several or joint and several, together with all costs, expenses and
attorneys’ fees incurred in the enforcement or collection thereof, and interest thereon after the
commencement of any proceedings under any Debtor Relief Laws; provided, that prior to the
Discharge of Credit Facility Obligations, Swap Obligations with respect to each Swap
Counterparty shall be net of amounts owed by such Swap Counterparty to the Borrower under the
applicable Swap Documents to the extent such amounts are permitted to be netted under the
applicable Swap Documents or law.

        Total Obligations means, as of any date of determination, an amount equal to the sum of
(a) the aggregate Loan Obligations at such date plus (b) the aggregate Swap Obligations at such
date.

       Total Swap Obligations means, as of any date of determination, an amount equal to the
aggregate Swap Obligations at such date.

         Triggering Event shall mean any of the following:

                  (a)      The Collateral Agent shall have received from any Swap Counterparty
         written notice that (i) either an event of default or a termination event has occurred and is
         continuing under one or more of the Swap Documents to which such Swap Counterparty
         is a party, (ii) an early termination date has been designated as a result thereof, (iii) specifies
         the sum of all unpaid amounts and settlement payments then due to such Swap
         Counterparty as the result of the designation of such early termination date and the amount
         of interest and other amounts then due and payable by Borrower in respect thereof, and (iv)
         the amount set forth in clause (iii) has not been paid in full or discharged to the satisfaction
         of such Swap Counterparty; or

               (b)     Each Swap Counterparty or Borrower shall have received from the
         Administrative Agent written notice that (i) an Event of Default (as defined in the Credit
         Agreement) has occurred and is continuing and (ii) the unpaid principal amount of the


                                                     8
KE 58235869.4
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 334 of 402



         Loans and other Loan Obligations under the Credit Agreement have been declared to be
         then due and payable.

       UCC means the Uniform Commercial Code as adopted and in effect in the State of New
York from time to time, or, when the laws of any other jurisdiction govern the perfection or priority
of any Lien, the Uniform Commercial Code of such jurisdiction.

               (b)     Rules of Interpretation. (i) Unless otherwise indicated, any reference to any
agreement or instrument will be deemed to include a reference to that agreement or instrument as
assigned, amended, supplemented, amended and restated, or otherwise modified and in effect from
time to time or replaced in accordance with the terms of this Agreement (including in connection
with any Refinancing).

                        (ii)    The use in this Agreement of the word “include” or “including,”
         when following any general statement, term or matter, will not be construed to limit such
         statement, term or matter to the specific items or matters set forth immediately following
         such word or to similar items or matters, whether or not nonlimiting language (such as
         “without limitation” or “but not limited to” or words of similar import) is used with
         reference thereto, but will be deemed to refer to all other items or matters that fall within
         the broadest possible scope of such general statement, term or matter. The word “will”
         shall be construed to have the same meaning and effect as the word “shall.”

                        (iii) References to “Sections,” “clauses,” “recitals” and the “preamble”
         will be to Sections, clauses, recitals and the preamble, respectively, of this Agreement
         unless otherwise specifically provided.

                         (iv)   This Agreement and the other Security Instruments will be
         construed without regard to the identity of the party who drafted it and as though the parties
         participated equally in drafting it. Consequently, each of the parties acknowledges and
         agrees that any rule of construction that a document is to be construed against the drafting
         party will not be applicable either to this Agreement or to the other Security Instruments.

2.       Obligations and Liens Pari Passu.

               (a)     Subject to the other terms and conditions of this Agreement, the Loan
Obligations and the Swap Obligations shall be pari passu and the Loan Obligations and Swap
Obligations shall be secured, Ratably, by the Liens granted to or for the benefit of Collateral Agent
under the Security Instruments (after giving effect to any applicable amendments to any of the
Security Instruments as provided for below in this Section 2).

               (b)       Contemporaneously with the execution of this Agreement, the Loan Parties,
the Lenders and the Administrative Agent have executed: (i) the Credit Agreement which (A)
permits the Loan Parties to grant a first priority Lien on their assets to secure (i) obligations owing
to Qualified Counterparties under Swap Agreements, (ii) Swap Obligations owing to Swap
Noteholders under the Swap Notes and (iii) the Loan Obligations, and (B) acknowledges and
agrees that any first priority Lien granted to Collateral Agent by any Loan Party to secure the Loan
Obligations, shall be held by Collateral Agent for the Ratable benefit of the Swap Counterparties,
to secure the Swap Obligations on a pari passu basis with the Loan Obligations; and (ii) Security
                                                   9
KE 58235869.4
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 335 of 402



Instruments causing any Lien granted to or for the benefit of Collateral Agent under such Security
Instruments to secure, Ratably, the Loan Obligations and the Swap Obligations.

               (c)      Each Swap Counterparty agrees that, without the prior written consent of
Administrative Agent, it will not seek or accept credit support for any Swap Obligation other than
its Rights under the Security Instruments. Notwithstanding the preceding sentence, to the extent
that any Swap Counterparty, with the written consent of the Administrative Agent, hereafter
obtains any Lien on assets of any Loan Party to secure all or any portion of the Swap Obligations
owing to such Swap Counterparty, the Lien held by the Collateral Agent on such assets to secure
the Loan Obligations shall be pari passu with any Lien now or hereafter existing in favor of such
Swap Counterparty to secure all or any part of the Swap Obligations, notwithstanding (i) the date,
manner or order of any grant, attachment or perfection of any such Lien, (ii) any provision of the
UCC, other applicable law, the Loan Documents or the Swap Documents or (iii) any manner of
enforcement of any Lien or other Rights. Similarly, the parties hereto agree that to the extent any
Lender hereafter obtains any Lien on assets of Loan Parties to secure all or any portion of the Loan
Obligations, the Lien held by such Lender on such assets shall secure the Loan Obligations and
the Swap Obligations and shall be pari passu with any Lien now or hereafter existing in favor of,
or for the benefit of, any Swap Counterparty to secure all or any part of the Swap Obligations,
notwithstanding (i) the date, manner or order of any grant, attachment or perfection of any such
Lien, (ii) any provision of the UCC, other applicable law, the Loan Documents or any Swap
Documents or any manner of enforcement of any Lien or other Rights.

               (d)    The parties hereto agree that, upon execution of the Credit Agreement, the
Security Instruments and this Agreement, (i) any Lien under any Security Instrument securing,
Ratably, the Loan Obligations and the Swap Obligations shall be permitted under the Credit
Agreement and (ii) Swap Counterparties will become a beneficiary of any Lien granted to
Collateral Agent pursuant to any Security Instrument.

               (e)    The Administrative Agent (on behalf of the Lenders) consents to Borrower
entering into the Approved ISDAs and agrees that each Approved ISDA is a Swap Agreement
permitted under the terms of the Credit Agreement, that the Initial Swap Parties are Qualified
Counterparties (as defined in the Credit Agreement), and that this Agreement is the Swap
Intercreditor Agreement (as defined in the Credit Agreement). Each Swap Counterparty and the
Administrative Agent (on behalf of the Lenders) acknowledge and agree that, upon execution of
the Credit Agreement, the Security Instruments and this Agreement, such Swap Counterparty will
become a secured party under the Security Instruments.

                (f)     The amounts payable by the Loan Parties to the Credit Agreement Secured
Parties under the Loan Documents and the amounts payable by the Loan Parties to the Swap
Counterparties under the Swap Documents shall be separate and independent debts, and each
Secured Party shall be entitled to enforce any right arising out of the applicable Principal
Agreement to which it is a party, subject to the terms thereof and of this Agreement. Each Secured
Party hereby agrees that no Secured Party (whether as the mortgagee or the secured party, as the
case may be, under the Security Instruments) other than the Collateral Agent shall have any right
individually to realize upon any Liens granted under the Security Instruments, it being understood
and agreed that such remedies may be exercised only by Collateral Agent (as the mortgagee or the


                                                10
KE 58235869.4
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 336 of 402



secured party, as the case may be, under the Security Instruments) for the Ratable benefit of the
Secured Parties.

                (g)     Each Creditor agrees: (i) to deliver to the other Creditors, at the same time
it makes delivery to Borrower, a copy of any notice of default, notice of intent to accelerate or
notice of acceleration with respect to any of the Loan Obligations or the Swap Obligations, as
applicable, subject to this Agreement and (ii) to deliver to the other Creditors, at the same time it
makes delivery to any Loan Party, a copy of any notice of the commencement of any judicial
proceeding by such Creditor and a copy of any other notice with respect to the exercise of remedies
with respect to any of the Loan Obligations or the Swap Obligations, as applicable, subject to this
Agreement. Any failure by a Creditor to furnish a copy under this Section 2(g) shall not limit or
affect the rights and obligations of such Creditor hereunder.

                (h)     Each of the Swap Counterparties and the Administrative Agent hereby
agrees that it shall endeavor to furnish Borrower with a copy of any notice provided or received,
as applicable, by it which notice would, pursuant to clause (a) (in the case of the Swap
Counterparties) or clause (b) (in the case of the Administrative Agent) of the definition of
Triggering Event in Section 1 above, establish a Triggering Event. Each of Borrower and the
Administrative Agent hereby agrees that it shall endeavor to furnish Swap Counterparties with a
copy of any notice received or provided, as applicable, by it which notice would, pursuant to clause
(b) of the definition of Triggering Event in Section 1 above, establish a Triggering Event.

                 (i)    The Administrative Agent, the Collateral Agent and the Lenders may enter
into any amendment, modification or supplement to the Credit Agreement, or any Loan Document,
and termination of any thereof, or any waiver or consent under any thereof, and any such
amendment, modification, supplement, termination, waiver or consent shall be deemed accepted
by the Swap Counterparties and the Borrower (but without prejudice to the Borrower’s consent
rights over amendments, modifications or supplements as provided for in the Credit Agreement or
any other Loan Document); provided, however, the written consent of the Swap Counterparties
(which consent will not be withheld, conditioned or delayed unreasonably) shall be required in
connection with any such amendment, modification supplement, termination, waiver, or consent
if the effect of such amendment, modification, supplement, termination, waiver, or consent would
be to:

                         (i)     change the definition of “Qualified Counterparty”, “Secured
         Obligations”, “Secured Parties”, “Security Document” or “Swap Intercreditor Agreement”
         under the Credit Agreement or change Section 10.02(b)(vii) in any manner adverse to any
         Swap Counterparty in any material respects or which would reduce or diminish materially
         the benefits of the security provided for in the Security Instruments;

                        (ii)   provide for any of the Swap Obligations to cease to be secured by
         the Security Instruments;

                       (iii) cause the Security Instruments to secure obligations other than the
         Loan Obligations and Swap Obligations;

                       (iv)    change the priority of or subordinate the Liens created thereby;

                                                 11
KE 58235869.4
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 337 of 402



                       (v)   materially reduce or materially limit the Rights of the Collateral
         Agent or any Swap Counterparty provided for therein in any respects; or

                        (vi)    cause the Swap Obligations owed under any Swap Document to
         cease (A) to be secured on a first lien, pari passu basis with the Loan Obligations with
         respect to the Collateral or (B) to be guaranteed on a pari passu basis with the Loan
         Obligations (each of the foregoing, a “Required Consent”). Any such amendment made
         without such consent shall be null and void. The Collateral Agent may not release any
         Collateral under any of the Security Instruments, except as provided in Section 2(j);
         provided, further, however, that (i) any amendment or supplement that has the effect solely
         of adding or maintaining Collateral, or preserving, perfecting or establishing the priority of
         the Collateral Agent’s Liens or the rights of the Collateral Agent therein will become
         effective when executed and delivered by the Borrower and the Collateral Agent and (ii)
         any amendment or supplement to the provisions of the Security Instruments that effects a
         release of Collateral will be effective only if the release is effective under Section 2(j).

               (j)     The Borrower and Holdings may enter into any Refinancing of the Credit
Agreement and the indebtedness thereunder, without the written consent of the Swap
Counterparties, all without affecting the lien priorities or other provisions of this Agreement;
provided, however, that any such Refinancing that does not satisfy any of the following provisions
shall require the prior written consent of the Swap Counterparties (which consent will not be
withheld, conditioned or delayed unreasonably):

                      (i)       such Refinancing shall not contravene any provision of this
         Agreement and:

                       (ii)     the indebtedness evidenced by the Swap Notes shall be permitted by
         such Refinancing;

                        (iii) after giving effect to such Refinancing, the Swap Notes continue to
         be secured by an uncapped, first priority lien on and security interest in the collateral that
         secures the Credit Agreement and that ranks pari passu with the liens granted to the holders
         of the senior-most creditors (with respect to debt for borrowed money) of the Loan Parties
         (which, for the avoidance of doubt, may be the creditors under the Credit Agreement) and
         on a senior basis during any Insolvency or Liquidation Proceeding;

                         (iv)   the new lenders shall either (A) execute and deliver a Joinder
         Supplement to the Collateral Agent as provided in Section 28 or (B) enter into a new
         intercreditor agreement that is either (x) substantially similar to this Agreement or (y) not
         materially less advantageous to the Swap Counterparties than this Agreement and does not
         have the effect of disproportionately disadvantaging or otherwise discriminating against
         any Swap Counterparty, or the Swap Counterparties as a whole, as compared to this
         Agreement.

                (k)    On or after any Refinancing, and the receipt of notice thereof, which notice
shall include the identity of any new or replacement Collateral Agent or other agent serving the
same or similar function, each existing Collateral Agent shall promptly enter into such documents

                                                  12
KE 58235869.4
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 338 of 402



and agreements (including amendments or supplements to this Agreement) as the Borrower or
such new or replacement Collateral Agent may reasonably request in order to provide to such new
or replacement Collateral Agent the rights, remedies and powers and authorities contemplated
hereby, in each case consistent in all respects with the terms of this Agreement.

                (l)    The Collateral Agent will not release any Lien of the Collateral Agent or
consent to the release of any Lien of the Collateral Agent, except:

                        (i)    Following its receipt of an Officers’ Certificate to the effect that the
         release was permitted by each of the Loan Documents and the Swap Documents (it being
         agreed by each Swap Counterparty and the Administrative Agent that the Collateral Agent
         may conclusively rely on any such Officer’s Certificate provided by the Borrower to the
         Collateral Agent as evidence that such release is in fact permitted under the Loan
         Documents and Swap Documents);

                        (ii)   upon written consent of the Administrative Agent and each Swap
         Counterparty, accompanied by an Officers’ Certificate to the effect that (A) a Discharge of
         Loan Obligations has occurred and a Discharge of Swap Obligations has occurred and (B)
         the release was permitted by each of the Loan Document and Swap Documents; or

                       (iii) as ordered pursuant to applicable law under a final and
         nonappealable order or judgment of a court of competent jurisdiction;

                 If in the case of any release of Collateral the value of which exceeds ten percent
         (10%) of the aggregate value of all the Collateral before giving effect to such proposed
         release (such calculation to be determined in good faith by Borrower), Borrower shall
         provide notice to each Swap Counterparty of such release at least 5 Business Days prior to
         such release; provided, however that Borrower’s failure to provide such notice will not
         affect the validity of the release.

                (m)    The Collateral Agent will not subordinate any Lien of the Collateral Agent
or consent to the subordination of any Lien of the Collateral Agent, except:

                       (i)   as directed in writing by the Administrate Agent and each Swap
         Counterparty, accompanied by an Officers’ Certificate to the effect that the subordination
         was permitted by or waived pursuant to each of the Loan Documents and the Swap
         Documents; or

                       (ii)   as ordered pursuant to applicable law under a final and
         nonappealable order or judgment of a court of competent jurisdiction.

               (n)    Borrower hereby agrees to provide written notice to Swap Counterparties
no less than three days prior to execution of any amendment, modification or supplement to the
Credit Agreement or any Security Instrument, any termination of any thereof, or any waiver or
consent under any thereof, including with such notice a copy of the proposed amendment,
modification, supplement, termination, waiver, or consent, if such amendment, modification,
supplement, termination, waiver, or consent constitutes a Required Consent. Borrower hereby
agrees to provide written notice to each Swap Counterparty no less than seven days prior to the

                                                  13
KE 58235869.4
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 339 of 402



earliest to occur of (i) the date of (A) signing or (B) closing of any replacement financing or any
refinancing of the Credit Agreement, or (ii) the date of any payment in full and retirement of the
Credit Agreement, including with such notice a copy of the proposed replacement financing,
refinancing or retirement of the Credit Agreement, as applicable.

               (o)     Each of the Creditors and Collateral Agent agrees that it shall not (and
hereby waives any right to) contest or support any other Person in contesting, in any proceeding
(including, but not limited to, any proceeding under a Debtor Relief Law), the priority, validity or
enforceability of a Lien held by or for the benefit of the Creditors in any Collateral; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of any such party to
enforce this Agreement as provided herein.

               (p)      Borrower hereby agrees that Swap Counterparties may provide to
Administrative Agent and Collateral Agent, and each Swap Counterparty hereby agrees (to the
extent applicable to such Swap Counterparty) to provide to Administrative Agent and Collateral
Agent, within two Business Days following receipt of a written request therefor from Collateral
Agent or Administrative Agent, (i) a report of the marked-to-market positions of any or all of the
transactions in effect from time to time under the Swap Documents, and (ii) a copy of any trade
confirmation pursuant to an applicable Approved ISDA not previously provided to Administrative
Agent and Collateral Agent. Any unintentional failure by a party hereto to timely furnish
information required by this clause (n) shall not limit or affect the parties’ rights and obligations
hereunder.

3.      Appointment of Wilmington Trust as Collateral Agent. The Administrative Agent (on
behalf of the Credit Agreement Secured Parties) and each Swap Counterparty hereby each appoints
Wilmington Trust to (a) act as Collateral Agent, in its name and on its behalf, in and under the
Security Instruments, (b) be the beneficiary of the guarantees provided under [Article VII] of the
Credit Agreement and hold the Liens on the Collateral, with power of sale, in its name for the
benefit and security of Credit Agreement Secured Parties and Swap Counterparties, in each case
for enforcement and payment of the Loan Obligations and the Swap Obligations, respectively, and
(c) take such action on behalf of the Credit Agreement Secured Parties and Swap Counterparties
under the terms and provisions of the Security Instruments and to exercise such rights and remedies
under the Security Instruments as are specifically delegated to or required of the Collateral Agent,
under the terms and provisions of this Agreement

        Subject to the terms hereof, the Collateral Agent agrees to administer and enforce this
Agreement and the Security Instruments to which it is a party as Collateral Agent, and to foreclose
upon, collect and dispose of the Collateral and to apply the Proceeds therefrom, for the benefit of
the Secured Parties, as provided herein, and otherwise to perform its duties and obligations as the
Collateral Agent hereunder in accordance with the terms hereof; provided, however, that the
Collateral Agent shall have no duties or responsibilities except those expressly set forth herein or
in the Security Instruments to which it is a party as Collateral Agent, and no implied covenants or
obligations shall be read into any such Security Instruments against the Collateral Agent.

       It is understood and agreed that the use of the term “agent” herein or in any other Security
Instruments (or any other similar term) with reference to the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under agency doctrine of

                                                 14
KE 58235869.4
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 340 of 402



any applicable law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting parties.

4.       Collateral Agent’s Authority.

                (a)     Upon the occurrence and during the continuance of any Triggering Event,
both before and during an Insolvency or Liquidation Proceeding, Collateral Agent shall act, or
decline to act, as directed in writing by the Controlling Party, in the exercise and enforcement of
the Collateral Agent’s interests, rights, powers and remedies in respect of the Collateral or under
the Security Instruments or applicable law and, following the initiation of such exercise of
remedies, the Collateral Agent will act, or decline to act, with respect to the manner of such
exercise of remedies as directed in writing by the Controlling Party. For purposes hereof, the
“Controlling Party” shall be (i) the Administrative Agent, if the Loan Obligations constitute a
majority of the Total Obligations and (ii) if the Swap Obligations constitute a majority of the Total
Obligations, the Swap Counterparties holding the majority of the Swap Obligations; provided that
for purposes of determining whether the Loan Obligations or the Swap Obligations constitute a
majority of the Total Obligations under this Section 4(a), the Loan Obligations, Swap Obligations
and Total Obligations shall be calculated in accordance with their respective Outstanding
Amounts.

                (b)    [Reserved].

                (c)     Notwithstanding anything to the contrary contained in this Agreement, the
Collateral Agent will not commence any exercise of remedies or any foreclosure actions or
otherwise take any action or proceeding against any of the Collateral (other than actions as
necessary to prove, protect or preserve the Liens securing the Total Obligations) unless and until
it receives written notice from the Controlling Party stating that a Triggering Event has occurred
and is continuing and directing the Collateral Agent to exercise remedies against the Collateral,
and thereafter the Collateral Agent will be required to act only if such notice is not withdrawn in
writing by the Controlling Party and only in accordance with the other provisions of this
Agreement.

                (d)      If the Collateral Agent at any time receives from the Controlling Party
written notice that a Triggering Event has occurred and is continuing, the Collateral Agent will
act, or decline to act, as directed by the Controlling Party, in the exercise and enforcement of the
Collateral Agent’s interests, rights, powers and remedies in respect of the Collateral or under the
Security Instruments or applicable law and, following the initiation of such exercise of remedies,
the Collateral Agent will act, or decline to act, with respect to the manner of such exercise of
remedies as directed by the Controlling Party. Unless it has been directed to the contrary in writing
by the Controlling Party, the Collateral Agent in any event may (but will not be obligated to) take
or refrain from taking such action with respect to any Triggering Event as it may deem advisable
and in the best interest of the holders of Total Obligations.

                 (e)    Notwithstanding anything to the contrary contained herein or in any other
Security Instruments, the Collateral Agent shall only comply with written instructions or directions
from the Controlling Party with respect to the exercise and enforcement of the Collateral Agent’s
interests, rights, powers and remedies in respect of the Collateral or under the Security Instruments

                                                 15
KE 58235869.4
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 341 of 402



and shall not comply with any such instructions or directions received from any other Person
(including any other Secured Party or any other actual or alleged third party beneficiary of this
Agreement or the Security Instruments).

                (f)    Notwithstanding anything to the contrary contained herein or in any
Security Instrument, (i) the Collateral Agent shall for all purposes of this Agreement be entitled to
rely (without any independent verification) on a certification from the Administrative Agent in
determining the Outstanding Amount of Loan Obligations and (ii) the Collateral Agent shall for
all purposes of this Agreement be entitled to rely (without any independent verification) on a
certification from each Swap Counterparty in determining the Outstanding Amount of Swap
Obligations owing to such Swap Counterparty. Promptly following the occurrence and during the
continuation of any Triggering Event (and in any event prior to Collateral Agent being required to
take any action pursuant to Section 4(a)) and at any time promptly following its request therefor,
(i) the Administrative Agent shall certify in writing to the Collateral Agent the Outstanding
Amount of Loan Obligations and (ii) each Swap Counterparty shall certify in writing to the
Collateral Agent the Outstanding Amount of Swap Obligations held by it. In the event the
Administrative Agent or a Swap Counterparty fails to provide such certification within ten (10)
Business Days after request from the Collateral Agent, the Collateral Agent may conclusively
assume that, for purposes of determining the Controlling Party only, the Outstanding Amount of
the Loan Obligations or Swap Obligations, as applicable, held by the applicable Creditor failing
to provide such certification shall be equal to zero ($0).

                (g)     For so long as any Triggering Event is continuing, any payments received
by the Administrative Agent or the Lenders under the Credit Agreement and any payments
received by Swap Counterparties under any Approved ISDA will be held for the Ratable benefit
of the Creditors until such time that such Triggering Event is no longer continuing or that Collateral
Agent is exercising remedies under the Security Instruments (including, but not limited to, the
foreclosure of Liens) and distributing the Proceeds from such remedies Ratably to the Creditors
under Section 5(b) of this Agreement (“Blocking Period”). All funds received in any deposit
account of Borrower subject to an account control agreement during such Blocking Period for the
benefit of the Administrative Agent and the Lenders shall be maintained in such deposit account
and held for the Ratable benefit of the Creditors until disbursed in accordance with Section 5 of
this Agreement.

               (h)    If a Triggering Event of the type referred to in clause (b) of the definition
of Triggering Event shall have occurred and is continuing, at the request of the Administrative
Agent, Borrower shall (subject to Swap Counterparties’ netting and setoff rights) be deemed to
have requested that Swap Counterparties, and Swap Counterparties may, notwithstanding the
existence of the Blocking Period, make payments of any amounts due and owing from such Swap
Counterparty to Borrower under the Swap Documents to the Collateral Agent to be distributed in
accordance with Section 5(b).

5.       Proceeds.

                (a)    The Secured Parties hereby agree among themselves that (i) prior to the
occurrence and continuance of a Triggering Event, each Secured Party shall be entitled to receive
and retain for its own account, and shall never be required to disgorge to the Collateral Agent or

                                                 16
KE 58235869.4
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 342 of 402



any other Secured Party or acquire direct or participating interests in the Loan Obligations or the
Swap Obligations owing to such Secured Party, scheduled payments or voluntary prepayments,
payments of principal, interest, fees, settlement payments and any other payments in respect of the
Principal Agreements, all in compliance with the terms thereof, and (ii) after the occurrence and
during the continuance of a Triggering Event (and during the Blocking Period), all such amounts
(other than any netting or setoff rights, which are acknowledged to be for the sole benefit of the
relevant Swap Counterparty, notwithstanding Sections 4 and 5 hereof) shall be treated as if
constituting Proceeds and shall be shared by the Creditors Ratably and in accordance with this
Section 5.

                (b)    After the occurrence and during the continuance of a Triggering Event, all
Proceeds received by any Secured Party shall be applied in accordance with this Section 5. If any
Secured Party (including the Collateral Agent) shall obtain or receive any amount or payment in
respect of Total Obligations owed to such Secured Party other than in accordance with this Section
5, such Secured Party shall notify each Creditor and the Collateral Agent thereof and shall
promptly pay (in the case of the Collateral Agent, to the extent in its possession) such amount (less
any reasonable costs and expenses incurred by such Secured Party in obtaining such amount) to
the Collateral Agent for the account of the Secured Parties, to be shared in accordance with Section
5(c).

                (c)     After the occurrence and during the continuance of a Triggering Event, all
Proceeds received by Collateral Agent shall be applied in the following order (it being agreed that
the Collateral Agent shall, within a commercially reasonable time following the receipt thereof,
distribute to each of the Administrative Agent and Swap Counterparties its Ratable share of all
Proceeds in the following order of priority; provided that such Proceeds shall not be so applied
until such time as the amount of the Total Obligations and the applicable breakdown of such Total
Obligations owed to the Administrative Agent and each Swap Counterparty has been determined
in accordance with the terms hereof and under the terms of the relevant Loan Documents or Swap
Documents, as applicable, including and subject to Section 5(d) below):

                  First, to the payment of all amounts payable under this Agreement, the Fee Letter
         (as defined in the Credit Agreement) or any of the Security Instruments on account of the
         Collateral Agent’s fees and any reasonable fees, costs and expenses (including, without
         limitation, reasonable fees and expenses of counsel to the Collateral Agent) or other
         liabilities of any kind incurred by, or indemnities in favor of, the Collateral Agent or any
         co-trustee, custodian or agent of the Collateral Agent in connection with this Agreement or
         any Security Instrument or the Collateral Agent performing its obligations hereunder or
         thereunder;

                 Second, Ratably to the Administrative Agent and each Swap Counterparty,
         respectively, until the Total Obligations then owing are fully satisfied;

                Third, to the Administrative Agent in satisfaction of any other indebtedness of the
         Loan Parties, other than the Loan Obligations or the Swap Obligations, secured by the
         Security Instruments; and



                                                 17
KE 58235869.4
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 343 of 402



                 Fourth, to the extent that any Proceeds remain after the full and indefeasible
         payment of all of the amounts described in the preceding paragraphs, to Borrower or as a
         court of competent jurisdiction may direct.

       In connection with the application of Proceeds pursuant to this Section 5(c), except as
otherwise directed in writing by the Controlling Party, the Collateral Agent may sell any non-cash
proceeds for cash prior to the application of the proceeds thereof in accordance with the UCC.

                (d)     Upon receipt of any of the Proceeds referred to in Section 5(c), the
Collateral Agent shall promptly provide notice to the Administrative Agent and each Swap
Counterparty of the receipt of such Proceeds. As soon as is reasonably practicable after the receipt
of such notice, the Administrative Agent and each Swap Counterparty shall give the Collateral
Agent a written certification by an authorized officer or representative thereof of the aggregate
amount of the Loan Obligations or Swap Obligations (as applicable) then outstanding owed to the
Secured Parties represented by such Creditor under the Loan Documents or Swap Documents (as
applicable) to be certified to as presently due and owing (and, promptly upon receipt thereof, the
Collateral Agent shall provide a copy of each such certification to each other Creditor). Unless
otherwise directed by a court of competent jurisdiction, the Collateral Agent may conclusively rely
on such certifications and shall use the information provided for in such certifications as the basis
for applying the Proceeds in accordance with Section 5(c). If a Creditor fails to provide such
certification within thirty (30) days of the date such Creditor receives notice from the Collateral
Agent of receipt of Proceeds referred to in Section 5(c), (x) the Collateral Agent shall send a
subsequent notice to such Creditor of its receipt of Proceeds, and (y) such Creditor shall have an
additional fifteen (15) days from its receipt of such subsequent notice to provide such certification
to the Collateral Agent. If no such certification has been provided by the expiration of such
additional fifteen (15) day period, the Collateral Agent shall assume the Loan Obligations or Swap
Obligations due and owing to such Creditor are zero ($0) for purposes of the application of
Proceeds under Section 5(c). Notwithstanding the foregoing, and for the avoidance of doubt, the
Collateral Agent may apply Proceeds in accordance with clause “First” of Section 5(c) at any time
following its receipt thereof, regardless whether or not the certifications referred to in this clause
(d) have been received by the Collateral Agent.

6.       No Implied Duty. The Collateral Agent will not have any fiduciary duties nor will it have
responsibilities or obligations other than those responsibilities and obligations expressly assumed
by it in this Agreement and the Security Instruments. The Collateral Agent will not be required to
take any action that is contrary to applicable law or any provision of this Agreement or the Security
Instruments. Without limiting the generality of the foregoing, (a) the Collateral Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a Triggering Event has
occurred and is continuing, (b) the Collateral Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Collateral Agent is instructed in writing to exercise by the
Controlling Party; provided that the Collateral Agent shall not be required to take any action that,
in its opinion or the opinion of its counsel, may expose the Collateral Agent to liability or that is
contrary to this Agreement or any Security Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay under the Bankruptcy
Code, and (c) the Collateral Agent shall not have any duty to disclose, nor shall it be liable for the


                                                 18
KE 58235869.4
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 344 of 402



failure to disclose, any information relating to any Loan Party or affiliate thereof that is
communicated to or obtained by the Collateral Agent.

7.      Appointment of Agents and Advisors. The Collateral Agent may perform any and all of its
duties and exercise its rights and powers by or through any one or more sub-agents appointed by
it, and will not be responsible for any misconduct or negligence on the part of any of them. The
Collateral Agent and any such sub-agent may perform any and all its duties and exercise its rights
and powers by or through their respective affiliates. The exculpatory and indemnification
provisions of this Agreement and the Security Instruments shall apply to any such sub-agent and
to the affiliates of the Collateral Agent and any such sub-agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this Agreement and the
Security Instruments shall apply to any such sub-agent and to the affiliates of any such sub-agent
as if such sub-agent and affiliates were named herein. Collateral Agent shall not incur any liability
for any action or inaction taken by a sub-agent except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the Collateral Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents.

8.       Other Agreements. The Collateral Agent has accepted and is bound by the Security
Instruments executed by the Collateral Agent as of the date of this Agreement and, as directed by
the Controlling Party, the Collateral Agent shall execute additional Security Instruments delivered
to it after the date of this Agreement; provided, however, that such additional Security Instruments
do not adversely affect the rights, privileges, benefits and immunities of the Collateral Agent.

9.       Solicitation of Instructions.

                (a)     The Collateral Agent may at any time solicit written confirmatory
instructions from the Administrative Agent or any Swap Counterparty or request an order of a
court of competent jurisdiction as to any action that it may be requested or required to take, or that
it may propose to take, in the performance of any of its obligations under this Agreement or the
Security Instruments and may suspend performance of such obligations as it determines to be
appropriate until it receives such instructions or order.

                (b)      No written direction given to the Collateral Agent by the Administrative
Agent or any Swap Counterparty that in the sole judgment of the Collateral Agent imposes,
purports to impose or might reasonably be expected to impose upon the Collateral Agent any
obligation or liability not set forth in or arising under this Agreement and the Security Documents
will be binding upon the Collateral Agent unless the Collateral Agent elects, at its sole option, to
accept such direction.

10.    Documents in Satisfactory Form. The Collateral Agent will be entitled to require that all
agreements, certificates, opinions, instruments and other documents at any time submitted to it,
including those expressly provided for in this Agreement, be delivered to it in a form and with
substantive provisions reasonably satisfactory to it.

11.     Entitled to Rely. The Collateral Agent may seek and rely upon, and will be fully protected
in relying upon, any judicial order or judgment, upon any advice, opinion or statement of legal
counsel, independent consultants and other experts selected by it in good faith and upon any

                                                 19
KE 58235869.4
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 345 of 402



certification, instruction, notice or other writing delivered to it by the Borrower in compliance with
the provisions of this Agreement or delivered to it by the Administrative Agent or any Swap
Counterparty, without being required to determine the authenticity thereof or the correctness of
any fact stated therein or the propriety or validity of service thereof. The Collateral Agent may act
in reliance upon any instrument comporting with the provisions of this Agreement or any signature
reasonably believed by it to be genuine and may assume that any Person purporting to give notice
or receipt or advice or make any statement or execute any document in connection with the
provisions hereof or the Security Instruments has been duly authorized to do so. To the extent an
Officers’ Certificate or opinion of counsel is required or permitted under this Agreement to be
delivered to the Collateral Agent in respect of any matter, the Collateral Agent may rely
conclusively on such Officers’ Certificate or opinion of counsel as to such matter and such
Officers’ Certificate or opinion of counsel shall be full warranty and protection to the Collateral
Agent for any action taken, suffered or omitted by it under the provisions of this Agreement and
the Security Instruments.

12.    Triggering Event. The Collateral Agent will not be required to inquire as to the occurrence
or absence of any Triggering Event and will not be affected by or required to act upon any notice
or knowledge as to the occurrence of any Triggering Event unless and until it receives from the
Administrative Agent or any Swap Counterparty, as applicable, written notice stating that a
Triggering Event has occurred and is continuing.

13.     Actions by Collateral Agent. The Collateral Agent shall be entitled to refrain from any act
or the taking of any action (including the failure to take an action) in connection herewith or any
of the Security Instruments or from the exercise of any power, discretion or authority vested in it
hereunder or thereunder unless and until the Collateral Agent shall have received written
instructions in respect thereof from the Controlling Party and, upon receipt of such instructions
from the Controlling Party, the Collateral Agent shall be entitled to act or (where so instructed)
refrain from action, or to exercise such power, discretion or authority, in accordance with such
instructions.

14.    Security or Indemnity in favor of the Collateral Agent. The Collateral Agent will not be
required to advance or expend any funds or otherwise incur any financial liability in the
performance of its duties or the exercise of its powers or rights hereunder unless it has been
provided with security or indemnity reasonably satisfactory to it against any and all liability or
expense which may be incurred by it by reason of taking or continuing to take such action.

15.      Rights of the Collateral Agent; Certain Acknowledgments.

               (a)      In the event of any conflict between any terms and provisions set forth in
this Agreement and those set forth in any Security Instrument, the terms and provisions of this
Agreement shall supersede and control the terms and provisions of such Security Instrument. In
the event there is any bona fide, good faith disagreement between the other parties to this
Agreement or any of the Security Instruments resulting in adverse claims being made in connection
with Collateral held by the Collateral Agent and the terms of this Agreement or any of the Security
Instruments do not unambiguously mandate the action the Collateral Agent is to take or not to take
in connection therewith under the circumstances then existing, or the Collateral Agent is in doubt
as to what action it is required to take or not to take hereunder or under the Security Instruments,

                                                 20
KE 58235869.4
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 346 of 402



it will be entitled to refrain from taking any action (and will incur no liability for doing so) until
directed otherwise in writing by a request signed by the Controlling Party or by order of a court of
competent jurisdiction.

                (b)     The Collateral Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in or in connection
with any Security Instrument, any Loan Document or any Swap Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or conditions set
forth in any of the Security Instruments or Loan Documents or Swap Documents, (iv) the validity,
enforceability, effectiveness or genuineness of any Security instrument or Loan Document or Swap
Document or any other agreement, instrument or document, or (v) the satisfaction of any condition
set forth in any Security Instrument or Loan Document or Swap Document.

                (c)     The Administrative Agent (on behalf of the Lenders) and each Swap
Counterparty acknowledges that it has, independently and without reliance upon the Collateral
Agent and based on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the Swap Documents or the Loan
Documents, as applicable. The Administrative Agent (on behalf of the Lenders) and each Swap
Counterparty also acknowledges that it will, independently and without reliance upon the
Collateral Agent and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action under or based upon
any Loan Document or Swap Document, any related agreement or any document furnished
thereunder. The Collateral Agent shall not have any duty or responsibility, either initially or on a
continuing basis, to provide any Credit Agreement Secured Party or any Swap Counterparty with
any credit or other information with respect to any Borrower or Affiliate thereof.

                 (d)   It is acknowledged and agreed by the Administrative Agent (on behalf of
the Lenders), each Swap Counterparty and each Loan Party that the Collateral Agent (i) has
undertaken no analysis of the Security Instruments or the Collateral and (ii) has made no
determination as to (x) the validity, enforceability, effectiveness or priority of any Liens granted
or purported to be granted pursuant to the Security Instruments or (y) the accuracy or sufficiency
of the documents, filings, recordings and other actions taken, or to be taken, to create, perfect or
maintain the existence, perfection or priority of the Liens granted or purported to be granted
pursuant to the Security Instruments. The Collateral Agent shall be entitled to assume that all Liens
purported to be granted pursuant to the Security Instruments are valid and perfected Liens having
the priority intended by the Secured Parties and the Security Instrument.

16.      Limitations on Duty of Collateral Agent in Respect of Collateral.

                (a)      Beyond the exercise of reasonable care in the custody of Collateral in its
possession, the Collateral Agent will have no duty as to any Collateral in its possession or control
or in the possession or control of any agent or bailee or any income thereon. The Collateral Agent
will be deemed to have exercised reasonable care in the custody of the Collateral in its possession
if the Collateral is accorded treatment substantially equal to that which it accords its own property,
and the Collateral Agent will not be liable or responsible for any loss or diminution in the value of


                                                 21
KE 58235869.4
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 347 of 402



any of the Collateral by reason of the act or omission of any carrier, forwarding agency or other
agent or bailee selected by the Collateral Agent in good faith.

                (b)     The Collateral Agent will not be responsible for the existence, genuineness
or value of any of the Collateral or for the validity, perfection, priority or enforceability of the
Liens in any of the Collateral, whether impaired by operation of law or by reason of any action or
omission to act on its part hereunder, except to the extent such action or omission constitutes gross
negligence or willful misconduct on the part of the Collateral Agent as determined by a court of
competent jurisdiction in a final and non-appealable judgment, for the validity or sufficiency of
the Collateral or any agreement or assignment contained therein, for the validity of the title of any
Loan Party to the Collateral, for insuring the Collateral or for the payment of taxes, charges,
assessments or Liens upon the Collateral or otherwise as to the maintenance of the Collateral. The
Collateral Agent hereby disclaims any representation or warranty to the present and future holders
of the Total Obligations concerning the perfection of the Liens granted hereunder or in the value
of any of the Collateral.

17.    Assumption of Rights, Not Assumption of Duties. Notwithstanding anything to the
contrary contained herein:

               (a)    each of the parties thereto will remain liable under each of the Security
Instruments (other than this Agreement) to the extent set forth therein to perform all of their
respective duties and obligations thereunder to the same extent as if this Agreement had not be
executed;

               (b)     the exercise by the Collateral Agent of any of its rights, remedies or powers
hereunder will not release such parties from any of their respective duties or obligations under the
Swap Instrument; and

               (c)      the Collateral Agent will not be obligated to perform any of the obligations
or duties of any of the parties thereunder other than the Collateral Agent.

18.      Collateral Expenses. Borrower agrees to pay, promptly upon demand:

               (a)     all reasonable, out-of-pocket costs and expenses incurred by the Collateral
Agent and its agents in the preparation, execution, delivery, filing, recordation, administration or
enforcement of this Agreement or any Security Instrument or any consent, amendment, waiver or
other modification relating hereto or thereto;

               (b)    all reasonable out-of-pocket fees, expenses and disbursements of legal
counsel and any auditors, accountants, consultants or appraisers or other professional advisors and
agents engaged by the Collateral Agent incurred in connection with the negotiation, preparation,
closing, administration, performance or enforcement of this Agreement and the Security
Instruments or any consent, amendment, waiver or other modification relating hereto or thereto
and any other document or matter requested by any Borrower;

              (c)    all reasonable out-of-pocket costs and expenses incurred by the Collateral
Agent and its agents in creating, perfecting, preserving, releasing or enforcing the Collateral


                                                 22
KE 58235869.4
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 348 of 402



Agent’s Liens on the Collateral, including filing and recording fees, expenses and taxes, stamp or
documentary taxes and search fees;

               (d)     all other reasonable out-of-pocket costs and expenses incurred by the
Collateral Agent and its agents in connection with the negotiation, preparation and execution of
the Security Instruments and any consents, amendments, waivers or other modifications thereto
and the transactions contemplated thereby or the exercise of rights or performance of obligations
by the Collateral Agent thereunder; and

               (e)     after the occurrence of any Triggering Event, all reasonable out-of-pocket
costs and expenses incurred by the Collateral Agent and its agents in connection with the
preservation, collection, foreclosure or enforcement of the Collateral subject to the Security
Instruments or any interest, right, power or remedy of the Collateral Agent or in connection with
the collection or enforcement of any of the Total Obligations or the proof, protection,
administration or resolution of any claim based upon the Total Obligations in any Insolvency or
Liquidation Proceeding, including all reasonable out-of-pocket fees and disbursements of
attorneys, accountants, auditors, consultants, appraisers and other professionals engaged by the
Collateral Agent or its agents.

        The Borrower also agrees to pay the fees set forth in the Fee Letter (as defined in the Credit
Agreement) at such times as required under the Fee Letter and (y) such other compensation to the
Collateral Agent and its agents as the Borrower and the Collateral Agent may agree in writing
from time to time. Each of the parties hereto hereby acknowledges and agrees that the Fee Letter
shall constitute a Security Instrument, a Swap Document and a Loan Document, and all fees, costs,
expenses and compensation payable thereunder shall constitute Total Obligations secured equally
and ratably by the Collateral. All of the agreements in this Section 18 will survive repayment of
all Total Obligations and the removal or resignation of the Collateral Agent. The Borrower hereby
acknowledges and agrees that the fee and expense reimbursements set forth in this Section 18 are
in addition to, and not in replacement of, the fee and expense reimbursements provided by the
Borrower under the Credit Agreement

19.      Indemnity.

                 (a)    The Borrower agrees to defend, indemnify, pay and hold harmless the
Collateral Agent and each of its Related Parties (each of the foregoing, an “Indemnitee”) from
and against any and all Indemnified Liabilities, IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE; provided, no
Indemnitee will be entitled to indemnification hereunder with respect to any Indemnified Liability
to the extent such Indemnified Liability is found by a final order of a court of competent
jurisdiction which is no longer subject to appeal to have resulted from the gross negligence or
willful misconduct of such Indemnitee. To the extent that the undertakings to defend, indemnify,
pay and hold harmless set forth in this Section 19(a) may be unenforceable in whole or in part
because they are violative of any law or public policy, the Borrower shall contribute the maximum
portion that it is permitted to pay and satisfy under applicable law to the payment and satisfaction
of all Indemnified Liabilities incurred by Indemnitees or any of them. The Borrower hereby


                                                 23
KE 58235869.4
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 349 of 402



acknowledges and agrees that the indemnities set forth in this Section 19(a) are in addition to, and
not in replacement of, the indemnities provided by the Borrower under the Credit Agreement.

                (b)     To the extent that the Borrower fails to pay any amount required to be paid
by it to the Collateral Agent (or any sub-agent thereof) or any Related Party thereof under Section
18 or Section 19(a), each of the Administrative Agent (on behalf of the Lenders) and each Swap
Counterparty severally agrees to pay to the Collateral Agent (or any such sub-agent thereof) or
such Related Party of the Collateral Agent (or any such sub-agent thereof), as the case may be, its
Ratable share (determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought using for purposes of this Section 19(b) the Outstanding Amount of Loan
Obligations and Swap Obligations (or if such unreimbursed amount or indemnity payment is
sought after the Discharge of Credit Facility Obligations and Discharge of Swap Obligations has
occurred, in accordance with its Ratable share (calculated for purposes of this Section 19(b) by
using the Outstanding Amount of Loan Obligations and Swap Obligations) immediately prior to
the date on which the Discharge of Credit Facility Obligations and Discharge of Swap Obligations
has occurred)) of such unpaid amount. By accepting the benefits hereof, each Lender hereby (i)
agrees to indemnify the Collateral Agent (or any sub-agent thereof) or any Related Party thereof
for any amounts that would be payable by the Administrative Agent under this Section 19(b) in
accordance with the provisions of the Credit Agreement (including Section 10.03(e) thereof) and
(ii) acknowledges and agrees that the indemnities set forth in this Section 19(b) are in addition to,
and not in replacement of, the indemnities provided by the Lenders under the Credit Agreement.
Each Lender (by accepting the benefits hereof) and each Swap Counterparty hereby authorizes the
Administrative Agent or the Collateral Agent to set off and apply any and all amounts at any time
owing to such Lender or Swap Counterparty under this Agreement, any Security Instrument, any
Loan Document (if applicable) or otherwise payable by the Administrative Agent or the Collateral
Agent to such Lender or Swap Counterparty from any source against any amount due to the
Collateral Agent under this paragraph (b).

        Upon demand by the Collateral Agent, the Administrative Agent and each Swap
Counterparty shall give the Collateral Agent a written certification by an authorized officer or
representative thereof of the aggregate amount of the Loan Obligations or Swap Obligations (as
applicable) then outstanding owed to the Secured Parties represented by such Creditor under the
Loan Documents or Swap Documents (as applicable) to be certified to as presently due and owing
(and, promptly upon receipt thereof, the Collateral Agent shall provide a copy of each such
certification to each other Creditor). The Collateral Agent may conclusively rely on such
certifications and may use the information provided for in such certifications as the basis for
determining the amounts owing by each of the individual Creditors to the Collateral Agent under
this Section 19(b). For the avoidance of doubt, the failure of any Creditor to provide the Collateral
Agent with any certification required hereunder shall not relieve such Creditor of its obligations
under this Section 19(b).

                (c)     All amounts due under this Section 19 will be payable upon demand.

                  (d)     No claim shall be made by any party hereto or any Related Party of any
party hereto against any other party hereto or any Related Party of any party hereto on any theory
of liability for any lost profits or special, indirect, or consequential damages or (to the fullest extent
a claim for such damages may lawfully be waived) any punitive damages arising out of, in

                                                   24
KE 58235869.4
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 350 of 402



connection with, or as a result of, this Agreement or any Security Instrument or Loan Document
or Swap Document or any agreement or instrument or transaction contemplated hereby or relating
in any respect to any Indemnified Liability, and each Loan Party, each Swap Counterparty, the
Collateral Agent and the Administrative Agent (on behalf of the Lenders) hereby forever waives,
releases and agrees not to sue any other party hereto or any Related Party of any party hereto upon
any claim for any such lost profits or special, indirect, consequential or (to the fullest extent lawful)
punitive damages, whether or not accrued and whether or not known or suspected to exist in its
favor.

              (e)     The agreements in this Section 19 will survive repayment of the Total
Obligations and the removal or resignation of the Collateral Agent.

20.     Limitation of Liability – Collateral Agent. Neither Collateral Agent nor any of its Related
Parties shall be liable for any action taken or not taken by it (i) with the consent or at the request
of the Controlling Party (or such other Secured Parties as required herein) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of competent jurisdiction
by final and nonappealable judgment, and then only for direct damages to the extent provided by
law. Collateral Agent shall not be responsible in any manner to any other party for the
effectiveness, enforceability, genuineness, validity or the due execution of the Security
Instruments or for any representation, warranty, document, certificate, report or statement made in
or in connection with the Security Instruments or be under any obligation to any other party to
ascertain or inquire as to the performance or observation of any of the terms, covenants or
conditions of any of the Loan Documents or the Swap Documents on the part of any Loan Party.

21.     Limitation of Liability – Agent and Swap Counterparties. None of any Swap Counterparty,
the Administrative Agent, the Collateral Agent or any Related Party of any of the foregoing shall
incur any liability to the other except for liabilities arising from its gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final and non-appealable
judgment. None of any Swap Counterparty, the Administrative Agent, the Collateral Agent or any
Related Party of any of the foregoing shall incur any liability to Borrower or any other Person
except for liabilities arising from its gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final and non-appealable judgment.

22.    Term. Subject to Section 24 below, this Agreement shall terminate upon (i) the Discharge
of Credit Facility Obligations and the Discharge of Swap Obligations and (ii) the execution and
delivery of a written termination notice signed by the Administrative Agent and each of the Swap
Counterparties.

23.    Removal and Resignation of Collateral Agent. The Collateral Agent shall not be removed
as Collateral Agent except with the prior written consent of each Swap Counterparty and the
Majority Lenders under the Credit Agreement. The Administrative Agent and each Swap
Counterparty agree to notify Borrower promptly of any removal of Collateral Agent. The
Collateral Agent may resign at any time by giving not less than 30 days’ prior written notice of
resignation to the Borrower, the Administrative Agent and each Swap Counterparty. Upon any
such resignation, the Controlling Party shall have the right to appoint a successor with, so long as
no event of default under the Credit Agreement or event of default or termination event under the
Swap Documents has occurred and is continuing, the consent of the Borrower (not to be

                                                   25
KE 58235869.4
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 351 of 402



unreasonably withheld, conditioned or delayed). If no successor shall have been so appointed by
the Controlling Party and approved by the Borrower (if applicable) and shall have accepted such
appointment within 30 days after such retiring Collateral Agent gives notice of its resignation (or
such earlier day as shall be agreed in writing by the Controlling Party) (the “Resignation Effective
Date”), then such retiring Collateral Agent or any other Creditor may (but shall not be obligated
to), on behalf of the Secured Parties with, so long as no event of default under the Credit Agreement
or event of default or termination event under any Swap Document has occurred and is continuing,
the consent of the Borrower (not to be unreasonably withheld, conditioned or delayed), appoint a
successor Collateral Agent which shall be a bank with an office in New York, New York (or a
bank having an Affiliate with such an office) having a combined capital and surplus that is not less
than $500,000,000 or an Affiliate of any such bank. Whether or not a successor has been appointed,
the resigning Collateral Agent’s resignation shall become effective on the Resignation Effective
Date. With effect from the Resignation Effective Date (1) the retiring Collateral Agent shall be
discharged from its duties and obligations hereunder and under the Security Instruments (except
that in the case of any collateral security held by the Collateral Agent on behalf of the Secured
Parties, the retiring Collateral Agent shall continue to hold such collateral security until such time
as a successor Collateral Agent is appointed) and (2) except for any indemnity payments or other
amounts then owed to the retiring Collateral Agent, all payments, communications, actions and
determinations provided to be made or taken by, to or through the Collateral Agent shall instead
be made or taken by or to the Controlling Party directly, and except as provided in clause (1), the
Controlling Party shall act as Collateral Agent hereunder in accordance with the terms and
conditions hereof, until such time, if any, as the Controlling Party, other Creditor or Collateral
Agent appoints a successor Collateral Agent as provided for above. Upon or following its
resignation, the Collateral Agent agrees to execute and deliver assignments, in form and substance
mutually satisfactory to the Collateral Agent and the Creditors, to the successor Collateral Agent
of the rights of the mortgagee or the secured party, as the case may be, under the Security
Instruments. Such assignments shall be prepared at the expense of Borrower. Borrower hereby
consents to such assignments. Upon the acceptance of any appointment as a Collateral Agent
hereunder by a successor entity, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of such retiring Collateral Agent (other than any rights to
indemnity payments or other amounts owed to the retiring Collateral Agent as of the Resignation
Effective Date), and such retiring Collateral Agent shall have no further duties, responsibilities or
liabilities under this Agreement or the Security Instruments (if not already discharged therefrom
as provided above in this Section), but shall remain entitled to the benefit of the indemnification
of the Collateral Agent provided in this Agreement and to reimbursement, in accordance with
applicable provisions of this Agreement, of expenses incurred in the discharge of the duties of the
Collateral Agent prior to the effective date of such resignation.

24.     Survival of Rights. All of the respective rights and interests of the Administrative Agent,
the Collateral Agent and each Swap Counterparty under this Agreement (and the respective
obligations and agreements of each Swap Counterparty, the Administrative Agent and the
Collateral Agent under this Agreement), shall remain in full force and effect regardless of:

           (a)     any lack of validity or enforceability of any of the Loan Documents or the
Swap Documents or any other agreement or instrument related thereto; or



                                                 26
KE 58235869.4
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 352 of 402



                (b)    any other circumstance which might otherwise constitute a defense
available to, or discharge of, any Loan Party with respect to the Loan Obligations or the Swap
Obligations (other than the defense that such obligations have been fully satisfied).

25.   Representations and Warranties. Each of the Administrative Agent, each Swap
Counterparty, Borrower and Collateral Agent represents and warrants to the other parties hereto
that:

               (a)     neither the execution and delivery of this Agreement nor its performance of
or compliance with the terms and provisions hereof will conflict with, or result in a breach of the
terms, conditions or provisions of, or constitute a default under, any other agreement to which it is
now subject, including, but not limited to, any of the Loan Documents or the Swap Documents;

               (b)   it has all requisite authority to execute, deliver and perform its obligations
under this Agreement; and

               (c)     this Agreement constitutes its legal, valid, and binding obligation,
enforceable against it in accordance with its terms, subject only to applicable bankruptcy,
insolvency or similar laws and general principles of equity.

26.     Further Assurances. Each of the Administrative Agent, each Swap Counterparty, Borrower
and Collateral Agent covenants that, as long as this Agreement remains in effect, it will execute
and deliver any and all other documents or instruments reasonably requested by the other to give
effect to the terms and conditions of this Agreement.

27.     Assignment; Agreement Binding on Successors and Assigns. As long as this Agreement
remains in effect, no Swap Counterparty will sell, assign or otherwise transfer all or any part of
the Swap Obligations, unless the assignee is already a party to this Agreement or executes and
delivers to the Collateral Agent a Joinder Supplement. This Agreement shall inure to the benefit
of, and shall be binding upon and enforceable against, each Loan Party, the Administrative Agent,
each Swap Counterparty and Collateral Agent and their respective successors and permitted
assigns. Any sale, assignment or transfer to any Person of any Swap Counterparty’s rights or
interests in the Swap Obligation made in violation of the provisions of this Section 27 shall be void
ab initio.

28.     Additional Swap Counterparties. Each of the parties hereto hereby agrees that,
notwithstanding anything to the contrary contained herein, in any Security Instrument, in the Credit
Agreement, in any other Loan Document or in any Swap Document, no Person providing any swap
or hedge agreement to any Loan Party may become a secured party under any Security Instrument
after the date hereof until such Person (i) is determined to be acceptable to the Majority Lenders
as evidenced by their written consent (a copy of which shall have been provided to the Collateral
Agent), (ii) agrees to be bound by the terms of this Agreement as a “Swap Counterparty” by
executing and delivering a Joinder Supplement in the form of Exhibit A hereto to the Collateral
Agent and the Borrower and (iii) provides the Collateral Agent with all documentation and other
information that the Collateral Agent requests in order to comply with the Collateral Agent’s
obligations under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October

                                                 27
KE 58235869.4
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 353 of 402



26, 2001)), and the results of any such “know your customer” or similar investigation conducted
by the Collateral Agent shall be satisfactory to the Collateral Agent. In each case, upon execution
and delivery of such Joinder Supplement by such Person, Collateral Agent and Borrower, such
Person shall be deemed a Swap Counterparty hereunder as if an original signatory. Joinder
Supplements executed pursuant to this Section 28 do not require the signatures or consents of all
Creditors party to this Agreement. Promptly after execution of any such Joinder Supplement, the
Borrower will endeavor to send a copy thereof to each other Swap Counterparty, but failure or
delay in doing so will not make such Joinder Supplement void or voidable or otherwise affect the
rights and duties of the parties hereto.

29.     Notice. Unless otherwise provided, any consent, request, notice, or other communication
under or in connection with this Agreement must be in writing to be effective and shall be deemed
to have been given (a) if by mail, on the third Business Day after it is enclosed in an envelope and
properly addressed, stamped, sealed, certified return receipt requested, and deposited in the
appropriate official postal service, or (b) if by courier, electronic transmissions, or facsimile
transmission, when actually delivered; provided, however, that any notice provided to Morgan
Stanley under this Agreement must also be sent by facsimile transmission to such Person. Until
changed by a subsequent notice delivered in accordance with this Section 29, notices for each party
are to be directed to:

         For delivery to NextEra:

         NextEra Energy Marketing, LLC
         700 Universe Blvd.
         Juno Beach, FL 33408
         Attn: Contracts/Legal Department
         Facsimile: (561) 625-7504

         For delivery to Cargill:

         Cargill, Incorporated
         9350 Excelsior Boulevard
         Hopkins, Minnesota 55343-9439
         Attn: Credit/CRM Administration
         Facsimile: (952) 984-3763

         For delivery to a Swap Party (other than the Initial Swap Party):

         As set forth in the Joinder Supplement pursuant to which it became a party hereto.

         For delivery to any Loan Party:

         c/o Gastar Exploration Inc.
         1331 Lamar, Suite 650
         Houston, Texas 77010
         Attention:



                                                 28
KE 58235869.4
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 354 of 402



         Michael A. Gerlich
         Senior Vice President and
         Chief Financial Officer
         Facsimile No. (713) 739-0458
         email: mgerlich@gastar.com

         Trent Determan, Vice-President Finance
         Facsimile No. (713) 739-0458
         email: tdeterman@gastar.com

         For delivery to Administrative Agent or Collateral Agent:

         Wilmington Trust, National Association
         Rodney Square, 1100 North Market Street
         Wilmington, DE 19890
         Attention: Jennifer K. Anderson
         Facsimile No. (302) 636-4145
         email: JKAnderson@wilmingtontrust.com

         with a copy to:

         Arnold & Porter Kaye Scholer LLP
         250 West 55th Street
         New York, NY 10019
         Attention: Alan Glantz
         Facsimile No, (212) 836-6763
         email: Alan.Glantz@APKS.com

30.     Amendments. This Agreement may only be waived, amended, modified, or terminated by
a written agreement signed by the Administrative Agent, the Collateral Agent and each Swap
Counterparty.

31.      Severability. Any provision of this Agreement held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and enforceability of the
remaining provisions hereof; and the invalidity of a particular provision in a particular jurisdiction
shall not invalidate such provision in any other jurisdiction. The parties shall endeavor in good
faith negotiations to replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

32.      Governing Law; Jurisdiction; Consent to Service of Process.

           (a)   THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES (BUT GIVING EFFECT TO SECTION 5 1401 OF THE NEW YORK GENERAL
OBLIGATION LAW).


                                                 29
KE 58235869.4
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 355 of 402



                (b)     Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the State of New York
sitting in New York County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party hereto may otherwise have to bring any action or proceeding relating
to this Agreement in the courts of any jurisdiction.

                (c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or relating to this
Agreement in any court referred to above. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

                (d)    Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 29. Nothing in this Agreement will affect the right of
any party to this Agreement to serve process in any other manner permitted by law.

33.   WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER
AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

34.     Headings. Article, Section and Annex headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the construction of, or to be
taken into consideration in interpreting, this Agreement.

35.     Conflicts. In the event of any conflict or inconsistency between the provisions of this
Agreement and the provisions of any Security Instrument, the provisions of this Agreement shall
control.

36.    No Liability for Clean Up of Hazardous Materials. In the event that the Collateral Agent is
required to acquire title to an asset for any reason, or take any managerial action of any kind in
regard thereto, in order to carry out any fiduciary or trust obligation for the benefit of another,
which the Collateral Agent determines (in its sole discretion) may cause the Collateral Agent to be

                                                30
KE 58235869.4
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 356 of 402



considered an “owner or operator” under any environmental laws or otherwise cause the Collateral
Agent to incur, or be exposed to, any environmental liability or any liability under any other
federal, state or local law, the Collateral Agent reserves the right, instead of taking such action,
either to resign as Collateral Agent or to arrange for the transfer of the title or control of the asset
to a court appointed receiver. The Collateral Agent will not be liable to any Person for any
environmental liability or any environmental claims or contribution actions under any federal, state
or local law, rule or regulation by reason of the Collateral Agent’s actions and conduct as
authorized, empowered and directed hereunder or relating to any kind of discharge or release or
threatened discharge or release of any hazardous materials into the environment.

37.     Delay and Waiver. No failure to exercise, no course of dealing with respect to the exercise
of, and no delay in exercising, any right, power or remedy arising under this Agreement or any of
the Security Instruments will impair any such right, power or remedy or operate as a waiver
thereof. No single or partial exercise of any such right, power or remedy will preclude any other
or future exercise thereof or the exercise of any other right, power or remedy. The remedies herein
are cumulative and are not exclusive of any remedies provided by law.

38.      Patriot Act. To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify and record information
that identifies each person who opens an account. For a non-individual person such as a business
entity, a charity, a trust or other legal entity the Collateral Agent will ask for documentation to
verify its formation and existence as a legal entity. The Collateral Agent may also ask to see
financial statements, licenses, identification and authorization documents from individuals
claiming authority to represent the entity or other relevant documentation.

39.     Counterparts. This Agreement may be executed in any number of counterparts (including
by facsimile or electronic mail), each of which when so executed and delivered will be deemed an
original, but all such counterparts together will constitute but one and the same instrument.

                               (Signatures appear on following pages)




                                                  31
KE 58235869.4
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 357 of 402



        N WITNESS WHEREOF, the parties have executed this Intercreditor Agreement as of the
date first hereinabove written.

                                                     NEXTERA ENERGY
                                                     MARKETING, LLC:

                                                     By: ___________________________
                                                     Name:
                                                     Title:




                  SIGNATURE PAGE TO SWAP INTERCREDITOR AGREEMENT
KE 58235869.4
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 358 of 402



        IN WITNESS WHEREOF, the parties have executed this Intercreditor Agreement as of
the date first hereinabove written.

                                                    CARGILL, INCORPORATED:



                                                    By: __________________________
                                                    Name:
                                                    Title: Authorized Signer




                 SIGNATURE PAGE TO SWAP INTERCREDITOR AGREEMENT
KE 58235869.4
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 359 of 402



        IN WITNESS WHEREOF, the parties have executed this Intercreditor Agreement as of
the date first hereinabove written.

                                                    ADMINISTRATIVE AGENT:

                                                    WILMINGTON TRUST,
                                                    NATIONAL ASSOCIATION, as
                                                    Administrative Agent

                                                    By: _________________________
                                                    Name:
                                                    Title:

                                                    COLLATERAL AGENT:

                                                    WILMINGTON TRUST,
                                                    NATIONAL ASSOCIATION, as
                                                    Collateral Agent

                                                    By: __________________________
                                                    Name:
                                                    Title:




                 SIGNATURE PAGE TO SWAP INTERCREDITOR AGREEMENT
KE 58235869.4
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 360 of 402



        IN WITNESS WHEREOF, the parties have executed this Intercreditor Agreement as of
the date first hereinabove written.

                                                    BORROWER:

                                                    GASTAR EXPLORATION INC.

                                                    By: ________________________
                                                    Name:
                                                    Title:




                 SIGNATURE PAGE TO SWAP INTERCREDITOR AGREEMENT
KE 58235869.4
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 361 of 402



        IN WITNESS WHEREOF, the parties have executed this Intercreditor Agreement as of
the date first hereinabove written.

                                                    GUARANTORS:

                                                    [NORTHWEST PROPERTY
                                                    VENTURES LLC]

                                                    By: _________________________
                                                    Name:
                                                    Title:




                 SIGNATURE PAGE TO SWAP INTERCREDITOR AGREEMENT
KE 58235869.4
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 362 of 402



                                            Exhibit A

                                   JOINDER SUPPLEMENT

       This Joinder Supplement (this “Supplement”), dated as of                    , is executed
by                   (“New Swap Counterparty”), Gastar Exploration Inc. (“Borrower”), and
Wilmington Trust, National Association, as Collateral Agent (in such capacity, together with its
successors and assigns in such capacity, “Collateral Agent”).

        All capitalized terms used herein but not defined herein shall have the meanings set forth
in the Agreement (as defined below).

                                      W I T N E S S E T H:

        WHEREAS, the Loan Parties, Collateral Agent, Wilmington Trust, National Association,
as administrative agent for the Lenders and [            ] have heretofore executed and delivered to
Collateral Agent that certain Intercreditor Agreement dated as of [●], 2019 (as from time to time
amended, modified, supplemented or restated, the “Agreement”), providing for, among other
matters, the relative rights and obligations and apportionment of certain collections among
Creditors (as defined therein), and the exercise of certain remedies under the Security Instruments
(as defined therein);

       WHEREAS, the Agreement provides that one or more additional Persons may become
Swap Counterparties thereunder if each such Person is acceptable to the Majority Lenders as a
“Qualified Counterparty” under the Credit Agreement and executes and delivers a Joinder
Supplement as provided in the Agreement; and

      WHEREAS, New Swap Counterparty desires to become a Swap Counterparty under the
Agreement.

       NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, New Swap
Counterparty, Collateral Agent and Borrower hereby agree as follows:

       1.      Recognition. New Swap Counterparty hereby represents and warrants that it is
acceptable to the Majority Lenders as a “Qualified Counterparty” under the Credit Agreement as
evidenced by their written consent.

         2.     Agreement to be Bound. New Swap Counterparty hereby (i) agrees to be bound by
all of the terms and provisions of the Agreement as a Swap Counterparty thereunder and (ii) and
agrees to perform and observe as a Swap Counterparty each of the covenants, agreements, terms,
conditions, obligations, duties, promises and liabilities applicable to a “Swap Counterparty” under
the Agreement (including, without limitation, those set forth in Section 19 of the Agreement) as if
it were an original signatory thereto. New Swap Counterparty acknowledges and agrees that the
terms of the Agreement shall control over the terms of the Principal Agreements to which New
Swap Counterparty is a party, to the extent any conflict exists between the Agreement and such
Principal Agreements.



KE 58235869.4
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 363 of 402



       3.      Ratification of Agreement; Joinder Supplement Part of Agreement. This Joinder
Supplement shall form a part of the Agreement for all purposes. Except as expressly supplemented
hereby, the Agreement is in all respects ratified and confirmed and all the terms, conditions and
provisions thereof shall remain in full force and effect.

         4.      Collateral Agent Makes No Representation. Collateral Agent makes no
representation as to the validity or sufficiency of the Security Instruments, and New Swap
Counterparty acknowledges, consents to, and accepts the disclaimers by, and limitations on the
liability of, Collateral Agent that are provided in the Agreement.

      5.      Representations and Warranties of New Swap Counterparty. New Swap
Counterparty represents and warrants to the other Creditors that:

                 (a)     neither the execution and delivery of this Supplement or the Agreement nor
         its performance of or compliance with the terms and provisions hereof or thereof will
         conflict with, or result in a breach of the terms, conditions or provisions of, or constitute a
         default under, any other agreement to which it is now subject;

                (b)    it has all requisite authority to execute, deliver and perform its obligations
         under this Supplement and the Agreement; and

                (c)    each of this Supplement and the Agreement constitutes its legal, valid, and
         binding obligation, enforceable against it in accordance with its terms, subject only to
         applicable bankruptcy, insolvency or similar laws and general principles of equity.

       6.       Counterparts. The parties may sign any number of copies of this Joinder
Supplement, and different parties may sign on different signature pages. Each signed copy shall
be an original, but all of them together shall represent the same supplemental agreement.

      7.      Address for Notices. All notices and other communications given to New Swap
Counterparty under the Agreement may be given at its address or telecopier number as follows:

                [New Swap Counterparty]
                [Address]
                Attention:
                Telecopier No.:
                                 [remainder of page left blank]




KE 58235869.4
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 364 of 402



       IN WITNESS WHEREOF, the parties hereto have caused this Joinder Supplement to be
duly executed as of the date first above written.

NEW SWAP COUNTERPARTY:           [                                       ]

                                     By:
                                     Name:
                                     Title:

BORROWER:                            GASTAR EXPLORATION INC.

                                     By:
                                     Name:
                                     Title:

COLLATERAL AGENT:                WILMINGTON TRUST, NATIONAL ASSOCIATION,
                                 as Collateral Agent

                                     By:
                                     Name:
                                     Title:




KE 58235869.4
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 365 of 402



                                           Schedule 1

                           Listing of Certain Security Instruments

[Third Amended and Restated Pledge and Security Agreement, dated as of March 3, 2017, by and
among Gastar Exploration Inc., certain of its subsidiaries party thereto and Wilmington Trust,
National Association, as collateral agent.

Amended and Restated First Lien Mortgage, Security Agreement, Fixture Filing, Financing
Statement and Assignment of Production, dated as of March 3, 2017, executed and delivered by
Gastar Exploration Inc., as mortgagor, to Wilmington Trust, National Association, as mortgagee.

Amended and Restated First Lien Wellbore Mortgage, Security Agreement, Fixture Filing,
Financing Statement and Assignment of Production, dated as of March 3, 2017, executed and
delivered by Gastar Exploration Inc., as mortgagor, to Wilmington Trust, National Association, as
mortgagee.

Master Reaffirmation and Assignment and Assumption of Liens and Security Interests, dated as
of March 3, 2017, by and among Gastar Exploration Inc., Wells Fargo Bank National Association,
as resigning agent, Wilmington Trust, National Association, as successor administrative agent, and
Ares Management, LLC.

Assignment and Assumption of Deposit Account and Sweep Investment Control Agreement, dated
as of March 3, 2017, by and among Wells Fargo Bank, National Association, as resigning first lien
agent, Wilmington Trust, National Association, as resigning second lien trustee and collateral
agent, Wilmington Trust, National Association, as successor first lien agent and successor second
lien agent.

Assignment and Assumption of Securities Account Control Agreement, dated as of March 3, 2017,
by and among Wells Fargo Bank, National Association, as resigning first lien agent, Wilmington
Trust, National Association, as resigning second lien trustee and collateral agent, Wilmington
Trust, National Association, as successor first lien agent and successor second lien trustee and
collateral agent.] 2




2
    To be updated


                                              S1-1
KE 58235869.4
Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 366 of 402



                                     EXHIBIT F

                      Schedule of Retained Causes of Action

 Article S of the Plan provides as follows:

 In accordance with section 1123(b) of the Bankruptcy Code, but subject to Article
 VIII hereof, the Reorganized Debtors, as applicable, shall retain and may enforce
 all rights to commence and pursue, as appropriate, any and all Causes of Action of
 the Debtors, whether arising before or after the Petition Date, including any actions
 specifically enumerated in the Schedule of Retained Causes of Action, and the
 Reorganized Debtors’ rights to commence, prosecute, or settle such Causes of
 Action shall be preserved notwithstanding the occurrence of the Effective Date,
 other than the Causes of Action released by the Debtors pursuant to the releases
 and exculpations contained in the Plan, including in Article VIII of the Plan, which
 shall be deemed released and waived by the Debtors and the Reorganized Debtors
 as of the Effective Date.

 The Reorganized Debtors may pursue such retained Causes of Action, as
 appropriate, in accordance with the best interests of the Reorganized Debtors. No
 Entity may rely on the absence of a specific reference in the Plan, the Plan
 Supplement, or the Disclosure Statement to any Cause of Action against it as
 any indication that the Debtors or the Reorganized Debtors, as applicable, will
 not pursue any and all available Causes of Action of the Debtors against it.
 The Debtors and the Reorganized Debtors expressly reserve all rights to
 prosecute any and all Causes of Action against any Entity, except as otherwise
 expressly provided in the Plan, including Article VIII of the Plan. Unless any
 Causes of Action of the Debtors against an Entity are expressly waived,
 relinquished, exculpated, released, compromised, or settled in the Plan or a Final
 Order, the Reorganized Debtors expressly reserve all Causes of Action for later
 adjudication, and, therefore, no preclusion doctrine, including the doctrines of res
 judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial,
 equitable, or otherwise), or laches, shall apply to such Causes of Action upon, after,
 or as a consequence of the Confirmation or Consummation.

 The Reorganized Debtors reserve and shall retain such Causes of Action of the
 Debtors notwithstanding the rejection or repudiation of any Executory Contract or
 Unexpired Lease during the Chapter 11 Cases or pursuant to the Plan. In
 accordance with section 1123(b)(3) of the Bankruptcy Code, any Causes of Action
 that a Debtor may hold against any Entity shall vest in the Reorganized Debtors,
 except as otherwise expressly provided in the Plan, including Article VIII of the
 Plan. The applicable Reorganized Debtors, through their authorized agents or
 representatives, shall retain and may exclusively enforce any and all such Causes
 of Action. The Reorganized Debtors shall have the exclusive right, authority, and
 discretion to determine and to initiate, file, prosecute, enforce, abandon, settle,
 compromise, release, withdraw, or litigate to judgment any such Causes of Action
     Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 367 of 402



       and to decline to do any of the foregoing without the consent or approval of any
       third party or further notice to or action, order, or approval of the Bankruptcy Court.

       Notwithstanding and without limiting the generality of Article S of the Plan, the following
Exhibit F(i) through Exhibit F(v) (each of which is attached hereto) include specific types of Causes
of Actions expressly preserved by the Debtors or the Reorganized Debtors including:

       Exhibit F(i): Claims Related to Insurance Policies;

       Exhibit F(ii): Claims, Defenses, Cross-Claims, and Counter-Claims Related to Litigation
                      and Possible Litigation;

       Exhibit F(iii): Claims Related to Accounts Receivable and Accounts Payable;

       Exhibit F(iv): Claims Related to Contracts and Leases; and

       Exhibit F(v): Claims Related to Liens.

       For the avoidance of doubt, subject to the applicable consent rights contained in the Plan,
the Debtors reserve all rights to amend, revise, or supplement the Plan Supplement, and any of the
documents and designations contained herein, at any time before the Effective Date of the Plan, or
any such other date as may be provided for by the Plan or by order of the Bankruptcy Court.
     Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 368 of 402



                                         EXHIBIT F(i)

                             Claims Related to Insurance Policies

        Unless otherwise released by the Plan, the Debtors expressly reserve all Causes of Action
based in whole or in part upon any and all insurance contracts and insurance policies to which any
Debtor or Reorganized Debtor is a party or pursuant to which any Debtor or Reorganized Debtor
has any rights whatsoever, regardless of whether such contract or policy is specifically identified
herein, including, without limitation, Causes of Action against insurance carriers, reinsurance
carriers, insurance brokers, underwriters, occurrence carriers, or surety bond issuers relating to
coverage, indemnity, contribution, reimbursement, or any other matters. There is no schedule to
this Exhibit F(i).
     Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 369 of 402



                                            EXHIBIT F(ii)

                      Claims, Defenses, Cross-Claims, and Counter-Claims
                          Related to Litigation and Possible Litigation

         Unless otherwise released by the Plan, the Debtors expressly reserve all Causes of Action
against or related to all Entities that are party to or that may in the future become party to litigation,
arbitration, or any other type of adversarial proceeding or dispute resolution proceeding, whether
formal or informal or judicial or non-judicial, including, without limitation, those litigation,
arbitration, or other types of adversarial proceedings or dispute resolution proceedings, regardless
of whether such Entity is specifically identified in the Plan, this Plan Supplement, or any
amendments thereto.
    Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 370 of 402



                   GASTAR EXPLORATION INC.: ONGOING LITIGATION
                                Updated 12-13-18

Case Style/Matter                                 Case No., County, and filing date
                                                  CV-17-48
Tributary Resources, LLC v.
                                                  Kingfisher County
Enervest Operating, Inc., et al.
                                                  4/25/17 (amended 5/23/17)
James G. Fulmer, and individual, and Gary Earl
Brown, and individual, v.                         CJ-17-50
Oklahoma Energy Acquisitions,                     Kingfisher County
LP, Gastar Exploration Inc., and                  7/14/17
Midwest Resources, LLC
                                                  CV-17-92
Tributary Resources, LLC v.
                                                  Kingfisher County
Husky Ventures, Inc., et al.
                                                  8/1/17
Chisholm Trail project; Gastar,                   Chisholm
Texas Raw, Gold Star, and                         Trail Project,
Oljeinvest                                        Garfield and Kingfisher Counties
Gastar Exploration Inc., John Henry Haymaker      CV-18-23
and Karen Anne Cox Haymaker, v.                   Kingfisher County
Review Oil & Gas, Inc.                            3/2/18
Gastar Exploration Inc., Gerald F. Felber and
Betty Felber, Trustees of the Gerald F. Felber    CJ-18-115-02
Living Trust Dated November 11, 1998; and Cole    Garfield County
Ream v.                                           4/19/18
Jerry Sanner Family LP, et al.
Bromiley Oil, LLC v. Gastar
Exploration Inc.
                                                  CJ-18-61
The Braden Companies, Inc. v.
                                                  Kingfisher County
Gastar Exploration Inc.
                                                  7/25/18
                                                  CV-18-99
Charles LaPorte and Nancy K. Laporte, v. Gastar
                                                  Kingfisher County
Exploration Inc.
                                                  8/3/18
Charles E. Bertrand and Debra K. Bertrand v.
GST
    Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 371 of 402



Case Style/Matter                                   Case No., County, and filing date
Lisa Griggs, and April Marler, on behalf of
themselves and other Oklahoma citizens similarly
situated vs. New Dominion LLC, TNT Operating
Company, Inc., White Operating Company,
Rainbo Service Company, Gastar Exploration,
Inc., Dryes Corner LLC, Chesapeake Operating
LLC, Devon Energy Production Company, LP,
Special Energy Production Co LP, Orca
                                                    CJ-2017-74
Operating Company LLC, White Star Petroleum,
                                                    Logan County, OK
LLC, Equal Energy US Inc., Elder Craig Oil and
                                                    7/21/17
Gas LLC, D&B Operating LLC, M Energy Inc.,
Dakota Exploration LLC, Wicklund Petroleum
Corporation, Kirkpatrick Oil Company Inc.,
Toomey Oil Company Inc, Chaparral Energy
LLC, East OK Pipeline LLC, Mid-Con Energy
Operating LLC, Midstates Petroleum Company
and Territory Resources LLC and John Does 1
through 25
Allied Mineral Management, LLC, an Oklahoma
                                                    CJ17-36
limited liability company vs. Red Bluff Resources
                                                    Kingfisher County, OK
Operating, LLC, a foreign limited liability
                                                    6/12/17
company
Tributary Resources, LLC vs Red Bluff               CV-2018-14
Resources Operating, LLC; Gastar Exploration,       Kingfisher County, OK
Inc.; Southern Resources, Inc.; Chesapeake          1/30/2018
                                                    17-C-214
PennMarc Resources II, LP, et al vs. Gastar
                                                    Marshall County, WV
Exploration USA, Inc., et al
                                                    10/25/17
                                                    18-C-227
Venable Royalty, Ltd. And Venro Ltd. Vs.
                                                    Marshall County, WV
Gastar Exploration USA, Inc. et al.
                                                    10/11/2018
Texas Raw Oil & Gas Inc.; Gold Star Energy
LLC; Oljeinvest LLC
v.                                                  CJ-2018-85 Davis
Gastar Exploration Inc.; Gastar Exploration USA     10/16/2018
Inc.; Gastar Exploration Texas LLC; Gastar
Exploration Texas LP; Gastar Exploration Ltd.
                                                    2015-77605
Gastar Exploration Inc. v. Christopher MacArthur    Harris County, TX
                                                    12/29/2015
                                                    GD-14-7208
Eagle Natrium LLC v. Gastar Exploration USA,
                                                    Allegheny County, Pennsylvania
Inc.
                                                    4/22/2014
     Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 372 of 402



                                         EXHIBIT F(iii)

                Claims Related to Accounts Receivable and Accounts Payable

         Unless otherwise released by the Plan, the Debtors expressly reserve all Causes of Action
against or related to all Entities that owe or that may in the future owe money or any other property
or obligations to the Debtors or Reorganized Debtors. Furthermore, the Debtors expressly reserve
all Causes of Action against or related to all Entities who assert or may assert that the Debtors or
Reorganized Debtors owe money or any other property or obligation to them. There is no schedule
to this Exhibit F(iii).
     Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 373 of 402



                                          EXHIBIT F(iv)

                             Claims Related to Contracts and Leases

         Unless otherwise released by the Plan, the Debtors expressly reserve the Causes of Action
based in whole or in part upon any and all contracts and leases to which any Debtor or Reorganized
Debtor is a party or pursuant to which any Debtor or Reorganized Debtor has any rights
whatsoever. The claims and Causes of Actions reserved include, without limitation Causes of
Action against vendors, suppliers of goods or services, or any other parties: (a) for overpayments,
back charges, duplicate payments, improper holdbacks, deposits, warranties, guarantees,
indemnities, recoupment, or setoff; (b) for wrongful or improper termination, suspension of
services or supply of goods, or failure to meet other contractual or regulatory obligations; (c) for
failure to fully perform or to condition performance on additional requirements under contracts
with any one or more of the Debtors before the assumption or rejection, if applicable, of such
contracts; (d) for payments, deposits, holdbacks, reserves, or other amounts owed by any creditor,
utility, supplier, vendor, insurer, surety, factor, lender, bondholder, lessor, or other party; (e) for
any liens, including mechanic’s, artisan’s, materialmen’s, possessory, or statutory liens held by
any one or more of the Debtors; (f) counter-claims and defenses related to contractual obligations;
(g) any turnover actions arising under section 542 or 543 of the Bankruptcy Code; and (h) any
accumulated service credits, both those that may apply to future vendor invoices and those from
which the Debtors may be entitled to receive a refund. There is no schedule to this Exhibit F(iv).
     Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 374 of 402



                                        EXHIBIT F(v)

                                   Claims Related to Liens

        Unless otherwise released by the Plan, the Debtors expressly reserve all Causes of Action
based in whole or in part upon any and all liens regardless of whether such lien is specifically
identified herein. There is no schedule to this Exhibit F(v).
Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 375 of 402



                             EXHIBIT G

         Assumed Executory Contracts and Unexpired Leases List
     Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 376 of 402




Name of Claimant         Debtor                      Contract       Contract Description        Cure Amount
                                                     Type
AEGIS Energy Risk, LLC   Gastar Exploration USA,     Finance        Amendment to Agreement      $ 0.00
                         Inc.                                       dated September 24, 2013
AEGIS Energy Risk, LLC   Gastar Exploration USA,     Finance        Hedge Strategy Agreement    $ 0.00
                         Inc.
Union Plaza, LLC         Gastar Exploration USA,     Office Lease   Office Lease-Union Plaza    $ 0.00
                         Inc.
Union Plaza, LLC         Gastar Exploration Inc.     Office Lease   First Amendment to Office   $ 0.00
                                                                    Lease dated Aug. 1, 2013
Ricoh USA, Inc.          Gastar Exploration Texas,   Office Lease   Image Management Plus       $ 0.00
                         LP                                         Agreement
Pitney Bowes, Inc.       Gastar Exploration, LTD     Office Lease   Digital Mailing Lease       $ 0.00
Crescent HC Investors,   Gastar Exploration, LTD     Office Lease   Office Lease                $ 0.00
L.P.
Crescent Property        Gastar Exploration, LTD     Office Lease   Office Lease First          $ 0.00
Services, Inc.                                                      Amendment Rider
Crescent HC Investors,   Gastar Exploration, LTD     Office Lease   First Amendment to Office   $ 0.00
L.P.                                                                Lease
Crescent HC Investors,   Gastar Exploration, LTD     Office Lease   Second Amendment to         $ 0.00
L.P.                                                                Office Lease
Crescent HC Investors,   Gastar Exploration, LTD     Office Lease   Third Amendment to Office   $ 0.00
L.P.                                                                Lease
Crescent HC Investors,   Gastar Exploration, LTD     Office Lease   Fourth Amendment to         $ 0.00
L.P.                                                                Office Lease
Crescent HC Investors,   Gastar Exploration, LTD     Office Lease   Fifth Amendment to Office   $ 0.00
L.P.                                                                Lease
Crescent 4HC Investors   Gastar Exploration USA,     Office Lease   Sixth Amendment to Office   $ 0.00
LLC                      Inc.                                       Lease
Crescent 4HC Investors   Gastar Exploration Inc.     Office Lease   Seventh Amendment to        $ 0.00
LLC                                                                 Office Lease
Crescent 4HC Investors   Gastar Exploration Inc.     Office Lease   Eighth Amendment to         $ 0.00
LLC                                                                 Office Lease
Crescent 4HC Investors   Gastar Exploration Inc.     Office Lease   Ninth Amendment to Office   $ 0.00
LLC                                                                 Lease
Great Plains Gas         Gastar Exploration, LTD     Compressor     Gas Compression Barry 1-    $ 0.00
Compression Holdings,                                Agreement      6H Compressor facility
LLC
Great Plains Gas         Gastar Exploration, LTD     Compressor     Gas Compression Bear Claw   $ 0.00
Compression Holdings,                                Agreement      1-28H Compressor facility
LLC
Great Plains Gas         Gastar Exploration, LTD     Compressor     Gas Compression Biggio      $ 0.00
Compression Holdings,                                Agreement      1909 7-1LOH Compressor
LLC                                                                 facility
Great Plains Gas         Gastar Exploration, LTD     Compressor     Gas Compression Bradbury    $ 0.00
Compression Holdings,                                Agreement      28-1H Compressor facility
LLC
Great Plains Gas         Gastar Exploration, LTD     Compressor     Gas Compression Burton      $ 0.00
Compression Holdings,                                Agreement      16-1H Compressor facility
LLC
Great Plains Gas         Gastar Exploration, LTD     Compressor     Gas Compression Danny       $ 0.00
Compression Holdings,                                Agreement      Ray 1-30H Compressor
LLC                                                                 facility
Great Plains Gas         Gastar Exploration, LTD     Compressor     Gas Compression Deep        $ 0.00
Compression Holdings,                                Agreement      River 30-1MH Compressor
LLC                                                                 facility
Great Plains Gas         Gastar Exploration, LTD     Compressor     Gas Compression Emmerich    $ 0.00
Compression Holdings,                                Agreement      1-16H Compressor facility
LLC
Great Plains Gas         Gastar Exploration, LTD     Compressor     Gas Compression Geis 31-    $ 0.00
Compression Holdings,                                Agreement      1H Compressor facility
LLC
Great Plains Gas         Gastar Exploration, LTD     Compressor     Gas Compression Geis 31-    $ 0.00
Compression Holdings,                                Agreement      1H Compressor #2
LLC                                                                 Compressor facility
     Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 377 of 402



Name of Claimant        Debtor                    Contract     Contract Description        Cure Amount
                                                  Type
Great Plains Gas        Gastar Exploration, LTD   Compressor   Gas Compression Hobbs       $ 0.00
Compression Holdings,                             Agreement    Ranch 1-19H Compressor
LLC                                                            facility
Great Plains Gas        Gastar Exploration Inc.   Compressor   Gas Compression Holiday     $ 0.00
Compression Holdings,                             Agreement    Road 2-1H Compressor #2
LLC                                                            Compressor facility
Great Plains Gas        Gastar Exploration, LTD   Compressor   Gas Compression Jones 1-    $ 0.00
Compression Holdings,                             Agreement    21H Compressor facility
LLC
Great Plains Gas        Gastar Exploration, LTD   Compressor   Gas Compression Joyce 1-    $ 0.00
Compression Holdings,                             Agreement    10H Compressor facility
LLC
Great Plains Gas        Gastar Exploration, LTD   Compressor   Gas Compression Katy 21-    $ 0.00
Compression Holdings,                             Agreement    1H Compressor facility
LLC
Great Plains Gas        Gastar Exploration, LTD   Compressor   Gas Compression Kodiak 1-   $ 0.00
Compression Holdings,                             Agreement    29H Compressor facility
LLC
Great Plains Gas        Gastar Exploration, LTD   Compressor   Gas Compression Kramer      $ 0.00
Compression Holdings,                             Agreement    29-1H Compressor facility
LLC
Great Plains Gas        Gastar Exploration, LTD   Compressor   Gas Compression Kramer      $ 0.00
Compression Holdings,                             Agreement    29-1H Compressor #2
LLC                                                            Compressor facility
Great Plains Gas        Gastar Exploration, LTD   Compressor   Gas Compression Ma Stucki   $ 0.00
Compression Holdings,                             Agreement    30-1H Compressor #2
LLC                                                            Compressor facility
Great Plains Gas        Gastar Exploration, LTD   Compressor   Gas Compression McGee       $ 0.00
Compression Holdings,                             Agreement    29-1H Compressor facility
LLC
Great Plains Gas        Gastar Exploration, LTD   Compressor   Gas Compression Michael J   $ 0.00
Compression Holdings,                             Agreement    1-18H Compressor facility
LLC
Great Plains Gas        Gastar Exploration, LTD   Compressor   Gas Compression Sasquatch   $ 0.00
Compression Holdings,                             Agreement    1-23H Compressor facility
LLC
Great Plains Gas        Gastar Exploration, LTD   Compressor   Gas Compression Sieber 1-   $ 0.00
Compression Holdings,                             Agreement    31H Compressor facility
LLC
Great Plains Gas        Gastar Exploration, LTD   Compressor   Gas Compression Snowman     $ 0.00
Compression Holdings,                             Agreement    1-19H Compressor facility
LLC
Great Plains Gas        Gastar Exploration, LTD   Compressor   Gas Compression Swart 1-    $ 0.00
Compression Holdings,                             Agreement    3H Compressor facility
LLC
Great Plains Gas        Gastar Exploration, LTD   Compressor   Gas Compression             $ 0.00
Compression Holdings,                             Agreement    Tomahawk 7-1H
LLC                                                            Compressor facility
Great Plains Gas        Gastar Exploration, LTD   Compressor   Gas Compression Townsend    $ 0.00
Compression Holdings,                             Agreement    6-1H Compressor facility
LLC
Great Plains Gas        Gastar Exploration, LTD   Compressor   Gas Compression Unruh 1-    $ 0.00
Compression Holdings,                             Agreement    34H Compressor facility
LLC
Great Plains Gas        Gastar Exploration, LTD   Compressor   Gas Compression Vaverka     $ 0.00
Compression Holdings,                             Agreement    1-20H Compressor facility
LLC
Great Plains Gas        Gastar Exploration, LTD   Compressor   Gas Compression Victoria    $ 0.00
Compression Holdings,                             Agreement    25-1H Compressor facility
LLC
Great Plains Gas        Gastar Exploration, LTD   Compressor   Gas Compression Yeti 1-     $ 0.00
Compression Holdings,                             Agreement    29H Compressor facility
LLC
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Anna Lee    $ 0.00
Services                                          Agreement    1-30H Compressor facility
     Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 378 of 402



Name of Claimant        Debtor                    Contract     Contract Description         Cure Amount
                                                  Type
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Barney       $ 0.00
Services                                          Agreement    1808 35-1MH Compressor
                                                               facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Barr 1807    $ 0.00
Services                                          Agreement    35-1LOH Compressor
                                                               facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Best 20-     $ 0.00
Services                                          Agreement    1H Compressor facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Bigfoot 1-   $ 0.00
Services                                          Agreement    9H Compressor facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Biggio       $ 0.00
Services                                          Agreement    1909 7-1LOH Compressor
                                                               facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Bledsoe      $ 0.00
Services                                          Agreement    1-28H Compressor facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Boss Hog     $ 0.00
Services                                          Agreement    1-14H Compressor facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression              $ 0.00
Services                                          Agreement    Breckenridge 1-2H
                                                               Compressor facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression              $ 0.00
Services                                          Agreement    Broadhead 2007/34-1LOH
                                                               Compressor facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Cakes        $ 0.00
Services                                          Agreement    1907 22-1LOH Compressor
                                                               facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Chicken      $ 0.00
Services                                          Agreement    Man 2008 26-1LOH
                                                               Compressor facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Cline 1-     $ 0.00
Services                                          Agreement    13H Compressor facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Coronado     $ 0.00
Services                                          Agreement    1-3H Compressor facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Dorothy      $ 0.00
Services                                          Agreement    1-12H Compressor facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Dr J         $ 0.00
Services                                          Agreement    1808/7-1UOH Compressor
                                                               facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Eldon 34-    $ 0.00
Services                                          Agreement    1H Compressor facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Falcon 1-    $ 0.00
Services                                          Agreement    5H Compressor facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Gamebird     $ 0.00
Services                                          Agreement    1-7H Compressor facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Great        $ 0.00
Services                                          Agreement    Divide 12-1H Compressor
                                                               facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Gritz 1-     $ 0.00
Services                                          Agreement    7H Compressor facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Gungoll      $ 0.00
Services                                          Agreement    20-1H Compressor facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Hane 14-     $ 0.00
Services                                          Agreement    1H Compressor facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Harold &     $ 0.00
Services                                          Agreement    Dorothy 1907 6-1H
                                                               Compressor facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Henley1-     $ 0.00
Services                                          Agreement    11H Compressor facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Homier       $ 0.00
Services                                          Agreement    1808 36-1MH Compressor
                                                               facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Hubbard      $ 0.00
Services                                          Agreement    1-23H Compressor facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression              $ 0.00
Services                                          Agreement    Huntsberger 1-3H
                                                               Compressor facility
     Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 379 of 402



Name of Claimant        Debtor                    Contract     Contract Description         Cure Amount
                                                  Type
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Ingle 29-    $ 0.00
Services                                          Agreement    1H Compressor facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Ingle 29-    $ 0.00
Services                                          Agreement    1H Compressor #2
                                                               Compressor facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Jam 1-4H     $ 0.00
Services                                          Agreement    Compressor facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Jet 1-12H    $ 0.00
Services                                          Agreement    Compressor facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Johnny       $ 0.00
Services                                          Agreement    32-1H Compressor facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Liebhart     $ 0.00
Services                                          Agreement    1-31H Compressor facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Lilly 28-    $ 0.00
Services                                          Agreement    1H Compressor facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Lilly 28-    $ 0.00
Services                                          Agreement    1H Compressor #2
                                                               Compressor facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Mott 1-      $ 0.00
Services                                          Agreement    19H Compressor facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Mott 20-     $ 0.00
Services                                          Agreement    2H Compressor facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Ohm 28-      $ 0.00
Services                                          Agreement    1H Compressor facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Ohm 28-      $ 0.00
Services                                          Agreement    1H Compressor #2
                                                               Compressor facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Pedlik 10-   $ 0.00
Services                                          Agreement    1H Compressor facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Pollard      $ 0.00
Services                                          Agreement    Farm 1806/ 7-1LOH
                                                               Compressor facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Pudge        $ 0.00
Services                                          Agreement    1908 28-1H Compressor
                                                               facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Snowden      $ 0.00
Services                                          Agreement    27-1H Compressor facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Stitt 32-    $ 0.00
Services                                          Agreement    1H Compressor facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Thrasher     $ 0.00
Services                                          Agreement    1-1H Compressor facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Weber        $ 0.00
Services                                          Agreement    1806 15-1MH Compressor
                                                               facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Winfield     $ 0.00
Services                                          Agreement    1807 31-1MH Compressor
                                                               facility
Heartland Compression   Gastar Exploration Inc.   Compressor   Gas Compression Yogi         $ 0.00
Services                                          Agreement    1808/8-1UOH Compressor
                                                               facility
J-W Power Company       Gastar Exploration Inc.   Compressor   Gas Compression Bagwell      $ 0.00
                                                  Agreement    1808 24-1H Compressor
                                                               facility
J-W Power Company       Gastar Exploration Inc.   Compressor   Gas Compression Bennie       $ 0.00
                                                  Agreement    Racer 14-1H Compressor
                                                               facility
J-W Power Company       Gastar Exploration Inc.   Compressor   Gas Compression Meritt 12-   $ 0.00
                                                  Agreement    1H Compressor facility
J-W Power Company       Gastar Exploration Inc.   Compressor   Gas Compression Milacek      $ 0.00
                                                  Agreement    2007 21-1H Compressor
                                                               facility
J-W Power Company       Gastar Exploration Inc.   Compressor   Gas Compression Mott 19-     $ 0.00
                                                  Agreement    1H Compressor facility
Michael Gerlich         Gastar Exploration Inc.   HR           Retention Bonus Agreement    $ 0.00
BDO USA, LLP            Gastar Exploration Inc.   HR           Agreement to Provide         $ 0.00
                                                               Services
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 380 of 402



Name of Claimant            Debtor                    Contract          Contract Description        Cure Amount
                                                      Type
Henry Hansen                Gastar Exploration Inc.   HR                Separation and Release      $ 0.00
                                                                        Agreement
J. Russell Porter           Gastar Exploration Inc.   HR                Separation and Release      $ 0.00
                                                                        Agreement
Jerry R. Schuyler           Gastar Exploration Inc.   HR                Employment Agreement        $ 0.00
Jerry R. Schuyler           Gastar Exploration Inc.   HR                KEIP Agreement              $ 0.00
Keith Blair                 Gastar Exploration Inc.   HR                Separation and Release      $ 0.00
                                                                        Agreement
Michael Gerlich             Gastar Exploration Inc.   HR                Employment Agreement        $ 0.00
Michael Gerlich             Gastar Exploration Inc.   HR                Incentive Payment           $ 0.00
                                                                        Agreement
P2 ES Holdings, Inc.        Gastar Exploration Inc.   HR                Master Agreement            $ 0.00
Stephen Roberts             Gastar Exploration Inc.   HR                Employment Agreement        $ 0.00
Stephen Roberts             Gastar Exploration Inc.   HR                Incentive Payment           $ 0.00
                                                                        Agreement
Stephen Roberts             Gastar Exploration Inc.   HR                KEIP Agreement              $ 0.00
Trent Determann             Gastar Exploration Inc.   HR                Employment Agreement        $ 0.00
Trent Determann             Gastar Exploration Inc.   HR                Incentive Payment           $ 0.00
                                                                        Agreement
Trent Determann             Gastar Exploration Inc.   HR                KEIP Agreement              $ 0.00
Wailua Technology Co.       Gastar Exploration Inc.   HR                Service Contract            $ 0.00
Koch Supply & Trading,      Gastar Exploration USA,   ISDA              Schedule to 1992 Master     $ 0.00
LP                          Inc.                                        Agreement
Morgan Stanley Capital      Gastar Exploration Inc.   ISDA              2002 Master Agreement       $ 0.00
Group Inc.
NextEra Energy              Gastar Exploration Inc.   ISDA              Schedule to 1992 Master     $ 0.00
Marketing, LLC                                                          Agreement
4AM Midstream, LLC          Gastar Exploration Inc.   Confidentiality   Confidentiality Agreement   $ 0.00
                                                      Agreement
4J Energy, LLC              Gastar Exploration Inc.   Confidentiality   Confidentiality Agreement   $ 0.00
                                                      Agreement
Carrera Gas Companies,      Gastar Exploration Inc.   Confidentiality   Confidentiality Agreement   $ 0.00
LLC                                                   Agreement
Glass Mountain Pipeline,    Gastar Exploration Inc.   Confidentiality   Confidentiality Agreement   $ 0.00
LLC                                                   Agreement
Great Salt Plains           Gastar Exploration Inc.   Confidentiality   Confidentiality Agreement   $ 0.00
Midstream Holding, LLC                                Agreement
3Bear Energy, LLC           Gastar Exploration Inc.   Confidentiality   Confidentiality Agreement   $ 0.00
                                                      Agreement
Midcon Gathering, LLC       Gastar Exploration Inc.   Confidentiality   Confidentiality Agreement   $ 0.00
                                                      Agreement
TexStar Midstream           Gastar Exploration Inc.   Confidentiality   Confidentiality Agreement   $ 0.00
Logistics, LP                                         Agreement
Tauber Oil Company          Gastar Exploration Inc.   Confidentiality   Confidentiality Agreement   $ 0.00
                                                      Agreement
Valiant Midstream, LLC      Gastar Exploration Inc.   Confidentiality   Confidentiality Agreement   $ 0.00
                                                      Agreement
Velocity Midstream          Gastar Exploration Inc.   Confidentiality   Confidentiality Agreement   $ 0.00
Partners, LLC                                         Agreement
Hudsonfield Marketing       Gastar Exploration Inc.   Confidentiality   Confidentiality Agreement   $ 0.00
LLC                                                   Agreement
Ironwood Midstream          Gastar Exploration Inc.   Confidentiality   Confidentiality Agreement   $ 0.00
Energy Partners, LLC                                  Agreement
Legion Energy Services,     Gastar Exploration Inc.   Confidentiality   Confidentiality Agreement   $ 0.00
LLC                                                   Agreement
Lagoon Water Logistics      Gastar Exploration Inc.   Confidentiality   Confidentiality Agreement   $ 0.00
LLC                                                   Agreement
Mainline Energy Partners,   Gastar Exploration Inc.   Confidentiality   Confidentiality Agreement   $ 0.00
LLC                                                   Agreement
Overflow Energy LLC.        Gastar Exploration Inc.   Confidentiality   Confidentiality Agreement   $ 0.00
                                                      Agreement
S&S Star Operating, LLC     Gastar Exploration Inc.   Confidentiality   Confidentiality Agreement   $ 0.00
                                                      Agreement
Solaris Midstream           Gastar Exploration Inc.   Confidentiality   Confidentiality Agreement   $ 0.00
Holdings, LLC                                         Agreement
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 381 of 402



Name of Claimant             Debtor                    Contract          Contract Description           Cure Amount
                                                       Type
Waterbridge Resources,       Gastar Exploration Inc.   Confidentiality   Confidentiality Agreement      $ 0.00
LLC                                                    Agreement
Whetstone Midstream          Gastar Exploration Inc.   Confidentiality   Confidentiality Agreement      $ 0.00
LLC                                                    Agreement
Multifuels Midstream         Gastar Exploration Inc.   Confidentiality   Confidentiality Agreement      $ 0.00
Group, LLC                                             Agreement
Zephyr SWD, LLC              Gastar Exploration Inc.   Confidentiality   Confidentiality Agreement      $ 0.00
                                                       Agreement
Kingfisher Midstream,        Gastar Exploration Inc.   2017 Pipeline     Assignment and Bill of Sale    $ 0.00
LLC                                                    Divestment
Kingfisher Midstream,        Gastar Exploration Inc.   2017 Pipeline     Asset Purchase Agreement       $ 0.00
LLC                                                    Divestment
CP Energy, LLC               Gastar Exploration Inc.   Crude Oil         Lease Crude Oil Purchase       $ 0.00
                                                       Purchase          Agreement
                                                       Agreement
Enterprise Crude Oil LLC     Gastar Exploration Inc.   Crude Oil         Confirmation of                $ 0.00
                                                       Purchase          Amendment
                                                       Agreement
Gilliland Oil and Gas Inc.   Gastar Exploration Inc.   Crude Oil         Confirmation of                $ 0.00
                                                       Purchase          Amendment
                                                       Agreement
MVPurchasing, LLC            Gastar Exploration Inc.   Crude Oil         Lease Crude Oil Purchase       $ 0.00
                                                       Purchase          Agreement
                                                       Agreement
Phillips 66 Company          Gastar Exploration Inc.   Crude Oil         Lease Crude Oil Purchase       $ 0.00
                                                       Purchase          Agreement Amendment
                                                       Agreement
Phillips 66 Company          Gastar Exploration Inc.   Crude Oil         Lease Crude Oil Purchase       $ 0.00
                                                       Purchase          Agreement Amendment
                                                       Agreement
Phillips 66 Company          Gastar Exploration Inc.   Crude Oil         Lease Crude Oil Purchase       $ 0.00
                                                       Purchase          Agreement
                                                       Agreement
RoseRock Midstream           Gastar Exploration Inc.   Crude Oil         Rose Rock Midstream            $ 0.00
Crude L.P.                                             Purchase          Crude L.P. Contract #:
                                                       Agreement         GAF17TP019979
Shell Trading (US)           Gastar Exploration Inc.   Crude Oil         STUCSO CONTRACT                $ 0.00
Company                                                Purchase          REF: CLP0001922 -
                                                       Agreement         Amendment 001
Shell Trading (US)           Gastar Exploration Inc.   Crude Oil         STUCSO CONTRACT                $ 0.00
Company                                                Purchase          REF: CLP0001922
                                                       Agreement
Shell Trading (US)           Gastar Exploration Inc.   Crude Oil         Conoco 2017 General            $ 0.00
Company                                                Purchase          Provisions and Shell
                                                       Agreement         Trading (US) Company's
                                                                         2018 Amendments
Suncoco Partners             Gastar Exploration Inc.   Crude Oil         Crude Oil Purchase             $ 0.00
Marketing & Terminals                                  Purchase          Agreement Sunoco Partners
L.P.                                                   Agreement         Reference No. 503988
Suncoco Partners             Gastar Exploration Inc.   Crude Oil         Crude Oil Purchase             $ 0.00
Marketing & Terminals                                  Purchase          Agreement Sunoco Partners
L.P.                                                   Agreement         Reference No. 503988 -
                                                                         Additional terminals
Suncoco Partners             Gastar Exploration Inc.   Crude Oil         Crude Oil Purchase             $ 0.00
Marketing & Terminals                                  Purchase          Agreement Sunoco Partners
L.P.                                                   Agreement         Reference No. 503988 -
                                                                         Additional terminals
Suncoco Partners             Gastar Exploration Inc.   Crude Oil         Crude Oil Purchase             $ 0.00
Marketing & Terminals                                  Purchase          Agreement Sunoco Partners
L.P.                                                   Agreement         Reference No. 503988 -
                                                                         Additional terminals
Suncoco Partners             Gastar Exploration Inc.   Crude Oil         Crude Oil Purchase             $ 0.00
Marketing & Terminals                                  Purchase          Agreement Sunoco Partners
L.P.                                                   Agreement         Reference No. 503988 -
                                                                         Additional terminals & Price
                                                                         Amendments
     Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 382 of 402



Name of Claimant        Debtor                    Contract    Contract Description        Cure Amount
                                                  Type
Suncoco Partners        Gastar Exploration Inc.   Crude Oil   Crude Oil Purchase          $ 0.00
Marketing & Terminals                             Purchase    Agreement Sunoco Partners
L.P.                                              Agreement   Reference No. 503988 -
                                                              Additional terminals
Suncoco Partners        Gastar Exploration Inc.   Crude Oil   Crude Oil Purchase          $ 0.00
Marketing & Terminals                             Purchase    Agreement Sunoco Partners
L.P.                                              Agreement   Reference No. 503988 -
                                                              Additional terminals
Suncoco Partners        Gastar Exploration Inc.   Crude Oil   Crude Oil Purchase          $ 0.00
Marketing & Terminals                             Purchase    Agreement Sunoco Partners
L.P.                                              Agreement   Reference No. 503988 -
                                                              Additional terminals &
                                                              amendments
Suncoco Partners        Gastar Exploration Inc.   Crude Oil   Crude Oil Purchase          $ 0.00
Marketing & Terminals                             Purchase    Agreement Sunoco Partners
L.P.                                              Agreement   Reference No. 503988 -
                                                              Additional terminals
Suncoco Partners        Gastar Exploration Inc.   Crude Oil   Crude Oil Purchase          $ 0.00
Marketing & Terminals                             Purchase    Agreement Sunoco Partners
L.P.                                              Agreement   Reference No. 503988 -
                                                              Additional terminals
Suncoco Partners        Gastar Exploration Inc.   Crude Oil   Crude Oil Purchase          $ 0.00
Marketing & Terminals                             Purchase    Agreement Sunoco Partners
L.P.                                              Agreement   Reference No. 503988 -
                                                              Additional terminals
Suncoco Partners        Gastar Exploration Inc.   Crude Oil   Crude Oil Purchase          $ 0.00
Marketing & Terminals                             Purchase    Agreement Sunoco Partners
L.P.                                              Agreement   Reference No. 503988 -
                                                              Additional terminals
Suncoco Partners        Gastar Exploration Inc.   Crude Oil   Crude Oil Purchase          $ 0.00
Marketing & Terminals                             Purchase    Agreement Sunoco Partners
L.P.                                              Agreement   Reference No. 503988 -
                                                              Additional terminals
Suncoco Partners        Gastar Exploration Inc.   Crude Oil   Crude Oil Purchase          $ 0.00
Marketing & Terminals                             Purchase    Agreement Sunoco Partners
L.P.                                              Agreement   Reference No. 503988 -
                                                              2017 Bigfoot Payment
Suncoco Partners        Gastar Exploration Inc.   Crude Oil   Crude Oil Purchase          $ 0.00
Marketing & Terminals                             Purchase    Agreement Sunoco Partners
L.P.                                              Agreement   Reference No. 503988 -
                                                              Additional terminals
Suncoco Partners        Gastar Exploration Inc.   Crude Oil   Crude Oil Purchase          $ 0.00
Marketing & Terminals                             Purchase    Agreement Sunoco Partners
L.P.                                              Agreement   Reference No. 503988 -
                                                              Additional terminals &
                                                              amendments
Suncoco Partners        Gastar Exploration Inc.   Crude Oil   Crude Oil Purchase          $ 0.00
Marketing & Terminals                             Purchase    Agreement Sunoco Partners
L.P.                                              Agreement   Reference No. 503988 -
                                                              Additional terminals &
                                                              amendments
Suncoco Partners        Gastar Exploration Inc.   Crude Oil   Crude Oil Purchase          $ 0.00
Marketing & Terminals                             Purchase    Agreement Sunoco Partners
L.P.                                              Agreement   Reference No. 503988 -
                                                              Additional terminals
Suncoco Partners        Gastar Exploration Inc.   Crude Oil   Crude Oil Purchase          $ 0.00
Marketing & Terminals                             Purchase    Agreement Sunoco Partners
L.P.                                              Agreement   Reference No. 503988 -
                                                              Additional terminals
Suncoco Partners        Gastar Exploration Inc.   Crude Oil   Crude Oil Purchase          $ 0.00
Marketing & Terminals                             Purchase    Agreement Sunoco Partners
L.P.                                              Agreement   Reference No. 503988 -
                                                              Additional terminals
Suncoco Partners        Gastar Exploration Inc.   Crude Oil   Crude Oil Purchase          $ 0.00
Marketing & Terminals                             Purchase    Agreement Sunoco Partners
L.P.                                              Agreement   Reference No. 503988 -
     Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 383 of 402



Name of Claimant          Debtor                    Contract        Contract Description        Cure Amount
                                                    Type
                                                                    Additional terminals &
                                                                    amendments
Suncoco Partners          Gastar Exploration Inc.   Crude Oil       Crude Oil Purchase          $ 0.00
Marketing & Terminals                               Purchase        Agreement Sunoco Partners
L.P.                                                Agreement       Reference No. 503988 -
                                                                    Additional terminals
Suncoco Partners          Gastar Exploration Inc.   Crude Oil       Crude Oil Purchase          $ 0.00
Marketing & Terminals                               Purchase        Agreement Sunoco Partners
L.P.                                                Agreement       Reference No. 503988 -
                                                                    Additional terminals
Suncoco Partners          Gastar Exploration Inc.   Crude Oil       Crude Oil Purchase          $ 0.00
Marketing & Terminals                               Purchase        Agreement Sunoco Partners
L.P.                                                Agreement       Reference No. 503988 -
                                                                    Revised Pricing
Suncoco Partners          Gastar Exploration Inc.   Crude Oil       Crude Oil Purchase          $ 0.00
Marketing & Terminals                               Purchase        Agreement Sunoco Partners
L.P.                                                Agreement       Reference No. 503988 -
                                                                    Additional terminals &
                                                                    amendments
DCP Midstream, LP         Gastar Exploration Inc.   Gas Gathering   Contract EDM0035PUR         $ 0.00
                                                    Processing &
                                                    Purchase
                                                    Agreements
DCP Midstream, LP         Gastar Exploration Inc.   Gas Gathering   Contract EDM1544532         $ 0.00
                                                    Processing &
                                                    Purchase
                                                    Agreements
Phillips 66 Natural Gas   Gastar Exploration Inc.   Gas Gathering   Contract EDM1544532         $ 0.00
Company                                             Processing &
                                                    Purchase
                                                    Agreements
DCP Midstream, LP         Gastar Exploration Inc.   Gas Gathering   Contract OKR1337PUR &       $ 0.00
                                                    Processing &    OKR 0987-000
                                                    Purchase
                                                    Agreements
DCP Midstream, LP         Gastar Exploration Inc.   Gas Gathering   Contract OKR1369PUR -       $ 0.00
                                                    Processing &    Amendment: Termination
                                                    Purchase        Notice & Add Exhibit D
                                                    Agreements      Gas Lift Terms
DCP Midstream, LP         Gastar Exploration Inc.   Gas Gathering   Contract OKR1369PUR -       $ 0.00
                                                    Processing &    Amendment: Termination
                                                    Purchase        Notice & Added
                                                    Agreements      Commitments
DCP Midstream, LP         Gastar Exploration Inc.   Gas Gathering   Contract OKR1369PUR -       $ 0.00
                                                    Processing &    Amendment
                                                    Purchase
                                                    Agreements
DCP Midstream, LP         Gastar Exploration Inc.   Gas Gathering   Contract OKR1369PUR -       $ 0.00
                                                    Processing &    Amendment
                                                    Purchase
                                                    Agreements
DCP Midstream, LP         Gastar Exploration Inc.   Gas Gathering   Contract OKR1369PUR -       $ 0.00
                                                    Processing &    Amendment
                                                    Purchase
                                                    Agreements
DCP Midstream, LP         Gastar Exploration Inc.   Gas Gathering   Contract OKR1369PUR -       $ 0.00
                                                    Processing &    Amendment: Partial
                                                    Purchase        Termination
                                                    Agreements
DCP Midstream, LP         Gastar Exploration Inc.   Gas Gathering   Contract OKR1369PUR -       $ 0.00
                                                    Processing &    Amendment: Partial
                                                    Purchase        Termination
                                                    Agreements
DCP Midstream, LP         Gastar Exploration Inc.   Gas Gathering   Contract OKR1581PUR         $ 0.00
                                                    Processing &
                                                    Purchase
                                                    Agreements
     Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 384 of 402



Name of Claimant         Debtor                    Contract        Contract Description         Cure Amount
                                                   Type
DCP Midstream, LP        Gastar Exploration Inc.   Gas Gathering   Contract OKR1764PUR          $ 0.00
                                                   Processing &
                                                   Purchase
                                                   Agreements
DCP Midstream, LP        Gastar Exploration Inc.   Gas Gathering   Contract OKR1191000          $ 0.00
                                                   Processing &
                                                   Purchase
                                                   Agreements
Enable Midstream         Gastar Exploration Inc.   Gas Gathering   EGP & EOIT System Fuels      $ 0.00
Partners                                           Processing &
                                                   Purchase
                                                   Agreements
Enable Gathering &       Gastar Exploration Inc.   Gas Gathering   Gas Purchase Agreement       $ 0.00
Processing, LLC                                    Processing &
                                                   Purchase
                                                   Agreements
EnLink Oklahoma Gas      Gastar Exploration Inc.   Gas Gathering   Amendment No. 1 to Gas       $ 0.00
Processing, LP                                     Processing &    Gathering, Processing and
                                                   Purchase        purchase Agreement
                                                   Agreements
EnLink Oklahoma Gas      Gastar Exploration Inc.   Gas Gathering   Gas Gathering, Processing    $ 0.00
Processing, LP                                     Processing &    and Purchase Agreement
                                                   Purchase
                                                   Agreements
EnLink Oklahoma Gas      Gastar Exploration Inc.   Gas Gathering   Memorandum of Gas            $ 0.00
Processing, LP                                     Processing &    Gathering, Processing and
                                                   Purchase        Purchase Agreement
                                                   Agreements
ETC Filed Services LLC   Gastar Exploration Inc.   Gas Gathering   Gas Gathering and Purchase   $ 0.00
                                                   Processing &    Agreement
                                                   Purchase
                                                   Agreements
Kingfisher Midstream,    Gastar Exploration Inc.   Gas Gathering   Second Amended and           $ 0.00
LLC                                                Processing &    Restrated Gas Purchase
                                                   Purchase        Agreement
                                                   Agreements
Kingfisher Midstream,    Gastar Exploration Inc.   Gas Gathering   First Amended and            $ 0.00
LLC                                                Processing &    Restrated Gas Purchase
                                                   Purchase        Agreement
                                                   Agreements
Kingfisher Midstream,    Gastar Exploration Inc.   Gas Gathering   First Amendment to Second    $ 0.00
LLC                                                Processing &    Amended and Restated Gas
                                                   Purchase        Purchaase Agreement
                                                   Agreements
Kingfisher Midstream,    Gastar Exploration Inc.   Gas Gathering   Second Amendment to the      $ 0.00
LLC                                                Processing &    second amended and
                                                   Purchase        restated gas purchase
                                                   Agreements      agreement
Kingfisher Midstream,    Gastar Exploration Inc.   Gas Gathering   Gas Purchase Agreement       $ 0.00
LLC                                                Processing &
                                                   Purchase
                                                   Agreements
Kingfisher Midstream,    Gastar Exploration Inc.   Gas Gathering   Consent to Disclosure        $ 0.00
LLC                                                Processing &
                                                   Purchase
                                                   Agreements
Kingfisher Midstream,    Gastar Exploration Inc.   Gas Gathering   Memorandum of Agreement      $ 0.00
LLC                                                Processing &
                                                   Purchase
                                                   Agreements
Kingfisher Midstream,    Gastar Exploration Inc.   Gas Gathering   Memorandum of Agreement      $ 0.00
LLC                                                Processing &
                                                   Purchase
                                                   Agreements
MarkWest Oklahoma Gas    Gastar Exploration Inc.   Gas Gathering   GGPA24402                    $ 0.00
Company LLC                                        Processing &
    Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 385 of 402



Name of Claimant        Debtor                    Contract        Contract Description       Cure Amount
                                                  Type
                                                  Purchase
                                                  Agreements
MarkWest Oklahoma Gas   Gastar Exploration Inc.   Gas Gathering   First Amendment to Gas     $ 0.00
Company, L.L.C.                                   Processing &    Gathering and Processing
                                                  Purchase        Agreement
                                                  Agreements
MarkWest Oklahoma Gas   Gastar Exploration Inc.   Gas Gathering   Second Amendment to Gas    $ 0.00
Company, L.L.C.                                   Processing &    Gathering and Processing
                                                  Purchase        Agreement
                                                  Agreements
MarkWest Oklahoma Gas   Gastar Exploration Inc.   Gas Gathering   Third Amendment to Gas     $ 0.00
Company, L.L.C.                                   Processing &    Gathering and Processing
                                                  Purchase        Agreement
                                                  Agreements
MarkWest Oklahoma Gas   Gastar Exploration Inc.   Gas Gathering   Fourth Amendment to Gas    $ 0.00
Company, L.L.C.                                   Processing &    Gathering and Processing
                                                  Purchase        Agreement
                                                  Agreements
MarkWest Oklahoma Gas   Gastar Exploration Inc.   Gas Gathering   Gas Gathering and          $ 0.00
Company, L.L.C.                                   Processing &    Processing Agreement
                                                  Purchase
                                                  Agreements
MarkWest Oklahoma Gas   Gastar Exploration Inc.   Gas Gathering   055-0317 Barney 1808 35-   $ 0.00
Company, L.L.C.                                   Processing &    1Mh Well
                                                  Purchase
                                                  Agreements
MarkWest Oklahoma Gas   Gastar Exploration Inc.   Gas Gathering   055-0312 Barr 1807 35-     $ 0.00
Company, L.L.C.                                   Processing &    1LOH
                                                  Purchase
                                                  Agreements
MarkWest Oklahoma Gas   Gastar Exploration Inc.   Gas Gathering   055-0321 Dr J 1808 7-      $ 0.00
Company, L.L.C.                                   Processing &    1UOH Well
                                                  Purchase
                                                  Agreements
MarkWest Oklahoma Gas   Gastar Exploration Inc.   Gas Gathering   055-0356 Franchise 1808    $ 0.00
Company, L.L.C.                                   Processing &    20-1MH Well
                                                  Purchase
                                                  Agreements
MarkWest Oklahoma Gas   Gastar Exploration Inc.   Gas Gathering   055-0219 Geis 31-H Well    $ 0.00
Company, L.L.C.                                   Processing &
                                                  Purchase
                                                  Agreements
MarkWest Oklahoma Gas   Gastar Exploration Inc.   Gas Gathering   055-0316 Homier 1808 36-   $ 0.00
Company, L.L.C.                                   Processing &    1MH Well
                                                  Purchase
                                                  Agreements
MarkWest Oklahoma Gas   Gastar Exploration Inc.   Gas Gathering   055-0249 Johnny 32-1H      $ 0.00
Company, L.L.C.                                   Processing &    Well
                                                  Purchase
                                                  Agreements
MarkWest Oklahoma Gas   Gastar Exploration Inc.   Gas Gathering   055-0220 Kramer 29-1H      $ 0.00
Company, L.L.C.                                   Processing &    Well
                                                  Purchase
                                                  Agreements
MarkWest Oklahoma Gas   Gastar Exploration Inc.   Gas Gathering   055-0237 Ma Stucki 30-1H   $ 0.00
Company, L.L.C.                                   Processing &    Well
                                                  Purchase
                                                  Agreements
MarkWest Oklahoma Gas   Gastar Exploration Inc.   Gas Gathering   055-0378 Sweetness 1808    $ 0.00
Company, L.L.C.                                   Processing &    21-1MH Well
                                                  Purchase
                                                  Agreements
MarkWest Oklahoma Gas   Gastar Exploration Inc.   Gas Gathering   055-0315 Windield 1807     $ 0.00
Company, L.L.C.                                   Processing &    31-MH Well
                                                  Purchase
                                                  Agreements
     Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 386 of 402



Name of Claimant         Debtor                    Contract        Contract Description         Cure Amount
                                                   Type
MarkWest Oklahoma Gas    Gastar Exploration Inc.   Gas Gathering   055-0320 Yogi 1808 8-        $ 0.00
Company, L.L.C.                                    Processing &    1UOH Well
                                                   Purchase
                                                   Agreements
Mustang Gas Products     Gastar Exploration Inc.   Gas Gathering   Gas Purchase Contract        $ 0.00
LLC                                                Processing &
                                                   Purchase
                                                   Agreements
Mustang Gas Products,    Gastar Exploration Inc.   Gas Gathering   Memorandum of Agreement      $ 0.00
LLC                                                Processing &
                                                   Purchase
                                                   Agreements
Mustang Gas Products,    Gastar Exploration Inc.   Gas Gathering   Gas Purchase Agreement       $ 0.00
LLC                                                Processing &
                                                   Purchase
                                                   Agreements
ONEOK Field Services     Gastar Exploration USA,   Gas Gathering   Termination of Gas           $ 0.00
Company, L.L.C.          Inc.                      Processing &    Purchase Contract
                                                   Purchase
                                                   Agreements
ONEOK Field Services     Gastar Exploration USA,   Gas Gathering   Termination of Gas           $ 0.00
Company, L.L.C.          Inc.                      Processing &    Purchase Contract
                                                   Purchase
                                                   Agreements
ONEOK Field Services     Gastar Exploration Inc.   Gas Gathering   Amendment to the Gas         $ 0.00
Company, L.L.C.                                    Processing &    Purchase Agreement
                                                   Purchase
                                                   Agreements
ONEOK Field Services     Gastar Exploration Inc.   Gas Gathering   Amendment to the Gas         $ 0.00
Company, L.L.C.                                    Processing &    Purchase Agreement
                                                   Purchase
                                                   Agreements
ONEOK Field Services     Gastar Exploration Inc.   Gas Gathering   Gas Purchase Agreement       $ 0.00
Company, L.L.C.                                    Processing &
                                                   Purchase
                                                   Agreements
Southwest Energy         Gastar Exploration Inc.   Gas Gathering   Base Contract for Sale and   $ 0.00
                                                   Processing &    Purchase of Natural Gas
                                                   Purchase
                                                   Agreements
Superior Pipeline        Gastar Exploration Inc.   Gas Gathering   Gas Purchase Agreement       $ 0.00
Company, L.L.C.                                    Processing &
                                                   Purchase
                                                   Agreements
SEI Energy, LLC          Gastar Exploration Inc.   Gas Gathering   Gas Purchase Agreement       $ 0.00
                                                   Processing &
                                                   Purchase
                                                   Agreements
Superior Pipeline        Gastar Exploration Inc.   Gas Gathering   Gas Lift Agreement           $ 0.00
Company, L.L.C.                                    Processing &
                                                   Purchase
                                                   Agreements
Tall Oak Midcon, LLC     Gastar Exploration Inc.   Gas Gathering   Gas Gathering and            $ 0.00
                                                   Processing &    Processing Agreement
                                                   Purchase
                                                   Agreements
Great Salt Plains        Gastar Exploration Inc.   Gas Gathering   Change of Ownership Letter   $ 0.00
Midstream Holding, LLC                             Processing &
                                                   Purchase
                                                   Agreements
Chaparral Energy, LLC    Gastar Exploration USA,   NonOp           Agency Agreement Dover       $ 0.00
                         Inc.                      Agreements      Unit (Blue Jay) #1MH-22
Chaparral Energy, LLC    Gastar Exploration Inc.   NonOp           Gas Marketing Agreement      $ 0.00
                                                   Agreements      Sydena 1807 #1UMH-29
Chesapeake Operating     Gastar Exploration Inc.   NonOp           Marketing Arangements for    $ 0.00
LLC                                                Agreements      Brown 31-18-7 1H
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 387 of 402



Name of Claimant             Debtor                    Contract     Contract Description           Cure Amount
                                                       Type
Chesapeake Operating         Gastar Exploration Inc.   NonOp        Marketing Arangements for      $ 0.00
LLC                                                    Agreements   Eugene 29-18-6 1H
Chesapeake Operating         Gastar Exploration Inc.   NonOp        Marketing Arrangements for     $ 0.00
LLC                                                    Agreements   States 15-18-6 4HC
Chesapeake Operating         Gastar Exploration Inc.   NonOp        Marketing Arrangements for     $ 0.00
LLC                                                    Agreements   Vincent 15-18-7 1H
Cimarex Energy Co.           Gastar Exploration Inc.   NonOp        Natural Gas Purchase           $ 0.00
                                                       Agreements   Agreement Ella 1-5H
Cimarex Energy Co.           Gastar Exploration Inc.   NonOp        Natural Gas Purchase           $ 0.00
                                                       Agreements   Agreement Heupel 17-13-6
                                                                    1XH
Continental Resources Inc.   Gastar Exploration Inc.   NonOp        Marketing Election Lacretia    $ 0.00
                                                       Agreements   1-29-20XH
Crawley Exploration          Gastar Exploration Inc.   NonOp        Gas Marketing Election         $ 0.00
Corporation                                            Agreements   Form Barry Bollenbach 1-
                                                                    4H
Crawley Exploration          Gastar Exploration Inc.   NonOp        Gas Marketing Election         $ 0.00
Corporation                                            Agreements   Form Barry Bollenbach 1-
                                                                    9H
Crawley Exploration          Gastar Exploration Inc.   NonOp        Gas Marketing Election         $ 0.00
Corporation                                            Agreements   Form Glaesline #1-22MH
Crawley Exploration          Gastar Exploration Inc.   NonOp        Gas Marketing Election         $ 0.00
Corporation                                            Agreements   Form Hajek # 1-6MH
Crawley Exploration          Gastar Exploration Inc.   NonOp        Gas Marketing Election         $ 0.00
Corporation                                            Agreements   Form Irving 1-31MH
Devon Energy Production      Gastar Exploration Inc.   NonOp        Marketing Arrangements         $ 0.00
Company LP                                             Agreements   for: Hazel 1, Hazel 2, Hazel
                                                                    4-26, Janice 1, Kunneman 2-
                                                                    R, Paul Kunneman 1,
                                                                    Sonoyta 2623-3AH
Devon Energy Production      Gastar Exploration Inc.   NonOp        Marketing Arrangement          $ 0.00
Company LP                                             Agreements   Agreement Sonoyta 23_26
                                                                    3HX
Newfield Exploration         Gastar Exploration Inc.   NonOp        Natural Gas Marketing          $ 0.00
Mid-Continent Inc.                                     Agreements   Agreement
Newfield Exploration         Gastar Exploration Inc.   NonOp        Natural Gas Marketing          $ 0.00
Mid-Continent Inc.                                     Agreements   Agreement
Newfield Exploration         Gastar Exploration Inc.   NonOp        Natural Gas Marketing          $ 0.00
Mid-Continent Inc.                                     Agreements   Agreement
Newfield Exploration         Gastar Exploration Inc.   NonOp        Natural Gas Marketing          $ 0.00
Mid-Continent Inc.                                     Agreements   Agreement
Newfield Exploration         Gastar Exploration Inc.   NonOp        Natural Gas Marketing          $ 0.00
Mid-Continent Inc.                                     Agreements   Agreement
Payrock Energy LLC           Gastar Exploration Inc.   NonOp        Waiver of Marketing Fee:       $ 0.00
                                                       Agreements   Savage 1306 1-1MH
Kerry Stitt                  Gastar Exploration Inc.   Surface      Water Right of Way             $ 0.00
                                                       Agreements   Easement / Water Use
                                                                    Agreement
Gary Mueggenborg             Gastar Exploration Inc.   Surface      Water Right of Way             $ 0.00
                                                       Agreements   Easement / Water Use
                                                                    Agreement
Max Vincent                  Gastar Exploration Inc.   Surface      Water Right of Way             $ 0.00
                                                       Agreements   Easement / Water Use
                                                                    Agreement
Gary Mueggenborg             Gastar Exploration Inc.   Surface      Water Right of Way             $ 0.00
                                                       Agreements   Easement / Water Use
                                                                    Agreement
Gary Mueggenborg             Gastar Exploration Inc.   Surface      Water Right of Way             $ 0.00
                                                       Agreements   Easement / Water Use
                                                                    Agreement
Charles Grimes               Gastar Exploration Inc.   Surface      Water Right of Way             $ 0.00
                                                       Agreements   Easement / Water Use
                                                                    Agreement
Barry K. Bollenbach          Gastar Exploration Inc.   Surface      Water Right of Way             $ 0.00
                                                       Agreements   Easement / Water Use
                                                                    Agreement
      Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 388 of 402



Name of Claimant           Debtor                    Contract        Contract Description         Cure Amount
                                                     Type
Barry K. Bollenbach        Gastar Exploration Inc.   Surface         Water Right of Way           $ 0.00
                                                     Agreements      Easement / Water Use
                                                                     Agreement
Barry K. Bollenbach        Gastar Exploration Inc.   Surface         Water Right of Way           $ 0.00
                                                     Agreements      Easement / Water Use
                                                                     Agreement
LaDonna Meinders           Gastar Exploration Inc.   Surface         Water Right of Way           $ 0.00
                                                     Agreements      Easement / Water Use
                                                                     Agreement
A. Scott Bollenbach        Gastar Exploration Inc.   Surface         Water Right of Way           $ 0.00
                                                     Agreements      Easement / Water Use
                                                                     Agreement
A. Scott Bollenbach        Gastar Exploration Inc.   Surface         Water Right of Way           $ 0.00
                                                     Agreements      Easement / Water Use
                                                                     Agreement
Clint Duffy                Gastar Exploration Inc.   Surface         Water Right of Way           $ 0.00
                                                     Agreements      Easement / Water Use
                                                                     Agreement
Eldon Snowden and Janice   Gastar Exploration Inc.   Surface         Water Right of Way           $ 0.00
Snowden                                              Agreements      Easement / Water Use
                                                                     Agreement
Gary Stinebring Jr.        Gastar Exploration Inc.   Surface         Water Right of Way           $ 0.00
                                                     Agreements      Easement / Water Use
                                                                     Agreement
WJW Ranch LLC              Gastar Exploration Inc.   Surface         Water Right of Way           $ 0.00
                                                     Agreements      Easement / Water Use
                                                                     Agreement
Theodore R. Mack           Gastar Exploration Inc.   Surface         Water Right of Way           $ 0.00
                                                     Agreements      Easement / Water Use
                                                                     Agreement
Wilfred Dean Janky         Gastar Exploration Inc.   Surface         Water Right of Way           $ 0.00
                                                     Agreements      Easement / Water Use
                                                                     Agreement
Marion D. Bledsoe and      Gastar Exploration Inc.   Surface         Water Right of Way           $ 0.00
Patricia J. Bledsoe                                  Agreements      Easement / Water Use
                                                                     Agreement
MJ Systems Inc.            Gastar Exploration USA,   License         Raster Image Well Logs and   $ 0.00
                           Inc.                      Agreement       LogSleuth Software
                           Gastar Exploration Inc.   Letter          FARMOUT LETTER               $ 0.00
                                                     Agreement       AGREEMENT -
D&T GUNGOLL                                                          GUNGOLL & GASTAR
EXPLORATION, LLC                                                     (KINGFISHER &
                                                                     GARFIELD COUNTUES)
                           Gastar Exploration Inc.   Letter          FARMOUT LETTER               $ 0.00
                                                     Agreement       AGREEMENT -
ELMIRA JANE                                                          GUNGOLL & GASTAR
GUNGOLL, WIDOW OF                                                    (KINGFISHER &
BRUCE GUNGOLL                                                        GARFIELD COUNTUES)
                           Gastar Exploration Inc.   Letter          LETTER AGREEMENT -           $ 0.00
ADW PRODUCTION                                       Agreement       CHISHOLM TRAIL
LLC                                                                  PROJECT - CHARLES V.
                                                                     LONG
                           Gastar Exploration Inc.   Letter          LETTER AGREEMENT -           $ 0.00
ALAL FINLEY                                          Agreement       CHISHOLM TRAIL
                                                                     PROJECT - ALAN
                                                                     FINLEY
                           Gastar Exploration USA,   PSA             PURCHASE AND SALE            $ 0.00
ARCADIA                    Inc.                                      AGREEMENT
RESOURCES, LP
                           Gastar Exploration USA,   PSA             PURCHASE AND SALE            $ 0.00
ARCADIA                    Inc.                                      AGREEMENT -
RESOURCES, LP                                                        CHESAPEAKE ET AL TO
                                                                     GST
                           Gastar Exploration Inc.   Participation   PARTICIPATION                $ 0.00
B-55 INVESTMENTS                                     Agreement       AGREEMENT
LTD
    Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 389 of 402



Name of Claimant      Debtor                    Contract          Contract Description    Cure Amount
                                                Type
                      Gastar Exploration Inc.   Letter            LETTER AGREEMENT -      $ 0.00
BAREN HEALEY 1988                               Agreement         CHISHOLM TRAIL
TRUST                                                             PROJECT - BAREN
                                                                  HEALEY 1988 TRUST
                      Gastar Exploration Inc.   Letter            LETTER AGREEMENT -      $ 0.00
BECK RESOURCES,                                 Agreement         CHISHOLM TRAIL
INC                                                               PROJECT - BECK
                                                                  RESOURCES, INC
                      Gastar Exploration Inc.   Letter            LETTER AGREEMENT -      $ 0.00
BROMILEY OIL LLC                                Agreement         CHISHOLM TRAIL
                                                                  PROJECT - BROMILEY
                      Gastar Exploration Inc.   Participation     PARTICIPATION           $ 0.00
BROMILEY OIL LLC                                Agreement         AGREEMENT
                      Gastar Exploration Inc.   Letter            LETTER AGREEMENT -      $ 0.00
BURGHART                                        Agreement         CHISHOLM TRAIL
                                                                  PROJECT - BURGHART
                      Gastar Exploration Inc.   Letter            LETTER AGREEMENT -      $ 0.00
CHESAPEAKE                                      Agreement         GST AND CHPK
EXPLORATION LLC
                      Gastar Exploration Inc.   Letter            LETTER AGREEMENT -      $ 0.00
DENNIS MCCARTY                                  Agreement         CHISHOLM TRAIL
                                                                  PROJECT - DENNIS
                                                                  MCCARTY
                      Gastar Exploration Inc.   Letter            LETTER AGREEMENT -      $ 0.00
DEVON ENERGY PROD                               Agreement         DEVON AND GST
CO LP
                      Gastar Exploration Inc.                     ASSIGNMENT AND          $ 0.00
DORADO E&P                                                        ASSUMPTION
PARTNERS, LLC                                                     AGREEMENT - DORADO
                                                                  - GST
                      Gastar Exploration Inc.   Letter            LETTER AGREEMENT -      $ 0.00
EVERETT MANN JR                                 Agreement         CHISHOLM TRAIL
                                                                  PROJECT - EVERETT
                                                                  MANN JR
                      Gastar Exploration Inc.   Letter            FARMOUT LETTER          $ 0.00
FINNEGAN FAMILY                                 Agreement         AGREEMENT -
ASSOCIATES, LLC                                                   GUNGOLL & GASTAR
                                                                  (KINGFISHER &
                                                                  GARFIELD COUNTUES)
                      Gastar Exploration Inc.   Letter            LETTER AGREEMENT -      $ 0.00
GILLILAND OIL AND                               Agreement         GILLILAND OIL AND
GAS INC                                                           WEAVER ENERGY - GST
                      Gastar Exploration Inc.   Purchase Letter   SECOND AMENDMENT        $ 0.00
GKK HUSKY LLC                                                     TO PURCHASE LETTER -
                                                                  GKK HUSKY/GST
                      Gastar Exploration Inc.   Letter            LETTER AGREEMENT -      $ 0.00
GOLD STAR ENERGY                                Agreement         CHISHOLM TRAIL
                                                                  PROJECT - GOLD STAR
                                                                  ENERGY 3%
                      Gastar Exploration Inc.   Letter            LETTER AGREEMENT -      $ 0.00
GOLD STAR ENERGY                                Agreement         CHISHOLM TRAIL
                                                                  PROJECT - GOLD STAR
                                                                  ENERGY 5%
                      Gastar Exploration Inc.   Letter            LETTER AGREEMENT -      $ 0.00
GR & MS LLC                                     Agreement         CHISHOLM TRAIL
                                                                  PROJECT - GR & MS LLC
                      Gastar Exploration Inc.   Letter            FARMOUT LETTER          $ 0.00
GUNGOLL LEPORE OIL                              Agreement         AGREEMENT -
AND GAS PROPERTIES,                                               GUNGOLL & GASTAR
LLC                                                               (KINGFISHER &
                                                                  GARFIELD COUNTUES)
                      Gastar Exploration Inc.   Letter            FARMOUT LETTER          $ 0.00
HENRY GUNGOLL                                   Agreement         AGREEMENT -
PROPERTIES, LLC                                                   GUNGOLL & GASTAR
                                                                  (KINGFISHER &
                                                                  GARFIELD COUNTUES)
    Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 390 of 402



Name of Claimant     Debtor                    Contract          Contract Description   Cure Amount
                                               Type
                     Gastar Exploration Inc.   Purchase Letter   FIRST AMENDMENT TO     $ 0.00
HUSKY OKLAHOMA                                                   PURCHASE LETTER -
LLC A TX PTSHP                                                   HUSKY
                                                                 OKLAHOMA/GST
                     Gastar Exploration Inc.   Purchase Letter   SECOND AMENDMENT       $ 0.00
HUSKY OKLAHOMA                                                   TO PURCHASE LETTER -
LLC A TX PTSHP                                                   HUSKY
                                                                 OKLAHOMA/GST
                     Gastar Exploration Inc.   PSA               PSA: HUSKY VENTURES    $ 0.00
HUSKY VENTURES,                                                  INC & GASTAR EXPL
INC.                                                             USA INC
                     Gastar Exploration Inc.   PSA               PA (GASTAR AND         $ 0.00
HUSKY VENTURES,                                                  HUSKY VENTURES,
INC.                                                             INC.) CHISHOLM TRAIL
                                                                 PROSPECT
                     Gastar Exploration Inc.   PSA               PA (GASTAR AND         $ 0.00
HUSKY VENTURES,                                                  HUSKY VENTURES,
INC.                                                             INC.) PRAIRIE GROVE
                                                                 PROSPECT
                     Gastar Exploration Inc.   PSA               PA (GASTAR AND         $ 0.00
HUSKY VENTURES,                                                  HUSKY VENTURES,
INC.                                                             INC.) CHEROKEE RIDGE
                                                                 PROSPECT
                     Gastar Exploration Inc.   Letter            LETTER AGREEMENT -     $ 0.00
INTERSTATE                                     Agreement         GST AND INTERSTATE
EXPLORATIONS LLC                                                 EXPLORATION (aka
                                                                 FENTER)
                     Gastar Exploration Inc.   Letter            LETTER AGREEMENT -     $ 0.00
INTERSTATE                                     Agreement         INTERSTATE - GST
EXPLORATIONS LLC
                     Gastar Exploration Inc.   Letter            LETTER AGREEMENT -     $ 0.00
INVEST - DEVIN                                 Agreement         CHISHOLM TRAIL
NEWBY                                                            PROJECT - INVEST -
                                                                 DEVIN NEWBY
                     Gastar Exploration Inc.   PSA               PSA - CRB, JAX & GST   $ 0.00
JAX INVESTMENTS,
LLC
                     Gastar Exploration Inc.   PSA               PURCHASE AND SALE      $ 0.00
JAX INVESTMENTS,                                                 AGREEMENT - CRB
LLC                                                              RESOURCES - JAX -
                                                                 GASTAR
                     Gastar Exploration Inc.   Letter            LETTER AGREEMENT -     $ 0.00
JOHN BRUSSEAU                                  Agreement         CHISHOLM TRAIL
                                                                 PROJECT - JOHN
                                                                 BRUSSEAU
                     Gastar Exploration Inc.   Letter            LETTER AGREEMENT -     $ 0.00
KIRK MASSEY POA                                Agreement         CHISHOLM TRAIL
                                                                 PROJECT - KIRK
                                                                 MASSEY POA
                     Gastar Exploration Inc.   Letter            LETTER AGREEMENT -     $ 0.00
KLEINHEINZ                                     Agreement         CHISHOLM TRAIL
                                                                 PROJECT - KLEINHEINZ
                     Gastar Exploration Inc.   Purchase Letter   SECOND AMENDMENT       $ 0.00
KLEINHEINZ CAPITAL                                               TO THE REVISED OFFER
PARTNERS                                                         TO PURCHASE LETTER
                                                                 DTD 2/24/17 -
                                                                 KLEINHEINZ/GST
                     GASTAR                    PSA               AGREEMENT OF SALE      $ 0.00
LIME ROCK            EXPLORATION USA,                            AND PURCHASE - LIME
RESOURCES II-C, LP   INC.                                        ROCK RESOURCES
                     Gastar Exploration Inc.   Letter            LETTER AGREEMENT -     $ 0.00
LUCAS BRUSSEAU                                 Agreement         CHISHOLM TRAIL
                                                                 PROJECT - LUCAS
                                                                 BRUSSEAU
                     Gastar Exploration Inc.   Letter            LETTER AGREEMENT -     $ 0.00
MASSEY                                         Agreement         CHISHOLM TRAIL
                                                                 PROJECT - MASSEY
    Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 391 of 402



Name of Claimant   Debtor                    Contract        Contract Description   Cure Amount
                                             Type
                   Gastar Exploration Inc.   Letter          LETTER AGREEMENT -     $ 0.00
MICHAEL MCALLEN                              Agreement       CHISHOLM TRAIL
                                                             PROJECT - MICHAEL
                                                             MCALLEN
                   GASTAR                    PSA             PURCHASE AND SALE      $ 0.00
NEWFIELD           EXPLORATION USA,                          AGREEMENT - GST AND
EXPLORATION MID-   INC.                                      NEWFIELD
CONTINENT INC
                   Gastar Exploration Inc.                   RECIPROCAL DATA        $ 0.00
NEWFIELD                                                     TRADE AND
EXPLORATION MID-                                             CONFIDENTIALITY
CONTINENT INC                                                AGREEMENT -
                                                             NEWFIELD - GST WELL
                                                             DATA TRADE
                   Gastar Exploration Inc.   Participation   PARTICIPATION          $ 0.00
NOBLE AMERICAS                               Agreement       AGREEMENT
CORP
                   Gastar Exploration Inc.   Letter          LETTER AGREEMENT -     $ 0.00
OKLAHOMA ENERGY                              Agreement       OEA - GST
ACQUISITIONS LP
                   Gastar Exploration Inc.   Letter          LETTER AGREEMENT       $ 0.00
OKLAHOMA ENERGY                              Agreement
ACQUISITIONS LP
                   Gastar Exploration Inc.   Letter          ACREAGE TRADE          $ 0.00
OKLAHOMA ENERGY                              Agreement       LETTER AGREEMENT -
ACQUISITIONS LP                                              OEA - GST
                   Gastar Exploration Inc.   Letter          LETTER AGREEMENT -     $ 0.00
PAUL GENTRY                                  Agreement       CHISHOLM TRAIL
                                                             PROJECT - PAUL
                                                             GENTRY
                   Gastar Exploration Inc.   Letter          LETTER AGREEMENT -     $ 0.00
PHIL KENDRICK JR                             Agreement       CHISHOLM TRAIL
                                                             PROJECT - PHIL
                                                             KENDRICK JR
                   Gastar Exploration Inc.   PSA             PURCHASE               $ 0.00
PILLAR ENERGY                                                AGREEMENT - GST AND
                                                             PILLAR
                   Gastar Exploration Inc.   PSA             PURCHASE AND SALE      $ 0.00
RED BLUFF                                                    AGREEMENT - RED
RESOURCES                                                    BLUFF - GST
OPERATION, LLC
                   Gastar Exploration Inc.   PSA             PURCHASE AND SALE      $ 0.00
REVOLUTION                                                   AGREEMENT - WEHLU -
RESOURCES, LLC                                               GST AND REVOLUTION
                   Gastar Exploration Inc.   PSA             FIRST AMENDMENT TO     $ 0.00
REVOLUTION                                                   PSA - REVOLUTION -
RESOURCES, LLC                                               GST
                   Gastar Exploration Inc.   PSA             AGREEMENT OF SALE      $ 0.00
REVOLUTION                                                   AND PURCHASE - PSA -
RESOURCES, LLC                                               REVOLUTION
                   Gastar Exploration Inc.   Letter          LETTER AGREEMENT -     $ 0.00
REVOLUTION                                   Agreement       REVOLUTION
RESOURCES, LLC                                               RESOURCES, LLC
                   Gastar Exploration Inc.   Letter          LETTER AGREEMENT -     $ 0.00
ROGER HAYES                                  Agreement       CHISHOLM TRAIL
                                                             PROJECT - ROGER
                                                             HAYES
                   Gastar Exploration Inc.   Letter          LETTER AGREEMENT -     $ 0.00
RONNIE TREAT                                 Agreement       CHISHOLM TRAIL
                                                             PROJECT - RONNIE
                                                             TREAT
                   Gastar Exploration Inc.   Letter          LETTER AGREEMENT -     $ 0.00
ROSS GOSNEY                                  Agreement       CHISHOLM TRAIL
                                                             PROJECT - ROSS
                                                             GOSNEY
    Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 392 of 402



Name of Claimant      Debtor                    Contract      Contract Description    Cure Amount
                                                Type
                      Gastar Exploration Inc.   Letter        FARMOUT LETTER          $ 0.00
SGH PROPERTIES, LLC                             Agreement     AGREEMENT -
                                                              GUNGOLL & GASTAR
                                                              (KINGFISHER &
                                                              GARFIELD COUNTUES)
                      Gastar Exploration Inc.   PSA           PURCHASE AND SALE       $ 0.00
SILVERSTAR OF                                                 AGREEMENT - HUSKY
NEVADA, INC                                                   ET AL
                      Gastar Exploration Inc.   Letter        LETTER AGREEMENT -      $ 0.00
SILVERSTAR OF                                   Agreement     HUSKY VENTURES
NEVADA, INC
                      Gastar Exploration Inc.   Letter        LETTER AGREEMENT -      $ 0.00
SILVERSTAR OF                                   Agreement     RESERVED SECTIONS -
NEVADA, INC                                                   HUSKY ET AL
                      Gastar Exploration Inc.   Development   DEVELOPMENT AGMNT       $ 0.00
STACK EXPLORATION                               Agreement     - GST AND STACK
LLC                                                           EXPLORATION
                      Gastar Exploration Inc.   Development   MEMORANDUM OF           $ 0.00
STACK EXPLORATION                               Agreement     DEVELOPMENT AGMNT
LLC                                                           - GST AND STACK
                                                              EXPLORATION
                      Gastar Exploration Inc.   Development   1ST AMENDMENT TO        $ 0.00
STACK EXPLORATION                               Agreement     DEVELOPMENT AGMNT
LLC                                                           - GST AND STACK
                                                              EXPLORATION
                      Gastar Exploration Inc.   Development   2ND AMENDMENT TO        $ 0.00
STACK EXPLORATION                               Agreement     DEVELOPMENT AGMNT
LLC                                                           - GST AND STACK
                                                              EXPLORATION
                      Gastar Exploration Inc.   Development   WAIVER OF               $ 0.00
STACK EXPLORATION                               Agreement     SUBSEQUENT
LLC                                                           DEVELOPMENT PLANS
                                                              AND OPPORTUNITIES -
                                                              GST AND STACK
                                                              EXPLORATION
                      Gastar Exploration Inc.                 WAIVER OF               $ 0.00
STACK EXPLORATION                                             ADDITIONAL
LLC                                                           OPPORTUNITIES - GST
                                                              AND STACK
                                                              EXPLORATION
                      Gastar Exploration Inc.   JOA           JOA (GEIS) - GST AND    $ 0.00
STACK EXPLORATION                                             STACK
LLC
                      Gastar Exploration Inc.   JOA           1ST AMENDMENT TO        $ 0.00
STACK EXPLORATION                                             JOA (GEIS) - GST AND
LLC                                                           STACK
                      Gastar Exploration Inc.   JOA           2ND AMENDMENT TO        $ 0.00
STACK EXPLORATION                                             JOA (GEIS) - GST AND
LLC                                                           STACK
                      Gastar Exploration Inc.   JOA           JOA (LILLY) - GST AND   $ 0.00
STACK EXPLORATION                                             STACK
LLC
                      Gastar Exploration Inc.   JOA           1ST AMENDMENT TO        $ 0.00
STACK EXPLORATION                                             JOA (LILLY) - GST AND
LLC                                                           STACK
                      Gastar Exploration Inc.   Mortgage      MORTGAGE AND            $ 0.00
STACK EXPLORATION                               Agreement     FINANCING
LLC                                                           STATEMENT (LILLY) -
                                                              GST AND STACK
                      Gastar Exploration Inc.   JOA           2ND AMENDMENT TO        $ 0.00
STACK EXPLORATION                                             JOA (LILLY) - GST AND
LLC                                                           STACK
                      Gastar Exploration Inc.   JOA           JOA (KRAMER) - GST      $ 0.00
STACK EXPLORATION                                             AND STACK
LLC
    Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 393 of 402



Name of Claimant    Debtor                    Contract    Contract Description    Cure Amount
                                              Type
                    Gastar Exploration Inc.   Mortgage    MORTGAGE AND            $ 0.00
STACK EXPLORATION                             Agreement   FINANCING
LLC                                                       STATEMENT (KRAMER)
                                                          - GST AND STACK
                    Gastar Exploration Inc.   JOA         1ST AMENDMENT TO        $ 0.00
STACK EXPLORATION                                         JOA (KRAMER) - GST
LLC                                                       AND STACK
                    Gastar Exploration Inc.   Mortgage    MORTGAGE AND            $ 0.00
STACK EXPLORATION                             Agreement   FINANCING
LLC                                                       STATEMENT (KRAMER)
                                                          - GST AND STACK
                    Gastar Exploration Inc.   JOA         SECOND AMENDMENT        $ 0.00
STACK EXPLORATION                                         TO JOA (KRAMER) - GST
LLC                                                       AND STACK
                    Gastar Exploration Inc.   JOA         JOA (ELDON) - GST AND   $ 0.00
STACK EXPLORATION                                         STACK
LLC
                    Gastar Exploration Inc.   Mortgage    MORTAGE AND             $ 0.00
STACK EXPLORATION                             Agreement   FINANCING
LLC                                                       STATEMENT (ELDON) -
                                                          GST AND STACK
                    Gastar Exploration Inc.   JOA         1ST AMENDMENT TO        $ 0.00
STACK EXPLORATION                                         JOA (ELDON) - GAST
LLC                                                       AND STACK
                    Gastar Exploration Inc.   Mortgage    MORTGAGE AND            $ 0.00
STACK EXPLORATION                             Agreement   FINANCING
LLC                                                       STATEMENT (ELDON) -
                                                          GST AND STACK
                    Gastar Exploration Inc.   JOA         2ND AMENDMENT TO        $ 0.00
STACK EXPLORATION                                         JOA (ELDON) - GST AND
LLC                                                       STACK
                    Gastar Exploration Inc.   JOA         JOA (SNOWDEN) - GST     $ 0.00
STACK EXPLORATION                                         AND STACK
LLC
                    Gastar Exploration Inc.   Mortgage    MORTGAGE AND            $ 0.00
STACK EXPLORATION                             Agreement   FINANCING
LLC                                                       STATEMENT
                                                          (SNOWDEN) - GST AND
                                                          STACK
                    Gastar Exploration Inc.   JOA         1ST AMENDMENT TO        $ 0.00
STACK EXPLORATION                                         JOA (SNOWDEN) - GST
LLC                                                       AND STACK
                    Gastar Exploration Inc.   Mortgage    MORTGAGE AND            $ 0.00
STACK EXPLORATION                             Agreement   FINANCING
LLC                                                       STATEMENT
                                                          (SNOWDEN) - GST AND
                                                          STACK
                    Gastar Exploration Inc.   JOA         2ND AMENDMENT TO        $ 0.00
STACK EXPLORATION                                         JOA (SNOWDEN) - GST
LLC                                                       AND STACK
                    Gastar Exploration Inc.   JOA         JOA (BRADBURY) - GST    $ 0.00
STACK EXPLORATION                                         AND STACK
LLC
                    Gastar Exploration Inc.   Mortgage    MORTGAGE AND            $ 0.00
STACK EXPLORATION                             Agreement   FINANCING
LLC                                                       STATEMENT
                                                          (BRADBURY) - GST AND
                                                          STACK
                    Gastar Exploration Inc.   JOA         1ST AMENDMENT TO        $ 0.00
STACK EXPLORATION                                         JOA (BRADBURY) - GST
LLC                                                       AND STACK
                    Gastar Exploration Inc.   Mortgage    MORTGAGE AND            $ 0.00
STACK EXPLORATION                             Agreement   FINANCING
LLC                                                       STATEMENT
                                                          (BRADBURY) - GST AND
                                                          STACK
    Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 394 of 402



Name of Claimant    Debtor                    Contract    Contract Description     Cure Amount
                                              Type
                    Gastar Exploration Inc.   JOA         2ND AMENDMENT TO         $ 0.00
STACK EXPLORATION                                         JOA (BRADBURY) - GST
LLC                                                       AND STACK
                    Gastar Exploration Inc.   JOA         JOA (PICKLE) - GST AND   $ 0.00
STACK EXPLORATION                                         STACK
LLC
                    Gastar Exploration Inc.   Mortgage    MORTGAGE AND             $ 0.00
STACK EXPLORATION                             Agreement   FINANCING
LLC                                                       STATEMENT (PICKLE) -
                                                          GST AND STACK
                    Gastar Exploration Inc.   JOA         1ST AMENDMENT TO         $ 0.00
STACK EXPLORATION                                         JOA (PICKLE) - GST AND
LLC                                                       STACK
                    Gastar Exploration Inc.   Mortgage    MORTGAGE AND             $ 0.00
STACK EXPLORATION                             Agreement   FINANCING
LLC                                                       STATEMENT (PICKLE) -
                                                          GST AND STACK
                    Gastar Exploration Inc.   JOA         2ND AMENDMENT TO         $ 0.00
STACK EXPLORATION                                         JOA (PICKLE) - GST AND
LLC                                                       STACK
                    Gastar Exploration Inc.   JOA         JOA (STITT) - GST AND    $ 0.00
STACK EXPLORATION                                         STACK
LLC
                    Gastar Exploration Inc.   Mortgage    MORTGAGE AND             $ 0.00
STACK EXPLORATION                             Agreement   FINANCING
LLC                                                       STATEMENT (STITT) -
                                                          GST AND STACK
                    Gastar Exploration Inc.   Mortgage    MORTGAGE AND             $ 0.00
STACK EXPLORATION                             Agreement   FINANCING
LLC                                                       STATEMENT (STITT) -
                                                          GST AND STACK
                    Gastar Exploration Inc.   JOA         1ST AMENDMENT TO         $ 0.00
STACK EXPLORATION                                         JOA (STITT) - GST AND
LLC                                                       STACK
                    Gastar Exploration Inc.   JOA         2ND AMENDMENT TO         $ 0.00
STACK EXPLORATION                                         JOA (STITT) - GST AND
LLC                                                       STACK
                    Gastar Exploration Inc.   JOA         JOA (OHM) GST AND        $ 0.00
STACK EXPLORATION                                         STACK
LLC
                    Gastar Exploration Inc.   Mortgage    MORTGAGE AND             $ 0.00
STACK EXPLORATION                             Agreement   FINANCING
LLC                                                       STATEMENT (OHM) -
                                                          GST AND STACK
                    Gastar Exploration Inc.   JOA         1ST AMENDMENT TO         $ 0.00
STACK EXPLORATION                                         JOA (OHM) - GST AND
LLC                                                       STACK
                    Gastar Exploration Inc.   Mortgage    MORTGAGE AND             $ 0.00
STACK EXPLORATION                             Agreement   FINANCING
LLC                                                       STATEMENT (OHM) -
                                                          GST AND STACK
                    Gastar Exploration Inc.   Mortgage    MORTGAGE AND             $ 0.00
STACK EXPLORATION                             Agreement   FINANCING
LLC                                                       STATEMENT (OHM) -
                                                          GST AND STACK
                    Gastar Exploration Inc.   JOA         2ND AMENDMENT TO         $ 0.00
STACK EXPLORATION                                         THE JOA (OHM) - GST
LLC                                                       AND STACK
                    Gastar Exploration Inc.   JOA         JOA (MERITT) - GST AND   $ 0.00
STACK EXPLORATION                                         STACK
LLC
                    Gastar Exploration Inc.   Mortgage    MORTGAGE AND             $ 0.00
STACK EXPLORATION                             Agreement   FINANCING
LLC                                                       STATEMENT (MERITT) -
                                                          GST AND STACK
    Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 395 of 402



Name of Claimant    Debtor                    Contract    Contract Description     Cure Amount
                                              Type
                    Gastar Exploration Inc.   JOA         1ST AMENDMENT TO         $ 0.00
STACK EXPLORATION                                         JOA (MERITT) - GST AND
LLC                                                       STACK
                    Gastar Exploration Inc.   Mortgage    MORTGAGE AND             $ 0.00
STACK EXPLORATION                             Agreement   FINANCING
LLC                                                       STATEMENT (MERITT) -
                                                          GST AND STACK
                    Gastar Exploration Inc.   JOA         JOA (BAGWELL) - GST      $ 0.00
STACK EXPLORATION                                         AND STACK
LLC
                    Gastar Exploration Inc.   Mortgage    MORTGAGE AND             $ 0.00
STACK EXPLORATION                             Agreement   FINANCING
LLC                                                       STATEMENT
                                                          (BAGWELL) - GST AND
                                                          STACK
                    Gastar Exploration Inc.   JOA         1ST AMENDMENT TO         $ 0.00
STACK EXPLORATION                                         JOA (BAGWELL) - GST
LLC                                                       TO STACK
                    Gastar Exploration Inc.   Mortgage    MORTGAGE AND             $ 0.00
STACK EXPLORATION                             Agreement   FINANCING
LLC                                                       STATEMENT
                                                          (BAGWELL) - GST TO
                                                          STACK
                    Gastar Exploration Inc.   JOA         2ND AMENDMENT TO         $ 0.00
STACK EXPLORATION                                         THE JOA (BAGWELL) -
LLC                                                       GST TO STACK
                    Gastar Exploration Inc.   JOA         JOA (INGLE) - GST AND    $ 0.00
STACK EXPLORATION                                         STACK
LLC
                    Gastar Exploration Inc.   Mortgage    MORTGAGE AND             $ 0.00
STACK EXPLORATION                             Agreement   FINANCING
LLC                                                       STATEMENT (INGLE) -
                                                          GST AND STACK
                    Gastar Exploration Inc.   JOA         1ST AMENDMENT TO         $ 0.00
STACK EXPLORATION                                         JOA (INGLE) - GST AND
LLC                                                       STACK
                    Gastar Exploration Inc.   Mortgage    MORTGAGE AND             $ 0.00
STACK EXPLORATION                             Agreement   FINANCING
LLC                                                       STATEMENT (INGLE) -
                                                          GST AND STACK
                    Gastar Exploration Inc.   Mortgage    MORTGAGE AND             $ 0.00
STACK EXPLORATION                             Agreement   FINANCING
LLC                                                       STATEMENT (INGLE) -
                                                          GST AND STACK
                    Gastar Exploration Inc.   JOA         2ND AMENDMENT TO         $ 0.00
STACK EXPLORATION                                         JOA (INGLE) - GST AND
LLC                                                       STACK
                    Gastar Exploration Inc.   JOA         JOA (KATY 21) - GST      $ 0.00
STACK EXPLORATION                                         AND STACK
LLC
                    Gastar Exploration Inc.   Mortgage    MORTGAGE AND             $ 0.00
STACK EXPLORATION                             Agreement   FINANCING
LLC                                                       STATEMENT (KATY 21) -
                                                          GST AND STACK
                    Gastar Exploration Inc.   JOA         1ST AMENDMENT TO         $ 0.00
STACK EXPLORATION                                         JOA (KATY 21) - GST
LLC                                                       AND STACK
                    Gastar Exploration Inc.   Mortgage    MORTGAGE AND             $ 0.00
STACK EXPLORATION                             Agreement   FINANCING
LLC                                                       STATEMENT (KATY 21) -
                                                          GST AND STACK
                    Gastar Exploration Inc.   JOA         2ND AMENDENT TO JOA      $ 0.00
STACK EXPLORATION                                         (KATY) - GST AND
LLC                                                       STACK
    Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 396 of 402



Name of Claimant    Debtor                    Contract    Contract Description      Cure Amount
                                              Type
                    Gastar Exploration Inc.   Mortgage    MORTGAGE AND              $ 0.00
STACK EXPLORATION                             Agreement   FINANCING
LLC                                                       STATEMENT (KATY) -
                                                          GST AND STACK
                    Gastar Exploration Inc.   JOA         JOA (MOTT 19) - GST       $ 0.00
STACK EXPLORATION                                         AND STACK
LLC
                    Gastar Exploration Inc.   Mortgage    MORTGAGE AND              $ 0.00
STACK EXPLORATION                             Agreement   FINANCING
LLC                                                       STATEMENT (MOTT 19) -
                                                          GST AND STACK
                    Gastar Exploration Inc.   JOA         1ST AMENDMENT TO          $ 0.00
STACK EXPLORATION                                         JOA (MOTT 19) - GST
LLC                                                       AND STACK
                    Gastar Exploration Inc.   Mortgage    MORTGAGE AND              $ 0.00
STACK EXPLORATION                             Agreement   FINANCING
LLC                                                       STATEMENT (MOTT 19) -
                                                          GST AND STACK
                    Gastar Exploration Inc.   JOA         JOA (MOTT 20) - GST       $ 0.00
STACK EXPLORATION                                         AND STACK
LLC
                    Gastar Exploration Inc.   Mortgage    MORTGAGE AND              $ 0.00
STACK EXPLORATION                             Agreement   FINANCING
LLC                                                       STATEMENT (MOTT 20) -
                                                          GST AND STACK
                    Gastar Exploration Inc.   JOA         1ST AMENDMENT TO          $ 0.00
STACK EXPLORATION                                         JOA (MOTT 20) - GST
LLC                                                       AND STACK
                    Gastar Exploration Inc.   Mortgage    MORTGAGE AND              $ 0.00
STACK EXPLORATION                             Agreement   FINANCING
LLC                                                       STATEMENT (MOTT 20) -
                                                          GST AND STACK
                    Gastar Exploration Inc.   JOA         JOA (VICTORIA 25) - GST   $ 0.00
STACK EXPLORATION                                         AND STACK
LLC
                    Gastar Exploration Inc.   Mortgage    MORTGAGE AND              $ 0.00
STACK EXPLORATION                             Agreement   FINANCING
LLC                                                       STATEMENT (VICTORIA
                                                          25) - GST AND STACK
                    Gastar Exploration Inc.   Mortgage    MORTGAGE AND              $ 0.00
STACK EXPLORATION                             Agreement   FINANCING
LLC                                                       STATEMENT (VICTORIA
                                                          25) - GST AND STACK
                    Gastar Exploration Inc.   JOA         JOA (BEST) - GST AND      $ 0.00
STACK EXPLORATION                                         STACK
LLC
                    Gastar Exploration Inc.   Mortgage    MORTGAGE AND              $ 0.00
STACK EXPLORATION                             Agreement   FINANCING
LLC                                                       STATEMENT (BEST) -
                                                          GST AND STACK
                    Gastar Exploration Inc.   JOA         1ST AMENDMENT TO          $ 0.00
STACK EXPLORATION                                         THE JOA (BEST) - GST
LLC                                                       AND STACK
                    Gastar Exploration Inc.   Mortgage    MORTGAGE AND              $ 0.00
STACK EXPLORATION                             Agreement   FINANCING
LLC                                                       STATEMENT (BEST) -
                                                          GST AND STACK
                    Gastar Exploration Inc.   JOA         2ND AMENDMENT TO          $ 0.00
STACK EXPLORATION                                         JOA (BEST) - GST AND
LLC                                                       STACK
                    Gastar Exploration Inc.   JOA         JOA (MA STUCKI) - GST     $ 0.00
STACK EXPLORATION                                         AND STACK
LLC
                    Gastar Exploration Inc.   Mortgage    MORTGAGE AND              $ 0.00
STACK EXPLORATION                             Agreement   FINANCING
LLC                                                       STATEMENT (MA
    Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 397 of 402



Name of Claimant      Debtor                    Contract          Contract Description      Cure Amount
                                                Type
                                                                  STUCKI) - GST AND
                                                                  STACK
                      Gastar Exploration Inc.   JOA               1ST AMENDMENT TO          $ 0.00
STACK EXPLORATION                                                 JOA (MA STUCKI) - GST
LLC                                                               AND STACK
                      Gastar Exploration Inc.   JOA               2ND AMENDMENT TO          $ 0.00
STACK EXPLORATION                                                 JOA (MA STUCKI) - GST
LLC                                                               AND STACK
                      Gastar Exploration Inc.   JOA               JOA (GREAT DIVIDE) -      $ 0.00
STACK EXPLORATION                                                 GST AND STACK
LLC
                      Gastar Exploration Inc.   JOA               1ST AMENDMENT TO          $ 0.00
STACK EXPLORATION                                                 JOA (GREAT DIVIDE) -
LLC                                                               GST AND STACK
                      Gastar Exploration Inc.   JOA               JOA (JOHNNY) - GST        $ 0.00
STACK EXPLORATION                                                 AND STACK
LLC
                      Gastar Exploration Inc.   Mortgage          MORTGAGE AND              $ 0.00
STACK EXPLORATION                               Agreement         FINANCING
LLC                                                               STATEMENT (JOHNNY) -
                                                                  GST AND STACK
                      Gastar Exploration Inc.   JOA               1ST AMENDMENT TO          $ 0.00
STACK EXPLORATION                                                 JOA (JOHNNY) - GST
LLC                                                               AND STACK
                      Gastar Exploration Inc.   Mortgage          MORTGAGE AND              $ 0.00
STACK EXPLORATION                               Agreement         FINANCING
LLC                                                               STATEMENT (JOHNNY) -
                                                                  GST AND STACK
                      Gastar Exploration Inc.   JOA               2ND AMENDMENT TO          $ 0.00
STACK EXPLORATION                                                 JOA (JOHNNY) - GST
LLC                                                               AND STACK
                      Gastar Exploration Inc.   Mortgage          MORTGAGE AND              $ 0.00
STACK EXPLORATION                               Agreement         FINANCING
LLC                                                               STATEMENT (JOHNNY) -
                                                                  GST AND STACK
                      Gastar Exploration Inc.   Mortgage          MORTGAGE AND              $ 0.00
STACK EXPLORATION                               Agreement         FINANCING
LLC                                                               STATEMENT (GREAT
                                                                  DIVIDE) - GST AND
                                                                  STACK
                      Gastar Exploration Inc.   JOA               1ST AMENDMENT TO          $ 0.00
STACK ROYALTY LLC                                                 JOA (VICTORIA 25) - GST
                                                                  AND STACK
                      Gastar Exploration Inc.   Mortgage          MORTGAGE AND              $ 0.00
STACK ROYALTY LLC                               Agreement         FINANCING
                                                                  STATEMENT (MA
                                                                  STUCKI) - GST AND
                                                                  STACK
                      Gastar Exploration Inc.   Purchase Letter   REVISED OFFER TO          $ 0.00
STRONG OIL & GAS                                                  PURCHASE -
LTD                                                               KLEINHEINZ
                                                                  GROUP/GST
                      Gastar Exploration Inc.   Letter            FARMOUT LETTER            $ 0.00
TOMMY AND                                       Agreement         AGREEMENT -
GEORGIANA                                                         GUNGOLL & GASTAR
GUNGOLL                                                           (KINGFISHER &
                                                                  GARFIELD COUNTUES)
                      Gastar Exploration Inc.   Participation     PARTICIPATION             $ 0.00
TORCHLIGHT ENERGY                               Agreement         AGREEMENT
                      Gastar Exploration Inc.   Letter            LETTER AGREEMENT -        $ 0.00
TRI TEX CAPITAL LLC                             Agreement         CHISHOLM TRAIL
                                                                  PROJECT - TRI TEX
                                                                  CAPITAL LLC
                      Gastar Exploration Inc.   Participation     PARTICIPATION             $ 0.00
U S ENERGY                                      Agreement         AGREEMENT - PRAIRIE
                                                                  GROVE -
    Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 398 of 402



Name of Claimant     Debtor                    Contract          Contract Description   Cure Amount
                                               Type
DEVELOPMENT
CORPORATION
                     Gastar Exploration Inc.   Letter            LETTER AGREEMENT -     $ 0.00
ZENITH PETROLEUM                               Agreement         CHISHOLM TRAIL
CORP                                                             PROJECT - ZENITH
                                                                 PETROLEUM CORP
ATWOOD               Gastar Exploration Inc.   Closing           CLOSING AGREEMENT -    $ 0.00
ACQUISITIONS, LLC                              Agreement         HUSKY/SILVERSTAR/M
                                                                 AXIMUS/ATWOOD/GST
ATWOOD               Gastar Exploration Inc.   PSA               PURCHASE AND SALE      $ 0.00
ACQUISITIONS, LLC                                                AGREEMENT - HUSKY
                                                                 ET AL
ATWOOD               Gastar Exploration Inc.   Letter            LETTER AGREEMENT -     $ 0.00
ACQUISITIONS, LLC                              Agreement         HUSKY VENTURES
ATWOOD               Gastar Exploration Inc.   Letter            LETTER AGREEMENT -     $ 0.00
ACQUISITIONS, LLC                              Agreement         RESERVED SECTIONS -
                                                                 HUSKY ET AL
BECK RESOURCES,      PARTICIPATION             Participation     PARTICIPATION          $ 0.00
INC                  AGREEMENT -               Agreement         AGREEMENT
                     BROMILEY OIL LLC
CAH OIL & GAS CO,    Gastar Exploration Inc.   Letter            FARMOUT LETTER         $ 0.00
LLC                                            Agreement         AGREEMENT -
                                                                 GUNGOLL & GASTAR
                                                                 (KINGFISHER &
                                                                 GARFIELD COUNTUES)
CHAPARRAL ENERGY     Gastar Exploration Inc.                     OCC APPLICATION        $ 0.00
LLC                                                              PROTESTS -
                                                                 CHAPARRAL
                                                                 ENERGY/GST
CHESAPEAKE           Gastar Exploration Inc.   Purchase          ACREAGE TRADE AND      $ 0.00
EXPLORATION, LLC                               Agreement         PURCHASE
                                                                 AGREEMENT
CHESAPEAKE           Gastar Exploration Inc.   PSA               FIRST AMENDMENT TO     $ 0.00
EXPLORATION, LLC                                                 ACREAGE TRADE AND
                                                                 PURCHASE
                                                                 AGREEMENT DATED
                                                                 10/1/2014
CHESAPEAKE           GASTAR                    PSA               PURCHASE AND SALE      $ 0.00
EXPLORATION, LLC     EXPLORATION USA,                            AGREEMENT -
                     INC.                                        CHESAPEAKE ET AL TO
                                                                 GST
CHESAPEAKE           GASTAR                    Cooperation       COOPERATION            $ 0.00
EXPLORATION, LLC     EXPLORATION USA,          Agreement         AGREEMENT
                     INC.
CHESAPEAKE           GASTAR                    Cooperation       COOPERATION            $ 0.00
EXPLORATION, LLC     EXPLORATION USA,          Agreement         AGREEMENT - CHK -
                     INC.                                        GST
CRAWLEY              Gastar Exploration Inc.   Letter            LETTER AGREEMENT -     $ 0.00
PETROLEUM                                      Agreement         AGREEMENT TO TERM
CORPORATION                                                      ASSIGNMENT -
                                                                 CRAWLEY
CRB RESOURCES, INC   Gastar Exploration Inc.   PSA               PURCHASE AND SALE      $ 0.00
                                                                 AGREEMENT - CRB
                                                                 RESOURCES - JAX -
                                                                 GASTAR
D & J OIL COMPANY                              JOA               JOA - D & J OIL        $ 0.00
                                                                 COMPANY
GKK HUSKY LLC        Gastar Exploration Inc.   Purchase Letter   REVISED OFFER TO       $ 0.00
                                                                 PURCHASE -
                                                                 KLEINHEINZ
                                                                 GROUP/GST
GKK HUSKY LLC        Gastar Exploration Inc.   Purchase Letter   REVISED OFFER TO       $ 0.00
                                                                 PURCHASE -
                                                                 KLEINHEINZ
                                                                 GROUP/GST
    Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 399 of 402



Name of Claimant     Debtor                    Contract          Contract Description    Cure Amount
                                               Type
GKK HUSKY LLC        Gastar Exploration Inc.   Purchase Letter   FIRST AMENDMENT TO      $ 0.00
                                                                 PURCHASE LETTER -
                                                                 GKK HUSKY/GST
GKK HUSKY LLC        Gastar Exploration Inc.   Purchase Letter   REVISED OFFER TO        $ 0.00
                                                                 PURCHASE -
                                                                 KLEINHEINZ
                                                                 GROUP/GST
GUNGOLL-AGGAS        Gastar Exploration Inc.   Letter            FARMOUT LETTER          $ 0.00
EXPLORATION, LLC                               Agreement         AGREEMENT -
                                                                 GUNGOLL & GASTAR
                                                                 (KINGFISHER &
                                                                 GARFIELD COUNTUES)
HENRY GUNGOLL        Gastar Exploration Inc.   Letter            FARMOUT LETTER          $ 0.00
ASSOCIATES, LLC                                Agreement         AGREEMENT -
                                                                 GUNGOLL & GASTAR
                                                                 (KINGFISHER &
                                                                 GARFIELD COUNTUES)
HENRY GUNGOLL        Gastar Exploration Inc.   Letter            FARMOUT LETTER          $ 0.00
OPERATING INC                                  Agreement         AGREEMENT -
                                                                 GUNGOLL & GASTAR
                                                                 (KINGFISHER &
                                                                 GARFIELD COUNTUES)
HUSKY OKLAHOMA       Gastar Exploration Inc.   Purchase Letter   REVISED OFFER TO        $ 0.00
LLC A TX PTSHP                                                   PURCHASE -
                                                                 KLEINHEINZ
                                                                 GROUP/GST
HUSKY OKLAHOMA       Gastar Exploration Inc.   Purchase Letter   REVISED OFFER TO        $ 0.00
LLC A TX PTSHP                                                   PURCHASE -
                                                                 KLEINHEINZ
                                                                 GROUP/GST
HUSKY OKLAHOMA       Gastar Exploration Inc.   Purchase Letter   REVISED OFFER TO        $ 0.00
LLC A TX PTSHP                                                   PURCHASE -
                                                                 KLEINHEINZ
                                                                 GROUP/GST
HUSKY VENTURES,      Gastar Exploration Inc.   Closing           CLOSING AGREEMENT -     $ 0.00
INC                                            Agreement         HUSKY/SILVERSTAR/M
                                                                 AXIMUS/ATWOOD/GST
HUSKY VENTURES,      Gastar Exploration Inc.   Letter            LETTER AGREEMENT -      $ 0.00
INC                                            Agreement         RESERVED SECTIONS -
                                                                 HUSKY ET AL
JAMESTOWN            GASTAR                    PSA               PURCHASE AND SALE       $ 0.00
RESOURCES, LLC       EXPLORATION USA,                            AGREEMENT
                     INC.
JAMESTOWN            GASTAR                    PSA               PURCHASE AND SALE       $ 0.00
RESOURCES, LLC       EXPLORATION USA,                            AGREEMENT -
                     INC.                                        CHESAPEAKE ET AL TO
                                                                 GST
JOHN B KLEINHEINZ    Gastar Exploration Inc.   Purchase Letter   REVISED OFFER TO        $ 0.00
                                                                 PURCHASE -
                                                                 KLEINHEINZ
                                                                 GROUP/GST
JOHN B KLEINHEINZ    Gastar Exploration Inc.   Purchase Letter   REVISED OFFER TO        $ 0.00
                                                                 PURCHASE -
                                                                 KLEINHEINZ
                                                                 GROUP/GST
JOHN B KLEINHEINZ    Gastar Exploration Inc.   Purchase Letter   REVISED OFFER TO        $ 0.00
                                                                 PURCHASE -
                                                                 KLEINHEINZ
                                                                 GROUP/GST
KIRKPATRICK OIL &                              JOA               JOA - KIRKPATRICK OIL   $ 0.00
GAS LLC ET AL                                                    COMPANY, INC
KLEINHEINZ CAPITAL   Gastar Exploration Inc.   Purchase Letter   REVISED OFFER TO        $ 0.00
PARTNERS                                                         PURCHASE -
                                                                 KLEINHEINZ
                                                                 GROUP/GST
KLEINHEINZ CAPITAL   Gastar Exploration Inc.   Purchase Letter   REVISED OFFER TO        $ 0.00
PARTNERS                                                         PURCHASE -
    Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 400 of 402



Name of Claimant     Debtor                    Contract          Contract Description    Cure Amount
                                               Type
                                                                 KLEINHEINZ
                                                                 GROUP/GST
KLEINHEINZ CAPITAL   Gastar Exploration Inc.   Purchase Letter   REVISED OFFER TO        $ 0.00
PARTNERS                                                         PURCHASE -
                                                                 KLEINHEINZ
                                                                 GROUP/GST
KLEINHEINZ CAPITAL   Gastar Exploration Inc.   Purchase Letter   FIRST AMENDMENT TO      $ 0.00
PARTNERS                                                         PURCHASE LETTER -
                                                                 KLEINHEINZ/GST
LARCHMONT            GASTAR                    PSA               PURCHASE AND SALE       $ 0.00
RESOURCES, LLC       EXPLORATION USA,                            AGREEMENT
                     INC.
LARCHMONT            GASTAR                    PSA               PURCHASE AND SALE       $ 0.00
RESOURCES, LLC       EXPLORATION USA,                            AGREEMENT -
                     INC.                                        CHESAPEAKE ET AL TO
                                                                 GST
LIME ROCK            GASTAR                    PSA               AGREEMENT OF SALE       $ 0.00
RESOURCES II-A, LP   EXPLORATION USA,                            AND PURCHASE - LIME
                     INC.                                        ROCK RESOURCES
MAXIMUS              Gastar Exploration Inc.   Closing           CLOSING AGREEMENT -     $ 0.00
EXPLORATION, LLC                               Agreement         HUSKY/SILVERSTAR/M
                                                                 AXIMUS/ATWOOD/GST
MAXIMUS              Gastar Exploration Inc.   PSA               PURCHASE AND SALE       $ 0.00
EXPLORATION, LLC                                                 AGREEMENT - HUSKY
                                                                 ET AL
MAXIMUS              Gastar Exploration Inc.   Letter            LETTER AGREEMENT -      $ 0.00
EXPLORATION, LLC                               Agreement         HUSKY VENTURES
MAXIMUS              Gastar Exploration Inc.   Letter            LETTER AGREEMENT -      $ 0.00
EXPLORATION, LLC                               Agreement         RESERVED SECTIONS -
                                                                 HUSKY ET AL
OKLAHOMA ENERGY      Gastar Exploration Inc.   PSA               PSA - GST & OEA 'ALTA   $ 0.00
ACQUISITIONS, LP                                                 MESA', KINGFISHER CO.
SILVERSTAR OF        Gastar Exploration Inc.   Closing           CLOSING AGREEMENT -     $ 0.00
NEVADA INC                                     Agreement         HUSKY/SILVERSTAR/M
                                                                 AXIMUS/ATWOOD/GST
STRONG OIL & GAS     Gastar Exploration Inc.   Purchase Letter   FIRST AMENDMENT TO      $ 0.00
LTD                                                              PURCHASE LETTER -
                                                                 STRONG O&G/GST
STRONG OIL & GAS     Gastar Exploration Inc.   Purchase Letter   SECOND AMENDMENT        $ 0.00
LTD                                                              TO PURCHASE LETTER -
                                                                 STRONG O&G/GST
STRONG OIL & GAS     Gastar Exploration Inc.   Purchase Letter   REVISED OFFER TO        $ 0.00
LTD                                                              PURCHASE -
                                                                 KLEINHEINZ
                                                                 GROUP/GST
STRONG OIL & GAS     Gastar Exploration Inc.   Purchase Letter   REVISED OFFER TO        $ 0.00
LTD                                                              PURCHASE -
                                                                 KLEINHEINZ
                                                                 GROUP/GST
T L S OIL AND GAS    Gastar Exploration Inc.   Letter            LETTER AGREEMENT        $ 0.00
COMPANY INC                                    Agreement         RE: FRACKING
                                                                 PROCEDURES - ALMONT
                                                                 ENERGY/GST/TLS O&G
TORCHLIGHT ENERGY    Gastar Exploration Inc.   PSA               PURCHASE AND SALE       $ 0.00
RESOURCES, INC                                                   AGREEMENT -
                                                                 TORCHLIGHT - HUSKY
WEAVER ENERGY,       Gastar Exploration Inc.   Letter            LETTER AGREEMENT -      $ 0.00
LLC                                            Agreement         GILLILAND OIL AND
                                                                 WEAVER ENERGY - GST
Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 401 of 402



                               EXHIBIT H

          Rejected Executory Contracts and Unexpired Leases List
     Case 18-36057 Document 240 Filed in TXSB on 12/13/18 Page 402 of 402



                                            EXHIBIT I

                              New Board of Reorganized Debtors

        As of the Effective Date, the terms of the current members of the board of directors of the
Debtors shall expire, and the new directors and officers of the Reorganized Debtors shall be
appointed by the Consenting Parties. In subsequent terms, the directors shall be selected in
accordance with the New Organizational Documents of the Reorganized Debtors. Pursuant to
section 1129(a)(5) of the Bankruptcy Code, the Debtors will, to the extent reasonably practicable,
disclose in advance of the Confirmation Hearing the identity and affiliations of any person
proposed to serve on the new board of directors, as well as those persons that will serve as officers
of the Reorganized Debtors. Each such director and officer shall serve from and after the Effective
Date pursuant to the terms of the New Organizational Documents and other constituent documents
of the Reorganized Debtors.

        Unless otherwise provided in the Plan, and subject to Article V of the Plan, all employee
wages, compensation, and benefit programs in place as of the Effective Date with the Debtors shall
be assumed by the Reorganized Debtors and shall remain in place as of the Effective Date, and the
Reorganized Debtors will continue to honor such agreements, arrangements, programs, and plans.
Notwithstanding the foregoing, pursuant to section 1129(a)(13) of the Bankruptcy Code, from and
after the Effective Date, all retiree benefits (as such term is defined in section 1114 of the
Bankruptcy Code), if any, shall continue to be paid in accordance with applicable law.
